As filed with the Securities and Exchange Commission on January 28, 2013 Registration No. 33-51017 811-07121 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 26 / X / and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 27 / X / (Check appropriate box or boxes) PUTNAM ASSET ALLOCATION FUNDS (Exact name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) // immediately upon filing pursuant to paragraph (b) / X / on January 30, 2013 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS, Vice President PUTNAM ASSET ALLOCATION FUNDS One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR , Esquire ROPES & GRAY LLP Prudential Tower 800 Boylston Street Boston, Massachusetts 02199-3600 FUND SYMBOLS CLASS A CLASS B CLASS C CLASS M CLASS R CLASS R5 CLASS R6 CLASS Y Growth Fund PAEAX PAEBX PAECX PAGMX PASRX PADEX PAEEX PAGYX Balanced Fund PABAX PABBX AABCX PABMX PAARX PAADX PAAEX PABYX Conservative Fund PACAX PACBX PACCX PACMX PACRX PACDX PCCEX PACYX Putnam Dynamic Asset Allocation Funds Prospectus 1 | 30 | 13 Fund summaries 2 What are each fund’s main investment strategies and related risks? 18 Who oversees and manages the funds? 25 How do the funds price their shares? 27 How do I buy fund shares? 28 How do I sell or exchange fund shares? 36 Policy on excessive short-term trading 38 Distribution plans and payments to dealers 41 Fund distributions and taxes 43 Financial highlights 45 Investment Category: Asset These securities have not been approved Allocation or disapproved by the Securities and This prospectus explains what Exchange Commission (SEC) nor has you should know about these the SEC passed upon the accuracy mutual funds before you invest. or adequacy of this prospectus. Any Please read it carefully. statement to the contrary is a crime. Fund summaries Putnam Dynamic Asset Allocation Growth Fund Goal Putnam Dynamic Asset Allocation Growth Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 28 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% 0.65%* Class R NONE NONE Class R5 NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class A 0.61% 0.25% 0.28% 1.14% Class B 0.61% 1.00% 0.28% 1.89% Class C 0.61% 1.00% 0.28% 1.89% Class M 0.61% 0.75% 0.28% 1.64% Class R 0.61% 0.50% 0.28% 1.39% Class R5 0.61% N/A 0.24%< 0.85% Class R6 0.61% N/A 0.14%< 0.75% Class Y 0.61% N/A 0.28% 0.89% 2 Prospectus * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. < Other expenses shown for class R5 and R6 shares have been annualized. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $685 $916 $1,167 $1,881 Class B $692 $894 $1,221 $2,016 Class B (no redemption) $192 $594 $1,021 $2,016 Class C $292 $594 $1,021 $2,212 Class C (no redemption) $192 $594 $1,021 $2,212 Class M $511 $849 $1,211 $2,226 Class R $142 $440 $761 $1,669 Class R5 $87 $271 $471 $1,049 Class R6 $77 $240 $417 $930 Class Y $91 $284 $493 $1,096 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 120%. Investments, risks, and performance Investments The fund is one of three Putnam Dynamic Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed-income investments. Using qualitative analysis and quantitative techniques, we adjust portfolio allocations from time to time within a certain range for each fund to try to optimize a fund’s performance consistent with its goal. Prospectus 3 The strategic allocation and the range of allowable allocation for the fund are shown below. Class Strategic Allocation Range Equity 80% 65–95% Fixed-Income 20% 5–35% We invest mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. We also invest, to a lesser extent, in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. We may also select other investments that do not fall within these asset classes. We may also use to a significant extent derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. Our allocation of assets among asset classes may hurt performance. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as “junk bonds”), which may be considered speculative. Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. The value of international investments traded in foreign currencies 4 Prospectus may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Prospectus 5 Average annual total returns after sales charges (for periods ending 12/31/12) Share class 1 year 5 years 10 years Class A before taxes 10.11% 0.49% 7.10% Class A after taxes on distributions 9.92% –0.24% 6.60% Class A after taxes on distributions and sale of fund shares 6.83% 0.03% 6.02% Class B before taxes 11.02% 0.59% 6.95% Class C before taxes 15.03% 0.94% 6.94% Class M before taxes 12.18% 0.47% 6.82% Class R before taxes 16.59% 1.39% 7.44% Class R5 before taxes* 17.19% 1.93% 7.99% Class R6 before taxes* 17.24% 1.94% 8.00% Class Y before taxes 17.22% 1.93% 8.00% Russell 3000 Index (no deduction for fees, expenses or taxes) 16.42% 2.04% 7.68% Putnam Growth Blended Benchmark (no deduction for fees, expenses or taxes, other than withholding taxes on reinvested dividends in the case of the MSCI Indices) 14.91% 2.42% 8.26% * Performance for class R5 and class R6 shares prior to their inception (7/2/12) is derived from the historical performance of class Y shares, and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had it, returns would have been higher. The Putnam Growth Blended Benchmark is an unmanaged index administered by Putnam Management, 60% of which is the Russell 3000 Index, 15% of which is the MSCI EAFE Index (ND), 15% of which is the Barclays U.S. Aggregate Bond Index, 5% of which is the JPMorgan Developed High Yield Index and 5% of which is the MSCI Emerging Markets Index (GD). After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Class B share performance does not reflect conversion to class A shares. Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2002 James Fetch, Portfolio Manager, portfolio manager of the fund since 2008 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2002 Joshua Kutin, Portfolio Manager, portfolio manager of the fund since 2011 6 Prospectus Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2002 Jason Vaillancourt, Portfolio Manager, portfolio manager of the fund since 2008 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 17. Putnam Dynamic Asset Allocation Balanced Fund Goal Putnam Dynamic Asset Allocation Balanced Fund seeks total return. Total return is composed of capital appreciation and income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 28 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% 0.65%* Class R NONE NONE Class R5 NONE NONE Class R6 NONE NONE Class Y NONE NONE Prospectus 7 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class A 0.54% 0.25% 0.28% 1.07% Class B 0.54% 1.00% 0.28% 1.82% Class C 0.54% 1.00% 0.28% 1.82% Class M 0.54% 0.75% 0.28% 1.57% Class R 0.54% 0.50% 0.28% 1.32% Class R5 0.54% N/A 0.24%< 0.78% Class R6 0.54% N/A 0.14%< 0.68% Class Y 0.54% N/A 0.28% 0.82% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. < Other expenses shown for class R5 and R6 shares have been annualized. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $678 $896 $1,131 $1,806 Class B $685 $873 $1,185 $1,940 Class B (no redemption) $185 $573 $985 $1,940 Class C $285 $573 $985 $2,137 Class C (no redemption) $185 $573 $985 $2,137 Class M $504 $828 $1,175 $2,152 Class R $134 $418 $723 $1,590 Class R5 $80 $249 $433 $966 Class R6 $69 $218 $379 $847 Class Y $84 $262 $455 $1,014 8 Prospectus Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 182%. Investments, risks, and performance Investments The fund is one of three Putnam Dynamic Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed-income investments. Using qualitative analysis and quantitative techniques, we adjust portfolio allocations from time to time within a certain range for each fund to try to optimize a fund’s performance consistent with its goal. The strategic allocation and the range of allowable allocation for the fund are shown below. Class Strategic Allocation Range Equity 60% 45–75% Fixed-Income 40% 25–55% We invest mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. We may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. We also invest in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. We may also select other investments that do not fall within these asset classes. We may also use to a significant extent derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Prospectus 9 Risks It is important to understand that you can lose money by investing in the fund. Our allocation of assets among asset classes may hurt performance. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as “junk bonds”), which may be considered speculative. Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. 10 Prospectus Average annual total returns after sales charges (for periods ending 12/31/12) Share class 1 year 5 years 10 years Class A before taxes 7.58% 2.00% 6.00% Class A after taxes on distributions 7.20% 0.90% 5.21% Class A after taxes on distributions and sale of fund shares 5.15% 1.08% 4.82% Class B before taxes 8.43% 2.13% 5.86% Class C before taxes 12.29% 2.44% 5.82% Class M before taxes 9.58% 1.96% 5.72% Class R before taxes 13.86% 2.93% 6.33% Class R5 before taxes* 14.49% 3.49% 6.90% Class R6 before taxes* 14.55% 3.50% 6.90% Class Y before taxes 14.49% 3.49% 6.90% Russell 3000 Index (no deduction for fees, expenses or taxes) 16.42% 2.04% 7.68% Putnam Balanced Blended Benchmark (no deduction for fees, expenses or taxes, other than withholding taxes on reinvested dividends in the case of the MSCI Index) 12.27% 3.73% 7.34% * Performance for class R5 and class R6 shares prior to their inception (7/2/12) is derived from the historical performance of class Y shares, and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had it, returns would have been higher. The Putnam Balanced Blended Benchmark is an unmanaged index administered by Putnam Management, 50% of which is the Russell 3000 Index, 35% of which is the Barclays U.S. Aggregate Bond Index, 10% of which is the MSCI EAFE Index (ND) and 5% of which is the JPMorgan Developed High Yield Index. After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Class B share performance does not reflect conversion to class A shares. Prospectus 11 Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2002 James Fetch, Portfolio Manager, portfolio manager of the fund since 2008 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2002 Joshua Kutin, Portfolio Manager, portfolio manager of the fund since 2011 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2002 Jason Vaillancourt, Portfolio Manager, portfolio manager of the fund since 2008 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 17. Putnam Dynamic Asset Allocation Conservative Fund Goal Putnam Dynamic Asset Allocation Conservative Fund seeks total return consistent with preservation of capital. Total return is composed of capital appreciation and income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 28 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). 12 Prospectus Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% 0.65%* Class R NONE NONE Class R5 NONE NONE Class R6 NONE NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution Total annual Management and service Other fund operating Share class fees (12b-1) fees expenses expenses Class A 0.54% 0.25% 0.29% 1.08% Class B 0.54% 1.00% 0.29% 1.83% Class C 0.54% 1.00% 0.29% 1.83% Class M 0.54% 0.75% 0.29% 1.58% Class R 0.54% 0.50% 0.29% 1.33% Class R5 0.54% N/A 0.24%< 0.78% Class R6 0.54% N/A 0.17%< 0.71% Class Y 0.54% N/A 0.29% 0.83% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. < Other expenses shown for class R5 and R6 shares have been annualized. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Prospectus 13 Share class 1 year 3 years 5 years 10 years Class A $679 $899 $1,136 $1,816 Class B $686 $876 $1,190 $1,951 Class B (no redemption) $186 $576 $990 $1,951 Class C $286 $576 $990 $2,148 Class C (no redemption) $186 $576 $990 $2,148 Class M $505 $831 $1,180 $2,163 Class R $135 $421 $729 $1,601 Class R5 $80 $249 $433 $966 Class R6 $73 $227 $395 $883 Class Y $85 $265 $460 $1,025 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 278%. Investments, risks, and performance Investments The fund is one of three Putnam Dynamic Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed-income investments. Using qualitative analysis and quantitative techniques, we adjust portfolio allocations from time to time within a certain range for each fund to try to optimize a fund’s performance consistent with its goal. The strategic allocation and the range of allowable allocation for the fund are shown below. Class Strategic Allocation Range Equity 30% 15–45% Fixed-Income 70% 55–85% We invest mainly in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). We may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. We also invest, to a lesser extent, in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. We may consider, among other factors, a company’s valuation, financial 14 Prospectus strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. We may also select other investments that do not fall within these asset classes. We may also use to a significant extent derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. Our allocation of assets among asset classes may hurt performance. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds (sometimes referred to as “junk bonds”), which may be considered speculative. Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments, including mortgage- and asset-backed investments, in other investments with less attractive terms and yields. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be illiquid. Our use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Prospectus 15 Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. Average annual total returns after sales charges (for periods ending 12/31/12) Share class 1 year 5 years 10 years Class A before taxes 4.15% 3.01% 5.17% Class A after taxes on distributions 3.74% 1.85% 4.08% Class A after taxes on distributions and sale of fund shares 2.86% 1.90% 3.85% Class B before taxes 4.75% 3.17% 5.00% Class C before taxes 8.67% 3.45% 5.00% Class M before taxes 6.09% 3.00% 4.86% Class R before taxes 10.23% 4.13% 5.73% Class R5 before taxes* 10.78% 4.56% 6.09% Class R6 before taxes* 10.82% 4.57% 6.09% Class Y before taxes 10.77% 4.56% 6.09% Barclays U.S. Aggregate Bond Index (no deduction for fees, expenses or taxes) 4.22% 5.95% 5.18% Putnam Conservative Blended Benchmark (no deduction for fees, expenses or taxes, other than withholding taxes on reinvested dividends in the case of the MSCI Index) 8.53% 5.16% 6.53% * Performance for class R5 and class R6 shares prior to their inception (7/2/12) is derived from the historical performance of class Y shares, and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had it, returns would have been higher. 16 Prospectus The Putnam Conservative Blended Benchmark is an unmanaged index administered by Putnam Management, 65% of which is the Barclays U.S. Aggregate Bond Index, 25% of which is the Russell 3000 Index, 5% of which is the JPMorgan Developed High Yield Index and 5% of which is the MSCI EAFE Index (ND). After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Class B share performance does not reflect conversion to class A shares. Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2002 James Fetch, Portfolio Manager, portfolio manager of the fund since 2008 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2002 Joshua Kutin, Portfolio Manager, portfolio manager of the fund since 2011 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2002 Jason Vaillancourt, Portfolio Manager, portfolio manager of the fund since 2008 For important information about the purchase and sale of fund shares, tax information, and financial intermediary compensation, please turn to Important additional information about all funds beginning on page 17. IMPORTANT ADDITIONAL INFORMATION ABOUT ALL FUNDS Purchase and sale of fund shares You can open an account, purchase and/or sell fund shares, or exchange them for shares of another Putnam fund by contacting your financial advisor or by calling Putnam Investor Services at 1-800-225-1581. When opening an account, you must complete and mail a Putnam account application, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. The minimum initial investment of $500 is currently waived, although Putnam reserves the right to reject initial investments under $500 at its discretion. There is no minimum for subsequent investments. Prospectus 17 You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange (NYSE) is open. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. Tax information The fund’s distributions will be taxed as ordinary income or capital gains unless you hold the shares through a tax-advantaged arrangement, in which case you will generally be taxed only upon withdrawal of monies from the arrangement. Financial intermediary compensation If you purchase the fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisor’s website for more information. What are each fund’s main investment strategies and related risks? This section contains greater detail on each fund’s main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. As mentioned in the fund summaries, we pursue each fund’s goal by adjusting portfolio allocations from time to time within a certain range for each fund to try to optimize a fund’s performance consistent with its goal. EQUITY INVESTMENTS • Common stocks. Common stock represents an ownership interest in a company. The value of a company’s stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the company’s products or services. A stock’s value may also fall because of factors affecting not just the company, but also other companies in the same industry or in a number of different industries, such as increases in production costs. From time to time, a fund may invest a significant portion of its assets in companies in one or more related industries or sectors, which would make the fund more vulnerable to adverse developments affecting those industries or sectors. The value of a company’s 18 Prospectus stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a company’s stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a company’s stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the company’s financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Growth stocks — Stocks of companies we believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The values of these stocks may be more sensitive to changes in current or expected earnings than the values of other stocks. If our assessment of the prospects for a company’s earnings growth is wrong, or if our judgment of how other investors will value the company’s earnings growth is wrong, then the price of the company’s stock may fall or may not approach the value that we have placed on it. Value stocks — Companies whose stocks we believe are undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a company’s prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the company’s stock may fall or may not approach the value that we have placed on it. • Small and midsize companies. These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of larger companies. Stocks of small and midsize companies may therefore be more vulnerable to adverse developments than those of larger companies. Small companies in foreign countries could be relatively smaller than those in the United States. FIXED INCOME INVESTMENTS • Interest rate risk. The values of bonds and other debt instruments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instrument’s value usually will not affect the amount of interest income paid to a fund, but will affect the value of a fund’s shares. Interest rate risk is generally greater for investments with longer maturities. Prospectus 19 In evaluating the potential performance of an investment in the fund, investors may find it useful to compare the fund’s current dividend rate with its “yield,” which is computed on a yield-to-maturity basis in accordance with SEC regulations and which reflects amortization of market premiums. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, we might have to reinvest the proceeds in an investment offering a lower yield, and therefore a fund might not benefit from any increase in value as a result of declining interest rates. • Credit risk. Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. We may invest up to 40% of each fund’s total assets (but not more than a fund’s maximum fixed income allocation range) in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by each nationally recognized securities rating agency, or are unrated investments that we believe are of comparable quality. However, using the same criteria, we currently do not intend to invest more than 20% of Conservative Fund’s total assets in debt investments rated lower than BB or its equivalent. We may invest up to 5% of a fund’s total assets in debt investments rated below CCC or its equivalent, at the time of purchase, by each agency rating such investments and in unrated investments that we believe are of comparable quality. We will not necessarily sell an investment if its rating is reduced after we buy it. Investments rated below BBB or its equivalent are below-investment-grade and may be considered speculative. This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and are likely to fall. A default or expected default could also make it difficult for us to sell the investments at prices approximating the values we had previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for us to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. 20 Prospectus Credit ratings are based largely on the issuer’s historical financial condition and the rating agencies’ investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuer’s current financial condition, and does not reflect an assessment of an investment’s volatility or liquidity. Although we consider credit ratings in making investment decisions, we perform our own investment analysis and do not rely only on ratings assigned by the rating agencies. Our success in achieving a fund’s investment objective may depend more on our own credit analysis when we buy lower quality bonds than when we buy higher quality bonds. We may have to participate in legal proceedings involving the issuer. This could increase a fund’s operating expenses and decrease its net asset value. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. • Prepayment risk. Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on securitized debt instruments, including mortgage-backed and asset-backed investments, typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily, or as a result of refinancing or foreclosure. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods of rising interest rates. These investments may increase the volatility of a fund. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities, which are subject to risks similar to those of mortgage-backed securities, are also structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. BOTH ASSET CLASSES • Foreign investments. Each fund may invest in the securities of foreign companies, but the Growth Fund invests a greater portion of its assets in foreign securities than the other two funds. Foreign investments involve certain special risks, including: Prospectus 21 – Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar. – Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, direct or indirect impact of sovereign debt default, imposition of restrictions on the exchange or export of foreign currency, and tax increases. – Unreliable or untimely information: There may be less information publicly available about a foreign company than about most publicly-traded U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States. – Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States. – Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than most U.S. investments, which means we may at times be unable to sell these foreign investments at desirable prices. For the same reason, we may at times find it difficult to value a fund’s foreign investments. – Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. – Sovereign issuers: The willingness and ability of issuers to pay principal and interest on government securities depends on various economic factors, including the issuer’s balance of payments, overall debt level, and cash flow from tax or other revenues. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. Emerging markets countries may have less developed markets and legal and regulatory systems and may be susceptible to greater political and economic instability than developed markets. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, and investments in emerging markets countries may be more volatile and less liquid than U.S. investments. For these and other reasons, investments in emerging markets are often considered speculative. 22 Prospectus Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets or investments in U.S. companies that have significant foreign operations. • Derivatives. We may engage in a variety of transactions involving derivatives, such as futures, options, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. We may make use of “short” derivatives positions, the values of which may move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. We may use derivatives both for hedging and non-hedging purposes. For example, we may use derivatives to increase or decrease a fund’s exposure to long or short term interest rates (in the United States or abroad) or to a particular currency or group of currencies. We may also use derivatives as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. In addition, derivatives positions that offset each other may be netted together for purposes of our policy on strategic allocation between stocks and bonds. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are “leveraged,” which means that they provide a fund with investment exposure greater than the value of a fund’s investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to a fund. The risk of loss from certain short derivatives positions is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the fund’s derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivative transaction will not meet its obligations. For further information about the risks of derivatives, see Miscellaneous Investments, Investment Practices and Risks in the SAI. Prospectus 23 • Other investments. In addition to the main investment strategies described above, we may make other types of investments, such as investments in preferred stocks, convertible securities, bank loans and hybrid and structured bonds and notes (including debt instruments with terms determined by reference to a particular commodity or to all or portions of a commodities index). A fund may also loan its portfolio securities to earn income. These practices may be subject to other risks, as described under Miscellaneous Investments, Investment Practices and Risks in the SAI. • Alternative strategies. At times we may judge that market conditions make pursuing a fund’s usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily invest some or all of a fund’s assets using alternative strategies, such as taking defensive positions, that are mainly designed to limit losses. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause a fund to miss out on investment opportunities, and may prevent a fund from achieving its goal. • Changes in policies. The Trustees may change a fund’s goal, investment strategies and other policies set forth in this prospectus without shareholder approval, except as otherwise provided. • Portfolio turnover rate. A fund’s portfolio turnover rate measures how frequently the fund buys and sells investments. A portfolio turnover rate of 100%, for example, would mean that the fund sold and replaced securities valued at 100% of the fund’s assets within a one-year period. From time to time a fund may engage in frequent trading. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. A fund’s portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. • Portfolio holdings. The SAI includes a description of each fund’s policies with respect to the disclosure of its portfolio holdings. For more specific information on a fund’s portfolio, you may visit the Putnam Investments website, putnam.com/individual, where the fund’s top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until the fund files a Form N-CSR or N-Q with the SEC for the period that includes the date of the information, after which such information can be found on the SEC’s website at http://www.sec.gov. 24 Prospectus Who oversees and manages the funds? The funds’ Trustees As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds’ Board of Trustees oversees the general conduct of each fund’s business and represents the interests of the Putnam fund shareholders. At least 75% of the members of the Putnam Funds’ Board of Trustees are independent, which means they are not officers of the fund or affiliated with Putnam Investment Management, LLC (Putnam Management). The Trustees periodically review each fund’s investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services, as well as the overall level of each fund’s operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the funds’ Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 The funds’ investment manager The Trustees have retained Putnam Management, which has managed mutual funds since 1937, to be each fund’s investment manager, responsible for making investment decisions for each fund and managing each fund’s other affairs and business. The basis for the Trustees’ approval of each fund’s management contract and the sub-management and sub-advisory contracts described below is discussed in each fund’s annual report to shareholders dated September 30, 2012. Each fund pays a monthly management fee to Putnam Management. The fee is calculated by applying a rate to each fund’s average net assets for the month. The rate is based on the monthly average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding fund assets that are invested in other Putnam funds). The Growth Fund, Balanced Fund and Conservative Fund paid Putnam Management, management fees (after any applicable waivers) of 0.61%, 0.54% and 0.54%, respectively, of average net assets for each fund’s last fiscal year. Putnam Management’s address is One Post Office Square, Boston, MA 02109. Prospectus 25 Putnam Management has retained its affiliate Putnam Investments Limited (PIL) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management. Putnam Management (and not the fund) will pay a quarterly sub-management fee to PIL for its services at the annual rate of 0.35% of the average aggregate net asset value of any fund assets managed by PIL. PIL, which provides a full range of international investment advisory services to institutional clients, is located at Cassini House, 57–59 St James’s Street, London, England, SW1A 1LD. Putnam Management and PIL have retained their affiliate The Putnam Advisory Company, LLC (PAC) to make investment decisions for such fund assets as may be designated from time to time for its management by Putnam Management or PIL, as applicable. Putnam Management or PIL, as applicable (and not the fund), will pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average aggregate net asset value of any fund assets managed by PAC. PAC, which provides financial services to institutions and individuals through separately-managed accounts and pooled investment vehicles, has its headquarters at One Post Office Square, Boston, MA 02109, with additional investment management personnel located in Singapore. Pursuant to these arrangements, Putnam investment professionals who are based in foreign jurisdictions may serve as portfolio managers of the fund or provide other investment services, consistent with local regulations. • Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of each fund’s portfolio. Portfolio managers Joined fund Employer Positions over past five years Jeffrey Knight 2002 Putnam Management Head of Global Asset Allocation 1993 – Present Previously, Deputy Head of Investments James Fetch 2008 Putnam Management Portfolio Manager 1994 – Present Previously, Investment Strategist Robert Kea 2002 Putnam Management Portfolio Manager 1989 – Present Joshua Kutin 2011 Putnam Management Portfolio Manager 1998 – Present Previously, Analyst Robert Schoen 2002 Putnam Management Portfolio Manager 1997 – Present Jason Vaillancourt 2008 Putnam Management Portfolio Manager 1999 – Present Previously, Investment Strategist 26 Prospectus The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the funds. How do the funds price their shares? The price of a fund’s shares is based on its net asset value (NAV). The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the NYSE each day the exchange is open. Each fund values its investments for which market quotations are readily available at market value. It values short-term investments that will mature within 60 days at amortized cost, which approximates market value. It values all other investments and assets at their fair value, which may differ from recent market prices. For example, a fund may value a stock traded on a U.S. exchange at its fair value when the exchange closes early or trading in the stock is suspended. It may also value a stock at fair value if recent transactions in the stock have been very limited or material information about the issuer becomes available after the close of the relevant market. Market quotations are not considered to be readily available for many debt securities. These securities are generally valued at fair value on the basis of valuations provided by an independent pricing service approved by the funds’ Trustees or dealers selected by Putnam Management. Pricing services and dealers determine valuations for normal institutional-size trading units of such securities using information with respect to transactions in the bond being valued, market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Each fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates, which are generally determined as of 4:00 p.m. Eastern time each day the NYSE is open. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a fund’s NAV. Because foreign markets may be open at different times than the NYSE, the value of the fund’s shares may change on days when shareholders are not able to buy or sell them. Many securities markets and exchanges outside the U.S. close before the close of the NYSE and, therefore, the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the NYSE. As a result, each fund has adopted fair value pricing procedures, which, among Prospectus 27 other things, require a fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold that may change from time to time. If events materially affecting the values of a fund’s foreign fixed-income investments occur between the close of foreign markets and the close of regular trading on the NYSE, these investments will also be valued at their fair value. As noted above, the value determined for an investment using a fund’s fair value pricing procedures may differ from recent market prices for the investment. How do I buy fund shares? Opening an account You can open a fund account and purchase class A, B, C, and M shares by contacting your financial representative or Putnam Investor Services at 1-800-225-1581 and obtaining a Putnam account application. The completed application, along with a check made payable to the fund, must then be returned to Putnam Investor Services at the following address: Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 You can open a fund account with as little as $500. The minimum investment is waived if you make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account. Although Putnam is currently waiving the minimum, it reserves the right to reject initial investments under the minimum at its discretion. Each fund sells its shares at the offering price, which is the NAV plus any applicable sales charge (class A and class M shares only). Your financial representative or Putnam Investor Services generally must receive your completed buy order before the close of regular trading on the NYSE for your shares to be bought at that day’s offering price. If you participate in a retirement plan that offers any of the funds, please consult your employer for information on how to purchase shares of the fund through the plan, including any restrictions or limitations that may apply. Mutual funds must obtain and verify information that identifies investors opening new accounts. If the funds are unable to collect the required information, Putnam Investor Services may not be able to open your fund account. Investors must provide their full name, residential or business address, Social Security or tax identification number, and date of birth. Entities, such as trusts, estates, corporations and partnerships, must also provide other identifying information. Putnam Investor Services may share 28 Prospectus identifying information with third parties for the purpose of verification. If Putnam Investor Services cannot verify identifying information after opening your account, a fund reserves the right to close your account. Also, each fund may periodically close to new purchases of shares or refuse any order to buy shares if the fund determines that doing so would be in the best interests of the fund and its shareholders. Purchasing additional shares Once you have an existing account, you can make additional investments at any time in any amount in the following ways: • Through a financial representative. Your representative will be responsible for furnishing all necessary documents to Putnam Investor Services and may charge you for his or her services. • Through Putnam’s Systematic Investing Program. You can make regular investments weekly, semi-monthly or monthly through automatic deductions from your bank checking or savings account. • Via the Internet or phone. If you have an existing Putnam fund account and you have completed and returned an Electronic Investment Authorization Form, you can buy additional shares online at putnam.com or by calling Putnam Investor Services at 1-800-225-1581. • By mail. You may also request a book of investment stubs for your account. Complete an investment stub and write a check for the amount you wish to invest, payable to the appropriate fund. Return the check and investment stub to Putnam Investor Services. • By wire transfer. You may buy fund shares by bank wire transfer of same-day funds. Please call Putnam Investor Services at 1-800-225-1581 for wiring instructions. Any commercial bank can transfer same-day funds by wire. The funds will normally accept wired funds for investment on the day received if they are received by the funds’ designated bank before the close of regular trading on the NYSE. Your bank may charge you for wiring same-day funds. Although the funds’ designated bank does not currently charge you for receiving same-day funds, it reserves the right to charge for this service. You cannot buy shares for tax-qualified retirement plans by wire transfer. Which class of shares is best for me? This prospectus offers you four classes of fund shares: A, B, C and M. Qualified employee-benefit plans may also choose class R, R5 or R6 shares, and certain investors described below may also choose class Y shares. Each share class represents investments in the same portfolio of securities, but each class has its own sales charge and expense structure, as illustrated in the Fund Prospectus 29 summaries — Fees and expenses section, allowing you and your financial representative to choose the class that best suits your investment needs. When you purchase shares of a fund, you must choose a share class. Deciding which share class best suits your situation depends on a number of factors that you should discuss with your financial representative, including: • How long you expect to hold your investment. Class B shares charge a contingent deferred sales charge (CDSC) on redemptions that is phased out over the first six years; class C shares charge a CDSC on redemptions in the first year. • How much you intend to invest. While investments of less than $100,000 can be made in any share class, classes A and M offer sales charge discounts starting at $50,000. • Total expenses associated with each share class. As shown in the section entitled Fund summaries — Fees and expenses , each share class offers a different combination of up-front and ongoing expenses. Generally, the lower the up-front sales charge, the greater the ongoing expenses. Here is a summary of the differences among the classes of shares Class A shares • Initial sales charge of up to 5.75% • Lower sales charges available for investments of $50,000 or more • No deferred sales charge (except that a deferred sales charge of 1.00% may be imposed on certain redemptions of shares bought without an initial sales charge) • Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees. Class B shares • No initial sales charge; your entire investment goes to work immediately • Deferred sales charge of up to 5.00% if shares are sold within six years of purchase • Higher annual expenses, and lower dividends, than class A or M shares because of higher 12b-1 fees • Convert automatically to class A shares after eight years, thereby reducing future 12b-1 fees 30 Prospectus • Orders for class B shares of one or more Putnam funds will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $100,000 or more. Investors considering cumulative purchases of $100,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class C shares • No initial sales charge; your entire investment goes to work immediately • Deferred sales charge of 1.00% if shares are sold within one year of purchase • Higher annual expenses, and lower dividends, than class A or M shares because of higher 12b-1 fees • No conversion to class A shares, so future 12b-1 fees do not decline over time • Orders for class C shares of one or more Putnam funds, other than class C shares sold to qualified employee-benefit plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Class M shares • Initial sales charge of up to 3.50% • Lower sales charges available for investments of $50,000 or more • No deferred sales charge (except that a deferred sales charge of 0.65% may be imposed on certain redemptions of shares bought without an initial sales charge) • Lower annual expenses, and higher dividends, than class B or C shares because of lower 12b-1 fees • Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees • No conversion to class A shares, so future 12b-1 fees do not decline over time • Orders for class M shares of one or more Putnam funds, other than class M shares sold to qualified employee-benefit plans, will be refused when the total value of the purchase, plus existing account balances that are eligible to be linked under a right of accumulation for purchases of class A shares (as described below), is $1,000,000 or more. Investors considering cumulative purchases of $1,000,000 or more should consider whether class A shares would be more advantageous and consult their financial representative. Prospectus 31 Class R shares (available to qualified plans only) • No initial sales charge; your entire investment goes to work immediately • No deferred sales charge • Lower annual expenses, and higher dividends, than class B, C or M shares because of lower 12b-1 fees • Higher annual expenses, and lower dividends, than class A shares because of higher 12b-1 fees • No conversion to class A shares, so future 12b-1 fees do not decline over time. Class R5 shares (available only to qualified plans with assets of at least $50 million) • No initial sales charge; your entire investment goes to work immediately • No deferred sales charge • Lower annual expenses, and higher dividends, than class A, B, C, M or R shares because of no 12b-1 fees and lower investor servicing fees • Lower annual expenses, and higher dividends, than class Y shares because of lower investor servicing fees • Higher annual expenses, and lower dividends, than class R6 shares because of higher investor servicing fees. Class R6 shares (available only to qualified plans with assets of at least $50 million) • No initial sales charge; your entire investment goes to work immediately • No deferred sales charge • Lower annual expenses, and higher dividends, than class A, B, C, M or R shares because of no 12b-1 fees and lower investor servicing fees • Lower annual expenses, and higher dividends, than class Y or R5 shares because of lower investor servicing fees. Class Y shares (available only to investors listed below) The following investors may purchase class Y shares if approved by Putnam: • qualified retirement plans that are clients of third-party administrators (including affiliates of Putnam) that have entered into agreements with Putnam and offer institutional share class pricing (no sales charge or 12b-1 fee); • bank trust departments and trust companies that have entered into agreements with Putnam and offer institutional share class pricing to their clients; • corporate IRAs administered by Putnam, if another retirement plan of the sponsor is eligible to purchase class Y shares; 32 Prospectus • college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code; • other Putnam funds and Putnam investment products; • investors purchasing shares through an asset-based fee program that regularly offers institutional share classes and that is sponsored by a registered broker-dealer or other financial institution; • clients of a financial representative who are charged a fee for consulting or similar services; • corporations, endowments and foundations that have entered into an arrangement with Putnam; • fee-paying clients of a registered investment advisor (RIA) who initially invests for clients an aggregate of at least $100,000 in Putnam funds; and • current and retired Putnam employees and their immediate family members (including an employee’s spouse, domestic partner, fiancé(e), or other family members who are living in the same household), current and retired directors of Putnam Investments, LLC, and current and retired Trustees of the fund. Upon the departure of any member of this group of individuals from Putnam or the fund’s Board of Trustees, the member’s class Y shares convert automatically to class A shares, unless the member’s departure is a retirement, as determined by Putnam in its discretion for employees and directors and by the Board of Trustees in its discretion for Trustees. Trust companies or bank trust departments that purchased class Y shares for trust accounts may transfer them to the beneficiaries of the trust accounts, who may continue to hold them or exchange them for class Y shares of other Putnam funds. Defined contribution plans (including corporate IRAs) that purchased class Y shares under prior eligibility criteria may continue to purchase class Y shares. • No initial sales charge; your entire investment goes to work immediately • No deferred sales charge • Lower annual expenses, and higher dividends, than class A, B, C, M or R shares because of no 12b-1 fees • Higher annual expenses, and lower dividends, than class R5 and R6 shares because of higher investor servicing fees. Prospectus 33 Initial sales charges for class A and M shares Class A sales charge as Class M sales charge as a percentage of*: a percentage of*: Amount of purchase at offering Net amount Offering Net amount Offering price ($) invested price** invested price** Under 50,000 6.10% 5.75% 3.63% 3.50% 50,000 but under 100,000 4.71 4.50 2.56 2.50 100,000 but under 250,000 3.63 3.50 1.52 1.50 250,000 but under 500,000 2.56 2.50 1.01 1.00 500,000 but under 1,000,000 2.04 2.00 1.01 1.00 1,000,000 and above NONE NONE NONE NONE * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. ** Offering price includes sales charge. Reducing your class A or class M sales charge The funds offer two principal ways for you to qualify for discounts on initial sales charges on class A and class M shares, often referred to as “breakpoint discounts”: • Right of accumulation. You can add the amount of your current purchases of class A or class M shares of a fund and other Putnam funds to the value of your existing accounts in the fund and other Putnam funds. Individuals can also include purchases by, and accounts owned by, their spouse and minor children, including accounts established through different financial representatives. For your current purchases, you will pay the initial sales charge applicable to the total value of the linked accounts and purchases, which may be lower than the sales charge otherwise applicable to each of your current purchases. Shares of Putnam money market funds, other than money market fund shares acquired by exchange from other Putnam funds, are not included for purposes of the right of accumulation. To calculate the total value of your existing accounts and any linked accounts, the funds will use the higher of (a) the current maximum public offering price of those shares or (b) if you purchased the shares after December 31, 2007, the initial value of the total purchases, or, if you held the shares on December 31, 2007, the market value at maximum public offering price on that date, in either case, less the market value on the applicable redemption date of any of those shares that you have redeemed. • Statement of intention. A statement of intention is a document in which you agree to make purchases of class A or class M shares in a specified amount within a period of 13 months. For each purchase you make under the 34 Prospectus statement of intention, you will pay the initial sales charge applicable to the total amount you have agreed to purchase. While a statement of intention is not a binding obligation on you, if you do not purchase the full amount of shares within 13 months, the fund will redeem shares from your account in an amount equal to the difference between the higher initial sales charge you would have paid in the absence of the statement of intention and the initial sales charge you actually paid. Account types that may be linked with each other to obtain breakpoint discounts using the methods described above include: • Individual accounts • Joint accounts • Accounts established as part of a retirement plan and IRA accounts (some restrictions may apply) • Shares of Putnam funds owned through accounts in the name of your dealer or other financial intermediary (with documentation identifying beneficial ownership of shares) • Accounts held as part of a Section 529 college savings plan managed by Putnam Management (some restrictions may apply) In order to obtain a breakpoint discount, you should inform your financial representative at the time you purchase shares of the existence of other accounts or purchases that are eligible to be linked for the purpose of calculating the initial sales charge. A fund or your financial representative may ask you for records or other information about other shares held in your accounts and linked accounts, including accounts opened with a different financial representative. Restrictions may apply to certain accounts and transactions. Further details about breakpoint discounts can be found on Putnam Investments’ website at putnam.com/individual by selecting Investment Choices , then Mutual Funds , and then Pricing policies , and in the SAI. • Additional reductions and waivers of sales charges. In addition to the breakpoint discount methods described above, sales charges may be reduced or waived under certain circumstances and for certain categories of investors. For instance, an employer-sponsored retirement plan is eligible to purchase class A shares without sales charges if its plan administrator or dealer of record has entered into an agreement with Putnam Retail Management. Information about reductions and waivers of sales charges, including deferred sales charges, is included in the SAI. You may consult your financial representative or Putnam Retail Management for assistance. Prospectus 35 How do I sell or exchange fund shares? You can sell your shares back to the appropriate fund or exchange them for shares of another Putnam fund any day the NYSE is open, either through your financial representative or directly to the fund. If you redeem your shares shortly after purchasing them, your redemption payment for the shares may be delayed until the fund collects the purchase price of the shares, which may be up to 10 calendar days after the purchase date. Regarding exchanges, not all Putnam funds offer all classes of shares or may be open to new investors. If you exchange shares otherwise subject to a deferred sales charge, the transaction will not be subject to the deferred sales charge. When you redeem the shares acquired through the exchange, however, the redemption may be subject to the deferred sales charge, depending upon when and from which fund you originally purchased the shares. The deferred sales charge will be computed using the schedule of any fund into or from which you have exchanged your shares that would result in your paying the highest deferred sales charge applicable to your class of shares. For purposes of computing the deferred sales charge, the length of time you have owned your shares will be measured from the date of original purchase, unless you originally purchased the shares from another Putnam fund that does not directly charge a deferred sales charge, in which case the length of time you have owned your shares will be measured from the date you exchange those shares for shares of another Putnam fund that does charge a deferred sales charge, and will not be affected by any subsequent exchanges among funds. • Selling or exchanging shares through your financial representative. Your representative must receive your request in proper form before the close of regular trading on the NYSE for you to receive that day’s NAV, less any applicable deferred sales charge. Your representative will be responsible for furnishing all necessary documents to Putnam Investor Services on a timely basis and may charge you for his or her services. • Selling or exchanging shares directly with the funds. Putnam Investor Services must receive your request in proper form before the close of regular trading on the NYSE in order to receive that day’s NAV, less any applicable deferred sales charge. • By mail. Send a letter of instruction signed by all registered owners or their legal representatives to Putnam Investor Services. If you have certificates for the shares you want to sell or exchange, you must return them unendorsed with your letter of instruction. 36 Prospectus • By telephone. You may use Putnam’s telephone redemption privilege to redeem shares valued at less than $100,000 unless you have notified Putnam Investor Services of an address change within the preceding 15 days, in which case other requirements may apply. Unless you indicate otherwise on the account application, Putnam Investor Services will be authorized to accept redemption instructions received by telephone. A telephone exchange privilege is currently available for amounts up to $500,000. Sale or exchange of shares by telephone is not permitted if there are certificates for your shares. The telephone redemption and exchange privileges may be modified or terminated without notice. • Via the Internet. You may also exchange shares via the Internet at putnam.com/individual. • Shares held through your employer’s retirement plan. For information on how to sell or exchange shares of a fund that were purchased through your employer’s retirement plan, including any restrictions and charges that the plan may impose, please consult your employer. • Additional requirements. In certain situations, for example, if you sell shares with a value of $100,000 or more, the signatures of all registered owners or their legal representatives must be guaranteed by a bank, broker-dealer or certain other financial institutions. In addition, Putnam Investor Services usually requires additional documents for the sale of shares by a corporation, partnership, agent or fiduciary, or surviving joint owner. For more information concerning Putnam’s signature guarantee and documentation requirements, contact Putnam Investor Services. Each fund also reserves the right to revise or terminate the exchange privilege, limit the amount or number of exchanges or reject any exchange. The fund into which you would like to exchange may also reject your exchange. These actions may apply to all shareholders or only to those shareholders whose exchanges Putnam Management determines are likely to have a negative effect on the fund or other Putnam funds. Consult Putnam Investor Services before requesting an exchange. Ask your financial representative or Putnam Investor Services for prospectuses of other Putnam funds. Some Putnam funds are not available in all states. Deferred sales charges for class B, class C and certain class A and class M shares If you sell (redeem) class B shares within six years of purchase, you will generally pay a deferred sales charge according to the following schedule: Year after purchase 1 2 3 4 5 6 7+ Charge 5% 4% 3% 3% 2% 1% 0% Prospectus 37 A deferred sales charge of 1.00% will apply to class C shares if redeemed within one year of purchase. Class A shares that are part of a purchase of $1 million or more (other than by a qualified retirement plan) will be subject to a 1.00% deferred sales charge if redeemed within nine months of purchase. A deferred sales charge of 0.65% may apply to class M shares purchased without a sales charge for certain rollover IRA accounts if redeemed within one year of purchase. Deferred sales charges will be based on the lower of the shares’ cost and current NAV. Shares not subject to any charge will be redeemed first, followed by shares held longest. You may sell shares acquired by reinvestment of distributions without a charge at any time. • Payment information. A fund generally sends you payment for your shares the business day after your request is received. Under unusual circumstances, the fund may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. You will not receive interest on uncashed redemption checks. • Redemption by a fund. If you own fewer shares than the minimum set by the Trustees (presently 20 shares), a fund may redeem your shares without your permission and send you the proceeds after providing you with at least 60 days’ notice to attain the minimum. To the extent permitted by applicable law, each fund may also redeem shares if you own more than a maximum amount set by the Trustees. There is presently no maximum, but the Trustees could set a maximum that would apply to both present and future shareholders. Policy on excessive short-term trading • Risks of excessive short-term trading. Excessive short-term trading activity may reduce a fund’s performance and harm all fund shareholders by interfering with portfolio management, increasing each fund’s expenses and diluting the fund’s NAV. Depending on the size and frequency of short-term trades in each fund’s shares, the fund may experience increased cash volatility, which could require the fund to maintain undesirably large cash positions or buy or sell portfolio securities it would not have bought or sold otherwise. The need to execute additional portfolio transactions due to these cash flows may also increase each fund’s brokerage and administrative costs and, for investors in taxable accounts, may increase taxable distributions received from the fund. Because each fund invests in foreign securities, its performance may be adversely impacted and the interests of longer-term shareholders may be diluted as a result of time-zone arbitrage, a short-term trading practice that seeks to exploit changes in the value of a fund’s investments that result 38 Prospectus from events occurring after the close of the foreign markets on which the investments trade, but prior to the later close of trading on the NYSE, the time as of which a fund determines its NAV. If an arbitrageur is successful, he or she may dilute the interests of other shareholders by trading shares at prices that do not fully reflect their fair value. Because each fund invests in securities that may trade infrequently or may be more difficult to value, such as lower-rated bonds and securities of smaller companies, it may be susceptible to trading by short-term traders who seek to exploit perceived price inefficiencies in the fund’s investments. In addition, the market for these securities may at times show “market momentum,” in which positive or negative performance may continue from one day to the next for reasons unrelated to the fundamentals of the issuer. Short-term traders may seek to capture this momentum by trading frequently in a fund’s shares, which will reduce the fund’s performance and may dilute the interests of other shareholders. Because lower-rated debt and securities of smaller companies may be less liquid than higher-rated debt or securities of larger companies, respectively, each fund may also be unable to buy or sell these securities at desirable prices when the need arises (for example, in response to volatile cash flows caused by short-term trading). Similar risks may apply if a fund holds other types of less liquid securities. • Fund policies. In order to protect the interests of long-term shareholders of each fund, Putnam Management and the funds’ Trustees have adopted policies and procedures intended to discourage excessive short-term trading. Each fund seeks to discourage excessive short-term trading by using fair value pricing procedures to value investments under some circumstances. In addition, Putnam Management monitors activity in those shareholder accounts about which it possesses the necessary information in order to detect excessive short-term trading patterns and takes steps to deter excessive short-term traders. • Account monitoring. Putnam Management’s Compliance Department currently uses multiple reporting tools to detect short-term trading activity occurring in accounts for investors held directly with the Putnam funds as well as within accounts held through certain financial intermediaries. Putnam Management measures excessive short-term trading in the fund by the number of “round trip” transactions above a specified dollar amount within a specified period of time. A “round trip” transaction is defined as a purchase or exchange into a fund followed, or preceded by, a redemption or exchange out of the same fund. Generally, if an investor has been identified as having completed two “round trip” transactions with values of at least $10,000 within a rolling 90-day period, Putnam Management will issue the investor and/or his or her financial Prospectus 39 intermediary, if any, a written warning. In addition, Putnam Management will communicate instances of excessive short-term trading to the compliance staff of an investor’s financial representative, if one is identified in Putnam’s records of the account. Putnam Management’s practices for measuring excessive short-term trading activity and issuing warnings may change from time to time. Certain types of transactions are exempt from monitoring, such as those in connection with systematic investment or withdrawal plans and reinvestment of dividend and capital gain distributions. • Account restrictions. In addition to these monitoring practices, Putnam Management and each fund reserve the right to reject or restrict purchases or exchanges for any reason. Continued excessive short-term trading activity by an investor or intermediary following a warning may lead to the termination of the exchange privilege for that investor or intermediary. Putnam Management or a fund may determine that an investor’s trading activity is excessive or otherwise potentially harmful based on various factors, including an investor’s or financial intermediary’s trading history in the fund, other Putnam funds or other investment products, and may aggregate activity in multiple accounts in the fund or other Putnam funds under common ownership or control for purposes of determining whether the activity is excessive. If a fund identifies an investor or intermediary as a potential excessive trader, it may, among other things, require future trades to be submitted by mail rather than by phone or over the Internet, impose limitations on the amount, number, or frequency of future purchases or exchanges, or temporarily or permanently bar the investor or intermediary from investing in the fund or other Putnam funds. A fund may take these steps in its discretion even if the investor’s activity may not have been detected by the fund’s current monitoring parameters. • Limitations on the funds’ policies. There is no guarantee that a fund will be able to detect excessive short-term trading in all accounts. For example, Putnam Management currently does not have access to sufficient information to identify each investor’s trading history, and in certain circumstances there are operational or technological constraints on its ability to enforce the fund’s policies. In addition, even when Putnam Management has sufficient information, its detection methods may not capture all excessive short-term trading. In particular, many purchase, redemption and exchange orders are received from financial intermediaries that hold omnibus accounts with each fund. Omnibus accounts, in which shares are held in the name of an intermediary on behalf of multiple beneficial owners, are a common form of holding shares among retirement plans and financial intermediaries such as brokers, advisers and third-party administrators. The funds are generally not able to identify trading by a particular beneficial owner within an omnibus account, which 40 Prospectus makes it difficult or impossible to determine if a particular shareholder is engaging in excessive short-term trading. Putnam Management monitors aggregate cash flows in omnibus accounts on an ongoing basis. If high cash flows or other information indicate that excessive short-term trading may be taking place, Putnam Management will contact the financial intermediary, plan sponsor or recordkeeper that maintains accounts for the beneficial owner and attempt to identify and remedy any excessive trading. However, each fund’s ability to monitor and deter excessive short-term traders in omnibus accounts ultimately depends on the capabilities and cooperation of these third-party financial firms. A financial intermediary or plan sponsor may impose different or additional limits on short-term trading. Distribution plans and payments to dealers Putnam funds are distributed primarily through dealers (including any broker, dealer, bank, bank trust department, registered investment advisor, financial planner, retirement plan administrator, and any other institution having a selling, services, or any similar agreement with Putnam Retail Management or one of its affiliates). In order to pay for the marketing of fund shares and services provided to shareholders, each fund has adopted distribution and service (12b-1) plans, which increase the annual operating expenses you pay each year in certain share classes, as shown in the table of annual fund operating expenses in the section Fund summaries — Fees and expenses . Putnam Retail Management and its affiliates also make additional payments to dealers that do not increase your fund expenses, as described below. • Distribution and service (12b-1) plans. Each fund’s 12b-1 plans provide for payments at annual rates (based on average net assets) of up to 0.35% on class A shares and 1.00% on class B, class C, class M and class R shares. The Trustees currently limit payments on class A, class M and class R shares to 0.25%, 0.75% and 0.50% of average net assets, respectively. Because these fees are paid out of a fund’s assets on an ongoing basis, they will increase the cost of your investment. The higher fees for class B, class C, class M and class R shares may cost you more over time than paying the initial sales charge for class A shares. Because class C and class M shares, unlike class B shares, do not convert to class A shares, class C and class M shares may cost you more over time than class B shares. Class R shares will generally be less expensive than class B shares for shareholders who are eligible to purchase either class. Class R5, class R6 and class Y shares, for shareholders who are eligible to purchase them, will be less expensive than other classes of shares because they do not bear sales charges or 12b-1 fees. Prospectus 41 • Payments to dealers. If you purchase your shares through a dealer, your dealer generally receives payments from Putnam Retail Management representing some or all of the sales charges and distribution and service (12b-1) fees, if any, shown in the tables under the heading Fund summaries —Fees and expenses at the front of this prospectus. Putnam Retail Management and its affiliates also pay additional compensation to selected dealers in recognition of their marketing support and/or program servicing (each of which is described in more detail below). These payments may create an incentive for a dealer firm or its representatives to recommend or offer shares of the funds or other Putnam funds to its customers. These additional payments are made by Putnam Retail Management and its affiliates and do not increase the amount paid by you or a fund as shown under the heading Fund summaries — Fees and expenses . The additional payments to dealers by Putnam Retail Management and its affiliates are generally based on one or more of the following factors: average net assets of a fund attributable to that dealer, sales or net sales of a fund attributable to that dealer, or reimbursement of ticket charges (fees that a dealer firm charges its representatives for effecting transactions in fund shares), or on the basis of a negotiated lump sum payment for services provided. Marketing support payments are generally available to most dealers engaging in significant sales of Putnam fund shares. These payments are individually negotiated with each dealer firm, taking into account the marketing support services provided by the dealer, including business planning assistance, educating dealer personnel about the Putnam funds and shareholder financial planning needs, placement on the dealer’s preferred or recommended fund company list, and access to sales meetings, sales representatives and management representatives of the dealer, as well as the size of the dealer’s relationship with Putnam Retail Management. Although the total amount of marketing support payments made to dealers in any year may vary, on average, the aggregate payments are not expected, on an annual basis, to exceed 0.085% of the average net assets of Putnam’s retail mutual funds attributable to the dealers. Program servicing payments , which are paid in some instances to dealers in connection with investments in the fund by retirement plans and other investment programs, are not expected, with certain limited exceptions, to exceed 0.20% of the total assets in the program on an annual basis. These payments are made for program services provided by the dealer, including participant recordkeeping, reporting, or transaction processing, as well as services rendered in connection with fund/investment selection and 42 Prospectus monitoring, employee enrollment and education, plan balance rollover or separation, or other similar services. You can find a list of all dealers to which Putnam made marketing support and/or program servicing payments in 2012 in the SAI, which is on file with the SEC and is also available on Putnam’s website at putnam.com. You can also find other details in the SAI about the payments made by Putnam Retail Management and its affiliates and the services provided by your dealer. Your dealer may charge you fees or commissions in addition to those disclosed in this prospectus. You can also ask your dealer about any payments it receives from Putnam Retail Management and its affiliates and any services your dealer provides, as well as about fees and/or commissions it charges. • Other payments. Putnam Retail Management and its affiliates may make other payments (including payments in connection with educational seminars or conferences) or allow other promotional incentives to dealers to the extent permitted by SEC and NASD (as adopted by FINRA) rules and by other applicable laws and regulations. The funds’ transfer agent may also make payments to certain dealers in recognition of subaccounting or other services they provide to shareholders or plan participants who invest in the fund or other Putnam funds through their retirement plan. See the discussion in the SAI under the heading Management — Investor Servicing Agent for more details. Fund distributions and taxes The Growth Fund, Balanced Fund and Conservative Fund normally distribute any net investment income annually, quarterly and monthly, respectively, and any net realized capital gains annually. You may choose to reinvest distributions from net investment income, capital gains or both in additional shares of your fund or other Putnam funds, or you may receive them in cash in the form of a check or an electronic deposit to your bank account. If you do not select an option when you open your account, all distributions will be reinvested. If you choose to receive distributions in cash, but correspondence from a fund or Putnam Investor Services is returned as “undeliverable,” the distribution option on your account may be converted to reinvest future distributions in the fund. You will not receive interest on uncashed distribution checks. For shares purchased through your employer’s retirement plan, the terms of the plan will govern how the plan may receive distributions from a fund. For federal income tax purposes, distributions of net investment income are generally taxable to you as ordinary income. Taxes on distributions of capital gains are determined by how long a fund owned (or is deemed to have owned) the investments that generated them, rather than by how long Prospectus 43 you have owned (or are deemed to have owned) your shares. Distributions that a fund properly reports to you as gains from investments that the fund owned for more than one year are generally treated as long-term capital gains includible in and taxed at the rates applicable to your net capital gain. Distributions of gains from investments that a fund owned for one year or less and gains on the sale of or payment on bonds characterized as market discount are generally taxable to you as ordinary income. Distributions that the fund properly reports to you as “qualified dividend income” are taxable at the rate applicable to net capital gain provided that both you and the fund meet certain holding period and other requirements. Distributions are taxable in the manner described in this paragraph whether you receive them in cash or reinvest them in additional shares of your fund or other Putnam funds. Distributions by a fund to retirement plans that qualify for tax-exempt treatment under federal income tax laws will not be taxable. Special tax rules apply to investments through such plans. You should consult your tax advisor to determine the suitability of a fund as an investment through such a plan and the tax treatment of distributions (including distributions of amounts attributable to an investment in a fund) from such a plan. Unless you are investing through a tax-advantaged retirement account (such as an IRA), you should consider avoiding a purchase of fund shares shortly before a fund makes a distribution because doing so may cost you money in taxes. Distributions are taxable to you even if they are paid from income or gains earned by a fund before your investment (and thus were included in the price you paid). Contact your financial representative or Putnam to find out the distribution schedule for your fund. A fund’s investments in foreign securities, if any, may be subject to foreign withholding taxes. In that case, the fund’s return on those investments would be decreased. Shareholders generally will not be entitled to claim a credit or deduction with respect to these foreign taxes. In addition, a fund’s investment in foreign securities or foreign currencies may increase or accelerate the fund’s recognition of ordinary income and may affect the timing or amount of the fund’s distributions. A fund’s use of derivatives, if any, may affect the amount, timing and character of distributions to shareholders and, therefore, may increase the amount of taxes payable by shareholders. 44 Prospectus Any gain resulting from the sale or exchange of your shares generally also will be subject to tax. The above is a general summary of the tax implications of investing in a fund. Please refer to the SAI for further details. You should consult your tax advisor for more information on your own tax situation, including possible foreign, state and local taxes. Financial highlights The financial highlights tables are intended to help you understand each fund’s recent financial performance. Certain information reflects financial results for a single fund share. The total returns represent the rate that an investor would have earned or lost on an investment in a fund, assuming reinvestment of all dividends and distributions. This information has been derived from each fund’s financial statements, which have been audited by PricewaterhouseCoopers LLP. The auditor’s reports and each fund’s financial statements are included in each fund’s annual report to shareholders, which is available upon request. Prospectus 45 Financial highlights (For a common share outstanding throughout the period) Putnam Dynamic Asset Allocation Growth Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized From Ratio of investment value, Net invest- and unrealized Total from From net realized Total Non-recurring Total return Net assets, expenses income (loss) beginning ment income gain (loss) on investment net investment gain on distribu- Redemption reimburse- Net asset value, at net asset end of period to average to average Portfolio Period ended of period (loss) a investments operations income investments tions fees ments end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A September 30, 2012 .19 2.53 (.04) — — — 1.13 1.51 120 September 30, 2011 .19 (.67) (.45) — — — e,f 1.14 1.53 98 September 30, 2010 .20 .98 (.49) — — e — e,g 1.20 1.79 116 September 30, 2009 .19 (.07) (.39) — — e — e,h 1.22 i,j 2.09 i 130 September 30, 2008 .28 (3.82) (.16) (.14) — e — 1.13 i 2.08 i 113 Class B September 30, 2012 .09 2.50 — 1.88 .76 120 September 30, 2011 .09 (.66) (.35) — — — e,f 1.89 .77 98 September 30, 2010 .11 .97 (.41) — — e — e,g 1.95 1.03 116 September 30, 2009 .12 (.04) (.28) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.74) (.04) (.14) — e — 1.88 i 1.30 i 113 Class C September 30, 2012 .09 2.44 — 1.88 .77 120 September 30, 2011 .09 (.64) (.36) — — — e,f 1.89 .78 98 September 30, 2010 .11 .93 (.41) — — e — e,g 1.95 1.04 116 September 30, 2009 .12 (.04) (.29) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.68) (.06) (.14) — e — 1.88 i 1.31 i 113 Class M September 30, 2012 .12 2.50 — 1.63 1.01 120 September 30, 2011 .13 (.67) (.39) — — — e,f 1.64 1.03 98 September 30, 2010 .14 .96 (.44) — — e — e,g 1.70 1.28 116 September 30, 2009 .14 (.05) (.32) — — e — e,h 1.72 i,j 1.58 i 130 September 30, 2008 .21 (3.75) (.09) (.14) — e — 1.63 i 1.57 i 113 Class R September 30, 2012 .15 2.50 (.01) — — — 1.38 1.26 120 September 30, 2011 .16 (.66) (.43) — — — e,f 1.39 1.29 98 September 30, 2010 .17 .95 (.47) — — e — e,g 1.45 1.54 116 September 30, 2009 .17 (.08) (.37) — — e — e,h 1.47 i,j 1.85 i 130 September 30, 2008 .25 (3.80) (.11) (.14) — e — 1.38 i 1.88 i 113 Class R5 September 30, 2012† .06 .74 — 6.26 * .21 * .43 * 120 Class R6 September 30, 2012† .06 .74 — 6.26 * .18 * .45 * 120 Class Y September 30, 2012 .22 2.55 (.07) — — — .88 1.76 120 September 30, 2011 .22 (.68) (.48) — — — e,f .89 1.79 98 September 30, 2010 .23 .98 (.51) — — e — e,g .95 2.02 116 September 30, 2009 .22 (.09) (.43) — — e — e,h .97 i,j 2.41 i 130 September 30, 2008 .32 (3.85) (.19) (.14) — e — .88 i 2.30 i 113 See notes to financial highlights at the end of this section. 46 Prospectus Prospectus 47 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements. d Portfolio turnover excludes TBA roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.07% September 30, 2008 0.02 j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009. 48 Prospectus This page intentionally left blank. Prospectus 49 Financial highlights (For a common share outstanding throughout the period) Putnam Dynamic Asset Allocation Balanced Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio of net Net asset Net realized Ratio of netassets investment value, Net invest- and unrealized Total from From Total return Net assets, expenses excluding income (loss) beginning ment income gain (loss) on investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period to average interest to average Portfolio Period ended of period (loss) a investments operations income distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c expense (%) c netassets (%) turnover (%) d Class A September 30, 2012 .20 1.89 (.19) — — 1.06 1.06 1.76 182 September 30, 2011 .21 (.28) (.41) — — e 1.06 1.06 1.91 158 September 30, 2010 .27 .94 (.56) — f — 1.10 g 1.10 g 2.71 g 138 September 30, 2009 .21 .05 h (.45) — f — 1.23 g,i 1.13 g 2.54 g 201 September 30, 2008 .36 (2.81) (.28) — f — 1.09 g 1.09 g 3.07 g 124 Class B September 30, 2012 .11 1.89 (.11) — — 1.81 1.81 1.02 182 September 30, 2011 .13 (.29) (.32) — — e 1.81 1.81 1.15 158 September 30, 2010 .20 .93 (.48) — f — 1.85 g 1.85 g 1.97 g 138 September 30, 2009 .14 .07 h (.39) — f — 1.98 g,i 1.88 g 1.76 g 201 September 30, 2008 .27 (2.78) (.19) — f — 1.84 g 1.84 g 2.30 g 124 Class C September 30, 2012 .11 1.85 (.11) — — 1.81 1.81 1.01 182 September 30, 2011 .13 (.28) (.33) — — e 1.81 1.81 1.16 158 September 30, 2010 .19 .92 (.48) — f — 1.85 g 1.85 g 1.96 g 138 September 30, 2009 .15 .04 h (.39) — f — 1.98 g,i 1.88 g 1.79 g 201 September 30, 2008 .27 (2.76) (.19) — f — 1.84 g 1.84 g 2.32 g 124 Class M September 30, 2012 .14 1.89 (.14) — — 1.56 1.56 1.27 182 September 30, 2011 .15 (.28) (.35) — — e 1.56 1.56 1.41 158 September 30, 2010 .22 .93 (.50) — f — 1.60 g 1.60 g 2.20 g 138 September 30, 2009 .17 .05 h (.41) — f — 1.73 g,i 1.63 g 2.04 g 201 September 30, 2008 .30 (2.80) (.22) — f — 1.59 g 1.59 g 2.58 g 124 Class R September 30, 2012 .17 1.88 (.17) — — 1.31 1.31 1.52 182 September 30, 2011 .18 (.28) (.38) — — e 1.31 1.31 1.66 158 September 30, 2010 .25 .92 (.53) — f — 1.35 g 1.35 g 2.45 g 138 September 30, 2009 .19 .04 h (.43) — f — 1.48 g,i 1.38 g 2.31 g 201 September 30, 2008 .33 (2.79) (.26) — f — 1.34 g 1.34 g 2.83 g 124 Class R5 September 30, 2012† .06 .55 (.05) — — 5.41 * 0.19 * 0.19 * 0.47 * 182 Class R6 September 30, 2012† .06 .56 (.06) — — 5.44 * 0.16 * 0.16 * 0.49 * 182 Class Y September 30, 2012 .23 1.89 (.22) — — .81 .81 2.01 182 September 30, 2011 .24 (.29) (.44) — — e .81 .81 2.16 158 September 30, 2010 .30 .94 (.58) — f — .85 g .85 g 2.99 g 138 September 30, 2009 .24 .03 h (.47) — f — .98 g,i .88 g 2.88 g 201 September 30, 2008 .39 (2.81) (.31) — f — .84 g .84 g 3.33 g 124 See notes to financial highlights at the end of this section. 50 Prospectus Prospectus 51 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements. d Portfolio turnover excludes TBA roll transactions. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Amount represents less than $0.01 per share. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.12 September 30, 2008 <0.01 h The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. 52 Prospectus This page intentionally left blank. Prospectus 53 Financial highlights (For a common share outstanding throughout the period) Putnam Dynamic Asset Allocation Conservative Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio of net Net asset Net realized Ratio of netassets investment value, Net invest- and unrealized Total from From Total return Net assets, expenses excluding income (loss) beginning ment income gain (loss) on investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period to average interest to average Portfolio Period ended of period (loss) a investments operations income distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c expense (%) c netassets (%) turnover (%) g Class A September 30, 2012 .21 1.00 (.16) — — 1.07 1.07 2.21 278 September 30, 2011 .20 (.12) j (.33) — — e,f 1.07 1.07 2.12 288 September 30, 2010 .28 .69 (.49) — e — 1.05 d 1.05 d 3.21 d 196 September 30, 2009 .22 .35 (.32) — e — e,h 1.28 d,i 1.17 d 3.00 d 292 September 30, 2008 .38 (1.54) (.33) — e — 1.15 d 1.15 d 4.06 d 170 Class B September 30, 2012 .14 .98 (.08) — — 1.82 1.82 1.46 278 September 30, 2011 .13 (.11) j (.27) — — e,f 1.82 1.82 1.36 288 September 30, 2010 .22 .68 (.42) — e — 1.80 d 1.80 d 2.49 d 196 September 30, 2009 .17 .36 (.26) — e — e,h 2.03 d,i 1.92 d 2.24 d 292 September 30, 2008 .31 (1.53) (.26) — e — 1.90 d 1.90 d 3.31 d 170 Class C September 30, 2012 .14 .98 (.09) — — 1.82 1.82 1.46 278 September 30, 2011 .13 (.10) j (.27) — — e,f 1.82 1.82 1.38 288 September 30, 2010 .21 .67 (.42) — e — 1.80 d 1.80 d 2.45 d 196 September 30, 2009 .17 .34 (.26) — e — e,h 2.03 d,i 1.92 d 2.25 d 292 September 30, 2008 .31 (1.53) (.26) — e — 1.90 d 1.90 d 3.31 d 170 Class M September 30, 2012 .16 .98 (.11) — — 1.57 1.57 1.71 278 September 30, 2011 .15 (.10) j (.29) — — e,f 1.57 1.57 1.62 288 September 30, 2010 .24 .67 (.44) — e — 1.55 d 1.55 d 2.73 d 196 September 30, 2009 .19 .35 (.28) — e — e,h 1.78 d,i 1.67 d 2.55 d 292 September 30, 2008 .33 (1.53) (.28) — e — 1.65 d 1.65 d 3.55 d 170 Class R September 30, 2012 .19 1.02 (.13) — — 1.32 1.32 1.95 278 September 30, 2011 .18 (.11) j (.31) — — e,f 1.32 1.32 1.88 288 September 30, 2010 .26 .72 (.46) — e — 1.30 d 1.30 d 2.94 d 196 September 30, 2009 .21 .39 (.30) — e — e,h 1.53 d,i 1.42 d 2.71 d 292 September 30, 2008 .34 (1.53) (.31) — e — 1.40 d 1.40 d 3.66 d 170 Class R5 September 30, 2012† .05 .33 (.05) — — 3.93 * .19 * .19 * .55 * 278 Class R6 September 30, 2012† .06 .32 (.05) — — 3.94 * .17 * .17 * .57 * 278 Class Y September 30, 2012 .23 .99 (.18) — — .82 .82 2.46 278 September 30, 2011 .21 (.09) j (.36) — — e,f .82 .82 2.26 288 September 30, 2010 .31 .68 (.51) — e — .80 d .80 d 3.45 d 196 September 30, 2009 .25 .37 (.34) — e — e,h 1.03 d,i .92 d 3.29 d 292 September 30, 2008 .40 (1.54) (.35) — e — .90 d .90 d 4.30 d 170 See notes to financial highlights at the end of this section. 54 Prospectus Prospectus 55 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 September 30, 2008 0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Portfolio turnover excludes TBA roll transactions. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. which amounted to less than $0.01 per share outstanding as of May 31, 2009. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.11% of average net assets as of September 30, 2009. j The amount shown for a share outstanding does not correspond with the aggregate net gain on investments for the period due to the timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the fund. 56 Prospectus Make the most of your Putnam privileges The following services are available to you as a Putnam mutual fund shareholder. Systematic investment plan Invest as much as you wish. The amount you choose will be automatically transferred weekly, semi-monthly or monthly from your checking or savings account. Systematic withdrawal Make regular withdrawals monthly, quarterly, semiannually, or annually from your Putnam mutual fund account. Systematic exchange Transfer assets automatically from one Putnam account to another on a regular, prearranged basis. Exchange privilege Exchange money between Putnam funds. The exchange privilege allows you to adjust your investments as your objectives change. A signature guarantee is required for exchanges of more than $500,000 and shares of all Putnam funds may not be available to all investors. A short-term trading fee of 1.00% may apply to exchanges of certain fund shares within the time period specified in the applicable fund’s prospectus. Investors may not maintain, within the same fund, simultaneous plans for systematic investment or exchange (into the fund) and systematic withdrawal or exchange (out of the fund). These privileges are subject to change or termination. Many of these services can be accessed online at putnam.com. For more information about any of these services and privileges, call your financial representative or a Putnam customer service representative toll-free at 1-800-225-1581. Prospectus 57 Putnam family of funds a The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Small Cap Growth Fund The Putnam Fund for Growth Voyager Fund andIncome International Value Fund Blend Multi-Cap Value Fund Asia Pacific Equity Fund Small Cap Value Fund Capital Opportunities Fund Capital Spectrum Fund Income Emerging Markets Equity Fund American Government Income Fund Equity Spectrum Fund Diversified Income Trust Europe Equity Fund Floating Rate Income Fund Global Equity Fund Global Income Trust International Capital High Yield Advantage Fund Opportunities Fund High Yield Trust International Equity Fund Income Fund Investors Fund Money Market Fund b Multi-Cap Core Fund Short Duration Income Fund Research Fund U.S. Government Income Trust a As of December 31, 2012. b An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 58 Prospectus Tax-free income Retirement Income Fund Lifestyle 1 d AMT-Free Municipal Fund Retirement Income Fund Lifestyle 2 Tax Exempt Income Fund Retirement Income Fund Lifestyle 3 e Tax Exempt Money Market Fund b Tax-Free High Yield Fund Putnam Global Asset Allocation Funds— four investment portfolios State tax-free income funds: c that spread your money across a Arizona, California, Massachusetts, variety of stocks, bonds, and money Michigan, Minnesota, New Jersey, market investments; New York, Ohio, and Pennsylvania Dynamic Asset Allocation Absolute Return Balanced Fund f Absolute Return 100 Fund Dynamic Asset Allocation Absolute Return 300 Fund Conservative Fund f Absolute Return 500 Fund Dynamic Asset Allocation Absolute Return 700 Fund Growth Fund f Dynamic Risk Allocation Fund Global Sector Global Consumer Fund Putnam RetirementReady® Global Energy Fund Putnam RetirementReady Funds — Global Financials Fund investment portfolios that offer Global Health Care Fund diversification among stocks, bonds, Global Industrials Fund and money market instruments and Global Natural Resources Fund adjust to become more conservative over time based on a target date for Global Sector Fund withdrawing assets. Global Technology Fund The funds: Global Telecommunications Fund Putnam RetirementReady 2055 Fund Global Utilities Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Asset allocation Putnam RetirementReady 2035 Fund Putnam Retirement Income Putnam RetirementReady 2030 Fund Lifestyle Funds — portfolios with Putnam RetirementReady 2025 Fund managed allocations to stocks, bonds, Putnam RetirementReady 2020 Fund and money market investments to Putnam RetirementReady 2015 Fund generate retirement income. c Not available in all states. d Formerly Putnam RetirementReady Maturity Fund. e Formerly Putnam Income Strategies Fund. f Formerly Putnam Asset Allocation: Balanced Portfolio, Putnam Asset Allocation: Conservative Portfolio, and Putnam Asset Allocation: Growth Portfolio. Prospectus 59 For more information about Putnam Dynamic Asset Allocation Funds The funds’ SAI and annual and semiannual reports to shareholders include additional information about the funds. The SAI is incorporated by reference into this prospectus, which means it is part of this prospectus for legal purposes. The funds’ annual report discusses the market conditions and investment strategies that significantly affected each fund’s performance during its last fiscal year. You may get free copies of these materials, request other information about any Putnam fund, or make shareholder inquiries, by contacting your financial representative, by visiting Putnam’s website at putnam.com/individual, or by calling Putnam toll-free at 1-800-225-1581. You may review and copy information about a fund, including its SAI, at the Securities and Exchange Commission’s Public Reference Room in Washington, D.C. You may call the Commission at 1-202-551-8090 for information about the operation of the Public Reference Room. You may also access reports and other information about the funds on the EDGAR Database on the Commission’s Web site at http://www.sec.gov. You may get copies of this information, with payment of a duplication fee, by electronic request at the following E-mail address: publicinfo@sec.gov., or by writing the Commission’s Public Reference Section, Washington, D.C. 20549-1520. You may need to refer to the funds’ file number. Putnam Investments One Post Office Square Boston, MA 02109 1-800-225-1581 Address correspondence to Putnam Investor Services P.O. Box 8383 Boston, MA 02266-8383 putnam.com File No. 811-7121 SP/13 FUND SYMBOLS CLASS CLASS CLASS CLASS CLASS CLASS CLASS CLASS A B C M R R5 R6 Y Putnam Dynamic Asset Allocation PAEAX PAEBX PAECX PAGMX PASRX PADEX PAEEX PAGYX Growth Fund Putnam Dynamic Asset Allocation PABAX PABBX AABCX PABMX PAARX PAADX PAAEX PABYX Balanced Fund Putnam Dynamic Asset Allocation PACAX PACBX PACCX PACMX PACRX PACDX PCCEX PACYX Conservative Fund Putnam Dynamic Asset Allocation Growth Fund Putnam Dynamic Asset Allocation Balanced Fund Putnam Dynamic Asset Allocation Conservative Fund EACH A SERIES OF PUTNAM ASSET ALLOCATION FUNDS FORM N-1A PART B STATEMENT OF ADDITIONAL INFORMATION (SAI) January 30, 2013 This SAI is not a prospectus. If a fund has more than one form of current prospectus, each reference to the prospectus in this SAI includes all of the fund's prospectuses, unless otherwise noted. The SAI should be read together with the applicable prospectus. For a free copy of the funds' annual report or a prospectus dated 1/30/13, as revised from time to time, call Putnam Investor Services at 1-800-225-1581, visit Putnam's website at putnam.com or write Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. Part I of this SAI contains specific information about the funds. Part II includes information about these funds and the other Putnam funds. I-1 sai_6.pdf - 2012/01 sai_7.pdf - 2012/01 sai_8.pdf - 2012/01 Table of Contents PART I FUND ORGANIZATION AND CLASSIFICATION I-3 INVESTMENT RESTRICTIONS I-4 CHARGES AND EXPENSES I-5 PORTFOLIO MANAGERS I-27 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL I-31 STATEMENTS PART II HOW TO BUY SHARES II-1 DISTRIBUTION PLANS II-10 MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS II-18 TAXES II-54 MANAGEMENT II-68 DETERMINATION OF NET ASSET VALUE II-88 INVESTOR SERVICES II-90 SIGNATURE GUARANTEES II-94 REDEMPTIONS II-94 SHAREHOLDER LIABILITY II-94 DISCLOSURE OF PORTFOLIO INFORMATION II-95 PROXY VOTING GUIDELINES AND PROCEDURES II-97 SECURITIES RATINGS II-97 CLAIMS - PAYING ABILITY RATINGS II-100 APPENDIX A - PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS II-105 APPENDIX B - FINANCIAL STATEMENTS II-127 I-2 SAI PART I FUND ORGANIZATION AND CLASSIFICATION The funds are diversified series of Putnam Asset Allocation Funds, a Massachusetts business trust organized on November 4, 1993 (the "Trust"). A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. Prior to November 30, 2011, the funds were also known as Putnam Asset Allocation: Growth Portfolio, Putnam Asset Allocation: Balanced Portfolio and Putnam Asset Allocation: Conservative Portfolio, respectively. The Trust is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. Each fund offers classes of shares with different sales charges and expenses. Each share has one vote, with fractional shares voting proportionally. Shares of all series and classes will vote together as a single class on all matters except, (i) when required by the Investment Company Act of 1940 or when the Trustees have determined that a matter affects one or more series or classes materially differently, shares are voted by individual series or class; and (ii) when the Trustees determine that such a matter affects only the interests of a particular series or class, then only shareholders of such series or class shall be entitled to vote thereon. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if a fund were liquidated, would receive the net assets of the fund. Each fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although each fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. Each fund has voluntarily undertaken to hold a shareholder meeting a least every five years. Each fund’s most recent shareholder meeting was in 2009. I-3 INVESTMENT RESTRICTIONS As fundamental investment restrictions, which may not be changed without a vote of a majority of the outstanding voting securities of a fund created under the Trust, each fund may not and will not: (1) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (2) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. (3) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (4) Purchase or sell commodities, except as permitted by applicable law. (5) Make loans, except by purchase of debt obligations in which the fund may invest consistent with its investment policies (including without limitation debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. (6) With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (7) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer. (8) Purchase securities if, as a result of such purchase, more than 25% of the fund’s total assets would be invested in any one industry. (Securities of the U.S. government or its agencies or instrumentalities, or of any foreign government or its agencies or instrumentalities, securities of supranational entities, and securities backed by the credit of a governmental entity are not considered to represent industries.) (9) Issue any class of securities which is senior to the fund's shares of beneficial interest, except for permitted borrowings. I-4 The Investment Company Act of 1940 provides that a "vote of a majority of the outstanding voting securities" of the fund means the affirmative vote of the lesser of (1) more than 50% of the outstanding fund shares, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding fund shares are represented at the meeting in person or by proxy. For purposes of the funds' fundamental policy on industry concentration (# 8 above), Putnam Investment Management, LLC (Putnam Management), the funds' investment manager, determines the appropriate industry categories and assigns issuers to them, informed by a variety of considerations, including relevant third party categorization systems. Industry categories and issuer assignments may change over time as industry sectors and issuers evolve. Portfolio allocations shown in shareholder reports and other communications may use broader investment sectors or narrower sub-industry categories. The following non-fundamental investment policies may be changed by the Trustees without shareholder approval: (1) The fund will not invest in (a) securities which are not readily marketable, (b) securities restricted as to resale (excluding securities determined by the Trustees of the Trust (or the person designated by the Trustees of the relevant fund to make such determinations) to be readily marketable), and (c) repurchase agreements maturing in more than seven days, if, as a result, more than 15% of the fund's net assets (taken at current value) would be invested in securities described in (a), (b) and (c). (2) The fund will not acquire any securities of registered open-end investment companies or registered unit investment trusts in reliance on Sections 12(d)(1)(F) or (G) of the Investment Company Act of 1940, as amended. All percentage limitations on investments (other than pursuant to non-fundamental restriction (1)) will apply at the time of the making of an investment and shall not be considered violated unless an excess or deficiency occurs or exists immediately after and as a result of such investment. CHARGES AND EXPENSES Management fees I-5 Under a management contract effective January 1, 2010, each fund pays a monthly fee to Putnam Management. The fee is calculated by applying a rate to the fund's average net assets for the month. The rate is based on the monthly average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding fund assets that are invested in other Putnam funds) ("Total Open-End Mutual Fund Average Net Assets"), as determined at the close of each business day during the month, as set forth below: GROWTH FUND 0.750% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.700% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.650% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.600% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.550% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.530% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.520% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.515% of any excess thereafter. BALANCED FUND & CONSERVATIVE FUND 0.680% of the first $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.630% of the next $5 billion of Total Open-End Mutual Fund Average Net Assets; 0.580% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.530% of the next $10 billion of Total Open-End Mutual Fund Average Net Assets; 0.480% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.460% of the next $50 billion of Total Open-End Mutual Fund Average Net Assets; 0.450% of the next $100 billion of Total Open-End Mutual Fund Average Net Assets; and 0.445% of any excess thereafter. Under each fund’s prior management contract dated August 3, 2007, each fund paid a quarterly fee to Putnam Management based on the average net assets of each fund, as determined at the close of each business day during the quarter, at the annual rate of: 0.70% of the first $500 million of average net assets of each series; 0.60% of the next $500 million of average net assets; 0.55% of the next $500 million of average net assets; 0.50% of the next $5 billion of average net assets; 0.475% of the next $5 billion of average net assets; 0.455% of the next $5 billion of average net assets; 0.44% of the next $5 billion of average net assets; and 0.43% of any excess over $21.5 billion. I-6 For the past three fiscal years, pursuant to the applicable management contract, each fund incurred the following fees: Amount of Amount management Management management fee would have been Fund name Fiscal year fee paid fee waived without waivers Growth Fund 2012 $9,409,513 $0 $9,409,513 2011 $10,514,076 $0 $10,514,076 2010 $10,307,695 $0 $10,307,695 Balanced Fund 2012 $6,843,794 $0 $6,843,794 2011 $7,450,885 $0 $7,450,885 2010 $7,483,887 $252,055 $7,735,942 Conservative Fund 2012 $2,864,391 $0 $2,864,391 2011 $4,920,558 $0 $4,920,558 2010 $5,440,716 $250,872 $5,691,588 Brokerage commissions The following table shows brokerage commissions paid during the fiscal years indicated: I-7 Fiscal Brokerage Fund name year commissions Growth Fund 2012 $1,586,287 2011 $1,707,533 2010 $2,984,852 Balanced Fund 2012 $933,345 2011 $933,932 2010 $1,739,037 Conservative Fund 2012 $254,760 2011 $617,947 2010 $958,918 The brokerage commissions for the Conservative Fund’s 2012 fiscal year were lower than the brokerage commissions for the fund’s 2011 and 2010 fiscal years due to a decrease in the assets of the fund and fewer transactions in higher commission fixed income securities. The following table shows transactions placed with brokers and dealers during the most recent fiscal year to recognize research services received by Putnam Management and its affiliates: Dollar value of Percentage these of total Amount of Fund name transactions transactions commissions Growth Fund $1,215,688,928 10.28% $1,120,416 Balanced Fund $811,591,256 8.85% $643,335 Conservative Fund $242,584,198 6.73% $176,557 At the end of fiscal 2012, the fund held the following securities of its regular broker-dealers (or affiliates of such broker-dealers): I-8 Fund Name Broker-dealer or affiliates Value of securities held Growth Fund Goldman Sachs Group, Inc. (The) $2,821,649 Barclays PLC $2,034,231 Citigroup, Inc. $2,108,461 Deutsche Bank AG $1,147,292 Bank of America Corp. $2,018,199 JPMorgan Chase & Co. $9,160,688 Morgan Stanley $3,216,089 Credit Suisse Group $348,190 UBS AG $535,267 Balanced Fund JPMorgan Chase & Co. $7,896,277 Morgan Stanley $2,435,737 Deutsche Bank AG $648,958 Barclays PLC $1,188,351 Goldman Sachs Group, Inc. (The) $3,135,487 Bank of America Corp. $1,495,733 Citigroup, Inc. $2,907,126 Credit Suisse Group $177,051 UBS AG $272,174 Conservative Fund Bank of America Corp. $1,401,400 Barclays PLC $1,478,026 JPMorgan Chase & Co. $2,476,820 Goldman Sachs Group, Inc. (The) $1,935,948 Deutsche Bank AG $289,455 Credit Suisse Group $111,186 UBS AG $170,912 Citigroup, Inc. $1,850,529 Morgan Stanley $805,194 Administrative expense reimbursement The funds reimbursed Putnam Management for administrative services during fiscal 2012, including compensation of certain fund officers and contributions to the Putnam Retirement Plan for their benefit, as follows: I-9 Fund name Total Portion of total reimbursement for reimbursement compensation and contributions Growth Fund $47,207 $36,240 Balanced Fund $38,915 $29,874 Conservative Fund $16,391 $12,583 Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of fund business. Subject to such policies as the Trustees may determine, Putnam Management furnishes a continuing investment program for the funds and makes investment decisions on their behalf. Subject to the control of the Trustees, Putnam Management also manages the funds' other affairs and business. The table below shows the value of each Trustee's holdings in each fund and in all of the Putnam Funds as of December 31, 2012. Name of Trustee Dollar range of Putnam Aggregate dollar range of Dynamic Asset Allocation shares held in all of the Putnam Growth Fund shares owned funds overseen by Trustee Liaquat Ahamed $1-$10,000 over $100,000 Ravi Akhoury $1-$10,000 over $100,000 Barbara M. Baumann $10,001-$50,000 over $100,000 Jameson A. Baxter over $100,000 over $100,000 Charles B. Curtis over $100,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Katinka Domotorffy $1-$10,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow $10,001-$50,000 over $100,000 Elizabeth T. Kennan $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 George Putnam, III over $100,000 over $100,000 W. Thomas Stephens $1-$10,000 over $100,000 *Robert L. Reynolds $1-$10,000 over $100,000 I-10 Name of Trustee Dollar range of Putnam Aggregate dollar range of Dynamic Asset Allocation shares held in all of the Putnam Balanced Fund shares owned funds overseen by Trustee Liaquat Ahamed $1-$10,000 over $100,000 Ravi Akhoury $1-$10,000 over $100,000 Barbara M. Baumann $10,001-$50,000 over $100,000 Jameson A. Baxter over $100,000 over $100,000 Charles B. Curtis $1-$10,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Katinka Domotorffy $1-$10,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow over $100,000 over $100,000 Elizabeth T. Kennan $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 George Putnam, III $10,001-$50,000 over $100,000 W. Thomas Stephens $1-$10,000 over $100,000 *Robert L. Reynolds $1-$10,000 over $100,000 Dollar range of Putnam Dynamic Aggregate dollar range of Name of Trustee Asset Allocation Conservative shares held in all of the Fund shares owned Putnam funds overseen by Trustee Liaquat Ahamed $1-$10,000 over $100,000 Ravi Akhoury $1-$10,000 over $100,000 Barbara M. Baumann $1-$10,000 over $100,000 Jameson A. Baxter $10,001-$50,000 over $100,000 Charles B. Curtis $1-$10,000 over $100,000 Robert J. Darretta $1-$10,000 over $100,000 Katinka Domotorffy $1-$10,000 over $100,000 John A. Hill over $100,000 over $100,000 Paul L. Joskow $1-$10,000 over $100,000 Elizabeth T. Kennan $1-$10,000 over $100,000 Kenneth R. Leibler $1-$10,000 over $100,000 Robert E. Patterson $10,001-$50,000 over $100,000 George Putnam, III $50,001-$100,000 over $100,000 W. Thomas Stephens $50,001-$100,000 over $100,000 *Robert L. Reynolds $1-$10,000 over $100,000 * Trustee who is an "interested person" (as defined in the Investment Company Act of 1940) of the funds, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is deemed an "interested person" by virtue of his positions as an officer of the funds, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. None of the other Trustees is an “interested person”. I-11 Each independent Trustee of the funds receives an annual retainer fee and an additional fee for each Trustees meeting attended. Independent Trustees also are reimbursed for expenses they incur relating to their services as Trustees. All of the current independent Trustees of the fund are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the funds, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least four business days per Trustee meeting. The standing committees of the Board of Trustees, and the number of times each committee met, during your fund's most recently completed fiscal year, are shown in the table below: Audit and Compliance Committee 9 Board Policy and Nominating Committee 8 Brokerage Committee 4 Contract Committee 8 Distributions Committee 8 Executive Committee 1 Investment Oversight Committees Investment Oversight Committee A 8 Investment Oversight Committee B 8 Pricing Committee 8 The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the fees paid to each Trustee by the fund for fiscal 2012, and the fees paid to each Trustee by all of the Putnam funds for services rendered during calendar year 2012: I-12 COMPENSATION TABLES Putnam Dynamic Asset Allocation Growth Fund Pension or retirement Estimated Total benefits annual benefits compensation Aggregate accrued as part from all Putnam from all compensation of fund funds upon Putnam Trustees/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3)(4) N/A N/A N/A $94,288 Ravi Akhoury/2009 $7,242 N/A N/A $303,000 Barbara M. $297,000 Baumann/2010(4) $7,101 N/A N/A Jameson A. $442,063 Baxter/1994(4)(6) $10,777 $2,374 $110,500 Charles B. Curtis/2001 $7,099 $1,523 $113,900 $303,000 Robert J. Darretta/2007(4) $7,242 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A $106,288 John A. Hill/1985(4) $7,575 $4,106 $161,700 $297,000 Paul L. Joskow/1997(4) $7,099 $1,622 $113,400 $303,000 Elizabeth T. $4,941 $2,880 $108,000 $303,000 Kennan/1992(5) Kenneth R. Leibler/2006 $7,692 N/A N/A $328,000 Robert E. Patterson/1984 $7,692 $2,422 $106,500 $328,000 George Putnam, III/1984 $7,242 $2,423 $130,300 $303,000 W. Thomas $303,000 Stephens/1997(7) $7,242 $1,696 $107,100 Robert L. Reynolds/2008(8) N/A N/A N/A N/A I-13 Putnam Dynamic Asset Allocation Balanced Fund Pension or Estimated annual retirement benefits from all Total Aggregate benefits accrued Putnam funds compensation compensation as part of fund upon from all Putnam Trustees/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3)(4) N/A N/A N/A $94,288 Ravi Akhoury/2009 $5,961 N/A N/A $303,000 Barbara M. Baumann/2010(4) $5,844 N/A N/A $297,000 Jameson A. Baxter/1994(4)(6) $8,892 $1,959 $110,500 $442,063 Charles B. Curtis/2001 $5,844 $1,257 $113,900 $303,000 Robert J. Darretta/2007(4) $5,961 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A $106,288 John A. Hill/1985(4) $6,222 $3,388 $161,700 $297,000 Paul L. Joskow/1997(4) $5,844 $1,338 $113,400 $303,000 Elizabeth T. Kennan/1992(5) $4,036 $2,378 $108,000 $303,000 Kenneth R. Leibler/2006 $6,328 N/A N/A $328,000 Robert E. Patterson/1984 $6,328 $1,998 $106,500 $328,000 George Putnam, III/1984 $5,961 $1,998 $130,300 $303,000 W. Thomas Stephens/1997(7) $5,961 $1,400 $107,100 $303,000 Robert L. Reynolds/2008(8) N/A N/A N/A N/A Putnam Dynamic Asset Allocation Conservative Fund I-14 Pension or Estimated annual retirement benefits from all Total Aggregate benefits accrued Putnam funds compensation compensation as part of fund upon from all Putnam Trustees/Year from the fund expenses retirement(1) funds(2) Liaquat Ahamed/2012(3)(4) N/A N/A N/A $94,288 Ravi Akhoury/2009 $2,500 N/A N/A $303,000 Barbara M. Baumann/2010(4) $2,450 N/A N/A $297,000 Jameson A. Baxter/1994(4)(6) $3,728 $816 $110,500 $442,063 Charles B. Curtis/2001 $2,450 $524 $113,900 $303,000 Robert J. Darretta/2007(4) $2,500 N/A N/A $303,000 Katinka Domotorffy/2012(3) N/A N/A N/A $106,288 John A. Hill/1985(4) $2,709 $1,412 $161,700 $297,000 Paul L. Joskow/1997(4) $2,450 $557 $113,400 $303,000 Elizabeth T. Kennan/1992(5) $1,690 $990 $108,000 $303,000 Kenneth R. Leibler/2006 $2,653 N/A N/A $328,000 Robert E. Patterson/1984 $2,653 $833 $106,500 $328,000 George Putnam, III/1984 $2,500 $833 $130,300 $303,000 W. Thomas Stephens/1997(7) $2,500 $583 $107,100 $303,000 Robert L. Reynolds/2008(8) N/A N/A N/A N/A I-15 (1) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (2) As of December 31, 2012, there were 109 funds in the Putnam family. (3) Mr. Ahamed and Ms. Domotorffy were appointed to the Board of Trustees of the Putnam funds effective September 13, 2012. (4) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of September 30, 2012, the total amounts of deferred compensation payable by the fund, including income earned on such amounts, to these Trustees were: Mr. Ms. Ms. Mr. Dr. Ahamed Baumann Baxter Darretta Mr. Hill Joskow Growth Fund $0 $3,046 $19,163 $6,248 $54,727 $14,927 Balanced Fund $0 $3,132 $19,703 $6,425 $56,270 $15,348 Conservative Fund $0 $1,345 $8,465 $2,760 $24,175 $6,594 (5) Dr. Kennan, who retired from the Board of Trustees of the Putnam funds on June 30, 2010, was re-appointed to the Board of Trustees effective January 1, 2012. Upon her retirement, Dr. Kennan became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2011. In connection with her re-appointment to the Board of Trustees, Dr. Kennan has agreed to suspend the balance of her retirement benefit payments for the duration of her service as a Trustee. (6) Includes additional compensation to Ms. Baxter for service as Chair of the Trustees of the Putnam funds. (7) Mr. Stephens, who retired from the Board of Trustees of the Putnam funds on March 31, 2008, was re-appointed to the Board of Trustees on May 14, 2009. Upon his retirement, Mr. Stephens became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2009. In connection with his re-appointment to the Board of Trustees, Mr. Stephens has agreed to suspend the balance of his retirement benefit payments for the duration of his service as a Trustee. (8) Mr. Reynolds is an “interested person” of the fund, Putnam Management and Putnam Retail Management. I-16 Under a Retirement Plan for Trustees of the Putnam funds (the Plan), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee's lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years, or (ii) such Trustee's total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. For additional information concerning the Trustees, see "Management" in Part II of this SAI. Share ownership At December 31, 2012, the officers and Trustees of the funds as a group owned less than 1% of the outstanding shares of each class of each fund, except class Y shares of the Growth Fund of which they owned 1.22%, class Y shares of the Balanced Fund of which they owned 1.79% and class Y shares of the Conservative Fund of which they owned 1.51% and, except as noted below, no person owned of record or to the knowledge of the funds beneficially 5% or more of any class of shares of the funds. Growth Fund Class Shareholder name and address Percentage owned Pershing, LLC 6.95% A 1 Pershing Plaza Jersey City, NJ 07399-0001 National Financial Services, LLC 6.12% For the Exclusive Benefit of our Customers A 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 I-17 Class Shareholder name and address Percentage owned Edward D Jones & Co A Attn: Mutual Fund Shareholder Accounting 5.47% 201 Progress Pkwy Maryland Hts., MO 63043-3009 National Financial Services, LLC For the Exclusive Benefit of our Customers B 200 Liberty Street, 5th fl 7.99% One World Financial Center New York, NY 10281-5503 Pershing, LLC B 1 Pershing Plaza 6.82% Jersey City, NJ 07399-0001 Wells Fargo Advisors Special Custody Account for the B Exclusive Benefit of Customer 5.73% 2801 Market St. Saint Louis, MO 63103-2523 Morgan Stanley Smith Barney C Harborside Financial Center 10.85% Plaza 2, 3rd Floor Jersey City, NJ 07311 C Wells Fargo Advisors 8.43% Special Custody Account for the Exclusive Benefit of Customer 2801 Market St. Saint Louis, MO 63103-2523 C Pershing, LLC 8.02% 1 Pershing Plaza Jersey City, NJ 07399-0001 C MLPF&S For The Sole Benefit of Its Customers 6.26% Attn Fund Administration 4800 Deer Lake Dr. E Fl 3 Jacksonville, FL 32246-6484 C National Financial Services, LLC 5.57% For the Exclusive Benefit of our Customers 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 M* DTM Companies 401(k) Plan 6.19% Putnam LLC R5 One Post Office Square 100.00% Boston, MA 02109 I-18 Class Shareholder name and address Percentage owned Putnam LLC 100.00% R6 One Post Office Square Boston, MA 02109 Y* Electrical Workers Local Union No. 369 Retirement 22.71% Plan Y** Great-West Trust Company, LLC – The Putnam 12.78% Retirement Plan Building Service Local 32B-J Supplemental 8.95% Y* Retirement Savings Plan Y** Great-West Trust Company, LLC – Recordkeeping 6.26% for various benefit plans Y* Connecticut Pipe Trades Local No. 77 Annuity Plan 6.06% Y*** 2030 Fund – Class A 5.78% shares Y*** 2035 Fund – Class A 5.75% shares * The address for the name listed is: c/o Mercer Trust Company, as trustee or agent, Investors Way, Norwood, MA 02062. ** The address for the name listed is: c/o Great-West Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. *** The address for the name listed is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. I-19 Balanced Fund Class Shareholder name and address Percentage owned National Financial Services, LLC For the Exclusive Benefit of our Customers A 200 Liberty Street, 5th fl 6.58% One World Financial Center New York, NY 10281-5503 Pershing, LLC A 1 Pershing Plaza 6.42% Jersey City, NJ 07399-0001 Edward D Jones & Co A Attn: Mutual Fund Shareholder Accounting 5.35% 201 Progress Pkwy Maryland Hts., MO 63043-3009 Pershing, LLC B 1 Pershing Plaza 9.38% Jersey City, NJ 07399-0001 National Financial Services, LLC For the Exclusive Benefit of our Customers B 200 Liberty Street, 5th fl 8.87% One World Financial Center New York, NY 10281-5503 Wells Fargo Advisors Special Custody Account for the B Exclusive Benefit of Customer 7.76% 2801 Market St. Saint Louis, MO 63103-2523 Charles Schwab & Co Inc. Clearing Account B For the Exclusive Benefit of Their Customers 6.16% 101 Montgomery St. San Francisco, CA 94104-4151 Pershing, LLC C 1 Pershing Plaza 8.66% Jersey City, NJ 07399-0001 Wells Fargo Advisors Special Custody Account for the C Exclusive Benefit of Customer 7.75% 2801 Market St. Saint Louis, MO 63103-2523 MLPF&S For The Sole Benefit of Its Customers C Attn Fund Administration 5.98% 4800 Deer Lake Dr. E Fl 3 Jacksonville, FL 32246-6484 I-20 Class Shareholder name and address Percentage owned National Financial Services, LLC For the Exclusive Benefit of our Customers C 200 Liberty Street, 5th fl 5.82% One World Financial Center New York, NY 10281-5503 M* DTM Companies 401(k) Plan 14.00% Pershing, LLC M 1 Pershing Plaza 7.05% Jersey City, NJ 07399-0001 National Financial Services, LLC For the Exclusive Benefit of our Customers M 200 Liberty Street, 5th fl 5.18% One World Financial Center New York, NY 10281-5503 MG Trust Company Cust. R FBO Cannon Group Inc. 5.70% 700 17th St. Ste 300 Denver, CO 80202-3531 MG Trust Company Cust. R FBO Heritage Tractor 5.03% 700 17th St. Ste 300 Denver, CO 80202-3531 Putnam LLC R5 One Post Office Square 100.00% Boston, MA 02109 Putnam LLC R6 One Post Office Square 100.00% Boston, MA 02109 Y* Electrical Workers Local Union No. 369 39.80% Retirement Plan Y* Connecticut Pipe Trades Local No. 77 Annuity 8.07% Plan Y** Building Service Local 32B-J Supplemental 6.60% Retirement Savings Plan I-21 Class Shareholder name and address Percentage owned Y** Putnam Retirement Ready 2025 Fund – Class A 6.51% shares Y** Putnam Retirement Ready 2020 Fund – Class A 5.82% shares * The address for the name listed is: c/o Mercer Trust Company, as trustee or agent, Investors Way, Norwood, MA 02062. ** The address for the name listed is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. Conservative Fund Class Shareholder name and address Percentage owned A* Iron Workers Local #17 Annuity Plan 6.12% Pershing, LLC A 1 Pershing Plaza 5.49% Jersey City, NJ 07399-0001 Wells Fargo Advisors B Special Custody Account for the Exclusive Benefit 15.24% of Customer 2801 Market St. Saint Louis, MO 63103-2523 Pershing, LLC B 1 Pershing Plaza 8.05% Jersey City, NJ 07399-0001 National Financial Services, LLC B For the Exclusive Benefit of our Customers 7.36% 200 Liberty Street, 5th fl One World Financial Center New York, NY 10281-5503 Charles Schwab & Co Inc. Clearing Account B For the Exclusive Benefit of Their Customers 6.24% 101 Montgomery St. San Francisco, CA 94104-4151 I-22 Class Shareholder name and address Percentage owned Pershing, LLC C 1 Pershing Plaza 10.23% Jersey City, NJ 07399-0001 Wells Fargo Advisors Special Custody Account for the Exclusive Benefit C of Customer 8.28% 2801 Market St. Saint Louis, MO 63103-2523 MLPF&S For The Sole Benefit of Its Customers C Attn Fund Administration 6.79% 4800 Deer Lake Dr. E Fl 3 Jacksonville, FL 32246-6484 National Financial Services, LLC For the Exclusive Benefit of our Customers C 200 Liberty Street, 5th fl 5.09% One World Financial Center New York, NY 10281-5503 M* DTM Companies 401(k) Plan 9.58% Mid Atlantic Trust Company Commonwealth Credit Union 401K Retirement M Savings Plan 7.63% 1251 Waterfront Pl Ste 525 Pittsburgh, PA 15222-4228 Pershing, LLC M 1 Pershing Plaza 5.73% Jersey City, NJ 07399-0001 National Financial Services, LLC For the Exclusive Benefit of our Customers M 200 Liberty Street, 5th fl 5.36% One World Financial Center New York, NY 10281-5503 MG Trust Company Cust. R FBO EOL Management Co. LLC 6.05% 700 17th St. Ste 300 Denver, CO 80202-3531 MG Trust Company Cust. R FBO Southern Cross Aviation LLC 5.27% 700 17th St. Ste 300 Denver, CO 80202-3531 Putnam LLC R5 One Post Office Square 100.00% Boston, MA 02109 I-23 Class Shareholder name and address Percentage owned Putnam LLC R6 One Post Office Square 100.00% Boston, MA 02109 Y* Electrical Workers Local Union No. 369 39.00% Retirement Plan Great-West Trust Company, LLC – Recordkeeping Y** for 25.14% various benefit plans Y*** Putnam Retirement Income Fund Lifestyle 1 – 6.11% Class A shares Y* Connecticut Pipe Trades Local No. 77 Annuity 6.04% Plan Y*** Putnam Retirement Ready 2015 Fund – Class A 5.49% shares * The address for the name listed is: c/o Mercer Trust Company, as trustee or agent, Investors Way, Norwood, MA 02062. ** The address for the name listed is: c/o Great-West Trust Company, LLC, as trustee or agent, 8515 E. Orchard Road, Greenwood Village, CO 80111-5002. *** The address for the name listed is: c/o Putnam Investments, One Post Office Square, Boston, MA 02109. Distribution fees During fiscal 2012, each fund paid the following 12b-1 fees to Putnam Retail Management: Class A Class B Class C Class M Class R Growth Fund $2,735,056 $1,330,100 $1,255,224 $195,104 $73,686 Balanced Fund $2,201,102 $890,733 $961,130 $162,894 $56,539 Conservative Fund $915,510 $259,998 $465,212 $60,777 $18,638 I-24 Class A sales charges and contingent deferred sales charges Putnam Retail Management received sales charges with respect to class A shares in the following amounts during the periods indicated: Sales charges retained by Putnam Contingent Total front- Retail Management deferred Fiscal end sales after dealer sales Fund name year charges concessions charges Growth Fund 2012 $1,194,262 $194,439 $304 2011 $1,641,130 $271,202 $331 2010 $1,938,221 $314,932 $2,099 Balanced Fund 2012 $906,640 $155,803 $119 2011 $1,200,049 $201,089 $15 2010 $1,191,104 $203,473 $0 Conservative Fund 2012 $385,526 $67,498 $38 2011 $488,149 $92,398 $6 2010 $478,180 $87,498 $46 Class B contingent deferred sales charges Putnam Retail Management received contingent deferred sales charges upon redemptions of class B shares in the following amounts during the periods indicated: I-25 Fund name Fiscal year Contingent deferred sales charges Growth Fund 2012 $98,670 2011 $146,939 2010 $229,230 Balanced Fund 2012 $73,902 2011 $103,395 2010 $163,246 Conservative Fund 2012 $20,108 2011 $16,855 2010 $37,024 Class C contingent deferred sales charges Putnam Retail Management received contingent deferred sales charges upon redemptions of class C shares in the following amounts during the periods indicated: Fund name Fiscal year Contingent deferred sales charges Growth Fund 2012 $5,491 2011 $5,180 2010 $8,369 Balanced Fund 2012 $4,185 2011 $5,578 2010 $4,958 Conservative Fund 2012 $2,449 2011 $2,229 2010 $2,145 Class M sales charges and contingent deferred sales charges Putnam Retail Management received sales charges with respect to class M shares in the following amounts during the periods indicated: I-26 Total Contingent front-end Sales charges retained by deferred Fiscal sales Putnam Retail Management sales Fund name year charges after dealer concessions charges Growth Fund 2012 $13,756 $2,085 $0 2011 $21,997 $3,561 $0 2010 $27,811 $4,822 $0 Balanced Fund 2012 $10,215 $1,696 $0 2011 $12,392 $1,970 $0 2010 $29,243 $5,355 $0 Conservative Fund 2012 $4,404 $839 $0 2011 $12,685 $2,386 $0 2010 $10,230 $1,905 $0 Investor servicing fees During the 2012 fiscal year, each fund incurred the following fees for investor servicing provided by Putnam Investor Services, Inc.: Growth Fund $2,889,589 Balanced Fund $2,434,962 Conservative Fund $906,554 PORTFOLIO MANAGERS Other accounts managed The following tables show the number and approximate assets of other investment accounts (or portions of investment accounts) that each fund’s portfolio managers managed as of the funds' most recent fiscal year-end. The other accounts may include accounts for which the individuals were not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. I-27 Growth Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jeffrey Knight 119* $5,106,800,000 4** $2,895,700,000 2*** $235,200,000 James Fetch 10* $4,071,100,000 4** $2,895,700,000 2*** $230,100,000 Robert Kea 119* $5,106,800,000 4** $2,895,700,000 1 $100,000 Joshua Kutin 32* $4,825,000,000 4** $2,895,700,000 2*** $234,700,000 Robert Schoen 119* $5,106,800,000 4** $2,895,700,000 1 $700,000 Jason Vaillancourt 10* $4,071,100,000 4** $2,895,700,000 1 $100,000 * 3 accounts, with total assets of $1,615,700,000, pay an advisory fee based on account performance. ** 1 account, with total assets of $488,900,000, pays an advisory fee based on account performance. *** 1 account, with total assets of $233,900,000, pays an advisory fee based on account performance. Balanced Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jeffrey Knight 119* $5,379,300,000 4** $2,895,700,000 2*** $235,200,000 James Fetch 10* $4,343,600,000 4** $2,895,700,000 2*** $230,100,000 Robert Kea 119* $5,379,300,000 4** $2,895,700,000 1 $100,000 Joshua Kutin 32* $5,097,500,000 4** $2,895,700,000 2*** $234,700,000 Robert Schoen 119* $5,379,300,000 4** $2,895,700,000 1 $700,000 Jason Vaillancourt 10* $4,343,600,000 4** $2,895,700,000 1 $100,000 * 3 accounts, with total assets of $1,615,700,000, pay an advisory fee based on account performance. ** 1 account, with total assets of $488,900,000, pays an advisory fee based on account performance. *** 1 account, with total assets of $233,900,000, pays an advisory fee based on account performance. I-28 Conservative Fund Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jeffrey Knight 119* $6,135,500,000 4** $2,895,700,000 2*** $235,200,000 James Fetch 10* $5,099,700,000 4** $2,895,700,000 2*** $230,100,000 Robert Kea 119* $6,135,500,000 4** $2,895,700,000 1 $100,000 Joshua Kutin 32* $5,853,700,000 4** $2,895,700,000 2*** $234,700,000 Robert Schoen 119* $6,135,500,000 4** $2,895,700,000 1 $700,000 Jason Vaillancourt 10* $5,099,700,000 4** $2,895,700,000 1 $100,000 * 3 accounts, with total assets of $1,615,700,000, pay an advisory fee based on account performance. ** 1 account, with total assets of $488,900,000, pays an advisory fee based on account performance. *** 1 account, with total assets of $233,900,000, pays an advisory fee based on account performance. See "Management - Portfolio Transactions - Potential conflicts of interest in managing multiple accounts" in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individual's management of more than one account. Compensation of portfolio managers Putnam's goal for its products and investors is to deliver strong performance versus peers or performance ahead of the applicable benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. Each portfolio manager is assigned an industry competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of Putnam as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio manager has managed a product. Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. I-29 For the Growth Fund, the Balanced Fund and the Conservative Fund, respectively, Putnam evaluates performance based on the funds' peer rankings in the Lipper Mixed-Asset Target Allocation Growth Funds, Lipper Mixed-Asset Target Allocation Moderate Funds and the Lipper Mixed-Asset Target Allocation Conservative Funds Categories, which are based on pre-tax performance. Ownership of securities The dollar range of shares of the fund owned by each portfolio manager at the end of the fund's last fiscal year, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Fund Portfolio managers Dollar range of shares owned Growth Fund Jeffrey Knight $500,001-$1,000,000 James Fetch $100,001-$500,000 Robert Kea $100,001-$500,000 Joshua Kutin $0 Robert Schoen $50,001-$100,000 Jason Vaillancourt $0 Balanced Fund Jeffrey Knight $0 James Fetch $100,001-$500,000 Robert Kea $0 Joshua Kutin $100,001-$500,000 Robert Schoen $0 Jason Vaillancourt $100,001-$500,000 Conservative Fund Jeffrey Knight $100,001-$500,000 James Fetch $0 Robert Kea $0 Joshua Kutin $0 Robert Schoen $0 Jason Vaillancourt $0 I-30 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS PricewaterhouseCoopers LLP, 125 High Street, Boston, Massachusetts 02110, is the funds' independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. The Report of Independent Registered Public Accounting Firm, financial highlights and financial statements included in each fund’s Annual Report for each fund’s most recent fiscal year are included as Appendix B to this SAI. The financial highlights included in the prospectus and this SAI and the financial statements included in this SAI (which is incorporated by reference into the prospectus) have been so included in reliance upon the reports of the independent registered public accounting firm, given on their authority as experts in auditing and accounting. I-31 THE PUTNAM FUNDS STATEMENT OF ADDITIONAL INFORMATION (“SAI”) PART II HOW TO BUY SHARES Each prospectus describes briefly how investors may buy shares of the fund and identifies the share classes offered by that prospectus. Because of different sales charges and expenses, the investment performance of the classes will vary. This section of the SAI contains more information on how to buy shares. For more information, including your eligibility to purchase certain classes of shares, contact your investment dealer or Putnam Investor Services, Inc., the funds’ investor servicing agent (“Putnam Investor Services”), at 1-800-225-1581. Investors who purchase shares at net asset value through employer-sponsored defined contribution plans should also consult their employer for information about the extent to which the matters described in this section and in the sections that follow apply to them. General Information The fund is currently making a continuous offering of its shares. The fund receives the entire net asset value of shares sold. The fund will accept unconditional orders for shares to be executed at the public offering price based on the net asset value per share next determined after the order is placed. In the case of class A shares and class M shares, the public offering price is the net asset value plus the applicable sales charge, if any. (The public offering price is thus calculable by dividing the net asset value by 100% minus the sales charge, expressed as a percentage.) No sales charge is included in the public offering price of other classes of shares. In the case of orders for purchase of shares placed through dealers, the public offering price will be based on the net asset value determined on the day the order is placed, but only if the dealer or a registered transfer agent or registered clearing agent receives the order, together with all required identifying information, before the close of regular trading on the New York Stock Exchange (the “NYSE”). If the dealer or registered transfer agent or registered clearing agent receives the order after the close of the NYSE, the price will be based on the net asset value next determined. If funds for the purchase of shares are sent directly to Putnam Investor Services, they will be invested at the public offering price based on the net asset value next determined after all required identifying information has been collected. Payment for shares of the fund must be in U.S. dollars; if made by check, the check must be drawn on a U.S. bank. Initial purchases are subject to the minimums stated in the prospectus, except that (i) individual investments under certain employee benefit plans or Tax Qualified Retirement Plans may be lower, and (ii) the minimum investment is waived for investors participating in systematic investment plans or military allotment plans. Information about these plans is available from investment dealers or Putnam Investor Services. Currently Putnam is waiving the minimum for all initial purchases, but reserves the right to reject initial purchases under the minimum in the future, except as noted in the first sentence of this paragraph. Systematic investment plan. As a convenience to investors, shares may be purchased through a systematic investment plan. Pre-authorized monthly, semi-monthly, or weekly bank drafts for a fixed amount ($200,000 or less) are used to purchase fund shares at the applicable public offering price next determined after Putnam Retail Management Limited Partnership (“Putnam Retail Management”) receives the proceeds from the draft. A shareholder may choose any date or dates in the month for these drafts, but if the date falls on a weekend or holiday, the draft will be processed on the next business day. Further information and application forms are available from the investment dealers or from Putnam Retail Management. Reinvestment of distributions. Distributions to be reinvested are reinvested without a sales charge in shares of any Putnam fund the shareholder is eligible to invest in under the shareholder's account as of the ex-dividend date using the net asset value determined on that date, and are credited to a shareholder's account on the payment January 31, 2013 II-1 date. Dividends for Putnam money market funds are credited to a shareholder's account on the payment date. Distributions for all other funds that declare a distribution daily are reinvested without a sales charge as of the last day of the period for which distributions are paid using the net asset value determined on that date, and are credited to a shareholder's account on the payment date. Purchasing shares with securities (“in-kind” purchases). In addition to cash, the fund will consider accepting securities as payment for fund shares at the applicable net asset value. Generally, the fund will only consider accepting securities to increase its holdings in a portfolio security, or if Putnam Investment Management, LLC (“Putnam Management”) determines that the offered securities are a suitable investment for the fund and in a sufficient amount for efficient management. While no minimum has been established, it is expected that the fund would not accept securities with a value of less than $100,000 per issue as payment for shares. The fund may reject in whole or in part any or all offers to pay for purchases of fund shares with securities, may require partial payment in cash for such purchases to provide funds for applicable sales charges, and may discontinue accepting securities as payment for fund shares at any time without notice. The fund will value accepted securities in the manner described in the section "Determination of Net Asset Value" for valuing shares of the fund. The fund will only accept securities that are delivered in proper form. The fund will not accept certain securities, for example, options or restricted securities, as payment for shares. The acceptance of securities by certain funds in exchange for fund shares is subject to additional requirements. For federal income tax purposes, a purchase of fund shares with securities will be treated as a sale or exchange of such securities on which the investor will generally realize a taxable gain or loss. The processing of a purchase of fund shares with securities involves certain delays while the fund considers the suitability of such securities and while other requirements are satisfied. For information regarding procedures for payment in securities, contact Putnam Retail Management. Investors should not send securities to the fund except when authorized to do so and in accordance with specific instructions received from Putnam Retail Management. Sales Charges and Other Share Class Features—Retail Investors This section describes certain key features of share classes offered to retail investors and retirement plans that do not purchase shares at net asset value. Much of this information addresses the sales charges, including initial sales charges and contingent deferred sales charges (“CDSCs”) imposed on the different share classes and various commission payments made by Putnam to dealers and other financial intermediaries facilitating shareholders’ investments. This information supplements the descriptions of these share classes and payments included in the prospectus. Initial sales charges, dealer commissions and CDSCs on shares sold outside the United States may differ from those applied to U.S. sales. Initial sales charges for class A and class M shares . The public offering price of class A and class M shares is the net asset value plus a sales charge that varies depending on the size of your purchase (calculable as described above). The fund receives the net asset value. The tables below indicate the sales charges applicable to purchases of class A and class M shares of the funds by style category. The variations in sales charges reflect the varying efforts required to sell shares to different categories of purchasers. The sales charge is allocated between your investment dealer and Putnam Retail Management as shown in the tables below, except when Putnam Retail Management, in its discretion, allocates the entire amount to your investment dealer. The underwriter's commission, or dealer reallowance, is the sales charge shown in the prospectus less any applicable dealer discount. Putnam Retail Management will give dealers ten days' notice of any changes in the dealer discount. Putnam Retail Management retains the entire sales charge on any retail sales made by it. January 31, 2013 II-2 For purchases of class A shares by retail investors that qualify for the highest sales charge breakpoint described in the prospectus, Putnam Retail Management pays commissions on sales during the one-year period beginning with the date of the initial purchase qualifying for that breakpoint. Each subsequent one-year measuring period for these purposes begins with the first qualifying purchase following the end of the prior period. These commissions are paid at the rate of 1.00% of the amount of qualifying purchases up to $4 million, 0.50% of the next $46 million of qualifying purchases and 0.25% of qualifying purchases thereafter. For Growth Funds, Blend Funds, Value Funds, Asset Allocation Funds (excluding funds in the Retirement Income Lifestyle suite), Global Sector Funds and RetirementReady ® Funds only: CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 5.75% 5.00% 3.50% 3.00% 50,000 but under 100,000 4.50 3.75 2.50 2.00 100,000 but under 250,000 3.50 2.75 1.50 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 but under 1,000,000 2.00 1.75 1.00 1.00 1,000,000 and above NONE NONE N/A* N/A* For Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund only: CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 5.75% 5.00% 3.50% 3.00% 50,000 but under 100,000 4.50 3.75 2.50 2.00 100,000 but under 250,000 3.50 2.75 1.50 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 and above NONE NONE N/A** N/A** January 31, 2013 II-3 For funds in the Retirement Income Lifestyle suite, Taxable Income Funds and Tax-Free Income Funds (except for Money Market Funds, Putnam Floating Rate Income Fund, and Putnam Short Duration Income Fund): CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 50,000 4.00% 3.50% 3.25% 3.00% 50,000 but under 100,000 4.00 3.50 2.25 2.00 100,000 but under 250,000 3.25 2.75 1.25 1.00 250,000 but under 500,000 2.50 2.00 1.00 1.00 500,000 and above NONE NONE N/A** N/A** For Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund only: CLASS A CLASS M Amount of sales Amount of sales charge charge reallowed to reallowed to Sales charge as dealers as a Sales charge as dealers as a Amount of transaction at a percentage of percentage of a percentage of percentage of offering price ($) offering price offering price offering price offering price Under 500,000 1.00% 1.00% 0.75% 0.75% 500,000 and above NONE NONE N/A** N/A** *The funds will not accept purchase orders for class M shares (other than by qualified employee-benefit plans) where the total of the current purchase, plus existing account balances that are eligible to be linked under a right of accumulation (as described below) is $1 million or more. **The funds will not accept purchase orders for class M shares (other than by qualified employee-benefit plans) where the total of the current purchase, plus existing account balances that are eligible to be linked under a right of accumulation (as described below) is $500,000 or more. Purchases of class A and class T shares without an initial sales charge. Class A shares of any Putnam fund (other than Putnam Short Duration Income Fund, Putnam Tax Exempt Money Market Fund, and Putnam Money Market Fund) purchased by retail investors that are not subject to an initial sales charge (in accordance with the schedules stated above) are subject to a CDSC of 1.00% if redeemed before the first day of the month in which the nine-month anniversary of that purchase falls. Class A shares of Putnam Short Duration Income Fund and Putnam Tax Exempt Money Market Fund and class A and class T shares of Putnam Money Market Fund purchased by retail investors by exchanging shares from another Putnam fund that were not subject to an initial sales charge (in accordance with the schedules stated above) are subject to a CDSC of 1.00% if redeemed before the first day of the month in which the nine-month anniversary of the original purchase falls. The CDSC assessed on redemptions of fewer than all of an investor's class A shares (and, for Putnam Money Market Fund, class T shares) subject to a CDSC will be based on the amount of the redemption minus the amount of any appreciation on the investor's CDSC-subject shares since the purchase of such shares. The CDSC assessed January 31, 2013 II-4 on full redemptions of CDSC-subject shares will be based on the lower of the shares' cost and current NAV. Putnam Retail Management will retain any CDSC imposed on redemptions of such shares to compensate it for the up-front commissions paid to financial intermediaries for such share sales. Purchases of class A shares for rollover IRAs. Purchases of class A shares for a Putnam Rollover IRA or a rollover IRA of a Putnam affiliate, from a retirement plan for which an affiliate of Putnam Management or a business partner of such affiliate is the administrator, including subsequent contributions, are not subject to an initial sales charge or CDSC. Putnam Retail Management may pay commissions or finders’ fees of up to 1.00% of the proceeds for such Putnam Rollover IRA purchases to the dealer of record or other third party. Contingent sales charges for class M shares (rollover IRAs). Purchases of class M shares for a Putnam Rollover IRA with proceeds in any amount from a retirement plan for which an affiliate of Putnam Management or a business partner of such affiliate is the administrator are not subject to an initial sales charge but may be subject to a CDSC on shares redeemed within one year of purchase at the rates set forth below, which are equal to commissions Putnam Retail Management pays to the dealer of record at the time of the sale of class M shares. Class M CDSC and dealer commission All growth, blend, value, global sector and asset allocation funds (excluding funds in the Retirement Income Lifestyle 0.65% suite), Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund: All income funds (except Putnam Floating Rate Income Fund and Putnam Money Market Fund) and funds in the 0.40% Retirement Income Lifestyle suite: Putnam Absolute Return 100 Fund, Putnam Absolute Return 0.30% 300 Fund and Putnam Floating Rate Income Fund Putnam Money Market Fund and Putnam Short Duration 0.15% Income Fund Commission payments and CDSCs for class B and class C shares . Except in the case of Putnam Money Market Fund and Putnam Short Duration Income Fund as noted below, Putnam Retail Management will pay a 4% commission on sales of class B shares of the fund only to those financial intermediaries who have entered into service agreements with Putnam Retail Management. For tax-exempt funds, this commission includes a 0.20% pre-paid service fee (except for Putnam Tax-Free High Yield Fund and Putnam AMT-Free Municipal Fund, each of which has a 0.25% pre-paid service fee). For Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund, Putnam Retail Management will pay a 1.00% commission to financial intermediaries selling class B shares of the fund. Except in the case of Putnam Money Market Fund and Putnam Short Duration Income Fund, Putnam Retail Management pays financial intermediaries a 1.00% commission on sales of class C shares of a fund. Putnam Retail Management will retain any CDSC imposed on redemptions of class B and class C shares to compensate it for the cost of paying the up-front commissions paid to financial intermediaries for class B or class C share sales. Conversion of class B shares into class A shares. Class B shares will automatically convert to class A shares on or around the end of the month eight years after the purchase date (for Putnam Small Cap Value Fund, on or around the end of the month six years after the purchase date, and for Multi-Cap Value Fund, on or around the end of the month five and one-half years after the purchase date). Class B shares acquired by exchanging class B shares of another Putnam fund will convert to class A shares based on the time of the initial purchase. The January 31, 2013 II-5 conversion period of the acquired fund will apply, unless the initial fund’s CDSC schedule is higher than that of the acquired fund. In that case, the conversion period and CDSC schedule of the initial fund will apply. Class B shares acquired through reinvestment of distributions will convert to class A shares based on the date of the initial purchase to which such shares relate. For this purpose, class B shares acquired through reinvestment of distributions will be attributed to particular purchases of class B shares in accordance with such procedures as the Trustees may determine from time to time. The conversion of class B shares to class A shares is subject to the condition that such conversions will not constitute taxable events for Federal tax purposes. Shareholders should consult with their tax advisers regarding the state and local tax consequences of the conversion of class B shares to class A shares, or any other exchange or conversion of shares. Average annual total return performance information for class B shares shown in the fund's prospectus does not assume conversion to class A shares. Sales without sales charges, contingent deferred sales charges or short-term trading fees The fund may sell shares without a sales charge or CDSC to the following categories of investors: (i) current and former Trustees of the fund, their family members, business and personal associates; current and former employees of Putnam Management and certain current and former corporate affiliates, their family members, business and personal associates; employee benefit plans for the foregoing; and partnerships, trusts or other entities in which any of the foregoing has a substantial interest; (ii) employer-sponsored retirement plans, for the repurchase of shares in connection with repayment of plan loans made to plan participants (if the sum loaned was obtained by redeeming shares of a Putnam fund sold with a sales charge) (not applicable to tax-exempt funds); (iii) clients of administrators or other service providers of employer-sponsored benefit plans which have entered into agreements with Putnam Retail Management (not applicable to tax-exempt funds); (iv) registered representatives and other employees of broker-dealers having sales agreements with Putnam Retail Management; employees of financial institutions having sales agreements with Putnam Retail Management or otherwise having an arrangement with any such broker-dealer or financial institution with respect to sales of fund shares; and their immediate family members (spouses and children under age 21, including step-children and adopted children); (v) a trust department of any financial institution purchasing shares of the fund in its capacity as trustee of any trust (other than a tax-qualified retirement plan trust), through an arrangement approved by Putnam Retail Management, if the value of the shares of the fund and other Putnam funds purchased or held by all such trusts exceeds $1 million in the aggregate; (vi) clients of (i) broker-dealers, financial institutions, financial intermediaries or registered investment advisors that are approved by Putnam Retail Management and charge a fee for advisory or investment services or (ii) broker-dealers, financial institutions, or financial intermediaries that have entered into an agreement with Putnam Retail Management to offer shares through a fund “supermarket” or retail self directed brokerage account with or without the imposition of a transaction fee; and (vii) college savings plans that qualify for tax-exempt treatment under section 529 of the Internal Revenue Code of 1986, as amended (the “Code”). In the case of paragraph (i) above, the availability of shares at NAV has been determined to be appropriate because involvement by Putnam Retail Management and other brokers in purchases by these investors is typically minimal. January 31, 2013 II-6 In addition to the categories enumerated above, in connection with settlements reached between certain firms and the Financial Industry Regulating Authority (“FINRA”) and/or Securities and Exchange Commission (the “SEC”) regarding sales of class B and class C shares in excess of certain dollar thresholds, the fund will permit shareholders who are clients of these firms (and applicable affiliates of such firms) to redeem class B and class C shares of the fund and concurrently purchase class A shares (in an amount to be determined by the dealer of record and Putnam Retail Management in accordance with the terms of the applicable settlement) without paying a sales charge. The fund may issue its shares at net asset value without an initial sales charge or a CDSC in connection with the acquisition of substantially all of the securities owned by other investment companies or personal holding companies. The CDSC will be waived on redemptions to pay premiums for insurance under Putnam’s insured investor program. Application of CDSC to Systematic Withdrawal Plans (“SWP”). Investors who set up a SWP for a share account (see "INVESTOR SERVICES — Plans Available to Shareholders Systematic Withdrawal Plan") may withdraw through the SWP up to 12% of the net asset value of the account (calculated as set forth below) each year without incurring any CDSC. Shares not subject to a CDSC (such as shares representing reinvestment of distributions) will be redeemed first and will count toward the 12% limitation. If there are insufficient shares not subject to a CDSC, shares subject to the lowest CDSC liability will be redeemed next until the 12% limit is reached. The 12% figure is calculated on a pro rata basis at the time of the first payment made pursuant to an SWP and recalculated thereafter on a pro rata basis at the time of each SWP payment. Therefore, shareholders who have chosen an SWP based on a percentage of the net asset value of their account of up to 12% will be able to receive SWP payments without incurring a CDSC. However, shareholders who have chosen a specific dollar amount (for example, $100 per month from the fund that pays income distributions monthly) for their periodic SWP payment should be aware that the amount of that payment not subject to a CDSC may vary over time depending on the net asset value of their account. For example, if the net asset value of the account is $10,000 at the time of payment, the shareholder will receive $100 free of the CDSC (12% of $10,000 divided by 12 monthly payments). However, if at the time of the next payment the net asset value of the account has fallen to $9,400, the shareholder will receive $94 free of any CDSC (12% of $9,400 divided by 12 monthly payments) and $6 subject to the lowest applicable CDSC. This SWP privilege may be revised or terminated at any time. Other exceptions to application of CDSC. No CDSC is imposed on the redemption of shares of any class subject to a CDSC to the extent that the shares redeemed (i) are no longer subject to the holding period therefor, (ii) resulted from reinvestment of distributions, or (iii) were exchanged for shares of another Putnam fund, provided that the shares acquired in such exchange or subsequent exchanges (including shares of a Putnam money market fund or Putnam Short Duration Income Fund) will continue to remain subject to the CDSC, if applicable, until the applicable holding period expires. In determining whether the CDSC applies to each redemption, shares not subject to a CDSC are redeemed first. The fund will waive any CDSC on redemptions, in the case of individual, joint or Uniform Transfers to Minors Act accounts, in the event of death or post-purchase disability of a shareholder, for the purpose of paying benefits pursuant to tax-qualified retirement plans ("Benefit Payments"), or, in the case of living trust accounts, in the event of the death or post-purchase disability of the settlor of the trust. Benefit Payments currently include, without limitation, (1) distributions from an IRA due to death or post-purchase disability, (2) a return of excess contributions to an IRA or 401(k) plan, and (3) distributions from retirement plans qualified under Section 401(a) of the Code or from a 403(b) plan due to death, disability, retirement or separation from service. These waivers may be changed at any time. Exceptions to application of short-term trading fee. In addition to the exceptions noted in the fund’s prospectus, the short-term trading fee will not apply in circumstances in which a CDSC would be waived as stated above under “Other exceptions to application of CDSC.” January 31, 2013 II-7 Ways to Reduce Initial Sales Charges—Class A and M Shares There are several ways in which an investor may obtain reduced sales charges on purchases of class A shares and class M shares. The variations in sales charges reflect the varying efforts required to sell shares to separate categories of purchasers. These provisions may be altered or discontinued at any time. Right of accumulation. A purchaser of class A shares or class M shares may qualify for a right of accumulation discount by combining all current purchases by such person with the value of certain other shares of any class of Putnam funds already owned. The applicable sales charge is based on the total of: (i) the investor's current purchase(s); and (ii) the higher of (x) the maximum public offering price (at the close of business on the previous day) or (y) the initial value of total purchases (less the value of shares redeemed on the applicable redemption date) of: (a) all shares held in accounts registered to the investor and other accounts eligible to be linked to the investor’s accounts (as described below) in all of the Putnam funds (except closed-end and money market funds and Putnam Short Duration Income Fund, unless acquired as described in (b) below); and (b) any shares of money market funds or Putnam Short Duration Income Fund acquired by exchange from other Putnam funds. For shares held on December 31, 2007, the initial value will be the value of those shares at the maximum public offering price on that date. The following persons may qualify for a right of accumulation discount: (i) an individual, or a "company" as defined in Section 2(a)(8) of the Investment Company Act of 1940, as amended (the “1940 Act”) (which includes corporations which are corporate affiliates of each other); (ii) an individual, his or her spouse and their children under age 21, purchasing for his, her or their own account; (iii) a trustee or other fiduciary purchasing for a single trust estate or single fiduciary account (including a pension, profit-sharing, or other employee benefit trust created pursuant to a plan qualified under Section 401 of the Code and Simplified Employer Pension Plans (SEPs) created pursuant to Section 408(k) of the Code); (iv) tax-exempt organizations qualifying under Section 501(c)(3) of the Code, (not including tax-exempt organizations qualifying under Section 403(b)(7) (a "403(b) plan") of the Code; and (v) employee benefit plans of a single employer or of affiliated employers, other than 403(b) plans. A combined purchase currently may also include shares of any class of other continuously offered Putnam funds (other than money market funds and Putnam Short Duration Income Fund) purchased at the same time, if the dealer places the order for such shares directly with Putnam Retail Management. For individual investors, Putnam Investor Services automatically links accounts the registrations of which are under the same last name and address. Account types eligible to be linked for the purpose of qualifying for a right January 31, 2013 II-8 of accumulation discount include the following (in each case as registered to the investor, his or her spouse and his or her children under the age of 21): (i) individual accounts; (ii) joint accounts; (iii) accounts established as part of a plan established pursuant to Section 403(b) of the Code (“403(b) plans”) or an IRA other than a Simple IRA, SARSEP or SEP IRA; (iv) shares owned through accounts in the name of the investor’s (or spouse’s or minor child’s) dealer or other financial intermediary (with documentation identifying to the satisfaction of Putnam Investor Services the beneficial ownership of such shares); and (v) accounts established as part of a Section 529 college savings plan managed by Putnam Management. Shares owned by a plan participant as part of an employee benefit plan of a single employer or of affiliated employers (other than 403(b) plans) or a single fiduciary account opened by a trustee or other fiduciary (including a pension, profit-sharing, or other employee benefit trust created pursuant to a plan qualified under Section 401 of the Code) are not eligible for linking to other accounts attributable to such person to qualify for the right of accumulation discount, although all current purchases made by each such plan may be combined with existing aggregate balances of such plan in Putnam funds for purposes of determining the sales charge applicable to shares purchased at such time by the plan. To obtain the right of accumulation discount on a purchase through an investment dealer, when each purchase is made the investor or dealer must provide Putnam Retail Management with sufficient information to verify that the purchase qualifies for the privilege or discount. The shareholder must furnish this information to Putnam Investor Services when making direct cash investments. Sales charge discounts under a right of accumulation apply only to current purchases. No credit for right of accumulation purposes is given for any higher sales charge paid with respect to previous purchases for the investor’s account or any linked accounts. Statement of Intention. Investors may also obtain the reduced sales charges for class A shares or class M shares shown in the prospectus for investments of a particular amount by means of a written Statement of Intention (also referred to as a Letter of Intention), which expresses the investor's intention to invest that amount (including certain "credits," as described below) within a period of 13 months in shares of any class of the fund or any other continuously offered Putnam fund (excluding Putnam money market funds and Putnam Short Duration Income Fund), including through an account established as part of a Section 529 college savings plan managed by Putnam Management. Each purchase of class A shares or class M shares under a Statement of Intention will be made at the lesser of (i) the public offering price applicable at the time of such purchase and (ii) the public offering price applicable on the date the Statement of Intention is executed to a single transaction of the total dollar amount indicated in the Statement of Intention. An investor may receive a credit toward the amount indicated in the Statement of Intention equal to the maximum public offering price as of the close of business on the previous day of all shares he or she owns, or which are eligible to be linked for purposes of the right of accumulation described above, on the date of the Statement of Intention which are eligible for purchase under a Statement of Intention (plus any shares of money market funds and Putnam Short Duration Income Fund acquired by exchange of such eligible shares). Investors do not receive credit for shares purchased by the reinvestment of distributions. Investors qualifying for the "combined purchase privilege" (see above) may purchase shares under a single Statement of Intention. The Statement of Intention is not a binding obligation upon the investor to purchase the full amount indicated. The minimum initial investment under a Statement of Intention is 5% of such amount, and must be invested immediately. Class A shares or class M shares purchased with the first 5% of such amount will be held in escrow to secure payment of the higher sales charge applicable to the shares actually purchased if the full amount indicated is not purchased. When the full amount indicated has been purchased, the escrow will be released. If January 31, 2013 II-9 an investor desires to redeem escrowed shares before the full amount has been purchased, the shares will be released from escrow only if the investor pays the sales charge that, without regard to the Statement of Intention, would apply to the total investment made to date. If an investor purchases more than the dollar amount indicated on the Statement of Intention and qualifies for a further reduced sales charge, the sales charge will be adjusted for the entire amount purchased at the end of the 13-month period, upon recovery by Putnam Retail Management from the investor's dealer of its portion of the sales charge adjustment. Once received from the dealer, which may take a period of time or may never occur, the sales charge adjustment will be used to purchase additional shares at the then current offering price applicable to the actual amount of the aggregate purchases. These additional shares will not be considered as part of the total investment for the purpose of determining the applicable sales charge pursuant to the Statement of Intention. No sales charge adjustment will be made unless and until the investor's dealer returns to Putnam Retail Management any excess commissions previously received. If an investor purchases less than the dollar amount indicated on the Statement of Intention within the 13-month period, the sales charge will be adjusted upward for the entire amount purchased at the end of the 13-month period. This adjustment will be made by redeeming shares from the account to cover the additional sales charge, the proceeds of which will be paid to the investor's dealer and Putnam Retail Management. Putnam Retail Management will make a corresponding downward adjustment to the amount of the reallowance payable to the dealer with respect to purchases made prior to the investor’s failure to fulfill the conditions of the Statement of Intention. If the account exceeds an amount that would otherwise qualify for a reduced sales charge, that reduced sales charge will be applied. Adjustments to sales charges and dealer reallowances will not be made in the case of the shareholder’s death prior to the expiration of the 13-month period. Statements of Intention are not available for certain employee benefit plans. Statement of Intention forms may be obtained from Putnam Retail Management or from investment dealers. In addition, shareholders may complete the applicable portion of the fund’s standard account application. Interested investors should read the Statement of Intention carefully. Commissions on Sales to Employee Benefit Plans Purchases of class A and class R shares. On sales of class A shares at net asset value to certain qualified benefit plans and health reimbursement accounts and sales of class R shares, Putnam Retail Management may, at its discretion, pay commissions to the dealer of record on net monthly purchases up to the following rates: 1.00% of the first $1 million, 0.75% of the next $1 million and 0.50% thereafter. For commission payments made by Putnam Retail Management to dealers and other financial intermediaries with respect to other classes of shares offered to employee benefit plans and other tax-favored plan investors, see the corresponding sub-heading under “—Sales Charges and Other Share Class Features—Retail Investors.” DISTRIBUTION PLANS If the fund or a class of shares of the fund has adopted a distribution (12b-1) plan, the prospectus describes the principal features of the plan. This SAI contains additional information which may be of interest to investors. Continuance of a plan is subject to annual approval by a vote of the Trustees, including a majority of the Trustees who are not interested persons of the fund and who have no direct or indirect interest in the plan or related arrangements (the "Qualified Trustees"), cast in person at a meeting called for that purpose. All material amendments to a plan must be likewise approved by the Trustees and the Qualified Trustees. No plan may be January 31, 2013 II-10 amended in order to increase materially the costs which the fund may bear for distribution pursuant to such plan without also being approved by a majority of the outstanding voting securities of the fund or the relevant class of the fund, as the case may be. A plan terminates automatically in the event of its assignment and may be terminated without penalty, at any time, by a vote of a majority of the Qualified Trustees or by a vote of a majority of the outstanding voting securities of the fund or the relevant class of the fund, as the case may be. The fund makes payments under each plan to Putnam Retail Management to compensate Putnam Retail Management for services provided and expenses incurred by it for purposes of promoting the sale of the relevant class of shares, reducing redemptions of shares or maintaining or improving services provided to shareholders by Putnam Retail Management and investment dealers. Putnam Retail Management compensates qualifying dealers (including, for this purpose, certain financial institutions) for sales of shares and the maintenance of shareholder accounts. Putnam Retail Management may suspend or modify its payments to dealers. The payments are also subject to the continuation of the relevant distribution plan, the terms of the service agreements between the dealers and Putnam Retail Management and any applicable limits imposed by FINRA. Financial institutions receiving payments from Putnam Retail Management as described above may be required to comply with various state and federal regulatory requirements, including among others those regulating the activities of securities brokers or dealers. Except as otherwise agreed between Putnam Retail Management and a dealer, for purposes of determining the amounts payable to dealers for shareholder accounts for which such dealers are designated as the dealer of record, "average net asset value" means the product of (i) the average daily share balance in such account(s) and (ii) the average daily net asset value of the relevant class of shares over the quarter. Class A shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at up to the annual rates set forth below (as a percentage of the average net asset value of class A shares for which such dealers are designated the dealer of record) except as described below. In the case of dealers of record for a qualified benefit plan investing at least $1 million, where such dealer has agreed to a reduced sales commission, no payments are made during the first year after purchase on shares purchased at net asset value. Rate* Fund 0.25% All funds currently making payments under a class A distribution plan, except for those listed below 0.20% for shares purchased before 3/21/05; Putnam Tax-Free High Yield Fund 0.25% for shares purchased on or after 3/21/05** 0.20% for shares purchased before 4/1/05; Putnam AMT-Free Municipal Fund 0.25% for shares purchased on or after 4/1/05 January 31, 2013 II-11 Rate* Fund 0.20% for shares purchased on or before 12/31/89; Putnam Convertible Securities Fund 0.25% for shares purchased after 12/31/89 George Putnam Balanced Fund Putnam Global Equity Fund Putnam Global Natural Resources Fund Putnam Global Health Care Fund The Putnam Fund for Growth and Income Putnam Investors Fund Putnam Voyager Fund 0.20% for shares purchased on or before 3/31/90; Putnam High Yield Trust 0.25% for shares purchased after 3/31/90 Putnam U.S. Government Income Trust 0.20% for shares purchased on or before 1/1/90; Putnam Equity Income Fund 0.25% for shares purchased after 1/1/90 0.20% for shares purchased on or before 3/31/91; Putnam Income Fund 0.25% for shares purchased after 3/31/91; 0.10% Putnam Short Duration Income Fund 0.15% for shares purchased on or before 3/6/92; Putnam Michigan Tax Exempt Income Fund 0.20% for shares purchased after 3/6/92 but before Putnam Minnesota Tax Exempt Income Fund 4/1/05; Putnam Ohio Tax Exempt Income Fund 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 5/11/92; Putnam Massachusetts Tax Exempt Income Fund 0.20% for shares purchased after 5/11/92 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 12/31/92; Putnam California Tax Exempt Income Fund 0.20% for shares purchased after 12/31/92 but Putnam New Jersey Tax Exempt Income Fund before 4/1/05; Putnam New York Tax Exempt Income Fund 0.25% for shares purchased on or after 4/1/05 Putnam Tax Exempt Income Fund 0.15% for shares purchased on or before 3/5/93; Putnam Arizona Tax Exempt Income Fund 0.20% for shares purchased after 3/5/93 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.15% for shares purchased on or before 7/8/93; Putnam Pennsylvania Tax Exempt Income Fund 0.20% for shares purchased after 7/8/93 but before 4/1/05; 0.25% for shares purchased on or after 4/1/05 0.00% Putnam Money Market Fund Putnam Tax Exempt Money Market Fund *For purposes of this table, shares are deemed to be purchased on date of settlement ( i.e. , once purchased and paid for). Shares issued in connection with dividend reinvestments are considered to be purchased on the date of their issuance, not the issuance of the original shares. January 31, 2013 II-12 **Shares of Putnam Tax-Free High Yield Fund issued in connection with the merger of Putnam Municipal Income Fund into that fund pay a commission at the annual rate of 0.20% or 0.25%, based on the date of the original purchase of the shareholder’s corresponding shares of Putnam Municipal Income Fund, as set forth below: 0.20% for shares purchased on or before 5/7/92; 0.25% for shares purchased after 5/7/92. Class B shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class B shares for which such dealers are designated the dealer of record). Rate Fund 0.25% All funds currently making payments under a class B distribution plan, except for those listed below 0.25%, except that the first year's service fees of Putnam AMT-Free Municipal Fund 0.25% are prepaid at time of sale Putnam Tax-Free High Yield Fund 0.20%, except that the first year’s service fees of Putnam Arizona Tax Exempt Income Fund 0.20% are prepaid at time of sale Putnam California Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam New Jersey Tax Exempt Income Fund Putnam New York Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund Putnam Tax Exempt Income Fund 0.00% Putnam Money Market Fund Putnam Short Duration Income Fund Class C shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class C shares for which such dealers are designated the dealer of record). No payments are made during the first year after purchase unless the shares were initially purchased without a CDSC, except that payments for Putnam Money Market Fund and Putnam Short Duration Income Fund will be made beginning in the first year. January 31, 2013 II-13 Rate Fund 1.00% All funds currently making payments under a class C distribution plan, except the fund listed below 0.50% Putnam Money Market Fund Putnam Short Duration Income Fund Different rates may apply to shares sold outside the United States. Class M shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class M shares for which such dealers are designated the dealer of record), except as follows. No payments are made during the first year after purchase on shares purchased at net asset value for Putnam Rollover IRAs. Rate Fund 0.65% All growth, blend, value, global sector and asset allocation funds (excluding funds in the Retirement Income Lifestyle suite) currently making payments under a class M distribution plan, and Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund. 0.40% All income funds currently making payments under a class M distribution plan (except for Putnam Floating Rate Income Fund, Putnam Money Market Fund and Putnam Short Duration Income Fund) and funds in the Retirement Income Lifestyle suite. 0.30% Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund and Putnam Floating Rate Income Fund 0.15% Putnam Money Market Fund Putnam Short Duration Income Fund January 31, 2013 II-14 Putnam Retail Management’s payments to dealers for plans investing in class M shares for which such dealers are designated the dealer of record may equal up to the annual rate of 0.75% of the average net asset value of such class M shares for Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund as well as all growth, blend, value, global sector and asset allocation funds currently making payments under a class M distribution plan and up to the annual rate of 0.50% of the average net asset value of such class M shares for all income funds currently making payments under a class M distribution plan (except for Putnam Floating Rate Income Fund, Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund, Putnam Money Market Fund and Putnam Short Duration Income Fund). Different rates may apply to shares sold outside the United States. Class R shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at up to the annual rates set forth below (as a percentage of the average net asset value of class R shares for which such dealers are designated the dealer of record). Rate Fund 0.50% All funds currently making payments under a class R distribution plan A portion of the class R distribution fee payable to dealers may be paid to third parties who provide services to plans investing in class R shares and participants in such plans. Class T shares: Putnam Retail Management makes quarterly (or in certain cases monthly) payments to dealers at the annual rates set forth below (as a percentage of the average net asset value of class T shares for which such dealers are designated the dealer of record). Rate Fund 0.25% Putnam Money Market Fund Additional Dealer Payments As described earlier in this section, dealers may receive different commissions, sales charge reallowances and other payments with respect to sales of different classes of shares of the funds. These payments may include servicing payments to retirement plan administrators and other institutions up to the same levels as described above. For purposes of this section the term “dealer” includes any broker, dealer, bank, bank trust department, registered investment advisor, financial planner, retirement plan administrator and any other institution having a selling, services, or any similar agreement with Putnam Retail Management or one of its affiliates. Putnam Retail Management and its affiliates pay additional compensation to selected dealers under the categories described below. These categories are not mutually exclusive, and a single dealer may receive payments under all categories. These payments may create an incentive for a dealer firm or its representatives to recommend or offer shares of the fund or other Putnam funds to its customers. These additional payments are made pursuant to agreements with dealers and do not change the price paid by investors for the purchase of a January 31, 2013 II-15 share or the amount a fund will receive as proceeds from such sales or the distribution (12b-1) fees and the expenses paid by the fund as shown under the heading “Fees and Expenses” in the prospectus. Marketing Support Payments. Putnam Retail Management and its affiliates make payments to certain dealers for marketing support services. These payments are individually negotiated with each dealer firm, taking into account the marketing support services provided by the dealer, including business planning assistance, educating dealer personnel about the Putnam funds and shareholder financial planning needs, placement on the dealer’s preferred or recommended fund company list, and access to sales meetings, sales representatives and management representatives of the dealer, as well as the size of the dealer’s relationship with Putnam Retail Management. Putnam Retail Management and its affiliates compensate dealers differently depending upon, among other factors, the level and/or type of marketing support provided by the dealer. Payments are generally based on one or more of the following factors: average net assets of Putnam’s retail mutual funds attributable to that dealer, gross or net sales of Putnam’s retail mutual funds attributable to that dealer, reimbursement of ticket charges (fees that a dealer firm charges its representatives for effecting transactions in fund shares) or a negotiated lump sum payment for services rendered. In addition, payments typically apply to retail sales and assets, but may not, in certain situations, apply to other specific types of sales or assets, such as to retirement plans or fee-based advisory programs. Although the total of marketing support payments made to dealers in any year may vary, on average, the aggregate payments are not expected, on an annual basis, to exceed 0.085% of the average assets of Putnam’s retail mutual funds attributable to the dealers. The following dealers (and such dealers’ respective affiliates) received marketing support payments from Putnam Retail Management and its affiliates during the calendar year ended December 31, 2012: American Portfolios Financial Services, Inc. MetLife Securities, Inc. Ameriprise Financial Services, Inc. Morgan Stanley Smith Barney LLC AXA Advisors, LLC Multi-Financial Securities Corporation BancWest Investment Services, Inc. National Planning Corporation Cadaret, Grant & Co. Inc. New England Securities Corporation Cambridge Investment Research, Inc. NFP Securities, Inc. CCO Investment Services Corp. Northwestern Mutual Investment Services, LLC Chase Investment Services Corp. Oppenheimer & Co. Inc. Citigroup Global Markets Inc. PrimeVest Financial Services, Inc. Commonwealth Equity Services Prim Securities, Incorporated CUNA Brokerage Services, Inc. Raymond James & Associates, Inc. CUSO Financial Services, L.P. Raymond James Financial Services, Inc. Financial Network Investment Corporation RBC Capital Markets Corporation First Allied Securities, Inc. Royal Alliance Associates FSC Securities Corporation Sagepoint Financial, Inc. Genworth Financial Securities Corp. Securities America Financial Corporation, Inc. Great-West Life & Annuity Insurance Company SII Investments HD Vest Investment Securities, Inc. Stifel, Nicolaus & Company, Incorporated ING Financial Partners SunTrust Investment Services, Inc. Investacorp, Inc. TD Ameritrade, Inc. INVEST Financial Corporation TD Ameritrade Clearing, Inc. Investment Centers of America, Inc. Triad Advisors, Inc. Janney Montgomery Scott LLC Tower Square Securities, Inc. January 31, 2013 II-16 Lincoln Financial Advisors Corp. U.S. Bancorp Investments, Inc. Lincoln Financial Securities Corporation UBS Financial Services Inc. Lincoln Investment Planning, Inc. UVEST Financial Services, Inc. LPL Financial LLC Walnut Street Securities, Inc. MMC Securities Corp. Wells Fargo Advisors, LLC M&T Securities, Inc. Woodbury Financial Services, Inc. Merrill Lynch, Pierce, Fenner & Smith, Inc. Additional dealers may receive marketing support payments in 2013 and in future years. Any additions, modifications or deletions to the list of dealers identified above that have occurred since December 31, 2012 are not reflected. You can ask your dealer about any payments it receives from Putnam Retail Management and its affiliates. Program Servicing Payments. Putnam Retail Management and its affiliates will also make payments to certain dealers that sell Putnam fund shares through retirement plans and other investment programs to compensate dealers for a variety of services they provide to such programs. A dealer may perform program services itself or may arrange with a third party to perform program services. In addition to participant recordkeeping, reporting, or transaction processing, program services may include services rendered in connection with fund/investment selection and monitoring, employee enrollment and education, plan balance rollover or separation, or other similar services. Payments by Putnam Retail Management and its affiliates for program servicing support to any one dealer are not expected, with certain limited exceptions, to exceed 0.20% of the total assets in the program on an annual basis. In addition, Putnam Retail Management and its affiliates will make one-time or annual payments to selected dealers receiving program servicing payments in reimbursement of printing costs for literature for participants, account maintenance fees or fees for establishment of Putnam funds on the dealer’s system. The amounts of these payments may, but will not normally (except in cases where the aggregate assets in the program are small), cause the aggregate amount of the program servicing payments to such dealer on an annual basis to exceed the amounts set forth above. The following dealers (and such dealers’ respective affiliates) received program servicing payments from Putnam Retail Management and its affiliates during the calendar year ended December 31, 2012: ADP Broker-Dealer, Inc. MidAtlantic Capital Corporation Ascensus, Inc. Morgan Stanley Smith Barney LLC Benefit Plans Administrators MSCS Financial Services, LLC Charles Schwab & Co., Inc. National Financial Services LLC Charles Schwab Bank Nationwide Investment Services Corporation City National Bank Nationwide Life Insurance Company CompuSys/Erisa Group Newport Retirement Services, Inc. Correll Co. NYLIFE Distributors LLC CPI Qualified Plan Consultants, Inc. Paychex Securities Corporation DailyAccess Corporation Pershing LLC Digital Retirement Solutions Plan Administrators, Inc. Dyatech, LLC Principal Life Insurance Co. ExpertPlan, Inc. Raymond James & Associates, Inc. Fidelity Investments Institutional Operations Company, Inc. Raymond James Financial Services, Inc. Genworth Life and Annuity Insurance Co. Reliance Trust Company Genworth Life Insurance Co of New York Standard Retirement Services, Inc. Great-West Life & Annuity Insurance Company SunTrust Bank GWFS Equities, Inc. Teachers Insurance and Annuity Association of America Hartford Life Insurance Company TD Ameritrade Trust Company Hartford Securities Distribution Company, Inc. The Prudential Insurance Company of America January 31, 2013 II-17 Hewitt Associates LLC The Vanguard Group Inc. ING Life Insurance and Annuity Company Transamerica Advisors Life Insurance Company ING Institutional Plan Services, LLC Transamerica Advisors Life Insurance Company of New York July Business Services Trust Company of America J.P. Morgan Retirement Plan Services LLC VALIC Retirement Services Company Lincoln Retirement Services Company, LLC Wells Fargo Bank, N.A. Massachusetts Mutual Life Insurance Co. Wilmington Trust Company Mercer HR Services LLC Wilmington Trust Retirement & Institutional Services Co. Merrill Lynch, Pierce, Fenner & Smith, Inc. Additional dealers may receive program servicing payments in 2013 and in future years. Any additions, modifications or deletions to the list of dealers identified above that have occurred since December 31, 2012 are not reflected. You can ask your dealer about any payments it receives from Putnam Retail Management and its affiliates. Other Payments. From time to time, Putnam Retail Management, at its expense, may provide additional compensation to dealers which sell or arrange for the sale of shares of the fund to the extent not prohibited by laws or the rules of any self-regulatory agency, such as FINRA. Such compensation provided by Putnam Retail Management may include financial assistance to dealers that enables Putnam Retail Management to participate in and/or present at dealer-sponsored conferences or seminars, sales or training programs for invited registered representatives and other dealer employees, dealer entertainment, and other dealer-sponsored events, and travel expenses, including lodging incurred by registered representatives and other employees in connection with prospecting, retention and due diligence trips. Putnam Retail Management makes payments for entertainment events it deems appropriate, subject to Putnam Retail Management’s internal guidelines and applicable law. These payments may vary upon the nature of the event. Certain dealers also receive payments from Putnam Investor Services or its affiliates in recognition of sub-accounting or other services they provide to shareholders or plan participants who invest in the fund or other Putnam funds through their retirement plan. The amount paid for these services varies depending on the share class selected and by dealer, and may also take into account the extent to which the services provided by the dealer replace services that Putnam Investor Services or its affiliates would otherwise have to provide. With respect to assets attributable to class A, class B, class C, class M, class R, class T, and class Y shares, these payments are not expected, with certain exceptions both for affiliated and unaffiliated entities noted in the discussion under the heading “MANAGEMENT – Investor Servicing Agent,” to exceed 0.13% of the total assets of such shareholders or plan participants in the fund or other Putnam funds on an annual basis. There are no such payments in respect of class R6 shares, and payments in respect of class R5 shares are generally made at an annual rate of up to 0.10% of a fund’s average net assets attributable to class R5 shares held by a dealer, except that an annual rate of up to 0.07% of a fund’s average net assets attributable to class R5 shares held by a dealer applies to Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Global Income Trust, Putnam Income Fund and Putnam Short Duration Income Fund. See the discussion under the heading “MANAGEMENT – Investor Servicing Agent” for more details. You can ask your dealer for information about payments it receives from Putnam Retail Management or its affiliates and the services it provides for those payments. In addition to payments to dealers described above, Putnam Investor Services or Putnam Retail Management may, at the direction of a retirement plan’s sponsor, reimburse or pay direct expenses of the plan that would otherwise be payable by the plan. Putnam Investor Services also, at its expense, may make payments to financial intermediaries for introducing to Putnam Investor Services, and/or assisting Putnam Investor Services in the January 31, 2013 II-18 provision of services to, certain retirement plans administered by Putnam Investor Services. Such payments to any one financial intermediary are not expected to exceed an annual rate of 0.05% of a plan’s average net assets. MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS As noted in the prospectus, in addition to the main investment strategies and the principal risks described in the prospectus, the fund may employ other investment practices and may be subject to other risks, which are described below. Because the following is a combined description of investment strategies of all of the Putnam funds, certain matters described herein may not apply to your fund. Unless a strategy or policy described below is specifically prohibited or limited by the investment restrictions discussed in the fund’s prospectus or in this SAI, or by applicable law, the fund may engage in each of the practices described below without limit. This section contains information on the investments and investment practices listed below. With respect to funds for which Putnam Investments Limited (“PIL”) and/or The Putnam Advisory Company, LLC (“PAC”) serves as sub-investment manager (as described in the fund’s prospectus), references to Putnam Management in this section include PIL and/or PAC, as appropriate. Alternative Investment Strategies Money Market Instruments Bank Loans Mortgage-backed and Asset-backed Securities Borrowing and Other Forms of Leverage Options on Securities Derivatives Preferred Stocks and Convertible Securities Exchange-Traded Notes Private Placements and Restricted Securities Floating Rate and Variable Rate Demand Notes Real Estate Investment Trusts (REITs) Foreign Currency Transactions Redeemable Securities Foreign Investments and Related Risks Repurchase Agreements Forward Commitments and Dollar Rolls Securities Loans Futures Contracts and Related Options Securities of Other Investment Companies Hybrid Instruments Short-term Trading Inflation-Protected Securities Special Purpose Acquisition Companies Initial Public Offerings (IPOs) Structured Investments Interfund Borrowing and Lending Swap Agreements Inverse Floaters Tax-exempt Securities Legal and Regulatory Risk Relating to Investment Strategy Warrants Lower-rated Securities Zero-coupon and Payment-in-kind Bonds Alternative Investment Strategies At times, Putnam Management may judge that market conditions may make pursuing a fund's investment strategies inconsistent with the best interests of its shareholders. Putnam Management then may temporarily use alternative strategies that are mainly designed to limit the fund's losses. In implementing these strategies, the fund may invest primarily in, among other things, debt securities, preferred stocks, U.S. Government and agency obligations, cash or money market instruments (including, to the extent permitted by law or applicable exemptive relief, money market funds), or any other securities Putnam Management considers consistent with such defensive strategies. Bank Loans The fund may invest in bank loans. By purchasing a loan, the fund acquires some or all of the interest of a bank or other lending institution in a loan to a particular borrower. The fund may act as part of a lending syndicate, and in such cases would be purchasing a “participation” in the loan. The fund may also purchase loans by assignment from another lender. Many loans are secured by the assets of the borrower, and most impose restrictive covenants which must be met by the borrower. These loans are typically made by a syndicate of January 31, 2013 II-19 banks, represented by an agent bank which has negotiated and structured the loan and which is responsible generally for collecting interest, principal, and other amounts from the borrower on its own behalf and on behalf of the other lending institutions in the syndicate, and for enforcing its and their other rights against the borrower. Each of the lending institutions, including the agent bank, lends to the borrower a portion of the total amount of the loan, and retains the corresponding interest in the loan. The fund’s ability to receive payments of principal and interest and other amounts in connection with loan participations held by it will depend primarily on the financial condition of the borrower (and, in some cases, the lending institution from which it purchases the loan). The value of collateral, if any, securing a loan can decline, or may be insufficient to meet the borrower’s obligations or difficult to liquidate. In addition, the fund’s access to collateral may be limited by bankruptcy or other insolvency laws. The failure by the fund to receive scheduled interest or principal payments on a loan would adversely affect the income of the fund and would likely reduce the value of its assets, which would be reflected in a reduction in the fund's net asset value. Banks and other lending institutions generally perform a credit analysis of the borrower before originating a loan or participating in a lending syndicate. In selecting the loans in which the fund will invest, however, Putnam Management will not rely solely on that credit analysis, but will perform its own investment analysis of the borrowers. Putnam Management's analysis may include consideration of the borrower's financial strength and managerial experience, debt coverage, additional borrowing requirements or debt maturity schedules, changing financial conditions, and responsiveness to changes in business conditions and interest rates. Putnam Management will generally not have access to non-public information to which other investors in syndicated loans may have access. Because loans in which the fund may invest are not generally rated by independent credit rating agencies, a decision by the fund to invest in a particular loan will depend almost exclusively on Putnam Management's, and the original lending institution's, credit analysis of the borrower. Investments in loans may be of any quality, including “distressed” loans, and will be subject to the fund’s credit quality policy. The loans in which the fund may invest include those that pay fixed rates of interest and those that pay floating rates – i.e. , rates that adjust periodically based on a known lending rate, such as a bank’s prime rate. Loans may be structured in different forms, including novations, assignments and participating interests. In a novation, the fund assumes all of the rights of a lending institution in a loan, including the right to receive payments of principal and interest and other amounts directly from the borrower and to enforce its rights as a lender directly against the borrower. The fund assumes the position of a co-lender with other syndicate members. As an alternative, the fund may purchase an assignment of a portion of a lender's interest in a loan. In this case, the fund may be required generally to rely upon the assigning bank to demand payment and enforce its rights against the borrower, but would otherwise be entitled to all of such bank's rights in the loan. The fund may also purchase a participating interest in a portion of the rights of a lending institution in a loan. In such case, it will be entitled to receive payments of principal, interest and premium, if any, but will not generally be entitled to enforce its rights directly against the agent bank or the borrower, and must rely for that purpose on the lending institution. The fund may also acquire a loan interest directly by acting as a member of the original lending syndicate. The fund will in many cases be required to rely upon the lending institution from which it purchases the loan to collect and pass on to the fund such payments and to enforce the fund's rights under the loan. As a result, an insolvency, bankruptcy or reorganization of the lending institution may delay or prevent the fund from receiving principal, interest and other amounts with respect to the underlying loan. When the fund is required to rely upon a lending institution to pay to the fund principal, interest and other amounts received by it, Putnam Management will also evaluate the creditworthiness of the lending institution. January 31, 2013 II-20 The borrower of a loan in which the fund holds an interest may, either at its own election or pursuant to terms of the loan documentation, prepay amounts of the loan from time to time. There is no assurance that the fund will be able to reinvest the proceeds of any loan prepayment at the same interest rate or on the same terms as those of the original loan. Corporate loans in which the fund may invest are generally made to finance internal growth, mergers, acquisitions, stock repurchases, leveraged buy-outs and other corporate activities. A significant portion of the corporate loans purchased by the fund may represent interests in loans made to finance highly leveraged corporate acquisitions, known as "leveraged buy-out" transactions, leveraged recapitalization loans and other types of acquisition financing. The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. In addition, loans generally are subject to restrictions on transfer, and only limited opportunities may exist to sell such participations in secondary markets. As a result, the fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at a price that is less than their fair market value. The fund may hold investments in loans for a very short period of time when opportunities to resell the investments that Putnam Management believes are attractive arise. Certain of the loans acquired by the fund may involve revolving credit facilities under which a borrower may from time to time borrow and repay amounts up to the maximum amount of the facility. In such cases, the fund would have an obligation to advance its portion of such additional borrowings upon the terms specified in the loan participation. To the extent that the fund is committed to make additional loans under such a participation, it will at all times set aside on its books liquid assets in an amount sufficient to meet such commitments. Certain of the loan participations acquired by the fund may also involve loans made in foreign ( i.e ., non-U.S.) currencies. The fund's investment in such participations would involve the risks of currency fluctuations described in this SAI with respect to investments in the foreign securities. With respect to its management of investments in bank loans, Putnam Management will normally seek to avoid receiving material, non-public information (“Confidential Information”) about the issuers of bank loans being considered for acquisition by the fund or held in the fund’s portfolio. In many instances, borrowers may offer to furnish Confidential Information to prospective investors, and to holders, of the issuer’s loans. Putnam Management’s decision not to receive Confidential Information may place Putnam Management at a disadvantage relative to other investors in loans (which could have an adverse effect on the price the fund pays or receives when buying or selling loans). Also, in instances where holders of loans are asked to grant amendments, waivers or consent, Putnam Management’s ability to assess their significance or desirability may be adversely affected. For these and other reasons, it is possible that Putnam Management’s decision not to receive Confidential Information under normal circumstances could adversely affect the fund’s investment performance. Notwithstanding its intention generally not to receive material, non-public information with respect to its management of investments in loans, Putnam Management may from time to time come into possession of material, non-public information about the issuers of loans that may be held in the fund’s portfolio. Possession of such information may in some instances occur despite Putnam Management’s efforts to avoid such possession, but in other instances Putnam Management may choose to receive such information (for example, in connection with participation in a creditors’ committee with respect to a financially distressed issuer). As, and to the extent, required by applicable law, Putnam Management's ability to trade in these loans for the account of the fund could potentially be limited by its possession of such information. Such limitations on Putnam Management's ability to trade could have an adverse effect on the fund by, for example, preventing the fund from selling a loan that is experiencing a material decline in value. In some instances, these trading restrictions could continue in effect for a substantial period of time. January 31, 2013 II-21 In some instances, other accounts managed by Putnam Management or an affiliate may hold other securities issued by borrowers whose loans may be held in the fund’s portfolio. These other securities may include, for example, debt securities that are subordinate to the loans held in the fund’s portfolio, convertible debt or common or preferred equity securities. In certain circumstances, such as if the credit quality of the issuer deteriorates, the interests of holders of these other securities may conflict with the interests of the holders of the issuer’s loans. In such cases, Putnam Management may owe conflicting fiduciary duties to the fund and other client accounts. Putnam Management will endeavor to carry out its obligations to all of its clients to the fullest extent possible, recognizing that in some cases certain clients may achieve a lower economic return, as a result of these conflicting client interests, than if Putnam Management's client accounts collectively held only a single category of the issuer’s securities. Borrowing and Other Forms of Leverage The fund may borrow money to the extent permitted by its investment policies and restrictions and applicable law. When the fund borrows money or otherwise leverages its portfolio, the value of an investment in the fund will be more volatile and other investment risks will tend to be compounded. This is because leverage tends to exaggerate the effect of any increase or decrease in the value of the fund’s holdings. In addition to borrowing money from banks, the fund may engage in certain other investment transactions that may be viewed as forms of financial leverage – for example, using dollar rolls, investing collateral from loans of portfolio securities, entering into when-issued, delayed-delivery or forward commitment transactions or using derivatives such as swaps, futures, forwards, and options. Because the fund either (1) sets aside cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) on its books in respect of such transactions during the period in which the transactions are open or (2) otherwise “covers” its obligations under the transactions, such as by holding offsetting investments , the fund does not consider these transactions to be borrowings for purposes of its investment restrictions or “senior securities” for purposes of the 1940 Act. In some cases (e . g., with respect to futures and forwards that are contractually required to “cash-settle”), the fund is permitted under relevant guidance from the SEC or SEC staff to set aside assets with respect to an investment transaction in the amount of its net (marked-to-market) obligations thereunder, rather than the full notional amount of the transaction. By setting aside assets equal only to its net obligations, the fund will have the ability to employ leverage to a greater extent than if it set aside assets equal to the notional amount of the transaction, which may increase the risk associated with such investments. Each Putnam fund (other than Putnam RetirementReady® Funds, Putnam Global Sector Fund and Putnam Money Market Liquidity Fund) participates in committed and uncommitted lines of credit with State Street Bank and Trust Company. These lines of credit are intended to provide a temporary source of cash in extraordinary or emergency circumstances, such as unexpected shareholder redemption requests. The fund may pay a commitment or other fee to maintain a line of credit, in addition to the stated interest rate. Derivatives Certain of the instruments in which the fund may invest, such as futures contracts, options, hybrid instruments, forward contracts, swap agreements and structured investments, are considered to be "derivatives." Derivatives are financial instruments whose value depends upon, or is derived from, the value or other attributes of an underlying asset, such as a security or an index. Further information about these instruments and the risks involved in their use is included elsewhere in the prospectus and in this SAI. The fund’s use of derivatives may cause the fund to recognize higher amounts of short-term capital gains, which are generally taxed to shareholders at ordinary income tax rates, and higher amounts of ordinary income, and more generally may affect the timing, character and amount of a fund’s distributions to shareholders. The fund’s use of commodity-linked derivatives January 31, 2013 II-22 can bear on or be limited by the fund’s intention to qualify as a “regulated investment company” under the Code, as discussed in “Taxes” below. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. The fund’s use of certain derivatives may in some cases involve forms of financial leverage, which involves risk and may increase the volatility of the fund’s net asset value. See “—Borrowing and Other Forms of Leverage.” In its use of derivatives, the fund may take both long positions (the values of which move in the same direction as the prices of the underlying investments, pools of investments, indexes or currencies), and short positions (the values of which move in the opposite direction from the prices of the underlying investments, pools of investments indexes or currencies). Short positions may involve greater risks than long positions, as the risk of loss may be theoretically unlimited (unlike a long position, in which the risk of loss may be limited to the amount invested). The fund may use derivatives that combine “long” and “short” positions in order to capture the difference between underlying investments, pools of investments, indices or currencies. Exchange Traded Notes The fund may invest in exchange traded notes (“ETNs”). ETNs are typically senior, unsecured, unsubordinated debt securities whose returns are linked to the performance of a particular market index less applicable fees and expenses. ETNs are listed on an exchange and traded in the secondary market. The fund may hold the ETN until maturity, at which time the issuer is obligated to pay a return linked to the performance of the relevant market index. ETNs do not make periodic interest payments and principal is not protected. The market value of an ETN may be influenced by, among other things, time to maturity, level of supply and demand of the ETN, volatility and lack of liquidity in the underlying assets, changes in the applicable interest rates, the current performance of the market index to which the ETN is linked, and the credit rating of the ETN issuer. The market value of an ETN may differ from the performance of the applicable market index and there may be times when an ETN trades at a premium or discount. This difference in price may be due to the fact that the supply and demand in the market for ETNs at any point in time is not always identical to the supply and demand in the market for the securities underlying the market index that the ETN seeks to track. A change in the issuer’s credit rating may also impact the value of an ETN despite the underlying market index remaining unchanged. ETNs are also subject to tax risk. No assurance can be given that the Internal Revenue Service (the “IRS”) will accept, or a court will uphold, how the fund characterizes and treats ETNs for tax purposes. An ETN that is tied to a specific market index may not be able to replicate and maintain exactly the composition and relative weighting of securities, commodities or other components in the applicable market index. ETNs also incur certain expenses not incurred by their applicable market index, and the fund would bear a proportionate share of any fees and expenses borne by the ETN in which it invests. The fund’s decision to sell its ETN holdings may be limited by the availability of a secondary market. In addition, although an ETN may be listed on an exchange, the issuer may not be required to maintain the listing and there can be no assurance that a secondary market will exist for an ETN. Some ETNs that use leverage in an effort to amplify the returns of an underlying market index can, at times, be relatively illiquid and may therefore be difficult to purchase or sell at a fair price. Leveraged ETNs may offer the potential for greater return, but the potential for loss and speed at which losses can be realized also are greater. The extent of the fund’s investment in commodity-linked ETNs, if any, is limited by tax considerations. For more information regarding the tax treatment of commodity-linked ETNs, please see “Taxes” below. ETNs are generally similar to structured investments and hybrid instruments. For discussion of these investments and the risks generally associated with them, see “Hybrid Instruments” and “Structured Investments” in this SAI. January 31, 2013 II-23 Floating Rate and Variable Rate Demand Notes The fund may purchase taxable or tax-exempt floating rate and variable rate demand notes for short-term cash management or other investment purposes. Floating rate and variable rate demand notes and bonds may have a stated maturity in excess of one year, but may have features that permit a holder to demand payment of principal plus accrued interest upon a specified number of days notice. Frequently, such obligations are secured by letters of credit or other credit support arrangements provided by banks. The issuer has a corresponding right, after a given period, to prepay in its discretion the outstanding principal of the obligation plus accrued interest upon a specific number of days notice to the holders. The interest rate of a floating rate instrument may be based on a known lending rate, such as a bank's prime rate, and is reset whenever such rate is adjusted. The interest rate on a variable rate demand note is reset at specified intervals at a market rate. Foreign Currency Transactions To manage its exposure to foreign currencies, the fund may engage in foreign currency exchange transactions, including purchasing and selling foreign currency, foreign currency options, foreign currency forward contracts and foreign currency futures contracts and related options. In addition, the fund may engage in these transactions for the purpose of increasing its return. Foreign currency transactions involve costs, and, if unsuccessful, may reduce the fund’s return. Generally, the fund may engage in both "transaction hedging" and "position hedging." The fund may also engage in foreign currency transactions for non-hedging purposes, subject to applicable law. When it engages in transaction hedging, the fund enters into foreign currency transactions with respect to specific receivables or payables, generally arising in connection with the purchase or sale of portfolio securities. The fund will engage in transaction hedging when it desires to "lock in" the U.S. dollar price of a security it has agreed to purchase or sell, or the U.S. dollar equivalent of a dividend or interest payment in a foreign currency. By transaction hedging the fund will attempt to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar and the applicable foreign currency during the period between the date on which the security is purchased or sold, or on which the dividend or interest payment is earned, and the date on which such payments are made or received. The fund may also engage in position hedging to protect against a decline in the value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of the currency in which securities the fund intends to buy are denominated or quoted). The fund may purchase or sell a foreign currency on a spot (or cash) basis at the prevailing spot rate in connection with the settlement of transactions in portfolio securities denominated in that foreign currency or for other hedging or non-hedging purposes. If conditions warrant, for hedging or non-hedging purposes, the fund may also enter into contracts to purchase or sell foreign currencies at a future date ("forward contracts") and purchase and sell foreign currency futures contracts. The fund may also purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A foreign currency futures contract is a standardized exchange-traded contract for the future delivery of a specified amount of a foreign currency at a price set at the time of the contract. Foreign currency futures contracts traded in the United States are designed by and traded on exchanges regulated by the Commodity Futures Trading Commission (the "CFTC"), such as the New York Mercantile Exchange, and have margin requirements. A foreign currency forward contract is a negotiated agreement to exchange currency at a future time, which may be any fixed number of days from the date of the contract as agreed by the parties, at a price set at the time of the contract. The contract price may be higher or lower than the current spot rate. In the case of a cancelable forward contract, the holder has the unilateral right to cancel the contract at maturity by paying a specified fee. Forward foreign currency exchange contracts differ from foreign currency futures contracts in certain respects. January 31, 2013 II-24 For example, the maturity date of a forward contract may be any fixed number of days from the date of the contract agreed upon by the parties, rather than a predetermined date in a given month. Forward contracts may be in any amount agreed upon by the parties rather than predetermined amounts. In addition, forward contracts are traded in the interbank market conducted directly between currency traders (usually large commercial banks) and their customers, so that no intermediary is required. A forward contract generally has no deposit requirement, and no commissions are charged at any stage for trades. At the maturity of a forward or futures contract, the fund either may accept or make delivery of the currency specified in the contract, or at or prior to maturity enter into a closing transaction involving the purchase or sale of an offsetting contract. Closing transactions with respect to forward contracts are usually effected with the currency trader who is a party to the original forward contract. Closing transactions with respect to futures contracts may be effected only on a commodities exchange or board of trade which provides a secondary market in such contracts; a clearing corporation associated with the exchange assumes responsibility for closing out such contracts. Although the fund intends to purchase or sell foreign currency futures contracts only on exchanges or boards of trade where there appears to be an active secondary market, there is no assurance that a secondary market on an exchange or board of trade will exist for any particular contract or at any particular time. In such event, it may not be possible to close a futures position and, in the event of adverse price movements, the fund would continue to be required to make daily cash payments of variation margin. It is impossible to forecast with precision the market value of portfolio securities at the expiration or maturity of a forward or futures contract. Accordingly, it may be necessary for the fund to purchase additional foreign currency on the spot market (and bear the expense of such purchase) if the market value of the security or securities being hedged is less than the amount of foreign currency the fund is obligated to deliver and a decision is made to sell the security or securities and make delivery of the foreign currency. Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security or securities if the market value of such security or securities exceeds the amount of foreign currency the fund is obligated to deliver. As noted above, the fund may purchase or sell exchange-listed and over-the-counter call and put options on foreign currency futures contracts and on foreign currencies. A put option on a futures contract gives the fund the right to assume a short position in the futures contract until the expiration of the option. A put option on a currency gives the fund the right to sell the currency at an exercise price until the expiration of the option. A call option on a futures contract gives the fund the right to assume a long position in the futures contract until the expiration of the option. A call option on a currency gives the fund the right to purchase the currency at the exercise price until the expiration of the option. Foreign currency options are traded primarily in the over-the-counter market, although options on foreign currencies are also listed on several exchanges. Options are traded not only on the currencies of individual nations, but also on the euro, the joint currency of most countries in the European Union. The fund will only purchase or write foreign currency options when Putnam Management believes that a liquid secondary market exists for such options. There can be no assurance that a liquid secondary market will exist for a particular option at any specific time. Options on foreign currencies may be affected by all of those factors which influence foreign exchange rates and investments generally. The fund's currency hedging transactions may call for the delivery of one foreign currency in exchange for another foreign currency and may at times not involve currencies in which its portfolio securities are then denominated. Putnam Management will engage in such "cross hedging" activities when it believes that such transactions provide significant hedging opportunities for the fund. Cross hedging transactions by the fund involve the risk of imperfect correlation between changes in the values of the currencies to which such January 31, 2013 II-25 transactions relate and changes in the value of the currency or other asset or liability which is the subject of the hedge. Transaction and position hedging do not eliminate fluctuations in the underlying prices of the securities that the fund owns or intends to purchase or sell. They simply establish a rate of exchange which one can achieve at some future point in time. Additionally, although these techniques tend to minimize the risk of loss due to a decline in the value of the hedged currency, they involve costs to the fund and tend to limit any potential gain which might result from the increase in value of such currency. The fund may also engage in non-hedging currency transactions. For example, Putnam Management may believe that exposure to a currency is in the fund's best interest but that securities denominated in that currency are unattractive. In this situation, the fund may purchase a currency forward contract or option in order to increase its exposure to the currency. In accordance with SEC regulations, the fund will set aside liquid assets on its books to cover forward contracts used for non-hedging purposes. In addition, the fund may seek to increase its current return or to offset some of the costs of hedging against fluctuations in current exchange rates by writing covered call options and covered put options on foreign currencies. The fund receives a premium from writing a call or put option, which increases the fund's current return if the option expires unexercised or is closed out at a net profit. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction in which it purchases an option having the same terms as the option written. The value of any currency, including U.S. dollars and foreign currencies, may be affected by complex political and economic factors applicable to the issuing country. In addition, the exchange rates of foreign currencies (and therefore the values of foreign currency options, forward contracts and futures contracts) may be affected significantly, fixed, or supported directly or indirectly by U.S. and foreign government actions. Government intervention may increase risks involved in purchasing or selling foreign currency options, forward contracts and futures contracts, since exchange rates may not be free to fluctuate in response to other market forces. The value of a foreign currency option, forward contract or futures contract reflects the value of an exchange rate, which in turn reflects relative values of two currencies the U.S. dollar and the foreign currency in question. Although foreign exchange dealers do not charge a fee for currency conversion, they do realize a profit based on the difference (the "spread") between prices at which they are buying and selling various currencies. Thus, a dealer may offer to sell a foreign currency to the fund at one rate, while offering a lesser rate of exchange should the fund desire to resell that currency to the dealer. Because foreign currency transactions occurring in the interbank market involve substantially larger amounts than those that may be involved in the exercise of foreign currency options, forward contracts and futures contracts, investors may be disadvantaged by having to deal in an odd-lot market for the underlying foreign currencies in connection with options at prices that are less favorable than for round lots. Foreign governmental restrictions or taxes could result in adverse changes in the cost of acquiring or disposing of foreign currencies. There is no systematic reporting of last sale information for foreign currencies and there is no regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis. Available quotation information is generally representative of very large round-lot transactions in the interbank market and thus may not reflect exchange rates for smaller odd-lot transactions (less than $1 million) where rates may be less favorable. The interbank market in foreign currencies is a global, around-the-clock market. To the extent that options markets are closed while the markets for the underlying currencies remain open, significant price and rate movements may take place in the underlying markets that cannot be reflected in the options markets. The decision as to whether and to what extent the fund will engage in foreign currency exchange transactions will depend on a number of factors, including prevailing market conditions, the composition of the fund's January 31, 2013 II-26 portfolio and the availability of suitable transactions. Accordingly, there can be no assurance that the fund will engage in foreign currency exchange transactions at any given time or from time to time. Foreign Investments and Related Risks Foreign securities are normally denominated and traded in foreign currencies. As a result, the value of the fund's foreign investments and the value of its shares may be affected favorably or unfavorably by changes in currency exchange rates relative to the U.S. dollar. In addition, the fund is required to compute and distribute its income in U.S. dollars. Therefore, if the exchange rate for a foreign currency declines after a fund's income has been earned and translated into U.S. dollars (but before payment), the fund could be required to liquidate portfolio securities to make such distributions. Similarly, if an exchange rate declines between the time a fund incurs expenses in U.S. dollars and the time such expenses are paid, the amount of such currency required to be converted into U.S. dollars in order to pay such expenses in U.S. dollars will be greater than the equivalent amount in any such currency of such expenses at the time they were incurred. There may be less information publicly available about a foreign issuer than about a U.S. issuer, and foreign issuers may not be subject to accounting, auditing and financial reporting standards and practices comparable to those in the United States. In addition, there may be less (or less effective) regulation of exchanges, brokers and listed companies in some foreign countries. The securities of some foreign issuers are less liquid and at times more volatile than securities of comparable U.S. issuers. Foreign brokerage commissions, custodial expenses and other fees are also generally higher than in the United States. Foreign settlement procedures and trade regulations may be more complex and involve certain risks (such as delay in payment or delivery of securities or in the recovery of the fund's assets held abroad) and expenses not present in the settlement of investments in U.S. markets. For example, settlement of transactions involving foreign securities or foreign currencies (see below) may occur within a foreign country, and the fund may accept or make delivery of the underlying securities or currency in conformity with any applicable U.S. or foreign restrictions or regulations, and may pay fees, taxes or charges associated with such delivery. Such investments may also involve the risk that an entity involved in the settlement may not meet its obligations. In addition, foreign securities may be subject to the risk of nationalization or expropriation of assets, imposition of currency exchange controls, foreign withholding taxes or restrictions on the repatriation of foreign currency, confiscatory taxation, political, social or financial instability and diplomatic developments which could affect the value of the fund's investments in certain foreign countries. Dividends or interest on, or proceeds from the sale of, foreign securities may be subject to foreign withholding taxes, and special U.S. tax considerations may apply. Note on MSCI Indices. MSCI, Inc. (MSCI) publishes two versions of its indices reflecting the reinvestment of dividends using two different methodologies: gross dividends and net dividends. While both versions reflect reinvested dividends, they differ with respect to the manner in which taxes associated with dividend payments are treated. In calculating the net dividends version, MSCI incorporates reinvested dividends applying the withholding tax rate applicable to foreign non-resident institutional investors that do not benefit from double taxation treaties. Putnam Management believes that the net dividends version of MSCI indices better reflects the returns U.S. investors might expect were they to invest directly in the component securities of an MSCI index. January 31, 2013 II-27 Legal remedies available to investors in certain foreign countries may be more limited than those available with respect to investments in the United States or in other foreign countries. The laws of some foreign countries may limit the fund's ability to invest in securities of certain issuers organized under the laws of those foreign countries. The risks described above, including the risks of nationalization or expropriation of assets, typically are increased in connection with investments in developing countries, also known as "emerging markets." For example, political and economic structures in these countries may be in their infancy and developing rapidly, and such countries may lack the social, political and economic stability characteristic of more developed countries. Certain of these countries have in the past failed to recognize private property rights and have at times nationalized and expropriated the assets of private companies. High rates of inflation or currency devaluations may adversely affect the economies and securities markets of such countries. Investments in emerging markets may be considered speculative. The currencies of certain emerging market countries have experienced devaluations relative to the U.S. dollar, and future devaluations may adversely affect the value of assets denominated in such currencies. Many emerging market countries have experienced substantial, and in some periods extremely high, rates of inflation or deflation for many years, and future inflation may adversely affect the economies and securities markets of such countries. In addition, unanticipated political or social developments may affect the value of investments in emerging markets and the availability of additional investments in these markets. The small size, limited trading volume and relative inexperience of the securities markets in these countries may make investments in securities traded in emerging markets illiquid and more volatile than investments in securities traded in more developed countries, and the fund may be required to establish special custodial or other arrangements before making investments in securities traded in emerging markets. There may be little financial or accounting information available with respect to issuers of emerging market securities, and it may be difficult as a result to assess the value or prospects of an investment in such securities. American Depositary Receipts (“ADRs”) as well as other “hybrid” forms of ADRs, including European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”), are certificates evidencing ownership of shares of a foreign issuer. These certificates are issued by depository banks and generally trade on an established market in the United States or elsewhere. The underlying shares are held in trust by a custodian bank or similar financial institution in the issuer’s home country. The depository bank may not have physical custody of the underlying securities at all times and may charge fees for various services, including forwarding dividends and interest and corporate actions. ADRs are alternatives to directly purchasing the underlying foreign securities in their national markets and currencies. However, ADRs continue to be subject to many of the risks associated with investing in foreign securities. Certain of the foregoing risks may also apply to some extent to securities of U.S. issuers that are denominated in foreign currencies or that are traded in foreign markets, or securities of U.S. issuers having significant foreign operations. Forward Commitments and Dollar Rolls The fund may enter into contracts to purchase securities for a fixed price at a future date beyond customary settlement time ("forward commitments") if the fund sets aside on its books liquid assets in an amount sufficient to meet the purchase price, or if the fund enters into offsetting contracts for the forward sale of other securities it owns. In the case of to-be-announced ("TBA") purchase commitments, the unit price and the estimated principal amount are established when the fund enters into a contract, with the actual principal amount being within a specified range of the estimate. Forward commitments may be considered securities in themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in January 31, 2013 II-28 addition to the risk of decline in the value of the fund's other assets. Where such purchases are made through dealers, the fund relies on the dealer to consummate the sale. The dealer's failure to do so may result in the loss to the fund of an advantageous yield or price. Although the fund will generally enter into forward commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. The fund may realize short-term profits or losses upon the sale of forward commitments. The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction. Unsettled TBA sale commitments are valued at current market value of the underlying securities. If the TBA sale commitment is closed through the acquisition of an offsetting purchase commitment, the fund realizes a gain or loss on the commitment without regard to any unrealized gain or loss on the underlying security. If the fund delivers securities under the commitment, the fund realizes a gain or loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. The fund may enter into dollar roll transactions (generally using TBAs) in which it sells a fixed income security for delivery in the current month and simultaneously contracts to purchase similar securities (for example, same type, coupon and maturity) at an agreed upon future time. By engaging in a dollar roll transaction, the fund foregoes principal and interest paid on the security that is sold, but receives the difference between the current sales price and the forward price for the future purchase. The fund would also be able to earn interest on the proceeds of the sale before they are reinvested. The fund accounts for dollar rolls as purchases and sales. Because cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) in the amount of the fund’s commitment under a dollar roll is set aside on the fund’s books, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions. The obligation to purchase securities on a specified future date involves the risk that the market value of the securities that the fund is obligated to purchase may decline below the purchase price. In addition, in the event the other party to the transaction files for bankruptcy, becomes insolvent or defaults on its obligation, the fund may be adversely affected. Futures Contracts and Related Options Subject to applicable law, the fund may invest without limit in futures contracts and related options for hedging and non-hedging purposes, such as to manage the effective duration of the fund's portfolio or as a substitute for direct investment. A financial futures contract sale creates an obligation by the seller to deliver the type of financial instrument called for in the contract in a specified delivery month for a stated price. A financial futures contract purchase creates an obligation by the purchaser to take delivery of the type of financial instrument called for in the contract in a specified delivery month at a stated price. The specific instruments delivered or taken, respectively, at settlement date are not determined until on or near that date. The determination is made in accordance with the rules of the exchange on which the futures contract sale or purchase was made. Futures contracts are traded in the United States only on commodity exchanges or boards of trade known as "contract markets" approved for such trading by the CFTC, and must be executed through a futures commission merchant or brokerage firm which is a member of the relevant contract market. Examples of futures contracts that the fund may use (which may include single-security futures) include, without limitation, U.S. Treasury security futures, index futures, corporate or municipal bond futures, Government National Mortgage Association certificate futures, interest rate swap futures, and Eurodollar futures. In addition, as described elsewhere in this SAI, the fund may use foreign currency futures. Although futures contracts (other than index futures and futures based on the volatility or variance experienced by an index) by their terms call for actual delivery or acceptance of commodities or securities, in most cases the January 31, 2013 II-29 contracts are closed out before the settlement date without the making or taking of delivery. Index futures and futures based on the volatility or variance experienced by an index do not call for actual delivery or acceptance of commodities or securities, but instead require cash settlement of the futures contract on the settlement date specified in the contract. Such contracts may also be closed out before the settlement date. Closing out a futures contract sale is effected by purchasing a futures contract for the same aggregate amount of the specific type of financial instrument or commodity with the same delivery date. If the price of the initial sale of the futures contract exceeds the price of the offsetting purchase, the seller is paid the difference and realizes a gain. Conversely, if the price of the offsetting purchase exceeds the price of the initial sale, the seller realizes a loss. If the fund is unable to enter into a closing transaction, the amount of the fund's potential loss is unlimited. The closing out of a futures contract purchase is effected by the purchaser's entering into a futures contract sale. If the offsetting sale price exceeds the purchase price, the purchaser realizes a gain, and if the purchase price exceeds the offsetting sale price, he realizes a loss. Unlike when the fund purchases or sells a security, no price is paid or received by the fund upon the purchase or sale of a futures contract. Instead, upon entering into a contract, the fund is required to deliver to the futures broker an amount of liquid assets. This amount is known as "initial margin." The nature of initial margin in futures transactions is different from that of margin in security transactions in that futures contract margin does not involve the borrowing of funds to finance the transactions. Rather, initial margin is similar to a performance bond or good faith deposit which is returned to the fund upon termination of the futures contract, assuming all contractual obligations have been satisfied. Futures contracts also involve brokerage costs. Subsequent payments, called "variation margin" or "maintenance margin," to and from the broker are made on a daily basis as the price of the underlying security or commodity fluctuates, making the long and short positions in the futures contract more or less valuable, a process known as "marking to the market." For example, when the fund has purchased a futures contract on a security and the price of the underlying security has risen, that position will have increased in value and the fund will receive from the broker a variation margin payment based on that increase in value. Conversely, when the fund has purchased a security futures contract and the price of the underlying security has declined, the position would be less valuable and the fund would be required to make a variation margin payment to the broker. The fund may elect to close some or all of its futures positions at any time prior to their expiration in order to reduce or eliminate a position then currently held by the fund. The fund may close its positions by taking opposite positions which will operate to terminate the fund's position in the futures contracts. Final determinations of variation margin are then made, additional cash is required to be paid by or released to the fund, and the fund realizes a loss or a gain. Such closing transactions involve additional commission costs. The fund does not intend to purchase or sell futures or related options for other than hedging purposes, if, as a result, the sum of the initial margin deposits on the fund's existing futures and related options positions and premiums paid for outstanding options on futures contracts would exceed 5% of the fund's net assets. The fund has claimed an exclusion from the definition of the term "commodity pool operator" under the Commodity Exchange Act (the "CEA"), and therefore, is not subject to registration or regulation as a pool operator under the CEA. Index futures. An index futures contract is a contract to buy or sell units of an index at a specified future date at a price agreed upon when the contract is made. Entering into a contract to buy units of an index is commonly referred to as buying or purchasing a contract or holding a long position in the index. Entering into a contract to sell units of an index is commonly referred to as selling a contract or holding a short position. A unit is the current value of the index. The fund may enter into stock index futures contracts, debt index futures contracts, or other index futures contracts appropriate to its objective(s). The fund may also purchase and sell options on index futures contracts. January 31, 2013 II-30 For example, the Standard & Poor's 500 Composite Stock Price Index ("S&P 500") is composed of 500 selected U.S. common stocks. The S&P 500 assigns relative weightings to the common stocks included in the Index, and the value fluctuates with changes in the market values of those common stocks. In the case of the S&P 500, contracts are currently to buy or sell 250 units. Thus, if the value of the S&P 500 were $150, one contract would be worth $37,500 (250 units x $150). The stock index futures contract specifies that no delivery of the actual stocks making up the index will take place. Instead, settlement in cash must occur upon the termination of the contract, with the settlement being the difference between the contract price and the actual level of the stock index at the expiration of the contract. For example, if the fund enters into a futures contract to buy 250 units of the S&P 500 at a specified future date at a contract price of $150 and the S&P 500 is at $154 on that future date, the fund will gain $1,000 (250 units x gain of $4). If the fund enters into a futures contract to sell 250 units of the stock index at a specified future date at a contract price of $150 and the S&P 500 is at $152 on that future date, the fund will lose $500 (250 units x loss of $2). Options on futures contracts. The fund may purchase and write call and put options on futures contracts it may buy or sell and enter into closing transactions with respect to such options to terminate existing positions. In return for the premium paid, options on futures contracts give the purchaser the right to assume a position in a futures contract at the specified option exercise price at any time during the period of the option. Upon exercise of the option, the delivery of the futures position by the writer of the option to the holder of the option will be accompanied by delivery of the accumulated balance in the writer's futures margin account which represents the amount by which the market price of the futures contract, at exercise, exceeds (in the case of a call) or is less than (in the case of a put) the exercise price of the option on the future. If an option is exercised on the last trading day prior to its expiration date, the settlement will be made entirely in cash equal to the difference between the exercise price of the option and the closing level of the underlying asset on which the future is based on the expiration date. Purchasers of options who fail to exercise their options prior to the exercise date suffer a loss of the premium paid. The fund may use options on futures contracts in lieu of writing or buying options directly on the underlying securities or indices or purchasing and selling the underlying futures contracts. For example, to hedge against a possible decrease in the value of its portfolio securities, the fund may purchase put options or write call options on futures contracts rather than selling futures contracts. Similarly, the fund may purchase call options or write put options on futures contracts as a substitute for the purchase of futures contracts to hedge against a possible increase in the price of securities which the fund expects to purchase. Such options generally operate in the same manner, and involve the same risks, as options purchased or written directly on the underlying investments. In addition, the fund will be required to deposit initial margin and maintenance margin with respect to put and call options on futures contracts written by it pursuant to brokers' requirements similar to those described above in connection with the discussion of futures contracts. The writing of an option on a futures contract involves risks similar to those relating to the sale of futures contracts. Compared to the purchase or sale of futures contracts, the purchase of call or put options on futures contracts generally involves less potential risk to the fund because the maximum amount at risk is the premium paid for the options (plus transaction costs). However, there may be circumstances when the purchase of a call or put option on a futures contract would result in a loss to the fund when the purchase or sale of a futures contract would not, such as when there is no movement in the prices of the hedged investments. As an alternative to purchasing call and put options on index futures, the fund may purchase and sell call and put options on the underlying indices themselves. Such options would be used in a manner identical to the use of options on index futures. Risks of transactions in futures contracts and related options. Successful use of futures contracts by the fund is subject to Putnam Management's ability to predict movements in various factors affecting securities markets, including interest rates and market movements, and, in the case of index futures and futures based on the volatility or variance experienced by an index, Putnam Management’s ability to predict the future level of the January 31, 2013 II-31 index or the future volatility or variance experienced by an index. For example, it is possible that, where the fund has sold futures to hedge its portfolio against a decline in the market, the index on which the futures are written may advance and the value of securities held in the fund's portfolio, which may differ from those that comprise the index, may decline. If this occurred, the fund would lose money on the futures and also experience a decline in value in its portfolio securities. It is also possible that, if the fund has hedged against the possibility of a decline in the market adversely affecting securities held in its portfolio and securities prices increase instead, the fund will lose part or all of the benefit of the increased value of those securities it has hedged because it will have offsetting losses in its futures positions. In addition, in such situations, if the fund has insufficient cash, it may have to sell securities to meet daily variation margin requirements at a time when it is disadvantageous to do so. The use of options and futures strategies also involves the risk of imperfect correlation among movements in the prices of the securities or other assets underlying the futures and options purchased and sold by the fund, of the options and futures contracts themselves, and, in the case of hedging transactions, of the securities which are the subject of a hedge. In addition to the possibility that there may be an imperfect correlation, or no correlation at all, between movements in the futures used by the fund and the portion of the portfolio being hedged, the prices of futures may not correlate perfectly with movements in the underlying asset due to certain market distortions. First, all participants in the futures market are subject to margin deposit and maintenance requirements. Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions which could distort the expected relationship between the underlying asset and futures markets. Second, margin requirements in the futures market are less onerous than margin requirements in the securities market, and as a result the futures market may attract more speculators than the securities market does. Increased participation by speculators in the futures market may also cause temporary price distortions. Due to the possibility of price distortions in the futures market and also because of the imperfect correlation between movements in the underlying asset and movements in the prices of related futures, even a correct forecast of general market trends by Putnam Management may still not result in a profitable position. There is no assurance that higher than anticipated trading activity or other unforeseen events might not, at times, render certain market clearing facilities inadequate, and thereby result in the institution by exchanges of special procedures which may interfere with the timely execution of customer orders. To reduce or eliminate a position held by the fund, the fund may seek to close out such position. The ability to establish and close out positions will be subject to the development and maintenance of a liquid secondary market. It is not certain that this market will develop or continue to exist for a particular futures contract or option. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain contracts or options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of contracts or options, or underlying securities; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or a clearing corporation may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of contracts or options (or a particular class or series of contracts or options), in which event the secondary market on that exchange for such contracts or options (or in the class or series of contracts or options) would cease to exist, although outstanding contracts or options on the exchange that had been issued by a clearing corporation as a result of trades on that exchange would continue to be exercisable in accordance with their terms. Hybrid Instruments These instruments are generally considered derivatives and include indexed or structured securities, and combine the elements of futures contracts or options with those of debt, preferred equity or a depository instrument. A hybrid instrument may be a debt security, preferred stock, warrant, convertible security, January 31, 2013 II-32 certificate of deposit or other evidence of indebtedness on which a portion of or all interest payments, and/or the principal or stated amount payable at maturity, redemption or retirement is determined by reference to prices, changes in prices, or differences between prices, of securities, currencies, intangibles, goods, articles or commodities (collectively, “underlying assets”), or by another objective index, economic factor or other measure, including interest rates, currency exchange rates, or commodities or securities indices (collectively, “benchmarks”). The risks of investing in hybrid instruments reflect a combination of the risks of investing in securities, options, futures and currencies. An investment in a hybrid instrument may entail significant risks that are not associated with a similar investment in a traditional debt instrument that has a fixed principal amount, is denominated in U.S. dollars or pays interest either at a fixed rate or a floating rate determined by reference to a common, nationally published benchmark. The risks of a particular hybrid instrument will depend upon the terms of the instrument, but may include the possibility of significant changes in the benchmark(s) or the prices of the underlying assets to which the instrument is linked. Such risks generally depend upon factors unrelated to the operations or credit quality of the issuer of the hybrid instrument, which may not be foreseen by the purchaser, such as economic and political events, the supply and demand of the underlying assets and interest rate movements. Hybrid instruments may be highly volatile and their use by the fund may not be successful. Hybrid instruments may bear interest or pay preferred dividends at below market (or even relatively nominal) rates. Alternatively, hybrid instruments may bear interest at above market rates but bear an increased risk of principal loss (or gain). The latter scenario may result if “leverage” is used to structure the hybrid instrument. Leverage risk occurs when the hybrid instrument is structured so that a given change in a benchmark or underlying asset is multiplied to produce a greater value change in the hybrid instrument, thereby magnifying the risk of loss as well as the potential for gain. Hybrid instruments can be an efficient means of creating exposure to a particular market, or segment of a market, with the objective of enhancing total return. For example, a fund may wish to take advantage of expected declines in interest rates in several European countries, but avoid the transaction costs associated with buying and currency-hedging the foreign bond positions. One solution would be to purchase a U.S. dollar-denominated hybrid instrument whose redemption price is linked to the average three year interest rate in a designated group of countries. The redemption price formula would provide for payoffs of less than par if rates were above the specified level. Furthermore, a fund could limit the downside risk of the security by establishing a minimum redemption price so that the principal paid at maturity could not be below a predetermined minimum level if interest rates were to rise significantly. The purpose of this arrangement, known as a structured security with an embedded put option, would be to give the fund the desired European bond exposure while avoiding currency risk, limiting downside market risk, and lowering transaction costs. Of course, there is no guarantee that the strategy will be successful and the fund could lose money if, for example, interest rates do not move as anticipated or credit problems develop with the issuer of the hybrid instrument. Hybrid instruments are potentially more volatile and carry greater market risks than traditional debt instruments. Depending on the structure of the particular hybrid instrument, changes in a benchmark may be magnified by the terms of the hybrid instrument and have an even more dramatic and substantial effect upon the value of the hybrid instrument. Also, the prices of the hybrid instrument and the benchmark or underlying asset may not move in the same direction or at the same time. Hybrid instruments may also carry liquidity risk since the instruments are often “customized” to meet the portfolio needs of a particular investor, and therefore, the number of investors that are willing and able to buy such instruments in the secondary market may be smaller than that for more traditional debt securities. Under certain conditions, the redemption value of such an investment could be zero. In addition, because the purchase and sale of hybrid investments could take place in an over-the-counter market without the guarantee of a central clearing organization, or in a transaction between the fund and the issuer of the hybrid instrument, the creditworthiness of the counterparty of the issuer of the hybrid instrument would be an additional risk factor the January 31, 2013 II-33 fund would have to consider and monitor. In addition, uncertainty regarding the tax treatment of hybrid instruments may reduce demand for such instruments. Tax considerations may also limit the extent of the fund’s investments in certain hybrid instruments. Hybrid instruments also may not be subject to regulation by the CFTC, which generally regulates the trading of commodity futures by U.S. persons, the SEC, which regulates the offer and sale of securities by and to U.S. persons, or any other governmental regulatory authority. Inflation-Protected Securities The fund may invest in U.S. Treasury Inflation Protected Securities (“U.S. TIPS”), which are fixed income securities issued by the U.S. Department of Treasury, the principal amounts of which are adjusted daily based upon changes in the rate of inflation. The fund may also invest in other inflation-protected securities issued by non-U.S. governments or by private issuers. U.S. TIPS pay interest on a semi-annual basis, equal to a fixed percentage of the inflation-adjusted principal amount. The interest rate on these bonds is fixed at issuance, but over the life of the bond this interest may be paid on an increasing or decreasing principal value that has been adjusted for inflation. Repayment of the original bond principal upon maturity (as adjusted for inflation) is guaranteed for U.S. TIPS, even during a period of deflation. However, because the principal amount of U.S. TIPS would be adjusted downward during a period of deflation, the fund will be subject to deflation risk with respect to its investments in these securities. In addition, the current market value of the bonds is not guaranteed, and will fluctuate. If the fund purchases U.S. TIPS in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the fund may experience a loss if there is a subsequent period of deflation. The fund may also invest in other inflation-related bonds which may or may not provide a guarantee of principal. If a guarantee of principal is not provided, the adjusted principal value of the bond repaid at maturity may be less than the original principal amount. The periodic adjustment of U.S. TIPS is currently tied to the CPI-U, which is calculated by the U.S. Department of Treasury. The CPI-U is a measurement of changes in the cost of living, made up of components such as housing, food, transportation and energy. Inflation-protected bonds issued by a non-U.S. government are generally adjusted to reflect a comparable inflation index, calculated by that government. There can no assurance that the CPI-U or any non-U.S. inflation index will accurately measure the real rate of inflation in the prices of goods and services. If interest rates rise due to reasons other than inflation (for example, due to changes in currency exchange rates), investors in these securities may not be protected to the extent that the increase is not reflected in the bond's inflation measure. In addition, there can be no assurance that the rate of inflation in a non-U.S. country will be correlated to the rate of inflation in the United States. In general, the value of inflation-protected bonds is expected to fluctuate in response to changes in real interest rates, which are in turn tied to the relationship between nominal interest rates and the rate of inflation. Therefore, if inflation were to rise at a faster rate than nominal interest rates, real interest rates might decline, leading to an increase in value of inflation-protected bonds. In contrast, if nominal interest rates increased at a faster rate than inflation, real interest rates might rise, leading to a decrease in value of inflation-protected bonds. If inflation is lower than expected during the period the fund holds the security, the fund may earn less on the security than on a conventional bond. Any increase in principal value is taxable in the year the increase occurs, even though holders do not receive cash representing the increase at that time. As a result, when the fund invests in inflation-protected securities, it could be required at times to liquidate other investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements as a regulated investment company and to eliminate any fund-level income tax liability under the Code. The U.S. Treasury began issuing inflation-protected bonds in 1997. Certain non-U.S. governments, such as the United Kingdom, Canada and Australia, have a longer history of issuing inflation-protected bonds, and there may be a more liquid market in certain of these countries for these securities. January 31, 2013 II-34 Initial Public Offerings The fund may purchase debt or equity securities in initial public offerings (“IPOs”). These securities, which are often issued by unseasoned companies, may be subject to many of the same risks of investing in companies with smaller market capitalizations. Securities issued in IPOs have no trading history, and information about the companies may be available for very limited periods. Securities issued in an IPO frequently are very volatile in price, and the fund may hold securities purchased in an IPO for a very short period of time. As a result, the fund’s investments in IPOs may increase portfolio turnover, which increases brokerage and administrative costs and may result in taxable distributions to shareholders. At any particular time or from time to time the fund may not be able to invest in securities issued in IPOs, or invest to the extent desired because, for example, only a small portion (if any) of the securities being offered in an IPO may be made available to the fund. In addition, under certain market conditions a relatively small number of companies may issue securities in IPOs. Similarly, as the number of Putnam funds to which IPO securities are allocated increases, the number of securities issued to any one fund may decrease. The investment performance of the fund during periods when it is unable to invest significantly or at all in IPOs may be lower than during periods when the fund is able to do so. In addition, as the fund increases in size, the impact of IPOs on the fund’s performance will generally decrease. Interfund Borrowing and Lending To satisfy redemption requests or to cover unanticipated cash shortfalls, the fund has entered into a Master Interfund Lending Agreement by and among each Putnam fund and Putnam Management (the “Interfund Lending Agreement”) under which the fund would lend or borrow money for temporary purposes directly to or from another Putnam fund (an “Interfund Loan”), subject to meeting the conditions of an SEC exemptive order granted to the fund permitting such Interfund Loans. All Interfund Loans would consist only of uninvested cash reserves that the lending fund otherwise would invest in short-term repurchase agreements or other short-term instruments. At this time, Putnam Money Market Liquidity Fund is the only Putnam fund expected to make its uninvested cash reserves available for Interfund Loans. If the fund has outstanding borrowings, any Interfund Loans to the fund (a) would be at an interest rate equal to or lower than that of any outstanding bank loan, (b) would be secured at least on an equal priority basis with at least an equivalent percentage of collateral to loan value as any outstanding bank loan that requires collateral, and (c) would have a maturity no longer than any outstanding bank loan (and in any event not over seven days). In addition, if an event of default were to occur under any agreement evidencing an outstanding bank loan to the fund, the event of default would automatically (without need for action or notice by the lending fund) constitute an immediate event of default under the Interfund Lending Agreement entitling the lending fund to call the Interfund Loan (and exercise all rights with respect to any collateral) and such a call would be deemed made if the lending bank exercises its right to call its loan under its agreement with the borrowing fund. The fund may make an unsecured borrowing under the Interfund Lending Agreement if its outstanding borrowings from all sources immediately after the interfund borrowing total 10% or less of its total assets; provided, that if the fund has a secured loan outstanding from any other lender, including but not limited to another Putnam fund, the fund’s Interfund Loan would be secured on at least an equal priority basis with at least an equivalent percentage of collateral to loan value as any outstanding loan secured by collateral. If the fund’s total outstanding borrowings immediately after an interfund borrowing would be greater than 10% of its total assets, the fund may borrow through the credit facility on a secured basis only. All secured Interfund Loans would be secured by the pledge of segregated collateral with a market value equal to at least 102% of the outstanding principal value of the Interfund Loan. The fund may not borrow from any source if its total outstanding borrowings immediately after the borrowing would exceed the limits imposed by Section 18 of the 1940 Act or the fund’s fundamental investment restrictions. January 31, 2013 II-35 The fund may not lend to another Putnam fund under the Interfund Lending Agreement if the Interfund Loan would cause its aggregate outstanding Interfund Loans to exceed 15% of the fund’s current net assets at the time of the Interfund Loan. The fund’s Interfund Loans to any one fund may not exceed 5% of the lending fund’s net assets. The duration of Interfund Loans would be limited to the time required to receive payment for securities sold, but in no event may the duration exceed seven days. Interfund Loans effected within seven days of each other would be treated as separate loan transactions for purposes of this condition. Each Interfund Loan may be called on one business day’s notice by a lending fund and may be repaid on any day by a borrowing fund. The limitations detailed above and the other conditions of the SEC exemptive order permitting interfund lending are designed to minimize the risks associated with interfund lending for both the lending fund and the borrowing fund. However, no borrowing or lending activity is without risk. If the fund borrows money from another fund, there is a risk that the Interfund Loan could be called on one day’s notice or not renewed, in which case the fund may have to borrow from a bank at higher rates if an Interfund Loan were not available from another fund. A delay in repayment to a lending fund could result in a lost opportunity or additional lending costs, and interfund loans are subject to the risk that the borrowing fund could be unable to repay the loan when due. Inverse Floaters These securities have variable interest rates that typically move in the opposite direction from movements in prevailing short-term interest rate levels – rising when prevailing short-term interest rate fall, and vice versa. The prices of inverse floaters can be considerably more volatile than the prices of bonds with comparable maturities. The fund currently does not intend to invest more than 15% of its assets in inverse floating obligations. Investment Ratings The securities in which money market funds invest must be rated in one of the two highest short-term rating categories (without regard for gradations or subcategories) by one or more Nationally Recognized Statistical Rating Organizations (NRSROs) or be deemed by Putnam Management to be of comparable quality to securities having such ratings. Money market funds will rely on the two highest ratings given to a security by the NRSROs for purposes of complying with this requirement. If one or both of the two highest ratings are in the second highest short-term rating category, the security is treated as a Second Tier Security. Generally, Rule 2a-7 of the 1940 Act prohibits a money market fund from investing more than 3% of its assets in Second Tier Securities. Money market funds comply with these rating requirements at the time a security is acquired. If a security is downgraded to Second Tier after its acquisition, the money market funds may continue to hold the security even if the portfolio exceeds Rule 2a-7’s limits on Second Tier Securities. Other factors, such as substantial redemptions, may cause a money market fund’s portfolio to exceed Rule 2a-7 limits on the acquisition of securities. A money market fund may continue to hold securities in excess of these limits, even if the fund has the right to tender the security for purchase for its amortized cost value. January 31, 2013 II-36 Legal and Regulatory Risks Relating to Investment Strategy The fund may be adversely affected by new (or revised) laws or regulations that may be imposed by the CFTC, the SEC, the U.S. Federal Reserve or other banking regulators, or other governmental regulatory authorities or self-regulatory organizations that supervise the financial markets. These agencies are empowered to promulgate a variety of rules pursuant to financial reform legislation in the United States. The fund may also be adversely affected by changes in the enforcement or interpretation of existing statutes and rules. The regulatory environment for private funds is evolving, and changes in the regulation of private funds may adversely affect the value of the investments held by the fund and the ability of the fund to execute its investment strategy. In addition, the securities and futures markets are subject to comprehensive statutes, regulations and margin requirements. The CFTC, the SEC, the Federal Deposit Insurance Corporation, other regulators and self-regulatory organizations and exchanges are authorized to take extraordinary actions in the event of market emergencies. The regulation of derivatives transactions and funds that engage in such transactions is an evolving area of law and is subject to modification by government and judicial action. The U.S. government recently enacted legislation that provides for new regulation of the derivatives market, including new clearing, margin, reporting and registration requirements. Because the legislation leaves much to rule making, its ultimate impact remains unclear. New regulations could, among other things, adversely affect the value of the investments held by the fund, restrict the fund’s ability to engage in derivatives transactions (for example, by making certain types of derivatives transactions no longer available to the fund) and/or increase the costs of such derivatives transactions (for example, by increasing margin or capital requirements), and the fund may be unable to execute its investment strategy as a result. It is unclear how the regulatory changes will affect counterparty risk. The CFTC and certain futures exchanges have established limits, referred to as “position limits,” on the maximum net long or net short positions which any person may hold or control in particular options and futures contracts. All positions owned or controlled by the same person or entity, even if in different accounts, may be aggregated for purposes of determining whether the applicable position limits have been exceeded. Thus, even if the fund does not intend to exceed applicable position limits, it is possible that different clients managed by Putnam Management and its affiliates may be aggregated for this purpose. Any modification of trading decisions or elimination of open positions that may be required to avoid exceeding such limits may adversely affect the profitability of the fund. The SEC has in the past adopted interim rules requiring reporting of all short positions above a certain threshold and is expected to adopt rules requiring monthly public disclosure in the future. In addition, other non-U.S. jurisdictions where the fund may trade have adopted reporting requirements. If the fund’s short positions or its strategy become generally known, the fund’s ability to implement its investment strategy could be adversely affected. In particular, other investors could cause a “short squeeze” in the securities held short by the fund forcing the fund to cover its positions at a loss. Such reporting requirements may also limit the fund’s ability to access management and other personnel at certain companies where the fund seeks to take a short position. In addition, if other investors engage in copycat behavior by taking positions in the same issuers as the fund, the cost of borrowing securities to sell short could increase drastically and the availability of such securities to the fund could decrease drastically. In addition, the SEC recently proposed additional restrictions on short sales, which could restrict the fund’s ability to engage in short sales in certain circumstances. The SEC and regulatory authorities in other jurisdictions may adopt (and in certain cases, have adopted) bans on short sales of certain securities in response to market events. Bans on short selling may make it impossible for the fund to execute certain investment strategies. Recently enacted federal legislation requires the adoption of regulations that will require any creditor that makes a loan and any securitizer of a loan to retain at least 5% of the credit risk on any loan that is transferred, sold or conveyed by such creditor or securitizer. It is currently unclear how these requirements will apply to loan January 31, 2013 II-37 participations, syndicated loans, and loan assignments. Investors, such as the fund, that seek or hold investments in loans could be adversely affected by the regulation. Lower-rated Securities The fund may invest in lower-rated fixed-income securities (commonly known as "junk bonds"). The lower ratings reflect a greater possibility that adverse changes in the financial condition of the issuer or in general economic conditions, or both, or an unanticipated rise in interest rates, may impair the ability of the issuer to make payments of interest and principal. The inability (or perceived inability) of issuers to make timely payment of interest and principal would likely make the values of securities held by the fund more volatile and could limit the fund's ability to sell its securities at prices approximating the values the fund had placed on such securities. In the absence of a liquid trading market for securities held by it, the fund at times may be unable to establish the fair value of such securities. Securities ratings are based largely on the issuer's historical financial condition and the rating agencies' analysis at the time of rating. Consequently, the rating assigned to any particular security is not necessarily a reflection of the issuer's current financial condition, which may be better or worse than the rating would indicate. In addition, the rating assigned to a security by Moody's Investors Service, Inc. or Standard & Poor's (or by any other nationally recognized securities rating agency) does not reflect an assessment of the volatility of the security's market value or the liquidity of an investment in the security. See "SECURITIES RATINGS." Like those of other fixed-income securities, the values of lower-rated securities fluctuate in response to changes in interest rates. A decrease in interest rates will generally result in an increase in the value of the fund's fixed-income assets. Conversely, during periods of rising interest rates, the value of the fund's fixed-income assets will generally decline. The values of lower-rated securities may often be affected to a greater extent by changes in general economic conditions and business conditions affecting the issuers of such securities and their industries. Negative publicity or investor perceptions may also adversely affect the values of lower-rated securities. Changes by nationally recognized securities rating agencies in their ratings of any fixed-income security and changes in the ability of an issuer to make payments of interest and principal may also affect the value of these investments. Changes in the value of portfolio securities generally will not affect income derived from these securities, but will affect the fund's net asset value. The fund will not necessarily dispose of a security when its rating is reduced below its rating at the time of purchase. However, Putnam Management will monitor the investment to determine whether its retention will assist in meeting the fund's investment objective(s). Issuers of lower-rated securities are often highly leveraged, so that their ability to service their debt obligations during an economic downturn or during sustained periods of rising interest rates may be impaired. Such issuers may not have more traditional methods of financing available to them and may be unable to repay outstanding obligations at maturity by refinancing. The risk of loss due to default in payment of interest or repayment of principal by such issuers is significantly greater because such securities frequently are unsecured and subordinated to the prior payment of senior indebtedness. At times, a substantial portion of the fund's assets may be invested in an issue of which the fund, by itself or together with other funds and accounts managed by Putnam Management or its affiliates, holds all or a major portion. Although Putnam Management generally considers such securities to be liquid because of the availability of an institutional market for such securities, it is possible that, under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell these securities when Putnam Management believes it advisable to do so or may be able to sell the securities only at prices lower than if they were more widely held. Under these circumstances, it may also be more difficult to determine the fair value of such securities for purposes of computing the fund's net asset value. In order to enforce its rights in the event of a default, the fund may be required to participate in various legal proceedings or take possession of and manage assets securing the issuer's obligations on such securities. This could increase the fund's operating expenses and adversely affect the fund's net asset value. In the case of January 31, 2013 II-38 tax-exempt funds, any income derived from the fund's ownership or operation of such assets would not be tax-exempt. The ability of a holder of a tax-exempt security to enforce the terms of that security in a bankruptcy proceeding may be more limited than would be the case with respect to securities of private issuers. In addition, the fund's intention to qualify as a "regulated investment company" under the Code may limit the extent to which the fund may exercise its rights by taking possession of such assets. To the extent the fund invests in securities in the lower rating categories, the achievement of the fund's goals is more dependent on Putnam Management's investment analysis than would be the case if the fund were investing in securities in the higher rating categories. Money Market Instruments Money market instruments, or short-term debt instruments, consist of obligations such as commercial paper, bank obligations ( i.e. , certificates of deposit and bankers’ acceptances), repurchase agreements and various government obligations, such as Treasury bills. These instruments have a remaining maturity of one year or less and are generally of high credit quality. Money market instruments may be structured to be, or may employ a trust or other form so that they are, eligible investments for money market funds. For example, put features can be used to modify the maturity of a security or interest rate adjustment features can be used to enhance price stability. If a structure fails to function as intended, adverse tax or investment consequences may result. Neither the IRS nor any other regulatory authority has ruled definitively on certain legal issues presented by certain structured securities. Future tax or other regulatory determinations could adversely affect the value, liquidity, or tax treatment of the income received from these securities or the nature and timing of distributions made by the funds. Commercial paper is a money market instrument issued by banks or companies to raise money for short-term purposes. Unlike some other debt obligations, commercial paper is typically unsecured. Commercial paper may be issued as an asset-backed security (that is, backed by a pool of assets representing the obligations of a number of different issuers), in which case certain of the risks discussed in “Mortgage-backed and Asset-backed securities” would apply. Commercial paper is traded primarily among institutions. Putnam Money Market Fund and Putnam Tax Exempt Money Market Fund may invest in bankers’ acceptances issued by banks with deposits in excess of $2 billion (or the foreign currency equivalent) at the close of the last calendar year. If the Trustees change this minimum deposit requirement, shareholders would be notified. Other Putnam funds may invest in bankers’ acceptances without regard to this requirement. In accordance with rules issued by the SEC, the fund may from time to time invest all or a portion of its cash balances in money market and/or short-term bond funds advised by Putnam Management. In connection with such investments, Putnam Management may waive a portion of the advisory fees otherwise payable by the fund. See “Charges and expenses” in Part I of this SAI for the amount, if any, waived by Putnam Management in connection with such investments. Mortgage-backed and Asset-backed Securities Mortgage-backed securities, including collateralized mortgage obligations ("CMOs") and certain stripped mortgage-backed securities, represent a participation in, or are secured by, mortgage loans. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. January 31, 2013 II-39 Mortgage-backed securities have yield and maturity characteristics corresponding to the underlying assets. Unlike traditional debt securities, which may pay a fixed rate of interest until maturity, when the entire principal amount comes due, payments on certain mortgage-backed securities include both interest and a partial repayment of principal. Besides the scheduled repayment of principal, repayments of principal may result from the voluntary prepayment, refinancing or foreclosure of the underlying mortgage loans. If property owners make unscheduled prepayments of their mortgage loans, these prepayments will result in early payment of the applicable mortgage-backed securities. In that event the fund may be unable to invest the proceeds from the early payment of the mortgage-backed securities in an investment that provides as high a yield as the mortgage-backed securities. Consequently, early payment associated with mortgage-backed securities may cause these securities to experience significantly greater price and yield volatility than that experienced by traditional fixed-income securities. The occurrence of mortgage prepayments is affected by factors including the level of interest rates, general economic conditions, the location and age of the mortgage and other social and demographic conditions. During periods of falling interest rates, the rate of mortgage prepayments tends to increase, thereby tending to decrease the life of mortgage-backed securities. During periods of rising interest rates, the rate of mortgage prepayments usually decreases, thereby tending to increase the life of mortgage-backed securities. If the life of a mortgage-backed security is inaccurately predicted, the fund may not be able to realize the rate of return it expected. Adjustable rate mortgage securities (“ARMs”), like traditional mortgage-backed securities, are interests in pools of mortgage loans that provide investors with payments consisting of both principal and interest as mortgage loans in the underlying mortgage pool are paid off by the borrowers. Unlike fixed-rate mortgage-backed securities, ARMs are collateralized by or represent interests in mortgage loans with variable rates of interest. These interest rates are reset at periodic intervals, usually by reference to an interest rate index or market interest rate. Although the rate adjustment feature may act as a buffer to reduce sharp changes in the value of adjustable rate securities, these securities are still subject to changes in value based on, among other things, changes in market interest rates or changes in the issuer’s creditworthiness. If rates increase due to a reset, the risk of default by underlying borrowers may increase. Because the interest rates are reset only periodically, changes in the interest rate on ARMs may lag changes in prevailing market interest rates. Also, some ARMs (or the underlying mortgages) are subject to caps or floors that limit the maximum change in the interest rate during a specified period or over the life of the security. As a result, changes in the interest rate on an ARM may not fully reflect changes in prevailing market interest rates during certain periods. The fund may also invest in “hybrid” ARMs, whose underlying mortgages combine fixed-rate and adjustable rate features. Mortgage-backed and asset-backed securities are less effective than other types of securities as a means of "locking in" attractive long-term interest rates. One reason is the need to reinvest prepayments of principal; another is the possibility of significant unscheduled prepayments resulting from declines in interest rates. These prepayments would have to be reinvested at lower rates. The automatic interest rate adjustment feature of mortgages underlying ARMs likewise reduces the ability to lock-in attractive rates. As a result, mortgage-backed and asset-backed securities may have less potential for capital appreciation during periods of declining interest rates than other securities of comparable maturities, although they may have a similar risk of decline in market value during periods of rising interest rates. Prepayments may also significantly shorten the effective maturities of these securities, especially during periods of declining interest rates. Conversely, during periods of rising interest rates, a reduction in prepayments may increase the effective maturities of these securities, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing the volatility of the fund. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. At times, some mortgage-backed and asset-backed securities will have higher than market interest rates and therefore will be purchased at a premium above their par value. Prepayments may cause losses on securities purchased at a premium. January 31, 2013 II-40 CMOs may be issued by a U.S. government agency or instrumentality or by a private issuer. Although payment of the principal of, and interest on, the underlying collateral securing privately issued CMOs may be guaranteed by the U.S. government or its agencies or instrumentalities, these CMOs represent obligations solely of the private issuer and are not insured or guaranteed by the U.S. government, its agencies or instrumentalities or any other person or entity. Prepayments could cause early retirement of CMOs. CMOs are designed to reduce the risk of prepayment for investors by issuing multiple classes of securities, each having different maturities, interest rates and payment schedules, and with the principal and interest on the underlying mortgages allocated among the several classes in various ways. Payment of interest or principal on some classes or series of CMOs may be subject to contingencies or some classes or series may bear some or all of the risk of default on the underlying mortgages. CMOs of different classes or series are generally retired in sequence as the underlying mortgage loans in the mortgage pool are repaid. If enough mortgages are repaid ahead of schedule, the classes or series of a CMO with the earliest maturities generally will be retired prior to their maturities. Thus, the early retirement of particular classes or series of a CMO would have the same effect as the prepayment of mortgages underlying other mortgage-backed securities. Conversely, slower than anticipated prepayments can extend the effective maturities of CMOs, subjecting them to a greater risk of decline in market value in response to rising interest rates than traditional debt securities, and, therefore, potentially increasing their volatility. Prepayments could result in losses on stripped mortgage-backed securities. Stripped mortgage-backed securities are usually structured with two classes that receive different portions of the interest and principal distributions on a pool of mortgage loans. The yield to maturity on an interest only or “IO” class of stripped mortgage-backed securities is extremely sensitive not only to changes in prevailing interest rates but also to the rate of principal payments (including prepayments) on the underlying assets. A rapid rate of principal prepayments may have a measurable adverse effect on the fund's yield to maturity to the extent it invests in IOs. If the assets underlying the IO experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal only or “POs” tend to increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The secondary market for stripped mortgage-backed securities may be more volatile and less liquid than that for other mortgage-backed securities, potentially limiting the fund's ability to buy or sell those securities at any particular time. The fund currently does not intend to invest more than 35% of its assets in IOs and POs under normal market conditions. The risks associated with other asset-backed securities (including in particular the risks of issuer default and of early prepayment) are generally similar to those described above for CMOs. In addition, because asset-backed securities generally do not have the benefit of a security interest in the underlying assets that is comparable to a mortgage, asset-backed securities present certain additional risks that are not present with mortgage-backed securities. The ability of an issuer of asset-backed securities to enforce its security interest in the underlying assets may be limited. For example, revolving credit receivables are generally unsecured and the debtors on such receivables are entitled to the protection of a number of state and federal consumer credit laws, many of which give debtors the right to set-off certain amounts owed, thereby reducing the balance due. Automobile receivables generally are secured, but by automobiles, rather than by real property. Asset-backed securities may be collateralized by the fees earned by service providers. The value of asset-backed securities may be substantially dependent on the servicing of the underlying asset and are therefore subject to risks associated with negligence by, or defalcation of, their servicers. In certain circumstances, the mishandling of related documentation may also affect the rights of the security holders in and to the underlying collateral. The insolvency of entities that generate receivables or that utilize the assets may result in added costs and delays in addition to losses associated with a decline in the value of the underlying assets. January 31, 2013 II-41 Options on Securities Writing covered options. The fund may write covered call options and covered put options on optionable securities held in its portfolio or that it has an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the fund’s books), when in the opinion of Putnam Management such transactions are consistent with the fund's investment objective(s) and policies. Call options written by the fund give the purchaser the right to buy the underlying securities from the fund at a stated exercise price; put options give the purchaser the right to sell the underlying securities to the fund at a stated price. The fund may write only covered options, which means that, so long as the fund is obligated as the writer of a call option, it will own the underlying securities subject to the option (or comparable securities satisfying the cover requirements of securities exchanges) or have an absolute and immediate right to acquire without additional cash consideration (or, if additional cash consideration is required, cash or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees, in such amount as are set aside on the fund’s books). In the case of put options, the fund will set aside on its books assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees and equal in value to the price to be paid if the option is exercised. In addition, the fund will be considered to have covered a put or call option if and to the extent that it holds an option that offsets some or all of the risk of the option it has written. The fund may write combinations of covered puts and calls on the same underlying security. The fund will receive a premium from writing a put or call option, which increases the fund's return in the event the option expires unexercised or is closed out at a profit. The amount of the premium reflects, among other things, the relationship between the exercise price and the current market value of the underlying security, the volatility of the underlying security, the amount of time remaining until expiration, current interest rates, and the effect of supply and demand in the options market and in the market for the underlying security. By writing a call option, if the fund holds the security, the fund limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option but continues to bear the risk of a decline in the value of the underlying security. If the fund does not hold the underlying security, the fund bears the risk that, if the market price exceeds the option strike price, the fund will suffer a loss equal to the difference at the time of exercise. By writing a put option, the fund assumes the risk that it may be required to purchase the underlying security for an exercise price higher than its then-current market value, resulting in a potential capital loss unless the security subsequently appreciates in value. The fund may terminate an option that it has written prior to its expiration by entering into a closing purchase transaction, in which it purchases an offsetting option. The fund realizes a profit or loss from a closing transaction if the cost of the transaction (option premium plus transaction costs) is less or more than the premium received from writing the option. If the fund writes a call option but does not own the underlying security, and when it writes a put option, the fund may be required to deposit cash or securities with its broker as "margin," or collateral, for its obligation to buy or sell the underlying security. As the value of the underlying security varies, the fund may have to deposit additional margin with the broker. Margin requirements are complex and are fixed by individual brokers, subject to minimum requirements currently imposed by the Federal Reserve Board and by stock exchanges and other self-regulatory organizations. Purchasing put options. The fund may purchase put options to protect its portfolio holdings in an underlying security against a decline in market value. Such protection is provided during the life of the put option since the fund, as holder of the option, is able to sell the underlying security at the put exercise price regardless of any decline in the underlying security's market price. In order for a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs. By using put options in this manner, the fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs. The fund January 31, 2013 II-42 may also purchase put options for other investment purposes, including to take a short position in the security underlying the put option. Purchasing call options. The fund may purchase call options to hedge against an increase in the price of securities that the fund wants ultimately to buy. Such hedge protection is provided during the life of the call option since the fund, as holder of the call option, is able to buy the underlying security at the exercise price regardless of any increase in the underlying security's market price. In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs. The fund may also purchase call options for other investment purposes. Risk factors in options transactions . The successful use of the fund's options strategies depends on the ability of Putnam Management to forecast correctly interest rate and market movements. For example, if the fund were to write a call option based on Putnam Management's expectation that the price of the underlying security would fall, but the price were to rise instead, the fund could be required to sell the security upon exercise at a price below the current market price. Similarly, if the fund were to write a put option based on Putnam Management's expectation that the price of the underlying security would rise, but the price were to fall instead, the fund could be required to purchase the security upon exercise at a price higher than the current market price. When the fund purchases an option, it runs the risk that it will lose its entire investment in the option in a relatively short period of time, unless the fund exercises the option or enters into a closing sale transaction before the option's expiration. If the price of the underlying security does not rise (in the case of a call) or fall (in the case of a put) to an extent sufficient to cover the option premium and transaction costs, the fund will lose part or all of its investment in the option. This contrasts with an investment by the fund in the underlying security, since the fund will not realize a loss if the security's price does not change. The effective use of options also depends on the fund's ability to terminate option positions at times when Putnam Management deems it desirable to do so. There is no assurance that the fund will be able to effect closing transactions at any particular time or at an acceptable price. If a secondary market in options were to become unavailable, the fund could no longer engage in closing transactions. Lack of investor interest might adversely affect the liquidity of the market for particular options or series of options. A market may discontinue trading of a particular option or options generally. In addition, a market could become temporarily unavailable if unusual events such as volume in excess of trading or clearing capability were to interrupt its normal operations. A market may at times find it necessary to impose restrictions on particular types of options transactions, such as opening transactions. For example, if an underlying security ceases to meet qualifications imposed by the market or the Options Clearing Corporation, new series of options on that security will no longer be opened to replace expiring series, and opening transactions in existing series may be prohibited. If an options market were to become unavailable, the fund as a holder of an option would be able to realize profits or limit losses only by exercising the option, and the fund, as option writer, would remain obligated under the option until expiration or exercise. Disruptions in the markets for the securities underlying options purchased or sold by the fund could result in losses on the options. For example, if a fund is unable to purchase a security underlying a put option it had purchased, the fund may be unable to exercise the put option. If trading is interrupted in an underlying security, the trading of options on that security is normally halted as well. As a result, the fund as purchaser or writer of an option will be unable to close out its positions until options trading resumes, and it may be faced with considerable losses if trading in the security reopens at a substantially different price. In addition, the Options Clearing Corporation or other options markets may impose exercise restrictions. If a prohibition on exercise is imposed at the time when trading in the option has also been halted, the fund as purchaser or writer of an option will be locked into its position until one of the two restrictions has been lifted. If the Options Clearing Corporation were to determine that the available supply of an underlying security appears insufficient to permit January 31, 2013 II-43 delivery by the writers of all outstanding calls in the event of exercise, it may prohibit indefinitely the exercise of put options. The fund, as holder of such a put option, could lose its entire investment if it is unable to exercise the put option prior to its expiration. Foreign-traded options are subject to many of the same risks presented by internationally-traded securities. In addition, because of time differences between the United States and various foreign countries, and because different holidays are observed in different countries, foreign options markets may be open for trading during hours or on days when U.S. markets are closed. As a result, option premiums may not reflect the current prices of the underlying interest in the United States. Over-the-counter ("OTC") options purchased by the fund and assets held to cover OTC options written by the fund may, under certain circumstances, be considered illiquid securities for purposes of any limitation on the fund's ability to invest in illiquid securities. The fund may use both European-style options, which are only exercisable immediately prior to their expiration, and American-style options, which are exercisable at any time prior to the expiration date. In addition to options on securities and futures, the fund may also enter into options on futures, swaps, or other instruments as described elsewhere in this SAI. Preferred Stocks and Convertible Securities The fund may invest in preferred stocks or convertible securities. A preferred stock generally pays dividends at a specified rate and has preference over common stock in the payment of dividends and the liquidation of an issuer's assets but is junior to the debt securities of the issuer in those same respects. The market prices of preferred stocks are subject to changes in interest rates and are more sensitive to changes in an issuer's creditworthiness than are the prices of debt securities. Shareholders of preferred stock may suffer a loss of value if dividends are not paid. Under ordinary circumstances, preferred stock does not carry voting rights. In addition, many preferred stocks may be called or redeemed prior to their maturity by the issuer under certain conditions. Convertible securities include bonds, debentures, notes, preferred stocks and other securities that may be converted into or exchanged for, at a specific price or formula within a particular period of time, a prescribed amount of common stock or other equity securities of the same or a different issuer. Convertible securities entitle the holder to receive interest paid or accrued on debt or dividends paid or accrued on preferred stock until the security matures or is redeemed, converted or exchanged. The market value of a convertible security is a function of its "investment value" and its "conversion value." A security's "investment value" represents the value of the security without its conversion feature ( i.e. , a nonconvertible fixed income security). The investment value may be determined by reference to its credit quality and the current value of its yield to maturity or probable call date. At any given time, investment value is dependent upon such factors as the general level of interest rates, the yield of similar nonconvertible securities, the financial strength of the issuer and the seniority of the security in the issuer's capital structure. A security's "conversion value" is determined by multiplying the number of shares the holder is entitled to receive upon conversion or exchange by the current price of the underlying security. If the conversion value of a convertible security is significantly below its investment value, the convertible security will trade like nonconvertible debt or preferred stock and its market value will not be influenced greatly by fluctuations in the market price of the underlying security. Conversely, if the conversion value of a convertible security is near or above its investment value, the market value of the convertible security will be more heavily influenced by fluctuations in the market price of the underlying security. Convertible securities generally have less potential for gain than common stocks. January 31, 2013 II-44 The fund's investments in convertible securities may at times include securities that have a mandatory conversion feature, pursuant to which the securities convert automatically into common stock or other equity securities at a specified date and a specified conversion ratio, or that are convertible at the option of the issuer. Because conversion of the security is not at the option of the holder, the fund may be required to convert the security into the underlying common stock even at times when the value of the underlying common stock or other equity security has declined substantially. The fund's investments in preferred stocks and convertible securities, particularly securities that are convertible into securities of an issuer other than the issuer of the convertible security, may be illiquid. The fund may not be able to dispose of such securities in a timely fashion or for a fair price, which could result in losses to the fund. Private Placements and Restricted Securities The fund may invest in securities that are purchased in private placements and, accordingly, are subject to restrictions on resale as a matter of contract or under federal securities laws. Because there may be relatively few potential purchasers for such investments, especially under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, the fund could find it more difficult to sell such securities when Putnam Management believes it advisable to do so or may be able to sell such securities only at prices lower than if such securities were more widely held. At times, it may also be more difficult to determine the fair value of such securities for purposes of computing the fund's net asset value. While such private placements may offer attractive opportunities for investment not otherwise available on the open market, the securities so purchased are often "restricted securities," i.e. , securities which cannot be sold to the public without registration under the Securities Act of 1933 (the “Securities Act”) or the availability of an exemption from registration (such as Rules 144 or 144A), or which are "not readily marketable" because they are subject to other legal or contractual delays in or restrictions on resale. The absence of a trading market can make it difficult to ascertain a market value for illiquid investments. Disposing of illiquid investments may involve time-consuming negotiation and legal expenses, and it may be difficult or impossible for the fund to sell them promptly at an acceptable price. The fund may have to bear the extra expense of registering such securities for resale and the risk of substantial delay in effecting such registration. In addition, market quotations are less readily available. The judgment of Putnam Management may at times play a greater role in valuing these securities than in the case of publicly traded securities. Generally speaking, restricted securities may be sold only to qualified institutional buyers, or in a privately negotiated transaction to a limited number of purchasers, or in limited quantities after they have been held for a specified period of time and other conditions are met pursuant to an exemption from registration, or in a public offering for which a registration statement is in effect under the Securities Act. The fund may be deemed to be an "underwriter" for purposes of the Securities Act when selling restricted securities to the public, and in such event the fund may be liable to purchasers of such securities if the registration statement prepared by the issuer, or the prospectus forming a part of it, is materially inaccurate or misleading. The SEC Staff currently takes the view that any delegation by the Trustees of the authority to determine that a restricted security is readily marketable (as described in the investment restrictions of the funds) must be pursuant to written procedures established by the Trustees and the Trustees have delegated such authority to Putnam Management. January 31, 2013 II-45 Real Estate Investment Trusts (REITs) The fund may invest in REITs. REITs are pooled investment vehicles that invest primarily in either real estate or real estate related loans. Like regulated investment companies such as the fund, REITs are not taxed on income distributed to shareholders provided that they comply with certain requirements under the Code. The fund will indirectly bear its proportionate share of any expenses paid by REITs in which it invests in addition to the fund’s own expenses. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). REITs are generally classified as equity REITs, mortgage REITs or a combination of equity and mortgage REITs. Equity REITs invest the majority of their assets directly in real property and derive income primarily from the collection of rents. Equity REITs can also realize capital gains by selling properties that have appreciated in value. Mortgage REITs invest the majority of their assets in real estate mortgages and derive income from the collection of interest payments. Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the risk of borrower default, the likelihood of which is increased for mortgage REITs that invest in sub-prime mortgages. REITs, and mortgage REITs in particular, are also subject to interest rate risk. REITs are dependent upon their operators’ management skills, are generally not diversified (except to the extent the Code requires), and are subject to heavy cash flow dependency and the risk of default by borrowers. REITs are also subject to the possibility of failing to qualify for tax-free pass-through of income under the Code or failing to maintain their exemptions from registration under the 1940 Act. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than more widely held securities. The fund's investment in a REIT may require the fund to accrue and distribute income not yet received or may result in the fund making distributions that constitute a return of capital to fund shareholders for federal income tax purposes or may require the fund to accrue and distribute income not yet received. In addition, distributions by a fund from REITs will not qualify for the corporate dividends-received deduction, or, generally, for treatment as qualified dividend income. Redeemable Securities Certain securities held by the fund may permit the issuer at its option to "call" or redeem its securities. If an issuer were to redeem securities held by the fund during a time of declining interest rates, the fund may not be able to reinvest the proceeds in securities providing the same investment return as the securities redeemed. Repurchase Agreements Each fund may enter into repurchase agreements amounting to not more than 25% of its total assets, except that this 25% limitation does not apply to repurchase agreements entered into in connection with short sales and to investments by a money market fund and Putnam Short Term Investment Fund. Money market funds and Putnam Short Term Investment Fund may invest without limit in repurchase agreements. A repurchase agreement is a contract under which the fund, the buyer under the contract, acquires a security subject to the obligation of the seller (or repurchase agreement counterparty) to repurchase, and the fund to resell, the security at a fixed time and price, which represents the fund's cost plus interest (or, for repurchase agreements under which the fund acquires a security and then sells it short, the fund’s cost of “borrowing” the security). A repurchase agreement with a stated maturity of longer than one week is considered an illiquid investment. It is the fund's present intention to enter into repurchase agreements only with banks and registered broker-dealers. The fund may enter into repurchase agreements, including with respect to securities it wishes to sell short. See “Short Sales” in this SAI. Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, settlement may be made by delivery of cash equal to the difference between (a) the sum January 31, 2013 II-46 of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. The fund may be exposed to the credit risk of the repurchase agreement counterparty (or seller) in the event that the counterparty is unable to close out the repurchase agreement in accordance with its terms. If the seller defaults, the fund could realize a loss on the sale of the underlying security to the extent that the proceeds of the sale including accrued interest are less than the resale price provided in the agreement including interest. In addition, if the seller should be involved in bankruptcy or insolvency proceedings, the fund may incur delay and costs in selling the underlying security or may suffer a loss of principal and interest if the fund is treated as an unsecured creditor and required to return the underlying collateral to the seller's estate. Pursuant to an exemptive order issued by the SEC, the fund may transfer uninvested cash balances into a joint account, along with cash of other Putnam funds and certain other accounts. These balances may be invested in one or more repurchase agreements and/or short-term money market instruments. The fund may also enter into reverse repurchase agreements. Under a reverse repurchase agreement, the fund sells portfolio assets subject to an agreement by the fund to repurchase the same assets at an agreed upon price and date. The fund can use the proceeds received from entering into a reverse repurchase agreement to make additional investments, which generally causes the fund’s portfolio to behave as if it were leveraged. If the buyer in a reverse repurchase agreement files for bankruptcy or becomes insolvent, the fund may be unable to recover the securities it sold and as a result would realize a loss equal to the difference between the value of those securities and the payment it received for them. The size of this loss will depend upon the difference between what the buyer paid for the securities the fund sold to it and the value of those securities (e.g., a buyer may pay $95 for a bond with a market value of $100). In the event of a buyer’s bankruptcy or insolvency, the fund’s use of proceeds from the sale of its securities may be restricted while the other party or its trustee or receiver determines whether to honor the fund’s right to repurchase the securities. The fund’s use of reverse repurchase agreements also subjects the fund to interest costs based on the difference between the sale and repurchase price of a security involved in such a transaction. Additionally, reverse repurchase agreements entail the same risks as over-the-counter derivatives. These include the risk that the counterparty to the reverse repurchase agreement may not be able to fulfill its obligations, as discussed above, that the parties may disagree as to the meaning or application of contractual terms, or that the instrument may not perform as expected. Securities Loans The fund may make secured loans of its portfolio securities, on either a short-term or long-term basis, amounting to not more than 25% of its total assets, thereby realizing additional income. The risks in lending portfolio securities, as with other extensions of credit, consist of possible delay in recovery of the securities or possible loss of rights in the collateral should the borrower fail financially. If a borrower defaults, the value of the collateral may decline before the fund can dispose of it. As a matter of policy, securities loans are made to broker-dealers pursuant to agreements requiring that the loans be continuously secured by collateral consisting of cash or short-term debt obligations at least equal at all times to the value of the securities on loan, "marked-to-market" daily. The borrower pays to the fund an amount equal to any dividends or interest received on securities lent. The fund retains all or a portion of the interest received on investment of the cash collateral or receives a fee from the borrower. Although voting rights, or rights to consent, with respect to the loaned securities may pass to the borrower, the fund retains the right to call the loans at any time on reasonable notice, and it will do so to enable the fund to exercise voting rights on any matters materially affecting the investment. The fund may also call such loans in order to sell the securities. The fund may pay fees in connection with arranging loans of its portfolio securities. January 31, 2013 II-47 Securities of Other Investment Companies Securities of other investment companies, including shares of open- and closed-end investment companies and unit investment trusts (which may include exchange-traded funds (“ETFs”)), represent interests in collective investment portfolios that, in turn, invest directly in underlying instruments. The fund may invest in other investment companies when it has more uninvested cash than Putnam Management believes is advisable, when it receives cash collateral from securities lending arrangements, when there is a shortage of direct investments available, or when Putnam Management believes that investment companies offer attractive values. Investment companies may be structured to perform in a similar fashion to a broad-based securities index or may focus on a particular strategy or class of assets. ETFs typically seek to track the performance or dividend yield of specific indexes or companies in related industries. These indexes may be broad-based, sector-based or international. Investing in investment companies involves substantially the same risks as investing directly in the underlying instruments, but also involves expenses at the investment company-level, such as portfolio management fees and operating expenses. These expenses are in addition to the fees and expenses of the fund itself, which may lead to duplication of expenses while the fund owns another investment company’s shares. In addition, investing in investment companies involves the risk that they will not perform in exactly the same fashion, or in response to the same factors, as the underlying instruments or index. To the extent the fund invests in other investment companies that are professionally managed, its performance will also depend on the investment and research abilities of investment managers other than Putnam Management. Open-end investment companies typically offer their shares continuously at net asset value plus any applicable sales charge and stand ready to redeem shares upon shareholder request. The shares of certain other types of investment companies, such as ETFs and closed-end investment companies, typically trade on a stock exchange or over-the-counter at a premium or a discount to their net asset value. In the case of closed-end investment companies, the number of shares is typically fixed. The securities of closed-end investment companies and ETFs carry the risk that the price the fund pays or receives may be higher or lower than the investment company’s net asset value. ETFs and closed-end investment companies are also subject to certain additional risks, including the risks of illiquidity and of possible trading halts due to market conditions or other reasons, based on the policies of the relevant exchange. The shares of investment companies, particularly closed-end investment companies, may also be leveraged, which would increase the volatility of the fund’s net asset value. The extent to which the fund can invest in securities of other investment companies, including ETFs, is generally limited by federal securities laws. For more information regarding the tax treatment of ETFs, please see “Taxes” below. Short Sales The fund may engage in short sales of securities either as a hedge against potential declines in value of a portfolio security or to realize appreciation when a security that the fund does not own declines in value. Short sales are transactions in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The fund may also engage in short sales by entering into a repurchase agreement with respect to the security it wishes to sell short. See “– Repurchase Agreements” in this SAI. The fund will incur a gain if the price of the security declines between the date of the short sale and the date on which the fund replaces the borrowed security (or closes out the related repurchase agreement); and the fund will incur a loss if the price of the security increases between those dates. Such a loss is theoretically unlimited since the potential increase in the market price of the security sold short is not limited. Until the security is replaced, the fund must pay the lender (or repurchase agreement counterparty) any dividends or interest that accrues during the period of the loan (or repurchase agreement). To borrow (or enter into a repurchase agreement with respect to) the security, the fund also may be required to pay a premium, which would increase the cost of the security sold. The fund’s successful use of short sales is subject to Putnam Management’s ability to accurately predict movements in the market price of the January 31, 2013 II-48 security sold short. Short selling may involve financial leverage because the fund is exposed both to changes in the market price of the security sold short and to changes in the value of securities purchased with the proceeds of the short sale, effectively leveraging its assets. Under adverse market conditions, a fund may have difficulty purchasing securities to meet its short sale delivery obligations, and may be required to close out its short position at a time when the fund would not choose to do so, and may therefore have to sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment considerations may not favor such sales. While the fund has an open short position, it will segregate, by appropriate notation on its books or the books of its custodian, cash or liquid assets at least equal in value to the market value of the securities sold short. The segregated amount will be “marked-to-market” daily. Because of this segregation, the fund does not consider these transactions to be “senior securities” for purposes of the 1940 Act. In connection with short sale transactions, the fund may be required to pledge certain additional assets for the benefit of the securities lender (or repurchase agreement counterparty) and the fund may, while such assets remain pledged, be limited in its ability to invest those assets in accordance with the fund’s investment strategies. Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, in lieu of delivering the securities sold short, settlement may be made by delivery of cash equal to the difference between (a) the sum of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. Because that cash amount represents the fund’s maximum loss in the event of the insolvency of the counterparty, the fund will, except where the local market practice for foreign securities to be sold short requires payment prior to delivery of such securities, treat such amount, rather than the full notional amount of the repurchase agreement, as its “investment” in securities of the counterparty for purposes of all applicable investment restrictions, including its fundamental policy with respect to diversification. Short-term Trading In seeking the fund's objective(s), Putnam Management will buy or sell portfolio securities whenever Putnam Management believes it appropriate to do so. From time to time the fund will buy securities intending to seek short-term trading profits. A change in the securities held by the fund is known as "portfolio turnover" and generally involves some expense to the fund. This expense may include brokerage commissions or dealer markups and other transaction costs on both the sale of securities and the reinvestment of the proceeds in other securities. If sales of portfolio securities cause the fund to realize net short-term capital gains, such gains will be taxable as ordinary income. As a result of the fund's investment policies, under certain market conditions the fund's portfolio turnover rate may be higher than that of other mutual funds. Portfolio turnover rate for a fiscal year is the ratio of the lesser of purchases or sales of portfolio securities to the monthly average of the value of portfolio securities excluding securities whose maturities at acquisition were one year or less. The fund's portfolio turnover rate is not a limiting factor when Putnam Management considers a change in the fund's portfolio. Special Purpose Acquisition Companies The fund may invest in stock, warrants, and other securities of special purpose acquisition companies (“SPACs”) or similar special purpose entities that pool funds to seek potential acquisition opportunities. Unless and until an acquisition is completed, a SPAC generally invests its assets (less a portion retained to cover expenses) in U.S. Government securities, money market securities and cash; if an acquisition that meets the requirements for the SPAC is not completed within a pre-established period of time, the invested funds are returned to the entity’s shareholders. Because SPACs and similar entities are in essence blank check companies without an operating history or ongoing business other than seeking acquisitions, the value of their securities is particularly dependent on the ability of the entity’s management to identify and complete a profitable acquisition. Some SPACs may pursue acquisitions only within certain industries or regions, which may increase the volatility of their prices. In January 31, 2013 II-49 addition, these securities, which are typically traded in the over-the-counter market, may be considered illiquid and/or be subject to restrictions on resale. Structured Investments A structured investment is a security having a return tied to an underlying index or other security or asset class. Structured investments generally are individually negotiated agreements and may be traded over-the-counter. Structured investments are organized and operated to restructure the investment characteristics of the underlying security. This restructuring involves the deposit with or purchase by an entity, such as a corporation or trust, or specified instruments (such as commercial bank loans) and the issuance by that entity or one or more classes of securities (“structured securities”) backed by, or representing interests in, the underlying instruments. The cash flow on the underlying instruments may be apportioned among the newly issued structured securities to create securities with different investment characteristics, such as varying maturities, payment priorities and interest rate provisions, and the extent of such payments made with respect to structured securities is dependent on the extent of the cash flow on the underlying instruments. Because structured securities typically involve no credit enhancement, their credit risk generally will be equivalent to that of the underlying instruments. Investments in structured securities are generally of a class of structured securities that is either subordinated or unsubordinated to the right of payment of another class. Subordinated structured securities typically have higher yields and present greater risks than unsubordinated structured securities. Structured securities are typically sold in private placement transactions, and there currently is no active trading market for structured securities. Investments in government and government-related and restructured debt instruments are subject to special risks, including the inability or unwillingness to repay principal and interest, requests to reschedule or restructure outstanding debt and requests to extend additional loan amounts. Swap Agreements The fund may enter into swap agreements and other types of over-the-counter transactions such as caps, floors and collars with broker-dealers or other financial institutions for hedging or investment purposes. A swap involves the exchange by the fund with another party of their respective commitments to pay or receive cash flows, e.g. , an exchange of floating rate payments for fixed-rate payments. The purchase of a cap entitles the purchaser, to the extent that a specified index or other underlying financial measure exceeds a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the cap. The purchase of a floor entitles the purchaser, to the extent that a specified index or other underlying financial measure falls or other underlying measure below a predetermined value on a predetermined date or dates, to receive payments on a notional principal amount from the party selling the floor. A collar combines elements of a cap and a floor. Swap agreements and similar transactions can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors. Depending on their structures, swap agreements may increase or decrease the fund's exposure to long-or short-term interest rates (in the United States or abroad), foreign currency values, mortgage securities, mortgage rates, corporate borrowing rates, or other factors such as security prices, inflation rates or the volatility of an index or one or more securities. For example, if the fund agrees to exchange payments in U.S. dollars for payments in a non-U.S. currency, the swap agreement would tend to decrease the fund's exposure to U.S. interest rates and increase its exposure to that non-U.S. currency and interest rates. The fund may also engage in total return swaps, in which payments made by the fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity or fixed-income security, a combination of such securities, or an index). A total return swap may add leverage to a portfolio by providing investment exposure to an underlying asset or market where the fund does not own or take physical custody of such asset or invest directly in such market. January 31, 2013 II-50 The fund’s ability to realize a profit from such transactions will depend on the ability of the financial institutions with which it enters into the transactions to meet their obligations to the fund. If a counterparty's creditworthiness declines, the value of the agreement would be likely to decline, potentially resulting in losses. If a default occurs by the other party to such transaction, the fund will have contractual remedies pursuant to the agreements related to the transaction, which may be limited by applicable law in the case of a counterparty's insolvency. Under certain circumstances, suitable transactions may not be available to the fund, or the fund may be unable to close out its position under such transactions at the same time, or at the same price, as if it had purchased comparable publicly traded securities. The fund may also enter into options on swap agreements ("swaptions"). A swaption is a contract that gives a counterparty the right (but not the obligation) to enter into a new swap agreement or to shorten, extend, cancel or otherwise modify an existing swap agreement, at some designated future time on specified terms. The fund may write (sell) and purchase put and call swaptions to the same extent it may make use of standard options on securities or other instruments. Swaptions are generally subject to the same risks involved in the fund’s use of options. See “—Options on Securities.” A credit default swap is an agreement between the fund and a counterparty that enables the fund to buy or sell protection against a credit event related to a particular issuer. One party, acting as a “protection buyer,” makes periodic payments to the other party, a “protection seller,” in exchange for a promise by the protection seller to make a payment to the protection buyer if a negative credit event (such as a delinquent payment or default) occurs with respect to a referenced bond or group of bonds. Credit default swaps may also be structured based on the debt of a basket of issuers, rather than a single issuer, and may be customized with respect to the default event that triggers purchase or other factors (for example, the Nth default within a basket, or defaults by a particular combination of issuers within the basket, may trigger a payment obligation). The fund may enter into credit default swap contracts for investment purposes. As a credit protection seller in a credit default swap contract, the fund would be required to pay the par (or other agreed-upon) value of a referenced debt obligation to the counterparty in the event of a default by a third party, such as a U.S. or non-U.S. corporate issuer, on the debt obligation. In return for its obligation, the fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no event of default has occurred. If no default occurs, the fund would keep the stream of payments and would have no payment obligations. As the seller, the fund would be subject to investment exposure on the notional amount of the swap. The fund may also purchase credit default swap contracts in order to hedge against the risk of default of the debt of a particular issuer or basket of issuers or profit from changes in the creditworthiness of the particular issuer(s) (also known as “buying credit protection”). In these cases, the fund would function as the counterparty referenced in the preceding paragraph. This would involve the risk that the investment may expire worthless and would only generate income in the event of an actual default by the issuer(s) of the underlying obligation(s) (or, as applicable, a credit downgrade or other indication of financial instability). It would also involve the risk that the seller may fail to satisfy its payment obligations to the fund in the event of a default. The purchase of credit default swaps involves costs, which will reduce the fund’s return. Tax-exempt Securities General description. As used in this SAI, the term "Tax-exempt Securities" includes debt obligations issued by a state, its political subdivisions (for example, counties, cities, towns, villages, districts and authorities) and their agencies, instrumentalities or other governmental units, the interest from which is, in the opinion of bond counsel, exempt from federal income tax and (if applicable) the corresponding state’s personal income tax. Such obligations are issued to obtain funds for various public purposes, including the construction of a wide range of public facilities, such as airports, bridges, highways, housing, hospitals, mass transportation, schools, streets and water and sewer works. Other public purposes for which Tax-exempt Securities may be issued include the refunding of outstanding obligations or the payment of general operating expenses. January 31, 2013 II-51 Short-term Tax-exempt Securities are generally issued by state and local governments and public authorities as interim financing in anticipation of tax collections, revenue receipts or bond sales to finance such public purposes. In addition, certain types of "private activity" bonds may be issued by public authorities to finance projects such as privately operated housing facilities; certain local facilities for supplying water, gas or electricity; sewage or solid waste disposal facilities; student loans; or public or private institutions for the construction of educational, hospital, housing and other facilities. Such obligations are included within the term Tax-exempt Securities if the interest paid thereon is, in the opinion of bond counsel, exempt from federal income tax and (if applicable) state personal income tax (such interest may, however, be subject to federal alternative minimum tax). Other types of private activity bonds, the proceeds of which are used for the construction, repair or improvement of, or to obtain equipment for, privately operated industrial or commercial facilities, may also constitute Tax-exempt Securities, although the current federal tax laws place substantial limitations on the size of such issues. Tax-exempt Securities share many of the structural features and risks of other bonds, as described elsewhere in this SAI. For example, the fund may purchase callable Tax-exempt Securities, zero-coupon Tax-exempt Securities, or “stripped” Tax-exempt Securities, which entail additional risks. The fund may also purchase structured or asset-backed Tax-exempt Securities, such as the securities (including preferred stock) of special purpose entities that hold interests in the Tax-exempt Securities of one or more issuers and issue “tranched” securities that are entitled to receive payments based on the cash flows from those underlying securities. See “—Redeemable securities,” “—Zero-coupon and Payment-in-kind Bonds,” “—Structured investments,” and “—Mortgage-backed and Asset-backed Securities” in this SAI. Structured Tax-exempt Securities may involve increased risk that the interest received by the fund may not be exempt from federal or state income tax, or that such interest may result in liability for the alternative minimum tax for shareholders of the fund. For example, in certain cases, the issuers of certain securities held by a special purpose entity may not have received an unqualified opinion of bond counsel that the interest from the securities will be exempt from federal income tax and (if applicable) the corresponding state’s personal income tax. The amount of information about the financial condition of an issuer of Tax-exempt Securities may not be as extensive as that which is made available by corporations whose securities are publicly traded. As a result, the achievement of the fund's goals is more dependent on Putnam Management's investment analysis than would be the case if the fund were investing in securities of better-known issuers. Escrow-secured or pre-refunded bonds. These securities are created when an issuer uses the proceeds from a new bond issue to buy high grade, interest-bearing debt securities, generally direct obligations of the U.S. government, in order to redeem (or “pre-refund”), before maturity, an outstanding bond issue that is not immediately callable. These securities are then deposited in an irrevocable escrow account held by a trustee bank to secure all future payments of principal and interest on the pre-refunded bond until that bond’s call date. Pre-refunded bonds often receive an ‘AAA’ or equivalent rating. Because pre-refunded bonds still bear the same interest rate, and have a very high credit quality, their price may increase. However, as the original bond approaches its call date, the bond's price will fall to its call price. Residual interest bonds. The fund may invest in residual interest bonds, which are created by depositing municipal securities in a trust and dividing the income stream of an underlying municipal bond in two parts, one, a variable rate security and the other, a residual interest bond. The interest rate for the variable rate security is determined by an index or a periodic auction process, while the residual interest bond holder receives the balance of the income from the underlying municipal bond less an auction fee. The market prices of residual interest bonds may be highly sensitive to changes in market rates and may decrease significantly when market rates increase. January 31, 2013 II-52 Tobacco Settlement Revenue Bonds. The fund may invest in tobacco settlement revenue bonds, which are secured by an issuing state’s proportionate share of payments under the Master Settlement Agreement (“MSA”). The MSA is an agreement that was reached out of court in November 1998 between 46 states and six U.S. jurisdictions and tobacco manufacturers representing an overwhelming majority of U.S. market share. The MSA provides for annual payments by the manufacturers to the states and jurisdictions in perpetuity in exchange for releasing all claims against the manufacturers and a pledge of no further litigation. The MSA established a base payment schedule and a formula for adjusting payments each year. Tobacco manufacturers pay into a master escrow trust based on their market share, and each state receives a fixed percentage of the payment as set forth in the MSA. Within some states, certain localities may in turn be allocated a specific portion of the state’s MSA payment pursuant to an arrangement with the state. A number of state and local governments have securitized the future flow of payments under the MSA by selling bonds pursuant to indentures, some through distinct governmental entities created for such purpose. The bonds are backed by the future revenue flow that is used for principal and interest payments on the bonds. Annual payments on the bonds, and thus risk to the fund, are dependent on the receipt of future settlement payments by the state or its instrumentality. The actual amount of future settlement payments may vary based on, among other things, annual domestic cigarette shipments, inflation, the financial capability of participating tobacco companies, and certain offsets for disputed payments. Payments made by tobacco manufacturers could be reduced if cigarette shipments continue to decline below the base levels used in establishing manufacturers’ payment obligations under the MSA. Demand for cigarettes in the U.S. could continue to decline based on many factors, including, without limitation, anti-smoking campaigns, tax increases, price increases implemented to recoup the cost of payments by tobacco companies under the MSA, reduced ability to advertise, enforcement of laws prohibiting sales to minors, elimination of certain sales venues such as vending machines, and the spread of local ordinances restricting smoking in public places. Because tobacco settlement bonds are backed by payments from the tobacco manufacturers, and generally not by the credit of the state or local government issuing the bonds, their creditworthiness depends on the ability of tobacco manufacturers to meet their obligations. The bankruptcy of an MSA-participating manufacturer could cause delays or reductions in bond payments, which would affect the fund’s net asset value. Under the MSA, a market share loss by MSA-participating tobacco manufacturers to non-MSA participating manufacturers would also cause a downward adjustment in the payment amounts under some circumstances. The MSA and tobacco manufacturers have been and continue to be subject to various legal claims, including, among others, claims that the MSA violates federal antitrust law. In addition, the United States Department of Justice has alleged in a civil lawsuit that the major tobacco companies defrauded and misled the American public about the health risks associated with smoking cigarettes. An adverse outcome to this lawsuit or to any other litigation matters or regulatory actions relating to the MSA or affecting tobacco manufacturers could adversely affect the payment streams associated with the MSA or cause delays or reductions in bond payments by tobacco manufacturers. In addition to the risks described above, tobacco settlement revenue bonds are subject to other risks described in this SAI, including the risks of asset-backed securities discussed under “Mortgage-backed and Asset-backed Securities.” Participation interests (Money Market Funds only). The money market funds may invest in Tax-exempt Securities either by purchasing them directly or by purchasing certificates of accrual or similar instruments evidencing direct ownership of interest payments or principal payments, or both, on Tax-exempt Securities, provided that, in the opinion of counsel, any discount accruing on a certificate or instrument that is purchased at a yield not greater than the coupon rate of interest on the related Tax-exempt Securities will be exempt from federal income tax to the same extent as interest on the Tax-exempt Securities. The money market funds may also invest in Tax-exempt Securities by purchasing from banks participation interests in all or part of specific holdings of Tax-exempt Securities. These participations may be backed in whole or in part by an irrevocable January 31, 2013 II-53 letter of credit or guarantee of the selling bank. The selling bank may receive a fee from the money market funds in connection with the arrangement. The money market funds will not purchase such participation interests unless it receives an opinion of counsel or a ruling of the IRS that interest earned by it on Tax-exempt Securities in which it holds such participation interests is exempt from federal income tax. No money market fund expects to invest more than 5% of its assets in participation interests. Stand-by commitments. When the fund purchases Tax-exempt Securities, it has the authority to acquire stand-by commitments from banks and broker-dealers with respect to those Tax-exempt Securities. A stand-by commitment may be considered a security independent of the Tax-exempt security to which it relates. The amount payable by a bank or dealer during the time a stand-by commitment is exercisable, absent unusual circumstances, would be substantially the same as the market value of the underlying Tax-exempt security to a third party at any time. The fund expects that stand-by commitments generally will be available without the payment of direct or indirect consideration. The fund does not expect to assign any value to stand-by commitments. Yields. The yields on Tax-exempt Securities depend on a variety of factors, including general money market conditions, effective marginal tax rates, the financial condition of the issuer, general conditions of the Tax-exempt security market, the size of a particular offering, the maturity of the obligation and the rating of the issue. The ratings of nationally recognized securities rating agencies represent their opinions as to the credit quality of the Tax-exempt Securities which they undertake to rate. It should be emphasized, however, that ratings are general and are not absolute standards of quality. Consequently, Tax-exempt Securities with the same maturity and interest rate but with different ratings may have the same yield. Yield disparities may occur for reasons not directly related to the investment quality of particular issues or the general movement of interest rates and may be due to such factors as changes in the overall demand or supply of various types of Tax-exempt Securities or changes in the investment objectives of investors. Subsequent to purchase by the fund, an issue of Tax-exempt Securities or other investments may cease to be rated, or its rating may be reduced below the minimum rating required for purchase by the fund. Putnam Management will consider such an event in its determination of whether the fund should continue to hold an investment in its portfolio. Downgrades of Tax-exempt Securities held by a money market fund may require the fund to sell such securities, potentially at a loss. "Moral obligation" bonds. The fund may invest in so-called “moral obligation” bonds, where repayment of the bond is backed by a moral (but not legally binding) commitment of an entity other than the issuer, such as a state legislature, to pay. Such a commitment may be in addition to the legal commitment of the issuer to repay the bond or may represent the only payment obligation with respect to the bond (where, for example, no amount has yet been specifically appropriated to pay the bond. See “—Municipal leases” below.) Municipal leases. The fund may acquire participations in lease obligations or installment purchase contract obligations (collectively, “lease obligations”) of municipal authorities or entities. Lease obligations do not constitute general obligations of the municipality for which the municipality’s taxing power is pledged. Certain of these lease obligations contain “non-appropriation” clauses, which provide that the municipality has no obligation to make lease or installment purchase payments in future years unless money is appropriated for such purpose on a yearly basis. In the case of a “non-appropriation” lease, the fund’s ability to recover under the lease in the event of non-appropriation or default will be limited solely to the repossession of the leased property, and in any event, foreclosure of that property might prove difficult. Additional risks. Securities in which the fund may invest, including Tax-exempt Securities, are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors, such as the federal Bankruptcy Code (including special provisions related to municipalities and other public entities), and laws, if any, that may be enacted by Congress or state legislatures extending the time for payment of principal or interest, or both, or imposing other constraints upon enforcement of such obligations. There is also the possibility that, as a result of litigation or other conditions, the power, ability or willingness of issuers to meet January 31, 2013 II-54 their obligations for the payment of interest and principal on their Tax-exempt Securities may be materially affected. From time to time, legislation may be introduced or litigation may arise that may restrict or eliminate the federal income tax exemption for interest on debt obligations issued by states and their political subdivisions. Federal tax laws limit the types and amounts of tax-exempt bonds issuable for certain purposes, especially industrial development bonds and private activity bonds. Such limits may affect the future supply and yields of these types of Tax-exempt Securities. Further proposals limiting the issuance of Tax-exempt Securities may well be introduced in the future. If it appeared that the availability of Tax-exempt Securities for investment by the fund and the value of the fund's portfolio could be materially affected by such changes in law, the Trustees of the fund would reevaluate its investment objective and policies and consider changes in the structure of the fund or its dissolution. Shareholders should consult their tax advisers for the current law on tax-exempt bonds and securities. Warrants The fund may invest in warrants, which are instruments that give the fund the right to purchase certain securities from an issuer at a specific price (the “strike price”) for a limited period of time. The strike price of warrants typically is much lower than the current market price of the underlying securities, yet they are subject to similar price fluctuations. As a result, warrants may be more volatile investments than the underlying securities and may offer greater potential for capital appreciation as well as capital loss. Warrants do not entitle a holder to dividends or voting rights with respect to the underlying securities and do not represent any rights in the assets of the issuing company. Also, the value of the warrant does not necessarily change with the value of the underlying securities and a warrant ceases to have value if it is not exercised prior to the expiration date. These factors can make warrants more speculative than other types of investments. In addition to warrants on securities, the fund may purchase put warrants and call warrants whose values vary depending on the change in the value of one or more specified securities indices ("index warrants"). Index warrants are generally issued by banks or other financial institutions and give the holder the right, at any time during the term of the warrant, to receive upon exercise of the warrant a cash payment from the issuer based on the value of the underlying index at the time of exercise. In general, if the value of the underlying index rises above the exercise price of the index warrant, the holder of a call warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the value of the index and the exercise price of the warrant; if the value of the underlying index falls, the holder of a put warrant will be entitled to receive a cash payment from the issuer upon exercise based on the difference between the exercise price of the warrant and the value of the index. The holder of a warrant would not be entitled to any payments from the issuer at any time when, in the case of a call warrant, the exercise price is greater than the value of the underlying index, or, in the case of a put warrant, the exercise price is less than the value of the underlying index. If the fund were not to exercise an index warrant prior to its expiration, then the fund would lose the amount of the purchase price paid by it for the warrant. The fund will normally use index warrants in a manner similar to its use of options on securities indices. The risks of the fund's use of index warrants are generally similar to those relating to its use of index options. Unlike most index options, however, index warrants are issued in limited amounts and are not obligations of a regulated clearing agency, but are backed only by the credit of the bank or other institution which issues the warrant. Also, index warrants generally have longer terms than index options. Index warrants are not likely to be as liquid as certain index options backed by a recognized clearing agency. In addition, the terms of index warrants may limit the fund's ability to exercise the warrants at such time, or in such quantities, as the fund would otherwise wish to do. January 31, 2013 II-55 Zero-coupon and Payment-in-kind Bonds The fund may invest without limit in so-called "zero-coupon" bonds and "payment-in-kind" bonds. Zero-coupon bonds are issued at a significant discount from their principal amount in lieu of paying interest periodically. Payment-in-kind bonds allow the issuer, at its option, to make current interest payments on the bonds either in cash or in additional bonds. Because zero-coupon and payment-in-kind bonds do not pay current interest in cash, their value is subject to greater fluctuation in response to changes in market interest rates than bonds that pay interest currently. Both zero-coupon and payment-in-kind bonds allow an issuer to avoid the need to generate cash to meet current interest payments. Accordingly, such bonds may involve greater credit risks than bonds paying interest currently in cash. The fund is required to accrue interest income on such investments and to distribute such amounts at least annually to shareholders even though such bonds do not pay current interest in cash. Thus, it may be necessary at times for the fund to liquidate investments, including when it is not advantageous to do so, in order to satisfy its distribution requirements under the Code. TAXES The following discussion of U.S. federal income tax consequences is based on the Code, existing U.S. Treasury regulations, and other applicable authority, as of the date of this SAI. These authorities are subject to change by legislative or administrative action, possibly with retroactive effect. The following discussion is only a summary of some of the important U.S. federal income tax considerations generally applicable to investments in the fund. There may be other tax considerations applicable to particular shareholders. Shareholders should consult their own tax advisors regarding their particular situation and the possible application of foreign, state and local tax laws. Taxation of the fund. The fund intends to qualify each year as a regulated investment company under Subchapter M of the Code. In order to qualify for the special tax treatment accorded regulated investment companies and their shareholders, the fund must, among other things: (a) derive at least 90% of its gross income for each taxable year from (i) dividends, interest, payments with respect to certain securities loans, and gains from the sale of stock, securities or foreign currencies, or other income (including but not limited to gains from options, futures, or forward contracts) derived with respect to its business of investing in such stock, securities or currencies, and (ii) net income from interests in “qualified publicly traded partnerships” (as defined below); (b) diversify its holdings so that, at the end of each quarter of the fund’s taxable year, (i) at least 50% of the market value of the fund’s total assets is represented by cash and cash items, U.S. Government securities, securities of other regulated investment companies, and other securities limited in respect of any one issuer to a value not greater than 5% of the value of the fund’s total assets and not more than 10% of the outstanding voting securities of such issuer, and (ii) not more than 25% of the value of the fund’s total assets is invested (x) in the securities (other than those of the U.S. Government or other regulated investment companies) of any one issuer or of two or more issuers which the fund controls and which are engaged in the same, similar, or related trades or businesses, or (y) in the securities of one or more qualified publicly traded partnerships (as defined below); and (c) distribute with respect to each taxable year at least 90% of the sum of its investment company taxable income (as that term is defined in the Code without regard to the deduction for dividends paid—generally, taxable ordinary income and the excess, if any, of net short-term capital gains over net long-term capital losses) and net tax-exempt interest income, for such year. In general, for purposes of the 90% gross income requirement described in paragraph (a) above, income derived from a partnership will be treated as qualifying income only to the extent such income is attributable to items of income of the partnership which would be qualifying income if realized by the regulated investment company. However, 100% of the net income of a regulated investment company derived from an interest in a “qualified January 31, 2013 II-56 publicly traded partnership” (defined as a partnership (i) interests in which are traded on an established securities market or readily tradable on a secondary market or the substantial equivalent thereof, and (ii) that derives less than 90% of its income from the qualifying income described in paragraph (a)(i) above) will be treated as qualifying income. In general, such entities will be treated as partnerships for federal income tax purposes because they meet the passive income requirement under Code section 7704(c)(2). In addition, although in general the passive loss rules of the Code do not apply to regulated investment companies, such rules do apply to a regulated investment company with respect to items attributable to an interest in a qualified publicly traded partnership. For purposes of the diversification test in paragraph (b) above, identification of the issuer (or, in some cases, issuers) of a particular fund investment will depend on the terms and conditions of that investment. In some cases, identification of the issuer (or issuers) is uncertain under current law, and an adverse determination or future guidance by the IRS with respect to issuer identification for a particular type of investment may adversely affect the fund’s ability to meet the diversification test in (b) above. Also, for the purposes of the diversification test in paragraph (b) above, the term “outstanding voting securities of such issuer” will include the equity securities of a qualified publicly traded partnership. If the fund qualifies as a regulated investment company that is accorded special tax treatment, the fund will not be subject to federal income tax on income distributed in a timely manner to its shareholders in the form of dividends (including Capital Gain Dividends, as defined below). If the fund were to fail to meet the income, diversification or distribution test described above, the fund could in some cases cure such failure, including by paying a fund-level tax, paying interest, making additional distributions, or disposing of certain assets. If the fund were ineligible to or otherwise did not cure such failure for any year, or were otherwise to fail to qualify as a regulated investment company accorded special tax treatment in any taxable year, the fund would be subject to tax on its taxable income at corporate rates, and all distributions from earnings and profits, including any distributions of net tax-exempt income and net long-term capital gains, would be taxable to shareholders as ordinary income. Some portions of such distributions may be eligible for the dividends received deduction in the case of corporate shareholders, and may be eligible to be treated as “qualified dividend income” in the case of shareholders taxed as individuals. In addition, the fund could be required to recognize unrealized gains, pay substantial taxes and interest and make substantial distributions before requalifying as a regulated investment company that is accorded special tax treatment. The fund intends to distribute at least annually to its shareholders all or substantially all of its investment company taxable income (computed without regard to the dividends-paid deduction) and its net tax-exempt income (if any). The fund may distribute its net capital gain. Investment company taxable income (which is retained by the fund) will be subject to tax at regular corporate rates. The fund may also retain for investment its net capital gain. If the fund retains any net capital gain, it will be subject to tax at regular corporate rates on the amount retained, but may designate the retained amount as undistributed capital gains in a notice to its shareholders who will be (i) required to include in income for U.S. federal income tax purposes, as long-term capital gain, their shares of such undistributed amount, and (ii) entitled to credit their proportionate shares of the tax paid by the fund on such undistributed amount against their federal income tax liabilities, if any, and to claim refunds on a properly-filed U.S. tax return to the extent the credit exceeds such liabilities. If the fund makes this designation, for U.S. federal income tax purposes, the tax basis of shares owned by a shareholder of the fund will be increased by an amount equal under current law to the difference between the amount of undistributed capital gains included in the shareholder’s gross income under clause (i) of the preceding sentence and the tax deemed paid by the shareholder under clause (ii) of the preceding sentence. In determining its net capital gain, including in connection with determining the amount available to support a Capital Gain Dividend (as defined below), its taxable income and its earnings and profits, a regulated investment company may also elect to treat part or all of any post-October capital loss (defined as the greatest of net capital loss, net long-term capital loss, or net short-term capital loss, in each case attributable to the portion of the January 31, 2013 II-57 taxable year after October 31) or late-year ordinary loss (generally, (i) net ordinary loss from the sale, exchange or other taxable disposition of property, attributable to the portion of the taxable year after October 31, plus (ii) other net ordinary loss attributable to the portion of the taxable year after December 31) as if incurred in the succeeding taxable year. If the fund fails to distribute in a calendar year at least an amount generally equal to the sum of 98% of its ordinary income for such year and 98.2% of its capital gain net income for the one-year period ending October 31 of such year, plus any retained amount from the prior year, the fund will be subject to a nondeductible 4% excise tax on the undistributed amounts. For these purposes, ordinary gains and losses from the sale, exchange, or other taxable disposition of property that would otherwise be properly taken into account after October 31 are treated as arising on January 1 of the following calendar year. For purposes of the excise tax, the fund will be treated as having distributed any amount on which it has been subject to corporate income tax in the taxable year ending within the calendar year. A dividend paid to shareholders in January of a year generally is deemed to have been paid by the fund on December 31 of the preceding year, if the dividend was declared and payable to shareholders of record on a date in October, November or December of that preceding year. The fund intends generally to make distributions sufficient to avoid imposition of the 4% excise tax, although there can be no assurance that it will be able to do so. The fund distributes its net investment income and capital gains to shareholders as dividends annually to the extent required to qualify as a regulated investment company under the Code and generally to avoid federal income or excise tax. Under current law, provided it is not treated as a “personal holding company” for federal income tax purposes, the fund may treat the portion of redemption proceeds paid to redeeming shareholders that represents the redeeming shareholders’ portion of the undistributed investment company taxable income and capital gain of the fund as a distribution of investment company taxable income and net capital gain on the fund’s tax return. This practice, which involves the use of equalization accounting, will have the effect of reducing the amount of income and gains that the fund is required to distribute as dividends to shareholders in order for the fund to avoid federal income tax and excise tax. This practice may also reduce the amount of distributions required to be made to non-redeeming shareholders and the amount of any undistributed income will be reflected in the value of the shares of the fund; the total return on a shareholder’s investment will not be reduced as a result of the distribution policy. Investors who purchase shares shortly before the record date of a distribution will pay the full price for the shares and then receive some portion of the price back as a taxable distribution. Fund distributions. Distributions from the fund (other than exempt-interest dividends, as discussed below) will be taxable to shareholders as ordinary income to the extent derived from the fund’s investment income and net short-term capital gains. Distributions are taxable whether shareholders receive them in cash or reinvest them in additional shares of the fund or other Putnam funds. Taxes on distributions of capital gains are determined by how long the fund owned the investments that generated them, rather than how long a shareholder has owned his or her shares. In general, the fund will recognize long-term capital gain or loss on investments it has owned for more than one year, and short-term capital gain or loss on investments it has owned for one year or less. Tax rules can alter the fund’s holding period in investments and thereby affect the tax treatment of gain or loss on such investments. Distributions of net capital gain (that is, the excess of net long-term capital gain over net short-term capital loss, in each case determined with reference to any loss carryforwards) that are properly reported by the fund as capital gain dividends (“Capital Gain Dividends”) will be treated as long-term capital gains includible in and taxed at the reduced rates applicable to a shareholder’s net capital gain. Distributions from capital gains are generally made after applying any available capital loss carryforwards. Distributions of net short-term capital gain (as reduced by any net long-term capital loss for the taxable year) will be taxable to shareholders as ordinary income. January 31, 2013 II-58 For taxable years beginning on or after January 1, 2013, Section 1411 of the Code generally imposes a 3.8% Medicare contribution tax on the net investment income of certain individuals, whose income exceeds certain threshold amounts, and of certain trusts and estates under similar rules. The details of the implementation of this tax and of the calculation of net investment income, among other issues, are currently unclear and remain subject to future guidance. For these purposes, “net investment income” generally includes, among other things, (i) distributions paid by the fund of net investment income and capital gains (other than exempt-interest dividends) as described above, and (ii) any net gain from the sale, exchange or other taxable disposition of fund shares. Shareholders are advised to consult their tax advisers regarding the possible implications of this additional tax on their investment in the fund. Distributions of investment income reported by the fund as “qualified dividend income” received by an individual will be taxed at the reduced rates applicable to long-term capital gain. In order for some portion of the dividends received by a fund shareholder to be qualified dividend income, the fund must meet holding period and other requirements with respect to some portion of the dividend-paying stocks in its portfolio and the shareholder must meet holding period and other requirements with respect to the fund’s shares. A dividend will not be treated as qualified dividend income (at either the fund or shareholder level) (1) if the dividend is received with respect to any share of stock held for fewer than 61 days during the 121-day period beginning on the date which is 60 days before the date on which such share becomes ex-dividend with respect to such dividend (or, on the case of certain preferred stock, 91 days during the 181-day period beginning 90 days before such date), (2) to the extent that the recipient is under an obligation (whether pursuant to a short sale or otherwise) to make related payments with respect to positions in substantially similar or related property, (3) if the recipient elects to have the dividend income treated as investment interest, or (4) if the dividend is received from a foreign corporation that is (a) not eligible for the benefits of a comprehensive income tax treaty with the United States (with the exception of dividends paid on stock of such a foreign corporation readily tradable on an established securities market in the United States) or (b) treated as a passive foreign investment company. The fund generally expects to report eligible dividends as qualified dividend income. In general, distributions of investment income reported by the fund as derived from qualified dividend income will be treated as qualified dividend income by a shareholder taxed as an individual provided the shareholder meets the holding period and other requirements described above with respect to such fund’s shares. In any event, if the aggregate qualified dividends received by the fund during any taxable year are 95% or more of its gross income, then 100% of the fund’s dividends (other than dividends properly reported as Capital Gain Dividends) will be eligible to be treated as qualified dividend income. For this purpose, the only gain included in the term “gross income” is the excess of net short-term capital gain over net long-term capital loss. In general, fixed-income and money market funds receive interest, rather than dividends, from their portfolio securities. As a result, it is not currently expected that any significant portion of such funds’ distributions to shareholders will be derived from qualified dividend income. For information regarding qualified dividend income received from underlying funds, see “Funds of funds” below. In general, dividends of net investment income received by corporate shareholders of the fund will qualify for the 70% dividends-received deduction generally available to corporations to the extent of the amount of eligible dividends received by the fund from domestic corporations for the taxable year. A dividend received by the fund will not be treated as a dividend eligible for the dividends-received deduction (1) if it has been received with respect to any share of stock that the fund has held for less than 46 days (91 days in the case of certain preferred stock) during the 91-day period beginning on the date which is 45 days before the date on which such share becomes ex-dividend with respect to such dividend (during the 181-day period beginning 90 days before such January 31, 2013 II-59 date in the case of certain preferred stock) or (2) to the extent that the fund is under an obligation (pursuant to a short sale or otherwise) to make related payments with respect to positions in substantially similar or related property. Moreover, the dividends received deduction may otherwise be disallowed or reduced (1) if the corporate shareholder fails to satisfy the foregoing requirements with respect to its shares of the fund or (2) by application of various provisions of the Code (for instance, the dividends-received deduction is reduced in the case of a dividend received on debt-financed portfolio stock (generally, stock acquired with borrowed funds)) For information regarding eligibility for the dividends-received deduction of dividend income derived from an underlying fund, see “Funds of funds” below. Exempt-interest dividends. A fund will be qualified to pay exempt-interest dividends to its shareholders if, at the close of each quarter of the fund’s taxable year, at least 50% of the total value of the fund’s assets consists of obligations the interest on which is exempt from federal income tax under Section 103(a) of the Code. In some cases, the fund may also pass through to its shareholders the tax-exempt character of any exempt-interest dividends it receives from underlying funds in which it invests (see “Funds of funds,” below). Distributions that the fund reports as exempt-interest dividends are treated as interest excludable from shareholders’ gross income for federal income tax purposes but may be taxable for federal alternative minimum tax (“AMT”) purposes and for state and local purposes. If the fund intends to qualify to pay exempt-interest dividends, the fund may be limited in its ability to enter into taxable transactions involving forward commitments, repurchase agreements, financial futures and options contracts on financial futures, tax-exempt bond indices and other assets. Part or all of the interest on indebtedness, if any, incurred or continued by a shareholder to purchase or carry shares of the fund paying exempt-interest dividends is not deductible. The portion of interest that is not deductible is equal to the total interest paid or accrued on the indebtedness, multiplied by the percentage of the fund’s total distributions (not including distributions from net long-term capital gains) paid to the shareholder that are exempt-interest dividends. Under rules used by the IRS to determine when borrowed funds are considered used for the purpose of purchasing or carrying particular assets, the purchase of shares may be considered to have been made with borrowed funds even though such funds are not directly traceable to the purchase of shares. In general, exempt-interest dividends, if any, attributable to interest received on certain private activity obligations and certain industrial development bonds will not be tax-exempt to any shareholders who are “substantial users” of the facilities financed by such obligations or bonds or who are “related persons” of such substantial users. A fund that is qualified to pay exempt-interest dividends will report those dividends each year in a written statement furnished to shareholders. In general, if the amount of the fund’s distributions reported as exempt-interest dividends during a taxable year exceeds the net exempt interest received by the fund during that year, the amount of the distributions qualifying as tax-exempt will be scaled back. A non-calendar-year fund will be permitted in certain circumstances to elect to “frontload” the amounts so qualifying by allocating exempt income it received during a taxable year to distributions made on or before December 31 of such taxable year; otherwise, the amount so qualifying will be scaled back in proportion to distributions. The excess amount will generally be treated as a return of capital. The percentage of a shareholder’s income reported as tax-exempt for any particular distribution may be substantially different from the percentage of the fund’s income that was tax-exempt during the period covered by the distribution. Exempt-interest dividends may be taxable for purposes of the federal AMT. For individual shareholders, exempt-interest dividends that are derived from interest on private activity bonds that are issued after August 7, 1986 (other than a “qualified 501(c)(3) bond,” as such term is defined in the Code) generally must be included in an individual’s tax base for purposes of calculating the shareholder’s liability for federal AMT. Corporate shareholders will be required to include all exempt-interest dividends in determining their federal AMT. The AMT calculation for corporations is based, in part, on a corporation’s earnings and profits for the year. A corporation must include all exempt-interest dividends in calculating its earnings and profits for the year. January 31, 2013 II-60 Putnam AMT-Free Municipal Fund intends to distribute exempt-interest dividends that will not be taxable for federal AMT purposes for individuals. It intends to make such distributions by investing in Tax-exempt Securities other than private activity bonds that are issued after August 7, 1986 (other than “qualified 501(c)(3) bonds,” as such term is defined in the Code). Because corporate shareholders are required to include all exempt-interest dividends in determining their federal AMT, exempt-interest dividends distributed by Putnam AMT-Free Municipal Fund will be taxable for purposes of the federal AMT. Funds of funds. If the fund invests in shares of underlying funds, a portion of its distributable income and gains will consist of distributions from the underlying funds and gains and losses on the disposition of shares of the underlying funds. To the extent that an underlying fund realizes net losses on its investments for a given taxable year, the fund will not be able to recognize its share of those losses (so as to offset distributions of net income or capital gains from other underlying funds) until it disposes of shares of the underlying fund or those losses reduce distributions required to be made by the underlying fund. Moreover, even when the fund does make such a disposition, a portion of its loss may be recognized as a long-term capital loss, which will not be treated as favorably for federal income tax purposes as a short-term capital loss or an ordinary deduction. In particular, the fund will not be able to offset any capital losses from its dispositions of underlying fund shares against its ordinary income (including distributions of any net short-term capital gains realized by an underlying fund). As a result of the foregoing rules, and certain other special rules, the amounts of net investment income and net capital gains that the fund will be required to distribute to shareholders may be greater than such amounts would have been had the fund invested directly in the securities held by the underlying funds, rather than investing in shares of the underlying funds. For similar reasons, the amount or timing of distributions from the fund qualifying for treatment as being of a particular character (e.g., as long-term capital gain, exempt interest, eligible for dividends-received deduction, etc.) will not necessarily be the same as it would have been had the fund invested directly in the securities held by the underlying funds. In addition, in certain circumstances, the “wash sale” rules under Section 1091 of the Code may apply to the fund’s sales of underlying fund shares that have generated losses. A wash sale occurs if shares of an underlying fund are sold by the fund at a loss and the fund acquires additional shares of that same underlying fund 30 days before or after the date of the sale. The wash-sale rules could defer losses in the fund’s hands on sales of underlying fund shares (to the extent such sales are wash sales) for extended (and, in certain cases, potentially indefinite) periods of time. If the fund receives dividends from an underlying fund that qualifies as a regulated investment company, and the underlying fund reports such dividends as “qualified dividend income,” then the fund may, in turn, report a portion of its distributions as “qualified dividend income” as well, provided the fund meets the holding period and other requirements with respect to shares of the underlying fund. If the fund receives dividends from an underlying fund and the underlying fund reports such dividends as eligible for the dividends-received deduction, then the fund is permitted, in turn, to designate a portion of its distributions as eligible for the dividends-received deduction, provided the fund meets the holding period and other requirements with respect to shares of the underlying fund. If, at the close of each quarter of the fund’s taxable year, at least 50% of its total assets consists of interests in other regulated investment companies (such fund, a “qualified fund of funds”), the fund will be permitted to distribute exempt-interest dividends and thereby pass through to its shareholders the tax-exempt character of any exempt-interest dividends it receives from underlying funds in which it invests, or interest on any tax-exempt obligations in which it directly invests, if any. For further information regarding exempt-interest dividends, see “Exempt-interest dividends,” above. If at the close of each quarter of the tax year at least 50% of the fund’s total assets consists of interests in underlying funds, the fund will be entitled to elect to pass through to its shareholders a credit or deduction for foreign taxes (if any) borne in respect of foreign securities income earned by the fund, or by any underlying funds and passed through to the fund. If the fund so elects, shareholders will include in gross income from January 31, 2013 II-61 foreign sources their pro rata shares of such taxes, if any, treated as paid by the fund. Even if the fund were eligible to make such an election for a given year, it may determine not to do so. If the fund elects to pass through to its shareholders foreign tax credits or deductions, tax-exempt shareholders and those who invest in the fund through tax-advantaged accounts such as IRAs will not benefit from any such tax credit or deduction. See “Foreign taxes” below for more information. Derivatives, hedging and related transactions; certain exposure to commodities. In general, option premiums received by the fund are not immediately included in the income of the fund. Instead, the premiums are recognized when the option contract expires, the option is exercised by the holder, or the fund transfers or otherwise terminates the option (e.g., through a closing transaction). If a call option written by the fund is exercised and the fund sells or delivers the underlying stock, the fund generally will recognize capital gain or loss equal to (a) sum of the strike price and the option premium received by the fund minus (b) the fund’s basis in the stock. Such gain or loss generally will be short-term or long-term depending upon the holding period of the underlying stock. If securities are purchased by the fund pursuant to the exercise of a put option written by it, the fund generally will subtract the premium received for purposes of computing its cost basis in the securities purchased. Gain or loss arising in respect of a termination of the fund’s obligation under an option other than through the exercise of the option will be short-term gain or loss depending on whether the premium income received by the fund is greater or less than the amount paid by the fund (if any) in terminating the transaction. Thus, for example, if an option written by the fund expires unexercised, the fund generally will recognize short-term gain equal to the premium received. Certain covered call writing activities of the fund may trigger the U.S. federal income tax straddle rules of Section 1092 of the Code, requiring that losses be deferred and holding periods be tolled on offsetting positions in options and stocks deemed to constitute substantially similar or related property. Options on single stocks that are not “deep in the money” may constitute qualified covered calls, which generally are not subject to the straddle rules; the holding period on stock underlying qualified covered calls that are “in the money” although not “deep in the money” will be suspended during the period that such calls are outstanding. Thus, the straddle rules and the rules governing qualified covered calls could cause gains that would otherwise constitute long-term capital gains to be treated as short-term capital gains, and distributions that would otherwise constitute “qualified dividend income” or qualify for the dividends-received deduction to fail to satisfy the holding period requirements and therefore to be taxed as ordinary income or to fail to qualify for the 70% dividends-received deduction, as the case may be. In general, 40% of the gain or loss arising from the closing out of a futures contract traded on an exchange approved by the Commodities Futures Trading Commission is treated as short-term gain or loss, and 60% is treated as long-term gain or loss, although certain foreign currency gains and losses from such contracts may be treated as ordinary in character. Also, such contracts held by the Fund at the end of each taxable year (and, for purposes of the 4% excise tax, on certain other dates as prescribed under the Code) are “marked to market” with the result that unrealized gains or losses are treated as though they were realized and the resulting gain or loss is treated as ordinary or 60/40 gain or loss, as applicable. In addition to the special rules described above in respect of options and futures transactions, the fund’s derivative transactions, including transactions in options, futures contracts, straddles, securities loan and other similar transactions, including for hedging purposes, will be subject to special tax rules (including constructive sale, mark-to-market, straddle, wash sale, and short sale rules), the effect of which may be to accelerate income to the fund, defer losses to the fund, cause adjustments in the holding periods of the fund’s securities, convert long-term capital gains into short-term capital gains, short-term capital losses into long-term capital losses, or capital gains into ordinary income. These rules could therefore affect the amount, timing and character of distributions to shareholders. The fund may make any applicable elections pertaining to such transactions consistent with the interests of the fund. January 31, 2013 II-62 Because these and other tax rules applicable to these types of transactions are in some cases uncertain under current law, an adverse determination or future guidance by the IRS with respect to these rules (which determination or guidance could be retroactive) may affect whether the fund has made sufficient distributions, and otherwise satisfied the relevant requirements, to maintain its qualification as a regulated investment company and avoid a fund-level tax. A fund’s use of commodity-linked derivatives can be limited by the fund’s intention to qualify as a regulated investment company and can bear on its ability to so qualify. Income and gains from certain commodity-linked derivatives does not constitute qualifying income to a regulated investment company for purposes of the 90% gross income test described above. The tax treatment of certain other commodity-linked derivative instruments in which the fund might invest is not certain, in particular with respect to whether income or gains from such instruments constitute qualifying income to a regulated investment company. If the fund were to treat income or gain from a particular instrument as qualifying income and the income or gain were later determined not to constitute qualifying income and, together with any other nonqualifying income, caused the fund’s nonqualifying income to exceed 10% of its gross income in any taxable year, the fund would fail to qualify as a regulated investment company unless it is eligible to and does pay a tax at the fund level. The tax rules are uncertain with respect to the treatment of income or gains arising in respect of commodity-linked exchange-traded notes (“ETNs”) and certain commodity-linked structured notes; also, the timing and character of income or gains arising from ETNs can be uncertain. An adverse determination or future guidance by the IRS (which determination or guidance could be retroactive) may affect the fund’s ability to qualify for treatment as a regulated investment company and to avoid a fund-level tax. To the extent that, in order to achieve exposure to commodities, the fund invests in entities that are treated as pass-through vehicles for U.S. federal income tax purposes, including, for instance, certain ETFs (e.g., ETFs investing in gold bullion) and partnerships other than qualified publicly traded partnerships (as defined earlier), all or a portion of any income and gains from such entities could constitute non-qualifying income to the fund for purposes of the 90% gross income requirement described above. In such a case, the fund’s investments in such entities could be limited by its intention to qualify as a regulated investment company and could bear on its ability to so qualify. Certain commodities-related ETFs may qualify as qualified publicly traded partnerships. In such cases, the net income derived from such investments will constitute qualifying income for purposes of the 90% gross income requirement. If, however, such a vehicle were to fail to qualify as a qualified publicly traded partnership in a particular year, a portion of the gross income derived from it in such year could constitute non-qualifying income to the fund for purposes of the 90% gross income requirement and thus could adversely affect the fund’s ability to qualify as a regulated investment company for a particular year. In addition, the diversification requirement described above for regulated investment company qualification will limit the fund’s investments in one or more vehicles that are qualified publicly traded partnerships to 25% of the fund’s total assets as of the close of each quarter of the fund’s taxable year. Certain of the fund’s investments in derivative instruments and foreign currency-denominated instruments, and any of the fund's transactions in foreign currencies and hedging activities, are likely to produce a difference between its book income and its taxable income. If such a difference arises, and the fund’s book income is less than its taxable income (or, for tax-exempt funds, the sum of its net tax-exempt and taxable income), the fund could be required to make distributions exceeding book income to qualify as a regulated investment company that is accorded special tax treatment and to eliminate fund-level income tax. In the alternative, if the fund’s book income exceeds its taxable income, the distribution (if any) of such excess will be treated as (i) a dividend to the extent of the fund’s remaining earnings and profits (including earnings and profits arising from tax-exempt income), (ii) thereafter as a return of capital to the extent of the recipient’s basis in the shares, and (iii) thereafter as gain from the sale or exchange of a capital asset. Investments in REITs. If the fund invests in equity securities of real estate investment trusts qualifying as such under Subchapter M (“REITs”), such investments may require the fund to accrue and distribute income not yet January 31, 2013 II-63 received. In order to generate sufficient cash to make the requisite distributions, the fund may be required to sell securities in its portfolio that it otherwise would have continued to hold. The fund’s investment in REIT equity securities may at other times result in the fund’s receipt of cash in excess of the REIT’s earnings. If the fund distributes such amounts, such distribution could constitute a return of capital to the fund shareholders for federal income tax purposes. Dividends received by the fund from a REIT generally will not constitute qualified dividend income and will not qualify for the corporate dividends-received deduction. The fund may invest in REITs, including REITs that hold residual interests in real estate mortgage investment conduits (“REMICs”), REITs that are themselves taxable mortgage pools (“TMPs”) or REITs that invest in TMPs. Under a notice issued by the IRS in the fall of 2006 and Treasury regulations that have not yet been issued, but apply retroactively, a portion of the fund’s income from a REIT that is attributable to the REIT’s residual interest in a REMIC or TMP (referred to in the Code as an “excess inclusion”) will be subject to federal income tax in all events. This notice also provides, and the regulations are expected to provide, that excess inclusion income of a regulated investment company, such as the fund, will be allocated to shareholders of the regulated investment company in proportion to the dividends received by such shareholders, with the same consequences as if the shareholders held the related REMIC or TMP residual interest directly. As a result, a fund investing in such interests may not be a suitable investment for charitable remainder trusts, as noted below. In general, excess inclusion income allocated to shareholders (i) cannot be offset by net operating losses (subject to a limited exception for certain thrift institutions), (ii) will constitute unrelated business taxable income ("UBTI") to entities (including a qualified pension plan, an individual retirement account, a 401(k) plan, a Keogh plan or other tax-exempt entity) subject to tax on UBTI, thereby potentially requiring such an entity that is allocated excess inclusion income, and otherwise might not be required to file a tax return, to file a tax return and pay tax on such income, and (iii) in the case of a non-U.S. shareholder, will not qualify for any reduction in U.S. federal withholding tax. A shareholder will be subject to U.S. federal income tax on such inclusions notwithstanding any exemption from such income tax otherwise available under the Code. Any investment in residual interests of a Collateralized Mortgage Obligation (a “CMO”) that has elected to be treated as a REMIC can create complex tax problems, especially if the fund has state or local governments or other tax-exempt organizations as shareholders. Under current law, a fund serves to block UBTI from being realized by its tax-exempt shareholders. Notwithstanding the foregoing, a tax-exempt shareholder will recognize UBTI by virtue of its investment in the fund if shares in the fund constitute debt-financed property in the hands of the tax-exempt shareholder within the meaning of Code Section 514(b). Furthermore, a tax-exempt shareholder may recognize UBTI if the fund recognizes excess inclusion income derived from direct or indirect investments in REMIC residual interests or TMPs if the amount of such income recognized by the fund exceeds the fund's investment company taxable income (after taking into account deductions for dividends paid by the fund). Under legislation enacted in December 2006, a charitable remainder trust (“CRT”), as defined in Section 664 of the Code, that realizes UBTI for a taxable year must pay an excise tax annually of an amount equal to such UBTI. Under IRS guidance issued in the fall of 2006, a CRT will not recognize UBTI solely as a result of investing in a fund that recognizes excess inclusion income. Rather, if at any time during any taxable year a CRT (or one of certain other tax-exempt shareholders, such as the United States, a state or political subdivision, or an agency or instrumentality thereof, and certain energy cooperatives) is a record holder of a share in a fund that recognizes excess inclusion income, then the fund will be subject to a tax on that portion of its excess inclusion income for the taxable year that is allocable to such shareholders at the highest federal corporate income tax rate. The extent to which this IRS guidance remains applicable in light of the December 2006 legislation is unclear. To the extent permitted under the 1940 Act, the fund may elect to specially allocate any such tax to the applicable CRT, or other shareholder, and thus reduce such shareholder’s distributions for the year by the amount of the tax that relates to such shareholder’s interest in the fund. CRTs and other tax-exempt investors are urged to consult their tax advisors concerning the consequences of investing in the fund. January 31, 2013 II-64 Return of capital distributions. If the fund makes a distribution with respect to any taxable year to a shareholder in excess of the fund’s current and accumulated “earnings and profits,” the excess distribution will be treated as a return of capital to the extent of such shareholder’s tax basis in its shares, and thereafter as capital gain. A return of capital is not taxable, but it reduces a shareholder’s tax basis in its shares, thus reducing any loss or increasing any gain on a subsequent taxable disposition by the shareholder of its shares. Dividends and distributions on the fund’s shares are generally subject to federal income tax as described herein to the extent they do not exceed the fund’s realized income and gains, even though such dividends and distributions may economically represent a return of a particular shareholder’s investment. Such distributions are likely to occur in respect of shares purchased at a time when the fund’s net asset value reflects gains that are either unrealized, or realized but not distributed. Such realized income and gains may be required to be distributed even when the fund’s net asset value also reflects unrealized losses. Distributions are taxable to a shareholder even if they are paid from income or gains earned by the fund prior to the shareholder’s investment (and thus included in the price paid by the shareholder). Securities issued or purchased at a discount. Some debt obligations with a fixed maturity date of more than one year from the date of issuance (and zero-coupon debt obligations with a fixed maturity date of more than one year from the date of issuance) that are acquired by the fund will be treated as debt obligations that are issued originally at a discount. Generally, the amount of the original issue discount (“OID”) is treated as interest income and is included in the fund’s income (and required to be distributed by the fund) over the term of the debt security, even though payment of that amount is not received until a later time, upon partial or full repayment or disposition of the debt security. In addition, payment-in-kind securities will give rise to income which is required to be distributed and is taxable even though the fund holding the security receives no interest payment in cash on the security during the year. Some debt obligations with a fixed maturity date of more than one year from the date of issuance that are acquired by the fund in the secondary market may be treated as having market discount. Very generally, market discount is the excess of the stated redemption price of a debt obligation (or in the case of an obligation issued with OID, its “revised issue price”) over the purchase price of such obligation. Generally, any gain recognized on the disposition of, and any partial payment of principal on, a debt security having market discount is treated as ordinary income to the extent the gain, or principal payment, does not exceed the “accrued market discount” on such debt security. Market discount generally accrues in equal daily installments. The fund may make one or more of the elections applicable to debt obligations having market discount, which could affect the character and timing of recognition of income. Some debt obligations with a fixed maturity date of one year or less from the date of issuance that are acquired by the fund may be treated as having acquisition discount (very generally, the excess of the stated redemption price over the purchase price) or OID. The fund will be required to include the acquisition discount or OID in income over the term of the debt security, even though payment of that amount is not received until a later time, usually when the debt security matures. The fund may make one or more of the elections applicable to debt obligations having acquisition discount or OID, which could affect the character and timing of recognition of income. If the fund holds the foregoing kinds of securities, it may be required to pay out as an income distribution each year an amount which is greater than the total amount of cash interest the fund actually received. Such distributions may be made from the cash assets of the fund or, if necessary, by disposition of portfolio securities including at a time when it may not be advantageous to do so. These dispositions may cause the fund to realize higher amounts of short-term capital gains (generally taxed to shareholders at ordinary income tax rates) and, in the event the fund realizes net capital gains from such transactions, its shareholders may receive a larger capital gain distribution than if the fund had not held such securities. January 31, 2013 II-65 Securities issued or purchased at a premium. Very generally, where the fund purchases a bond at a price that exceeds the stated principal amount (i.e., a premium), the premium is amortizable over the remaining term of the bond. In the case of a taxable bond, pursuant to an irrevocable election applicable to all such bonds purchased by the fund, the fund reduces the current taxable income from the bond by the amortizable premium and reduces its tax basis in the bond by the amount of such offset. In the case of a tax-exempt bond, tax rules require the fund to reduce its tax basis by the amount of amortizable premium. Higher-Risk Securities. The fund may invest to a significant extent in debt obligations that are in the lowest rating categories or are unrated, including debt obligations of issuers not currently paying interest or who are in default. Investments in debt obligations that are at risk of or in default, present special tax issues for the fund. Tax rules are not entirely clear about issues such as whether the fund should recognize market discount on a debt obligation and, if so, the amount of market discount the fund should recognize, when the fund may cease to accrue interest, OID or market discount, when and to what extent deductions may be taken for bad debts or worthless securities and how payments received on obligations in default should be allocated between principal and income. These and other related issues will be addressed by the fund when, as and if it invests in such securities, in order to seek to ensure that it distributes sufficient income to preserve its status as a regulated investment company and does not become subject to U.S. federal income or excise tax. Capital loss carryforward. Distributions from capital gains are generally made after applying any available capital loss carryforwards. Capital loss carryforwards are reduced to the extent they offset current-year net realized capital gains, whether the fund retains or distributes such gains. If a fund incurs or has incurred net capital in taxable years beginning after December 22, 2010 (“post-2010 losses”), those losses will be carried forward to one or more subsequent taxable years; any such carryforward losses will retain their character as short-term or long-term. If the fund incurred net capital losses in a taxable year beginning on or before December 22, 2010 (“pre-2011 losses”), the fund is permitted to carry such losses forward for eight taxable years; in the year to which they are carried forward, such losses are treated as short-term capital losses that first offset any short-term capital gains, and then offset long-term capital gains. The fund must use any post 2010 losses, which will not expire, before it uses any pre-2011 losses. This increases the likelihood that pre-2011 losses will expire unused at the conclusion of the eight-year carryforward period. The amounts and expiration dates, if any, of any capital loss carryovers available to the fund are shown in Note 1 (Federal income taxes) to the financial statements included in Part I of this SAI or incorporated by reference into this SAI. Foreign taxes. If more than 50% of the fund’s assets at year end consists of the securities of foreign corporations, the fund may elect to permit shareholders to claim a credit or deduction on their income tax returns for their pro rata portion of qualified taxes paid by the fund to foreign countries in respect of foreign securities the fund has held for at least the minimum period specified in the Code. A qualified fund of funds also may elect to pass through to its shareholders foreign taxes it has paid or foreign taxes passed through to it by any underlying fund that itself elected to pass through such taxes to shareholders (see “Funds of funds” above). In such a case, shareholders will include in gross income from foreign sources their pro rata shares of such taxes. A shareholder’s ability to claim a foreign tax credit or deduction in respect of foreign taxes paid by the fund may be subject to certain limitations imposed by the Code, as a result of which a shareholder may not get a full credit or deduction for the amount of such taxes. In particular, shareholders must hold their fund shares (without protection from risk of loss) on the ex-dividend date and for at least 15 additional days during the 30-day period surrounding the ex-dividend date to be eligible to claim a foreign tax credit with respect to a given dividend. Shareholders who do not itemize on their federal income tax returns may claim a credit (but no deduction) for such foreign taxes. Even if the fund were eligible to make such an election for a given year, it may determine not to do so. However, even if the fund elects to pass through to its shareholders foreign tax credits or deductions, tax-exempt shareholders and those who invest in the fund through tax-advantaged accounts such as IRAs will not benefit from any such tax credit or deduction. January 31, 2013 II-66 Passive Foreign Investment Companies. Investment by the fund in “passive foreign investment companies” (“PFICs”) could subject the fund to a U.S. federal income tax (including interest charges) on distributions received from the company or on the proceeds from the sale of its investment in such a company. This tax cannot be eliminated by making distributions to fund shareholders; however, this tax can be avoided by making an election to mark such investments to market annually or to treat the passive foreign investment company as a “qualified electing fund.” The QEF and mark-to-market elections may have the effect of accelerating the recognition of income (without the receipt of cash) and increasing the amount required to be distributed by the fund to avoid taxation. Making either of these elections therefore may require the fund to liquidate other investments to meet its distribution requirement, which may also accelerate the recognition of gain and affect the fund’s total return. Dividends paid by PFICs will not be eligible to be treated as “qualified dividend income.” If the fund indirectly invests in PFICs by virtue of the fund’s investments in other funds, it may not make such PFIC elections; rather, the underlying funds directly investing in the PFICs would decide whether to make such elections. Because it is not always possible to identify a foreign corporation as a PFIC, the fund may incur tax and interest charges in some instances. A “passive foreign investment company” is any foreign corporation: (i) 75 percent or more of the income of which for the taxable year is passive income, or (ii) the average percentage of the assets of which (generally by value, but by adjusted tax basis in certain cases) that produce or are held for the production of passive income is at least 50 percent. Generally, passive income for this purpose means dividends, interest (including income equivalent to interest), royalties, rents, annuities, the excess of gains over losses from certain property transactions and commodities transactions, and foreign currency gains. Passive income for this purpose does not include rents and royalties received by the foreign corporation from active business and certain income received from related persons. Foreign currency-denominated securities and related hedging transactions. The fund’s transactions in foreign currencies, foreign currency-denominated debt securities and certain foreign currency options, futures contracts and forward contracts (and similar instruments) may give rise to ordinary income or loss to the extent such income or loss results from fluctuations in the value of the foreign currency concerned. Any such net gains could require a larger dividend toward the end of the calendar year. Any such net losses will generally reduce and potentially require the recharacterization of prior ordinary income distributions. Such ordinary income treatment may accelerate fund distributions to shareholders and increase the distributions taxed to shareholders as ordinary income. Any net ordinary losses so created cannot be carried forward by the fund to offset income or gains earned in subsequent taxable years. Sale or redemption of shares. The sale, exchange or redemption of fund shares may give rise to a gain or loss. In general, any gain or loss realized upon a taxable disposition of shares will be treated as long-term capital gain or loss if the shares have been held for more than 12 months. Otherwise the gain or loss on the sale, exchange or redemption of fund shares will be treated as short-term capital gain or loss. However, if a shareholder sells shares at a loss within six months of purchase, any loss generally will be disallowed for federal income tax purposes to the extent of any exempt-interest dividends received on such shares. This loss disallowance, however, does not apply with respect to redemptions of fund shares with a holding period beginning after December 22, 2010, if such fund declares substantially all of its net tax-exempt income as exempt-interest dividends on a daily basis, and pays such dividends at least on a monthly basis. In addition, any loss (not already disallowed as provided in the preceding sentence) realized upon a taxable disposition of shares held for six months or less will be treated as long-term, rather than short-term, to the extent of any Capital Gain Dividends received (or deemed received) by the shareholder with respect to the shares. All or a portion of any loss realized upon a taxable disposition of fund shares will be disallowed if other shares of the same fund are purchased within 30 days before or after the disposition. In such a case, the basis of the newly purchased shares will be adjusted to reflect the disallowed loss. January 31, 2013 II-67 Cost basis reporting. Upon the redemption or exchange of a shareholder’s shares in the fund, the fund, or, if such shareholder’s shares are then held through a financial intermediary, the financial intermediary, will be required to provide the shareholder and the IRS with cost basis and certain other related tax information about the fund shares the shareholder redeemed or exchanged. This cost basis reporting requirement is effective for shares purchased, including through dividend reinvestment, on or after January 1, 2012. Shareholders can visit www.putnam.com/costbasis, or call the fund at 1-800-225-1581, or consult their financial representatives, as appropriate, for more information regarding available methods for cost basis reporting and how to select a particular method. Shareholders should consult their tax advisors to determine which available cost basis method is best for them. Shares purchased through tax-qualified plans. Special tax rules apply to investments through defined contribution plans and other tax-qualified plans. Shareholders should consult their tax advisors to determine the suitability of shares of the fund as an investment through such plans and the precise effect of an investment on their particular tax situation. Backup withholding. The fund generally is required to withhold and remit to the U.S. Treasury a percentage of the taxable dividends and other distributions paid to any individual shareholder who fails to furnish the fund with a correct taxpayer identification number (TIN), who has under-reported dividends or interest income, or who fails to certify to the fund that he or she is not subject to such withholding. The backup withholding rules may also apply to distributions that are properly reported as exempt-interest dividends. The back-up withholding tax rate is currently 28%. Backup withholding is not an additional tax. Any amounts withheld may be credited against the shareholder’s U.S. federal income tax liability, provided the appropriate information is furnished to the IRS. In order for a foreign investor to qualify for exemption from the back-up withholding tax rates and for reduced withholding tax rates under income tax treaties, the foreign investor must comply with special certification and filing requirements. Foreign investors in a fund should consult their tax advisors in this regard. Tax shelter reporting regulations. Under U.S. Treasury regulations, if a shareholder recognizes a loss on disposition of fund shares of $2 million or more for an individual shareholder or $10 million or more for a corporate shareholder, the shareholder must file with the IRS a disclosure statement on Form 8886. Direct shareholders of portfolio securities are in many cases excepted from this reporting requirement, but under current guidance, shareholders of a regulated investment company are not excepted. Future guidance may extend the current exception from this reporting requirement to shareholders of most or all regulated investment companies. The fact that a loss is reportable under these regulations does not affect the legal determination of whether the taxpayer’s treatment of the loss is proper. Shareholders should consult their tax advisers to determine the applicability of these regulations in light of their individual circumstances. Non-U.S. shareholders. In general, dividends (other than Capital Gain Dividends or exempt-interest dividends) paid by the fund to a shareholder that is not a “U.S. person” within the meaning of the Code (a “foreign person”) are subject to withholding of U.S. federal income tax at a rate of 30% (or lower applicable treaty rate) even if they are funded by income or gains (such as portfolio interest, short-term capital gains, or foreign-source dividend and interest income) that, if paid to a foreign person directly, would not be subject to withholding. However, effective for taxable years of the fund beginning before January 1, 2014, the fund is not required to withhold any amounts (i) with respect to distributions (other than distributions to a foreign person (w) that has not provided a satisfactory statement that the beneficial owner is not a U.S. person, (x) to the extent that the January 31, 2013 II-68 dividend is attributable to certain interest on an obligation if the foreign person is the issuer or is a 10% shareholder of the issuer, (y) that is within certain foreign countries that have inadequate information exchange with the United States, or (z) to the extent the dividend is attributable to interest paid by a person that is a related person of the foreign person and the foreign person is a controlled foreign corporation) from U.S.-source interest income that would not be subject to U.S. federal income tax if earned directly by an individual foreign person, to the extent such distributions are properly reported by the fund (an “interest-related dividend”), and (ii) with respect to distributions (other than (a) distributions to an individual foreign person who is present in the United States for a period or periods aggregating 183 days or more during the year of the distribution and (b) distributions subject to special rules regarding the disposition of U.S. real property interests) of net short-term capital gains in excess of net long-term capital losses, to the extent such distributions are properly reported by the fund (a “short-term capital gain dividend”). The fund is permitted to report such part of its dividends as interest-related and/or short-term capital gain dividends as are eligible, but is not required to do so. These exemptions will expire for distributions with respect to taxable years of the fund beginning on or after January 1, 2014, unless Congress enacts legislation providing otherwise. The fact that the fund achieves its investment objectives by investing in underlying funds will generally not adversely affect the fund’s ability to pass on to foreign shareholders the full benefit of the interest-related dividends and short-term capital gain dividends that it receives from its underlying investments in the funds, except possibly to the extent that (1) interest-related dividends received by the fund are offset by deductions allocable to the fund’s qualified interest income or (2) short-term capital gain dividends received by the fund are offset by the fund’s net short- or long-term capital losses, in which case the amount of a distribution from the fund to a foreign shareholder that is properly reported as either an interest-related dividend or a short-term capital gain dividend, respectively, may be less than the amount that such shareholder would have received had they invested directly in the underlying funds. If a beneficial holder who is a foreign person has a trade or business in the United States, and the dividends are effectively connected with the conduct by the beneficial holder of a trade or business in the United States, the dividend will be subject to U.S. federal net income taxation at regular income tax rates. Under U.S. federal tax law, a beneficial holder of shares who is a foreign person is not, in general, subject to U.S. federal income tax on gains (and is not allowed a deduction for losses) realized on the sale of shares of the fund or on Capital Gain Dividends and, with respect to taxable years of the fund beginning before January 1, 2012, short-term capital gain dividends, unless (i) such gain or Capital Gain Dividend or short term capital gain dividend is effectively connected with the conduct of a trade or business carried on by such holder within the United States or (ii) in the case of an individual holder, the holder is present in the United States for a period or periods aggregating 183 days or more during the year of the sale or Capital Gain Dividend or short term capital gain dividend and certain other conditions are met. Other reporting and withholding requirements . Rules enacted in March 2010 known as the “Foreign Account Tax Compliance Act” (FATCA) require the reporting to the IRS of direct and indirect ownership of foreign financial accounts and foreign entities by U.S. persons. Failure to provide this required information can result in a 30% withholding tax on certain payments of U.S. source income (“withholdable payments”); this withholding tax will be phased in beginning with certain withholdable payments made on January 1, 2014. Specifically, withholdable payments subject to this 30% withholding tax include payments of U.S.-source dividends or interest and payments of gross proceeds from the sale or other disposal of property that can produce U.S.-source dividends or interest. The IRS has issued preliminary guidance with respect to these rules; this guidance is potentially subject to material change. Pursuant to this guidance, distributions (other than exempt-interest dividends) made by the fund to a shareholder subject to the phase in noted above, including a distribution in redemption of shares and a distribution of income or gains otherwise exempt from withholding under the rules applicable to foreign persons described above (e.g., Capital Gain Dividends and short-term capital gain and interest-related dividends (if such January 31, 2013 II-69 treatment is extended), as described above), will be withholdable payments subject to withholding. Payments to shareholders will generally not be subject to withholding, so long as such shareholders provide the fund with such certifications, waivers or other documentation as the fund requires to comply with these rules, including, to the extent required, with regard to their direct and indirect owners. In general, it is expected that a shareholder that is a U.S. person or non-U.S. individual will be able to avoid being withheld upon by timely providing the fund with a valid IRS Form W-9 or W-8, respectively. Subject to any applicable intergovernmental agreement, payments to a shareholder that is a “foreign financial institution” (as defined under these rules) will generally be subject to withholding unless such shareholder (i)(a) enters into a valid agreement with the IRS to, among other requirements, report required information about certain direct and indirect U.S. investors or accounts, or (b) qualifies for an exception from entering into such an agreement and (ii) provides the fund with appropriate certifications or other documentation concerning its status. The fund may disclose the information that it receives from its shareholders to the IRS, non-U.S. taxing authorities or other parties as necessary to comply with FATCA, including current or future Treasury regulations or IRS guidance issued thereunder, in each case as modified by any applicable intergovernmental agreements between the United States and a non-U.S. government to implement FATCA and improve international tax compliance. Each prospective investor is urged to consult its tax adviser regarding the applicability of FATCA and any other reporting requirements with respect to the prospective investor’s own situation. Persons investing in the fund through an intermediary should contact their intermediary regarding the application of this reporting and withholding regime to their investments in the fund. General Considerations. The federal income tax discussion set forth above is for general information only. Prospective investors should consult their tax advisers regarding the specific federal tax consequences of purchasing, holding, and disposing of shares of the fund, as well as the effects of state, local and foreign tax law and any proposed tax law changes. MANAGEMENT Trustees Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Liaquat Ahamed (Born Author; won Pulitzer Trustee of the Brookings Institution and Chair of its 1952), Trustee since 2012 Prize for Lords of Investment Committee. Mr. Ahamed is also a Finance: The Bankers director of the Rohatyn Group, an emerging-market Who Broke the World. fund complex that manages money for institutions. Director of Aspen Mr. Ahamed has 25 years experience in the Insurance Co., a New management of fixed income portfolios and was York Stock Exchange previously the Chief Executive Officer of Fischer company and Chair of Francis Trees & Watts, Inc., a fixed-income the Aspen Board’s investment management subsidiary of BNP Paribas. Investment Committee. Mr. Ahamed holds a B.A. in economics from Trinity College, Cambridge University and an M.A. in economics from Harvard University. January 31, 2013 II-70 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Ravi Akhoury (Born 1947), Advisor to New York Director of RAGE Frameworks, Inc. and English Trustee since 2009 Life Insurance Company. Helper, Inc. (each a private software company). Mr. Served as Chairman and Akhoury previously served as Director of Jacob CEO of MacKay Shields Ballas Capital India (a non-banking finance company (a multi-product focused on private equity advisory services) and a investment management member of its Compensation Committee. He also firm with AUM over $40 served as Director and on the Compensation billion) from 1992 to Committee of MaxIndia/New York Life Insurance 2007. Company in India. Mr. Akhoury is also a Trustee of the Rubin Museum, serving on the Investment Committee, and of American India Foundation. Mr. Akhoury is a former Vice President and Investment Policy Committee member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He previously served on the Board of Bharti Telecom (an Indian telecommunications company) and was a member of its Audit and Compensation Committees. He also served on the Board of Thompson Press (a publishing company) and was a member of its Audit Committee. Mr. Akhoury graduated from the Indian Institute of Technology with a BS in Engineering and obtained an MS in Quantitative Methods from SUNY at Stony Brook. Barbara M. Baumann (Born President of Cross Creek Director of SM Energy Company (a publicly held 1955), Trustee since 2010 Energy Corporation, a U.S. exploration and production company) and UNS strategic consultant to Energy Corporation (a publicly held electric utility in domestic energy firms Arizona). She is a Trustee of Mount Holyoke and direct investor in College. She is a former Chair of the Board, and a energy projects. current Board member, of Girls Inc. of Metro Denver, and serves on the Finance Committee of The Children’s Hospital of Colorado, as well as the Investment Committee of the Denver Foundation). Prior to May 2012, Ms. Baumann was a Director of CVR Energy, Inc. (a publicly held petroleum refiner and fertilizer manufacturer). Prior to 2003, She was Executive Vice President of Associated Energy Managers, LLC (a domestic private equity firm). From 1981 until 2000 she held a variety of financial and operational management positions with the global energy company Amoco Corporation and its successor, BP. Ms. Baumann holds a B.A. from Mount Holyoke College and an MBA from The Wharton School of the University of Pennsylvania. January 31, 2013 II-71 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Jameson A. Baxter (Born President of Baxter Chairman of the Mutual Fund Directors Forum; 1943), Trustee since 1994, Associates, Inc., (a Director of the Adirondack Land Trust; and Trustee Vice Chair from 2005 to 2011 private investment firm). of the The Nature Conservancy’s Adirondack and Chair since 2011 Chapter. Until 2011, Ms. Baxter was a Director of ASHTA Chemicals Inc. Until 2007, Ms. Baxter was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service company) and Advocate Health Care. She has also served as a director on a number of other boards including BoardSource (formerly the National Center for Nonprofit Boards), Intermatic Corporation (a manufacturer of energy control products) and MB Financial. She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College. Ms. Baxter is also a graduate of Mount Holyoke College. Charles B. Curtis (Born Senior Advisor to the Member of the Council on Foreign Relations and the 1940), Trustee since 2001 Center for Strategic and U.S. State Department International Security International Studies. Advisory Board. Mr. Curtis is Chairman of the Previously, President and World Institute for Nuclear Security, a non profit Chief Operating Officer, international non governmental organization Nuclear Threat Initiative headquartered in Vienna, Austria. Mr. Curtis also (a private foundation serves as a Director of Southern California Edison (a dealing with national regulated electric utility) and its parent company, security issues). Edison International. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Mr. Curtis is an attorney with over 15 years in private practice and 19 years in various positions in public service, including service at the Department of Treasury, the U.S. House of Representatives, the Securities and Exchange Commission, the Federal Energy Regulatory Commission and the Department of Energy. Robert J. Darretta (Born Mr. Darretta serves as a Until April, 2007, Mr. Darretta was Vice Chairman 1946), Trustee since 2007 director of the United of the Board of Directors of Johnson & Johnson (a Health Group and as the diversified health care conglomerate) . Mr. Darretta Health Care Industry received a B.S. in Economics from Villanova Advisor to Permira, (a University. global private equity firm). Prior to 2007, Mr. Darretta was the Chief Financial Officer of Johnson & Johnson. January 31, 2013 II-72 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Katinka Domotorffy (Born Voting member of the Vice Chair of Reach Out and Read of Greater New 1975), Trustee since 2012 Investment Committee York, an organization dedicated to promoting of the Anne Ray childhood literacy. Ms. Domotorffy holds a BSc in Charitable Trust, part of Economics from the University of Pennsylvania and the Margaret A. Cargill an MSc in Accounting and Finance from the London Philanthropies. Prior to School of Economics. 2012, Ms. Domotorffy was Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management John A. Hill (Born 1942), Vice Chairman, First Director of Devon Energy Corporation and various Trustee since 1985 and Reserve Corporation (a private companies owned by First Reserve Chairman from 2000 to 2011 private equity buyout Corporation. He is also Chairman of The Board of firm that specializes in Trustees of Sarah Lawrence College and a member energy investments in the of the Advisory Board of the Millstein Center for diversified world-wide Corporate Governance and Performance at the Yale energy industry). School of Management. Mr. Hill received a B.A in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow (Born 1947), President of the Alfred P. Trustee of Yale University; a Director of Trustee since 1997 Sloan Foundation (a TransCanada Corporation (an energy company philanthropic institution focused on natural gas transmission, oil pipelines, focused primarily on and power services) and of Exelon Corporation (an research and education energy company focused on power services); and a on issues related to Member of the Board of Overseers of the Boston science, technology and Symphony Orchestra. Prior to August 2007, he economic performance). served as a Director of National Grid (a U.K.-based He is the Elizabeth and holding company with interests in electric and gas James Killian Professor transmission and distribution and of Economics, Emeritus telecommunications infrastructure). Prior to July, at the Massachusetts 2006, he served as President of the Yale University Institute of Technology Council. Prior to February 2005, he served on the (“MIT”). board of the Whitehead Institute for Biomedical Prior to 2007, he was the Research (a non-profit research institution). Prior to Director of the Center for February 2002, he was a Director of State Farm Energy and Indemnity Company (an automobile insurance Environmental Policy company), and prior to March 2000, he was a Research at MIT. Director of New England Electric System (a public utility holding company). Dr. Joskow holds a Ph.D. and a M.Phil. from Yale University and a B.A. from Cornell University. January 31, 2013 II-73 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Elizabeth T. Kennan Partner in Dr. Kennan served as Chairman and is now Lead (Born 1938), Trustee from Cambus-Kenneth Farm Director of Northeast Utilities. She is a Trustee of the 1992-2010, and since 2012 (thoroughbred horse National Trust for Historic Preservation and of breeding and general Centre College, and Chairman of the Board of farming). She is Trustees of Shaker Village of Pleasant Hill. From President Emeritus of 1992 to 2010, Dr. Kennan served as a Trustee on the Mount Holyoke College. Board of the Putnam Funds, which she then rejoined as a Trustee in 2012. Until 2006, she was a member of The Trustees of Reservations. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of the University of Notre Dame, and is active in various educational and civic associations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.A. from Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. January 31, 2013 II-74 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee Kenneth R. Leibler (Born A founder and former Until November 2010, Mr. Leibler was a Director of 1949), Trustee since 2006 Chairman of the Boston Ruder Finn Group (a global communications and Options Exchange (an advertising firm). Prior to December 2006, Mr. electronic market place Leibler served as a Director of the Optimum Funds for the trading of listed Group. Prior to October 2006, he served as a Director derivatives securities). of ISO New England (the organization responsible He currently serves as for the operation of the electric generation system in Vice Chairman of the the New England states). Prior to 2000, he was a Board of Trustees of Director of the Investment Company Institute in Beth Israel Deaconess Washington, D.C. Prior to January 2005 Mr. Leibler Hospital in Boston and as served as Chairman and Chief Executive Officer of a Director of Northeast the Boston Stock Exchange. Prior to January 2000, Utilities, which operates he served as President and Chief Executive Officer of New England’s largest Liberty Financial Companies (a publicly traded energy delivery system. diversified asset management organization). Prior to June 1990, he served as President and Chief Operating Officer of the American Stock Exchange (AMEX). Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated with a B.A in Economics from Syracuse University. Robert E. Patterson (Born Senior Partner of Cabot Mr. Patterson is past Chairman and served as a 1945), Trustee since 1984 Properties, L.P. and Trustee of the Joslin Diabetes Center. Prior to Co-Chairman of Cabot December 2001, Mr. Patterson served as the Properties, Inc. (a private President and as a Trustee of Cabot Industrial Trust equity firm investing in (a publicly-traded real estate investment trust). He commercial real estate). has also served as a Trustee of the Sea Education Association. Prior to 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot & Forbes Realty Advisers, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. January 31, 2013 II-75 Name, Address 1 , Year of Birth, Position(s) Held with Principal Fund and Length of Service Occupation(s) During as a Putnam Fund Trustee 2 Past 5 Years Other Directorships Held by Trustee George Putnam, III (Born Chairman of New Director of The Boston Family Office, LLC (a 1951), Trustee since 1984 Generation Research, registered investment advisor), a Trustee of Inc. (a publisher of Epiphany School and a Trustee of the Marine financial advisory and Biological Laboratory. Until 2010, Mr. Putnam was a other research services) Trustee of St. Mark’s School. Until 2006, Mr. and President of New Putnam was a Trustee of Shore Country Day School. Generation Advisors, Until 2002, he was a Trustee of the Sea Education LLC (a registered Association. Mr. Putnam is a graduate of Harvard investment adviser to College, Harvard Business School and Harvard Law private funds), which are School. firms he founded in 1986. Prior to June 2007, Mr. Putnam was President of the Putnam Funds. W. Thomas Stephens (Born Prior to 2009, Mr. Director of TransCanadaPipelines Ltd (an energy 1942), Trustee from Stephens was Chairman infrastructure company). Until 2010, Mr. Stephens 1997-2008, and since 2009 and Chief Executive was a Director of Boise Inc. (a manufacturer of paper Officer of Boise and packaging products). Until 2004, Mr. Stephens Cascade, LLC (a paper, was a Director of Xcel Energy Incorporated (a public forest product and utility company), Qwest Communications and timberland assets Norske Canada, Inc. (a paper manufacturer). Until company). 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). Prior to July 2001, Mr. Stephens was Chairman of Mail-Well. Mr. Stephens holds B.S. and M.S. degrees from the University of Arkansas. Interested Trustees *Robert L. Reynolds (Born President and Chief Director of several not-for-profit boards, including 1952), Trustee since 2008 Executive Officer of West Virginia University Foundation, the Concord Putnam Investments. Museum, Dana-Farber Cancer Institute, and Boston Member of Putnam Chamber of Commerce. He is a member of the Chief Investments’ Board of Executives Club of Boston, the National Directors. Prior to Innovation Initiative, and the Council on joining Putnam Competitiveness, and he is a former President of the Investments in 2008, Mr. Commercial Club of Boston. Prior to 2008, he Reynolds was Vice served as a Director of FMR Corporation, Fidelity Chairman and Chief Investments Insurance Ltd., Fidelity Investments Operating Officer of Canada Ltd., and Fidelity Management Trust Fidelity Investments Company and as a Trustee of the Fidelity Family of from 2000 to 2007. Funds. Mr. Reynolds received a B.S. in Administration & Finance from West Virginia University. January 31, 2013 II-76 1 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam Funds. 2 Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, death or removal. * Trustee who is an “interested person” (as defined in the 1940 Act) of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is deemed an “interested person” by virtue of his positions as an officer of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. Trustee Qualifications Each of the fund’s Trustees, with the exception of Ms. Baumann, was most recently elected by shareholders of the fund during 2009, although most of the Trustees have served on the board for many years. Ms. Baumann was elected to the Board of Trustees by the Independent Trustees effective July 1, 2010. Dr. Kennan, who retired from the Board of Trustees of the Putnam funds on June 30, 2010, was re-appointed to the Board of Trustees by the Independent Trustees effective January 1, 2012. The Board Policy and Nominating Committee is responsible for recommending proposed nominees for election to the full Board of Trustees for its approval. As part of its deliberative process, the Committee considers the experience, qualifications, attributes and skills that it determines would benefit the Putnam funds at the time. In recommending the election of the current board members as Trustees, the Committee generally considered the educational, business and professional experience of each Trustee in determining his or her qualifications to serve as a Trustee of the fund, including the Trustee's record of service as a director or trustee of public and private organizations. (This included, but was not limited to, consideration of the specific experience noted in the preceding table.) In the case of most members of the board, the Committee considered his or her previous service as a member of the Board of Trustees of the Putnam funds, which demonstrated a high level of diligence and commitment to the interests of fund shareholders and an ability to work effectively and collegially with other members of the board. The Committee also considered, among other factors, the particular attributes described below with respect to the various individual Trustees and considered the attributes as indicative of the person’s ability to deal effectively with the types of financial, regulatory, and/or investment matters that typically arise in the course of a Trustee’s work: Liaquat Ahamed Mr. Ahamed’s experience as chief executive officer of a major investment management organization and as head of the investment division at the World Bank, as well as his experience as an author of economic literature. Ravi Akhoury Mr. Akhoury's experience as chairman and chief executive officer of a major investment management organization. Barbara M. Baumann Ms. Baumann’s experience in the energy industry as a consultant, an investor, and in both financial and operational management positions at a global energy company, and her service as a director of two NYSE companies. Jameson A. Baxter Ms. Baxter's experience in corporate finance acquired in the course of her career at a major investment bank, her experience as a director and audit committee chair of two NYSE companies and her role as Chairman of the Mutual Fund Directors Forum. January 31, 2013 II-77 Charles B. Curtis Mr. Curtis' experience in public and regulatory policy matters relating to energy and finance acquired in the course of his service in various senior positions in government and on numerous boards of public and private organizations. Robert J. Darretta Mr. Darretta's experience as the Chief Financial Officer and Vice Chairman of the Board of a major NYSE health products company. Katinka Domotorffy Ms. Domotorffy’s experience as Chief Investment Officer and Global Head of Quantitative Investment Strategies at a major asset management organization. John A. Hill Mr. Hill's experience as founder and chairman of a major open-end mutual fund and as a founder and lead managing partner of one of the largest private equity firms in the U.S. Paul L. Joskow Dr. Joskow's education and experience as a professional economist familiar with financial economics and related issues and his service on multiple for-profit boards. Elizabeth T. Kennan Dr. Kennan’s experience as a director of numerous public companies and her service for many years as President of Mount Holyoke College. Kenneth R. Leibler Mr. Leibler's extensive experience in the financial services industry, including as CEO of a major asset management organization, and his service as a director of various public and private companies. Robert E. Patterson Mr. Patterson’s training and experience as an attorney and his experience as president of a NYSE company. George Putnam, III Mr. Putnam’s training and experience as an attorney, his experience as the founder and chief executive officer of an investment management firm and his experience as an author of various publications on the subject of investments. W. Thomas Stephens Mr. Stephens' extensive business experience, including his service as Chief Executive Officer of four public companies, as non-executive chairman of two public companies and as a director of numerous other public companies. Interested Trustee Robert L. Reynolds Mr. Reynolds’ extensive experience as a senior executive of one of the largest mutual fund organizations in the U.S. and his current role as the Chief Executive Officer of Putnam Investments. Officers In addition to Robert L. Reynolds, the fund’s President, the other officers of the fund are shown below. All of the officers of your fund are employees of Putnam Management or its affiliates or are members of the Trustees’ independent administrative staff. Name, Address 1 , Year of Birth, Length of Service with Principal Occupation(s) During Past 5 Years and Position(s) Held with Fund the Putnam Funds 2 Position(s) with Fund’s Investment Adviser and Distributor 3 Jonathan S. Horwitz 4 (Born 1955) Since 2004 Executive Vice President, Principal Executive Executive Vice President, Principal Officer and Compliance Liaison, The Putnam Funds. Executive Officer, and Compliance Liaison January 31, 2013 II-78 Name, Address 1 , Year of Birth, Length of Service with Principal Occupation(s) During Past 5 Years and Position(s) Held with Fund the Putnam Funds 2 Position(s) with Fund’s Investment Adviser and Distributor 3 Steven D. Krichmar (Born 1958) Since 2002 Chief of Operations, Putnam Investments and Vice President and Principal Financial Putnam Management. Officer Robert T. Burns (Born 1961) Since 2011 General Counsel, Putnam Investments, Putnam Vice President and Chief Legal Management and Putnam Retail Management. Officer Robert R. Leveille (Born 1969) Since 2007 Chief Compliance Officer, Putnam Investments, Vice President and Chief Compliance Putnam Management and Putnam Retail Officer Management. Michael J. Higgins 4 (Born 1976) Since 2010 Manager of Finance, Dunkin’ Brands (2008-2010); Vice President and Treasurer Senior Financial Analyst, Old Mutual Asset Management (2007-2008); Senior Financial Analyst, Putnam Investments (1999-2007). Janet C. Smith (Born 1965) Since 2007 Director of Fund Administration Services, Putnam Vice President, Principal Accounting Investments and Putnam Management. Officer, and Assistant Treasurer Susan G. Malloy (Born 1957) Since 2007 Director of Accounting and Control Services, Putnam Vice President and Assistant Management. Treasurer James P. Pappas (Born 1953) Vice Since 2004 Director of Trustee Relations, Putnam Investments President and Putnam Management. Mark C. Trenchard (Born 1962) Since 2002 Director of Operational Compliance, Putnam Vice President and BSA Compliance Investments, Putnam Retail Management Officer Judith Cohen 4 (Born 1945) Since 1993 Vice President, Clerk and Associate Treasurer, The Vice President, Clerk, and Associate Putnam Funds. Treasurer Nancy E. Florek 4 (Born 1957) Since 2000 Vice President, Proxy Manager, Assistant Clerk and Vice President, Proxy Manager, Associate Treasurer, The Putnam Funds. Assistant Clerk, and Associate Treasurer 1 The address of each Officer is One Post Office Square, Boston, MA 02109. 2 Each officer serves for an indefinite term, until his or her resignation, retirement, death or removal. 3 Prior positions and/or officer appointments with the fund or the fund’s investment adviser and distributor have been omitted. 4 Officers of the fund indicated are members of the Trustees’ independent administrative staff. Compensation for these individuals is fixed by the Trustees and reimbursed to Putnam Management by the funds. Except as stated above, the principal occupations of the officers and Trustees for the last five years have been with the employers as shown above, although in some cases they have held different positions with such employers. January 31, 2013 II-79 Leadership Structure and Standing Committees of the Board of Trustees For details regarding the number of times the standing committees of the Board of Trustees met during a fund's last fiscal year, see "Trustee responsibilities and fees" in Part I of this SAI. Board Leadership Structure. Currently, 14 of the 15 Trustees of your fund are Independent Trustees, meaning that they are not considered "interested persons" of your fund or its investment manager. These Independent Trustees must vote separately to approve all financial arrangements and other agreements with your fund’s investment manager and other affiliated parties. The role of the Independent Trustees has been characterized as that of a “watchdog” charged with oversight to protect shareholders’ interests against overreaching and abuse by those who are in a position to control or influence a fund. Your fund’s Independent Trustees meet regularly as a group in executive session. An Independent Trustee currently serves as chair of the Board. Taking into account the number, the diversity and the complexity of the funds overseen by the Board and the aggregate amount of assets under management, your fund’s Trustees have determined that the efficient conduct of the Board's affairs makes it desirable to delegate responsibility for certain specific matters to committees of the Board. Certain committees (the Executive Committee, Distributions Committee, and Audit and Compliance Committee) are authorized to act for the Trustees as specified in their charters. The other committees review and evaluate matters specified in their charters and make recommendations to the Trustees as they deem appropriate. Each committee may utilize the resources of your fund’s independent staff, counsel and auditors as well as other experts. The committees meet as often as necessary, either in conjunction with regular meetings of the Trustees or otherwise. The membership and chair of each committee are appointed by the Trustees upon recommendation of the Board Policy and Nominating Committee. Each committee is chaired by an Independent Trustee and, except as noted below, the membership and chairs of each committee consist exclusively of Independent Trustees. The Trustees have determined that this committee structure also allows the Board to focus more effectively on the oversight of risk as part of its broader oversight of the fund's affairs. While risk management is the primary responsibility of the fund's investment manager, the Trustees regularly receive reports regarding investment risks and compliance risks. The Board's committee structure allows separate committees to focus on different aspects of these risks and their potential impact on some or all of the funds and to discuss with the fund's investment manager how it monitors and controls such risks. Audit and Compliance Committee. The Audit and Compliance Committee provides oversight on matters relating to the preparation of the funds’ financial statements, compliance matters, internal audit functions, and Codes of Ethics issues. This oversight is discharged by regularly meeting with management and the funds’ independent auditors and keeping current on industry developments. Duties of this Committee also include the review and evaluation of all matters and relationships pertaining to the funds’ independent auditors, including their independence. The members of the Committee include only Trustees who are not “interested persons” of the funds or Putnam Management. Each member of the Committee also is “independent,” as that term is interpreted for purposes of Rule 10A-3(b)(1) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the listing standards of the NYSE. The Board of Trustees has adopted a written charter for the Committee, a current copy of which is available at Putnam.com/individual. The Committee currently consists of Messrs. Leibler (Chairperson), Curtis, Darretta and Hill, and Ms. Baumann. Board Policy and Nominating Committee . The Board Policy and Nominating Committee reviews matters pertaining to the operations of the Board of Trustees and its Committees, the compensation of the Trustees and their staff, and the conduct of legal affairs for the funds. The Committee evaluates and recommends all candidates for election as Trustees and recommends the appointment of members and chairs of each board January 31, 2013 II-80 committee. The Committee will consider nominees for Trustee recommended by shareholders of a fund provided that such recommendations are submitted by the date disclosed in the fund’s proxy statement and otherwise comply with applicable securities laws, including Rule 14a-8 under the Exchange Act. The Committee also reviews policy matters affecting the operation of the Board and its independent staff. In addition, the Committee oversees the voting of proxies associated with portfolio investments of the funds with the goal of ensuring that these proxies are voted in the best interest of the funds’ shareholders. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee generally believes that the Board benefits from diversity of background, experience and views among its members, and considers this as a factor in evaluating the composition of the Board, but has not adopted any specific policy in this regard. The Committee is composed entirely of Trustees who are not “interested persons” of the funds or Putnam Management and currently consists of Messrs. Hill (Chairperson), Curtis, Patterson and Putnam, Dr. Kennan and Ms. Baxter. Brokerage Committee . The Brokerage Committee reviews the funds' policies regarding the execution of portfolio trades and Putnam Management's practices and procedures relating to the implementation of those policies. The Committee reviews periodic reports on the cost and quality of execution of portfolio transactions and the extent to which brokerage commissions have been used (i) by Putnam Management to obtain brokerage and research services generally useful to it in managing the portfolios of the funds and of its other clients, and (ii) by the funds to pay for certain fund expenses. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Drs. Joskow (Chairperson) and Kennan, Ms. Baxter, and Messrs. Akhoury, Patterson, Putnam and Stephens. Contract Committee . The Contract Committee reviews and evaluates at least annually all arrangements pertaining to (i) the engagement of Putnam Management and its affiliates to provide services to the funds, (ii) the expenditure of the funds' assets for distribution purposes pursuant to Distribution Plans of the funds, and (iii) the engagement of other persons to provide material services to the funds, including in particular those instances where the cost of services is shared between the funds and Putnam Management and its affiliates or where Putnam Management or its affiliates have a material interest. The Committee also reviews the proposed organization of new fund products, proposed structural changes to existing funds and matters relating to closed-end funds. The Committee reports and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Mr. Patterson (Chairperson), Ms. Baxter, Drs. Joskow and Kennan, and Messrs. Akhoury, Putnam and Stephens. Distributions Committee . The Distributions Committee oversees all dividends and distributions by the funds. The Committee makes recommendations to the Trustees of the funds regarding the amount and timing of distributions paid by the funds, and determines such matters when the Trustees are not in session. The Committee also oversees the policies and procedures pursuant to which Putnam Management prepares recommendations for distributions, and meets regularly with representatives of Putnam Management to review the implementation of these policies and procedures. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Ms. Baumann (Chairperson), and Messrs. Curtis, Darretta, Hill and Leibler. Executive Committee . The functions of the Executive Committee are twofold. The first is to ensure that the funds’ business may be conducted at times when it is not feasible to convene a meeting of the Trustees or for the Trustees to act by written consent. The Committee may exercise any or all of the power and authority of the Trustees when the Trustees are not in session. The second is to establish annual and ongoing goals, objectives and priorities for the Board of Trustees and to ensure coordination of all efforts between the Trustees and Putnam Management on behalf of the shareholders of the funds. The Committee currently consists of Ms. Baxter (Chairperson), and Messrs. Hill, Liebler, Patterson and Putnam. Investment Oversight Committees . The Investment Oversight Committees regularly meet with investment personnel of Putnam Management to review the investment performance and strategies of the funds in light of January 31, 2013 II-81 their stated investment objectives and policies. The Committees seek to identify any compliance issues that are unique to the applicable categories of funds and work with the appropriate Board committees to ensure that any such issues are properly addressed. Investment Oversight Committee A currently consists of Messrs. Akhoury (Chairperson), Darretta, Hill, Patterson and Reynolds, Dr. Kennan and Ms. Baxter. Investment Oversight Committee B currently consists of Messrs. Putnam (Chairperson), Curtis, Leibler and Stephens, Dr. Joskow, and Ms. Baumann. Pricing Committee. The Pricing Committee oversees the valuation of assets of the Putnam funds and reviews the funds’ policies and procedures for achieving accurate and timely pricing of fund shares. The Committee also oversees implementation of these policies, including fair value determinations of individual securities made by Putnam Management or other designated agents of the funds. The Committee also oversees compliance by money market funds with Rule 2a-7 of the 1940 Act and the correction of occasional pricing errors. The Committee also reviews matters related to the liquidity of portfolio holdings. The Committee reports to the Trustees and makes recommendations to the Trustees regarding these matters. The Committee currently consists of Messrs. Darretta (Chairperson), Curtis, Hill and Leibler, and Ms. Baumann. Indemnification of Trustees The Agreement and Declaration of Trust of the fund provides that the fund will indemnify its Trustees and officers against liabilities and expenses incurred in connection with litigation in which they may be involved because of their offices with the fund, except if it is determined in the manner specified in the Agreement and Declaration of Trust that they have not acted in good faith in the reasonable belief that their actions were in the best interests of the fund or that such indemnification would relieve any officer or Trustee of any liability to the fund or its shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of his or her duties. The fund, at its expense, provides liability insurance for the benefit of its Trustees and officers. For details of Trustees’ fees paid by the fund and information concerning retirement guidelines for the Trustees, see “Charges and expenses” in Part I of this SAI. Putnam Management and its Affiliates Putnam Management is one of America’s oldest and largest money management firms. Putnam Management’s staff of experienced portfolio managers and research analysts selects securities and constantly supervises the fund’s portfolio. By pooling an investor’s money with that of other investors, a greater variety of securities can be purchased than would be the case individually; the resulting diversification helps reduce investment risk. Putnam Management has been managing mutual funds since 1937. Putnam Management is a subsidiary of Putnam Investments, of which a majority is owned through a series of subsidiaries by Great-West Lifeco Inc., which is a financial services holding company with operations in Canada, the United States and Europe and is a member of the Power Financial Corporation group of companies. Power Financial Corporation, a global company with interests in the financial services industry, is a subsidiary of Power Corporation of Canada, a financial, industrial, and communications holding company, of which the Honorable Paul Desmarais, Sr., through a group of private holding companies which he controls, has voting control. Trustees and officers of the fund who are also officers of Putnam Management or its affiliates or who are stockholders of Putnam Investments or its parent companies will benefit from the advisory fees, sales commissions, distribution fees and transfer agency fees paid or allowed by the fund. January 31, 2013 II-82 The Management Contract Under a Management Contract between the fund and Putnam Management, subject to such policies as the Trustees may determine, Putnam Management, at its expense, furnishes continuously an investment program for the fund and makes investment decisions on behalf of the fund. Subject to the control of the Trustees, Putnam Management also manages, supervises and conducts the other affairs and business of the fund, furnishes office space and equipment, provides bookkeeping and clerical services (including determination of the fund’s net asset value, but excluding shareholder accounting services) and places all orders for the purchase and sale of the fund’s portfolio securities. Putnam Management may place fund portfolio transactions with broker-dealers that furnish Putnam Management, without cost to it, certain research, statistical and quotation services of value to Putnam Management and its affiliates in advising the fund and other clients. In so doing, Putnam Management may cause the fund to pay greater brokerage commissions than it might otherwise pay. For details of Putnam Management’s compensation under the Management Contract, see “Charges and expenses” in Part I of this SAI. Putnam Management’s compensation under the Management Contract may be reduced in any year if the fund’s expenses exceed the limits on investment company expenses imposed by any statute or regulatory authority of any jurisdiction in which shares of the fund are qualified for offer or sale. The term “expenses” is defined in the statutes or regulations of such jurisdictions, and generally excludes brokerage commissions, taxes, interest, extraordinary expenses and, if the fund has a distribution plan, payments made under such plan. Fund-specific expense limitation. Under the Management Contract, Putnam Management may reduce its compensation to the extent that the fund’s expenses exceed such lower expense limitation as Putnam Management may, by notice to the fund, declare to be effective. For the purpose of determining any such limitation on Putnam Management’s compensation, expenses of the fund shall not reflect the application of commissions or cash management credits that may reduce designated fund expenses. The terms of any such expense limitation specific to a particular fund are described in the prospectus and/or Part I of this SAI . General expense limitation. Through at least June 30, 2013, Putnam Management will reimburse expenses or waive fees of the fund to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis, to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. In addition to the fee paid to Putnam Management, the fund reimburses Putnam Management for the compensation and related expenses of certain officers of the fund and their assistants who provide certain administrative services for the fund and the other Putnam funds, each of which bears an allocated share of the foregoing costs. The aggregate amount of all such payments and reimbursements is determined annually by the Trustees. The amount of this reimbursement for the fund’s most recent fiscal year is included in “Charges and expenses” in Part I of this SAI. Putnam Management pays all other salaries of officers of the fund. The fund pays all expenses not assumed by Putnam Management including, without limitation, auditing, legal, custodial, investor servicing and shareholder reporting expenses. The fund pays the cost of typesetting for its prospectuses and the cost of printing and mailing any prospectuses sent to its shareholders. Putnam Retail Management pays the cost of printing and distributing all other prospectuses. January 31, 2013 II-83 The Management Contract provides that Putnam Management shall not be subject to any liability to the fund or to any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its duties on the part of Putnam Management. The Management Contract may be terminated without penalty by vote of the Trustees or the shareholders of the fund, or by Putnam Management, on 30 days’ written notice. It may be amended only by a vote of the shareholders of the fund. The Management Contract also terminates without payment of any penalty in the event of its assignment. The Management Contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a “majority of the outstanding voting securities” as defined in the 1940 Act. Putnam Management has entered into a Master Sub-Accounting Services Agreement with State Street Bank and Trust Company ("State Street"), under which Putnam Management has delegated to State Street responsibility for providing certain administrative, pricing, and bookkeeping services for the fund. Putnam Management pays State Street a fee, monthly, based on a combination of fixed annual charges and charges based on the fund's assets and the number and types of securities held by the fund, and reimburses State Street for certain out-of-pocket expenses. The Sub-Manager If so disclosed in the fund’s prospectus, PIL, an affiliate of Putnam Management, has been retained as the sub-manager for a portion of the assets of the fund, as determined by Putnam Management from time to time, pursuant to a sub-management agreement between Putnam Management and PIL. Under the terms of the sub-management contract, PIL, at its own expense, furnishes continuously an investment program for that portion of each such fund that is allocated to PIL from time to time by Putnam Management and makes investment decisions on behalf of such portion of the fund, subject to the supervision of Putnam Management. Putnam Management may also, at its discretion, request PIL to provide assistance with purchasing and selling securities for the fund, including placement of orders with certain broker-dealers. PIL, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The sub-management contract provides that PIL shall not be subject to any liability to Putnam Management, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PIL. The sub-management contract may be terminated with respect to a fund without penalty by vote of the Trustees or the shareholders of the fund, or by PIL or Putnam Management, on 30 days’ written notice. The sub-management contract also terminates without payment of any penalty in the event of its assignment. Subject to applicable law, it may be amended by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. The sub-management contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a “majority of the outstanding voting securities” as defined in the 1940 Act. January 31, 2013 II-84 The Sub-Adviser If so disclosed in the fund’s prospectus, The Putnam Advisory Company, LLC (“PAC”), an affiliate of Putnam Management, has been retained as a sub-adviser for a portion of the assets of the fund, as determined from time to time by Putnam Management or, with respect to portions of a fund’s assets for which PIL acts as sub-manager as described above, by PIL pursuant to a sub-advisory contract among Putnam Management, PIL and PAC. Under certain terms of the sub-advisory contract, PAC, at its own expense, furnishes continuously an investment program for that portion of each such fund that is allocated to PAC from time to time by Putnam Management or PIL, as applicable and makes investment decisions on behalf of such portion of the fund, subject to the supervision of Putnam Management or PIL, as the case may be. Putnam Management or PIL, as the case may be, may also, at its discretion, request PAC to provide assistance with purchasing and selling securities for the fund, including placement of orders with certain broker-dealers. PAC, at its expense, furnishes all necessary investment and management facilities, including salaries of personnel, required for it to execute its duties. The sub-advisory contract provides that PAC shall not be subject to any liability to Putnam Management, PIL, the fund or any shareholder of the fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PAC. The sub-advisory contract may be terminated with respect to a fund without penalty by vote of the Trustees or the shareholders of the fund, or by PAC, PIL or Putnam Management, on 30 days’ written notice. The sub-advisory contract also terminates without payment of any penalty in the event of its assignment. Subject to applicable law, it may be amended by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. The sub-advisory contract provides that it will continue in effect only so long as such continuance is approved at least annually by vote of either the Trustees or the shareholders, and, in either case, by a majority of the Trustees who are not “interested persons” of Putnam Management or the fund. In each of the foregoing cases, the vote of the shareholders is the affirmative vote of a “majority of the outstanding voting securities” as defined in the 1940 Act. Portfolio Transactions Potential conflicts of interest in managing multiple accounts. Like other investment professionals with multiple clients, the fund’s Portfolio Manager(s) may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under “ PORTFOLIO MANAGERS” “Other accounts managed” at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (“performance fee accounts”), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others: • The most attractive investments could be allocated to higher-fee accounts or performance fee accounts. • The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time. • The trading of other accounts could be used to benefit higher-fee accounts (front- running). January 31, 2013 II-85 • The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Management’s policies: • Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts. • All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts). • All trading must be effected through Putnam’s trading desks and normal queues and procedures must be followed ( i.e. , no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure). • Front running is strictly prohibited. • The fund’s Portfolio Manager(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Manager(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Management’s investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish “pilot” or “incubator” funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the fund’s Portfolio Manager(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Manager(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Management’s policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation – neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Management’s daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings). A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Manager(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Management’s trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold – for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Management’s trade allocation policies generally provide that each day’s transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Management’s opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic January 31, 2013 II-86 basis as part of Putnam Management’s trade oversight procedures in an attempt to ensure fairness over time across accounts. “Cross trades,” in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay, or if such trades result in more attractive investments being allocated to higher-fee accounts. Putnam Management and the fund’s Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on investment objectives or other factors, the Portfolio Manager(s) may give advice and make decisions for another account that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Manager(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The fund’s Portfolio Manager(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. For information on restrictions imposed on personal securities transactions of the fund’s Portfolio Manager(s), please see “- Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund.” For information about other funds and accounts managed by the fund’s Portfolio Manager(s), please refer to “Who oversees and manages the fund(s)?” in the prospectus and “ PORTFOLIO MANAGERS” “Other accounts managed” in Part I of the SAI. Brokerage and research services. Transactions on stock exchanges, commodities markets and futures markets and other agency transactions involve the payment by the fund of negotiated brokerage commissions. Such commissions may vary among different brokers. A particular broker may charge different commissions according to such factors as execution venue and exchange. Although the fund does not typically pay commissions for principal transactions in the over-the-counter markets, such as the markets for most fixed income securities and certain derivatives, an undisclosed amount of profit or “mark-up” is included in the price the fund pays. In underwritten offerings, the price paid by the fund includes a disclosed, fixed commission or discount retained by the underwriter or dealer. See "Charges and expenses" in Part I of this SAI for information concerning commissions paid by the fund. It has for many years been a common practice in the investment advisory business for broker-dealers that execute portfolio transactions for the clients of advisers of investment companies and other institutional investors to provide those advisers with brokerage and research services, as defined in Section 28(e) of the Exchange Act. Consistent with this practice, Putnam Management receives brokerage and research services from broker-dealers with which Putnam Management places the fund's portfolio transactions. The services that broker-dealers may January 31, 2013 II-87 provide to Putnam Management’s managers and analysts include, among others, brokerage and trading systems, economic analysis, investment research, industry and company reviews, statistical information, market data, evaluations of investments, recommendations as to the purchase and sale of investments and performance measurement services. Some of these services are of value to Putnam Management and its affiliates in advising various of their clients (including the fund), although not all of these services are necessarily useful and of value in managing the fund. Research services provided by broker-dealers are supplemental to Putnam Management’s own research efforts and relieve Putnam Management of expenses it might otherwise have borne in generating such research. The management fee paid by the fund is not reduced because Putnam Management and its affiliates receive brokerage and research services even though Putnam Management might otherwise be required to purchase some of these services for cash. Putnam Management may also use portfolio transactions to generate “soft dollar” credits to pay for “mixed-use” services ( i.e. , products or services that may be used both for investment- and non-investment-related purposes), but in such instances Putnam Management uses its own resources to pay for that portion of the mixed-use product or service that in its good-faith judgment does not relate to investment or brokerage purposes. Putnam Management may also allocate trades to generate soft dollar credits for third-party investment research reports and related fundamental research. Putnam Management places all orders for the purchase and sale of portfolio investments for the funds, and buys and sells investments for the funds, through a substantial number of brokers and dealers. In selecting broker-dealers to execute the funds’ portfolio transactions, Putnam Management uses its best efforts to obtain for each fund the most favorable price and execution reasonably available under the circumstances, except to the extent it may be permitted to pay higher brokerage commissions as described below. In seeking the most favorable price and execution and in considering the overall reasonableness of the brokerage commissions paid, Putnam Management, having in mind the fund's best interests, considers all factors it deems relevant, including, in no particular order of importance, and by way of illustration, price, the size and type of the transaction, the nature of the market for the security or other investment, the amount of the commission, the timing of the transaction taking into account market prices and trends, the reputation, experience and financial stability of the broker-dealer involved and the quality of service rendered by the broker-dealer in other transactions. Putnam Management may cause the fund to pay a broker-dealer that provides "brokerage and research services" (as defined in the Exchange Act and as described above) to Putnam Management an amount of disclosed commission for effecting securities transactions on stock exchanges and other transactions for the fund on an agency basis in excess of the commission another broker-dealer would have charged for effecting that transaction. Putnam Management may also instruct an executing broker to “step out” a portion of the trades placed with a broker to other brokers that provide brokerage and research services to Putnam Management. Putnam Management's authority to cause the fund to pay any such greater commissions or to instruct a broker to “step out” a portion of a trade is subject to the requirements of applicable law and such policies as the Trustees may adopt from time to time. It is the position of the staff of the SEC that Section 28(e) of the Exchange Act does not apply to the payment of such greater commissions in "principal" transactions. Accordingly, Putnam Management will use its best effort to obtain the most favorable price and execution available with respect to such transactions, as described above. The Trustees of the funds have directed Putnam Management, subject to seeking most favorable pricing and execution, to use its best efforts to allocate a portion of overall fund trades to trading programs which generate commission credits to pay fund expenses such as shareholder servicing and custody charges. The extent of any commission credits generated for this purpose may vary significantly from time to time and from fund to fund depending on, among other things, the nature of each fund's trading activities and market conditions. The Management Contract provides that commissions, fees, brokerage or similar payments received by Putnam Management or an affiliate in connection with the purchase and sale of portfolio investments of the fund, less any direct expenses approved by the Trustees, shall be recaptured by the fund through a reduction of the fee payable by the fund under the Management Contract. Putnam Management seeks to recapture for the fund January 31, 2013 II-88 soliciting dealer fees on the tender of the fund's portfolio securities in tender or exchange offers. Any such fees which may be recaptured are likely to be minor in amount. Principal Underwriter Putnam Retail Management, located at One Post Office Square, Boston, MA 02109, is the principal underwriter of shares of the fund and the other continuously offered Putnam funds. Putnam Retail Management is not obligated to sell any specific amount of shares of the fund and will purchase shares for resale only against orders for shares. See “Charges and expenses” in Part I of this SAI for information on sales charges and other payments received by Putnam Retail Management. Personal Investments by Employees of Putnam Management and Putnam Retail Management and Officers and Trustees of the Fund Employees of Putnam Management, PIL, PAC and Putnam Retail Management and officers and Trustees of the fund are subject to significant restrictions on engaging in personal securities transactions. These restrictions are set forth in the Codes of Ethics adopted by Putnam Management, PIL, PAC and Putnam Retail Management (the “Putnam Investments Code of Ethics”) and by the fund (the “Putnam Funds Code of Ethics”). The Putnam Investments Code of Ethics and the Putnam Funds Code of Ethics, in accordance with Rule 17j-1 of the 1940 Act, contain provisions and requirements designed to identify and address certain conflicts of interest between personal investment activities and the interests of the fund. The Putnam Investments Code of Ethics does not prohibit personnel from investing in securities that may be purchased or held by the fund. However, the Putnam Investments Code of Ethics, consistent with standards recommended by the Investment Company Institute’s Advisory Group on Personal Investing and requirements established by Rule 17j-1 and rules adopted under the Investment Advisers Act of 1940, among other things, prohibits personal securities investments without pre-clearance, imposes time periods during which personal transactions may not be made in certain securities by employees with access to investment information, and requires the timely submission of broker confirmations and quarterly reporting of personal securities transactions. Additional restrictions apply to portfolio managers, traders, research analysts and others involved in the investment advisory process. The Putnam Funds Code of Ethics incorporates and applies the restrictions of the Putnam Investments Code of Ethics to officers and Trustees of the fund who are affiliated with Putnam Investments. The Putnam Funds Code of Ethics does not prohibit unaffiliated officers and Trustees from investing in securities that may be held by the fund; however, the Putnam Funds Code of Ethics regulates the personal securities transactions of unaffiliated Trustees of the fund, including limiting the time periods during which they may personally buy and sell certain securities and requiring them to submit reports of personal securities transactions under certain circumstances. The fund’s Trustees, in compliance with Rule 17j-1, approved the Putnam Investments and the Putnam Funds Codes of Ethics and are required to approve any material changes to these Codes. The Trustees also provide continued oversight of personal investment policies and annually evaluate the implementation and effectiveness of the Codes of Ethics. Investor Servicing Agent Putnam Investor Services, Inc., located at One Post Office Square, Boston, MA 02109, is the fund’s investor servicing agent (transfer, plan and dividend disbursing agent), for which it receives fees that are paid monthly by the fund. The fee paid to Putnam Investor Services with respect to assets attributable to class A, class B, class C, class M, class R, class T and class Y shares, subject to certain limitations, is based on a fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The January 31, 2013 II-89 fee paid to Putnam Investor Services with respect to class R5 shares is based on an annual rate of 0.15% of each fund’s average assets attributable to class R5 shares, except that an annual rate of 0.12% of each fund’s average assets attributable to class R5 shares applies to Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam American Government Income Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Global Income Trust, Putnam Income Fund and Putnam Short Duration Income Fund. The fee paid to Putnam Investor Services with respect to class R6 shares is based on an annual rate of 0.05% of each fund’s average assets attributable to class R6 shares. Through at least June 30, 2013, investor servicing fees for each fund will not exceed an annual rate of 0.320% of the fund’s average assets. Financial intermediaries (including brokers, dealers, banks, bank trust departments, registered investment advisers, financial planners, and retirement plan administrators) may own shares of the fund for the benefit of their customers in an omnibus account (including retirement plans). In these circumstances, the financial intermediaries or other third parties, rather than Putnam Investor Services, may provide some or all of the sub-accounting and similar record keeping services for their customers’ accounts. In recognition of these services, Putnam Investor Services may make payments to these financial intermediaries or other third parties. Payments may be based on the number of shareholders in an omnibus account or the assets or share class held in an account. Putnam Investor Services also makes payments to financial intermediaries that charge networking fees for certain services provided in connection with the maintenance of shareholder accounts. These payments are described above under the headings “Distribution Plans – Additional Dealer Payments.” Putnam Investor Services will pay its affiliate, FASCore, LLC up to 0.24% on the average value of the assets in Putnam-administered plans invested in the funds on an annual basis in consideration of sub-accounting, recordkeeping, retirement plan administration and other services being provided to participants in Putnam-administered retirement plans with respect to their investments in the funds. In addition to these payments, affiliates of Putnam Investor Services may make payments to FASCore, LLC and its affiliates of the types, and up to the amounts, described below under the headings “Distribution Plans - Additional Dealer Payments.” Custodian State Street Bank and Trust Company, located at 2 Avenue de Lafayette, Boston, Massachusetts 02111, is the fund’s custodian. State Street is responsible for safeguarding and controlling the fund’s cash and securities, handling the receipt and delivery of securities, collecting interest and dividends on the fund’s investments, serving as the fund’s foreign custody manager, providing reports on foreign securities depositaries, making payments covering the expenses of the fund and performing other administrative duties. State Street does not determine the investment policies of the fund or decide which securities the fund will buy or sell. State Street has a lien on the fund’s assets to secure charges and advances made by it. The fund may from time to time enter into brokerage arrangements that reduce or recapture fund expenses, including custody expenses. The fund also has an offset arrangement that may reduce the fund’s custody fee based on the amount of cash maintained by its custodian. Counsel to the Fund and the Independent Trustees Ropes & Gray LLP serves as counsel to the fund and the independent Trustees, and is located at Prudential Tower 800 Boylston Street, Boston Massachusetts 02199. DETERMINATION OF NET ASSET VALUE The fund determines the net asset value per share of each class of shares once each day the NYSE is open. Currently, the NYSE is closed Saturdays, Sundays and the following holidays: New Year’s Day, Rev. Dr. Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, the Fourth of July, Labor Day, Thanksgiving Day and Christmas Day. The fund determines net asset value as of the close of regular trading on January 31, 2013 II-90 the NYSE, normally 4:00 p.m. Eastern time. The net asset value per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Assets of money market funds are valued at amortized cost pursuant to Rule 2a-7 of the 1940 Act. For other funds, securities and other assets (“Securities”) for which market quotations are readily available are valued at prices which, in the opinion of Putnam Management, most nearly represent the market values of such Securities. Currently, prices for these Securities are determined using the last reported sale price (or official closing price for Securities listed on certain markets) or, if no sales are reported (as in the case of some Securities traded over-the-counter), the last reported bid price, except that certain Securities are valued at the mean between the last reported bid and ask prices. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates market value. All other Securities are valued by Putnam Management or other parties at their fair value following procedures approved by the Trustees. Reliable market quotations are not considered to be readily available for, among other Securities, long-term corporate bonds and notes, certain preferred stocks, Tax-exempt Securities, and certain foreign securities. These investments are valued at fair value, generally on the basis of valuations furnished by approved pricing services, which determine valuations for normal, institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships between securities that are generally recognized by institutional traders. Other Securities, such as various types of options, are valued at fair value on the basis of valuations furnished by broker-dealers or other market intermediaries. Putnam Management values all other Securities at fair value using its internal resources. The valuation procedures applied in any specific instance are likely to vary from case to case. However, consideration is generally given to the financial position of the issuer and other fundamental analytical data relating to the investment and to the nature of the restrictions on disposition of the Securities (including any registration expenses that might be borne by the fund in connection with such disposition). In addition, specific factors are also generally considered, such as the cost of the investment, the market value of any unrestricted Securities of the same class, the size of the holding, the prices of any recent transactions or offers with respect to such Securities and any available analysts’ reports regarding the issuer. In the case of Securities that are restricted as to resale, Putnam Management determines fair value based on the inherent worth of the Security without regard to the restrictive feature, adjusted for any diminution in value resulting from the restrictive feature. Generally, trading in certain Securities (such as foreign securities) is substantially completed each day at various times before the close of the NYSE. The closing prices for these Securities in markets or on exchanges outside the U.S. that close before the close of the NYSE may not fully reflect events that occur after such close but before the close of the NYSE. As a result, the fund has adopted fair value pricing procedures, which, among other things, require the fund to fair value foreign equity securities if there has been a movement in the U.S. market that exceeds a specified threshold. Although the threshold may be revised from time to time and the number of days on which fair value prices will be used will vary, it is possible that fair value prices will be used by the fund to a significant extent. In addition, Securities held by some of the funds may be traded in foreign markets that are open for business on days that the fund is not, and the trading of such Securities on those days may have an impact on the value of a shareholder’s investment at a time when the shareholder cannot buy and sell shares of the fund. Currency exchange rates used in valuing Securities are normally determined as of 4:00 p.m. Eastern time. Occasionally, events affecting such exchange rates may occur between the time of the determination of exchange rates and the close of the NYSE, which, in the absence of fair valuation, would not be reflected in the computation of the fund’s net asset value. If events materially affecting the currency exchange rates occur during such period, then the exchange rates used in valuing affected Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. January 31, 2013 II-91 In addition, because of the amount of time required to collect and process trading information as to large numbers of securities issues, the values of certain Securities (such as convertible bonds, U.S. government securities and tax-exempt securities) are determined based on market quotations collected before the close of the NYSE. Occasionally, events affecting the value of such Securities may occur between the time of the determination of value and the close of the Exchange, which, in the absence of fair value prices, would not be reflected in the computation of the fund’s net asset value. If events materially affecting the value of such Securities occur during such period, then these Securities will be valued by Putnam Management at their fair value following procedures approved by the Trustees. It is expected that any such instance would be very rare. The fair value of Securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such Securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a Security at a given point in time and does not reflect an actual market price. The fund may also value its Securities at fair value under other circumstances pursuant to procedures approved by the Trustees. Money Market Funds Money market funds generally value their portfolio securities at amortized cost according to Rule 2a-7 under the 1940 Act. Since the net income of a money market fund is declared as a dividend each time it is determined, the net asset value per share of a money market fund typically remains at $1.00 per share immediately after such determination and dividend declaration. Any increase in the value of a shareholder’s investment in a money market fund representing the reinvestment of dividend income is reflected by an increase in the number of shares of that fund in the shareholder’s account on the last business day of each month. It is expected that a money market fund’s net income will normally be positive each time it is determined. However, if because of realized losses on sales of portfolio investments, a sudden rise in interest rates, or for any other reason the net income of a fund determined at any time is a negative amount, a money market fund may offset such amount allocable to each then shareholder’s account from dividends accrued during the month with respect to such account. If, at the time of payment of a dividend, such negative amount exceeds a shareholder’s accrued dividends, a money market fund may reduce the number of outstanding shares by treating the shareholder as having contributed to the capital of the fund that number of full and fractional shares which represent the amount of the excess. Each shareholder is deemed to have agreed to such contribution in these circumstances by his or her investment in a money market fund. INVESTOR SERVICES Shareholder Information Each time shareholders buy or sell shares, a statement confirming the transaction and listing their current share balance will be made available for viewing electronically or delivered via mail. (Under certain investment plans, a statement may only be sent quarterly.) The fund also sends annual and semiannual reports that keep shareholders informed about its portfolio and performance, and year-end tax information to simplify their recordkeeping. To help shareholders take full advantage of their Putnam investment, publications covering many topics of interest to investors are available on our website or from Putnam Investor Services. Shareholders may call Putnam Investor Services toll-free weekdays at 1-800-225-1581 between 8:00 a.m. and 8:00 p.m., Eastern-time, for more information, including account balances. Shareholders can also visit the Putnam website at http://www.putnam.com. Your Investing Account January 31, 2013 II-92 The following information provides more detail concerning the operation of a Putnam Investing Account. For further information or assistance, investors should consult Putnam Investor Services. Shareholders who purchase shares through a defined contribution plan should note that not all of the services or features described below may be available to them, and they should contact their employer for details. A shareholder may reinvest a cash distribution without a front-end sales charge or without the reinvested shares being subject to a CDSC, as the case may be, by delivering to Putnam Investor Services the uncashed distribution check. Putnam Investor Services must receive the properly endorsed check within 1 year after the date of the check. The Investing Account also provides a way to accumulate shares of the fund. In most cases, after an initial investment, a shareholder may send checks to Putnam Investor Services, made payable to the fund, to purchase additional shares at the applicable public offering price next determined after Putnam Investor Services receives the check. Checks must be drawn on a U.S. bank and must be payable in U.S. dollars. Putnam Investor Services acts as the shareholder's agent whenever it receives instructions to carry out a transaction on the shareholder's account. Upon receipt of instructions that shares are to be purchased for a shareholder's account, shares will be purchased through the investment dealer designated by the shareholder. Shareholders may change investment dealers at any time by written notice to Putnam Investor Services, provided the new dealer has a sales agreement with Putnam Retail Management. Shares credited to an account are transferable upon written instructions in good order to Putnam Investor Services and may be sold to the fund as described under "How do I sell or exchange fund shares?" in the prospectus. Putnam funds no longer issue share certificates. A shareholder may send to Putnam Investor Services any certificates which have been previously issued to enable more convenient maintenance of the account as a book-entry account. Putnam Retail Management, at its expense, may provide certain additional reports and administrative material to qualifying institutional investors with fiduciary responsibilities to assist these investors in discharging their responsibilities. Institutions seeking further information about this service should contact Putnam Retail Management, which may modify or terminate this service at any time. The fund pays Putnam Investor Services' fees for maintaining Investing Accounts. Checkwriting Privilege . For those funds that allow shareholders, as disclosed in the prospectus, to redeem shares by check, Putnam is currently waiving the minimum per-check amount stated in the prospectus. Reinstatement Privilege An investor who has redeemed shares of the fund may reinvest within 90 days of such redemption the proceeds of such redemption in shares of the same class of the fund, or may reinvest within 90 days of such redemption the proceeds in shares of the same class of one of the other continuously offered Putnam funds (through the exchange privilege described in the prospectus), including, in the case of shares subject to a CDSC, the amount of CDSC charged on the redemption. Any such reinvestment would be at the net asset value of the shares of the fund(s) the investor selects, next determined after Putnam Retail Management receives a Reinstatement Authorization. The time that the previous investment was held will be included in determining any applicable CDSC due upon redemptions and, in the case of class B shares, the eight-year period for conversion to class A shares. Reinstatements into class B, class C or class M shares may be permitted even if the resulting purchase would otherwise be rejected for causing a shareholder’s investments in such class to exceed the applicable investment maximum. Shareholders will receive from Putnam Retail Management the amount of any CDSC paid at the time of redemption as part of the reinstated investment, which may be treated as capital gains to the shareholder for tax purposes. January 31, 2013 II-93 Exercise of the Reinstatement Privilege does not alter the federal income tax treatment of any capital gains realized on a sale of fund shares, but to the extent that any shares are sold at a loss and the proceeds are reinvested in shares of the fund, some or all of the loss may be disallowed as a deduction. Consult your tax adviser. Investors who desire to exercise the Reinstatement Privilege should contact their investment dealer or Putnam Investor Services. Exchange Privilege Except as otherwise set forth in this section, by calling Putnam Investor Services, investors may exchange shares valued in the aggregate up to $500,000 between accounts with identical registrations, provided that no certificates are outstanding for such shares. During periods of unusual market changes and shareholder activity, shareholders may experience delays in contacting Putnam Investor Services by telephone to exercise the telephone exchange privilege. Putnam Investor Services also makes exchanges promptly after receiving a properly completed Exchange Authorization Form and, if issued, share certificates. If the shareholder is a corporation, partnership, agent, or surviving joint owner, Putnam Investor Services will require additional documentation of a customary nature. Because an exchange of shares involves the redemption of fund shares and reinvestment of the proceeds in shares of another Putnam fund, completion of an exchange may be delayed under unusual circumstances if the fund were to suspend redemptions or postpone payment for the fund shares being exchanged, in accordance with federal securities laws. Exchange Authorization Forms and prospectuses of the other Putnam funds are available from Putnam Retail Management or investment dealers having sales contracts with Putnam Retail Management. The prospectus of each fund describes its investment objective(s) and policies, and shareholders should obtain a prospectus and consider these objectives and policies carefully before requesting an exchange. Shares of certain Putnam funds are not available to residents of all states. The fund reserves the right to change or suspend the exchange privilege at any time. Shareholders would be notified of any change or suspension. Additional information is available from Putnam Investor Services at 1-800-225-1581. Shareholders of other Putnam funds may also exchange their shares at net asset value for shares of the fund, as set forth in the current prospectus of each fund. Exchanges from Putnam Money Market Fund, Putnam Tax Exempt Money Market Fund or Putnam Short Duration Income Fund into another Putnam fund may be subject to an initial sales charge. For federal income tax purposes, an exchange is a sale on which the investor generally will realize a capital gain or loss depending on whether the net asset value at the time of the exchange is more or less than the investor's basis. All exchanges are subject to applicable short-term trading fees and Putnam’s policies on excessive short-term trading, as set forth in the Fund’s Prospectus. In addition, trustees, sponsors and administrators of qualified plans that invest in the Fund may impose short-term trading fees whose terms may differ from those described in the Prospectus. January 31, 2013 II-94 Same-Fund Exchange Privilege . Class A shareholders who are eligible to purchase class Y, class R5 or class R6 shares may exchange their class A shares for class Y, class R5, or class R6 shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and, in the case of class R5 and class R6 shares, the shares are available through the relevant retirement plan. Class C shareholders who are eligible to purchase class Y shares may exchange their class C shares for class Y shares of the same fund, provided that the class C shares are no longer subject to a CDSC and class Y shares of such fund are offered to residents of the shareholder’s state. Class R shareholders who are eligible to purchase class R5 or class R6 shares may exchange their class R shares for class R5 or class R6 shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and are available through the relevant retirement plan. Class R5 shareholders who are eligible to purchase class A, class R, class R6 or class Y shares may exchange their class R5 shares for class A, class R, class R6 or class Y shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and are available through the relevant retirement plan. Class R6 shareholders who are eligible to purchase class A, class R, class R5 or class Y shares may exchange their class R6 shares for class A, class R, class R5 or class Y shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and are available through the relevant retirement plan. Class Y shareholders who are eligible to purchase class A, class C, class R5 or class R6 shares may exchange their class Y shares for class A, class C, class R5 or class R6 shares of the same fund, provided that such shares are offered to residents of the shareholder’s state and, in the case of class R5 and class R6 shares, the shares are available through the relevant retirement plan. Class Y shareholders should be aware that the financial institution or intermediary through which they hold class Y shares may have the authority under its account or similar agreement to exchange class Y shares for class A or class C shares under certain circumstances, and none of the Putnam Funds, Putnam Retail Management or Putnam Investor Services are responsible for any actions taken by a shareholder’s financial institution or intermediary in this regard. No sales charges or other charges will apply to a same-fund exchange. In addition, for federal income tax purposes, a same-fund exchange is not expected to result in the realization by the investor of a capital gain or loss. The same-fund exchange privilege may not be available for all accounts and may not be offered by all financial institutions or intermediaries through which a shareholder may hold shares. To exchange shares under the same-fund exchange privilege, please contact your investment dealer or Putnam Investor Services. Dividends PLUS Shareholders may invest the fund's distributions of net investment income or distributions combining net investment income and short-term capital gains in shares of the same class of another continuously offered Putnam fund (the "receiving fund") using the net asset value per share of the receiving fund determined on the date the fund's distribution is payable. No sales charge or CDSC will apply to the purchased shares. The prospectus of each fund describes its investment objective(s) and policies, and shareholders should obtain a prospectus and consider these objective(s) and policies carefully before investing their distributions in the receiving fund. Shares of certain Putnam funds are not available to residents of all states. Shareholders of other Putnam funds may also use their distributions to purchase shares of the fund at net asset value. January 31, 2013 II-95 For federal tax purposes, distributions from the fund which are reinvested in another fund are treated as paid by the fund to the shareholder and invested by the shareholder in the receiving fund and thus, to the extent composed of taxable income and deemed paid to a taxable shareholder, are taxable. The Dividends PLUS program may be revised or terminated at any time. Plans Available to Shareholders The plans described below are fully voluntary and may be terminated at any time without the imposition by the fund or Putnam Investor Services of any penalty. All plans provide for automatic reinvestment of all distributions in additional shares of the fund at net asset value. The fund, Putnam Retail Management or Putnam Investor Services may modify or cease offering these plans at any time. Systematic Withdrawal Plan ("SWP"). An investor who owns or buys shares of the fund valued at $5,000 or more at the current public offering price may open a SWP plan and have a designated sum of money ($50 or more) paid monthly, quarterly, semi-annually or annually to the investor or another person. (Payments from the fund can be combined with payments from other Putnam funds into a single check through a designated payment plan.) Shares are deposited in a plan account, and all distributions are reinvested in additional shares of the fund at net asset value (except where the plan is utilized in connection with a charitable remainder trust). Shares in a plan account are then redeemed at net asset value to make each withdrawal payment. Payment will be made to any person the investor designates; however, if shares are registered in the name of a trustee or other fiduciary, payment will be made only to the fiduciary, except in the case of a profit-sharing or pension plan where payment will be made to a designee. As withdrawal payments may include a return of principal, they cannot be considered a guaranteed annuity or actual yield of income to the investor. The redemption of shares in connection with a plan generally will result in a gain or loss for tax purposes. Some or all of the losses realized upon redemption may be disallowed pursuant to the so-called wash sale rules if shares of the same fund from which shares were redeemed are purchased (including through the reinvestment of fund distributions) within a period beginning 30 days before, and ending 30 days after, such redemption. In such a case, the basis of the replacement shares will be increased to reflect the disallowed loss. Continued withdrawals in excess of income will reduce and possibly exhaust invested principal, especially in the event of a market decline. The cost of administering these plans for the benefit of those shareholders participating in them is borne by the fund as an expense of all shareholders. The fund, Putnam Retail Management or Putnam Investor Services may terminate or change the terms of the plan at any time. A plan will be terminated if communications mailed to the shareholder are returned as undeliverable. Investors should consider carefully with their own financial advisers whether the plan and the specified amounts to be withdrawn are appropriate in their circumstances. The fund and Putnam Investor Services make no recommendations or representations in this regard. Tax-favored plans. (Not offered by funds investing primarily in Tax-exempt Securities.) Investors may purchase shares of the fund through the following Tax Qualified Retirement Plans, available to qualified individuals or organizations: Standard and variable profit-sharing (including 401(k)) and money purchase pension plans; and Individual Retirement Account Plans (IRAs), including simple IRAs, Roth IRAs, SEP IRAs; and Coverdell Education savings plans. Forms and further information on these Plans are available from investment dealers or from Putnam Retail Management. In addition, specialized professional plan administration services are available on an optional basis; contact Putnam Investor Services at 1-866-207-7261. January 31, 2013 II-96 Consultation with a competent financial and tax adviser regarding these Plans and consideration of the suitability of fund shares as an investment under the Employee Retirement Income Security Act of 1974, or otherwise, is recommended. Automatic Rebalancing Arrangements. Putnam Retail Management or Putnam Investor Services may enter into arrangements with certain dealers which provide for automatic periodic rebalancing of shareholders’ accounts in Putnam funds. For more information about these arrangements, please contact Putnam Retail Management or Putnam Investor Services. SIGNATURE GUARANTEES Requests to redeem shares having a net asset value of $100,000 or more, or to transfer shares or make redemption proceeds payable to anyone other than the registered account owners, must be signed by all registered owners or their legal representatives and must be guaranteed by a bank, broker/dealer, municipal securities dealer or broker, credit union, national securities exchange, registered securities association, clearing agency, savings association or trust company, provided such institution is authorized and acceptable under and conforms with Putnam Investor Services’ signature guarantee procedures. A copy of such procedures is available upon request. In certain situations, for example, if you want your redemption proceeds sent to an address other than your address as it appears on Putnam’s records, you may also need to provide a signature guarantee. Putnam Investor Services usually requires additional documentation for the sale of shares by a corporation, partnership, agent or fiduciary, or a surviving joint owner. Contact Putnam Investor Services at 1-800-225-1581 for more information on Putnam’s signature guarantee and documentation requirements. REDEMPTIONS Suspension of redemptions. The fund may not suspend shareholders’ right of redemption, or postpone payment for more than seven days, unless the Exchange is closed for other than customary weekends or holidays, or if permitted by the rules of the SEC during periods when trading on the Exchange is restricted or during any emergency which makes it impracticable for the fund to dispose of its securities or to determine fairly the value of its net assets, or during any other period permitted by order of the Commission for protection of investors. In-kind redemptions. With the consent of a redeeming shareholder (or, with respect to certain funds as indicated in the prospectus, in Putnam’s discretion), the fund will consider satisfying all or a portion of a redemption request by distributing securities or other property in lieu of cash (“in-kind” redemptions). Any transaction costs or other expenses involved in liquidating securities received in an in-kind redemption will be borne by the redeeming investor. For information regarding procedures for in-kind redemptions, please contact Putnam Retail Management. SHAREHOLDER LIABILITY Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of the fund. However, the Agreement and Declaration of Trust disclaims shareholder liability for acts or obligations of the fund and requires that notice of such disclaimer be given in each agreement, obligation, or instrument entered into or executed by the fund or the Trustees. The Agreement and Declaration of Trust provides for indemnification out of fund property for all loss and expense of any shareholder held personally liable for the obligations of the fund. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which the fund would be unable to meet its obligations. The likelihood of such circumstances appears to be remote. January 31, 2013 II-97 DISCLOSURE OF PORTFOLIO INFORMATION The Trustees of the Putnam funds have adopted policies with respect to the disclosure of the fund’s portfolio holdings by the fund, Putnam Management, or their affiliates. These policies provide that information about the fund’s portfolio generally may not be released to any party prior to (i) the day after the posting of such information on the Putnam Investments website, (ii) the filing of the information with the SEC in a required filing, or (iii) the dissemination of such information to all shareholders simultaneously. Certain limited exceptions pursuant to the fund’s policies are described below. The Trustees will periodically receive reports from the fund’s Chief Compliance Officer regarding the operation of these policies and procedures, including any arrangements to make non-public disclosures of the fund’s portfolio information to third parties. Putnam Management and its affiliates are not permitted to receive compensation or other consideration in connection with disclosing information about the fund’s portfolio holdings to third parties. Public Disclosures The fund’s portfolio holdings are currently disclosed to the public through filings with the SEC and postings on the Putnam Investments website. The fund files its portfolio holdings with the SEC for each fiscal quarter on Form N-CSR (with respect to each annual period and semi-annual period) and Form N-Q (with respect to the first and third quarters of the fund’s fiscal year). In addition, money market funds file monthly reports of portfolio holdings on form N-MFP (with respect to the prior month). Shareholders may obtain the Form N-CSR, N-MFP and N-Q filings on the SEC’s website at http://www.sec.gov. In addition, Form N-CSR and N-Q filings may be reviewed and copied at the SEC’s public reference room in Washington, D.C. Form N-CSR and N-Q filings are available upon filing and form N-MFP filings are available 60 days after each calendar month end. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. For Putnam Money Market Fund and Putnam Tax Exempt Money Market Fund, the following information is publicly available on the Putnam Investments website, Putnam.com/individual, as disclosed in the following table. This information will remain available on the website for six months thereafter, after which the information can be found on the SEC’s website. Information Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Monthly 5 business days after the end of each month. For Putnam Short Duration Income Fund, Putnam Management makes the fund’s portfolio information publicly available on the Putnam Investments website, www.putnam.com/individual, as disclosed in the following table. Information Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Monthly On or after 5 business days after the end of each month. For all other funds, Putnam Management also currently makes the fund’s portfolio information publicly available on the Putnam Investments website, www.putnam.com/individual, as disclosed in the following table. January 31, 2013 II-98 Information(1) Frequency of Disclosure Date of Web Posting Full Portfolio Holdings Quarterly Last business day of the month following the end of each calendar quarter Top 10 Portfolio Holdings and Monthly Approximately 15 days after the other portfolio statistics end of each month (1) Putnam mutual funds that are not currently offered to the general public (“incubated” funds) do not post portfolio holdings on the Web, except to the extent required by applicable regulations. Full portfolio holdings for the Putnam RetirementReady® Funds and Putnam Global Sector Fund, which invest solely in other Putnam funds, are posted on www.putnam.com/individual approximately 15 days after the end of each month. Please see these funds’ prospectuses for their target allocations. The scope of the information relating to the fund’s portfolio that is made available on the website may change from time to time without notice. In addition, the posting of fund holdings may be delayed in some instances for technical reasons. Putnam Management or its affiliates may include fund portfolio information that has already been made public through a Web posting or SEC filing in marketing literature and other communications to shareholders, advisors or other parties, provided that, in the case of information made public through the Web, the information is disclosed no earlier than the day after the date of posting to the website. Other Disclosures In order to address potential conflicts between the interest of fund shareholders, on the one hand, and those of Putnam Management, Putnam Retail Management or any affiliated person of those entities or of the fund, on the other hand, the fund’s policies require that non-public disclosures of information regarding the fund’s portfolio may be made only if there is a legitimate business purpose consistent with fiduciary duties to all shareholders of the fund. In addition, the party receiving the non-public information must sign a non-disclosure agreement unless otherwise approved by the Chief Compliance Officer of the fund. Arrangements to make non-public disclosures of the fund’s portfolio information must be approved by the Chief Compliance Officer of the fund. The Chief Compliance Officer will report on an ongoing basis to a committee of the fund’s Board of Trustees consisting only of Trustees who are not “interested persons” of the fund or Putnam Management regarding any such arrangement that the fund may enter into with third parties other than service providers to the fund. The fund periodically discloses its portfolio information on a confidential basis to various service providers that require such information in order to assist the fund with its day-to-day business affairs. In addition to Putnam Management and its affiliates, including Putnam Investor Services and PRM, these service providers include the fund’s custodian (State Street Bank and Trust Company) and any sub-custodians, pricing services, independent registered public accounting firm, legal counsel (Ropes & Gray LLP), financial printer (McMunn Associates, Inc.), and proxy voting service (Glass, Lewis & Co). These service providers are required to keep such information confidential, and are prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. The fund may also periodically provide non-public information about its portfolio holdings to rating and ranking organizations, such as Lipper Inc. and Morningstar Inc., in connection with those firms’ research on and classification of the fund and in order to gather information about how the fund’s attributes (such as volatility, turnover, and expenses) compare with those of peer funds. The fund may also periodically provide non-public information about its portfolio holdings to consultants that provide portfolio analysis services or other investment research. Any such rating, ranking, or consulting firm would be required to keep the fund’s portfolio January 31, 2013 II-99 information confidential and would be prohibited from trading based on the information or otherwise using the information except as necessary in providing services to the fund. PROXY VOTING GUIDELINES AND PROCEDURES The Trustees of the Putnam funds have established proxy voting guidelines and procedures that govern the voting of proxies for the securities held in the funds’ portfolios. The proxy voting guidelines summarize the funds’ positions on various issues of concern to investors, and provide direction to the proxy voting service used by the funds as to how fund portfolio securities should be voted on proposals dealing with particular issues. The proxy voting procedures explain the role of the Trustees, Putnam Management, the proxy voting service and the funds’ proxy manager in the proxy voting process, describe the procedures for referring matters involving investment considerations to the investment personnel of Putnam Management and describe the procedures for handling potential conflicts of interest. The Putnam funds’ proxy voting guidelines and procedures are included in this SAI as Appendix A. Information regarding how the funds voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012 is available on the Putnam Individual Investor website, www.putnam.com/individual, and on the SEC’s website at www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures by calling Putnam’s Shareholder Services at 1-800-225-1581. SECURITIES RATINGS The ratings of securities in which the fund may invest will be measured at the time of purchase and, to the extent a security is assigned a different rating by one or more of the various rating agencies, Putnam Management may use the highest rating assigned by any agency. Putnam Management will not necessarily sell an investment if its rating is reduced. The following rating services describe rated securities as follows: Moody’s Investors Service, Inc. Bonds Aaa - Bonds which are rated Aaa are judged to be of the best quality. They carry the smallest degree of investment risk and are generally referred to as “gilt edged.” Interest payments are protected by a large or by an exceptionally stable margin and principal is secure. While the various protective elements are likely to change, such changes as can be visualized are most unlikely to impair the fundamentally strong position of such issues. Aa - Bonds which are rated Aa are judged to be of high quality by all standards. Together with the Aaa group they comprise what are generally known as high grade bonds. They are rated lower than the best bonds because margins of protection may not be as large as in Aaa securities or fluctuation of protective elements may be of greater amplitude or there may be other elements present which make the long-term risk appear somewhat larger than the Aaa securities. A - Bonds which are rated A possess many favorable investment attributes and are to be considered as upper-medium-grade obligations. Factors giving security to principal and interest are considered adequate, but elements may be present which suggest a susceptibility to impairment sometime in the future. January 31, 2013 II-100 Baa - Bonds which are rated Baa are considered as medium grade obligations, ( i.e. , they are neither highly protected nor poorly secured). Interest payments and principal security appear adequate for the present but certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Such bonds lack outstanding investment characteristics and in fact have speculative characteristics as well. Ba - Bonds which are rated Ba are judged to have speculative elements; their future cannot be considered as well-assured. Often the protection of interest and principal payments may be very moderate, and thereby not well safeguarded during both good and bad times over the future. Uncertainty of position characterizes bonds in this class. B - Bonds which are rated B generally lack characteristics of the desirable investment. Assurance of interest and principal payments or of maintenance of other terms of the contract over any long period of time may be small. Caa - Bonds which are rated Caa are of poor standing. Such issues may be in default or there may be present elements of danger with respect to principal or interest. Ca - Bonds which are rated Ca represent obligations which are speculative in a high degree. Such issues are often in default or have other marked shortcomings. C - Bonds which are rated C are the lowest rated class of bonds, and issues so rated can be regarded as having extremely poor prospects of ever attaining any real investment standing. Notes MIG 1/VMIG 1 This designation denotes best quality. There is present strong protection by established cash flows, superior liquidity support or demonstrated broad-based access to the market for refinancing. MIG 2/VMIG 2 This designation denotes high quality. Margins of protection are ample although not so large as in the preceding group. Commercial paper Issuers rated Prime-1 (or supporting institutions) have a superior ability for repayment of senior short-term debt obligations. Prime-1 repayment ability will often be evidenced by the following characteristics: Leading market positions in well established industries. High rates of return on funds employed. Conservative capitalization structure with moderate reliance on debt and ample asset protection. Broad margins in earnings coverage of fixed financial charges and high internal cash generation. Well established access to a range of financial markets and assured sources of alternate liquidity. Issuers rated Prime-2 (or supporting institutions) have a strong ability for repayment of senior short-term debt obligations. This will normally be evidenced by many of the characteristics cited above to a lesser degree. Earnings trends and coverage ratios, while sound, may be more subject to variation. Capitalization characteristics, while still appropriate, may be more affected by external conditions. Ample alternate liquidity is maintained. January 31, 2013 II-101 Standard & Poor’s Bonds AAA - An obligation rated AAA has the highest rating assigned by Standard & Poor’s. The obligor’s capacity to meet its financial commitment on the obligation is extremely strong. AA - An obligation rated AA differs from the highest-rated obligations only in small degree. The obligor’s capacity to meet its financial commitment on the obligation is very strong. A - An obligation rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB - An obligation rated BBB exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Obligations rated BB , B , CCC , CC and C are regarded as having significant speculative characteristics. BB indicates the lowest degree of speculation and C the highest. While such obligations will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major exposures to adverse conditions. BB - An obligation rated BB is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor’s inadequate capacity to meet its financial commitment on the obligation. B - An obligation rated B is more vulnerable to nonpayment than obligations rated BB , but the obligor currently has the capacity to meet its financial commitment on the obligations. Adverse business, financial, or economic conditions will likely impair the obligor’s capacity or willingness to meet its financial commitment on the obligation. CCC - An obligation rated CCC is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC - An obligation rated CC is currently highly vulnerable to nonpayment. C - The C rating may be used to cover a situation where a bankruptcy petition has been filed, or similar action has been taken, but payments on this obligation are being continued. D - An obligation rated D is in payment default. The D rating category is used when interest payments or principal payments are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor’s believes that such payments will be made during such grace period. The D rating also will be used upon the filing of a bankruptcy petition, or the taking of a similar action if payments on an obligation are jeopardized. Notes SP-1 Strong capacity to pay principal and interest. Those issues determined to possess overwhelming safety characteristics are given a plus (+) designation. January 31, 2013 II-102 SP-2 Satisfactory capacity to pay principal and interest. SP-3 Speculative capacity to pay principal and interest. Commercial paper A-1 - This highest category indicates that the degree of safety regarding timely payment is strong. Those issues determined to possess extremely strong safety characteristics are denoted with a plus sign (+) designation. A-2 - Capacity for timely payment on issues with this designation is satisfactory. However, the relative degree of safety is not as high as for issues designated ‘ A-1 ’. A-3 - Issues carrying this designation have adequate capacity for timely payment. They are, however, more vulnerable to the adverse effects of changes in circumstances than obligations carrying the higher designations. Fitch Investors Service, Inc. AAA - Bonds considered to be investment grade and of the highest credit quality. The obligor has an exceptionally strong ability to pay interest and repay principal, which is unlikely to be affected by reasonably foreseeable events. AA - Bonds considered to be investment grade and of very high credit quality. The obligor’s ability to pay interest and repay principal is very strong, although not quite as strong as bonds rated AAA . A - Bonds considered to be investment grade and of high credit quality. The obligor’s ability to pay interest and repay principal is considered to be strong, but may be more vulnerable to adverse changes in economic conditions and circumstances than bonds with higher ratings. BBB - Bonds considered to be investment grade and of satisfactory credit quality. The obligor’s ability to pay interest and repay principal is considered to be adequate. Adverse changes in economic conditions and circumstances, however, are more likely to have adverse impact on these bonds, and therefore impair timely payment. The likelihood that the ratings of these bonds will fall below investment grade is higher than for bonds with higher ratings. BB - Bonds considered to be speculative. The obligor’s ability to pay interest and repay principal may be affected over time by adverse economic changes. However, business and financial alternatives can be identified which could assist the obligor in satisfying its debt service requirements. B - Bonds are considered highly speculative. Bonds in this class are lightly protected as to the obligor’s ability to pay interest over the life of the issue and repay principal when due. CCC - Bonds have certain characteristics which, with passing of time, could lead to the possibility of default on either principal or interest payments. CC - Bonds are minimally protected. Default in payment of interest and/or principal seems probable. C - Bonds are in actual or imminent default in payment of interest or principal. DDD - Bonds are in default and in arrears in interest and/or principal payments. Such bonds are extremely speculative and should be valued only on the basis of their value in liquidation or reorganization of the obligor. January 31, 2013 II-103 CLAIMS-PAYING ABILITY RATINGS The fund may invest in securities insured at the time of purchase as to the payment of principal and interest in the event of default. The fund may buy investments insured by (or insurance from) insurance companies whose claims-paying ability is rated by rating agencies. An insurance claims-paying ability rating does not constitute an opinion on any specific contract. Furthermore, an insurance claims-paying ability rating does not take in account deductibles, surrender or cancellation penalties or the timeliness of payment; nor does it address the ability of a company to meet non-policy obligations (i.e., debt contracts). The assignment of ratings to debt issues that are fully or partially supported by insurance policies, contracts, or guarantees is a separate process from the determination of claims-paying ability ratings. The likelihood of a timely flow of funds from the insurer to the trustee for the bondholders is a key element in the rating determination of such debt issues. Listed below are rating agencies and their corresponding claims-paying ability ratings. Standard & Poor’s Insurance Claims-Paying Ability Ratings An S&P insurance claims-paying ability rating is an assessment of an operating insurance company’s financial capacity to meet its obligations under an insurance policy in accordance with its terms. For example, an insurer with an insurance claims-paying ability rating of AAA by S&P has the highest rating assigned by S&P, which means its capacity to honor insurance contracts is deemed by S&P to be extremely strong and highly likely to remain so over a long period of time. Secure claims-paying ability – AAA to BBB Vulnerable claims-paying ability – BB to CCC AAA - Superior financial security on an absolute and relative basis. Capacity to meet policyholder obligations is overwhelming under a variety of economic and underwriting conditions. AA - Excellent financial security. Capacity to meet policyholder obligations is strong under a variety of economic and underwriting conditions. A - Good financial security, but capacity to meet policyholder obligations is somewhat susceptible to adverse economic and underwriting conditions. BBB - Adequate financial security, but capacity to meet policyholder obligations is susceptible to adverse economic and underwriting conditions. BB - Financial security may be adequate, but capacity to meet policyholder obligations, particularly with respect to long-term or "long-tail" policies, is vulnerable to adverse economic and underwriting conditions. B - Vulnerable financial security. Currently able to meet policyholder obligations, but capacity to meet policyholder obligations is particularly vulnerable to adverse economic and underwriting conditions. CCC, CC, C - Extremely vulnerable financial security. Continued capacity to meet policyholder obligations is highly questionable unless favorable economic and underwriting conditions prevail. January 31, 2013 II-104 R Regulatory action As of the date indicated, the insurer is under supervision of insurance regulators following rehabilitation, receivership, liquidation, or any other action that reflects regulatory concern about the insurer's financial condition. Information on this status is provided by the National Association of Insurance Commissioners and other regulatory bodies. Although believed to be accurate, this information is not guaranteed. The 'R' rating does not apply to insurers subject only to non-financial actions such as market conduct violations. Notes: NR Not Rated. The insurer is not rated by Standard & Poor's. The issue has not yet been evaluated by the respective credit rating agency. It is no indication as to the merits of the issue. Plus (+) or minus (-): The ratings from 'AA' to 'B' may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. Moody’s Investors Service, Inc. Insurance Claims-Paying Ability Ratings A Moody’s insurance claims-paying ability rating is an opinion by Moody’s about the ability of an insurance company to repay punctually senior policyholder obligations and claims. For example, an insurer with an insurance claims-paying ability rating of Aaa by Moody’s is deemed by Moody’s to be of the best quality. In the opinion of Moody’s, the policy obligations of an insurance company with an insurance claims-paying ability rating of Aaa carries the smallest degree of credit risk and, while the financial strength of these companies is likely to change, such changes as can be visualized are most unlikely to impair the company’s fundamentally strong position. Moody’s claims-paying ability ratings are as follows: Long-Term Insurance Financial Strength Ratings Moody's rating symbols for Insurance Financial Strength Ratings are identical to those used to indicate the credit quality of long-term obligations. These rating gradations provide investors with a system for measuring an insurance company's ability to meet its senior policyholder claims and obligations. Aaa - Insurance companies rated A aa offer exceptional financial security. While the credit profile of these companies is likely to change, such changes as can be visualized are most unlikely to impair their fundamentally strong position. Aa - Insurance companies rated Aa offer excellent financial security. Together with the Aaa group, they constitute what are generally known as high-grade companies. They are rated lower than Aaa companies because long-term risks appear somewhat larger. A - Insurance companies rated A offer good financial security. However, elements may be present which suggest a susceptibility to impairment sometime in the future. Baa - Insurance companies rated Baa offer adequate financial security. However, certain protective elements may be lacking or may be characteristically unreliable over any great length of time. Ba - Insurance companies rated Ba offer questionable financial security. Often the ability of these companies to meet policyholder obligations may be very moderate and thereby not well safeguarded in the future. B - Insurance companies rated B offer poor financial security. Assurance of punctual payment of policyholder obligations over any long period of time is small. January 31, 2013 II-105 Caa - Insurance companies rated Caa offer very poor financial security. They may be in default on their policyholder obligations or there may be present elements of danger with respect to punctual payment of policyholder obligations and claims. Ca - Insurance companies rated Ca offer extremely poor financial security. Such companies are often in default on their policyholder obligations or have other marked shortcomings. C - Insurance companies rated C are the lowest-rated class of insurance company and can be regarded as having extremely poor prospects of ever offering financial security. Note: Moody's appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa . Numeric modifiers are used to refer to the ranking within a group with 1 being the highest and 3 being the lowest. However, the financial strength of companies within a generic rating symbol ( Aa , for example) is broadly the same. Fitch IBCA / International Insurance Claims-Paying Ability Ratings Fitch IBCA credit ratings are an opinion on the ability of an entity or of a securities issue to meet financial commitments, such as interest, preferred dividends, or repayment of principal, on a timely basis. Fitch IBCA credit ratings apply to a variety of entities and issues, including but not limited to sovereigns, governments, structured financings, and corporations; debt, preferred/preference stock, bank loans, and counterparties; as well as the claims-paying ability of insurance companies and financial guarantors. AAA - Exceptionally strong claims-paying ability. Insurers assigned this highest rating have an exceptionally strong capacity to meet policyholder obligations and provide policyholder benefits. The impact of any adverse business and economic factors on the claims-paying ability of these insurers is expected to be minimal. AA - Very strong claims-paying ability. Insurers rated ‘AA’ have a very strong capacity to meet policyholder obligations and provide policyholder benefits. The impact of any adverse business and economic factors on the claims-paying ability of these insurers is expected to be very small. A - Strong claims-paying ability. Insurers rated ‘A’ have a strong capacity to meet policyholder obligations and provide policyholder benefits. Although adverse business and economic factors may have an impact on the claims-paying ability of these insurers, the effect of such factors is expected to be small. BBB - Good claims-paying ability. Insurers rated ‘BBB’ have a good capacity to meet policyholder obligations and provide policyholder benefits. However, their claims-paying ability may be more susceptible than that of higher rated insurers to the impact of adverse business and economic factors. BB - Speculative claims-paying ability. Insurers rated ‘BB’ have a capacity to meet policyholder obligations and provide policyholder benefits which is regarded as speculative. The impact of adverse business and economic factors on their claims-paying ability is considered likely to be more problematic than in the case of higher rated insurers. B - Vulnerable claims-paying ability. Insurers rated ‘B’ have a vulnerable capacity to meet policyholder obligations and provide policyholder benefits. The impact of adverse business and economic factors on their claims-paying ability is considered likely to be significant. CCC, CC, C - Highly vulnerable claims-paying ability. Insurance companies assigned one of these ratings are considered very weak with respect to their capacity to meet policyholder obligations and provide policyholder benefits. The insurer may be under the supervision of an insurance regulator and already may not be making all payments in a timely fashion. January 31, 2013 II-106 D - Insurers which have been placed in liquidation by insurance regulators and for which policy or claims payments are being controlled, delayed, or reduced. Notes: "+" or "-" may be appended to a rating to indicate the relative position of a credit within the rating category. Such suffixes are not added to the ‘AAA’ and ‘D’ categories. IQ ratings - Fitch IBCA Qualified: Provided for issuers based solely on information in the public domain. These ratings include significant analytical input. Because of the reduced information presented in this process, compared with the full claims-paying ability rating approach, these ratings tend to be conservative and do not employ "+" or "-" qualifiers. January 31, 2013 II-107 Appendix A Proxy voting guidelines of the Putnam funds The proxy voting guidelines below summarize the funds’ positions on various issues of concern to investors, and give a general indication of how fund portfolio securities will be voted on proposals dealing with particular issues. The funds’ proxy voting service is instructed to vote all proxies relating to fund portfolio securities in accordance with these guidelines, except as otherwise instructed by the Proxy Manager, a member of the Office of the Trustees who is appointed to assist in the coordination and voting of the funds’ proxies. The proxy voting guidelines are just that – guidelines. The guidelines are not exhaustive and do not address all potential voting issues. Because the circumstances of individual companies are so varied, there may be instances when the funds do not vote in strict adherence to these guidelines. For example, the proxy voting service is expected to bring to the Proxy Manager’s attention proxy questions that are company-specific and of a non-routine nature and that, even if covered by the guidelines, may be more appropriately handled on a case-by-case basis. Similarly, Putnam Management’s investment professionals, as part of their ongoing review and analysis of all fund portfolio holdings, are responsible for monitoring significant corporate developments, including proxy proposals submitted to shareholders, and notifying the Proxy Manager of circumstances where the interests of fund shareholders may warrant a vote contrary to these guidelines. In such instances, the investment professionals submit a written recommendation to the Proxy Manager and the person or persons designated by Putnam Management’s Legal and Compliance Department to assist in processing referral items under the funds’ “Proxy Voting Procedures.” The Proxy Manager, in consultation with the funds’ Executive Vice President and/or the Chair of the Board Policy and Nominating Committee, as appropriate, will determine how the funds’ proxies will be voted. When indicated, the Chair of the Board Policy and Nominating Committee may consult with other members of the Committee or the full Board of Trustees. The following guidelines are grouped according to the types of proposals generally presented to shareholders. Part I deals with proposals submitted by management and approved and recommended by a company’s board of directors. Part II deals with proposals submitted by shareholders. Part III addresses unique considerations pertaining to non-U.S. issuers. The Trustees of the Putnam funds are committed to promoting strong corporate governance practices and encouraging corporate actions that enhance shareholder value through the judicious voting of the funds’ proxies. It is the funds’ policy to vote their proxies at all shareholder meetings where it is practicable to do so. In furtherance of this, the funds’ have requested that their securities lending agent recall each domestic issuer’s voting securities that are on loan, in advance of the record date for the issuer’s shareholder meetings, so that the funds may vote at the meetings. The Putnam funds will disclose their proxy votes not later than August 31 of each year for the most recent 12-month period ended June 30, in accordance with the timetable established by SEC rules. January 31, 2013 II-108 I. BOARD-APPROVED PROPOSALS The vast majority of matters presented to shareholders for a vote involve proposals made by a company itself (sometimes referred to as “management proposals”), which have been approved and recommended by its board of directors. In view of the enhanced corporate governance practices currently being implemented in public companies and of the funds’ intent to hold corporate boards accountable for their actions in promoting shareholder interests, the funds’ proxies generally will be voted for the decisions reached by majority independent boards of directors, except as otherwise indicated in these guidelines. Accordingly, the funds’ proxies will be voted for board-approved proposals, except as follows: Matters relating to the Board of Directors Uncontested Election of Directors The funds’ proxies will be voted for the election of a company’s nominees for the board of directors, except as follows: ► The funds will withhold votes from the entire board of directors if ● the board does not have a majority of independent directors, ● the board has not established independent nominating, audit, and compensation committees, ● the board has more than 19 members or fewer than five members, absent special circumstances, ● the board has not acted to implement a policy requested in a shareholder proposal that received the support of a majority of the shares of the company cast at its previous two annual meetings, or ● the board has adopted or renewed a shareholder rights plan (commonly referred to as a “poison pill”) without shareholder approval during the current or prior calendar year. ► The funds will on a case-by-case basis withhold votes from the entire board of directors, or from particular directors as may be appropriate, if the board has approved compensation arrangements for one or more company executives that the funds determine are unreasonably excessive relative to the company’s performance or has otherwise failed to observe good corporate governance practices. January 31, 2013 II-109 ► The funds will withhold votes from any nominee for director: ● who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director ( e.g. , investment banking, consulting, legal, or financial advisory fees), ● who attends less than 75% of board and committee meetings without valid reasons for the absences ( e.g. , illness, personal emergency, etc.), ● of a public company (Company A) who is employed as a senior executive of another company (Company B), if a director of Company B serves as a senior executive of Company A (commonly referred to as an “interlocking directorate”), or ● who serves on more than five unaffiliated public company boards (for the purpose of this guideline, boards of affiliated registered investment companies will count as one board). Commentary : Board independence : Unless otherwise indicated, for the purposes of determining whether a board has a majority of independent directors and independent nominating, audit, and compensation committees, an “independent director” is a director who (1) meets all requirements to serve as an independent director of a company under the NYSE Corporate Governance Rules ( e.g. , no material business relationships with the company and no present or recent employment relationship with the company including employment of an immediate family member as an executive officer), and (2) has not within the last three years accepted directly or indirectly any consulting, advisory, or other compensatory fee from the company other than in his or her capacity as a member of the board of directors or any board committee. The funds’ Trustees believe that the recent ( i.e. , within the last three years) receipt of any amount of compensation for services other than service as a director raises significant independence issues. Board size : The funds’ Trustees believe that the size of the board of directors can have a direct impact on the ability of the board to govern effectively. Boards that have too many members can be unwieldy and ultimately inhibit their ability to oversee management performance. Boards that have too few members can stifle innovation and lead to excessive influence by management. Time commitment : Being a director of a company requires a significant time commitment to adequately prepare for and attend the company’s board and committee meetings. Directors must be able to commit the time and attention necessary to perform their fiduciary duties in proper fashion, particularly in times of crisis. The funds’ Trustees are concerned about over-committed directors. In some cases, directors may serve on too many boards to make a meaningful contribution. This may be particularly true for senior executives of public companies (or other directors with substantially full-time employment) who serve on more than a few outside boards. January 31, 2013 II-110 The funds may withhold votes from such directors on a case-by-case basis where it appears that they may be unable to discharge their duties properly because of excessive commitments. Interlocking directorships : The funds’ Trustees believe that interlocking directorships are inconsistent with the degree of independence required for outside directors of public companies. Corporate governance practices : Board independence depends not only on its members’ individual relationships, but also on the board’s overall attitude toward management. Independent boards are committed to good corporate governance practices and, by providing objective independent judgment, enhancing shareholder value. The funds may withhold votes on a case-by-case basis from some or all directors who, through their lack of independence or otherwise, have failed to observe good corporate governance practices or, through specific corporate action, have demonstrated a disregard for the interests of shareholders. Such instances may include cases where a board of directors has approved compensation arrangements for one or more members of management that, in the judgment of the funds’ Trustees, are excessive by reasonable corporate standards relative to the company’s record of performance. It may also represent a disregard for the interests of shareholders if a board of directors fails to register an appropriate response when a director who fails to win the support of a majority of shareholders in an election (sometimes referred to as a “rejected director”) continues to serve on the board. While the Trustees recognize that it may in some circumstances be appropriate for a rejected director to continue his or her service on the board, steps should be taken to address the concerns reflected by the shareholders’ lack of support for the rejected director. Contested Elections of Directors ► The funds will vote on a case-by-case basis in contested elections of directors. Classified Boards ► The funds will vote against proposals to classify a board, absent special circumstances indicating that shareholder interests would be better served by this structure. Commentary : Under a typical classified board structure, the directors are divided into three classes, with each class serving a three-year term. The classified board structure results in directors serving staggered terms, with usually only a third of the directors up for re-election at any given annual meeting. The funds’ Trustees generally believe that it is appropriate for directors to stand for election each year, but recognize that, in special circumstances, shareholder interests may be better served under a classified board structure. January 31, 2013 II-111 Other Board-Related Proposals The funds will generally vote for proposals that have been approved by a majority independent board, and on a case-by-case basis on proposals that have been approved by a board that fails to meet the guidelines’ basic independence standards ( i.e. , majority of independent directors and independent nominating, audit, and compensation committees). Executive Compensation The funds generally favor compensation programs that relate executive compensation to a company’s long-term performance. The funds will vote on a case-by-case basis on board-approved proposals relating to executive compensation, except as follows: ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for stock option and restricted stock plans that will result in an average annual dilution of 1.67% or less (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against stock option and restricted stock plans that will result in an average annual dilution of greater than 1.67% (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against any stock option or restricted stock plan where the company’s actual grants of stock options and restricted stock under all equity-based compensation plans during the prior three (3) fiscal years have resulted in an average annual dilution of greater than 1.67%. ► The funds will vote against stock option plans that permit the replacing or repricing of underwater options (and against any proposal to authorize a replacement or repricing of underwater options). ► The funds will vote against stock option plans that permit issuance of options with an exercise price below the stock’s current market price. ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for an employee stock purchase plan that has the following features: (1) the shares purchased under the plan are acquired for no less than 85% of their market value; (2) the offering period under the plan is 27 months or less; and (3) dilution is 10% or less. ► The funds will vote for proposals to approve a company’s executive compensation program ( i.e., “say on pay” proposals in which the company’s board proposes that shareholders indicate their support for the company’s compensation philosophy, policies, and practices), except that the funds will vote on a case-by-case basis if the company is assigned to the lowest category, through independent third party benchmarking performed by the funds’ proxy voting service, for the correlation of the company’s executive compensation program with its performance. January 31, 2013 II-112 ► The funds will vote for bonus plans under which payments are treated as performance-based compensation that is deductible under Section 162(m) of the Internal Revenue Code of 1986, as amended, except that the funds will vote on a case-by-case basis if any of the following circumstances exist: the award pool or amount per employee under the plan is unlimited, or the plan’s performance criteria is undisclosed, or the company is assigned to the lowest category, through independent third party benchmarking performed by the funds’ proxy voting service, for the correlation of the company’s executive compensation program with its performance. Commentary : Companies should have compensation programs that are reasonable and that align shareholder and management interests over the longer term. Further, disclosure of compensation programs should provide absolute transparency to shareholders regarding the sources and amounts of, and the factors influencing, executive compensation. Appropriately designed equity-based compensation plans can be an effective way to align the interests of long-term shareholders with the interests of management. However, the funds may vote against these or other executive compensation proposals on a case-by-case basis where compensation is excessive by reasonable corporate standards, where a company fails to provide transparent disclosure of executive compensation, or, in some instances, where independent third-party benchmarking indicates that compensation is inadequately correlated with performance, relative to peer companies. (Examples of excessive executive compensation may include, but are not limited to, equity incentive plans that exceed the dilution criteria noted above, excessive perquisites, performance-based compensation programs that do not properly correlate reward and performance, “golden parachutes” or other severance arrangements that present conflicts between management’s interests and the interests of shareholders, and “golden coffins” or unearned death benefits.) In voting on a proposal relating to executive compensation, the funds will consider whether the proposal has been approved by an independent compensation committee of the board. Capitalization Many proxy proposals involve changes in a company’s capitalization, including the authorization of additional stock, the issuance of stock, the repurchase of outstanding stock, or the approval of a stock split. The management of a company’s capital structure involves a number of important issues, including cash flow, financing needs, and market conditions that are unique to the circumstances of the company. As a result, the funds will vote on a case-by-case basis on board-approved proposals involving changes to a company’s capitalization, except that where the funds are not otherwise withholding votes from the entire board of directors: ► The funds will vote for proposals relating to the authorization and issuance of additional common stock (except where such proposals relate to a specific transaction). ► The funds will vote for proposals to effect stock splits (excluding reverse stock splits). January 31, 2013 II-113 ► The funds will vote for proposals authorizing share repurchase programs. Commentary : A company may decide to authorize additional shares of common stock for reasons relating to executive compensation or for routine business purposes. For the most part, these decisions are best left to the board of directors and senior management. The funds will vote on a case-by-case basis, however, on other proposals to change a company’s capitalization, including the authorization of common stock with special voting rights, the authorization or issuance of common stock in connection with a specific transaction ( e.g. , an acquisition, merger or reorganization), or the authorization or issuance of preferred stock. Actions such as these involve a number of considerations that may affect a shareholder’s investment and that warrant a case-by-case determination. Acquisitions, Mergers, Reincorporations, Reorganizations and Other Transactions Shareholders may be confronted with a number of different types of transactions, including acquisitions, mergers, reorganizations involving business combinations, liquidations, and the sale of all or substantially all of a company’s assets, which may require their consent. Voting on such proposals involves considerations unique to each transaction. As a result, the funds will vote on a case-by-case basis on board-approved proposals to effect these types of transactions, except as follows: ► The funds will vote for mergers and reorganizations involving business combinations designed solely to reincorporate a company in Delaware. Commentary : A company may reincorporate into another state through a merger or reorganization by setting up a “shell” company in a different state and then merging the company into the new company. While reincorporation into states with extensive and established corporate laws – notably Delaware – provides companies and shareholders with a more well-defined legal framework, shareholders must carefully consider the reasons for a reincorporation into another jurisdiction, including especially an offshore jurisdiction. Anti-Takeover Measures Some proxy proposals involve efforts by management to make it more difficult for an outside party to take control of the company without the approval of the company’s board of directors. These include the adoption of a shareholder rights plan, requiring supermajority voting on particular issues, the adoption of fair price provisions, the issuance of blank check preferred stock, and the creation of a separate class of stock with disparate voting rights. Such proposals may adversely affect shareholder rights, lead to management entrenchment, or create conflicts of interest. As a result, the funds will vote against board-approved proposals to adopt such anti-takeover measures, except as follows: ► The funds will vote on a case-by-case basis on proposals to ratify or approve shareholder rights plans; and ► The funds will vote on a case-by-case basis on proposals to adopt fair price provisions. January 31, 2013 II-114 Commentary : The funds’ Trustees recognize that poison pills and fair price provisions may enhance or protect shareholder value under certain circumstances. For instance, where a company has incurred significant operating losses, a shareholder rights plan may be appropriately tailored to protect shareholder value by preserving a company’s net operating losses. Thus, the funds will consider proposals to approve such matters on a case-by-case basis. Other Business Matters Many proxies involve approval of routine business matters, such as changing a company’s name, ratifying the appointment of auditors, and procedural matters relating to the shareholder meeting. For the most part, these routine matters do not materially affect shareholder interests and are best left to the board of directors and senior management of the company. The funds will vote for board-approved proposals approving such matters, except as follows: ► The funds will vote on a case-by-case basis on proposals to amend a company’s charter or bylaws (except for charter amendments necessary to effect stock splits, to change a company’s name or to authorize additional shares of common stock). ► The funds will vote against authorization to transact other unidentified, substantive business at the meeting. ► The funds will vote on a case-by-case basis on proposals to ratify the selection of independent auditors if there is evidence that the audit firm’s independence or the integrity of an audit is compromised. ► The funds will vote on a case-by-case basis on other business matters where the funds are otherwise withholding votes for the entire board of directors. Commentary : Charter and bylaw amendments and the transaction of other unidentified, substantive business at a shareholder meeting may directly affect shareholder rights and have a significant impact on shareholder value. As a result, the funds do not view these items as routine business matters. Putnam Management’s investment professionals and the funds’ proxy voting service may also bring to the Proxy Manager’s attention company-specific items that they believe to be non-routine and warranting special consideration. Under these circumstances, the funds will vote on a case-by-case basis. The fund’s proxy voting service may identify circumstances that call into question an audit firm’s independence or the integrity of an audit. These circumstances may include recent material restatements of financials, unusual audit fees, egregious contractual relationships, and aggressive accounting policies. The funds will consider proposals to ratify the selection of auditors in these circumstances on a case-by-case basis. In all other cases, given the existence of rules that enhance the independence of audit committees and auditors by, for example, prohibiting auditors from performing a range of non-audit services for audit clients, the funds will vote for the ratification of independent auditors. January 31, 2013 II-115 II. SHAREHOLDER PROPOSALS SEC regulations permit shareholders to submit proposals for inclusion in a company’s proxy statement. These proposals generally seek to change some aspect of the company’s corporate governance structure or to change some aspect of its business operations. The funds generally will vote in accordance with the recommendation of the company’s board of directors on all shareholder proposals, except as follows: ► The funds will vote on a case-by-case basis on shareholder proposals requiring that the chairman’s position be filled by someone other than the chief executive officer. ► The funds will vote for shareholder proposals asking that director nominees receive support from holders of a majority of votes cast or a majority of shares outstanding in order to be (re)elected. ► The funds will vote for shareholder proposals to declassify a board, absent special circumstances which would indicate that shareholder interests are better served by a classified board structure. ► The funds will vote for shareholder proposals to eliminate supermajority vote requirements in the company’s charter documents. ► The funds will vote for shareholder proposals to require shareholder approval of shareholder rights plans. ► The funds will vote for shareholder proposals to amend a company’s charter documents to permit shareholders to call special meetings, but only if both of the following conditions are met: ● the proposed amendment limits the right to call special meetings to shareholders holding at least 15% of the company’s outstanding shares, and ● applicable state law does not otherwise provide shareholders with the right to call special meetings. ► The funds will vote for shareholder proposals requiring companies to make cash payments under management severance agreements only if both of the following conditions are met: ● the company undergoes a change in control, and ● the change in control results in the termination of employment for the person receiving the severance payment. January 31, 2013 II-116 ► The funds will vote on a case-by-case basis on shareholder proposals requiring companies to accelerate vesting of equity awards under management severance agreements only if both of the following conditions are met: ● the company undergoes a change in control, and ● the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals to limit a company’s ability to make excise tax gross-up payments under management severance agreements. ► The funds will vote on a case-by-case basis on shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, to the fullest extent practicable, for the benefit of the company, all performance-based bonuses or awards that were paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. ► The funds will vote for shareholder proposals calling for the company to obtain shareholder approval for any future golden coffins or unearned death benefits (payments or awards of unearned salary or bonus, accelerated vesting or the continuation of unvested equity awards, perquisites or other payments or awards in respect of an executive following his or her death), and for shareholder proposals calling for the company to cease providing golden coffins or unearned death benefits. ► The funds will vote for shareholder proposals requiring a company to report on its executive retirement benefits ( e.g. , deferred compensation, split-dollar life insurance, SERPs and pension benefits). ► The funds will vote for shareholder proposals requiring a company to disclose its relationships with executive compensation consultants ( e.g. , whether the company, the board or the compensation committee retained the consultant, the types of services provided by the consultant over the past five years, and a list of the consultant’s clients on which any of the company’s executives serve as a director). ► The funds will vote for shareholder proposals that are consistent with the funds’ proxy voting guidelines for board-approved proposals. ► The funds will vote on a case-by-case basis on other shareholder proposals where the funds are otherwise withholding votes for the entire board of directors. Commentary : The funds’ Trustees believe that effective corporate reforms should be promoted by holding boards of directors – and in particular their independent directors – accountable for their actions, rather than by imposing additional legal restrictions on board governance through January 31, 2013 II-117 piecemeal proposals. As stated above, the funds’ Trustees believe that boards of directors and management are responsible for ensuring that their businesses are operating in accordance with high legal and ethical standards and should be held accountable for resulting corporate behavior. Accordingly, the funds will generally support the recommendations of boards that meet the basic independence and governance standards established in these guidelines. Where boards fail to meet these standards, the funds will generally evaluate shareholder proposals on a case-by-case basis. The funds will also consider proposals requiring that the chairman’s position be filled by someone other than the company’s chief executive officer on a case-by-case basis, recognizing that in some cases this separation may advance the company’s corporate governance while in other cases it may be less necessary to the sound governance of the company. The funds will take into account the level of independent leadership on a company’s board in evaluating these proposals. However, the funds generally support shareholder proposals to implement majority voting for directors, observing that majority voting is an emerging standard intended to encourage directors to be attentive to shareholders’ interests. The funds also generally support shareholder proposals to declassify a board, to eliminate supermajority vote requirements, or to require shareholder approval of shareholder rights plans. The funds’ Trustees believe that these shareholder proposals further the goals of reducing management entrenchment and conflicts of interest, and aligning management’s interests with shareholders’ interests in evaluating proposed acquisitions of the company. The Trustees also believe that shareholder proposals to limit severance payments may further these goals in some instances. In general, the funds favor arrangements in which severance payments are made to an executive only when there is a change in control and the executive loses his or her job as a result. Arrangements in which an executive receives a payment upon a change of control even if the executive retains employment introduce potential conflicts of interest and may distract management focus from the long term success of the company. In evaluating shareholder proposals that address severance payments, the funds distinguish between cash and equity payments. The funds generally do not favor cash payments to executives upon a change in control transaction if the executive retains employment. However, the funds recognize that accelerated vesting of equity incentives, even without termination of employment, may help to align management and shareholder interests in some instances, and will evaluate shareholder proposals addressing accelerated vesting of equity incentive payments on a case-by-case basis. When severance payments exceed a certain amount based on the executive’s previous compensation, the payments may be subject to an excise tax. Some compensation arrangements provide for full excise tax gross-ups, which means that the company pays the executive sufficient additional amounts to cover the cost of the excise tax. The funds are concerned that the benefits of providing full excise tax gross-ups to executives may be outweighed by the cost to the company of the gross-up payments. Accordingly, the funds will vote on a case-by-case basis on shareholder proposals to curtail excise tax gross-up payments. The funds generally favor arrangements in which severance payments do not trigger an excise tax or in which the company’s obligations with respect to gross-up payments are limited in a reasonable manner. January 31, 2013 II-118 The funds’ Trustees believe that performance-based compensation can be an effective tool for aligning management and shareholder interests. However, to fulfill its purpose, performance compensation should only be paid to executives if the performance targets are actually met. A significant restatement of financial results or a significant extraordinary write-off may reveal that executives who were previously paid performance compensation did not actually deliver the required business performance to earn that compensation. In these circumstances, it may be appropriate for the company to recoup this performance compensation. The funds will consider on a case-by-case basis shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, performance-based bonuses or awards paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. The funds do not believe that such a policy should necessarily disadvantage a company in recruiting executives, as executives should understand that they are only entitled to performance compensation based on the actual performance they deliver. The funds’ Trustees disfavor golden coffins or unearned death benefits, and the funds will generally support shareholder proposals to restrict or terminate these practices. The Trustees will also consider whether a company’s overall compensation arrangements, taking all of the pertinent circumstances into account, constitute excessive compensation or otherwise reflect poorly on the corporate governance practices of the company. As the Trustees evaluate these matters, they will be mindful of evolving practices and legislation relevant to executive compensation and corporate governance. The funds’ Trustees also believe that shareholder proposals that are intended to increase transparency, particularly with respect to executive compensation, without establishing rigid restrictions upon a company’s ability to attract and motivate talented executives, are generally beneficial to sound corporate governance without imposing undue burdens. The funds will generally support shareholder proposals calling for reasonable disclosure. III. VOTING SHARES OF NON-U.S. ISSUERS Many of the Putnam funds invest on a global basis, and, as a result, they may hold, and have an opportunity to vote, shares in non-U.S. issuers – i.e., issuers that are incorporated under the laws of foreign jurisdictions and whose shares are not listed on a U.S. securities exchange or the NASDAQ stock market. In many non-U.S. markets, shareholders who vote proxies of a non-U.S. issuer are not able to trade in that company’s stock on or around the shareholder meeting date. This practice is known as “share blocking.” In countries where share blocking is practiced, the funds will vote proxies only with direction from Putnam Management’s investment professionals. January 31, 2013 II-119 In addition, some non-U.S. markets require that a company’s shares be re-registered out of the name of the local custodian or nominee into the name of the shareholder for the shareholder to be able to vote at the meeting. This practice is known as “share re-registration.” As a result, shareholders, including the funds, are not able to trade in that company’s stock until the shares are re-registered back in the name of the local custodian or nominee following the meeting. In countries where share re-registration is practiced, the funds will generally not vote proxies. Protection for shareholders of non-U.S. issuers may vary significantly from jurisdiction to jurisdiction. Laws governing non-U.S. issuers may, in some cases, provide substantially less protection for shareholders than do U.S. laws. As a result, the guidelines applicable to U.S. issuers, which are premised on the existence of a sound corporate governance and disclosure framework, may not be appropriate under some circumstances for non-U.S. issuers. However, the funds will vote proxies of non-U.S. issuers in accordance with the guidelines applicable to U.S. issuers , except as follows: Uncontested Board Elections Germany ► For companies subject to “co-determination,” the funds will vote for the election of nominees to the supervisory board, except that the funds will vote on a case-by-case basis for any nominee who is either an employee of the company or who is otherwise affiliated with the company (as determined by the funds’ proxy voting service). ► The funds will withhold votes for the election of a former member of the company’s managerial board to chair of the supervisory board. Commentary : German corporate governance is characterized by a two-tier board system—a managerial board composed of the company’s executive officers, and a supervisory board. The supervisory board appoints the members of the managerial board. Shareholders elect members of the supervisory board, except that in the case of companies with a large number of employees, company employees are allowed to elect some of the supervisory board members (one-half of supervisory board members are elected by company employees at companies with more than 2,000 employees; one-third of the supervisory board members are elected by company employees at companies with more than 500 employees but fewer than 2,000). This “co-determination” practice may increase the chances that the supervisory board of a large German company does not contain a majority of independent members. In this situation, under the Fund’s proxy voting guidelines applicable to U.S. issuers, the funds would vote against all nominees. However, in the case of companies subject to “co-determination” and with the goal of supporting independent nominees, the Funds will vote for supervisory board members who are neither employees of the company nor otherwise affiliated with the company. January 31, 2013 II-120 Consistent with the funds’ belief that the interests of shareholders are best protected by boards with strong, independent leadership, the funds will withhold votes for the election of former chairs of the managerial board to chair of the supervisory board. Japan ► For companies that have established a U.S.-style corporate governance structure, the funds will withhold votes from the entire board of directors if ● the board does not have a majority of outside directors , ● the board has not established nominating and compensation committees composed of a majority of outside directors , or ● the board has not established an audit committee composed of a majority of independent directors . ► The funds will withhold votes for the appointment of members of a company’s board of statutory auditors if a majority of the members of the board of statutory auditors is not independent. Commentary : Board structure : Recent amendments to the Japanese Commercial Code give companies the option to adopt a U.S.-style corporate governance structure ( i.e. , a board of directors and audit, nominating, and compensation committees). The funds will vote for proposals to amend a company’s articles of incorporation to adopt the U.S.-style corporate structure. Definition of outside director and independent director : Corporate governance principles in Japan focus on the distinction between outside directors and independent directors. Under these principles, an outside director is a director who is not and has never been a director, executive, or employee of the company or its parent company, subsidiaries or affiliates. An outside director is “independent” if that person can make decisions completely independent from the managers of the company, its parent, subsidiaries, or affiliates and does not have a material relationship with the company ( i.e. , major client, trading partner, or other business relationship; familial relationship with current director or executive; etc.). The guidelines have incorporated these definitions in applying the board independence standards above. Korea ► The funds will withhold votes from the entire board of directors if ● fewer than half of the directors are outside directors , January 31, 2013 II-121 ● the board has not established a nominating committee with at least half of the members being outside directors , or ● the board has not established an audit committee composed of at least three members and in which at least two-thirds of its members are outside directors . Commentary : For purposes of these guidelines, an “outside director” is a director that is independent from the management or controlling shareholders of the company, and holds no interests that might impair performing his or her duties impartially from the company, management or controlling shareholder. In determining whether a director is an outside director, the funds will also apply the standards included in Article 415-2(2) of the Korean Commercial Code ( i.e. , no employment relationship with the company for a period of two years before serving on the committee, no director or employment relationship with the company’s largest shareholder, etc.) and may consider other business relationships that would affect the independence of an outside director. Russia ► The funds will vote on a case-by-case basis for the election of nominees to the board of directors. Commentary : In Russia, director elections are typically handled through a cumulative voting process. Cumulative voting allows shareholders to cast all of their votes for a single nominee for the board of directors, or to allocate their votes among nominees in any other way. In contrast, in “regular” voting, shareholders may not give more than one vote per share to any single nominee. Cumulative voting can help to strengthen the ability of minority shareholders to elect a director. In Russia, as in some other emerging markets, standards of corporate governance are usually behind those in developed markets. Rather than vote against the entire board of directors, as the funds generally would in the case of a company whose board fails to meet the funds’ standards for independence, the funds may, on a case by case basis, cast all of their votes for one or more independent director nominees. The funds believe that it is important to increase the number of independent directors on the boards of Russian companies to mitigate the risks associated with dominant shareholders. United Kingdom ► The funds will withhold votes from the entire board of directors if ● the board does not have at least a majority of independent non-executive directors, ● the board has not established a nomination committee composed of a majority of independent non-executive directors, or January 31, 2013 II-122 ● the board has not established compensation and audit committees composed of (1) at least three directors (in the case of smaller companies, two directors) and (2) solely independent non-executive directors, provided that, to the extent permitted under the United Kingdom’s Combined Code on Corporate Governance, the company chairman may serve on (but not serve as chairman of) the compensation and audit committees if the chairman was considered independent upon his or her appointment as chairman. ► The funds will withhold votes from any nominee for director who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director, such as investment banking, consulting, legal, or financial advisory fees. ► The funds will vote for proposals to amend a company’s articles of association to authorize boards to approve situations that might be interpreted to present potential conflicts of interest affecting a director. Commentary : Application of guidelines : Although the United Kingdom’s Combined Code on Corporate Governance (“Combined Code”) has adopted the “comply and explain” approach to corporate governance, the funds’ Trustees believe that the guidelines discussed above with respect to board independence standards are integral to the protection of investors in U.K. companies. As a result, these guidelines will generally be applied in a prescriptive manner. Definition of independence : For the purposes of these guidelines, a non-executive director shall be considered independent if the director meets the independence standards in section A.3.1 of the Combined Code ( i.e. , no material business or employment relationships with the company, no remuneration from the company for non-board services, no close family ties with senior employees or directors of the company, etc.), except that the funds do not view service on the board for more than nine years as affecting a director’s independence. Company chairmen in the U.K. are generally considered affiliated upon appointment as chairman due to the nature of the position of chairman. Consistent with the Combined Code, a company chairman who was considered independent upon appointment as chairman: may serve as a member of, but not as the chairman of, the compensation (remuneration) committee; and, in the case of smaller companies, may serve as a member of, but not as the chairman of, the audit committee. Smaller companies : A smaller company is one that is below the FTSE 350 throughout the year immediately prior to the reporting year. Conflicts of interest : The Companies Act 2006 requires a director to avoid a situation in which he or she has, or can have, a direct or indirect interest that conflicts, or possibly may conflict, with the interests of the company. This broadly written requirement could be construed to prevent a director from becoming a trustee or director of another organization. Provided there are reasonable safeguards, such as the exclusion of the relevant director from deliberations, the funds believe that the board may approve this type of potential conflict of interest in its discretion. January 31, 2013 II-123 All other jurisdictions ► The funds will vote for supervisory board nominees when the supervisory board meets the funds’ independence standards, otherwise the funds will vote against supervisory board nominees. Commentary : Companies in many jurisdictions operate under the oversight of supervisory boards. In the absence of jurisdiction-specific guidelines, the funds will generally hold supervisory boards to the same standards of independence as it applies to boards of directors in the United States. Contested Board Elections Italy ► The funds will vote for the management- or board-sponsored slate of nominees if the board meets the funds’ independence standards, and against the management- or board-sponsored slate of nominees if the board does not meet the funds’ independence standards; the funds will not vote on shareholder-proposed slates of nominees. Commentary : Contested elections in Italy may involve a variety of competing slates of nominees. In these circumstances, the funds will focus their analysis on the board- or management-sponsored slate. Corporate Governance ► The funds will vote for proposals to change the size of a board if the board meets the funds’ independence standards, and against proposals to change the size of a board if the board does not meet the funds’ independence standards. ► The funds will vote for shareholder proposals calling for a majority of a company’s directors to be independent of management. ► The funds will vote for shareholder proposals seeking to increase the independence of board nominating, audit, and compensation committees. ► The funds will vote for shareholder proposals that implement corporate governance standards similar to those established under U.S. federal law and the listing requirements of U.S. stock exchanges , and that do not otherwise violate the laws of the jurisdiction under which the company is incorporated. January 31, 2013 II-124 Australia ► The funds will vote on a case-by-case basis on board spill resolutions. Commentary : The Corporations Amendment (Improving Accountability on Director and Executive Compensation) Bill 2011 provides that, if a company’s remuneration report receives a “no” vote of 25% or more of all votes cast at two consecutive annual general meetings, at the second annual general meeting, a spill resolution must be proposed. If the spill resolution is approved (by simple majority), then a further meeting to elect a new board (excluding the managing director) must be held within 90 days. The funds will consider board spill resolutions on a case-by-case basis. Taiwan ► The funds will vote against proposals to release directors from their non-competition obligations (their obligations not to engage in any business that is competitive with the company), unless the proposal is narrowly drafted to permit directors to engage in a business that is competitive with the company only on behalf of a wholly-owned subsidiary of the company. Compensation ► The funds will vote for proposals to approve annual directors’ fees, except that the funds will consider these proposals on a case-by-case basis in each case in which the funds’ proxy voting service has recommended a vote against such a proposal. ► The funds will vote for non-binding proposals to approve remuneration reports, except that the funds will vote against proposals to approve remuneration reports that indicate that awards under a long-term incentive plan are not linked to performance targets. Commentary : Since proposals relating to directors’ fees for non-U.S. issuers generally address relatively modest fees paid to non-executive directors, the funds generally support these proposals, provided that the fees are consistent with directors’ fees paid by the company’s peers and do not otherwise appear unwarranted. Consistent with the approach taken for U.S. issuers, the funds generally favor compensation programs that relate executive compensation to a company’s long-term performance and will support non-binding remuneration reports unless such a correlation is not made. January 31, 2013 II-125 United Kingdom ► The funds will vote for an employee stock purchase plan or share save scheme that has the following features: (1) the shares purchased under the plan are acquired for no less than 80% of their market value; (2) the offering period under the plan is 27 months or less; and (3) dilution is 10% or less. Commentary : These are the same features that the funds require of employee stock purchase plans proposed by U.S. issuers, except that, to conform to local market practice, the funds support plans or schemes at United Kingdom issuers that permit the purchase of shares at up to a 20% discount ( i.e. , shares may be purchased for no less than 80% of their market value). By comparison, for U.S. issuers, the funds do not support employee stock purchase plans that permit shares to be acquired at more than a 15% discount ( i.e. , for less than 85% of their market value). Capitalization ► The funds will vote for proposals ● to issue additional common stock representing up to 20% of the company’s outstanding common stock, where shareholders do not have preemptive rights, or ● to issue additional common stock representing up to 100% of the company’s outstanding common stock, where shareholders do have preemptive rights. ► The funds will vote for proposals to authorize share repurchase programs that are recommended for approval by the funds’ proxy voting service; otherwise, the funds will vote against such proposals. Australia ► The funds will vote for proposals to carve out, from the general cap on non- pro rata share issues of 15% of total equity in a rolling 12-month period, a particular proposed issue of shares or a particular issue of shares made previously within the 12-month period, if the company’s board meets the funds’ independence standards; if the company’s board does not meet the funds’ independence standards, then the funds will vote against these proposals. Hong Kong ► The funds will vote for proposals to approve a general mandate permitting the company to engage in non- pro rata share issues of up to 20% of total equity in a year if the company’s board meets the funds’ independence standards; if the company’s board does not meet the funds’ independence standards, then the funds will vote against these proposals. January 31, 2013 II-126 ► The funds will for proposals to approve the reissuance of shares acquired by the company under a share repurchase program, provided that: (1) the funds supported (or would have supported, in accordance with these guidelines) the share repurchase program, (2) the reissued shares represent no more than 10% of the company’s outstanding shares (measured immediately before the reissuance), and (3) the reissued shares are sold for no less than 85% of current market value. Commentary : In light of the prevalence of certain types of capitalization proposals in Australia and Hong Kong, the funds have adopted guidelines specific to those jurisdictions. Other Business Matters ► The funds will vote for proposals permitting companies to deliver reports and other materials electronically ( e.g. , via website posting). ► The funds will vote for proposals permitting companies to issue regulatory reports in English. ► The funds will vote against proposals to shorten shareholder meeting notice periods to fourteen days. Commentary : Under Directive 2007/36/EC of the European Parliament and the Council of the European Union, companies have the option to request shareholder approval to set the notice period for special meetings at 14 days provided that certain electronic voting and communication requirements are met. The funds believe that the 14 day notice period is too short to provide overseas shareholders with sufficient time to analyze proposals and to participate meaningfully at special meetings and, as a result, have determined to vote against such proposals. France ► The funds will vote for proposals to approve a company’s related party transactions, except that the funds will consider these proposals on a case-by-case basis if the funds’ proxy voting service has recommended a vote against the proposal. Commentary : In France, shareholders are generally requested to approve any agreement between the company and: (i) its directors, chair of the board, CEO and deputy CEOs; (ii) the members of the supervisory board and management board, for companies with a dual structure; and (iii) a shareholder who directly or indirectly owns at least 10% of the company’s voting rights. This includes agreements under which compensation may be paid to executive officers after the end of their employment, such as severance payments, supplementary retirement plans and non-competition agreements. The funds will generally support these proposals unless the funds’ proxy voting service recommends a vote against, in which case the funds will consider the proposal on a case-by-case basis. January 31, 2013 II-127 Germany ► The funds will vote in accordance with the recommendation of the company’s board of directors on shareholder countermotions added to a company’s meeting agenda, unless the countermotion is directly addressed by one of the funds’ other guidelines. Commentary : In Germany, shareholders are able to add both proposals and countermotions to a meeting agenda. Countermotions, which must correspond to a proposal on the agenda, generally call for shareholders to oppose the existing proposal, although they may also propose separate voting decisions. Countermotions may be proposed by any shareholder and they are typically added throughout the period between the publication of the meeting agenda and the meeting date. This guideline reflects the funds’ intention to focus on the original proposal, which is expected to be presented a reasonable period of time before the shareholder meeting so that the funds will have an appropriate opportunity to evaluate it. ► The funds will vote for proposals to approve profit-and-loss transfer agreements between a controlling company and its subsidiaries. Commentary : These agreements are customary in Germany and are typically entered into for tax purposes. In light of this and the prevalence of these proposals, the funds have adopted a guideline to vote for this type of proposal. Taiwan ► The funds will vote for proposals to amend a Taiwanese company’s procedural rules. Commentary : Since procedural rules, which address such matters as a company’s policies with respect to capital loans, endorsements and guarantees, and acquisitions and disposal of assets, are generally adopted or amended to conform to changes in local regulations governing these transactions, the funds have adopted a guideline to vote for these transactions. As adopted December 14, 2012 January 31, 2013 II-128 Proxy voting procedures of the Putnam funds The proxy voting procedures below explain the role of the funds’ Trustees, the proxy voting service and the Proxy Manager, as well as how the process will work when a proxy question needs to be handled on a case-by-case basis, or when there may be a conflict of interest. The role of the funds’ Trustees The Trustees of the Putnam funds exercise control of the voting of proxies through their Board Policy and Nominating Committee, which is composed entirely of independent Trustees. The Board Policy and Nominating Committee oversees the proxy voting process and participates, as needed, in the resolution of issues that need to be handled on a case-by-case basis. The Committee annually reviews and recommends, for Trustee approval, guidelines governing the funds’ proxy votes, including how the funds vote on specific proposals and which matters are to be considered on a case-by-case basis. The Trustees are assisted in this process by their independent administrative staff (“Office of the Trustees”), independent legal counsel, and an independent proxy voting service. The Trustees also receive assistance from Putnam Investment Management, LLC (“Putnam Management”), the funds’ investment advisor, on matters involving investment judgments. In all cases, the ultimate decision on voting proxies rests with the Trustees, acting as fiduciaries on behalf of the shareholders of the funds. The role of the proxy voting service The funds have engaged an independent proxy voting service to assist in the voting of proxies. The proxy voting service is responsible for coordinating with the funds’ custodians to ensure that all proxy materials received by the custodians relating to the funds’ portfolio securities are processed in a timely fashion. To the extent applicable, the proxy voting service votes all proxies in accordance with the proxy voting guidelines established by the Trustees. The proxy voting service will refer proxy questions to the Proxy Manager (described below) for instructions under circumstances where: (1) the application of the proxy voting guidelines is unclear; (2) a particular proxy question is not covered by the guidelines; or (3) the guidelines call for specific instructions on a case-by-case basis. The proxy voting service is also requested to call to the Proxy Manager’s attention specific proxy questions that, while governed by a guideline, appear to involve unusual or controversial issues. The funds also utilize research services relating to proxy questions provided by the proxy voting service and by other firms. The role of the Proxy Manager Each year, a member of the Office of the Trustees is appointed Proxy Manager to assist in the coordination and voting of the funds’ proxies. The Proxy Manager will deal directly with the proxy voting service and, in the case of proxy questions referred by the proxy voting service, will solicit voting recommendations and instructions from the Office of the Trustees, the Chair of the Board Policy and Nominating Committee, and Putnam Management’s investment professionals, as appropriate. The Proxy Manager is responsible for ensuring that these questions and referrals are responded to in a timely fashion and for transmitting appropriate voting instructions to the proxy voting service. Voting procedures for referral items As discussed above, the proxy voting service will refer proxy questions to the Proxy Manager under certain circumstances. When the application of the proxy voting guidelines is unclear or a particular proxy question is not covered by the guidelines (and does not involve investment considerations), the Proxy Manager will assist in interpreting the guidelines and, as appropriate, consult with one or more senior staff members of the Office of the Trustees and the Chair of the Board Policy and Nominating Committee on how the funds’ shares will be voted. January 31, 2013 II-129 For proxy questions that require a case-by-case analysis pursuant to the guidelines or that are not covered by the guidelines but involve investment considerations, the Proxy Manager will refer such questions, through an electronic request form, to Putnam Management’s investment professionals for a voting recommendation. Such referrals will be made in cooperation with the person or persons designated by Putnam Management’s Legal and Compliance Department to assist in processing such referral items. In connection with each such referral item, the Legal and Compliance Department will conduct a conflicts of interest review, as described below under “Conflicts of interest,” and provide electronically a conflicts of interest report (the “Conflicts Report”) to the Proxy Manager describing the results of such review. After receiving a referral item from the Proxy Manager, Putnam Management’s investment professionals will provide a recommendation electronically to the Proxy Manager and the person or persons designated by the Legal and Compliance Department to assist in processing referral items. Such recommendation will set forth (1) how the proxies should be voted; (2) the basis and rationale for such recommendation; and (3) any contacts the investment professionals have had with respect to the referral item with non-investment personnel of Putnam Management or with outside parties (except for routine communications from proxy solicitors). The Proxy Manager will then review the investment professionals’ recommendation and the Conflicts Report with one or more senior staff members of the Office of the Trustees in determining how to vote the funds’ proxies. The Proxy Manager will maintain a record of all proxy questions that have been referred to Putnam Management’s investment professionals, the voting recommendation, and the Conflicts Report. In some situations, the Proxy Manager and/or one or more senior staff members of the Office of the Trustees may determine that a particular proxy question raises policy issues requiring consultation with the Chair of the Board Policy and Nominating Committee, who, in turn, may decide to bring the particular proxy question to the Committee or the full Board of Trustees for consideration. Conflicts of interest Occasions may arise where a person or organization involved in the proxy voting process may have a conflict of interest. A conflict of interest may exist, for example, if Putnam Management has a business relationship with (or is actively soliciting business from) either the company soliciting the proxy or a third party that has a material interest in the outcome of a proxy vote or that is actively lobbying for a particular outcome of a proxy vote. Any individual with knowledge of a personal conflict of interest (e.g., familial relationship with company management) relating to a particular referral item shall disclose that conflict to the Proxy Manager and the Legal and Compliance Department and otherwise remove himself or herself from the proxy voting process. The Legal and Compliance Department will review each item referred to Putnam Management’s investment professionals to determine if a conflict of interest exists and will provide the Proxy Manager with a Conflicts Report for each referral item that (1) describes any conflict of interest; (2) discusses the procedures used to address such conflict of interest; and (3) discloses any contacts from parties outside Putnam Management (other than routine communications from proxy solicitors) with respect to the referral item not otherwise reported in an investment professional’s recommendation. The Conflicts Report will also include written confirmation that any recommendation from an investment professional provided under circumstances where a conflict of interest exists was made solely on the investment merits and without regard to any other consideration. As adopted March 11, 2005 and revised June 12, 2009. January 31, 2013 II-130 Appendix B January 31, 2013 II-131 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Dynamic Asset Allocation Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Growth Fund (the “fund”) (formerly Putnam Asset Allocation: Growth Portfolio) at September 30, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 9, 2012 24Dynamic Asset Allocation Growth Fund The fund’s portfolio 9/30/12 COMMON STOCKS (55.7%)* Shares Value Basic materials (3.5%) Agrium, Inc. (Canada) 898 $92,907 Albemarle Corp. 18,578 978,689 American Vanguard Corp. 5,454 189,799 Andersons, Inc. (The) 402 15,139 Archer Daniels-Midland Co. 2,476 67,298 Arkema (France) 2,713 254,851 Assa Abloy AB Class B (Sweden) 39,693 1,288,294 Barrick Gold Corp. (Canada) 5,200 217,288 BASF SE (Germany) 30,959 2,615,958 Bemis Co., Inc. 24,738 778,505 BHP Billiton PLC (United Kingdom) 27,256 851,176 BHP Billiton, Ltd. (Australia) 46,279 1,585,682 Black Earth Farming, Ltd. SDR (Jersey) † 4,410 8,224 Buckeye Technologies, Inc. 9,590 307,455 Cambrex Corp. † 31,696 371,794 CF Industries Holdings, Inc. 12,072 2,682,881 Chicago Bridge & Iron Co., NV (Netherlands) 25,219 960,592 China BlueChemical, Ltd. (China) 500,000 294,597 China National Materials Co., Ltd. (China) 1,223,000 343,507 China Shanshui Cement Group, Ltd. (China) 741,000 481,079 China State Construction International Holdings, Ltd. (China) 344,000 402,879 Cliffs Natural Resources, Inc. 9,640 377,213 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,797 14,681 Cytec Industries, Inc. 11,455 750,532 Domtar Corp. (Canada) 8,183 640,647 Eagle Materials, Inc. 5,717 264,468 Evraz PLC (United Kingdom) 280,161 1,120,058 First Resources, Ltd. (Singapore) 250,000 430,138 Fortescue Metals Group, Ltd. (Australia) S 29,928 106,941 Fortune Brands Home & Security, Inc. † 42,737 1,154,326 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 9,248 366,036 Furmanite Corp. † 27,955 158,784 Georgia Gulf Corp. 3,201 115,940 Goldcorp, Inc. (Canada) 17,445 801,004 Golden Agri-Resources, Ltd. (Singapore) 872,000 466,993 GrainCorp, Ltd. (Australia) 5,214 48,434 Honam Petrochemical Corp. (South Korea) 1,705 403,634 Incitec Pivot, Ltd. (Australia) 14,968 46,008 Indocement Tunggal Prakarsa (Indonesia) 304,500 646,665 Innophos Holdings, Inc. 9,390 455,321 Innospec, Inc. † 10,413 353,209 Intrepid Potash, Inc. † 1,289 27,688 K&S AG (Germany) 4,558 224,597 KapStone Paper and Packaging Corp. † 11,443 256,209 Koninklijke DSM NV (Netherlands) 15,136 756,640 Dynamic Asset Allocation Growth Fund 25 COMMON STOCKS (55.7%)* cont. Shares Value Basic materials cont. Kraton Performance Polymers, Inc. † 4,899 $127,864 Kronos Worldwide, Inc. 15,811 236,216 KWS Saat AG (Germany) 96 25,611 L.B. Foster Co. Class A 3,624 117,200 Landec Corp. † 16,676 190,940 Lanxess AG (Germany) 4,818 399,976 LG Chemical, Ltd. (South Korea) 2,140 633,260 Linde AG (Germany) 5,435 937,036 LSB Industries, Inc. † 28,264 1,239,942 LyondellBasell Industries NV Class A (Netherlands) 56,109 2,898,591 Minerals Technologies, Inc. 1,914 135,760 Monsanto Co. 76,232 6,938,637 Mosaic Co. (The) 958 55,190 Newcrest Mining, Ltd. (Australia) 3,305 98,233 Nitto Denko Corp. (Japan) 36,700 1,747,836 NN, Inc. † 25,520 216,665 Nufarm, Ltd. (Australia) 7,463 46,818 OM Group, Inc. † 8,356 154,920 PolyOne Corp. 29,475 488,401 Polyus Gold International, Ltd. (Russia) † 116,482 408,500 Potash Corp. of Saskatchewan, Inc. (Canada) 2,663 115,627 PPG Industries, Inc. 26,759 3,073,004 PT Astra Agro Lestari Tbk (Indonesia) 12,500 28,565 Rio Tinto PLC (United Kingdom) 31,469 1,471,060 Rio Tinto, Ltd. (Australia) 27,111 1,487,372 Sealed Air Corp. 32,377 500,548 Siam Cement PCL NVDR (Thailand) 34,000 384,730 SLC Agricola SA (Brazil) 1,985 21,297 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,545 95,234 Steel Dynamics, Inc. 48,897 549,113 Stillwater Mining Co. † 16,256 191,658 Syngenta AG (Switzerland) 3,308 1,236,202 Teck Resources, Ltd. Class B (Canada) 5,500 162,298 Trex Co., Inc. † 8,380 285,926 Tronox, Ltd. Class A 14,075 318,799 Vale SA ADR (Preference) (Brazil) 36,585 635,116 Vale SA ADR (Brazil) 15,936 285,254 Valspar Corp. 20,310 1,139,391 Vilmorin & Cie (France) 217 26,116 Viterra, Inc. (Canada) 4,347 71,234 voestalpine AG (Austria) 24,165 726,075 W.R. Grace & Co. † 7,897 466,555 Westlake Chemical Corp. 5,969 436,095 Wilmar International, Ltd. (Singapore) 14,000 36,916 Xstrata PLC (United Kingdom) 6,789 105,355 Yara International ASA (Norway) 1,446 72,624 26 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Capital goods (3.1%) ABB, Ltd. (Switzerland) 45,067 $847,234 AGCO Corp. † 2,172 103,127 Aisin Seiki Co., Ltd. (Japan) 25,200 716,184 Amada Co., Ltd. (Japan) 19,000 83,185 American Axle & Manufacturing Holdings, Inc. † 13,002 146,533 Applied Industrial Technologies, Inc. 10,106 418,692 AZZ, Inc. 5,962 226,437 Canon, Inc. (Japan) 12,550 401,635 Cascade Corp. 7,535 412,466 Chart Industries, Inc. † 8,552 631,565 Chase Corp. 10,282 188,880 China Communications Construction Co., Ltd. (China) 337,000 271,257 China Railway Group, Ltd. Class H (China) 1,282,000 557,284 Chiyoda Corp. (Japan) 8,000 124,352 CNH Global NV (Netherlands) † 1,651 64,009 Cobham PLC (United Kingdom) 225,038 807,470 Cummins, Inc. 34,652 3,195,261 Daelim Industrial Co., Ltd. (South Korea) 7,674 650,588 Deere & Co. 1,306 107,732 Dongfang Electric Corp., Ltd. (China) 240,600 326,270 Dover Corp. 37,478 2,229,566 DXP Enterprises, Inc. † 6,700 320,059 Embraer SA ADR (Brazil) 21,468 571,478 Emerson Electric Co. 121,014 5,841,346 European Aeronautic Defense and Space Co. NV (France) S 38,606 1,227,342 Finning International, Inc. (Canada) 4,600 111,549 Fluor Corp. 36,553 2,057,203 Franklin Electric Co., Inc. 6,920 418,591 Fuji Electric Co., Ltd. (Japan) 287,000 584,214 Gardner Denver, Inc. 4,618 278,973 Generac Holdings, Inc. 8,490 194,336 Global Power Equipment Group, Inc. 8,521 157,553 Great Lakes Dredge & Dock Corp. 79,469 611,911 Greenbrier Companies, Inc. † 23,441 378,338 Harbin Electric Co., Ltd. (China) 406,000 310,701 Hyflux, Ltd. (Singapore) 123,000 140,453 Hyundai Mobis (South Korea) 3,594 1,000,580 Hyundai Wia Corp. (South Korea) 3,824 644,789 IHI Corp. (Japan) 162,000 360,904 Iochpe-Maxion SA (Brazil) 24,300 318,846 JGC Corp. (Japan) 27,000 900,723 Lindsay Corp. 836 60,167 Lockheed Martin Corp. 47,023 4,391,008 McDermott International, Inc. † 107,039 1,308,017 Metso Corp. OYJ (Finland) 2,197 78,929 Mitsubishi Electric Corp. (Japan) 50,000 368,210 Dynamic Asset Allocation Growth Fund 27 COMMON STOCKS (55.7%)* cont. Shares Value Capital goods cont. NACCO Industries, Inc. Class A 1,912 $239,784 Raytheon Co. 66,379 3,794,224 Rolls-Royce Holdings PLC (United Kingdom) 26,720 364,658 Safran SA (France) 2,362 85,141 Samsung Engineering Co., Ltd. (South Korea) 3,096 531,196 Schindler Holding AG (Switzerland) 5,645 694,904 Schneider Electric SA (France) 4,988 296,264 Singapore Technologies Engineering, Ltd. (Singapore) 108,000 311,013 Smith & Wesson Holding Corp. † 17,027 187,467 Standard Motor Products, Inc. 18,045 332,389 Standex International Corp. 5,139 228,429 Staples, Inc. 122,626 1,412,652 Sturm Ruger & Co., Inc. 5,727 283,429 Tetra Tech, Inc. † 4,650 122,109 Textron, Inc. 62,276 1,629,763 TriMas Corp. † 29,641 714,645 Valmont Industries, Inc. 3,640 478,660 Vinci SA (France) 25,562 1,092,469 Woongjin Coway Company, Ltd. (South Korea) 11,530 316,950 Communication services (2.8%) Allot Communications, Ltd. (Israel) † 8,602 228,125 America Movil SAB de CV ADR Ser. L (Mexico) 29,823 758,697 Aruba Networks, Inc. † 8,489 190,875 AT&T, Inc. 131,679 4,964,298 BCE, Inc. (Canada) 6,282 276,367 BroadSoft, Inc. † 4,061 166,582 BT Group PLC (United Kingdom) 529,387 1,974,583 CalAmp Corp. † 18,032 148,043 China Communications Services Corp., Ltd. (China) 638,000 368,572 Cincinnati Bell, Inc. † 61,227 348,994 Comcast Corp. Class A 279,131 9,984,516 Comtech Telecommunications Corp. 9,925 274,327 Deutsche Telekom AG (Germany) 56,913 700,414 EchoStar Corp. Class A † 45,264 1,297,266 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 21,886 456,268 France Telecom SA (France) 53,650 648,583 HSN, Inc. 9,091 445,914 IAC/InterActiveCorp. 29,647 1,543,423 InterDigital, Inc. 2,517 93,834 InterXion Holding NV (Netherlands) † 8,926 202,799 Kabel Deutschland Holding AG (Germany) † 20,247 1,446,565 Loral Space & Communications, Inc. 5,130 364,743 MTN Group, Ltd. (South Africa) 26,974 519,541 NeuStar, Inc. Class A † 10,595 424,118 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 30,400 1,442,530 NTELOS Holdings Corp. 17,727 307,918 28 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Communication services cont. NTT DoCoMo, Inc. (Japan) 293 $475,174 Premiere Global Services, Inc. † 12,162 113,715 Tele2 AB Class B (Sweden) 32,977 599,509 Telecity Group PLC (United Kingdom) 15,800 228,703 Telefonica SA (Spain) 53,462 712,890 USA Mobility, Inc. 14,757 175,166 Verizon Communications, Inc. 235,515 10,732,419 Vodafone Group PLC (United Kingdom) 647,246 1,842,102 Ziggo NV (Netherlands) 4,619 156,969 Conglomerates (1.3%) AMETEK, Inc. 53,854 1,909,124 Danaher Corp. 93,654 5,165,018 General Electric Co. 253,156 5,749,173 Marubeni Corp. (Japan) 45,000 286,940 Mitsui & Co., Ltd. (Japan) 40,000 562,354 Siemens AG (Germany) 16,202 1,617,962 Tyco International, Ltd. 87,138 4,902,384 Consumer cyclicals (6.5%) 7 Days Group Holdings, Ltd. (China) † 38,000 441,480 Advance Auto Parts, Inc. 14,150 968,426 Aeon Co., Ltd. (Japan) 48,800 551,018 Aggreko PLC (United Kingdom) 7,453 279,106 Alliance Data Systems Corp. † 14,054 1,994,965 Alliance Global Group, Inc. (Philippines) 2,082,300 732,571 Bayerische Motoren Werke (BMW) AG (Germany) 4,883 357,977 Beazer Homes USA, Inc. † 162,286 576,115 Bed Bath & Beyond, Inc. † 39,753 2,504,439 Belo Corp. Class A 87,776 687,286 Big Lots, Inc. † 12,258 362,592 Bluegreen Corp. † 25,934 162,866 BR Malls Participacoes SA (Brazil) 42,361 588,217 Brilliance China Automotive Holdings, Inc. (China) † 650,000 713,101 Brunswick Corp. 4,252 96,223 Buckle, Inc. (The) 4,333 196,848 Bunzl PLC (United Kingdom) 42,886 769,387 Cabela’s, Inc. † 8,063 440,885 Cash America International, Inc. 3,695 142,516 CBS Corp. Class B 100,872 3,664,680 Christian Dior SA (France) 5,793 779,583 Coach, Inc. 43,008 2,409,308 Compass Group PLC (United Kingdom) 96,205 1,064,021 Conn’s, Inc. † 18,658 411,409 Continental AG (Germany) 3,337 327,372 Cooper Tire & Rubber Co. 33,615 644,736 Corporate Executive Board Co. (The) 3,147 168,774 Dynamic Asset Allocation Growth Fund 29 COMMON STOCKS (55.7%)* cont. Shares Value Consumer cyclicals cont. Crocs, Inc. † 11,872 $192,445 Daihatsu Motor Co., Ltd. (Japan) 30,000 500,099 Daimler AG (Registered Shares) (Germany) 15,133 734,002 Deckers Outdoor Corp. † 2,817 103,215 Deluxe Corp. 17,609 538,131 Demand Media, Inc. † 9,191 99,906 Destination Maternity Corp. 20,340 380,358 Dillards, Inc. Class A 17,519 1,266,974 Dolby Laboratories, Inc. Class A † 17,230 564,283 Dun & Bradstreet Corp. (The) 12,513 996,285 Elders, Ltd. (Australia) † 44,692 11,533 Expedia, Inc. 21,898 1,266,580 Express, Inc. † 15,796 234,097 Fiat Industrial SpA (Italy) 101,155 992,265 Fiat SpA (Italy) † 20,342 108,993 Finish Line, Inc. (The) Class A 21,340 485,272 Foot Locker, Inc. 70,073 2,487,592 Foschini Group, Ltd. (The) (South Africa) 34,059 519,106 Francesca’s Holdings Corp. † 8,758 269,133 GameStop Corp. Class A 8,972 188,412 Gannett Co., Inc. 54,576 968,724 General Motors Co. † 113,770 2,588,268 Genesco, Inc. † 2,136 142,535 Global Cash Access Holdings, Inc. † 24,242 195,148 Global Mediacom Tbk PT (Indonesia) 428,500 91,537 Goodyear Tire & Rubber Co. (The) † 32,136 391,738 Grupo Televisa, S.A.B ADR (Mexico) 25,400 597,154 Haier Electronics Group Co., Ltd. (China) † 463,000 536,544 Hakuhodo DY Holdings, Inc. (Japan) 13,360 900,086 Helen of Troy, Ltd. † 5,859 186,492 HMS Holdings Corp. † 1,288 43,058 Home Depot, Inc. (The) 117,681 7,104,402 Home Inns & Hotels Management, Inc. ADR (China) † 12,300 305,040 Hyundai Motor Co. (South Korea) 1,463 329,866 Indofood Agri Resources, Ltd. (Singapore) 7,000 7,756 Isuzu Motors, Ltd. (Japan) 220,000 1,061,775 KAR Auction Services, Inc. † 14,528 286,783 Kia Motors Corp. (South Korea) 15,243 946,912 Kingfisher PLC (United Kingdom) 71,131 303,948 La-Z-Boy, Inc. † 33,134 484,750 LeapFrog Enterprises, Inc. † 34,075 307,357 Lear Corp. 21,369 807,535 Localiza Rent a Car SA (Brazil) 32,782 575,676 Lowe’s Cos., Inc. 84,527 2,556,096 LS Corp. (South Korea) 754 65,450 30 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Consumer cyclicals cont. Lumber Liquidators Holdings, Inc. † 2,258 $114,435 LVMH Moet Hennessy Louis Vuitton SA (France) 3,597 542,439 M.D.C. Holdings, Inc. 5,397 207,838 Macy’s, Inc. 66,703 2,509,367 Major Cineplex Group PCL (Thailand) 734,300 450,886 Marriott International, Inc. Class A 46,105 1,802,706 McGraw-Hill Cos., Inc. (The) 48,897 2,669,287 MGM China Holdings, Ltd. (Hong Kong) 362,400 624,519 Mitra Adiperkasa Tbk PT (Indonesia) 358,500 239,323 Mitsubishi Motors Corp. (Japan) † 526,000 485,042 News Corp. Class A 197,636 4,848,011 Next PLC (United Kingdom) 22,763 1,271,048 Nissan Motor Co., Ltd. (Japan) 97,700 831,813 O’Reilly Automotive, Inc. † 21,850 1,827,097 OPAP SA (Greece) 48,287 248,859 Pearson PLC (United Kingdom) 12,977 253,938 PetSmart, Inc. 22,620 1,560,328 Pier 1 Imports, Inc. 5,884 110,266 PPR SA (France) 1,132 174,226 Priceline.com, Inc. † 2,561 1,584,568 Publicis Group SA (France) 17,204 964,593 Randstad Holding NV (Netherlands) 6,061 202,000 Rent-A-Center, Inc. 6,615 232,054 RPX Corp. † 9,966 111,719 Ryland Group, Inc. (The) 19,329 579,870 Sands China, Ltd. (Hong Kong) 72,000 267,342 Scania AB Class B (Sweden) 33,500 616,736 Scholastic Corp. 7,535 239,462 Sinclair Broadcast Group, Inc. Class A 41,588 466,201 SJM Holdings, Ltd. (Hong Kong) 365,000 790,447 Sonic Automotive, Inc. Class A 53,960 1,024,161 Standard Parking Corp. † 17,967 403,000 Suzuki Motor Corp. (Japan) 43,900 851,623 Swire Pacific, Ltd. Class A (Hong Kong) 90,500 1,105,440 Tata Motors, Ltd. (India) 90,718 465,424 TNS, Inc. † 18,593 277,965 Tongaat Hulett, Ltd. (South Africa) 16,705 280,333 Towers Watson & Co. Class A 14,631 776,175 Town Sports International Holdings, Inc. † 21,650 267,811 True Religion Apparel, Inc. 8,599 183,417 Trump Entertainment Resorts, Inc. † 163 652 TUI Travel PLC (United Kingdom) 69,715 264,122 URS Corp. 20,214 713,756 Valeo SA (France) 6,268 290,994 Vertis Holdings, Inc. † F 585 6 Dynamic Asset Allocation Growth Fund 31 COMMON STOCKS (55.7%)* cont. Shares Value Consumer cyclicals cont. Viacom, Inc. Class B 78,544 $4,209,173 VistaPrint NV † 26,855 917,098 Volkswagen AG (Preference) (Germany) 5,238 956,779 Volvo AB Class B (Sweden) 11,612 163,500 VOXX International Corp. † 34,312 256,654 Wal-Mart de Mexico SAB de CV ADR (Mexico) 6,000 168,300 Wal-Mart Stores, Inc. 20,434 1,508,029 Wal-Mart de Mexico SAB de CV Ser. V (Mexico) 111,438 313,837 WPP PLC (United Kingdom) 50,209 683,633 Wyndham Worldwide Corp. 29,647 1,555,875 Wynn Resorts, Ltd. 14,246 1,644,558 Consumer staples (5.1%) AFC Enterprises † 35,404 870,938 Ajinomoto Co., Inc. (Japan) 13,000 203,591 Anheuser-Busch InBev NV (Belgium) 17,820 1,524,353 Associated British Foods PLC (United Kingdom) 30,969 645,379 Avis Budget Group, Inc. † 40,981 630,288 Barrett Business Services, Inc. 1,379 37,371 Beacon Roofing Supply, Inc. † 11,425 325,613 BRF - Brasil Foods SA ADR (Brazil) 2,498 43,215 Brinker International, Inc. 28,321 999,731 British American Tobacco (BAT) PLC (United Kingdom) 31,278 1,608,272 Buffalo Wild Wings, Inc. † 3,210 275,225 Bunge, Ltd. 1,011 67,788 Campbell Soup Co. 48,031 1,672,439 Casino Guichard-Perrachon SA (France) 10,018 888,271 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 72,000 4,643 Cheesecake Factory, Inc. (The) 4,360 155,870 Chiquita Brands International, Inc. † 879 6,716 Church & Dwight Co., Inc. 10,782 582,120 Coca-Cola Co. (The) 69,304 2,628,701 Cola-Cola Amatil, Ltd. (Australia) 12,366 173,335 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 11,245 430,346 ConAgra Foods, Inc. 93,654 2,583,914 Core-Mark Holding Co., Inc. 5,394 259,505 Costco Wholesale Corp. 67,088 6,717,186 CVS Caremark Corp. 135,638 6,567,592 Danone (France) 6,430 396,504 Diageo PLC (United Kingdom) 23,154 651,935 Distribuidora Internacional de Alimentacion SA (Spain) 88,698 490,448 Domino’s Pizza, Inc. 4,166 157,058 Dr. Pepper Snapple Group, Inc. 31,936 1,422,110 Fomento Economico Mexicano SAB de CV ADR (Mexico) 2,500 229,950 Geo Group, Inc. (The) 19,994 553,234 Glanbia PLC (Ireland) 3,131 27,761 32 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Consumer staples cont. Heineken Holding NV (Netherlands) 16,245 $790,442 Imperial Tobacco Group PLC (United Kingdom) 1,853 68,685 Ingredion, Inc. 1,042 57,477 IOI Corp. Bhd (Malaysia) 27,000 43,982 Itron, Inc. † 10,782 465,243 Japan Tobacco, Inc. (Japan) 76,000 2,277,764 Kao Corp. (Japan) 30,200 890,011 Kerry Group PLC Class A (Ireland) 13,593 695,243 Koninklijke Ahold NV (Netherlands) 51,732 648,508 Kroger Co. (The) 119,546 2,814,113 Kuala Lumpur Kepong Bhd (Malaysia) 6,400 46,209 Lawson, Inc. (Japan) 3,700 284,312 Lorillard, Inc. 25,796 3,003,944 M Dias Branco SA (Brazil) 12,400 406,146 Maple Leaf Foods, Inc. (Canada) 2,025 22,823 McDonald’s Corp. 12,381 1,135,957 Minor International PCL (Thailand) 241,200 120,678 Molson Coors Brewing Co. Class B 40,234 1,812,542 Nestle SA (Switzerland) 51,497 3,248,489 Olam International, Ltd. (Singapore) 12,000 19,925 On Assignment, Inc. † 12,537 249,737 OpenTable, Inc. † 4,477 186,243 PepsiCo, Inc. 17,175 1,215,475 Pernod-Ricard SA (France) 5,257 590,760 Philip Morris International, Inc. 135,239 12,163,396 Prestige Brands Holdings, Inc. † 13,248 224,686 Procter & Gamble Co. (The) 63,068 4,374,396 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 97,000 24,758 Rakuten, Inc. (Japan) 31,400 319,498 Robert Half International, Inc. 37,635 1,002,220 SABMiller PLC (United Kingdom) 12,149 534,470 Smithfield Foods, Inc. † 1,140 22,401 Spartan Stores, Inc. 10,414 159,438 Spectrum Brands Holdings, Inc. † 2,805 112,228 Tate & Lyle PLC (United Kingdom) 3,554 38,230 Tesco PLC (United Kingdom) 52,817 283,397 Toyota Tsusho Corp. (Japan) 46,300 989,440 Tyson Foods, Inc. Class A 1,994 31,944 Unilever PLC (United Kingdom) 16,625 605,517 USANA Health Sciences, Inc. † 2,566 119,242 Walgreen Co. 75,532 2,752,386 WM Morrison Supermarkets PLC (United Kingdom) 32,606 150,368 Woolworths, Ltd. (Australia) 32,616 970,947 Yamazaki Baking Co., Inc. (Japan) 41,000 548,146 Energy (5.3%) Basic Energy Services, Inc. † 23,539 264,108 BG Group PLC (United Kingdom) 53,136 1,075,956 Dynamic Asset Allocation Growth Fund 33 COMMON STOCKS (55.7%)* cont. Shares Value Energy cont. BP PLC (United Kingdom) 123,269 $870,057 Cairn India, Ltd. (India) † 70,838 443,793 Canadian Natural Resources, Ltd. (Canada) 20,300 626,283 Chevron Corp. 88,837 10,354,841 Clayton Williams Energy, Inc. † 3,635 188,620 CNOOC, Ltd. (China) 293,000 595,266 ConocoPhillips 27,123 1,550,893 CVR Energy, Inc. (Escrow) F 15,953 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,420) (Norway) ‡ 8,417 126,255 Delek US Holdings, Inc. 24,468 623,689 Diamond Offshore Drilling, Inc. 14,631 962,866 ENI SpA (Italy) 75,145 1,648,760 EPL Oil & Gas, Inc. † 17,620 357,510 Eurasia Drilling Co., Ltd. GDR (Russia) 13,871 459,395 Exxon Mobil Corp. 150,535 13,766,426 Ezion Holdings, Ltd. (Singapore) 446,000 485,972 Gazprom OAO ADR (Russia) 55,911 560,672 Halliburton Co. 8,200 276,258 Helix Energy Solutions Group, Inc. † 33,455 611,223 Helmerich & Payne, Inc. 18,385 875,310 HollyFrontier Corp. 35,999 1,485,679 Inpex Corp. (Japan) 95 562,750 Key Energy Services, Inc. † 32,892 230,244 Kodiak Oil & Gas Corp. † 27,536 257,737 Lukoil OAO ADR (Russia) 20,615 1,275,665 Marathon Oil Corp. 87,397 2,584,329 Marathon Petroleum Corp. 49,956 2,727,098 Mitcham Industries, Inc. † 7,965 126,882 Murphy Oil Corp. 29,069 1,560,715 National Oilwell Varco, Inc. 48,127 3,855,454 NovaTek OAO GDR (Russia) 2,869 339,325 Occidental Petroleum Corp. 49,153 4,230,107 Oceaneering International, Inc. 39,464 2,180,386 Pacific Rubiales Energy Corp. (Colombia) 27,618 659,899 Peabody Energy Corp. 43,795 976,191 Petrofac, Ltd. (Jersey) 54,050 1,396,306 Petroleo Brasileiro SA ADR (Preference) (Brazil) 30,551 674,261 Petroleo Brasileiro SA ADR (Brazil) 4,200 96,348 Phillips 66 13,562 628,870 Repsol YPF SA (Spain) 25,267 491,789 Rosetta Resources, Inc. † 4,801 229,968 Royal Dutch Shell PLC Class A (United Kingdom) 53,590 1,855,990 Royal Dutch Shell PLC Class A (United Kingdom) 30,587 1,059,443 Royal Dutch Shell PLC Class B (United Kingdom) 40,702 1,447,700 Sapurakencana Petroleum Bhd (Malaysia) † 690,500 522,868 Schlumberger, Ltd. 17,037 1,232,286 34 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Energy cont. Stallion Oilfield Holdings, Ltd. 1,034 $34,122 Statoil ASA (Norway) 50,987 1,318,911 Stone Energy Corp. † 11,910 299,179 Suncor Energy, Inc. (Canada) 6,300 207,244 Superior Energy Services † 33,111 679,438 Swift Energy Co. † 14,922 311,571 Technip SA (France) 5,124 571,734 Tesoro Corp. 47,649 1,996,493 Total SA (France) 23,967 1,192,092 Tullow Oil PLC (United Kingdom) 14,598 323,803 Unit Corp. † 5,684 235,886 Vaalco Energy, Inc. † 62,241 532,161 Valero Energy Corp. 122,722 3,887,833 W&T Offshore, Inc. 10,780 202,448 Walter Energy, Inc. 16,192 525,592 Western Refining, Inc. 17,197 450,217 Williams Cos., Inc. (The) 49,903 1,745,108 Financials (9.8%) 3i Group PLC (United Kingdom) 112,322 405,141 ACE, Ltd. 5,496 415,498 AG Mortgage Investment Trust, Inc. R 5,934 143,187 Agree Realty Corp. R 10,033 255,741 Agricultural Bank of China, Ltd. (China) 1,291,000 500,511 AIA Group, Ltd. (Hong Kong) 354,800 1,317,141 Allianz SE (Germany) 10,917 1,299,899 Allied World Assurance Co. Holdings AG 18,726 1,446,584 American Equity Investment Life Holding Co. 31,988 372,020 American Financial Group, Inc. 24,672 935,069 Amtrust Financial Services, Inc. 6,242 159,920 Aon PLC 70,842 3,704,328 Apollo Commercial Real Estate Finance, Inc. R 11,354 196,878 Apollo Residential Mortgage, Inc. 15,341 338,116 Arch Capital Group, Ltd. † 36,721 1,530,531 Arlington Asset Investment Corp. Class A 6,828 162,916 ARMOUR Residential REIT, Inc. R 31,828 243,802 Ashford Hospitality Trust, Inc. R 37,512 315,101 Ashmore Group PLC (United Kingdom) 46,532 256,623 Assurant, Inc. 27,914 1,041,192 Australia & New Zealand Banking Group, Ltd. (Australia) 88,693 2,268,679 AvalonBay Communities, Inc. R 15,305 2,081,327 AXA SA (France) 74,376 1,111,395 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 33,225 262,696 Banco Latinoamericano de Exportaciones SA Class E (Panama) 22,547 498,063 Banco Santander Brasil SA ADS (Brazil) 54,023 398,150 Banco Santander Central Hispano SA (Spain) † 86,316 646,648 Bank Mandiri (Persero) Tbk PT (Indonesia) 976,000 832,665 Dynamic Asset Allocation Growth Fund 35 COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. Bank of America Corp. 51,596 $455,593 Barclays PLC (United Kingdom) 584,395 2,034,231 Berkshire Hathaway, Inc. Class B † 31,668 2,793,118 BM&F Bovespa SA (Brazil) 87,700 529,942 BNP Paribas SA (France) 24,940 1,192,018 BofI Holding, Inc. † 14,866 387,259 BR Properties SA (Brazil) 32,000 417,511 British Land Company PLC (United Kingdom) R 34,107 288,107 C C Land Holdings, Ltd. (China) 1,096,687 233,624 Cardinal Financial Corp. 19,506 278,936 Cardtronics, Inc. † 8,436 251,224 CBL & Associates Properties, Inc. R 38,074 812,499 CBOE Holdings, Inc. 44,854 1,319,605 Chimera Investment Corp. R 297,091 805,117 China Construction Bank Corp. (China) 1,856,000 1,282,540 China Overseas Grand Oceans Group, Ltd. (China) 321,000 316,854 China Overseas Land & Investment, Ltd. (China) 226,000 572,627 CIMB Group Holdings Berhad (Malaysia) 231,900 568,886 CIT Group, Inc. † 20,598 811,355 Citigroup, Inc. 33,679 1,101,977 Citizens & Northern Corp. 12,608 247,243 Citizens Republic Bancorp, Inc. † 11,186 216,449 City National Corp. 5,392 277,742 CNO Financial Group, Inc. 43,761 422,294 Commonwealth Bank of Australia (Australia) 29,006 1,672,356 Credit Acceptance Corp. † 1,243 106,289 Credit Suisse Group (Switzerland) 16,372 348,190 DBS Group Holdings, Ltd. (Singapore) 52,000 607,357 Deutsche Bank AG (Germany) 28,990 1,147,292 Dexus Property Group (Australia) 882,485 869,358 Discovery Holdings, Ltd. (South Africa) 51,605 344,373 Dynex Capital, Inc. R 27,859 299,484 East West Bancorp, Inc. 15,996 337,836 Eaton Vance Corp. 57,752 1,672,498 Education Realty Trust, Inc. R 31,909 347,808 Entertainment Properties Trust R 3,970 176,387 Equity Residential Trust R 44,951 2,586,031 Everest Re Group, Ltd. 12,898 1,379,570 Fidelity National Financial, Inc. Class A 64,682 1,383,548 Financial Institutions, Inc. 13,027 242,823 First Community Bancshares Inc. 12,298 187,667 First Industrial Realty Trust † R 17,697 232,539 FirstRand, Ltd. (South Africa) 82,849 277,789 Flushing Financial Corp. 22,873 361,393 Genworth Financial, Inc. Class A † 88,411 462,390 Glimcher Realty Trust R 23,383 247,158 36 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. Goldman Sachs Group, Inc. (The) 20,021 $2,275,987 Grupo Financiero Banorte SAB de CV (Mexico) 76,300 431,241 Hachijuni Bank, Ltd. (The) (Japan) 116,000 639,452 Hana Financial Group, Inc. (South Korea) 12,560 380,067 Hang Lung Group, Ltd. (Hong Kong) 111,000 701,134 Hanmi Financial Corp. † 25,826 330,831 Hartford Financial Services Group, Inc. (The) 106,360 2,067,638 Heartland Financial USA, Inc. 8,734 238,176 HFF, Inc. Class A † 39,612 590,219 Home Bancshares, Inc. 5,700 194,313 Hongkong Land Holdings, Ltd. (Hong Kong) 24,000 143,920 Housing Development Finance Corp., Ltd. (HDFC) (India) † 72,748 1,066,540 HSBC Holdings, PLC (United Kingdom) 287,912 2,671,570 Hysan Development Co., Ltd. (Hong Kong) 33,000 149,821 ICICI Bank, Ltd. (India) 25,026 501,592 Industrial and Commercial Bank of China, Ltd. (China) 1,966,000 1,156,067 ING Groep NV GDR (Netherlands) † 96,267 765,270 Insurance Australia Group, Ltd. (Australia) 240,074 1,084,434 Invesco Mortgage Capital, Inc. R 9,751 196,288 Investment AB Kinnevik Class B (Sweden) 41,236 857,630 Investors Real Estate Trust R 27,134 224,398 Itau Unibanco Holding SA ADR (Preference) (Brazil) 25,502 389,671 Jefferies Group, Inc. 88,553 1,212,291 Jones Lang LaSalle, Inc. 5,288 403,739 JPMorgan Chase & Co. 204,977 8,297,469 Kasikornbank PCL NVDR (Thailand) 117,400 693,521 Lexington Realty Trust R 74,069 715,507 LIC Housing Finance, Ltd. (India) † 104,743 558,592 LTC Properties, Inc. R 14,195 452,111 M&T Bank Corp. 18,066 1,719,161 Macquarie Group, Ltd. (Australia) 4,838 142,044 Maiden Holdings, Ltd. (Bermuda) 21,593 191,962 MainSource Financial Group, Inc. 19,392 248,993 MFA Financial, Inc. R 31,998 271,983 Mission West Properties R 18,575 161,603 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 321,300 1,497,023 Mitsui Fudosan Co., Ltd. (Japan) 30,000 600,342 Morgan Stanley 192,120 3,216,089 Nasdaq OMX Group, Inc. (The) 60,062 1,399,144 National Australia Bank, Ltd. (Australia) 26,076 687,040 National Bank of Canada (Canada) 4,129 312,478 National Financial Partners Corp. † 10,559 178,447 National Health Investors, Inc. R 12,461 640,994 Nationstar Mortgage Holdings, Inc. † 9,983 331,236 Nelnet, Inc. Class A 11,717 278,162 Northern Trust Corp. 59,581 2,765,452 Dynamic Asset Allocation Growth Fund 37 COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. Ocwen Financial Corp. † 26,210 $718,416 One Liberty Properties, Inc. R 13,137 245,005 ORIX Corp. (Japan) 13,910 1,394,801 PartnerRe, Ltd. 9,131 678,251 Peoples Bancorp, Inc. 12,029 275,344 Persimmon PLC (United Kingdom) 18,637 228,944 PNC Financial Services Group, Inc. 43,699 2,757,407 Popular, Inc. (Puerto Rico) † 10,203 177,838 Portfolio Recovery Associates, Inc. † 2,572 268,594 Porto Seguro SA (Brazil) 47,600 478,759 ProAssurance Corp. 6,877 621,956 Protective Life Corp. 10,076 264,092 Prudential Financial, Inc. 14,577 794,592 Prudential PLC (United Kingdom) 140,446 1,822,405 PS Business Parks, Inc. R 8,562 572,113 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 916,000 709,377 Public Storage R 20,695 2,880,123 Rayonier, Inc. R 23,342 1,143,991 Regus PLC (United Kingdom) 112,117 184,623 Reinsurance Group of America, Inc. Class A 10,152 587,496 RenaissanceRe Holdings, Ltd. 14,915 1,149,052 Republic Bancorp, Inc. Class A 7,821 171,671 Resona Holdings, Inc. (Japan) 115,600 473,705 Royal Bank of Scotland Group PLC (United Kingdom) † 50,105 208,106 Sberbank of Russia ADR (Russia) 145,625 1,714,232 SCOR SE (France) 6,433 165,738 Siam Commercial Bank PCL (Thailand) 94,800 525,127 Simon Property Group, Inc. R 37,924 5,757,242 Societe Generale SA (France) † 5,233 149,258 Southside Bancshares, Inc. 9,605 209,485 Sovran Self Storage, Inc. R 8,745 505,898 St. Joe Co. (The) † S 45,235 882,083 Standard Chartered PLC (United Kingdom) 42,217 956,287 Starwood Property Trust, Inc. R 7,561 175,944 Stockland (Units) (Australia) R 208,077 718,888 Sun Hung Kai Properties, Ltd. (Hong Kong) 22,000 322,094 Suncorp Group, Ltd. (Australia) 83,393 798,902 Svenska Handelsbanken AB Class A (Sweden) 25,040 940,638 Swedbank AB Class A (Sweden) 50,235 944,946 Swiss Life Holding AG (Switzerland) 8,324 993,769 SWS Group, Inc. † 33,614 205,382 Symetra Financial Corp. 21,659 266,406 TD Ameritrade Holding Corp. 95,482 1,467,558 Toronto-Dominion Bank (The) (Canada) 19,283 1,607,045 Turkiye Garanti Bankasi AS (Turkey) 122,087 510,292 UBS AG (Switzerland) 43,858 535,267 38 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Financials cont. UniCredit SpA (Italy) † 34,251 $143,172 United Overseas Bank, Ltd. (Singapore) 9,000 143,704 Universal Health Realty Income Trust R 3,323 152,792 Urstadt Biddle Properties, Inc. Class A R 10,581 214,054 Validus Holdings, Ltd. 24,260 822,657 Virginia Commerce Bancorp, Inc. † 31,827 278,486 Visa, Inc. Class A 1,900 255,132 W.R. Berkley Corp. 33,208 1,244,968 Walker & Dunlop, Inc. † 19,769 303,850 Walter Investment Management Corp. 12,092 447,525 Washington Banking Co. 15,064 213,457 Wells Fargo & Co. 249,182 8,604,254 Westpac Banking Corp. (Australia) 31,246 802,544 Wheelock and Co., Ltd. (Hong Kong) 122,000 523,665 World Acceptance Corp. † 2,674 180,361 Yuanta Financial Holding Co., Ltd. (Taiwan) 543,578 284,430 Health care (5.9%) Abbott Laboratories 10,974 752,377 ABIOMED, Inc. † 9,473 198,838 Aetna, Inc. 57,778 2,288,009 Affymax, Inc. † 13,846 291,597 Alfresa Holdings Corp. (Japan) 9,300 458,372 Amedisys, Inc. † 3,170 43,778 AmerisourceBergen Corp. 44,085 1,706,530 Amgen, Inc. 15,305 1,290,518 AmSurg Corp. † 8,617 244,550 Astellas Pharma, Inc. (Japan) 17,300 878,680 AstraZeneca PLC (United Kingdom) 24,385 1,164,945 athenahealth, Inc. † 1,487 136,462 Bayer AG (Germany) 18,939 1,629,548 Bio-Reference Labs, Inc. † 5,472 156,390 Biosensors International Group, Ltd. (Singapore) † 89,000 88,157 C.R. Bard, Inc. 14,920 1,561,378 Celgene Corp. † 16,268 1,242,875 Centene Corp. † 2,482 92,852 Coloplast A/S Class B (Denmark) 3,886 809,541 Community Health Systems, Inc. † 17,403 507,123 Computer Programs & Systems, Inc. 2,114 117,433 Conmed Corp. 17,376 495,216 Covidien PLC 7,621 452,840 Cubist Pharmaceuticals, Inc. † 8,451 402,944 Cyberonics, Inc. † 3,308 173,405 Eli Lilly & Co. 136,447 6,468,952 Endo Health Solutions, Inc. † 50,294 1,595,326 Forest Laboratories, Inc. † 112,316 3,999,573 Fresenius SE & Co. KGgA (Germany) 7,531 875,062 Dynamic Asset Allocation Growth Fund 39 COMMON STOCKS (55.7%)* cont. Shares Value Health care cont. Gilead Sciences, Inc. † 57,271 $3,798,785 GlaxoSmithKline PLC (United Kingdom) 93,187 2,149,618 Glenmark Pharmaceuticals, Ltd. (India) † 69,070 551,214 Greatbatch, Inc. † 21,314 518,570 Grifols SA ADR (Spain) † 16,642 379,937 Haemonetics Corp. † 3,326 266,745 HCA Holdings, Inc. 25,026 832,115 Health Management Associates, Inc. Class A † 64,008 537,027 Health Net, Inc. † 7,684 172,967 HealthSouth Corp. † 15,891 382,337 Hi-Tech Pharmacal Co., Inc. † 3,775 124,990 Humana, Inc. 26,374 1,850,136 Impax Laboratories, Inc. † 17,372 450,977 Jazz Pharmaceuticals PLC † 18,751 1,068,995 Johnson & Johnson 60,382 4,160,924 Kindred Healthcare, Inc. † 25,680 292,238 Magellan Health Services, Inc. † 3,129 161,488 McKesson Corp. 37,251 3,204,704 MedAssets, Inc. † 39,792 708,298 Medicines Co. (The) † 22,421 578,686 Merck & Co., Inc. 44,871 2,023,682 Merck KGaA (Germany) 2,256 278,442 Metropolitan Health Networks, Inc. † 43,929 410,297 Mitsubishi Tanabe Pharma Corp. (Japan) 10,300 156,638 Molina Healthcare, Inc. † 4,319 108,623 Novartis AG (Switzerland) 19,102 1,169,165 Novo Nordisk A/S Class B (Denmark) 7,121 1,123,936 Obagi Medical Products, Inc. † 45,315 562,359 Omega Healthcare Investors, Inc. R 21,174 481,285 Omnicare, Inc. 38,089 1,293,883 Oncothyreon, Inc. † 5,730 29,452 OraSure Technologies, Inc. † 35,290 392,425 Orion OYJ Class B (Finland) 22,938 491,466 Otsuka Holdings Company, Ltd. (Japan) 37,600 1,165,829 PDL BioPharma, Inc. 46,927 360,869 Pfizer, Inc. 476,081 11,830,613 Pharmacyclics, Inc. † 1,453 93,719 PharMerica Corp. † 15,826 200,357 PSS World Medical, Inc. † 4,568 104,059 Quality Systems, Inc. 2,937 54,481 Roche Holding AG-Genusschein (Switzerland) 11,355 2,121,176 RTI Biologics, Inc. † 38,010 158,502 Salix Pharmaceuticals, Ltd. † 2,612 110,592 Sanofi (France) 30,353 2,593,033 Shire PLC (United Kingdom) 11,540 341,577 Sinopharm Group Co. (China) 138,400 443,261 40 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Health care cont. Spectrum Pharmaceuticals, Inc. † S 39,027 $456,616 STAAR Surgical Co. † 45,117 341,085 Steris Corp. 5,637 199,944 Suzuken Co., Ltd. (Japan) 10,200 338,384 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 7,264 300,802 Triple-S Management Corp. Class B (Puerto Rico) † 6,611 138,170 United Therapeutics Corp. † 25,819 1,442,766 UnitedHealth Group, Inc. 131,337 7,277,383 ViroPharma, Inc. † 14,034 424,107 Warner Chilcott PLC Class A 92,595 1,250,033 WellCare Health Plans, Inc. † 9,959 563,181 Technology (10.2%) Acacia Research Corp. † 3,473 95,195 Actuate Corp. † 99,559 699,900 Acxiom Corp. † 31,763 580,310 Agilent Technologies, Inc. 62,276 2,394,512 Amadeus IT Holding SA Class A (Spain) 12,370 288,804 Anixter International, Inc. 3,694 212,257 AOL, Inc. † 59,966 2,112,602 Apple, Inc. 79,324 52,929,732 Applied Materials, Inc. 153,234 1,710,858 ASML Holding NV (Netherlands) 13,633 730,823 Aspen Technology, Inc. † 8,317 214,994 Asustek Computer, Inc. (Taiwan) 53,280 575,718 Baidu, Inc. ADR (China) † 1,300 151,866 BMC Software, Inc. † 45,528 1,888,957 Bottomline Technologies, Inc. † 10,194 251,690 Broadcom Corp. Class A † 59,774 2,066,985 Brocade Communications Systems, Inc. † 153,282 906,663 CA, Inc. 80,587 2,076,324 Cadence Design Systems, Inc. † 109,728 1,411,651 China Automation Group, Ltd. (China) 1,111,000 224,412 Cirrus Logic, Inc. † 3,230 124,000 Cisco Systems, Inc. 306,243 5,846,179 Coinstar, Inc. † 1,435 64,546 Commvault Systems, Inc. † 4,304 252,645 Computer Sciences Corp. 29,526 951,032 Computershare, Ltd. (Australia) 31,279 268,311 Cornerstone OnDemand, Inc. † 5,066 155,324 CSG Systems International, Inc. † 10,779 242,420 Dell, Inc. † 162,949 1,606,677 EMC Corp. † 7,400 201,798 EnerSys † 13,664 482,203 Entegris, Inc. † 62,864 511,084 Entropic Communications, Inc. † 32,753 190,622 Fair Isaac Corp. 18,514 819,430 Dynamic Asset Allocation Growth Fund 41 COMMON STOCKS (55.7%)* cont. Shares Value Technology cont. FEI Co. 6,861 $367,064 First Solar, Inc. † S 10,586 234,427 Fujitsu, Ltd. (Japan) 289,000 1,084,149 Gemalto NV (Netherlands) 1,181 104,031 Google, Inc. Class A † 13,303 10,037,114 GSI Group, Inc. † 10,766 95,925 Hollysys Automation Technologies, Ltd. (China) † 60,496 590,441 Hon Hai Precision Industry Co., Ltd. (Taiwan) 352,022 1,090,230 IBM Corp. 31,302 6,493,600 Infineon Technologies AG (Germany) 127,047 806,158 Infoblox, Inc. † 8,735 203,089 InnerWorkings, Inc. † 15,386 200,326 Integrated Silicon Solutions, Inc. † 37,617 348,333 Intel Corp. 98,421 2,232,188 IntraLinks Holdings, Inc. † 30,011 196,272 Ixia † 7,799 125,330 JDA Software Group, Inc. † 9,189 292,026 KLA-Tencor Corp. 25,796 1,230,598 Konami Corp. (Japan) 4,800 109,093 Konica Minolta Holdings, Inc. (Japan) 77,500 595,246 L-3 Communications Holdings, Inc. 22,909 1,642,804 Lam Research Corp. † 24,257 771,009 LivePerson, Inc. † 11,832 214,278 Mail.ru Group., Ltd. GDR (Russia) 12,167 406,178 Manhattan Associates, Inc. † 4,862 278,447 MediaTek, Inc. (Taiwan) 34,000 357,343 Mentor Graphics Corp. † 29,700 459,756 Microsemi Corp. † 10,271 206,139 Microsoft Corp. 460,209 13,705,024 MTS Systems Corp. 5,582 298,916 Murata Manufacturing Co., Ltd. (Japan) 6,400 340,461 NEC Corp. (Japan) † 415,000 655,787 Netscout Systems, Inc. † 10,020 255,610 NTT Data Corp. (Japan) 122 380,775 NVIDIA Corp. † 87,205 1,163,315 Omnivision Technologies, Inc. † 17,463 243,696 Oracle Corp. 187,368 5,900,218 Parametric Technology Corp. † 9,601 209,302 Pegatron Corp. (Taiwan) † 219,000 283,259 Perficient, Inc. † 15,988 192,975 Pericom Semiconductor Corp. † 25,067 217,707 Photronics, Inc. † 30,130 161,798 Plantronics, Inc. 5,027 177,604 Polycom, Inc. † 39,561 390,467 Procera Networks, Inc. † 12,193 286,536 QLIK Technologies, Inc. † 3,605 80,788 42 Dynamic Asset Allocation Growth Fund COMMON STOCKS (55.7%)* cont. Shares Value Technology cont. QLogic Corp. † 119,034 $1,359,368 Qualcomm, Inc. 20,497 1,280,858 RealPage, Inc. † 8,450 190,970 RF Micro Devices, Inc. † 29,830 117,829 Rovi Corp. † 32,699 474,462 Rudolph Technologies, Inc. † 24,080 252,840 Samsung Electronics Co., Ltd. (South Korea) 3,229 3,887,496 SAP AG (Germany) 7,241 513,469 Semtech Corp. † 11,120 279,668 Silicon Graphics International Corp. † 8,398 76,422 Silicon Image, Inc. † 29,080 133,477 SK Hynix, Inc. (South Korea) † 40,560 823,721 Skyworks Solutions, Inc. † 7,526 177,350 Softbank Corp. (Japan) 18,800 760,939 Sourcefire, Inc. † 3,810 186,804 Spreadtrum Communications, Inc. ADR (China) 27,008 555,284 SS&C Technologies Holdings, Inc. † 13,000 327,730 Symantec Corp. † 142,068 2,557,224 Synaptics, Inc. † 1,164 27,959 Synchronoss Technologies, Inc. † 4,534 103,829 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 194,350 592,210 Tangoe, Inc. † 7,889 103,583 Tech Data Corp. † 12,610 571,233 Telefonaktiebolaget LM Ericsson Class B (Sweden) 37,172 339,043 Tencent Holdings, Ltd. (China) 23,000 779,288 Teradyne, Inc. † 62,311 886,062 TIBCO Software, Inc. † 16,051 485,222 Travelzoo, Inc. † 6,249 147,289 Tripod Technology Corp. (Taiwan) 125,180 307,191 Tyler Technologies, Inc. † 4,315 189,946 Ultimate Software Group, Inc. † 3,061 312,528 Ultra Clean Holdings, Inc. † 27,621 157,716 Unisys Corp. † 4,112 85,612 VASCO Data Security International, Inc. † 47,525 445,785 Vishay Intertechnology, Inc. † 54,190 532,688 Western Digital Corp. † 34,748 1,345,790 Wistron NeWeb Corp. (Taiwan) 190,200 352,091 Yandex NV Class A (Russia) † 16,400 395,404 Transportation (0.7%) Central Japan Railway Co. (Japan) 21,300 1,868,408 ComfortDelgro Corp., Ltd. (Singapore) 354,000 493,947 Delta Air Lines, Inc. † 188,077 1,722,785 Deutsche Lufthansa AG (Germany) 12,357 167,846 Deutsche Post AG (Germany) 14,026 274,216 Globaltrans Investment PLC 144A GDR (Russia) 17,809 370,071 Hankyu Hanshin Holdings, Inc. (Japan) 144,000 777,204 Dynamic Asset Allocation Growth Fund 43 COMMON STOCKS (55.7%)* cont. Shares Value Transportation cont. International Consolidated Airlines Group SA (Spain) † 147,664 $355,911 Japan Airlines Co., Ltd. (Japan) † 1,500 70,156 Neptune Orient Lines, Ltd. (Singapore) † 600,000 550,053 Swift Transportation Co. † 38,253 329,741 Turk Hava Yollari (Turkey) † 217,881 456,466 United Continental Holdings, Inc. † 55,844 1,088,958 United Parcel Service, Inc. Class B 19,348 1,384,736 US Airways Group, Inc. † 13,271 138,815 Wabtec Corp. 12,321 989,253 Utilities and power (1.5%) Aboitiz Power Corp. (Philippines) 575,000 462,373 AES Corp. (The) † 147,770 1,621,037 Ameren Corp. 56,789 1,855,297 CenterPoint Energy, Inc. 97,600 2,078,880 Centrica PLC (United Kingdom) 114,883 608,921 China Resources Gas Group, Ltd. (China) 202,000 412,483 Chubu Electric Power, Inc. (Japan) 15,100 196,728 CMS Energy Corp. 62,373 1,468,884 DTE Energy Co. 38,213 2,290,487 Electric Power Development Co. (Japan) 10,000 262,046 Enel SpA (Italy) 192,275 681,628 Energias de Portugal (EDP) SA (Portugal) 56,450 155,696 Entergy Corp. 37,924 2,628,133 GDF Suez (France) 34,618 775,801 National Grid PLC (United Kingdom) 116,631 1,287,497 Origin Energy, Ltd. (Australia) 28,116 329,983 PG&E Corp. 79,890 3,408,906 Power Grid Corp. of India, Ltd. (India) 162,347 370,421 Red Electrica Corporacion SA (Spain) 18,699 888,108 TECO Energy, Inc. 57,367 1,017,691 Toho Gas Co., Ltd. (Japan) 83,000 551,033 Tokyo Gas Co., Ltd. (Japan) 102,000 561,916 Westar Energy, Inc. 31,488 933,934 Total common stocks (cost $776,159,124) CORPORATE BONDS AND NOTES (12.5%)* Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $20,000 $20,095 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 355,000 378,093 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 65,000 83,981 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 44,154 ArcelorMittal sr. unsec. unsub. 10.1s, 2019 (France) 275,000 317,554 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 90,000 92,025 44 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Basic materials cont. Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 $440,000 $427,900 Cabot Corp. sr. unsec. unsub. notes 2.55s, 2018 365,000 374,236 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 125,000 136,875 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 300,000 336,000 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 200,000 206,500 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 210,000 263,550 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 245,000 297,981 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 275,000 297,000 Domtar Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2042 (Canada) 160,000 163,355 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 135,000 181,030 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 294,784 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 745,000 807,188 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 535,000 563,571 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 170,000 177,550 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 355,000 342,575 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 160,000 155,600 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 160,050 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 319,600 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 140,000 128,450 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 215,000 220,913 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 85,000 86,488 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 90,000 85,725 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 140,000 160,300 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 299,450 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 330,000 323,400 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 170,000 172,125 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 160,000 191,213 International Paper Co. sr. unsec. notes 7.95s, 2018 $725,000 933,121 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 285,000 319,913 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 115,000 128,081 Dynamic Asset Allocation Growth Fund 45 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Basic materials cont. Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 $135,000 $190,817 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 530,000 604,200 LyondellBasell Industries NV sr. unsec. unsub notes 5s, 2019 (Netherlands) 880,000 935,000 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 (Netherlands) 285,000 324,188 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 92,353 Momentive Performance Materials, Inc. notes 9s, 2021 $60,000 43,500 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 143,100 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 249,188 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 270,000 271,350 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 95,000 95,000 PH Glatfelter Co. 144A sr. notes 5 3/8s, 2020 35,000 35,700 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 10,000 10,550 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 210,000 227,487 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 210,000 221,511 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 50,000 50,688 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 275,000 368,736 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 196,200 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 175,000 179,375 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 195,000 197,184 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 55,963 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 20,000 21,700 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 40,000 41,300 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 50,000 52,000 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 285,000 307,800 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 250,000 270,000 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 260,000 262,600 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 60,000 28,800 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 20,000 15,400 Capital goods (0.6%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 40,000 40,800 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 301,000 322,446 46 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Capital goods cont. American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 $420,000 $460,950 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 315,000 429,726 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $75,000 83,250 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 181,125 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 45,000 47,138 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 145,000 159,138 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 285,000 324,900 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 100,000 103,750 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 124,989 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 143,125 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 55,000 56,375 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 280,000 305,200 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 140,000 150,150 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 65,000 91,089 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $235,000 241,207 Exide Technologies sr. notes 8 5/8s, 2018 170,000 147,263 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 115,000 115,016 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 380,000 410,400 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 805,000 1,029,037 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 60,000 63,000 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 400,000 372,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 270,000 290,925 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 76,945 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 207,544 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 100,000 107,750 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 150,000 156,375 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 195,000 205,725 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 212,000 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 107,100 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 130,000 130,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 190,000 134,425 Ryerson, Inc. company guaranty sr. notes 12s, 2015 501,000 517,283 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 195,000 215,736 Dynamic Asset Allocation Growth Fund 47 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Capital goods cont. Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 $110,000 $119,625 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 229,950 Terex Corp. sr. unsec. sub. notes 8s, 2017 265,000 274,275 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 400,000 426,000 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 188,000 209,385 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 314,925 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 280,000 313,820 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 265,000 282,390 Communication services (1.6%) Adelphia Communications Corp. escrow bonds zero %, 2012 200,000 1,520 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 182,163 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 208,046 American Tower Corp. sr. unsec. notes 7s, 2017 R 210,000 249,920 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 50,000 67,775 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 125,000 164,090 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 175,000 185,009 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 310,000 416,285 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 165,000 177,788 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 525,000 610,313 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 89,200 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 150,000 166,125 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 150,000 162,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 198,413 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 95,000 95,238 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 166,875 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 180,263 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 235,000 255,269 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 495,000 528,413 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 190,000 193,325 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 101,413 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 356,400 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 368,000 500,980 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 150,000 182,163 48 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Communication services cont. Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 $285,000 $277,875 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 535,000 563,088 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 108,500 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 145,000 159,863 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 195,000 293,301 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 170,000 184,875 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 243,000 DISH DBS Corp. company guaranty 6 5/8s, 2014 45,000 48,825 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 517,313 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 10,000 11,250 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 235,000 256,150 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 184,800 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 132,000 146,009 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 92,600 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 330,000 372,900 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 190,000 215,650 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 290,000 310,300 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 320,000 354,400 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 140,400 Intelsat Investments SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 151,000 157,606 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 227,325 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 130,000 139,750 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 104,475 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 684,843 725,934 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,353,600 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 120,374 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 205,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 199,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 47,813 Level 3 Financing, Inc. 144A company guaranty sr. unsec unsub. notes 7s, 2020 210,000 212,100 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 226,525 Dynamic Asset Allocation Growth Fund 49 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Communication services cont. Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 $125,000 $134,063 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 420,000 455,700 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 8,000 8,030 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 545,000 546,363 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 433,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 55,000 46,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 250,000 200,000 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 282,100 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 263,350 Qwest Corp. notes 6 3/4s, 2021 777,000 927,181 Qwest Corp. sr. notes FRN 3.639s, 2013 1,475,000 1,482,950 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 104,103 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 347,625 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,528 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 73,500 SBA Tower Trust 144A notes 2.933s, 2017 610,000 626,746 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,095,000 1,007,400 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 250,000 278,125 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 310,000 319,300 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 205,000 232,163 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 145,000 150,800 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 485,000 580,788 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 340,000 374,326 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 136,846 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2042 590,000 588,393 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 65,000 66,219 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 164,931 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 270,000 377,023 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 271,700 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 123,000 136,223 50 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Communication services cont. Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $360,000 $342,000 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 400,000 377,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 91,800 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 430,238 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 172,400 Consumer cyclicals (2.2%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,675 ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 258,000 278,516 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 362,000 372,982 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 205,000 237,131 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 245,000 166,600 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 257,513 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 178,450 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 365,000 411,081 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 299,000 310,960 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 10,403 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 105,000 107,626 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 110,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 101,138 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 74,813 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 205,000 206,025 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 35,000 35,350 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 95,475 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 105,000 109,725 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 120,000 128,250 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 390,000 351,975 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 262,200 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 103,075 Dynamic Asset Allocation Growth Fund 51 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer cyclicals cont. Building Materials Corp. 144A sr. notes 6 7/8s, 2018 $110,000 $117,975 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 104,025 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 226,781 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,075,000 1,155,625 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 129,000 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 100,000 136,019 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 238,488 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 175,000 176,313 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 51,131 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 225,000 213,188 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 103,550 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 172,800 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 399,375 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 80,000 88,800 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 139,063 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 413,162 441,050 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 244,750 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 120,000 108,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec notes 7 5/8s, 2020 345,000 337,238 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 380,000 409,450 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 215,000 223,063 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 330,000 320,925 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 145,000 168,849 DR Horton, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 95,000 94,406 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 267,050 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 435,676 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 352,000 403,920 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 370,000 396,825 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 265,000 300,113 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 210,000 252,000 52 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer cyclicals cont. Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 $255,000 $320,191 Ford Motor Credit Co., LLC sr. unsec. notes 4 1/4s, 2022 570,000 584,113 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 480,000 543,815 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 325,125 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 159,200 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 325,000 341,053 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $190,000 206,150 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 235,000 256,150 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 196,685 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 R 65,000 67,600 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 89,000 91,448 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 520,000 582,400 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 220,375 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 160,000 168,800 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,946 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $355,000 403,813 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 41,721 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 65,325 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 140,000 142,800 KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 25,000 26,625 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 65,000 71,825 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 145,000 154,425 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 787,000 822,415 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 250,000 250,000 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 70,000 72,275 Liberty Interactive, LLC debs. 8 1/4s, 2030 195,000 205,725 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 230,000 261,625 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 112,744 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 420,000 454,125 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 245,000 286,068 Dynamic Asset Allocation Growth Fund 53 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer cyclicals cont. Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 $220,000 $239,841 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 70,000 75,299 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 695,000 711,435 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 285,000 25,650 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 275,000 290,125 MGM Resorts International company guaranty sr. notes 9s, 2020 25,000 27,906 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 99,275 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 125,000 133,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 140,738 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 33,750 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 145,000 158,050 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 150,000 150,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 188,568 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 666,616 701,613 Navistar International Corp. sr. notes 8 1/4s, 2021 527,000 500,650 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 209,100 News America Holdings, Inc. debs. 7 3/4s, 2045 210,000 281,432 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 75,000 84,563 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 110,000 109,175 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 255,000 281,775 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 100,000 106,500 Owens Corning company guaranty sr. unsec. notes 9s, 2019 670,000 842,525 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 140,000 156,800 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 195,000 199,875 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 159,500 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 45,000 49,163 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 327,750 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 195,000 202,800 QVC Inc. 144A sr. notes 7 3/8s, 2020 160,000 177,880 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 85,000 88,400 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 130,000 133,900 54 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer cyclicals cont. Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 $380,000 $407,550 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 59,675 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 84,000 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 60,638 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 295,000 329,663 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 195,000 208,163 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 295,000 342,200 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 315,000 312,638 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 90,000 89,325 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 334,950 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 227,150 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 485,000 539,563 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 210,000 226,275 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 110,000 120,175 Sears Holdings Corp. company guaranty 6 5/8s, 2018 120,000 111,900 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 90,000 90,225 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 54,588 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 155,000 174,763 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 105,000 118,388 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 200,000 206,500 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 45,000 48,263 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 65,000 69,225 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 340,000 362,100 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 180,000 206,598 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 32,015 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 450,000 484,381 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 66,138 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 535,000 583,150 Toys R Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 65,000 66,219 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 18,875 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 80,000 64,000 Travelport, LLC 144A sr. notes 6.362s, 2016 ‡‡ 46,000 34,960 Dynamic Asset Allocation Growth Fund 55 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer cyclicals cont. Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 $124,000 $88,660 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 165,000 223,296 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $100,000 114,250 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 351,450 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 243,600 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 773,628 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 83,942 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 34,486 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 55,000 61,188 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 331,500 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (no set date to PIK expiration) ‡‡ 185,000 191,475 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 484,000 522,720 Consumer staples (1.0%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 51,000 73,047 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 7,000 9,939 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 255,000 253,109 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 391,126 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 91,400 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 77,700 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,769 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 104,000 106,991 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 16,471 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 122,000 130,251 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 208,800 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 70,000 76,300 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 165,026 179,878 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 165,600 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 256,907 233,143 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 375,000 388,125 56 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 $350,000 $400,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 125,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 50,000 50,750 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 550,000 588,500 CVS Caremark Corp. sr. unsec. unsub. notes 6.6s, 2019 80,000 102,236 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 398,429 403,673 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 251,750 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 333,350 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 75,000 85,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 313,200 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 100,000 102,500 Delhaize Group company guaranty sr. unsec notes 5.7s, 2040 (Belgium) 480,000 427,065 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 125,000 120,751 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 135,000 141,835 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 280,000 341,817 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 321,338 Dole Food Co. sr. notes 13 7/8s, 2014 107,000 120,375 Dole Food Co. 144A sr. notes 8s, 2016 170,000 177,863 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 268,800 General Mills, Inc. sr. unsec. notes 5.65s, 2019 75,000 91,302 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 216,000 224,213 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 108,000 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 346,353 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $310,000 347,975 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 85,000 84,788 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 55,000 51,150 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 180,000 245,358 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 40,000 44,623 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 20,000 24,590 Dynamic Asset Allocation Growth Fund 57 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Consumer staples cont. Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 $74,000 $89,553 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 145,000 152,250 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 135,000 145,125 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 56,000 79,479 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 174,000 234,152 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 139,375 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 290,000 323,996 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 250,809 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 90,000 95,625 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 346,500 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 520,000 549,900 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 245,000 251,738 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 709,000 729,384 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 210,000 215,250 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 90,800 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 290,934 Service Corporation International sr. notes 7s, 2019 115,000 127,075 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 625,000 698,438 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 191,938 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 215,000 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 355,000 407,363 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 70,000 73,938 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 105,000 114,975 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 365,000 411,538 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 85,000 89,250 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 159,650 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 65,000 69,875 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 123,484 Energy (1.6%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 104,750 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 84,600 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 66,400 58 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Energy cont. Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 $165,000 $139,425 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 185,000 198,875 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 610,000 816,760 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 130,000 151,134 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 170,000 182,741 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 33,600 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 220,000 184,800 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 75,000 76,313 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) † 120,000 22,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 133,750 Aurora USA Oil & Gas Inc. 144A sr. notes 9 7/8s, 2017 195,000 208,650 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 461,312 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 300,000 356,554 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 455,000 487,988 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 66,463 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 455,000 472,591 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 226,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 248,400 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 95,000 99,038 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 65,662 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 $50,000 50,125 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 255,000 244,800 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 302,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 67,925 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 114,675 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 90,300 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 530,000 555,175 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 323,950 Dynamic Asset Allocation Growth Fund 59 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Energy cont. Continental Resources, Inc. company guaranty sr. unsec notes 5s, 2022 $235,000 $244,988 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 195,000 203,775 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 347,750 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 79,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 381,375 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 54,250 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 585,000 544,050 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 155,513 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 140,288 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 185,000 179,450 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 265,000 282,225 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 158,000 193,292 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 230,000 270,365 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,118,640 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 420,000 406,350 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 20,800 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 258,169 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 105,000 109,200 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 80,553 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 245,000 248,675 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 55,550 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 375,000 397,500 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 80,000 86,400 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 402,038 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 100,000 92,000 60 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Energy cont. MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) $205,000 $219,350 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 80,000 85,400 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 195,250 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 233,625 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 245,000 284,894 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 200,000 206,000 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 135,000 142,931 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 460,000 508,300 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 345,000 376,050 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 405,000 458,663 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,563 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 190,000 190,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 426,400 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 215,000 244,258 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,735,142 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 385,000 390,775 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 370,000 373,700 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 126,500 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 100,225 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 348,075 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 995,000 1,074,600 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 515,000 530,450 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 60,000 61,800 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 115,000 120,750 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 288,635 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 131,875 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 105,000 111,300 SM Energy Co. 144A sr. notes 6 1/2s, 2023 40,000 42,100 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 136,503 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 195,000 208,163 Dynamic Asset Allocation Growth Fund 61 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Energy cont. Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) $55,000 $59,400 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 77,625 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 135,000 139,388 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 685,000 991,525 Whiting Petroleum Corp. company guaranty 7s, 2014 370,000 394,050 Williams Cos., Inc. (The) notes 7 3/4s, 2031 16,000 20,466 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 43,000 56,379 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 91,375 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 320,000 345,600 Financials (2.2%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.028s, 2014 (United Kingdom) 135,000 133,986 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 890,000 954,685 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 150,000 141,000 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 663,002 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 285,077 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 210,000 214,725 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 227,133 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 177,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 169,650 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 160,650 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 85,000 88,613 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.618s, 2014 236,000 233,052 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 174,375 American Express Co. sr. unsec. notes 8 1/8s, 2019 420,000 568,191 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 412,000 504,185 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 507,199 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 209,000 251,305 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 425,000 389,938 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 60,000 69,033 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 285,000 331,280 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,005,000 1,162,293 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 185,000 187,472 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes 1.969s, 2017 270,000 278,622 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,952 62 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Financials cont. Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) $130,000 $120,250 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 588,000 763,888 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 480,000 516,513 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 700,853 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 110,000 110,082 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 411,000 378,120 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 190,000 218,132 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 455,000 457,275 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 136,000 140,080 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 92,863 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 265,000 296,800 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 218,485 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 184,025 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 225,000 241,313 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 135,000 144,113 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 346,175 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 227,325 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 11,000 13,022 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 602,000 689,423 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 280,000 304,039 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 140,000 163,450 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 250,000 243,750 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,024 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 189,450 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 120,000 136,350 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.638s, 2016 260,000 252,617 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 440,000 563,651 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 414,596 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 131,066 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub notes 5 1/8s, 2022 100,000 111,810 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 195,000 189,406 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 R 320,000 341,159 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 408,000 473,165 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 85,000 86,700 Dynamic Asset Allocation Growth Fund 63 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Financials cont. Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 $575,000 $616,688 International Lease Finance Corp. sr. unsec. Ser. MTN, 5 5/8s, 2013 625,000 644,531 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 70,038 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 252,963 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 395,000 408,825 iStar Financial, Inc. sr. unsec. unsub. notes 9s, 2017 R 185,000 198,413 JPMorgan Chase & Co. sr. notes 6s, 2018 724,000 863,199 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 700,000 759,500 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 90,000 91,316 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 906,000 1,085,491 MetLife, Inc. sr. unsec. 6 3/4s, 2016 155,000 185,522 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,175,000 1,278,757 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 115,000 125,350 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 140,000 150,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 134,100 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 65,550 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 165,850 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 100,000 106,000 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 55,000 54,725 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 124,063 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 246,713 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 160,000 171,400 Primerica, Inc. sr. unsec. unsub notes 4 3/4s, 2022 234,000 250,489 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 190,000 205,200 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 160,000 172,000 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 144,200 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 555,000 576,602 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 140,000 169,400 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 170,000 175,954 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 295,000 295,738 64 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Financials cont. Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) $320,000 $339,265 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 126,972 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 66,000 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 500,000 492,500 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 220,000 241,722 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 320,000 336,000 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 100,000 114,564 SLM Corp. sr. notes Ser. MTN, 8s, 2020 225,000 259,875 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 163,970 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 2,000,000 2,350,180 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 195,000 206,073 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 531,450 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,126,769 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 113,866 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 47,670 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 251,030 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 290,000 300,150 Health care (0.7%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 129,000 151,977 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 364,079 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 369,405 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 227,900 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 275,000 284,969 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 314,544 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 360,579 CDRT Holding Corp. 144A sr. notes 9 1/4s, 2017 ‡‡ $255,000 246,075 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 195,000 202,313 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 275,000 301,813 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 135,000 143,775 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 261,006 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 145,564 Dynamic Asset Allocation Growth Fund 65 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Health care cont. ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 $591,325 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 220,000 233,200 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 167,013 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 218,325 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 270,000 298,350 HCA, Inc. sr. notes 6 1/2s, 2020 795,000 882,450 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 79,100 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 50,000 50,688 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 418,000 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 60,000 63,600 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 300,000 286,500 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 255,000 286,238 Kinetic Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 450,000 475,875 Kinetic Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 245,000 230,300 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 232,050 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 155,000 171,275 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 58,872 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 65,000 65,325 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 82,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 87,885 88,324 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 215,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 67,000 77,385 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 300,000 330,000 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 175,150 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 135,000 143,459 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 359,746 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 59,357 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 170,000 184,450 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 47,363 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 110,513 66 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 $45,000 $47,925 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 7,000 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 40,000 40,800 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 95,000 97,527 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 80,000 80,977 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 20,000 20,216 WellPoint, Inc. notes 7s, 2019 95,000 118,637 Technology (0.7%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 315,000 319,725 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 35,000 33,775 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 195,000 127,725 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 155,000 137,563 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 279,000 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 410,000 407,950 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 175,000 172,375 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 433,078 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 215,000 254,446 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 235,000 247,925 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 140,000 156,450 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 104,025 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 300,513 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 933,166 955,329 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 553,613 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 206,250 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 136,000 147,220 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 96,800 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 315,000 342,563 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 101,277 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 153,821 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 202,916 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 141,141 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 390,000 379,626 Infor (US), Inc. 144A sr. notes 11 1/2s, 2018 110,000 125,400 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 130,000 144,300 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 118,125 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 470,000 499,375 Dynamic Asset Allocation Growth Fund 67 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Technology cont. Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 $167,000 $125,250 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 1,925,000 1,974,259 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 79,402 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 292,513 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 10s, 2013 (Netherlands) 34,000 36,295 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 355,000 408,250 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 155,000 160,022 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 195,000 215,475 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 233,275 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 295,625 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 154,000 192,581 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 68,389 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 357,000 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 290,000 318,275 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 126,610 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 118,673 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 560,000 608,593 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 184,790 211,123 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 45,000 44,875 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 295,000 299,052 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 360,000 389,700 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 165,000 110,550 Utilities and power (0.7%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 180,000 183,671 AES Corp. (The) sr. unsec. unsub notes 7 3/8s, 2021 325,000 370,500 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 725,000 837,375 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 38,122 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 26,772 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 235,000 258,500 Calpine Corp. 144A sr. notes 7 1/4s, 2017 570,000 608,475 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 30,000 35,134 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 142,935 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 345,000 378,638 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 274,444 68 Dynamic Asset Allocation Growth Fund CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Utilities and power cont. Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † $410,000 $231,650 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 70,000 36,400 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 30,000 16,500 Edison Mission Energy sr. unsec. notes 7.2s, 2019 395,000 203,425 Edison Mission Energy sr. unsec. notes 7s, 2017 10,000 5,175 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 768,829 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 262,039 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 115,000 152,639 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 165,000 201,842 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 110,250 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 256,000 273,920 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 154,000 173,250 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 300,000 340,500 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 98,354 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 83,508 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 230,000 236,770 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 90,000 96,300 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 395,000 430,550 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 60,000 61,200 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 444,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 73,775 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 105,000 116,813 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 195,000 244,912 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 8,956 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 235,000 313,242 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 115,000 150,197 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 95,000 108,300 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 75,000 92,107 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 799,313 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 160,000 184,889 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 112,000 147,201 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 425,000 450,099 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 163,761 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 98,387 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 256,800 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 156,163 Dynamic Asset Allocation Growth Fund 69 CORPORATE BONDS AND NOTES (12.5%)* cont. Principal amount Value Utilities and power cont. Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 $10,000 $11,307 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 68,450 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 506,166 118,949 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 101,725 Toledo Edison Co. (The) 1st mortgage bonds 7 1/4s, 2020 120,000 157,312 Union Electric Co. sr. notes 6.4s, 2017 140,000 172,002 Total corporate bonds and notes (cost $184,057,758) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.5%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, October 1, 2042 $7,000,000 $7,498,750 U.S. Government Agency Mortgage Obligations (3.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, October 1, 2042 1,000,000 1,054,219 Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 403,668 430,332 5s, TBA, October 1, 2042 23,000,000 25,091,563 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 346,408 374,270 4s, TBA, October 1, 2042 17,000,000 18,318,828 3 1/2s, TBA, October 1, 2027 11,000,000 11,704,688 3s, TBA, November 1, 2042 1,000,000 1,052,891 3s, TBA, October 1, 2042 1,000,000 1,055,547 Total U.S. government and agency mortgage obligations (cost $66,171,272) MORTGAGE-BACKED SECURITIES (2.6%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.37s, 2036 $2,997,000 $2,320,817 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, 2.781s, 2047 2,753,945 330,473 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 948,581 132,801 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 218,935 228,234 Ser. 07-1, Class XW, IO, 0.481s, 2049 1,506,705 14,282 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.038s, 2042 2,050,491 22,287 Ser. 04-5, Class XC, IO, 0.877s, 2041 2,474,102 32,270 Ser. 02-PB2, Class XC, IO, 0.679s, 2035 1,106,238 277 Ser. 07-5, Class XW, IO, 0.555s, 2051 6,255,272 81,519 Ser. 05-1, Class XW, IO, 0.073s, 2042 12,420,131 4,297 70 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value Banc of America Funding Corp. FRB Ser. 06-A, Class 3A1, 2.942s, 2036 $499,753 $334,835 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.397s, 2037 1,064,650 723,962 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.769s, 2046 5,943,456 252,597 Ser. 09-RR7, Class 2A7, IO, 1.589s, 2047 13,654,343 568,021 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 13,012,879 331,828 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 13,004,852 331,624 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-10, Class A3, 2.648s, 2035 543,096 502,363 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.163s, 2042 568,000 562,933 Ser. 04-PR3I, Class X1, IO, 1.155s, 2041 321,095 4,078 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 410,523 Ser. 06-PW14, Class X1, IO, 0.215s, 2038 7,102,630 124,296 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 2,281,793 59,783 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 1,427,575 30,407 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 3,022,849 57,434 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,614,280 22,761 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.664s, 2044 4,809,696 288,582 Chase Mortgage Finance Corp. FRB Ser. 05-A2, Class 1A5, 2.782s, 2036 463,386 388,086 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 340,000 358,493 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.157s, 2049 38,623,874 538,803 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.584s, 2036 557,727 507,532 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.568s, 2049 2,723,207 36,273 Ser. 07-CD4, Class XC, IO, 0.192s, 2049 9,108,237 83,796 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 645,000 656,623 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.471s, 2043 15,280,969 136,291 Ser. 06-C8, Class XS, IO, 0.213s, 2046 49,735,715 592,454 Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 600,888 519,768 Ser. 06-6, Class 06-6, 6s, 2036 757,750 676,103 Ser. 07-3, Class A30, 5 3/4s, 2037 540,224 469,804 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 628,532 630,255 Ser. 06-C5, Class AX, IO, 0.21s, 2039 5,775,508 79,124 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.238s, 2049 15,831,374 58,750 Ser. 07-C1, Class AX, IO, 0.205s, 2040 38,085,490 236,130 Dynamic Asset Allocation Growth Fund 71 MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 $270,000 $283,946 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 F 359,809 389,484 FRB Ser. 03-CK2, Class G, 5.744s, 2036 909,000 911,025 Ser. 03-C3, Class AX, IO, 1.904s, 2038 4,043,005 16,952 Ser. 02-CP3, Class AX, IO, 1.333s, 2035 577,264 1,764 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.717s, 2032 138,657 225,731 IFB Ser. 3072, Class SM, 22.987s, 2035 187,985 300,032 IFB Ser. 3072, Class SB, 22.841s, 2035 168,175 267,373 IFB Ser. 3249, Class PS, 21.547s, 2036 146,517 224,743 IFB Ser. 3065, Class DC, 19.198s, 2035 107,574 167,554 IFB Ser. 2990, Class LB, 16.381s, 2034 177,132 248,550 IFB Ser. 3727, Class PS, IO, 6.479s, 2038 1,845,817 165,255 IFB Ser. 3708, Class SQ, IO, 6.329s, 2040 1,258,374 167,313 IFB Ser. 3934, Class SA, IO, 6.179s, 2041 3,900,884 617,549 Ser. 3747, Class HI, IO, 4 1/2s, 2037 229,919 18,310 Ser. T-56, Class A, IO, 0.524s, 2043 133,109 2,324 Ser. T-56, Class 3, IO, 0.482s, 2043 108,266 1,421 Ser. T-56, Class 1, IO, 0.299s, 2043 141,446 1,061 Ser. T-56, Class 2, IO, 0.131s, 2043 129,875 406 Ser. 1208, Class F, PO, zero %, 2022 2,657 2,481 FRB Ser. 3326, Class WF, zero %, 2035 14,765 13,289 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.601s, 2036 85,812 157,831 IFB Ser. 06-8, Class HP, 23.773s, 2036 88,843 150,696 IFB Ser. 07-53, Class SP, 23.406s, 2037 163,440 265,127 IFB Ser. 05-75, Class GS, 19.601s, 2035 175,791 259,834 IFB Ser. 404, Class S13, IO, 6.184s, 2040 1,409,863 208,103 Ser. 03-W10, Class 1, IO, 1.408s, 2043 202,631 9,229 Ser. 01-50, Class B1, IO, 0.406s, 2041 1,408,053 8,800 Ser. 02-W8, Class 1, IO, 0.334s, 2042 743,445 7,783 Ser. 01-79, Class BI, IO, 0.311s, 2045 504,612 4,691 Ser. 03-34, Class P1, PO, zero %, 2043 24,158 21,551 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.068s, 2020 216,271 4,596 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.275s, 2045 98,321,288 402,840 Ser. 07-C1, Class XC, IO, 0.145s, 2049 36,475,282 275,498 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 415,000 413,104 Ser. 97-C1, Class X, IO, 1.345s, 2029 193,863 7,824 Ser. 05-C1, Class X1, IO, 0.763s, 2043 2,432,051 32,706 Government National Mortgage Association IFB Ser. 10-120, Class SB, IO, 5.982s, 2035 169,677 11,548 IFB Ser. 10-20, Class SC, IO, 5.932s, 2040 69,924 10,628 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 85,914 12,879 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,089,265 235,439 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,609,762 169,025 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,137,426 202,270 Ser. 99-31, Class MP, PO, zero %, 2029 4,956 4,691 72 Dynamic Asset Allocation Growth Fund MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 $1,616,741 $61,113 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 1.043s, 2042 5,417,766 89,897 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 98,653 98,653 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.148s, 2038 2,558,078 4,658 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2A, 0.549s, 2035 582,623 387,444 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.397s, 2037 2,164,628 1,374,539 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.852s, 2041 207,000 211,324 FRB Ser. 05-CB12, Class AJ, 4.987s, 2037 846,000 862,962 Ser. 04-C3, Class B, 4.961s, 2042 331,000 327,525 Ser. 06-LDP8, Class X, IO, 0.73s, 2045 2,604,407 44,410 Ser. 06-CB17, Class X, IO, 0.688s, 2043 12,748,902 226,497 Ser. 07-LDPX, Class X, IO, 0.49s, 2049 14,056,168 163,473 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.486s, 2037 2,763,827 24,360 JPMorgan Mortgage Trust FRB Ser. 06-A2, Class 1A3, 2.889s, 2036 997,459 797,343 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.719s, 2040 879,984 844,784 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 410,019 410,019 Ser. 07-C2, Class XW, IO, 0.693s, 2040 1,175,889 22,519 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.841s, 2038 1,525,934 33,546 Ser. 05-C5, Class XCL, IO, 0.645s, 2040 9,878,894 141,179 Ser. 05-C2, Class XCL, IO, 0.502s, 2040 8,905,942 65,610 Ser. 06-C7, Class XCL, IO, 0.331s, 2038 2,874,056 40,389 Ser. 06-C6, Class XCL, IO, 0.24s, 2039 34,874,320 610,614 Ser. 05-C7, Class XCL, IO, 0.153s, 2040 9,259,474 55,909 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 1,523,483 45,705 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.408s, 2028 19,932 25 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.042s, 2050 57,000 61,262 FRB Ser. 07-C1, Class A2, 5.938s, 2050 73,739 75,015 Ser. 05-CKI1, Class AJ, 5.39s, 2037 254,000 257,556 Ser. 03-KEY1, Class C, 5.373s, 2035 280,000 282,772 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.034s, 2039 2,875,598 35,197 Ser. 05-MCP1, Class XC, IO, 0.252s, 2043 3,282,549 38,521 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.391s, 2045 774,010 58,593 Ser. 05-C3, Class X, IO, 6.146s, 2044 332,042 24,173 Dynamic Asset Allocation Growth Fund 73 MORTGAGE-BACKED SECURITIES (2.6%)* cont. Principal amount Value Morgan Stanley Capital I Ser. 98-CF1, Class D, 7.35s, 2032 $1,930 $1,945 FRB Ser. 06-T23, Class A2, 5.918s, 2041 385,387 387,298 FRB Ser. 07-HQ12, Class A2, 5.759s, 2049 591,097 604,397 Ser. 07-IQ14, Class A2, 5.61s, 2049 252,550 262,045 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.243s, 2041 394,000 401,837 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 1,333,143 1,373,137 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.988s, 2012 90 — Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 3,132,278 115,581 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 1,075,167 23,116 Ser. 06-AR8, Class X, IO, 0.4s, 2036 4,770,315 63,922 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.035s, 2045 1,202,140 228,407 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.585s, 2039 529,000 568,754 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.199s, 2045 329,000 306,299 Ser. 06-C29, IO, 0.541s, 2048 37,988,218 559,946 Ser. 07-C34, IO, 0.53s, 2046 4,274,228 51,718 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.506s, 2042 9,821,664 68,752 Ser. 06-C26, Class XC, IO, 0.092s, 2045 14,686,272 33,191 WAMU Commercial Mortgage Securities Trust 144A Ser. 07-SL2, Class A1, 5.429s, 2049 874,955 883,704 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 386,261 328,322 FRB Ser. 06-AR15, Class 1A, 0.988s, 2046 393,982 299,427 FRB Ser. 07-OA6, Class 1A, 0.958s, 2047 1,376,588 1,032,441 FRB Ser. 05-AR9, Class A1C3, 0.697s, 2045 612,485 502,237 FRB Ser. 05-AR15, Class A1A2, 0.497s, 2045 585,756 483,248 Wells Fargo Mortgage Backed Securities Trust Ser. 07-8, Class 2A8, 6s, 2037 432,827 430,663 Ser. 05-9, Class 2A9, 5 1/4s, 2035 300,000 310,827 FRB Ser. 06-AR2, Class 2A1, 2.617s, 2036 573,104 548,030 FRB Ser. 06-AR10, Class 5A3, 2.614s, 2036 970,267 827,764 FRB Ser. 06-AR13, Class A4, 2.613s, 2036 2,989,096 2,480,950 Total mortgage-backed securities (cost $39,035,044) COMMODITY LINKED NOTES (0.8%)* Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,844,000 $6,578,152 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,844,000 6,580,324 Total commodity linked notes (cost $9,688,000) 74 Dynamic Asset Allocation Growth Fund INVESTMENT COMPANIES (0.8%)* Shares Value iShares FTSE A50 China Index ETF (China) 193,300 $242,135 iShares Russell 2000 Growth Index Fund 5,460 522,031 SPDR S&P rust 78,147 11,247,698 Total investment companies (cost $10,876,434) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $125,000 $106,250 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 850,000 845,750 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,755,000 4,338,938 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 215,572 Indonesia (Republic of) 144A notes 5 1/4s, 2042 930,000 1,059,038 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 400,000 458,000 Poland (Government of) sr. unsec. bonds 5s, 2022 645,000 748,200 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 735,000 825,038 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 138,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,425,000 2,440,763 Total foreign government and agency bonds and notes (cost $11,039,510) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* strike price amount Value SPDR S&P rust (Put) Nov-12/138.00 20,867 $27,782 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 $9,601,827 1,743,903 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 9,601,827 175,080 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 6,544,000 967,858 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 9,607,000 184,570 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 6,544,000 158,352 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 9,607,000 1,696,596 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 1,340,000 60,622 Dynamic Asset Allocation Growth Fund 75 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.765 $1,560,694 $193,771 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.765 1,560,694 11,693 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.77 324,000 40,399 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.77 324,000 2,393 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E Sep-16/3.49 1,127,866 106,756 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E Sep-16/3.49 1,127,866 45,746 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 2,681,000 257,979 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 2,681,000 29,928 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 8,455,000 1,032,719 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 8,455,000 64,723 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 7,941,000 967,357 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 7,941,000 60,495 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 515,000 9,656 76 Dynamic Asset Allocation Growth Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 $515,000 $9,244 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 170,000 9,155 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 170,000 262 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 987,000 65,843 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 987,000 12,535 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 515,000 8,580 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 515,000 7,854 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 170,000 9,041 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 170,000 77 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 515,000 7,066 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 170,000 9,005 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 170,000 2 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 2,681,000 257,979 Dynamic Asset Allocation Growth Fund 77 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 $2,681,000 $29,928 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/5.11 5,322,000 34,609 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 7,941,000 967,357 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 7,941,000 60,495 Total purchased options outstanding (cost $9,601,798) SENIOR LOANS (0.3%)* c Principal amount Value Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $299,143 $299,143 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 40,538 40,965 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.467s, 2018 551,000 499,836 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 195,000 195,488 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.632s, 2014 118,112 110,907 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 71,605 71,649 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 162,989 162,514 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 190,513 191,069 First Data Corp. bank term loan FRN 5.217s, 2017 59,603 58,411 First Data Corp. bank term loan FRN 4.217s, 2018 560,071 534,168 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 172,610 165,544 Goodman Global, Inc. bank term loan FRN 9s, 2017 216,364 217,986 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 156,044 156,156 Intelsat SA bank term loan FRN 3.221s, 2014 (Luxembourg) 400,000 396,300 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 279,300 282,791 Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 160,000 160,300 Motor City Casino bank term loan FRN 6s, 2017 350,765 352,957 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 195,820 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 173,688 175,063 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 297,000 297,789 Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 210,000 205,433 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 76,125 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.757s, 2017 799,610 548,857 Thomson Learning bank term loan FRN Ser. B, 2 1/2s, 2014 62,293 59,057 Total senior loans (cost $5,577,929) 78 Dynamic Asset Allocation Growth Fund PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 471 $440,606 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,430 387,447 M/I Homes, Inc. $2.438 pfd. † 5,500 112,255 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 657 463,780 Total preferred stocks (cost $1,283,221) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $162,000 $159,570 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 201,000 184,920 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 49,000 67,865 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero % , 3/1/16) 2026 †† 324,000 289,778 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 90,000 79,819 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 59,000 61,692 Total convertible bonds and notes (cost $828,995) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 7,578 $154,099 General Motors Co. Ser. B, $2.375 cv. pfd. 5,637 211,563 Lucent Technologies Capital Trust I 7.75% cv. pfd. 217 125,318 United Technologies Corp. $3.75 cv. pfd. † 2,600 145,860 Total convertible preferred stocks (cost $763,288) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $53,017 4.071s, 1/1/14 150,000 155,301 Total municipal bonds and notes (cost $200,000) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $1,815 Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR 4.67 5,560 2,092 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $25.50 49,174 9,835 Total warrants (cost $10,021) ASSET-BACKED SECURITIES (—%)* Principal amount Value Merrill Lynch Mortgage Investors, Inc. FRB Ser. 04-HE2, Class A1A, 0.617s, 2035 $2,087 $1,737 Total asset-backed securities (cost $2,087) SHORT-TERM INVESTMENTS (27.0%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 2,166,004 $2,166,004 Putnam Money Market Liquidity Fund 0.14% L 325,561,660 325,561,660 SSgA Prime Money Market Fund 0.14% P 9,502,276 9,502,276 U.S. Treasury Bills with effective yields ranging from 0.164% to 0.168%, May 30, 2013 # ## $4,582,000 4,577,404 Dynamic Asset Allocation Growth Fund 79 SHORT-TERM INVESTMENTS (27.0%)* cont. Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.187% to 0.190%, May 2, 2013 # ## $6,771,000 $6,764,994 U.S. Treasury Bills with an effective yield of 0.172%, April 4, 2013 # ## 6,026,000 6,021,746 U.S. Treasury Bills with effective yields ranging from 0.105% to 0.107%, December 13, 2012 # ## 4,153,000 4,152,306 U.S. Treasury Bills with effective yields ranging from 0.083% to 0.105%, November 15, 2012 # 23,402,000 23,398,952 Straight-A Funding, LLC commercial paper 144A Ser. 1 with an effective yield of 0.178%, October 10, 2012 31,000,000 30,998,605 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, November 5, 2012 12,391,000 12,388,832 Total short-term investments (cost $425,529,297) TOTAL INVESTMENTS Total investments (cost $1,540,823,778) Key to holding’s currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments 80Dynamic Asset Allocation Growth Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $1,577,108,264. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $126,255, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. E Extended settlement date on premium. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $248,630,565 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. Dynamic Asset Allocation Growth Fund 81 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Buy 10/17/12 $1,476,345 $1,452,092 $24,253 Canadian Dollar Sell 10/17/12 3,030,616 3,017,531 (13,085) Swedish Krona Buy 10/17/12 1,574,788 1,537,787 37,001 Barclays Bank PLC Australian Dollar Buy 10/17/12 1,549,777 1,511,807 37,970 Brazilian Real Buy 10/17/12 967,212 960,696 6,516 Brazilian Real Sell 10/17/12 967,212 964,931 (2,281) British Pound Buy 10/17/12 2,381,722 2,355,517 26,205 Canadian Dollar Sell 10/17/12 3,864 27,253 23,389 Chilean Peso Sell 10/17/12 263,240 277,745 14,505 Czech Koruna Buy 10/17/12 1,891,771 1,924,165 (32,394) Czech Koruna Sell 10/17/12 1,891,771 1,879,374 (12,397) Euro Buy 10/17/12 5,504,291 5,511,726 (7,435) Hungarian Forint Buy 10/17/12 6,390 6,467 (77) Hungarian Forint Sell 10/17/12 6,390 6,228 (162) Indian Rupee Buy 10/17/12 262,439 259,464 2,975 Indian Rupee Sell 10/17/12 262,439 246,603 (15,836) Japanese Yen Buy 10/17/12 369,158 365,340 3,818 Malaysian Ringgit Buy 10/17/12 240,626 239,369 1,257 Malaysian Ringgit Sell 10/17/12 240,626 235,971 (4,655) Mexican Peso Buy 10/17/12 259,369 282,553 (23,184) New Zealand Dollar Sell 10/17/12 481,228 461,444 (19,784) Norwegian Krone Buy 10/17/12 309,017 315,926 (6,909) Polish Zloty Buy 10/17/12 468,565 540,507 (71,942) Singapore Dollar Sell 10/17/12 239,484 225,311 (14,173) South African Rand Sell 10/17/12 15,216 13,565 (1,651) South Korean Won Buy 10/17/12 129,912 118,981 10,931 Swedish Krona Buy 10/17/12 142,947 135,814 7,133 Swiss Franc Buy 10/17/12 686,205 675,124 11,081 Taiwan Dollar Buy 10/17/12 1,454,900 1,454,305 595 Taiwan Dollar Sell 10/17/12 1,454,900 1,430,989 (23,911) Thai Baht Buy 10/17/12 238,586 234,841 3,745 Turkish Lira Buy 10/17/12 2,315,527 2,297,536 17,991 Citibank, N.A. Australian Dollar Buy 10/17/12 4,616,595 4,568,275 48,320 Brazilian Real Sell 10/17/12 2,165,027 2,151,277 (13,750) British Pound Buy 10/17/12 6,407,236 6,291,954 115,282 Canadian Dollar Buy 10/17/12 4,058,142 4,058,061 81 Canadian Dollar Sell 10/17/12 4,058,142 4,075,214 17,072 Czech Koruna Buy 10/17/12 1,397,723 1,422,163 (24,440) Czech Koruna Sell 10/17/12 1,397,723 1,404,908 7,185 Danish Krone Buy 10/17/12 1,447,195 1,420,556 26,639 Euro Buy 10/17/12 1,656,286 1,622,157 34,129 Euro Sell 10/17/12 1,656,286 1,693,428 37,142 82 Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Japanese Yen Buy 10/17/12 $3,095,828 $3,082,975 $12,853 Mexican Peso Buy 10/17/12 419 1,390 (971) Singapore Dollar Buy 10/17/12 107,804 120,154 (12,350) South Korean Won Buy 10/17/12 78,478 65,678 12,800 Swiss Franc Buy 10/17/12 593,995 584,633 9,362 Taiwan Dollar Sell 10/17/12 1,058,441 1,039,226 (19,215) Turkish Lira Buy 10/17/12 1,810,472 1,795,057 15,415 Credit Suisse AG Australian Dollar Buy 10/17/12 1,574,849 1,569,579 5,270 Australian Dollar Sell 10/17/12 1,574,849 1,583,458 8,609 Brazilian Real Buy 10/17/12 1,195,206 1,184,612 10,594 Brazilian Real Sell 10/17/12 1,195,206 1,193,490 (1,716) British Pound Buy 10/17/12 1,541,418 1,496,278 45,140 Canadian Dollar Buy 10/17/12 11,185 43,847 (32,662) Chilean Peso Sell 10/17/12 106,068 112,424 6,356 Czech Koruna Buy 10/17/12 1,618,058 1,640,029 (21,971) Czech Koruna Sell 10/17/12 1,618,058 1,625,628 7,570 Euro Sell 10/17/12 4,502,447 4,342,880 (159,567) Hungarian Forint Buy 10/17/12 477,633 472,206 5,427 Hungarian Forint Sell 10/17/12 477,633 465,934 (11,699) Japanese Yen Buy 10/17/12 7,765,981 7,735,486 30,495 Malaysian Ringgit Buy 10/17/12 354,158 347,084 7,074 Malaysian Ringgit Sell 10/17/12 354,158 351,794 (2,364) Mexican Peso Buy 10/17/12 1,002,428 1,011,397 (8,969) New Zealand Dollar Sell 10/17/12 999,054 958,041 (41,013) Norwegian Krone Buy 10/17/12 4,154,859 4,073,432 81,427 Philippines Peso Buy 10/17/12 833,988 828,454 5,534 Polish Zloty Buy 10/17/12 915,164 948,457 (33,293) Singapore Dollar Sell 10/17/12 195,645 175,511 (20,134) South African Rand Sell 10/17/12 624,890 630,270 5,380 South Korean Won Buy 10/17/12 563,785 540,123 23,662 Swedish Krona Buy 10/17/12 3,640,348 3,662,652 (22,304) Swedish Krona Sell 10/17/12 3,640,348 3,623,585 (16,763) Swiss Franc Buy 10/17/12 3,730,310 3,671,371 58,939 Taiwan Dollar Sell 10/17/12 889,645 875,300 (14,345) Turkish Lira Buy 10/17/12 1,030,431 1,019,089 11,342 Deutsche Bank AG Australian Dollar Buy 10/17/12 7,490,402 7,319,329 171,073 Brazilian Real Buy 10/17/12 967,212 957,790 9,422 Brazilian Real Sell 10/17/12 967,212 964,694 (2,518) British Pound Buy 10/17/12 3,204,425 3,206,387 (1,962) British Pound Sell 10/17/12 3,204,425 3,218,978 14,553 Canadian Dollar Buy 10/17/12 13,524 13,510 14 Canadian Dollar Sell 10/17/12 13,524 13,610 86 Dynamic Asset Allocation Growth Fund83 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Czech Koruna Buy 10/17/12 $666,102 $682,990 $(16,888) Czech Koruna Sell 10/17/12 666,102 662,905 (3,197) Euro Sell 10/17/12 8,078,109 7,890,613 (187,496) Japanese Yen Buy 10/17/12 1,618,080 1,622,074 (3,994) Japanese Yen Sell 10/17/12 1,618,080 1,613,415 (4,665) Mexican Peso Buy 10/17/12 44,954 45,495 (541) Norwegian Krone Buy 10/17/12 1,589,289 1,567,025 22,264 Polish Zloty Buy 10/17/12 946,570 1,000,693 (54,123) Singapore Dollar Sell 10/17/12 892,746 878,231 (14,515) South Korean Won Buy 10/17/12 257,673 246,097 11,576 Swedish Krona Buy 10/17/12 1,571,349 1,579,136 (7,787) Swedish Krona Sell 10/17/12 1,571,349 1,537,204 (34,145) Turkish Lira Buy 10/17/12 934,050 919,926 14,124 Goldman Sachs International Czech Koruna Buy 10/17/12 32,358 32,848 (490) Czech Koruna Sell 10/17/12 32,358 32,210 (148) Euro Buy 10/17/12 3,263,349 3,194,658 68,691 Euro Sell 10/17/12 3,263,349 3,266,146 2,797 Japanese Yen Buy 10/17/12 5,825,791 5,796,092 29,699 Singapore Dollar Sell 10/17/12 29,335 11,469 (17,866) South Korean Won Buy 10/17/12 8,847 8,627 220 Turkish Lira Buy 10/17/12 35,199 34,707 492 HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 3,091,992 3,076,295 15,697 British Pound Sell 10/17/12 1,577,790 1,560,960 (16,830) Canadian Dollar Buy 10/17/12 1,752,844 1,761,229 (8,385) Canadian Dollar Sell 10/17/12 1,752,844 1,765,131 12,287 Czech Koruna Buy 10/17/12 1,748,773 1,778,492 (29,719) Czech Koruna Sell 10/17/12 1,748,773 1,740,911 (7,862) Euro Sell 10/17/12 4,841,494 4,688,508 (152,986) Hong Kong Dollar Buy 10/17/12 1,105,516 1,105,186 330 Indian Rupee Buy 10/17/12 750,024 736,155 13,869 Indian Rupee Sell 10/17/12 750,024 711,683 (38,341) Japanese Yen Sell 10/17/12 6,036,805 6,012,257 (24,548) Norwegian Krone Buy 10/17/12 201,185 186,986 14,199 Russian Ruble Buy 10/17/12 966,934 987,901 (20,967) Singapore Dollar Buy 10/17/12 4,869,689 4,806,831 62,858 South Korean Won Buy 10/17/12 159,260 152,190 7,070 Swiss Franc Buy 10/17/12 3,092,603 3,041,918 50,685 Turkish Lira Buy 10/17/12 707,255 696,304 10,951 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/17/12 756,914 718,748 38,166 Brazilian Real Buy 10/17/12 967,261 957,671 9,590 84Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Brazilian Real Sell 10/17/12 $967,261 $965,455 $(1,806) British Pound Sell 10/17/12 839,658 813,932 (25,726) Canadian Dollar Sell 10/17/12 1,495,277 1,507,269 11,992 Chilean Peso Buy 10/17/12 208,395 199,116 9,279 Czech Koruna Buy 10/17/12 1,407,793 1,432,861 (25,068) Czech Koruna Sell 10/17/12 1,407,793 1,416,746 8,953 Euro Sell 10/17/12 1,431,113 1,240,133 (190,980) Hong Kong Dollar Buy 10/17/12 1,451,619 1,451,120 499 Hungarian Forint Buy 10/17/12 477,633 467,258 10,375 Hungarian Forint Sell 10/17/12 477,633 465,985 (11,648) Japanese Yen Buy 10/17/12 4,692,720 4,670,179 22,541 Mexican Peso Buy 10/17/12 663,941 651,429 12,512 New Zealand Dollar Sell 10/17/12 968,418 966,961 (1,457) Norwegian Krone Sell 10/17/12 1,627,565 1,603,337 (24,228) Polish Zloty Buy 10/17/12 451,428 478,962 (27,534) Russian Ruble Buy 10/17/12 966,934 988,579 (21,645) Singapore Dollar Sell 10/17/12 3,196,564 3,135,791 (60,773) South African Rand Sell 10/17/12 409,763 404,025 (5,738) South Korean Won Buy 10/17/12 142,191 131,286 10,905 Swedish Krona Buy 10/17/12 485,690 460,461 25,229 Swiss Franc Buy 10/17/12 8,934 8,793 141 Swiss Franc Sell 10/17/12 8,934 8,972 38 Taiwan Dollar Sell 10/17/12 1,060,195 1,037,819 (22,376) Turkish Lira Buy 10/17/12 1,085,506 1,071,108 14,398 Royal Bank of Scotland PLC (The) Brazilian Real Buy 10/17/12 84,088 83,341 747 Brazilian Real Sell 10/17/12 84,088 84,051 (37) British Pound Buy 10/17/12 3,616,181 3,553,863 62,318 Euro Buy 10/17/12 1,593,439 1,559,588 33,851 Euro Sell 10/17/12 1,593,439 1,594,804 1,365 Singapore Dollar Buy 10/17/12 964,290 965,986 (1,696) Singapore Dollar Sell 10/17/12 964,290 955,491 (8,799) South Korean Won Buy 10/17/12 5,726 5,589 137 Taiwan Dollar Buy 10/17/12 101,402 101,412 (10) Taiwan Dollar Sell 10/17/12 101,402 99,545 (1,857) Turkish Lira Buy 10/17/12 44,249 43,634 615 State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 921,745 895,722 26,023 Brazilian Real Buy 10/17/12 1,120,816 1,111,621 9,195 Brazilian Real Sell 10/17/12 1,120,816 1,118,806 (2,010) British Pound Sell 10/17/12 3,846,441 3,815,834 (30,607) Canadian Dollar Buy 10/17/12 8,396,121 8,381,543 14,578 Canadian Dollar Sell 10/17/12 8,396,121 8,404,044 7,923 Chilean Peso Buy 10/17/12 143,486 141,419 2,067 Dynamic Asset Allocation Growth Fund 85 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Czech Koruna Buy 10/17/12 $933,323 $960,603 $(27,280) Czech Koruna Sell 10/17/12 933,323 930,263 (3,060) Euro Buy 10/17/12 8,478,718 8,361,244 117,474 Euro Sell 10/17/12 8,412,914 8,420,124 7,210 Hungarian Forint Buy 10/17/12 554,875 541,222 13,653 Hungarian Forint Sell 10/17/12 554,875 544,135 (10,740) Japanese Yen Buy 10/17/12 5,332,232 5,305,971 26,261 Mexican Peso Buy 10/17/12 331,800 331,617 183 New Zealand Dollar Sell 10/17/12 481,228 461,502 (19,726) Norwegian Krone Buy 10/17/12 343,594 344,812 (1,218) Norwegian Krone Sell 10/17/12 343,594 338,967 (4,627) Polish Zloty Buy 10/17/12 979,628 985,497 (5,869) Polish Zloty Sell 10/17/12 979,628 942,690 (36,938) Singapore Dollar Sell 10/17/12 951,334 936,262 (15,072) South African Rand Buy 10/17/12 75,706 64,183 11,523 South Korean Won Buy 10/17/12 140,896 124,959 15,937 Swedish Krona Buy 10/17/12 1,589,046 1,570,709 18,337 Swiss Franc Buy 10/17/12 9,997 9,838 159 Swiss Franc Sell 10/17/12 9,997 10,040 43 Taiwan Dollar Sell 10/17/12 1,290,696 1,265,908 (24,788) Thai Baht Buy 10/17/12 590,596 581,651 8,945 Turkish Lira Buy 10/17/12 234,067 216,871 17,196 UBS AG Australian Dollar Buy 10/17/12 5,896,594 5,805,774 90,820 British Pound Buy 10/17/12 2,149,040 2,059,000 90,040 Canadian Dollar Sell 10/17/12 1,750,810 1,737,804 (13,006) Czech Koruna Buy 10/17/12 1,397,743 1,422,219 (24,476) Czech Koruna Sell 10/17/12 1,397,743 1,401,945 4,202 Euro Buy 10/17/12 9,006,822 8,968,168 38,654 Hungarian Forint Buy 10/17/12 469,075 459,298 9,777 Hungarian Forint Sell 10/17/12 469,075 477,903 8,828 Indian Rupee Buy 10/17/12 750,024 735,848 14,176 Indian Rupee Sell 10/17/12 750,024 713,496 (36,528) Japanese Yen Sell 10/17/12 10,773,224 10,729,273 (43,951) Mexican Peso Buy 10/17/12 2,234 36,114 (33,880) New Zealand Dollar Sell 10/17/12 912,032 912,910 878 Norwegian Krone Buy 10/17/12 7,045,810 6,962,630 83,180 Philippines Peso Buy 10/17/12 595,071 591,320 3,751 Russian Ruble Buy 10/17/12 966,934 987,933 (20,999) Singapore Dollar Sell 10/17/12 1,234,901 1,215,005 (19,896) South African Rand Sell 10/17/12 1,807,427 1,830,981 23,554 Swedish Krona Buy 10/17/12 1,646,779 1,662,023 (15,244) Swedish Krona Sell 10/17/12 1,646,779 1,646,006 (773) Swiss Franc Buy 10/17/12 89,232 87,781 1,451 86 Dynamic Asset Allocation Growth Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $378,613,392) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Taiwan Dollar Sell 10/17/12 $529,887 $495,293 $(34,594) Thai Baht Buy 10/17/12 590,593 581,583 9,010 Turkish Lira Buy 10/17/12 969,915 956,846 13,069 WestPac Banking Corp. Australian Dollar Buy 10/17/12 3,011,390 2,971,241 40,149 British Pound Sell 10/17/12 6,905,540 6,793,075 (112,465) Canadian Dollar Buy 10/17/12 2,395,391 2,430,787 (35,396) Canadian Dollar Sell 10/17/12 2,395,391 2,406,294 10,903 Euro Buy 10/17/12 9,335,201 9,350,357 (15,157) Euro Sell 10/17/12 9,335,229 9,175,860 (159,369) Japanese Yen Sell 10/17/12 3,084,445 3,072,256 (12,189) Mexican Peso Buy 10/17/12 832,727 836,896 (4,169) Swedish Krona Buy 10/17/12 3,956 3,865 91 Swedish Krona Sell 10/17/12 3,956 3,976 20 Total FUTURES CONTRACTS OUTSTANDING at 9/30/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 32 $3,668,340 Dec-12 $(19,846) Canadian Government Bond 10 yr (Long) 22 3,072,078 Dec-12 26,977 Euro STOXX 50 Index (Short) 563 17,761,508 Dec-12 656,561 FTSE 100 Index (Short) 324 29,890,129 Dec-12 605,991 Japanese Government Bond 10 yr (Short) 3 5,542,927 Dec-12 (19,623) Japanese Government Bond 10 yr Mini (Long) 23 4,251,051 Dec-12 17,271 MSCI EAFE Index Mini (Long) 60 4,494,600 Dec-12 (141,677) NASDAQ 100 Index E-Mini (Short) 420 23,452,800 Dec-12 87,511 OMXS 30 Index (Short) 268 4,385,885 Oct-12 111,585 Russell 2000 Index Mini (Short) 107 8,928,080 Dec-12 57,514 S&P 500 Index (Long) 12 4,302,600 Dec-12 (11,024) S&P 500 Index E-Mini (Long) 4,727 338,973,170 Dec-12 368,706 S&P 500 Index E-Mini (Short) 1,584 113,588,640 Dec-12 (129,888) S&P Mid Cap 400 Index E-Mini (Long) 1,004 99,044,600 Dec-12 (1,697,020) SGX MSCI Singapore Index (Short) 36 2,065,189 Oct-12 6,864 SPI 200 Index (Long) 68 7,730,792 Dec-12 (25,005) SPI 200 Index (Short) 54 6,139,158 Dec-12 26,355 Tokyo Price Index (Short) 151 14,221,553 Dec-12 (194,361) U.S. Treasury Bond 30 yr (Long) 170 25,393,750 Dec-12 (113,870) U.S. Treasury Bond Ultra 30 yr (Long) 23 3,800,031 Dec-12 (43,512) U.S. Treasury Note 2 yr (Long) 118 26,022,688 Dec-12 12,963 Dynamic Asset Allocation Growth Fund 87 FUTURES CONTRACTS OUTSTANDING at 9/30/12 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Short) 162 $35,726,063 Dec-12 $(18,026) U.S. Treasury Note 5 yr (Long) 188 23,430,969 Dec-12 86,244 U.S. Treasury Note 5 yr (Short) 411 51,224,086 Dec-12 (199,859) U.S. Treasury Note 10 yr (Long) 73 9,744,359 Dec-12 45,627 U.S. Treasury Note 10 yr (Short) 122 16,285,094 Dec-12 (64,372) Total WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $10,663,051) Contract Expiration date/ amount strike price Value SPDR S&P rust (Put) 20,867 Nov-12/134.00 $16,058 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. E $5,935,733 Aug-16/4.35 905,241 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E 3,616,372 Aug-16/4.28 87,509 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E 3,616,372 Aug-16/4.28 531,364 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E 991,517 Jul-16/4.67 19,049 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E 991,517 Jul-16/4.67 182,086 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,276,607 Jul-16/4.80 22,653 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,276,607 Jul-16/4.80 247,786 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,495,597 Jun-16/4.89 32,566 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,495,597 Jun-16/4.39 498,899 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. E 4,355,295 May-16/4.745 32,543 88 Dynamic Asset Allocation Growth Fund WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $10,663,051) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. E $4,355,295 May-16/4.745 $555,252 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. E 735,127 May-16/4.11 70,799 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,568,578 Jun-16/5.12 29,869 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. E 735,127 May-16/5.11 4,781 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,568,578 Jun-16/4.12 441,128 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. E 2,851,997 May-16/4.7575 20,249 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E 10,888,239 May-16/4.77 80,421 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. E 2,851,997 May-16/4.7575 353,362 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E 10,888,239 May-16/4.77 1,357,622 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. E 939,055 May-16/4.60 7,705 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. E 939,055 May-16/4.60 109,586 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. E 18,028,331 Apr-16/5.02 253,118 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. E 18,028,331 Apr-16/5.02 3,730,927 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 1,197,000 Oct-12/1.75 9,037 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. E 943,752 May-16/4.86 6,864 Dynamic Asset Allocation Growth Fund 89 WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $10,663,051) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. E $943,752 May-16/4.36 $100,629 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 1,197,000 Oct-12/1.75 5,518 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,467,054 Jun-16/4.575 37,438 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,467,054 Jun-16/4.575 515,820 Total E Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 9/30/12 (proceeds receivable $1,041,094) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, October 1, 2042 $1,000,000 10/11/12 $1,055,547 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $3,671,000 $— 5/14/14 0.58% 3 month USD- LIBOR-BBA $(19,253) 270,000 — 5/14/17 1.0925% 3 month USD- LIBOR-BBA (5,885) 242,000 6,423 6/20/22 2.183% 3 month USD- LIBOR-BBA (6,615) Barclay’s Bank, PLC 13,407,000 E 11,034 12/19/14 0.45% 3 month USD- LIBOR-BBA (7,199) 188,000 E (158) 12/19/14 3 month USD- LIBOR-BBA 0.45% 98 911,000 E (56,435) 12/19/42 2.40% 3 month USD- LIBOR-BBA (10,858) 28,376,000 E 307,018 12/19/22 3 month USD- LIBOR-BBA 1.75% 260,764 582,000 E (2,313) 12/19/22 1.75% 3 month USD- LIBOR-BBA (1,365) 3,805,000 E (788) 12/19/17 3 month USD- LIBOR-BBA 0.90% 11,198 90 Dynamic Asset Allocation Growth Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $6,500,000 $— 9/13/14 3 month USD- LIBOR-BBA 0.389% $2,373 12,500,000 — 9/13/17 3 month USD- LIBOR-BBA 0.8075% 30,680 1,000,000 — 9/13/22 3 month USD- LIBOR-BBA 1.7823% 8,652 1,800,000 — 9/13/42 3 month USD- LIBOR-BBA 2.633% 11,713 GBP 2,287,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (548,013) Citibank, N.A. $217,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 6,701 4,187,000 E 995 12/19/14 0.45% 3 month USD- LIBOR-BBA (4,700) 7,669,000 E (8,835) 12/19/17 0.90% 3 month USD- LIBOR-BBA (32,992) 5,196,000 E (40,530) 12/19/22 1.75% 3 month USD- LIBOR-BBA (32,061) 767,000 E (32,527) 12/19/42 2.40% 3 month USD- LIBOR-BBA 5,846 Credit Suisse International 77,631,000 E (86,296) 12/19/14 3 month USD- LIBOR-BBA 0.45% 19,284 81,569,000 E (11,824) 12/19/17 3 month USD- LIBOR-BBA 0.90% 245,118 643,000 E 59,637 12/19/42 3 month USD- LIBOR-BBA 2.40% 27,468 27,641,000 E 33,446 12/19/14 0.45% 3 month USD- LIBOR-BBA (4,146) 3,103,000 E 853 12/19/17 0.90% 3 month USD- LIBOR-BBA (8,921) 3,491,000 E (227,356) 12/19/42 2.40% 3 month USD- LIBOR-BBA (52,701) 932,000 E 16,238 12/19/22 3 month USD- LIBOR-BBA 1.75% 14,719 24,931,000 E (318,799) 12/19/22 1.75% 3 month USD- LIBOR-BBA (278,162) MXN 23,310,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 147,695 Deutsche Bank AG $110,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 3,321 100,092,000 E 97,903 12/19/14 0.45% 3 month USD- LIBOR-BBA (38,222) Dynamic Asset Allocation Growth Fund 91 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $4,032,000 E $(1,251) 12/19/17 3 month USD- LIBOR-BBA 0.90% $11,450 2,710,000 E (25,496) 12/19/22 1.75% 3 month USD- LIBOR-BBA (21,079) KRW 2,074,000,000 — 4/24/17 3.54% 3 month KRW- CD-KSDA- BLOOMBERG (62,038) MXN 23,310,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 154,522 Goldman Sachs International $21,374,000 E (14,725) 12/19/14 3 month USD- LIBOR-BBA 0.45% 14,344 2,730,000 E (5,219) 12/19/17 0.90% 3 month USD- LIBOR-BBA (13,819) 17,212,000 E (270,885) 12/19/22 1.75% 3 month USD- LIBOR-BBA (242,830) 2,924,000 E 207,813 12/19/42 3 month USD- LIBOR-BBA 2.40% 61,525 GBP 2,287,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 257,714 JPMorgan Chase Bank NA $87,240,000 E (159,110) 12/19/17 0.90% 3 month USD- LIBOR-BBA (433,916) 134,000 E 40 12/19/22 1.75% 3 month USD- LIBOR-BBA 259 15,190,000 E 343,528 12/19/22 3 month USD- LIBOR-BBA 1.75% 318,768 1,110,000 E (112,249) 12/19/42 2.40% 3 month USD- LIBOR-BBA (56,716) CAD 2,400,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR (67,382) CAD 3,583,000 — 5/2/15 3 month CAD- BA-CDOR 1.6575% 30,848 MXN 8,850,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (53,059) MXN 11,445,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (68,474) MXN 3,330,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 22,758 MXN 42,045,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (160,850) MXN 12,390,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 70,112 UBS AG CHF 15,261,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (97,674) Total E Extended effective date. 92 Dynamic Asset Allocation Growth Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $9,018 1/12/38 6.50% (1 month Synthetic TRS $(43) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 49,703 1/12/38 (6.50%) 1 month Synthetic MBX (117) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,420,000 4/7/16 (2.63%) USA Non Revised (102,796) Consumer Price Index-Urban (CPI-U) 115,356 1/12/40 5.00% (1 month Synthetic MBX 415 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,003,327 1/12/40 4.50% (1 month Synthetic MBX (1,666) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,034,933 1/12/41 5.00% (1 month Synthetic MBX 7,323 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,016,424 1/12/41 5.00% (1 month Synthetic MBX 3,658 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 193,840 1/12/40 5.00% (1 month Synthetic MBX 698 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 629,454 1/12/40 5.00% (1 month Synthetic MBX 2,266 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 456,156 1/12/40 5.00% (1 month Synthetic MBX 1,642 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 1,128,356 1/12/41 5.00% (1 month Synthetic MBX 4,060 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 406 2/13/13 (3 month USD- A basket 1,296,695 LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks baskets 172 2/13/13 3 month USD- A basket 548,486 LIBOR-BBA (CGPUTQL2) plus 0.10% of common stocks Dynamic Asset Allocation Growth Fund 93 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. units 9,015 2/13/13 3 month USD- Russell 1000 $(1,043,699) LIBOR-BBA Total Return Index minus 0.15% units 4,841 2/13/13 3 month USD- Russell 1000 (560,436) LIBOR-BBA Total Return Index minus 0.15% Credit Suisse International $4,254,444 1/12/41 4.50% (1 month Synthetic MBX 17,520 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools Goldman Sachs International 2,530,000 3/1/16 2.47% USA Non Revised 32,966 Consumer Price Index-Urban (CPI-U) 1,897,500 3/3/16 2.45% USA Non Revised 23,425 Consumer Price Index-Urban (CPI-U) 84,306 1/12/38 6.50% (1 month Synthetic TRS (398) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 3,611,911 1/12/41 4.00% (1 month Synthetic TRS (98,543) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 6,921 1/12/38 6.50% (1 month Synthetic TRS (33) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 88,710 1/12/38 (6.50%) 1 month Synthetic MBX (209) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 106,536 1/12/38 (6.50%) 1 month Synthetic MBX (251) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,010,966 1/12/38 (6.50%) 1 month Synthetic MBX (4,738) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,710,000 4/3/17 2.3225% USA Non Revised 12,517 Consumer Price Index-Urban (CPI-U) 1,710,000 4/4/17 2.35% USA Non Revised 15,048 Consumer Price Index-Urban (CPI-U) 94 Dynamic Asset Allocation Growth Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Fixed payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,710,000 4/5/17 2.355% USA Non Revised $15,527 Consumer Price Index-Urban (CPI-U) 1,710,000 4/5/22 2.66% USA Non Revised 16,756 Consumer Price Index-Urban (CPI-U) GBP 1,067,000 3/30/17 (3.0925%) GBP Non-revised (49,588) UK Retail Price Index GBP 1,067,000 4/2/17 (3.085%) GBP Non-revised (54,429) UK Retail Price Index GBP 2,134,000 9/20/17 2.6625% GBP Non-revised 10,676 UK Retail Price Index GBP 1,067,000 9/21/17 2.66% GBP Non-revised 5,105 UK Retail Price Index GBP 1,067,000 4/3/17 (3.09%) GBP Non-revised (54,895) UK Retail Price Index GBP 1,067,000 4/3/22 (3.21%) GBP Non-revised (108,238) UK Retail Price Index JPMorgan Chase Bank NA shares 966,887 10/22/12 (3 month USD- iShares MSCI 3,607,912 LIBOR-BBA plus Emerging Markets 0.04%) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC DJ CDX NA IG Series 18 Index BBB+/P $15,240 $3,745,000 6/20/17 100 bp $32,900 DJ CDX NA IG Series 18 Index BBB+/P (1,017) 465,000 6/20/17 100 bp 1,175 Citibank, N.A. DJ CDX NA IG Series 18 Index BBB+/P 10,302 985,000 6/20/17 100 bp 14,947 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (10,504) 1,180,000 12/20/19 (100 bp) 188,831 DJ CDX NA HY Series 18 Index B+/P 1,054,200 29,818,800 6/20/17 500 bp 1,258,094 Dynamic Asset Allocation Growth Fund 95 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. DJ CDX NA IG Series 18 Index BBB+/P $45,868 $5,375,000 6/20/17 100 bp $71,214 DJ CDX NA IG Series 18 Index BBB+/P 618 590,000 6/20/17 100 bp 3,401 Deutsche Bank AG DJ CDX NA HY Series 18 Index B+/P 1,126,361 42,479,910 6/20/17 500 bp 1,416,830 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 435,000 9/20/13 715 bp 38,353 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 605,000 9/20/13 477 bp 33,826 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 605,000 9/20/13 535 bp 38,404 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $340,000 9/20/13 495 bp 14,624 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 162,908 6,143,940 6/20/17 500 bp 204,919 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2012. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: 96 Dynamic Asset Allocation Growth Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $33,545,880 $22,248,640 $— Capital goods 34,167,194 14,094,899 — Communication services 33,498,407 11,116,135 — Conglomerates 17,725,699 2,467,256 — Consumer cyclicals 76,609,108 25,258,833 6 Consumer staples 59,669,625 20,678,950 4,643 Energy 65,267,651 18,658,624 — Financials 103,229,697 50,622,846 — Health care 74,318,170 18,828,044 — Technology 144,416,510 16,656,226 — Transportation 5,724,444 5,314,122 — Utilities and power 17,303,249 7,544,634 — Total common stocks Asset-backed securities — 1,737 — Commodity linked notes — 13,158,476 — Convertible bonds and notes — 843,644 — Convertible preferred stocks 145,860 490,980 — Corporate bonds and notes — 196,748,818 — Foreign government and agency bonds and notes — 11,175,549 — Investment companies 11,769,729 242,135 — Mortgage-backed securities — 41,600,369 — Municipal bonds and notes — 208,318 — Preferred stocks 112,255 1,291,833 — Purchased options outstanding — 9,327,410 — Senior loans — 5,454,328 — U.S. government and agency mortgage obligations — 66,581,088 — Warrants 2,092 1,815 9,835 Short-term investments 335,063,936 90,468,843 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(128,448) $— Futures contracts (567,914) — — Written options — (10,265,879) — TBA sale commitments — (1,055,547) — Interest rate swap contracts — (301,132) — Total return swap contracts — 3,542,616 — Credit default contracts — 913,542 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 97 Statement of assets and liabilities 9/30/12 ASSETS Investment in securities, at value, including $2,039,175 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,213,096,114) $1,335,940,878 Affiliated issuers (identified cost $327,727,664) (Notes 1 and 6) 327,727,664 Cash 509,454 Foreign currency (cost $3,072,383) (Note 1) 2,863,660 Dividends, interest and other receivables 6,064,456 Receivable for shares of the fund sold 1,606,736 Receivable for investments sold 15,276,251 Receivable for sales of delayed delivery securities (Note 1) 1,041,927 Unrealized appreciation on swap contracts (Note 1) 10,678,143 Unrealized appreciation on forward currency contracts (Note 1) 2,424,332 Premium paid on swap contracts (Note 1) 1,386,317 Total assets LIABILITIES Payable for variation margin (Note 1) 478,837 Payable for investments purchased 16,015,039 Payable for purchases of delayed delivery securities (Note 1) 65,491,260 Payable for shares of the fund repurchased 9,979,391 Payable for compensation of Manager (Note 2) 788,884 Payable for investor servicing fees (Note 2) 434,223 Payable for custodian fees (Note 2) 119,967 Payable for Trustee compensation and expenses (Note 2) 301,510 Payable for administrative services (Note 2) 6,875 Payable for distribution fees (Note 2) 932,433 Unrealized depreciation on forward currency contracts (Note 1) 2,552,780 Written options outstanding, at value (premiums $10,663,051) (Notes 1 and 3) 10,265,879 Premium received on swap contracts (Note 1) 3,500,425 Unrealized depreciation on swap contracts (Note 1) 4,409,009 TBA sale commitments, at value (proceeds receivable $1,041,094) (Note 1) 1,055,547 Collateral on securities loaned, at value (Note 1) 2,166,004 Collateral on certain derivative contracts, at value (Note 1) 9,502,276 Other accrued expenses 411,215 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,635,752,226 Distributions in excess of net investment income (Note 1) (2,465,423) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (184,691,355) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 128,512,816 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 98 Dynamic Asset Allocation Growth Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,111,788,930 divided by 82,536,535 shares) $13.47 Offering price per class A share (100/94.25 of $13.47)* $14.29 Net asset value and offering price per class B share ($126,619,519 divided by 9,602,526 shares)** $13.19 Net asset value and offering price per class C share ($127,911,773 divided by 9,908,306 shares)** $12.91 Net asset value and redemption price per class M share ($25,302,877 divided by 1,915,744 shares) $13.21 Offering price per class M share (100/96.50 of $13.21)* $13.69 Net asset value, offering price and redemption price per class R share ($15,264,893 divided by 1,152,605 shares) $13.24 Net asset value, offering price and redemption price per class R5 share ($10,627 divided by 782 shares)† $13.58 Net asset value, offering price and redemption price per class R6 share ($10,627 divided by 782 shares)† $13.58 Net asset value, offering price and redemption price per class Y share ($170,199,018 divided by 12,531,300 shares) $13.58 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 99 Statement of operations Year ended 9/30/12 INVESTMENT INCOME Dividends (net of foreign tax of $712,152) $20,865,642 Interest (including interest income of $299,511 from investments in affiliated issuers) (Note 6) 19,931,150 Securities lending (Note 1) 122,500 Total investment income EXPENSES Compensation of Manager (Note 2) 9,409,513 Investor servicing fees (Note 2) 2,889,589 Custodian fees (Note 2) 321,957 Trustee compensation and expenses (Note 2) 131,751 Administrative services (Note 2) 47,207 Distribution fees (Note 2) 5,589,170 Other 813,978 Total expenses Expense reduction (Note 2) (103,809) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $5,864) (Notes 1 and 3) 64,417,485 Net realized loss on swap contracts (Note 1) (5,338,097) Net realized gain on futures contracts (Note 1) 60,082,577 Net realized loss on foreign currency transactions (Note 1) (1,507,144) Net realized loss on written options (Notes 1 and 3) (5,153,593) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (2,729,661) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 212,832,331 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 100 Dynamic Asset Allocation Growth Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/12 Year ended 9/30/11 Operations: Net investment income $21,819,936 $24,735,289 Net realized gain on investments and foreign currency transactions 112,501,228 95,820,531 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 210,102,670 (177,181,369) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,359,117) (43,801,232) Class B — (5,116,040) Class C — (4,215,119) Class M — (975,553) Class R (9,736) (512,268) Class R5 — — Class R6 — — Class Y (912,638) (6,748,213) Increase in capital from settlement payments (Note 9) — 71,106 Decrease from capital share transactions (Note 4) (197,596,035) (125,435,755) Total increase (decrease) in net assets NET ASSETS Beginning of year 1,434,561,956 1,677,920,579 End of year (including distributions in excess of net investment income $2,465,423 and $8,012,466, respectively) The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Growth Fund 101 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) d Class A September 30, 2012 .19 2.53 (.04) — — — 1.13 1.51 120 September 30, 2011 .19 (.67) (.45) — — — e,f 1.14 1.53 98 September 30, 2010 .20 .98 (.49) — — e — e,g 1.20 1.79 116 September 30, 2009 .19 (.07) (.39) — — e — e,h 1.22 i,j 2.09 i 130 September 30, 2008 .28 (3.82) (.16) (.14) — e — 1.13 i 2.08 i 113 Class B September 30, 2012 .09 2.50 — 1.88 .76 120 September 30, 2011 .09 (.66) (.35) — — — e,f 1.89 .77 98 September 30, 2010 .11 .97 (.41) — — e — e,g 1.95 1.03 116 September 30, 2009 .12 (.04) (.28) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.74) (.04) (.14) — e — 1.88 i 1.30 i 113 Class C September 30, 2012 .09 2.44 — 1.88 .77 120 September 30, 2011 .09 (.64) (.36) — — — e,f 1.89 .78 98 September 30, 2010 .11 .93 (.41) — — e — e,g 1.95 1.04 116 September 30, 2009 .12 (.04) (.29) — — e — e,h 1.97 i,j 1.34 i 130 September 30, 2008 .17 (3.68) (.06) (.14) — e — 1.88 i 1.31 i 113 Class M September 30, 2012 .12 2.50 — 1.63 1.01 120 September 30, 2011 .13 (.67) (.39) — — — e,f 1.64 1.03 98 September 30, 2010 .14 .96 (.44) — — e — e,g 1.70 1.28 116 September 30, 2009 .14 (.05) (.32) — — e — e,h 1.72 i,j 1.58 i 130 September 30, 2008 .21 (3.75) (.09) (.14) — e — 1.63 i 1.57 i 113 Class R September 30, 2012 .15 2.50 (.01) — — — 1.38 1.26 120 September 30, 2011 .16 (.66) (.43) — — — e,f 1.39 1.29 98 September 30, 2010 .17 .95 (.47) — — e — e,g 1.45 1.54 116 September 30, 2009 .17 (.08) (.37) — — e — e,h 1.47 i,j 1.85 i 130 September 30, 2008 .25 (3.80) (.11) (.14) — e — 1.38 i 1.88 i 113 Class R5 September 30, 2012† .06 .74 — * .21* .43* 120 Class R6 September 30, 2012† .06 .74 — * .18* .45* 120 Class Y September 30, 2012 .22 2.55 (.07) — — — .88 1.76 120 September 30, 2011 .22 (.68) (.48) — — — e,f .89 1.79 98 September 30, 2010 .23 .98 (.51) — — e — e,g .95 2.02 116 September 30, 2009 .22 (.09) (.43) — — e — e,h .97 i,j 2.41 i 130 September 30, 2008 .32 (3.85) (.19) (.14) — e — .88 i 2.30 i 113 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 102 Dynamic Asset Allocation Growth Fund Dynamic Asset Allocation Growth Fund103 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.07% September 30, 2008 0.02 j Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 104 Dynamic Asset Allocation Growth Fund Notes to financial statements 9/30/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from October 1, 2011 through September 30, 2012. Putnam Dynamic Asset Allocation Growth Fund (the fund) (which changed its name from Putnam Asset Allocation: Growth Portfolio on November 30, 2011) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund is one of three Putnam Dynamic Asset Allocation Funds, each of which has a unique strategic, or typical, allocation between equity and fixed-income investments. Using qualitative analysis and quantitative techniques, Putnam management adjusts portfolio allocations from time to time within a certain range for each fund to try to optimize a fund’s performance consistent with its goal. The investment objective of the fund is to seek capital appreciation. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests, to a lesser extent, in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering classR5 and classR6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 Dynamic Asset Allocation Growth Fund 105 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities 106 Dynamic Asset Allocation Growth Fund experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $284,700,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. Dynamic Asset Allocation Growth Fund 107 The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $741,600,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $217,000,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,867,000,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily 108 Dynamic Asset Allocation Growth Fund based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,935,269 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,137,267 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $7,725,394. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments Dynamic Asset Allocation Growth Fund 109 are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $2,053,539. The fund received cash collateral of $2,166,004. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 110 Dynamic Asset Allocation Growth Fund At September 30, 2012, the fund had a capital loss carryover of $179,274,065 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $66,936,358 N/A $66,936,358 September 30, 2017 112,337,707 N/A 112,337,707 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, unrealized and realized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts, and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $11,991,402 to decrease undistributed net investment income, $92,730 to decrease paid-in-capital and $12,084,132 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $165,259,873 Unrealized depreciation (47,433,928) Net unrealized appreciation 117,825,945 Undistributed ordinary income 4,784,159 Capital loss carryforward (179,274,065) Cost for federal income tax purposes $1,545,842,597 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion and 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments Dynamic Asset Allocation Growth Fund 111 under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class A $2,033,276 Class B 247,781 Class C 233,194 Class M 48,348 Class R 27,321 Class R5 4 Class R6 1 Class Y 299,664 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $3,536 under the expense offset arrangements and by $100,273 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,207, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension 112 Dynamic Asset Allocation Growth Fund liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: Class A $2,735,056 Class B 1,330,100 Class C 1,255,224 Class M 195,104 Class R 73,686 Class R5 — Class R6 — Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $194,439 and $2,085 from the sale of classA and classM shares, respectively, and received $98,670 and $5,491 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $304 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,376,417,939 and $1,502,409,341, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap Written Written equity Written option contract swap option option contract equity option amounts premiums amounts premiums Written options outstanding at the beginning of the USD 297,394,344 $13,992,202 — $— reporting period CHF 13,400,000 $17,989 — — Options opened USD 256,023,375 14,886,603 20,867 15,024 CHF — Options exercised USD (92,001,213) (1,965,203) — — CHF — Options expired USD — CHF — Options closed USD (336,771,731) (16,265,575) — — CHF (13,400,000) (17,989) — — Written options outstanding at the end of the reporting period USD 124,644,775 $10,648,027 20,867 $15,024 Dynamic Asset Allocation Growth Fund 113 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/12 Year ended 9/30/11 ClassA Shares Amount Shares Amount Shares sold 6,906,238 $86,365,519 10,369,246 $129,070,996 Shares issued in connection with reinvestment of distributions 279,952 3,205,456 3,413,788 41,375,107 7,186,190 89,570,975 13,783,034 170,446,103 Shares repurchased (17,742,423) (221,330,460) (19,762,973) (246,131,232) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassB Shares Amount Shares Amount Shares sold 687,279 $8,383,690 1,091,020 $13,377,521 Shares issued in connection with reinvestment of distributions — — 400,244 4,794,919 687,279 8,383,690 1,491,264 18,172,440 Shares repurchased (3,412,704) (41,841,800) (4,389,684) (53,907,484) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassC Shares Amount Shares Amount Shares sold 857,477 $10,323,810 1,525,962 $18,353,737 Shares issued in connection with reinvestment of distributions — — 311,665 3,655,835 857,477 10,323,810 1,837,627 22,009,572 Shares repurchased (2,071,945) (24,733,246) (2,623,691) (31,460,687) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassM Shares Amount Shares Amount Shares sold 229,200 $2,742,457 196,901 $2,412,124 Shares issued in connection with reinvestment of distributions — — 79,829 953,962 229,200 2,742,457 276,730 3,366,086 Shares repurchased (522,412) (6,451,903) (609,890) (7,509,687) Net decrease 114 Dynamic Asset Allocation Growth Fund Year ended 9/30/12 Year ended 9/30/11 ClassR Shares Amount Shares Amount Shares sold 338,649 $4,157,762 314,223 $3,829,557 Shares issued in connection with reinvestment of distributions 859 9,692 42,757 510,517 339,508 4,167,454 356,980 4,340,074 Shares repurchased (433,052) (5,323,292) (296,052) (3,653,772) Net increase (decrease) For the period 7/3/12 (commencement of operations) to 9/30/12 ClassR5 Shares Amount Shares sold 782 $10,000 Shares issued in connection with reinvestment of distributions — — 782 10,000 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 9/30/12 ClassR6 Shares Amount Shares sold 782 $10,000 Shares issued in connection with reinvestment of distributions — — 782 10,000 Shares repurchased — — Net increase Year ended 9/30/12 Year ended 9/30/11 ClassY Shares Amount Shares Amount Shares sold 3,151,673 $39,565,532 5,289,430 $66,460,901 Shares issued in connection with reinvestment of distributions 78,133 900,090 545,903 6,660,012 3,229,806 40,465,622 5,835,333 73,120,913 Shares repurchased (4,272,458) (53,589,342) (6,178,232) (74,228,081) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR5 782 100.00% $10,627 ClassR6 782 100.00 10,627 Dynamic Asset Allocation Growth Fund 115 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $913,542 Payables $— Foreign exchange contracts Receivables 2,424,332 Payables 2,552,780 Investments, Receivables, Net assets— Unrealized Payables, Net assets— Equity contracts appreciation 7,415,704* Unrealized depreciation 3,819,168* Investments, Receivables, Net assets— Unrealized Payables, Net assets— Interest rate contracts appreciation 11,218,818* Unrealized depreciation 13,066,511* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $8,068,662 $8,068,662 Foreign exchange contracts — — (1,709,651) — $(1,709,651) Equity contracts — 56,280,896 — (9,813,044) $46,467,852 Interest rate contracts (8,455,234) 3,801,681 — (3,593,715) $(8,247,268) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants* Futures contracts Swaps Total Credit contracts $— $— $— $— $5,973,007 $5,973,007 Foreign exchange contracts — — — (2,455,684) — $(2,455,684) Equity contracts 1,290 1,227 17,226,936 — 13,544,412 $30,773,865 Interest rate contracts 2,234,650 — (1,981,131) — 8,904,434 $9,157,953 Total * For the reporting period, the transaction volume for warrants was minimal. 116 Dynamic Asset Allocation Growth Fund Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership or control, were as follows: Market value at the Market beginning value at the of the end of the reporting Purchase Sale Investment reporting Name of affiliate period cost proceeds income period Putnam Money Market Liquidity Fund* $232,267,965 $571,200,199 $477,906,504 $299,511 $325,561,660 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $69,500 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $1,606 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. Dynamic Asset Allocation Growth Fund 117 In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 118 Dynamic Asset Allocation Growth Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Dynamic Asset Allocation Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Balanced Fund (the “fund”) (formerly known as the Putnam Asset Allocation Fund: Balanced Portfolio) at September 30, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 14, 2012 22 Dynamic Asset Allocation Balanced Fund The fund’s portfolio 9/30/12 COMMON STOCKS (45.4%)* Shares Value Basic materials (2.6%) Agnico-Eagle Mines, Ltd. (Canada) 290 $15,050 Agrium, Inc. (Canada) 715 73,974 Air Liquide SA (France) 560 69,575 Albemarle Corp. 14,165 746,212 Allied Nevada Gold Corp. † 240 9,379 Amcor, Ltd. (Australia) 5,890 47,430 American Vanguard Corp. 3,765 131,022 Andersons, Inc. (The) 376 14,160 Archer Daniels-Midland Co. 1,971 53,572 Arkema (France) 2,007 188,532 Assa Abloy AB Class B (Sweden) 20,045 650,590 Barrick Gold Corp. (Canada) 3,800 158,788 BASF SE (Germany) 18,191 1,537,094 Bemis Co., Inc. 18,981 597,337 BHP Billiton PLC (United Kingdom) 13,765 429,866 BHP Billiton, Ltd. (Australia) 23,611 809,001 Black Earth Farming, Ltd. SDR (Jersey) † 3,511 6,548 Buckeye Technologies, Inc. 6,418 205,761 Cambrex Corp. † 20,892 245,063 CF Industries Holdings, Inc. 9,132 2,029,496 Chicago Bridge & Iron Co., NV (Netherlands) 19,117 728,167 China Shanshui Cement Group, Ltd. (China) 123,000 79,855 Cliffs Natural Resources, Inc. 6,440 251,997 Cresud S.A.C.I.F. y A. ADR (Argentina) 1,430 11,683 Cytec Industries, Inc. 8,717 571,138 Domtar Corp. (Canada) 6,241 488,608 Eagle Materials, Inc. 3,887 179,813 Evraz PLC (United Kingdom) 142,461 569,546 First Resources, Ltd. (Singapore) 48,000 82,587 Fletcher Building, Ltd. (New Zealand) 2,790 16,124 FMC Corp. 280 15,512 Fortescue Metals Group, Ltd. (Australia) S 21,624 77,268 Fortune Brands Home & Security, Inc. † 32,390 874,854 Furmanite Corp. † 19,028 108,079 Georgia Gulf Corp. 2,179 78,923 Goldcorp, Inc. (Canada) 13,596 624,290 Golden Agri-Resources, Ltd. (Singapore) 180,000 96,398 GrainCorp, Ltd. (Australia) 4,151 38,559 Holcim, Ltd. (Switzerland) 280 17,840 Holmen AB Class B (Sweden) 340 9,295 Incitec Pivot, Ltd. (Australia) 11,918 36,633 Indocement Tunggal Prakarsa (Indonesia) 35,000 74,329 Innophos Holdings, Inc. 6,311 306,020 Innospec, Inc. † 7,087 240,391 International Flavors & Fragrances, Inc. 170 10,132 Dynamic Asset Allocation Balanced Fund 23 COMMON STOCKS (45.4%)* cont. Shares Value Basic materials cont. Intrepid Potash, Inc. † 1,026 $22,038 K&S AG (Germany) 2,306 113,629 Kansai Paint Co., Ltd. (Japan) 1,000 11,088 KapStone Paper and Packaging Corp. † 7,491 167,723 Koninklijke DSM NV (Netherlands) 7,886 394,217 Kraton Performance Polymers, Inc. † 3,212 83,833 Kronos Worldwide, Inc. 10,342 154,509 KWS Saat AG (Germany) 76 20,275 L.B. Foster Co. Class A 2,524 81,626 Landec Corp. † 11,514 131,835 Lanxess AG (Germany) 3,520 292,220 Linde AG (Germany) 3,135 540,443 LSB Industries, Inc. † 18,931 830,503 LyondellBasell Industries NV Class A (Netherlands) 43,069 2,224,945 Minerals Technologies, Inc. 1,261 89,443 Monsanto Co. 57,915 5,271,423 Mosaic Co. (The) 763 43,956 Newcrest Mining, Ltd. (Australia) 2,312 68,718 Newmont Mining Corp. 520 29,136 Nitto Denko Corp. (Japan) 18,500 881,062 NN, Inc. † 16,437 139,550 Nufarm, Ltd. (Australia) 5,942 37,276 Oji Holdings Corp. (Japan) 2,000 6,102 OM Group, Inc. † 5,464 101,303 Orica, Ltd. (Australia) 470 12,130 PolyOne Corp. 20,095 332,974 Potash Corp. of Saskatchewan, Inc. (Canada) 2,120 92,050 PPG Industries, Inc. 20,526 2,357,210 PT Astra Agro Lestari Tbk (Indonesia) 10,000 22,852 Randgold Resources, Ltd. (Jersey) 430 52,899 Rio Tinto PLC (United Kingdom) 17,054 797,212 Rio Tinto, Ltd. (Australia) 16,632 912,470 Royal Gold, Inc. 130 12,984 Sealed Air Corp. 21,632 334,431 Sherwin-Williams Co. (The) 150 22,340 Sigma-Aldrich Corp. 220 15,838 Sika AG (Switzerland) 7 14,281 SLC Agricola SA (Brazil) 1,580 16,952 Sociedad Quimica y Minera de Chile SA ADR (Chile) 1,230 75,817 Steel Dynamics, Inc. 37,144 417,127 Stillwater Mining Co. † 11,248 132,614 Svenska Cellulosa AB Class B (Sweden) 1,140 21,181 Syngenta AG (Switzerland) 1,993 744,800 Taiheiyo Cement Corp. (Japan) 3,000 6,461 Teck Resources, Ltd. Class B (Canada) 4,000 118,035 Toray Industries, Inc. (Japan) 3,000 17,767 24 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Basic materials cont. Trex Co., Inc. † 5,704 $194,620 Tronox, Ltd. Class A 9,741 220,634 Valspar Corp. 15,563 873,089 Vilmorin & Cie (France) 173 20,821 Viterra, Inc. (Canada) 3,461 56,715 voestalpine AG (Austria) 12,204 366,688 W.R. Grace & Co. † 5,257 310,584 Westlake Chemical Corp. 4,557 332,934 Wilmar International, Ltd. (Singapore) 11,000 29,006 Xstrata PLC (United Kingdom) 4,957 76,925 Yamana Gold, Inc. (Canada) 1,040 19,888 Yara International ASA (Norway) 1,151 57,808 Capital goods (2.3%) ABB, Ltd. (Switzerland) 22,904 430,582 AGCO Corp. † 1,729 82,093 Aisin Seiki Co., Ltd. (Japan) 12,700 360,934 Amada Co., Ltd. (Japan) 14,000 61,294 American Axle & Manufacturing Holdings, Inc. † 8,571 96,595 Applied Industrial Technologies, Inc. 6,800 281,724 AZZ, Inc. 4,071 154,617 Ball Corp. 330 13,969 Canon, Inc. (Japan) 9,200 294,426 Cascade Corp. 5,032 275,452 Chart Industries, Inc. † 5,742 424,047 Chase Corp. 6,620 121,609 China Communications Construction Co., Ltd. (China) 247,000 198,814 Chiyoda Corp. (Japan) 6,000 93,264 CNH Global NV (Netherlands) † 1,314 50,944 Cobham PLC (United Kingdom) 117,248 420,703 Covanta Holding Corp. 490 8,418 Cummins, Inc. 26,249 2,420,420 Daelim Industrial Co., Ltd. (South Korea) 1,050 89,017 Deere & Co. 1,040 85,790 Dongfang Electric Corp., Ltd. (China) 62,000 84,076 Dover Corp. 28,485 1,694,573 DXP Enterprises, Inc. † 4,634 221,366 Embraer SA ADR (Brazil) 1,900 50,578 Emerson Electric Co. 91,868 4,434,468 European Aeronautic Defense and Space Co. NV (France) S 20,981 667,017 Finning International, Inc. (Canada) 3,400 82,449 Fluor Corp. 27,756 1,562,108 Franklin Electric Co., Inc. 4,756 287,690 Fuji Electric Co., Ltd. (Japan) 140,000 284,982 Gardner Denver, Inc. 3,080 186,063 Generac Holdings, Inc. 5,903 135,120 General Dynamics Corp. 480 31,747 Dynamic Asset Allocation Balanced Fund 25 COMMON STOCKS (45.4%)* cont. Shares Value Capital goods cont. Global Power Equipment Group, Inc. 5,870 $108,536 Great Lakes Dredge & Dock Corp. 52,572 404,804 Greenbrier Companies, Inc. † 15,517 250,444 Hyflux, Ltd. (Singapore) 90,000 102,771 IHI Corp. (Japan) 79,000 175,996 JGC Corp. (Japan) 14,000 467,042 Lindsay Corp. 630 45,341 Lockheed Martin Corp. 36,122 3,373,080 McDermott International, Inc. † 77,317 944,814 Metso Corp. OYJ (Finland) 1,536 55,182 Mitsubishi Electric Corp. (Japan) 37,000 272,475 NACCO Industries, Inc. Class A 1,234 154,756 Northrop Grumman Corp. 440 29,238 Raytheon Co. 50,898 2,909,341 Republic Services, Inc. 670 18,445 Rexam PLC (United Kingdom) 6,480 45,755 Rolls-Royce Holdings PLC (United Kingdom) 19,631 267,911 Roper Industries, Inc. 210 23,081 Safran SA (France) 1,726 62,216 Schindler Holding AG (Switzerland) 2,959 364,228 Schneider Electric SA (France) 3,661 217,447 Singapore Technologies Engineering, Ltd. (Singapore) 56,000 161,266 Smith & Wesson Holding Corp. † 11,590 127,606 Societe BIC SA (France) 280 33,911 Standard Motor Products, Inc. 11,800 217,356 Standex International Corp. 3,490 155,131 Staples, Inc. 93,008 1,071,452 Stericycle, Inc. † 190 17,203 Sturm Ruger & Co., Inc. 3,953 195,634 Tetra Tech, Inc. † 3,044 79,935 Textron, Inc. 47,247 1,236,454 TriMas Corp. † 19,888 479,500 Valmont Industries, Inc. 2,428 319,282 Vinci SA (France) 14,522 620,641 Waste Connections, Inc. 370 11,200 Zardoya Otis SA (Spain) 2,510 29,525 Communication services (2.3%) Allot Communications, Ltd. (Israel) † 5,845 155,009 American Tower Corp. Class A R 350 24,994 Aruba Networks, Inc. † 5,792 130,233 AT&T, Inc. 100,682 3,795,727 BCE, Inc. (Canada) 4,899 215,530 Belgacom SA (Belgium) 1,120 34,196 British Sky Broadcasting Group PLC (United Kingdom) 1,070 12,916 BroadSoft, Inc. † 2,764 113,379 BT Group PLC (United Kingdom) 267,339 997,159 26 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Communication services cont. CalAmp Corp. † 12,452 $102,231 Cincinnati Bell, Inc. † 41,010 233,757 Comcast Corp. Class A 211,867 7,578,483 Comtech Telecommunications Corp. 6,622 183,032 Deutsche Telekom AG (Germany) 26,654 328,024 EchoStar Corp. Class A † 30,398 871,207 Eutelsat Communications SA (France) 850 27,389 France Telecom SA (France) 27,952 337,916 HSN, Inc. 6,206 304,404 IAC/InterActiveCorp. 22,785 1,186,193 InterDigital, Inc. 1,740 64,867 InterXion Holding NV (Netherlands) † 6,089 138,342 Kabel Deutschland Holding AG (Germany) † 12,675 905,536 Loral Space & Communications, Inc. 3,472 246,859 NeuStar, Inc. Class A † 7,056 282,452 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 17,200 816,168 NTELOS Holdings Corp. 12,011 208,631 NTT DoCoMo, Inc. (Japan) 168 272,477 Premiere Global Services, Inc. † 8,319 77,783 SES SA GDR (France) 1,390 37,820 Shaw Communications, Inc. Class B (Canada) 810 16,594 StarHub, Ltd. (Singapore) 5,000 15,169 Swisscom AG (Switzerland) 60 24,124 TDC A/S (Denmark) 4,450 32,428 Tele2 AB Class B (Sweden) 15,873 288,565 Telecity Group PLC (United Kingdom) 11,591 167,778 Telefonica SA (Spain) 26,611 354,845 USA Mobility, Inc. 9,701 115,151 Verizon Communications, Inc. 180,350 8,218,582 Vodafone Group PLC (United Kingdom) 438,504 1,248,175 Windstream Corp. 800 8,104 Ziggo NV (Netherlands) 3,277 111,364 Conglomerates (1.2%) AMETEK, Inc. 41,408 1,467,925 Danaher Corp. 71,858 3,962,984 General Electric Co. 193,809 4,401,436 Keisei Electric Railway Co., Ltd. (Japan) 1,000 9,037 Marubeni Corp. (Japan) 22,000 140,282 Mitsui & Co., Ltd. (Japan) 29,000 407,707 Siemens AG (Germany) 10,224 1,020,988 Tyco International, Ltd. 65,999 3,713,104 Consumer cyclicals (5.2%) ABC-Mart, Inc. (Japan) 200 8,845 Advance Auto Parts, Inc. 10,917 747,162 Aeon Co., Ltd. (Japan) 23,800 268,734 Dynamic Asset Allocation Balanced Fund 27 COMMON STOCKS (45.4%)* cont. Shares Value Consumer cyclicals cont. Aggreko PLC (United Kingdom) 5,440 $203,721 Alliance Data Systems Corp. † 10,599 1,504,528 Amazon.com, Inc. † 260 66,128 AutoZone, Inc. † 40 14,788 Axel Springer AG (Germany) 450 19,507 Babcock International Group PLC (United Kingdom) 1,190 17,911 Bayerische Motoren Werke (BMW) AG (Germany) 3,598 263,773 Beazer Homes USA, Inc. † 108,524 385,260 Bed Bath & Beyond, Inc. † 30,402 1,915,332 Belo Corp. Class A 58,234 455,972 Big Lots, Inc. † 8,328 246,345 Bluegreen Corp. † 16,848 105,805 BR Malls Participacoes SA (Brazil) 3,500 48,600 Brilliance China Automotive Holdings, Inc. (China) † 94,000 103,125 Brunswick Corp. 3,001 67,913 Buckle, Inc. (The) 2,901 131,792 Bunzl PLC (United Kingdom) 21,948 393,753 Bureau Veritas SA (France) 420 43,238 Cabela’s, Inc. † 5,403 295,436 Cash America International, Inc. 2,511 96,849 CBS Corp. Class B 76,566 2,781,643 Christian Dior SA (France) 3,018 406,142 Cintas Corp. 340 14,100 Coach, Inc. 32,649 1,828,997 Compass Group PLC (United Kingdom) 60,418 668,277 Conn’s, Inc. † 12,466 274,875 Continental AG (Germany) 2,440 239,373 Cooper Tire & Rubber Co. 22,521 431,953 Corporate Executive Board Co. (The) 2,139 114,715 Crocs, Inc. † 8,211 133,100 Daihatsu Motor Co., Ltd. (Japan) 15,000 250,050 Daimler AG (Registered Shares) (Germany) 7,762 376,484 Deckers Outdoor Corp. † 1,841 67,454 Deluxe Corp. 12,079 369,134 Demand Media, Inc. † 6,246 67,894 Destination Maternity Corp. 13,703 256,246 Dillards, Inc. Class A 13,273 959,903 Discovery Communications, Inc. Class A † 350 20,878 Dolby Laboratories, Inc. Class A † 13,075 428,206 Dollar General Corp. † 190 9,796 Dollar Tree, Inc. † 320 15,454 Dun & Bradstreet Corp. (The) 9,659 769,053 Ecolab, Inc. 370 23,987 Elders, Ltd. (Australia) † 35,584 9,183 Equifax, Inc. 340 15,844 Expedia, Inc. 16,900 977,500 28 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Consumer cyclicals cont. Express, Inc. † 10,576 $156,736 Fiat Industrial SpA (Italy) 60,238 590,896 Fiat SpA (Italy) † 14,831 79,465 Finish Line, Inc. (The) Class A 14,329 325,841 Foot Locker, Inc. 53,190 1,888,245 Foschini Group, Ltd. (The) (South Africa) 3,632 55,357 Francesca’s Holdings Corp. † 5,961 183,182 GameStop Corp. Class A 5,867 123,207 Gannett Co., Inc. 41,403 734,903 Geberit International AG (Switzerland) 130 28,278 General Motors Co. † 86,372 1,964,963 Genesco, Inc. † 1,456 97,159 Global Cash Access Holdings, Inc. † 16,739 134,749 Global Mediacom Tbk PT (Indonesia) 316,000 67,505 Goodyear Tire & Rubber Co. (The) † 21,435 261,293 Haier Electronics Group Co., Ltd. (China) † 131,000 151,808 Hakuhodo DY Holdings, Inc. (Japan) 6,960 468,907 Helen of Troy, Ltd. † 3,864 122,991 HMS Holdings Corp. † 947 31,658 Home Depot, Inc. (The) 90,740 5,477,997 Indofood Agri Resources, Ltd. (Singapore) 6,000 6,648 Isuzu Motors, Ltd. (Japan) 111,000 535,714 KAR Auction Services, Inc. † 10,031 198,012 Kimberly-Clark Corp. 640 54,912 Kingfisher PLC (United Kingdom) 52,363 223,751 Kohl’s Corp. 320 16,397 La-Z-Boy, Inc. † 22,052 322,621 LeapFrog Enterprises, Inc. † 22,869 206,278 Lear Corp. 16,245 613,899 Localiza Rent a Car SA (Brazil) 6,000 105,364 Lowe’s Cos., Inc. 64,212 1,941,771 LS Corp. (South Korea) 551 47,829 Lumber Liquidators Holdings, Inc. † 1,533 77,692 LVMH Moet Hennessy Louis Vuitton SA (France) 2,637 397,668 M.D.C. Holdings, Inc. 3,529 135,902 Macy’s, Inc. 50,615 1,904,136 Major Cineplex Group PCL (Thailand) 57,500 35,307 Marriott International, Inc. Class A 34,965 1,367,132 McGraw-Hill Cos., Inc. (The) 37,514 2,047,897 MGM China Holdings, Ltd. (Hong Kong) 183,200 315,706 Mitsubishi Motors Corp. (Japan) † 268,000 247,131 Moody’s Corp. 480 21,211 MSC Industrial Direct Co., Inc. Class A 150 10,122 News Corp. Class A 149,766 3,673,760 Next PLC (United Kingdom) 11,676 651,999 Nissan Motor Co., Ltd. (Japan) 71,500 608,748 Dynamic Asset Allocation Balanced Fund 29 COMMON STOCKS (45.4%)* cont. Shares Value Consumer cyclicals cont. Nitori Holdings Co., Ltd. (Japan) 150 $13,941 O’Reilly Automotive, Inc. † 16,712 1,397,461 Omnicom Group, Inc. 340 17,537 OPAP SA (Greece) 23,219 119,665 Oriental Land Co., Ltd. (Japan) 200 26,356 Pearson PLC (United Kingdom) 10,063 196,973 PetSmart, Inc. 17,326 1,195,151 Pier 1 Imports, Inc. 4,061 76,103 PPR SA (France) 818 125,898 Priceline.com, Inc. † 1,972 1,220,137 Publicis Group SA (France) 8,688 487,118 Randstad Holding NV (Netherlands) 3,104 103,450 Reed Elsevier NV (Netherlands) 2,240 29,963 Rent-A-Center, Inc. 4,296 150,704 Rinnai Corp. (Japan) 200 14,921 Ross Stores, Inc. 300 19,386 RPX Corp. † 6,881 77,136 Ryland Group, Inc. (The) 12,951 388,530 Sankyo Co., Ltd. (Japan) 300 13,979 Scania AB Class B (Sweden) 16,928 311,645 Scholastic Corp. 4,905 155,881 Scotts Miracle-Gro Co. (The) Class A 130 5,654 Scripps Networks Interactive Class A 170 10,413 Secom Co., Ltd. (Japan) 500 26,087 Serco Group PLC (United Kingdom) 1,760 16,575 Shimamura Co., Ltd. (Japan) 100 11,653 Sinclair Broadcast Group, Inc. Class A 27,825 311,918 Singapore Press Holdings, Ltd. (Singapore) 7,000 23,234 SJM Holdings, Ltd. (Hong Kong) 196,000 424,459 Sodexho (France) 460 34,717 Sonic Automotive, Inc. Class A 35,778 679,066 Spectrum Brands Holdings, Inc. † 2,853 114,149 Standard Parking Corp. † 12,212 273,915 Suzuki Motor Corp. (Japan) 22,900 444,241 Swire Pacific, Ltd. Class A (Hong Kong) 47,500 580,313 Target Corp. 590 37,459 TNS, Inc. † 12,423 185,724 Towers Watson & Co. Class A 11,264 597,559 Town Sports International Holdings, Inc. † 14,999 185,538 Toyota Motor Corp. (Japan) 200 7,794 True Religion Apparel, Inc. 5,844 124,653 Trump Entertainment Resorts, Inc. † 180 720 TUI Travel PLC (United Kingdom) 50,372 190,839 Tupperware Brands Corp. 120 6,433 URS Corp. 15,353 542,114 USS Co. Ltd. (Japan) 150 15,864 30 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Consumer cyclicals cont. Valeo SA (France) 4,560 $211,699 Verisk Analytics, Inc. Class A † 330 15,718 Vertis Holdings, Inc. † F 593 6 Viacom, Inc. Class B 60,120 3,221,841 VistaPrint NV † 20,405 696,831 Volkswagen AG (Preference) (Germany) 2,646 483,321 Volvo AB Class B (Sweden) 8,527 120,063 VOXX International Corp. † 22,840 170,843 Wal-Mart de Mexico SAB de CV ADR (Mexico) 4,400 123,420 Wal-Mart Stores, Inc. 15,454 1,140,505 WPP PLC (United Kingdom) 35,875 488,465 Wyndham Worldwide Corp. 22,485 1,180,013 Wynn Resorts, Ltd. 10,797 1,246,406 Consumer staples (4.3%) AFC Enterprises † 23,655 581,913 Ajinomoto Co., Inc. (Japan) 9,000 140,947 Altria Group, Inc. 2,320 77,511 Anheuser-Busch InBev NV (Belgium) 10,820 925,561 Associated British Foods PLC (United Kingdom) 19,059 397,481 Avis Budget Group, Inc. † 27,358 420,766 Barrett Business Services, Inc. 1,011 27,398 Barry Callebaut AG (Switzerland) 10 9,281 Beacon Roofing Supply, Inc. † 7,786 221,901 Benesse Holdings, Inc. (Japan) 300 14,537 BRF — Brasil Foods SA ADR (Brazil) 1,989 34,410 Brinker International, Inc. 20,985 740,774 British American Tobacco (BAT) PLC (United Kingdom) 19,587 1,007,155 Buffalo Wild Wings, Inc. † 2,181 186,999 Bunge, Ltd. 805 53,975 Campbell Soup Co. 36,550 1,272,671 Capita PLC (United Kingdom) 1,850 23,264 Casino Guichard-Perrachon SA (France) 5,060 448,657 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 58,000 3,740 Cheesecake Factory, Inc. (The) 2,968 106,106 Chiquita Brands International, Inc. † 700 5,348 Church & Dwight Co., Inc. 8,583 463,405 Coca-Cola Co. (The) 52,986 2,009,765 Cola-Cola Amatil, Ltd. (Australia) 8,948 125,425 ConAgra Foods, Inc. 72,089 1,988,957 Core-Mark Holding Co., Inc. 3,666 176,371 Costco Wholesale Corp. 50,912 5,097,564 CVS Caremark Corp. 101,646 4,921,699 Danone (France) 4,730 291,674 Diageo PLC (United Kingdom) 11,764 331,233 Distribuidora Internacional de Alimentacion SA (Spain) 43,300 239,424 Domino’s Pizza, Inc. 2,831 106,729 Dynamic Asset Allocation Balanced Fund 31 COMMON STOCKS (45.4%)* cont. Shares Value Consumer staples cont. Dr. Pepper Snapple Group, Inc. 24,307 $1,082,404 Fomento Economico Mexicano SAB de CV ADR (Mexico) 1,800 165,564 Geo Group, Inc. (The) 13,453 372,245 Glanbia PLC (Ireland) 2,493 22,104 Heineken Holding NV (Netherlands) 8,204 399,187 Imperial Tobacco Group PLC (United Kingdom) 1,344 49,818 Ingredion, Inc. 830 45,783 IOI Corp. Bhd (Malaysia) 21,500 35,023 Itron, Inc. † 7,196 310,507 Japan Tobacco, Inc. (Japan) 44,400 1,330,694 Kao Corp. (Japan) 15,200 447,953 Kerry Group PLC Class A (Ireland) 9,933 508,045 Koninklijke Ahold NV (Netherlands) 26,056 326,636 Kroger Co. (The) 92,060 2,167,119 Kuala Lumpur Kepong Bhd (Malaysia) 5,100 36,823 Lawson, Inc. (Japan) 2,900 222,854 Lindt & Spruengli AG (Switzerland) 4 12,662 Lorillard, Inc. 19,882 2,315,264 Maple Leaf Foods, Inc. (Canada) 1,612 18,168 McDonald’s Corp. 10,070 923,936 Minor International PCL (Thailand) 175,500 87,807 Molson Coors Brewing Co. Class B 30,508 1,374,385 Nestle SA (Switzerland) 30,091 1,898,169 Nissin Food Products Co., Ltd. (Japan) 300 11,768 Olam International, Ltd. (Singapore) 10,000 16,604 On Assignment, Inc. † 8,556 170,436 OpenTable, Inc. † 3,049 126,838 Panera Bread Co. Class A † 60 10,255 PepsiCo, Inc. 13,102 927,229 Pernod-Ricard SA (France) 3,870 434,895 Philip Morris International, Inc. 103,775 9,333,547 Prestige Brands Holdings, Inc. † 9,109 154,489 Procter & Gamble Co. (The) 48,261 3,347,391 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 77,000 19,654 Rakuten, Inc. (Japan) 22,700 230,974 Reynolds American, Inc. 760 32,954 Robert Half International, Inc. 28,527 759,674 SABMiller PLC (United Kingdom) 6,041 265,761 Shoppers Drug Mart Corp. (Canada) 350 14,579 Smithfield Foods, Inc. † 907 17,823 Spartan Stores, Inc. 6,906 105,731 Starbucks Corp. 660 33,508 Tate & Lyle PLC (United Kingdom) 2,830 30,442 Tesco PLC (United Kingdom) 25,242 135,439 Toyota Tsusho Corp. (Japan) 23,400 500,063 Tyson Foods, Inc. Class A 1,587 25,424 32 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Consumer staples cont. Unilever NV GDR (Netherlands) 2,260 $79,985 Unilever PLC (United Kingdom) 8,256 300,700 USANA Health Sciences, Inc. † 1,681 78,116 W.W. Grainger, Inc. 110 22,923 Walgreen Co. 56,696 2,066,002 WM Morrison Supermarkets PLC (United Kingdom) 39,563 182,743 Woolworths, Ltd. (Australia) 17,631 524,946 Yamazaki Baking Co., Inc. (Japan) 21,000 280,758 Yum! Brands, Inc. 430 28,535 Energy (4.4%) Basic Energy Services, Inc. † 15,669 175,806 BG Group PLC (United Kingdom) 38,356 776,674 BP PLC (United Kingdom) 64,721 456,886 Canadian Natural Resources, Ltd. (Canada) 14,400 444,260 Chevron Corp. 68,911 8,032,289 Clayton Williams Energy, Inc. † 2,519 130,711 ConocoPhillips 21,686 1,240,027 Crescent Point Energy Corp. (Canada) 480 21,263 CVR Energy, Inc. (Escrow) F 10,772 — Deepocean Group (Shell) (acquired 6/9/11, cost $122,268) (Norway) † ‡ 8,417 126,255 Delek US Holdings, Inc. 16,386 417,679 Diamond Offshore Drilling, Inc. 11,094 730,096 ENI SpA (Italy) 41,992 921,349 EPL Oil & Gas, Inc. † 11,675 236,886 Exxon Mobil Corp. 116,389 10,643,818 Ezion Holdings, Ltd. (Singapore) 80,000 87,170 FMC Technologies, Inc. † 490 22,697 Halliburton Co. 6,000 202,140 Helix Energy Solutions Group, Inc. † 22,471 410,545 Helmerich & Payne, Inc. 13,966 664,921 HollyFrontier Corp. 27,908 1,151,775 Husky Energy, Inc. (Canada) 610 16,406 Imperial Oil, Ltd. (Canada) 460 21,182 Inpex Corp. (Japan) 70 414,658 Key Energy Services, Inc. † 22,118 154,826 Kodiak Oil & Gas Corp. † 19,016 177,990 Marathon Oil Corp. 67,394 1,992,861 Marathon Petroleum Corp. 37,887 2,068,251 Mitcham Industries, Inc. † 5,414 86,245 Murphy Oil Corp. 22,489 1,207,442 National Oilwell Varco, Inc. 36,550 2,928,021 Occidental Petroleum Corp. 37,350 3,214,341 Oceaneering International, Inc. 29,913 1,652,693 Peabody Energy Corp. 33,281 741,833 Pembina Pipeline Corp. (Canada) 530 14,891 Petrofac, Ltd. (Jersey) 27,296 705,154 Dynamic Asset Allocation Balanced Fund 33 COMMON STOCKS (45.4%)* cont. Shares Value Energy cont. Petroleo Brasileiro SA ADR (Brazil) 3,100 $71,114 Phillips 66 10,853 503,265 Repsol YPF SA (Spain) 12,335 240,084 Rosetta Resources, Inc. † 3,333 159,651 Royal Dutch Shell PLC Class A (United Kingdom) 31,464 1,090,054 Royal Dutch Shell PLC Class A (United Kingdom) 22,301 772,441 Royal Dutch Shell PLC Class B (United Kingdom) 22,465 799,266 Schlumberger, Ltd. 12,976 938,554 Spectra Energy Corp. 1,010 29,674 Stallion Oilfield Holdings, Ltd. 923 30,459 Statoil ASA (Norway) 25,749 666,065 Stone Energy Corp. † 7,841 196,966 Suncor Energy, Inc. (Canada) 4,600 151,321 Superior Energy Services † 25,159 516,263 Swift Energy Co. † 10,173 212,412 Technip SA (France) 3,720 415,076 Tesoro Corp. 34,802 1,458,204 Total SA (France) 12,354 614,470 TransCanada Corp. (Canada) 790 35,967 Tullow Oil PLC (United Kingdom) 10,702 237,385 Unit Corp. † 3,846 159,609 Vaalco Energy, Inc. † 41,280 352,944 Valero Energy Corp. 93,107 2,949,630 W&T Offshore, Inc. 7,327 137,601 Walter Energy, Inc. 10,819 351,185 Western Refining, Inc. 11,583 303,243 Williams Cos., Inc. (The) 38,116 1,332,917 Financials (7.5%) 3i Group PLC (United Kingdom) 56,402 203,440 ACE, Ltd. 4,759 359,793 Admiral Group PLC (United Kingdom) 3,890 66,504 AG Mortgage Investment Trust, Inc. R 3,880 93,624 Agree Realty Corp. R 6,979 177,895 AIA Group, Ltd. (Hong Kong) 224,800 834,840 Allianz SE (Germany) 6,606 786,583 Allied World Assurance Co. Holdings AG 14,124 1,091,085 American Equity Investment Life Holding Co. 21,263 247,289 American Express Co. 1,180 67,118 American Financial Group, Inc. 18,780 711,762 Amtrust Financial Services, Inc. 4,035 103,377 Aon PLC 53,784 2,812,365 Apollo Commercial Real Estate Finance, Inc. R 7,729 134,021 Apollo Residential Mortgage, Inc. 10,241 225,712 Arch Capital Group, Ltd. † 28,569 1,190,771 Arlington Asset Investment Corp. Class A 4,492 107,179 ARMOUR Residential REIT, Inc. R 20,686 158,455 34 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Financials cont. Ascendas Real Estate Investment Trust (Singapore) R 9,000 $17,689 Ashford Hospitality Trust, Inc. R 24,113 202,549 Ashmore Group PLC (United Kingdom) 33,869 186,787 Assurant, Inc. 21,197 790,648 Australia & New Zealand Banking Group, Ltd. (Australia) 50,517 1,292,175 AvalonBay Communities, Inc. R 11,699 1,590,949 AXA SA (France) 41,564 621,088 Baloise Holding AG (Switzerland) 320 25,171 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 24,311 192,217 Banco Latinoamericano de Exportaciones SA Class E (Panama) 15,447 341,224 Banco Santander Central Hispano SA (Spain) † 42,466 318,140 Bank of America Corp. 39,159 345,774 Bank of Hawaii Corp. 240 10,954 Barclays PLC (United Kingdom) 341,390 1,188,351 Berkshire Hathaway, Inc. Class B † 24,640 2,173,259 BM&F Bovespa SA (Brazil) 19,400 117,228 BNP Paribas SA (France) 12,595 601,983 BOC Hong Kong Holdings, Ltd. (Hong Kong) 10,500 33,429 BofI Holding, Inc. † 11,270 293,584 British Land Company PLC (United Kingdom) R 24,971 210,934 CapitaMall Trust (Singapore) R 12,000 19,768 Cardinal Financial Corp. 12,902 184,499 Cardtronics, Inc. † 5,755 171,384 CBL & Associates Properties, Inc. R 25,174 537,213 CBOE Holdings, Inc. 33,974 999,515 Chiba Bank, Ltd. (The) (Japan) 5,000 29,099 Chimera Investment Corp. R 217,641 589,807 China Construction Bank Corp. (China) 322,000 222,510 Chubb Corp. (The) 400 30,520 CIT Group, Inc. † 15,650 616,454 Citigroup, Inc. 25,457 832,953 Citizens & Northern Corp. 8,315 163,057 Citizens Republic Bancorp, Inc. † 7,317 141,584 City National Corp. 4,161 214,333 CNO Financial Group, Inc. 28,769 277,621 Commerce Bancshares, Inc. 320 12,912 Commonwealth Bank of Australia (Australia) 14,648 844,538 Credit Acceptance Corp. † 845 72,256 Credit Suisse Group (Switzerland) 8,325 177,051 DBS Group Holdings, Ltd. (Singapore) 27,000 315,359 Deutsche Bank AG (Germany) 16,398 648,958 Dexus Property Group (Australia) 480,011 472,871 Digital Realty Trust, Inc. R 130 9,083 Discover Financial Services 1,000 39,750 Dynex Capital, Inc. R 18,253 196,220 East West Bancorp, Inc. 10,593 223,724 Dynamic Asset Allocation Balanced Fund 35 COMMON STOCKS (45.4%)* cont. Shares Value Financials cont. Eaton Vance Corp. 43,780 $1,267,869 Education Realty Trust, Inc. R 21,502 234,372 Entertainment Properties Trust R 2,595 115,296 Equity Residential Trust R 34,463 1,982,662 Essex Property Trust, Inc. R 50 7,413 Everest Re Group, Ltd. 10,086 1,078,804 Fairfax Financial Holdings, Ltd. (Canada) 140 54,078 Federal Realty Investment Trust R 90 9,479 Fidelity National Financial, Inc. Class A 49,129 1,050,869 Financial Institutions, Inc. 8,562 159,596 First Community Bancshares Inc. 8,050 122,843 First Industrial Realty Trust † R 11,636 152,897 Flushing Financial Corp. 14,955 236,289 Genworth Financial, Inc. Class A † 59,179 309,506 Gjensidige Forsikring ASA (Norway) 2,920 40,512 Glimcher Realty Trust R 15,052 159,100 Goldman Sachs Group, Inc. (The) 15,254 1,734,075 GPT Group (Australia) R 8,910 31,437 Hachijuni Bank, Ltd. (The) (Japan) 57,000 314,213 Hang Lung Group, Ltd. (Hong Kong) 54,000 341,092 Hang Seng Bank, Ltd. (Hong Kong) 2,200 33,785 Hanmi Financial Corp. † 16,673 213,581 Hannover Rueckversicherung AG (Germany) 730 46,665 Hartford Financial Services Group, Inc. (The) 80,726 1,569,313 Heartland Financial USA, Inc. 5,752 156,857 HFF, Inc. Class A † 26,504 394,910 Home Bancshares, Inc. 3,730 127,156 Hongkong Land Holdings, Ltd. (Hong Kong) 17,000 101,943 Housing Development Finance Corp., Ltd. (HDFC) (India) † 12,716 186,426 HSBC Holdings, PLC (United Kingdom) 160,252 1,487,093 Hysan Development Co., Ltd. (Hong Kong) 24,000 108,960 ING Groep NV GDR (Netherlands) † 70,949 564,006 Insurance Australia Group, Ltd. (Australia) 121,237 547,637 Intact Financial Corp. (Canada) 880 53,545 Invesco Mortgage Capital, Inc. R 6,418 129,194 Investment AB Kinnevik Class B (Sweden) 21,485 446,847 Investors Real Estate Trust R 17,750 146,793 Japan Retail Fund Investment Corp. (Japan) R 20 35,765 Jefferies Group, Inc. 67,156 919,366 Jones Lang LaSalle, Inc. 3,559 271,730 JPMorgan Chase & Co. 157,307 6,367,795 Julius Baer Group, Ltd. (Switzerland) 920 32,098 Kasikornbank PCL NVDR (Thailand) 9,800 57,892 Lexington Realty Trust R 48,416 467,699 LTC Properties, Inc. R 9,244 294,421 M&T Bank Corp. 14,102 1,341,953 36 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Financials cont. Macquarie Group, Ltd. (Australia) 3,496 $102,643 Maiden Holdings, Ltd. (Bermuda) 14,221 126,425 MainSource Financial Group, Inc. 12,762 163,864 MFA Financial, Inc. R 20,600 175,100 Mission West Properties R 12,235 106,445 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 199,200 928,126 Mitsui Fudosan Co., Ltd. (Japan) 21,000 420,239 Morgan Stanley 145,504 2,435,737 Nasdaq OMX Group, Inc. (The) 46,003 1,071,649 National Australia Bank, Ltd. (Australia) 13,169 346,972 National Bank of Canada (Canada) 2,956 223,707 National Financial Partners Corp. † 6,942 117,320 National Health Investors, Inc. R 8,161 419,802 Nationstar Mortgage Holdings, Inc. † 6,659 220,946 Nelnet, Inc. Class A 7,788 184,887 Northern Trust Corp. 45,667 2,119,644 Ocwen Financial Corp. † 17,218 471,945 One Liberty Properties, Inc. R 8,458 157,742 ORIX Corp. (Japan) 8,390 841,292 Oversea-Chinese Banking Corp., Ltd. (China) 5,000 38,085 PartnerRe, Ltd. 6,826 507,035 People’s United Financial, Inc. 1,300 15,808 Peoples Bancorp, Inc. 7,741 177,191 Persimmon PLC (United Kingdom) 13,685 168,111 PNC Financial Services Group, Inc. 33,182 2,093,784 Popular, Inc. (Puerto Rico) † 6,590 114,864 Portfolio Recovery Associates, Inc. † 1,694 176,904 ProAssurance Corp. 5,141 464,952 Protective Life Corp. 6,625 173,641 Prudential Financial, Inc. 10,898 594,050 Prudential PLC (United Kingdom) 88,797 1,152,216 PS Business Parks, Inc. R 5,672 379,003 Public Storage R 15,780 2,196,105 Rayonier, Inc. R 17,871 875,862 Realty Income Corp. R 200 8,182 Regus PLC (United Kingdom) 82,109 135,209 Reinsurance Group of America, Inc. Class A 7,569 438,018 RenaissanceRe Holdings, Ltd. 11,637 896,521 Republic Bancorp, Inc. Class A 5,117 112,318 Resona Holdings, Inc. (Japan) 56,400 231,116 RioCan Real Estate Investment Trust (Canada) R 1,680 47,319 Royal Bank of Scotland Group PLC (United Kingdom) † 25,319 105,160 RSA Insurance Group PLC (United Kingdom) 37,870 67,940 Sberbank of Russia ADR (Russia) 38,236 450,097 SCOR SE (France) 6,548 168,858 Shizuoka Bank, Ltd. (The) (Japan) 3,000 30,727 Dynamic Asset Allocation Balanced Fund 37 COMMON STOCKS (45.4%)* cont. Shares Value Financials cont. Simon Property Group, Inc. R 29,044 $4,409,174 Societe Generale SA (France) † 3,853 109,897 Southside Bancshares, Inc. 6,298 137,359 Sovran Self Storage, Inc. R 5,755 332,927 St. Joe Co. (The) † S 29,965 584,318 Standard Chartered PLC (United Kingdom) 23,082 522,847 Starwood Property Trust, Inc. R 4,983 115,954 Stockland (Units) (Australia) R 102,371 353,683 Sun Hung Kai Properties, Ltd. (Hong Kong) 16,000 234,250 Suncorp Group, Ltd. (Australia) 43,228 414,123 Svenska Handelsbanken AB Class A (Sweden) 12,646 475,052 Swedbank AB Class A (Sweden) 25,369 477,204 Swiss Life Holding AG (Switzerland) 4,204 501,898 SWS Group, Inc. † 21,739 132,825 Symetra Financial Corp. 14,303 175,927 TD Ameritrade Holding Corp. 72,505 1,114,402 Toronto-Dominion Bank (The) (Canada) 14,722 1,226,931 UBS AG (Switzerland) 22,301 272,174 Unibail-Rodamco (France) R 190 37,960 UniCredit SpA (Italy) † 24,990 104,461 United Overseas Bank, Ltd. (Singapore) 6,000 95,802 Universal Health Realty Income Trust R 2,159 99,271 Urstadt Biddle Properties, Inc. Class A R 6,889 139,364 Validus Holdings, Ltd. 18,746 635,689 Virginia Commerce Bancorp, Inc. † 20,960 183,400 Visa, Inc. Class A 1,400 187,992 W.R. Berkley Corp. 25,859 969,468 Walker & Dunlop, Inc. † 12,949 199,026 Walter Investment Management Corp. 8,224 304,370 Washington Banking Co. 9,742 138,044 Wells Fargo & Co. 189,644 6,548,417 Westpac Banking Corp. (Australia) 16,200 416,092 Wheelock and Co., Ltd. (Hong Kong) 62,000 266,125 World Acceptance Corp. † 1,846 124,513 Zurich Insurance Group AG (Switzerland) 180 44,841 Health care (5.1%) Abbott Laboratories 9,311 638,382 ABIOMED, Inc. † 6,439 135,155 Aetna, Inc. 44,343 1,755,993 Affymax, Inc. † 9,564 201,418 Alfresa Holdings Corp. (Japan) 4,500 221,793 Amedisys, Inc. † 2,092 28,891 AmerisourceBergen Corp. 33,929 1,313,401 Amgen, Inc. 12,258 1,033,606 AmSurg Corp. † 5,863 166,392 Astellas Pharma, Inc. (Japan) 12,600 639,964 38 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Health care cont. AstraZeneca PLC (United Kingdom) 13,275 $634,187 athenahealth, Inc. † 1,027 94,248 Bayer AG (Germany) 13,035 1,121,557 Bio-Reference Labs, Inc. † 3,725 106,461 Biogen Idec, Inc. † 210 31,343 Biosensors International Group, Ltd. (Singapore) † 65,000 64,385 Bristol-Myers Squibb Co. 1,230 41,537 C.R. Bard, Inc. 11,452 1,198,455 Cardinal Health, Inc. 490 19,105 Catamaran Corp. (Canada) † 90 8,822 Celgene Corp. † 12,382 945,985 Centene Corp. † 1,712 64,046 Coloplast A/S Class B (Denmark) 2,113 440,183 Community Health Systems, Inc. † 11,635 339,044 Computer Programs & Systems, Inc. 1,437 79,825 Conmed Corp. 11,805 336,443 Covidien PLC 5,537 329,009 CSL, Ltd. (Australia) 280 13,366 Cubist Pharmaceuticals, Inc. † 5,752 274,255 Cyberonics, Inc. † 2,247 117,788 Eisai Co., Ltd. (Japan) 400 18,049 Eli Lilly & Co. 104,396 4,949,430 Endo Health Solutions, Inc. † 36,835 1,168,406 Forest Laboratories, Inc. † 85,575 3,047,333 Fresenius SE & Co. KGgA (Germany) 3,804 442,005 Gilead Sciences, Inc. † 44,717 2,966,091 GlaxoSmithKline PLC (United Kingdom) 51,909 1,197,773 Greatbatch, Inc. † 14,113 343,369 Grifols SA ADR (Spain) † 12,214 278,846 Haemonetics Corp. † 2,260 181,252 HCA Holdings, Inc. 19,018 632,349 Health Management Associates, Inc. Class A † 48,535 407,209 Health Net, Inc. † 5,025 113,113 HealthSouth Corp. † 10,617 255,445 Hi-Tech Pharmacal Co., Inc. † 2,568 85,026 Humana, Inc. 20,248 1,420,402 Impax Laboratories, Inc. † 11,671 302,979 Jazz Pharmaceuticals PLC † 12,551 715,533 Johnson & Johnson 46,201 3,183,718 Kindred Healthcare, Inc. † 17,010 193,574 Magellan Health Services, Inc. † 2,226 114,884 McKesson Corp. 28,639 2,463,819 MedAssets, Inc. † 26,593 473,355 Medicines Co. (The) † 14,983 386,711 Merck & Co., Inc. 34,173 1,541,204 Merck KGaA (Germany) 1,657 204,512 Dynamic Asset Allocation Balanced Fund 39 COMMON STOCKS (45.4%)* cont. Shares Value Health care cont. Metropolitan Health Networks, Inc. † 29,718 $277,566 Miraca Holdings, Inc. (Japan) 100 4,493 Mitsubishi Tanabe Pharma Corp. (Japan) 7,600 115,578 Molina Healthcare, Inc. † 2,940 73,941 Novartis AG (Switzerland) 10,887 666,365 Novo Nordisk A/S Class B (Denmark) 3,597 567,729 Obagi Medical Products, Inc. † 30,471 378,145 Omega Healthcare Investors, Inc. R 14,234 323,539 Omnicare, Inc. 27,737 942,226 Oncothyreon, Inc. † 3,918 20,288 Ono Pharmaceutical Co., Ltd. (Japan) 100 6,160 OraSure Technologies, Inc. † 23,878 265,523 Orion OYJ Class B (Finland) 11,501 246,419 Otsuka Holdings Company, Ltd. (Japan) 19,600 607,729 PDL BioPharma, Inc. 31,093 239,105 Perrigo Co. 110 12,781 Pfizer, Inc. 362,186 9,000,341 Pharmacyclics, Inc. † 987 63,662 PharMerica Corp. † 10,353 131,069 PSS World Medical, Inc. † 3,112 70,891 Quality Systems, Inc. 2,031 37,675 Roche Holding AG-Genusschein (Switzerland) 6,125 1,144,216 RTI Biologics, Inc. † 25,874 107,895 Salix Pharmaceuticals, Ltd. † 1,804 76,381 Sanofi (France) 19,269 1,646,141 Shire PLC (United Kingdom) 8,479 250,973 Sinopharm Group Co. (China) 30,800 98,645 Spectrum Pharmaceuticals, Inc. † S 26,271 307,371 STAAR Surgical Co. † 30,728 232,304 Steris Corp. 3,846 136,418 Suzuken Co., Ltd. (Japan) 5,200 172,509 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 5,344 221,295 Triple-S Management Corp. Class B (Puerto Rico) † 4,296 89,786 United Therapeutics Corp. † 19,351 1,081,334 UnitedHealth Group, Inc. 100,560 5,572,048 Ventas, Inc. R 270 16,813 ViroPharma, Inc. † 9,363 282,950 Warner Chilcott PLC Class A 67,227 907,565 WellCare Health Plans, Inc. † 6,654 376,284 Technology (8.7%) Acacia Research Corp. † 2,402 65,839 Accenture PLC Class A 700 49,035 Actuate Corp. † 67,031 471,228 Acxiom Corp. † 21,036 384,328 Agilent Technologies, Inc. 47,247 1,816,647 Altera Corp. 740 25,164 40 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Technology cont. Amadeus IT Holding SA Class A (Spain) 9,000 $210,124 Analog Devices, Inc. 690 27,055 Anixter International, Inc. 2,435 139,915 AOL, Inc. † 45,464 1,601,697 Apple, Inc. 62,160 41,476,890 Applied Materials, Inc. 116,284 1,298,311 ASML Holding NV (Netherlands) 6,885 369,083 Aspen Technology, Inc. † 5,649 146,027 Asustek Computer, Inc. (Taiwan) 4,960 53,595 Avago Technologies, Ltd. (Singapore) 610 21,280 Baidu, Inc. ADR (China) † 1,000 116,820 BMC Software, Inc. † 35,019 1,452,947 Bottomline Technologies, Inc. † 7,039 173,793 Broadcom Corp. Class A † 45,365 1,568,722 Brocade Communications Systems, Inc. † 114,793 679,001 CA, Inc. 61,138 1,575,221 Cadence Design Systems, Inc. † 83,301 1,071,667 CGI Group, Inc. Class A (Canada) † 170 4,569 Cirrus Logic, Inc. † 2,204 84,612 Cisco Systems, Inc. 236,798 4,520,561 Coinstar, Inc. † 999 44,935 Commvault Systems, Inc. † 2,954 173,400 Computer Sciences Corp. 22,162 713,838 Computershare, Ltd. (Australia) 15,554 133,422 Cornerstone OnDemand, Inc. † 3,453 105,869 CSG Systems International, Inc. † 7,323 164,694 Dassault Systemes SA (France) 150 15,798 Dell, Inc. † 123,638 1,219,071 EMC Corp. † 5,400 147,258 EnerSys † 9,193 324,421 Entegris, Inc. † 42,068 342,013 Entropic Communications, Inc. † 22,312 129,856 Fair Isaac Corp. 12,380 547,939 FEI Co. 4,580 245,030 First Solar, Inc. † S 7,237 160,263 Fujitsu, Ltd. (Japan) 146,000 547,701 Gemalto NV (Netherlands) 865 76,195 Google, Inc. Class A † 10,195 7,692,131 GSI Group, Inc. † 7,062 62,922 Hamamatsu Photonics K.K. (Japan) 500 17,184 Hollysys Automation Technologies, Ltd. (China) † 12,100 118,096 Hon Hai Precision Industry Co., Ltd. (Taiwan) 42,710 132,275 Hoya Corp. (Japan) 1,700 37,374 IBM Corp. 24,328 5,046,856 Infineon Technologies AG (Germany) 64,159 407,112 Infoblox, Inc. † 5,946 138,245 Dynamic Asset Allocation Balanced Fund 41 COMMON STOCKS (45.4%)* cont. Shares Value Technology cont. InnerWorkings, Inc. † 10,677 $139,015 Integrated Silicon Solutions, Inc. † 24,975 231,269 Intel Corp. 75,174 1,704,955 IntraLinks Holdings, Inc. † 20,467 133,854 Intuit, Inc. 460 27,094 Itochu Techno-Solutions Corp. (Japan) 200 10,409 Ixia † 5,384 86,521 JDA Software Group, Inc. † 6,149 195,415 KLA-Tencor Corp. 20,102 958,976 Konami Corp. (Japan) 3,500 79,547 Konica Minolta Holdings, Inc. (Japan) 39,500 303,384 L-3 Communications Holdings, Inc. 17,673 1,267,336 Lam Research Corp. † 18,924 601,509 LivePerson, Inc. † 8,040 145,604 Manhattan Associates, Inc. † 3,305 189,277 Maxim Integrated Products, Inc. 850 22,644 Mentor Graphics Corp. † 20,005 309,677 Microchip Technology, Inc. 620 20,311 Microsemi Corp. † 7,105 142,597 Microsoft Corp. 353,308 10,521,592 MTS Systems Corp. 3,786 202,740 Murata Manufacturing Co., Ltd. (Japan) 4,600 244,706 NEC Corp. (Japan) † 211,000 333,424 Netscout Systems, Inc. † 6,919 176,504 Nomura Research Institute, Ltd. (Japan) 800 16,501 NTT Data Corp. (Japan) 59 184,145 NVIDIA Corp. † 66,165 882,641 Omnivision Technologies, Inc. † 11,655 162,646 Oracle Corp. 140,820 4,434,422 Parametric Technology Corp. † 6,534 142,441 Perficient, Inc. † 10,456 126,204 Pericom Semiconductor Corp. † 16,412 142,538 Photronics, Inc. † 20,880 112,126 Plantronics, Inc. 3,471 122,630 Polycom, Inc. † 30,012 296,218 Procera Networks, Inc. † 8,305 195,168 QLIK Technologies, Inc. † 2,488 55,756 QLogic Corp. † 90,349 1,031,786 Qualcomm, Inc. 15,573 973,157 RealPage, Inc. † 5,779 130,605 RF Micro Devices, Inc. † 19,537 77,171 Rovi Corp. † 21,811 316,478 Rudolph Technologies, Inc. † 16,411 172,316 Sage Group PLC (The) (United Kingdom) 1,460 7,429 Samsung Electronics Co., Ltd. (South Korea) 253 304,595 SAP AG (Germany) 4,906 347,841 42 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (45.4%)* cont. Shares Value Technology cont. Semtech Corp. † 7,439 $187,091 Silicon Graphics International Corp. † 5,756 52,380 Silicon Image, Inc. † 19,755 90,675 SK Hynix, Inc. (South Korea) † 4,500 91,389 Skyworks Solutions, Inc. † 5,172 121,878 Softbank Corp. (Japan) 9,700 392,612 Sourcefire, Inc. † 2,589 126,939 Spreadtrum Communications, Inc. ADR (China) 5,000 102,800 SS&C Technologies Holdings, Inc. † 8,852 223,159 Symantec Corp. † 107,865 1,941,570 Synaptics, Inc. † 791 19,000 Synchronoss Technologies, Inc. † 3,079 70,509 Tangoe, Inc. † 5,367 70,469 Tech Data Corp. † 9,608 435,242 Telefonaktiebolaget LM Ericsson Class B (Sweden) 27,276 248,782 Tencent Holdings, Ltd. (China) 4,400 149,081 Teradyne, Inc. † 46,149 656,239 TIBCO Software, Inc. † 10,720 324,066 Travelzoo, Inc. † 4,247 100,102 Tyler Technologies, Inc. † 2,932 129,067 Ultimate Software Group, Inc. † 2,088 213,185 Ultra Clean Holdings, Inc. † 18,068 103,168 Unisys Corp. † 2,725 56,735 VASCO Data Security International, Inc. † 31,765 297,956 Vishay Intertechnology, Inc. † 41,106 404,072 Western Digital Corp. † 26,447 1,024,292 Xilinx, Inc. 690 23,067 Transportation (0.5%) Canadian National Railway Co. (Canada) 300 26,549 Central Japan Railway Co. (Japan) 11,100 973,743 ComfortDelgro Corp., Ltd. (Singapore) 178,000 248,369 Copa Holdings SA Class A (Panama) 120 9,755 Delta Air Lines, Inc. † 142,731 1,307,416 Deutsche Lufthansa AG (Germany) 8,948 121,541 Deutsche Post AG (Germany) 10,227 199,943 Hankyu Hanshin Holdings, Inc. (Japan) 76,000 410,228 International Consolidated Airlines Group SA (Spain) † 74,707 180,065 J. B. Hunt Transport Services, Inc. 260 13,536 Japan Airlines Co., Ltd. (Japan) † 1,100 51,448 Koninklijke Vopak NV (Netherlands) 580 40,741 MTR Corp. (Hong Kong) 6,000 22,783 Neptune Orient Lines, Ltd. (Singapore) † 297,000 272,276 Nippon Express Co., Ltd. (Japan) 3,000 11,383 Ryanair Holdings PLC ADR (Ireland) † 720 23,234 Singapore Airlines, Ltd. (Singapore) 2,000 17,517 Southwest Airlines Co. 1,860 16,349 Dynamic Asset Allocation Balanced Fund 43 COMMON STOCKS (45.4%)* cont. Shares Value Transportation cont. Swift Transportation Co. † 25,577 $220,474 Tokyu Corp. (Japan) 3,000 14,345 United Continental Holdings, Inc. † 41,759 814,301 United Parcel Service, Inc. Class B 15,539 1,112,142 US Airways Group, Inc. † 9,040 94,558 Wabtec Corp. 9,410 755,529 West Japan Railway Co. (Japan) 400 17,101 Yamato Transport Co., Ltd. (Japan) 1,100 17,429 Utilities and power (1.3%) AES Corp. (The) † 112,104 1,229,781 Ameren Corp. 43,087 1,407,652 Canadian Utilities, Ltd. (Canada) 80 5,588 CenterPoint Energy, Inc. 74,089 1,578,096 Centrica PLC (United Kingdom) 82,265 436,034 Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 1,000 6,059 Chubu Electric Power, Inc. (Japan) 7,500 97,712 CMS Energy Corp. 47,966 1,129,612 DTE Energy Co. 29,362 1,759,965 Electric Power Development Co. (Japan) 7,300 191,294 Enbridge, Inc. (Canada) 860 33,609 Enel SpA (Italy) 94,150 333,768 Energias de Portugal (EDP) SA (Portugal) 48,904 134,847 Entergy Corp. 29,045 2,012,825 Fortum OYJ (Finland) 1,390 25,607 GDF Suez (France) 17,482 391,777 ITC Holdings Corp. 150 11,340 Kinder Morgan, Inc. 580 20,613 National Grid PLC (United Kingdom) 62,289 687,782 Origin Energy, Ltd. (Australia) 21,780 255,633 Osaka Gas Co., Ltd. (Japan) 3,000 13,229 PG&E Corp. 61,239 2,608,103 Pinnacle West Capital Corp. 290 15,318 Power Assets Holdings, Ltd. (Hong Kong) 1,500 12,757 Red Electrica Corporacion SA (Spain) 9,743 462,743 Snam SpA (Italy) 5,180 22,974 TECO Energy, Inc. 43,582 773,145 Terna SPA (Italy) 5,160 19,237 Toho Gas Co., Ltd. (Japan) 42,000 278,850 Tokyo Gas Co., Ltd. (Japan) 75,000 413,173 Westar Energy, Inc. 24,298 720,686 Total common stocks (cost $515,399,816) 44 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* Principal amount Value Basic materials (1.4%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $40,000 $40,189 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 620,000 660,332 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 135,000 174,422 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 99,346 ArcelorMittal sr. unsec. unsub. 10.1s, 2019 (France) 605,000 698,620 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 90,000 92,025 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 440,000 427,900 Cabot Corp. sr. unsec. unsub. notes 2.55s, 2018 405,000 415,248 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 120,000 131,400 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 310,000 347,200 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 200,000 206,500 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 365,000 458,075 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 325,000 395,281 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 285,000 307,800 Domtar Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2042 (Canada) 350,000 357,339 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 395,584 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 584,005 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 880,000 953,457 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 620,000 653,110 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 205,000 214,104 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 347,400 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 180,000 175,050 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 160,050 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 314,900 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 135,000 123,863 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 226,050 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 85,000 86,488 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 90,000 85,725 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 145,000 166,025 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 265,000 299,450 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 330,000 323,400 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 140,000 141,750 Dynamic Asset Allocation Balanced Fund 45 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Basic materials cont. INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 210,000 $250,968 International Paper Co. sr. unsec. notes 7.95s, 2018 $1,070,000 1,377,158 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 280,000 314,300 Louisiana-Pacific Corp. company guaranty sr. unsec unsub. notes 7 1/2s, 2020 115,000 128,081 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 438,171 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 535,000 609,900 LyondellBasell Industries NV sr. unsec. unsub notes 5s, 2019 (Netherlands) 925,000 982,813 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 (Netherlands) 285,000 324,188 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 100,000 92,353 Momentive Performance Materials, Inc. notes 9s, 2021 $60,000 43,500 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 143,100 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 243,650 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 268,000 269,340 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 95,000 95,000 PH Glatfelter Co. 144A sr. notes 5 3/8s, 2020 35,000 35,700 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 362,362 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 227,000 245,903 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 228,000 240,497 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 50,000 50,688 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 300,000 402,257 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 196,200 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 175,000 179,375 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 200,000 202,240 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 55,000 55,963 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 10,000 10,850 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 40,000 41,300 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 55,000 57,200 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 290,000 313,200 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 250,000 270,000 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 260,000 262,600 46 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Basic materials cont. Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 $65,000 $31,200 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 20,000 15,400 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 180,000 203,370 Capital goods (0.9%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 40,000 40,800 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 305,000 326,731 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 425,000 466,438 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 305,000 416,084 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $75,000 83,250 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 181,125 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 45,000 47,138 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 180,000 197,550 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 320,000 364,800 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 110,000 114,125 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 285,690 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 143,125 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 55,000 56,375 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 280,000 305,200 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 145,000 155,513 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 84,082 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $510,000 523,471 Exide Technologies sr. notes 8 5/8s, 2018 170,000 147,263 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 390,000 390,054 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 385,000 415,800 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 906,000 1,158,146 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 65,000 68,250 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 400,000 372,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 265,000 285,538 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 159,810 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 207,544 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 100,000 107,750 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 135,000 140,738 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 190,000 200,450 Dynamic Asset Allocation Balanced Fund 47 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 $200,000 $212,000 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 107,100 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 130,000 130,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 195,000 137,963 Ryerson, Inc. company guaranty sr. notes 12s, 2015 505,000 521,413 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 405,000 448,067 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 119,625 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 210,000 229,950 Terex Corp. sr. unsec. sub. notes 8s, 2017 265,000 274,275 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 405,000 431,325 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 188,000 209,385 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 314,925 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 894,218 United Technologies Corp. sr. unsec. unsub notes 4 1/2s, 2042 160,000 179,326 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 100,000 106,562 Communication services (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2012 270,000 2,052 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 214,692 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 208,046 American Tower Corp. sr. unsec. notes 7s, 2017 R 440,000 523,642 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 387,000 508,021 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 275,000 290,729 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 715,000 960,141 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 165,000 177,788 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 480,000 558,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 89,200 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 140,000 155,050 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 150,000 162,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 198,413 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 95,000 95,238 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 166,875 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 180,263 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 240,000 260,700 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 500,000 533,750 48 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Communication services cont. Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 $230,000 $234,025 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 101,413 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 360,000 356,400 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 800,000 1,089,088 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 230,000 279,317 Cox Communications, Inc. 144A notes 5 7/8s, 2016 206,000 240,867 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 285,000 277,875 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 716,000 753,590 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 108,500 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 84,397 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 150,000 165,375 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 435,000 654,287 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 165,000 179,438 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 248,400 DISH DBS Corp. company guaranty 6 5/8s, 2014 10,000 10,850 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 505,000 587,063 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 240,000 261,600 Equinix, Inc. sr. unsec. notes 7s, 2021 165,000 184,800 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 306,399 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 80,000 92,600 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 325,000 367,250 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 185,000 209,975 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 295,000 315,650 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 325,000 359,938 Intelsat Investments SA company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 160,000 167,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 227,325 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 130,000 139,750 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 105,000 104,475 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 689,843 731,234 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,280,000 1,353,600 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 247,435 Dynamic Asset Allocation Balanced Fund 49 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $185,000 $205,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 199,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 47,813 Level 3 Financing, Inc. 144A company guaranty sr. unsec unsub. notes 7s, 2020 210,000 212,100 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 215,000 237,575 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 134,063 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 420,000 455,700 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 8,000 8,030 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 440,000 433,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 55,000 46,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 255,000 204,000 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 260,000 282,100 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 263,350 Qwest Corp. notes 6 3/4s, 2021 825,000 984,459 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 140,845 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 14,528 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 73,500 SBA Tower Trust 144A notes 2.933s, 2017 775,000 796,276 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,125,000 1,035,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 240,000 267,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 305,000 314,150 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 200,000 226,500 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 155,000 161,200 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 490,000 586,775 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 770,000 847,739 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 260,659 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2042 495,000 493,652 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 65,000 66,219 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 164,931 50 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Communication services cont. Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 $18,000 $26,950 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 480,000 670,263 Verizon New Jersey, Inc. debs. 8s, 2022 160,000 214,875 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 240,000 319,141 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 271,700 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 75,000 83,063 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 355,000 337,250 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 370,000 348,725 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 85,000 91,800 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 430,238 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 177,788 Consumer cyclicals (3.1%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,675 ADT Corp./The 144A company guaranty sr. unsec notes 4 7/8s, 2042 380,000 410,217 ADT Corp./The 144A company guaranty sr. unsec notes 3 1/2s, 2022 530,000 546,079 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 440,000 508,964 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 240,000 163,200 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 257,513 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 215,000 178,450 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 473,025 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 304,000 316,160 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 13,049 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 105,000 107,626 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 110,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 101,138 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 74,813 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 230,000 231,150 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 35,000 35,350 Dynamic Asset Allocation Balanced Fund 51 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer cyclicals cont. Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 $105,000 $105,525 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 125,000 130,625 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 125,000 133,594 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 395,000 356,488 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 240,000 262,200 Building Materials Corp. 144A sr. notes 7s, 2020 95,000 103,075 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 110,000 117,975 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 95,000 104,025 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 226,781 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,070,000 1,150,250 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 120,000 129,000 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 205,000 278,838 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 488,333 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 170,000 171,275 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 51,131 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 230,000 217,925 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 95,000 103,550 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 345,000 372,600 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 375,000 399,375 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 85,000 94,350 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 139,063 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 442,672 472,552 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 280,000 249,200 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 125,000 112,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec notes 7 5/8s, 2020 345,000 337,238 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 340,000 366,350 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 195,000 202,313 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 330,000 320,925 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 70,000 81,513 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 240,000 282,300 52 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer cyclicals cont. DR Horton, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 $95,000 $94,406 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 267,050 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 590,093 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 356,000 408,510 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 375,000 402,188 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 295,000 334,088 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 235,000 282,000 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 355,000 445,756 Ford Motor Credit Co., LLC sr. unsec. notes 4 1/4s, 2022 1,220,000 1,250,206 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 470,000 532,485 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 320,000 346,800 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 159,200 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 330,000 346,300 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $190,000 206,150 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 235,000 256,150 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 445,433 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 R 65,000 67,600 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 515,000 576,800 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 220,375 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 165,000 174,075 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,946 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $360,000 409,500 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 75,000 89,402 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 65,000 65,325 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 147,900 KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 25,000 26,625 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 65,000 71,825 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 145,000 154,425 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,053,000 1,100,385 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 255,000 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 70,000 72,275 Liberty Interactive, LLC debs. 8 1/4s, 2030 245,000 258,475 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 235,000 267,313 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 112,744 Dynamic Asset Allocation Balanced Fund 53 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer cyclicals cont. M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 $415,000 $448,719 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 255,000 297,745 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 277,998 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 120,000 129,084 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 530,000 542,533 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 255,000 22,950 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 280,000 295,400 MGM Resorts International company guaranty sr. notes 9s, 2020 25,000 27,906 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 99,275 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 130,000 139,100 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 140,738 MGM Resorts International sr. notes 10 3/8s, 2014 30,000 33,750 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 140,000 152,600 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 155,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 180,000 188,568 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 666,616 701,613 Navistar International Corp. sr. notes 8 1/4s, 2021 548,000 520,600 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 205,000 209,100 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 350,000 450,673 News America Holdings, Inc. debs. 7 3/4s, 2045 510,000 683,477 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 75,000 84,563 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 110,000 109,175 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 295,000 325,975 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 105,000 111,825 Owens Corning company guaranty sr. unsec. notes 9s, 2019 670,000 842,525 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 145,000 162,400 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 195,000 199,875 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 159,500 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 40,000 43,700 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 316,250 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 200,000 208,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 155,000 172,321 54 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer cyclicals cont. Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 $85,000 $88,400 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 130,000 133,900 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 380,000 407,550 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 55,000 59,675 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 84,000 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 60,638 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 295,000 329,663 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 195,000 208,163 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 348,000 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 320,000 317,600 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 90,000 89,325 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 400,000 406,000 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 227,150 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 495,000 550,688 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 210,000 226,275 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 105,000 114,713 Sears Holdings Corp. company guaranty 6 5/8s, 2018 120,000 111,900 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 90,000 90,225 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 54,588 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 155,000 174,763 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 110,000 124,025 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 195,000 201,338 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 45,000 48,263 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 65,000 69,225 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 345,000 367,425 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 390,000 447,628 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 85,374 Time Warner, Inc. debs. 9.15s, 2023 25,000 35,811 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 675,000 726,571 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 66,138 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 555,000 604,950 Toys R Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 70,000 71,313 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 18,875 Dynamic Asset Allocation Balanced Fund 55 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer cyclicals cont. Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 $80,000 $64,000 Travelport, LLC 144A sr. notes 6.362s, 2016 ‡‡ 46,000 34,960 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 119,000 85,085 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 140,000 189,464 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 $370,000 394,050 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 240,000 243,600 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,209,152 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 60,632 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 173,131 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 74,720 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 55,000 61,188 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 300,000 331,500 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (no set date to PIK expiration) ‡‡ 185,000 191,475 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 498,000 537,840 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 105,000 150,392 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 14,000 19,879 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 560,000 555,848 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 403,543 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 91,400 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 70,000 77,700 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 70,769 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 126,000 129,624 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 34,209 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 253,000 270,111 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 203,000 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 70,000 76,300 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 170,920 186,303 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 180,000 165,600 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 229,929 208,661 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 380,000 393,300 56 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 $350,000 $400,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 125,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 55,000 55,825 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 570,000 609,900 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 425,000 521,920 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 333,350 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 75,000 85,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 313,200 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 100,000 102,500 Delhaize Group company guaranty sr. unsec notes 5.7s, 2040 (Belgium) 180,000 160,149 Delhaize Group company guaranty sr. unsec notes 4 1/8s, 2019 (Belgium) 140,000 135,241 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 310,000 325,695 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 390,000 476,102 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 165,000 236,622 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 321,338 Dole Food Co. sr. notes 13 7/8s, 2014 88,000 99,000 Dole Food Co. 144A sr. notes 8s, 2016 190,000 198,788 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 268,800 General Mills, Inc. sr. unsec. notes 5.65s, 2019 170,000 206,950 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 492,000 510,707 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 102,600 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 250,000 346,353 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $325,000 364,813 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 85,000 84,788 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 35,000 32,550 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 420,000 572,501 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 75,000 83,668 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 27,000 33,196 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 118,000 142,801 Kroger Co. sr. notes 6.15s, 2020 40,000 48,898 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 145,000 152,250 Dynamic Asset Allocation Balanced Fund 57 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Consumer staples cont. Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 $140,000 $150,500 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 302,000 428,620 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 393,000 528,860 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 125,000 139,375 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 380,000 424,546 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 469,080 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 90,000 95,625 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 315,000 346,500 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 545,000 576,338 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 225,000 231,188 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 737,000 758,189 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 205,000 210,125 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 90,800 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 270,000 314,208 Service Corporation International sr. notes 7s, 2019 115,000 127,075 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 645,000 720,788 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 191,938 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 215,000 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 495,000 568,013 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 70,000 73,938 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 105,000 114,975 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 365,000 411,538 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 115,500 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 155,000 159,650 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 65,000 69,875 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 263,807 Energy (2.2%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 109,988 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 84,600 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 66,400 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 165,000 139,425 58 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Energy cont. AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 $180,000 $193,500 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 700,000 937,265 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 180,000 209,262 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 215,000 269,346 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 350,000 376,231 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 33,600 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 220,000 184,800 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 80,000 81,400 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) † 120,000 22,800 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 133,750 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 195,000 208,650 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 949,444 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 650,000 772,534 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 450,000 482,625 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 66,463 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 760,000 789,383 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 226,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 248,400 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 65,662 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 $50,000 50,125 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 249,600 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 302,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 65,000 67,925 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 114,675 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 90,300 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 525,000 549,938 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 323,950 Continental Resources, Inc. company guaranty sr. unsec notes 5s, 2022 235,000 244,988 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 195,000 203,775 Dynamic Asset Allocation Balanced Fund 59 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Energy cont. Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 $320,000 $342,400 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 80,000 79,600 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 381,375 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 54,250 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 580,000 539,400 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 145,000 155,513 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 145,000 140,288 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 194,000 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 265,000 282,225 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 324,000 396,372 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 507,000 595,979 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,118,640 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 425,000 411,188 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 20,800 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 245,000 258,169 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 105,000 109,200 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 93,978 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 245,000 248,675 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 55,550 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 370,000 392,200 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 80,000 86,400 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 402,038 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 100,000 92,000 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 208,257 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 205,000 219,350 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 80,000 85,400 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 275,000 195,250 60 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Energy cont. Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 $210,000 $233,625 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 593,044 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 200,000 206,000 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 148,225 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 460,000 508,300 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 345,000 376,050 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 405,000 458,663 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 25,563 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 190,000 190,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 426,400 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 445,000 505,557 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,980,000 1,789,366 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 390,000 395,850 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 375,000 378,750 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 121,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 100,225 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 348,075 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 810,000 874,800 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 520,000 535,600 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 60,000 61,800 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 135,000 141,750 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 609,340 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 131,875 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 110,000 116,600 SM Energy Co. 144A sr. notes 6 1/2s, 2023 40,000 42,100 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 327,657 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 291,620 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 195,000 208,163 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 59,400 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 75,000 77,625 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 135,000 139,388 Dynamic Asset Allocation Balanced Fund 61 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Energy cont. Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 $440,000 $636,892 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 120,405 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 151,356 Whiting Petroleum Corp. company guaranty 7s, 2014 385,000 410,025 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 17,908 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 51,134 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 91,375 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 325,000 351,000 Financials (3.8%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.028s, 2014 (United Kingdom) 285,000 282,860 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 955,000 1,024,409 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 145,000 136,300 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 716,577 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 583,111 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 205,000 209,613 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 227,133 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 177,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 163,800 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 160,650 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 85,000 88,613 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.618s, 2014 177,000 174,789 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 174,375 American Express Co. sr. unsec. notes 8 1/8s, 2019 870,000 1,176,967 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 464,000 567,820 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 1,045,736 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 640,000 675,956 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 386,000 464,133 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 505,000 463,338 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 440,000 506,245 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 315,000 366,152 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 240,000 277,562 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 277,611 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 390,000 395,212 Bank of New York Mellon Corp. (The) sr. unsec. unsub notes 1.969s, 2017 615,000 634,638 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,952 62 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Financials cont. Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) $230,000 $212,750 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 270,000 350,765 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 980,000 1,054,547 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 240,000 299,485 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 361,377 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 240,000 240,179 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 100,000 94,550 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 446,000 410,320 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 390,000 447,744 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 570,000 572,850 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 174,000 179,220 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 92,863 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 265,000 296,800 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 218,485 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 184,025 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 225,000 241,313 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 135,000 144,113 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 346,175 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 227,325 Citigroup, Inc. sub. notes 5s, 2014 599,000 631,777 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 482,000 551,997 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 820,000 890,399 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 145,000 169,288 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 255,000 248,625 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 411,000 477,246 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 180,000 189,450 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 120,000 136,350 GATX Financial Corp. notes 5.8s, 2016 120,000 128,523 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 975,000 1,029,844 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.638s, 2016 600,000 582,963 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 805,000 1,031,224 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,225,224 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 176,188 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub notes 5 1/8s, 2022 205,000 229,211 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 425,000 412,808 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 R 470,000 501,077 Dynamic Asset Allocation Balanced Fund 63 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Financials cont. Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R $340,000 $373,212 HSBC Finance Capital Trust IX FRN 5.911s, 2035 700,000 688,625 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 1,019,392 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 85,000 86,700 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 585,000 627,413 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 70,038 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 245,000 252,963 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 439,000 454,365 iStar Financial, Inc. sr. unsec. unsub. notes 9s, 2017 R 185,000 198,413 JPMorgan Chase & Co. sr. notes 6s, 2018 1,282,000 1,528,482 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 330,000 390,514 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 210,000 227,850 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 200,000 202,924 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 1,470,000 1,761,228 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 354,000 MetLife, Inc. sr. unsec. 6 3/4s, 2016 130,000 155,599 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,255,000 1,365,821 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 115,000 125,350 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 140,000 150,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 120,000 134,100 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 65,550 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 132,283 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 253,415 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 165,850 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 105,000 111,300 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 55,000 54,725 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 124,063 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 542,486 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 215,000 246,713 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 176,756 Primerica, Inc. sr. unsec. unsub notes 4 3/4s, 2022 375,000 401,425 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 405,000 437,400 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 155,000 166,625 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 144,200 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 445,000 462,321 64 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Financials cont. Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 $225,000 $272,250 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 185,000 191,479 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 330,000 330,825 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 475,000 503,597 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 110,000 116,391 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 135,143 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 591,000 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 225,000 247,216 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 350,000 367,500 Simon Property Group LP sr. unsec. unsub notes 3 3/8s, 2022 R 50,000 52,496 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 147,000 168,409 SLM Corp. sr. notes Ser. MTN, 8s, 2020 220,000 254,100 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 158,114 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.389s, 2037 475,000 350,167 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 1,900,000 2,232,671 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 405,000 427,998 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 531,450 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,937,340 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 301,480 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 125,852 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 79,450 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 553,406 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 295,000 293,313 Willis Group North America, Inc. company guaranty 6.2s, 2017 70,000 79,771 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 422,000 436,770 Health care (1.0%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 288,000 339,298 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 378,921 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 770,370 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 577,367 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 227,900 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 280,000 290,150 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 314,544 Dynamic Asset Allocation Balanced Fund 65 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Health care cont. Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 $360,579 CDRT Holding Corp. 144A sr. notes 9 1/4s, 2017 ‡‡ $260,000 250,900 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 200,000 207,500 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 275,000 301,813 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 140,000 149,100 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 490,000 544,224 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 145,564 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $545,000 591,325 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 225,000 238,500 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 155,000 167,013 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 200,000 213,000 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 275,000 303,875 HCA, Inc. sr. notes 6 1/2s, 2020 800,000 888,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 79,100 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 48,000 48,660 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 418,000 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 60,000 63,600 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 300,000 286,500 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 260,000 291,850 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 450,000 475,875 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 245,000 230,300 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 232,050 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 150,000 165,750 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 124,285 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 65,000 65,325 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 75,000 77,250 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 82,392 82,804 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 215,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 54,000 62,370 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 305,000 335,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 155,000 175,150 66 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Health care cont. Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) $295,000 $313,485 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 742,701 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 60,000 64,753 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 170,000 184,450 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 42,100 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 110,513 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 42,600 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 10,000 7,000 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 40,000 40,800 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 215,000 220,718 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 170,000 172,075 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 35,000 35,378 WellPoint, Inc. notes 7s, 2019 220,000 274,739 Technology (0.9%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 315,000 319,725 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 35,000 33,775 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 200,000 131,000 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 155,000 137,563 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 300,000 279,000 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 425,000 422,875 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 150,000 147,750 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 904,530 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 470,000 556,230 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 240,000 253,200 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 162,038 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 104,025 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 300,513 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 933,166 955,329 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 553,613 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 200,000 206,250 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 178,000 192,685 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 88,000 96,800 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 305,000 331,688 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 235,000 250,526 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 182,306 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 412,377 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 299,924 Dynamic Asset Allocation Balanced Fund 67 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Technology cont. IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 $850,000 $827,390 Infor (US), Inc. 144A sr. notes 11 1/2s, 2018 110,000 125,400 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 130,000 144,300 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 118,125 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 625,000 664,063 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 173,000 129,750 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 112,487 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 649,378 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 10s, 2013 (Netherlands) 15,000 16,013 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 360,000 414,000 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 274,266 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 340,000 351,017 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 195,000 215,475 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 10,000 10,250 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 227,850 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 295,625 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 336,000 420,177 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 148,177 Transportation (0.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 357,000 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 290,000 318,275 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 289,394 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 193,625 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 685,000 744,440 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 386,006 441,012 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 95,000 94,737 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 430,244 443,797 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 470,000 476,456 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 360,000 389,700 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 115,000 123,246 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 125,084 130,713 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 165,000 110,550 68 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Utilities and power (1.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 $412,000 $420,402 AES Corp. (The) sr. unsec. unsub notes 7 3/8s, 2021 330,000 376,200 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 520,000 600,600 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 176,180 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 87,135 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 60,238 Beaver Valley Funding Corp. sr. bonds 9s, 2017 87,000 89,377 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 456,018 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 203,500 216,727 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 230,000 253,000 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 635,163 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 50,000 58,556 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 133,000 174,463 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 302,363 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 350,000 384,125 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.662s, 2066 823,000 748,412 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 600,670 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 415,000 234,475 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 80,000 41,600 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 35,000 19,250 Edison Mission Energy sr. unsec. notes 7.2s, 2019 400,000 206,000 Edison Mission Energy sr. unsec. notes 7s, 2017 5,000 2,588 El Paso Corp. sr. unsec. notes 7s, 2017 700,000 803,254 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 250,393 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 120,000 159,276 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 375,000 458,731 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 100,000 110,250 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 265,000 283,550 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 159,000 178,875 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 305,000 346,175 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 214,065 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 172,584 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 490,000 504,423 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 90,000 96,300 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 395,000 430,550 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 65,000 66,300 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 400,000 444,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 73,775 Dynamic Asset Allocation Balanced Fund 69 CORPORATE BONDS AND NOTES (18.5%)* cont. Principal amount Value Utilities and power cont. Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 $230,000 $255,875 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 298,877 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 361,801 Kansas Gas and Electric Co. bonds 5.647s, 2021 65,958 72,166 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 410,000 514,944 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 194,465 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 400,000 533,178 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 265,000 346,106 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 95,000 108,300 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 165,000 202,636 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 799,313 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 155,000 179,111 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 255,000 335,145 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 456,000 516,911 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 655,000 693,682 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 210,387 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 209,893 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 629,000 673,030 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 156,163 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 11,307 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 185,000 68,450 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 506,166 118,949 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 101,725 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 180,000 192,479 Union Electric Co. sr. notes 6.4s, 2017 320,000 393,148 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 75,000 88,697 Total corporate bonds and notes (cost $223,488,793) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.1%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, October 1, 2042 $14,000,000 $14,997,500 U.S. Government Agency Mortgage Obligations (9.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, October 1, 2042 1,000,000 1,054,219 70 Dynamic Asset Allocation Balanced Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.5%)* cont. Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5s, TBA, October 1, 2042 $50,000,000 $54,546,875 4s, TBA, October 1, 2042 37,000,000 39,870,390 3 1/2s, TBA, October 1, 2027 24,000,000 25,537,500 3s, TBA, November 1, 2042 1,000,000 1,052,891 3s, TBA, October 1, 2042 1,000,000 1,055,547 Total U.S. government and agency mortgage obligations (cost $137,452,305) MORTGAGE-BACKED SECURITIES (3.7%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.37s, 2036 $3,320,000 $2,570,942 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, 2.781s, 2047 2,938,908 352,669 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 1,030,450 144,263 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.893s, 2049 899,000 914,696 Ser. 07-2, Class A2, 5.634s, 2049 224,478 234,012 Ser. 07-1, Class XW, IO, 0.481s, 2049 9,135,479 86,595 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.038s, 2042 5,820,177 63,260 Ser. 04-5, Class XC, IO, 0.877s, 2041 6,005,452 78,329 Ser. 02-PB2, Class XC, IO, 0.679s, 2035 1,421,286 355 Ser. 07-5, Class XW, IO, 0.555s, 2051 18,627,170 242,749 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A1, 2.942s, 2036 1,415,968 948,698 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.397s, 2037 1,064,650 723,962 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.769s, 2046 6,706,467 285,025 Ser. 09-RR7, Class 2A7, IO, 1.589s, 2047 15,192,876 632,024 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 15,072,549 384,350 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 18,016,395 459,418 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-10, Class A3, 2.648s, 2035 592,468 548,033 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.163s, 2042 570,000 564,916 FRB Ser. 07-PW17, Class AJ, 6.089s, 2050 609,000 487,200 Ser. 04-PR3I, Class X1, IO, 1.155s, 2041 2,151,162 27,320 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.215s, 2038 9,963,980 174,370 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 2,551,045 66,837 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 1,596,765 34,011 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 3,380,448 64,229 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,805,237 25,454 Chase Mortgage Finance Corp. FRB Ser. 05-A2, Class 1A5, 2.782s, 2036 505,512 423,366 Dynamic Asset Allocation Balanced Fund 71 MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 $380,000 $400,668 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.157s, 2049 63,609,077 887,347 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.584s, 2036 637,402 580,036 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.568s, 2049 8,164,745 108,754 Ser. 07-CD4, Class XC, IO, 0.192s, 2049 46,147,426 424,556 Ser. 07-CD5, Class XS, IO, 0.074s, 2044 2,640,788 10,133 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 48,331 48,687 Commercial Mortgage Pass-Through Certificates FRB Ser. 05-LP5, Class D, 5.273s, 2043 406,000 415,985 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.213s, 2046 37,436,091 445,940 Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 460,681 398,489 Ser. 06-6, Class 06-6, 6s, 2036 855,525 763,342 Ser. 07-3, Class A30, 5 3/4s, 2037 607,751 528,530 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 462,715 463,983 Ser. 06-C5, Class AX, IO, 0.21s, 2039 15,625,834 214,074 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.238s, 2049 42,977,457 159,489 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class AJ, 5.23s, 2040 294,000 310,887 Ser. 05-C5, Class AJ, 5.1s, 2038 164,000 172,471 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 F 385,174 416,941 Ser. 03-C3, Class AX, IO, 1.904s, 2038 7,835,991 32,856 Ser. 02-CP3, Class AX, IO, 1.333s, 2035 1,609,671 4,919 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.905s, 2037 335,769 541,703 IFB Ser. 2979, Class AS, 23.464s, 2034 48,092 64,493 IFB Ser. 3072, Class SM, 22.987s, 2035 170,283 271,778 IFB Ser. 3072, Class SB, 22.841s, 2035 174,497 277,425 IFB Ser. 3249, Class PS, 21.547s, 2036 239,886 367,961 IFB Ser. 2990, Class LB, 16.381s, 2034 347,533 487,655 IFB Ser. 3708, Class SQ, IO, 6.329s, 2040 1,378,970 183,348 IFB Ser. 3934, Class SA, IO, 6.179s, 2041 3,392,109 537,005 IFB Ser. 4105, Class LS, IO, 5.9s, 2041 838,000 175,812 Ser. 3747, Class HI, IO, 4 1/2s, 2037 101,821 8,109 Ser. 3751, Class MI, IO, 4s, 2034 2,485,530 42,304 Ser. 3391, PO, zero %, 2037 34,337 31,336 Ser. 3206, Class EO, PO, zero %, 2036 22,872 21,468 FRB Ser. 3117, Class AF, zero %, 2036 18,495 15,299 FRB Ser. 3326, Class WF, zero %, 2035 29,479 26,531 FRB Ser. 3036, Class AS, zero %, 2035 27,833 24,380 72 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.601s, 2036 $163,615 $300,931 IFB Ser. 05-45, Class DA, 23.626s, 2035 672,700 1,125,610 IFB Ser. 07-53, Class SP, 23.406s, 2037 254,239 412,420 IFB Ser. 05-75, Class GS, 19.601s, 2035 181,971 268,968 IFB Ser. 05-106, Class JC, 19.453s, 2035 106,890 170,690 IFB Ser. 05-83, Class QP, 16.831s, 2034 65,188 91,901 IFB Ser. 404, Class S13, IO, 6.184s, 2040 1,913,048 282,376 Ser. 07-14, Class KO, PO, zero %, 2037 118,879 110,979 Ser. 06-125, Class OX, PO, zero %, 2037 14,980 14,451 Ser. 06-84, Class OT, PO, zero %, 2036 15,917 15,134 Ser. 06-46, Class OC, PO, zero %, 2036 31,805 29,624 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.068s, 2020 836,150 17,768 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.832s, 2033 305,168 39 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.275s, 2045 176,057,858 721,341 Ser. 07-C1, Class XC, IO, 0.145s, 2049 57,874,872 437,129 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 440,000 437,990 Ser. 05-C1, Class X1, IO, 0.763s, 2043 10,229,869 137,571 Government National Mortgage Association IFB Ser. 10-120, Class SB, IO, 5.982s, 2035 208,120 14,165 IFB Ser. 10-20, Class SC, IO, 5.932s, 2040 69,924 10,628 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 99,661 14,939 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,938,974 331,193 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,027,049 212,840 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 4,413,680 284,550 Ser. 06-36, Class OD, PO, zero %, 2036 14,067 13,148 Ser. 99-31, Class MP, PO, zero %, 2029 23,415 22,160 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 1,807,826 68,336 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 1.043s, 2042 19,058,573 316,239 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 115,095 115,095 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 150,063 154,599 FRB Ser. 03-C1, Class J, 5.309s, 2040 424,000 427,392 Ser. 06-GG6, Class XC, IO, 0.148s, 2038 25,596,908 46,612 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2A, 0.549s, 2035 665,855 442,793 FRB Ser. 06-7, Class 2A1A, 0.419s, 2046 2,116,292 1,502,567 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.397s, 2037 632,812 401,836 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 6.175s, 2051 291,000 311,232 FRB Ser. 04-CB9, Class B, 5.852s, 2041 317,000 323,622 FRB Ser. 05-LDP3, Class AJ, 5.171s, 2042 296,000 297,296 Ser. 06-LDP8, Class X, IO, 0.73s, 2045 13,743,600 234,356 Ser. 07-LDPX, Class X, IO, 0.49s, 2049 32,008,924 372,264 Dynamic Asset Allocation Balanced Fund 73 MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.486s, 2037 $7,911,080 $69,728 Ser. 06-LDP6, Class X1, IO, 0.091s, 2043 20,881,129 72,938 JPMorgan Mortgage Trust FRB Ser. 06-A2, Class 1A3, 2.889s, 2036 1,133,476 906,072 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 149,428 152,417 Ser. 99-C1, Class G, 6.41s, 2031 159,961 159,961 Ser. 98-C4, Class G, 5.6s, 2035 118,194 121,078 Ser. 98-C4, Class H, 5.6s, 2035 223,000 242,994 LB-UBS Commercial Mortgage Trust FRB Ser. 08-C1, Class AM, 6.325s, 2041 322,000 364,182 Ser. 06-C7, Class A2, 5.3s, 2038 487,162 487,162 Ser. 04-C6, Class E, 5.177s, 2036 331,000 333,979 Ser. 07-C2, Class XW, IO, 0.693s, 2040 3,718,396 71,211 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.841s, 2038 8,155,411 179,289 Ser. 05-C2, Class XCL, IO, 0.502s, 2040 17,791,696 131,071 Ser. 06-C7, Class XCL, IO, 0.331s, 2038 15,340,551 215,581 Ser. 05-C7, Class XCL, IO, 0.153s, 2040 24,047,059 145,196 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 1,606,005 48,180 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.408s, 2028 11,755 15 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.042s, 2050 254,000 272,992 Ser. 05-CKI1, Class AJ, 5.39s, 2037 370,000 375,180 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.034s, 2039 7,241,049 88,630 Ser. 05-MCP1, Class XC, IO, 0.252s, 2043 11,110,660 130,384 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.391s, 2045 1,938,457 146,741 Ser. 05-C3, Class X, IO, 6.146s, 2044 525,332 38,244 Ser. 07-C5, Class X, IO, 5.231s, 2049 525,055 38,959 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.918s, 2041 464,766 467,071 FRB Ser. 07-HQ12, Class A2, 5.759s, 2049 732,628 749,112 Ser. 07-IQ14, Class A2, 5.61s, 2049 274,006 284,308 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.243s, 2041 430,000 438,553 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 561,714 578,565 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.988s, 2012 25 — Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 127,000 133,509 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 3,502,452 129,240 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 1,202,143 25,846 Ser. 06-AR8, Class X, IO, 0.4s, 2036 5,334,260 71,479 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.585s, 2039 379,000 407,482 74 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.7%)* cont. Principal amount Value Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.199s, 2045 $382,000 $355,642 Ser. 07-C30, Class A3, 5.246s, 2043 195,991 198,275 Ser. 06-C29, IO, 0.541s, 2048 64,918,853 956,904 Ser. 07-C34, IO, 0.53s, 2046 9,583,734 115,963 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.383s, 2035 365,000 373,213 Ser. 05-C18, Class XC, IO, 0.506s, 2042 16,759,356 117,315 Ser. 06-C26, Class XC, IO, 0.092s, 2045 11,698,206 26,438 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 46,000 40,020 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 321,884 273,602 FRB Ser. 06-AR15, Class 1A, 0.988s, 2046 443,230 336,855 FRB Ser. 07-OA6, Class 1A, 0.958s, 2047 1,238,929 929,197 FRB Ser. 05-AR9, Class A1C3, 0.697s, 2045 848,056 695,406 FRB Ser. 05-AR15, Class A1A2, 0.497s, 2045 439,317 362,436 Wells Fargo Mortgage Backed Securities Trust Ser. 07-8, Class 2A8, 6s, 2037 432,827 430,663 Ser. 05-9, Class 2A9, 5 1/4s, 2035 300,000 310,827 FRB Ser. 06-AR2, Class 2A1, 2.617s, 2036 654,975 626,320 FRB Ser. 06-AR10, Class 5A3, 2.614s, 2036 748,978 638,975 FRB Ser. 06-AR13, Class A4, 2.613s, 2036 3,382,398 2,807,391 Total mortgage-backed securities (cost $43,082,680) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* strike price amount Value SPDR S&P rust (Put) Nov-12/$138.00 15,316 $20,392 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 $10,280,000 1,867,074 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 10,280,000 187,446 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 9,908,000 1,465,393 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 1,578,000 71,389 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 9,908,000 239,754 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 10,280,000 1,815,448 Dynamic Asset Allocation Balanced Fund 75 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 $10,280,000 $197,499 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.765 2,752,082 341,690 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.765 2,752,082 20,619 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.77 10,006,000 1,247,618 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.77 10,006,000 73,904 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E Sep-16/3.49 2,031,769 192,321 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E Sep-16/3.49 2,031,769 82,409 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 3,340,000 37,284 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 3,340,000 321,392 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 11,625,000 1,419,912 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 11,625,000 88,989 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 6,171,000 751,739 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 6,171,000 47,011 76 Dynamic Asset Allocation Balanced Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 $607,000 $11,381 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 607,000 10,896 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 336,000 18,094 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 336,000 517 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 62,441 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 11,887 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 607,000 10,113 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 607,000 9,257 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 336,000 17,868 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 336,000 151 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 607,000 8,328 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 336,000 17,798 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 336,000 3 Dynamic Asset Allocation Balanced Fund 77 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 $3,340,000 $321,392 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 3,340,000 37,284 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 6,171,000 751,739 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 6,171,000 47,011 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/5.11 6,630,000 43,115 Total purchased options outstanding (cost $12,234,773) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.9%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $115,000 $97,750 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 880,000 875,600 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,110,000 4,662,875 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 215,572 Indonesia (Republic of) 144A notes 5 1/4s, 2042 875,000 996,406 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 560,000 641,200 Poland (Government of) sr. unsec. bonds 5s, 2022 710,000 823,600 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 790,000 886,775 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 175,000 161,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,400,000 2,415,600 Total foreign government and agency bonds and notes (cost $11,627,584) COMMODITY LINKED NOTES (0.8%)* Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,067,000 $5,522,986 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,067,000 5,524,810 Total commodity linked notes (cost $8,134,000) 78 Dynamic Asset Allocation Balanced Fund INVESTMENT COMPANIES (0.8%)* Shares Value iShares Russell 2000 Growth Index Fund 4,220 $403,474 SPDR S&P rust 66,024 9,502,834 Total investment companies (cost $8,963,297) SENIOR LOANS (0.5%)* c Principal amount Value Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $298,996 $298,996 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 40,538 40,965 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.467s, 2018 612,546 555,667 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 200,000 200,500 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.632s, 2014 118,112 110,907 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 68,621 68,664 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 162,989 162,514 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 194,747 195,315 First Data Corp. bank term loan FRN 5.217s, 2017 68,903 67,525 First Data Corp. bank term loan FRN 4.217s, 2018 647,458 617,513 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 172,610 165,544 Goodman Global, Inc. bank term loan FRN 9s, 2017 219,545 221,192 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 156,044 156,156 Intelsat SA bank term loan FRN 3.221s, 2014 (Luxembourg) 540,000 535,005 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 279,300 282,791 Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 160,000 160,300 Motor City bank term loan FRN 6s, 2017 350,765 352,957 National Bedding Company, LLC bank term loan FRN Ser. B, 4s, 2013 41,568 41,490 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 195,000 195,820 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 173,688 175,063 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 297,000 297,789 Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 215,000 210,324 SRAM Corp. bank term loan FRN 8 1/2s, 2018 75,000 76,125 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.757s, 2017 933,336 640,647 Thomson Learning bank term loan FRN Ser. B, 2.49s, 2014 57,458 54,474 Univision Communications, Inc. bank term loan FRN 4.482s, 2017 69,168 68,418 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 59,732 60,106 Total senior loans (cost $6,132,725) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 499 $466,799 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 15,485 388,828 M/I Homes, Inc. $2.438 pfd. † 5,590 114,092 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 482 340,247 Total preferred stocks (cost $1,117,270) Dynamic Asset Allocation Balanced Fund 79 CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $165,000 $162,525 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 202,000 185,840 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 39,000 54,015 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 329,000 294,249 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 90,000 79,819 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 60,000 62,738 Total convertible bonds and notes (cost $795,304) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 7,508 $152,675 General Motors Co. Ser. B, $2.375 cv. pfd. 5,621 210,963 Lucent Technologies Capital Trust I 7.75% cv. pfd. 218 125,895 United Technologies Corp. $3.75 cv. pfd. † 2,600 145,860 Total convertible preferred stocks (cost $762,190) MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $105,000 $111,335 4.071s, 1/1/14 315,000 326,132 Total municipal bonds and notes (cost $420,000) ASSET-BACKED SECURITIES (—%)* Principal amount Value GE Business Loan Trust 144A Ser. 04-2, Class D, 2.971s, 2032 $66,830 $38,761 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 396,364 39,636 Total asset-backed securities (cost $107,367) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $1,083 Hartalega Holdings Bhd (Malaysia) 5/29/15 MYR4.14 4,020 1,513 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 50,760 10,152 Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (29.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 1,484,760 $1,484,760 Putnam Money Market Liquidity Fund 0.14% L 296,854,200 296,854,200 SSgA Prime Money Market Fund 0.14% P 8,266,454 8,266,454 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, October 10, 2012 $22,000,000 21,999,010 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.177% to 0.179%, October 9, 2012 5,000,000 4,999,800 80 Dynamic Asset Allocation Balanced Fund SHORT-TERM INVESTMENTS (29.5%)* cont. Principal amount/shares Value Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, November 7, 2012 $10,510,000 $10,508,056 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 # ## 42,542,000 42,536,610 Total short-term investments (cost $386,648,890) TOTAL INVESTMENTS Total investments (cost $1,356,377,257) Key to holding’s currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit USD / $ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Dynamic Asset Allocation Balanced Fund 81 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $1,310,354,240. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $126,255, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. E Extended settlement date on premium. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $356,662,499 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. 82 Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Swedish Krona Buy 10/17/12 $588,769 $574,935 $13,834 Barclays Bank PLC Australian Dollar Buy 10/17/12 1,288,598 1,257,156 31,442 Brazilian Real Buy 10/17/12 794,408 788,427 5,981 Brazilian Real Sell 10/17/12 794,408 792,534 (1,874) British Pound Buy 10/17/12 3,325,853 3,329,851 (3,998) British Pound Sell 10/17/12 3,325,853 3,326,858 1,005 Canadian Dollar Sell 10/17/12 6,203 25,375 19,172 Chilean Peso Sell 10/17/12 161,326 174,142 12,816 Czech Koruna Buy 10/17/12 1,447,456 1,472,432 (24,976) Czech Koruna Sell 10/17/12 1,447,456 1,437,971 (9,485) Euro Buy 10/17/12 5,495,551 5,459,376 36,175 Hungarian Forint Buy 10/17/12 2,272 2,299 (27) Hungarian Forint Sell 10/17/12 2,272 2,214 (58) Indian Rupee Buy 10/17/12 239,793 237,075 2,718 Indian Rupee Sell 10/17/12 239,793 225,324 (14,469) Japanese Yen Buy 10/17/12 2,555,925 2,543,172 12,753 Malaysian Ringgit Buy 10/17/12 188,337 187,354 983 Malaysian Ringgit Sell 10/17/12 188,337 184,694 (3,643) Mexican Peso Buy 10/17/12 300,693 318,085 (17,392) New Zealand Dollar Sell 10/17/12 397,932 381,572 (16,360) Norwegian Krone Buy 10/17/12 255,423 260,967 (5,544) Polish Zloty Buy 10/17/12 375,563 435,144 (59,581) Singapore Dollar Buy 10/17/12 371,000 371,827 (827) Singapore Dollar Sell 10/17/12 371,000 365,099 (5,901) South African Rand Sell 10/17/12 9,208 7,854 (1,354) South Korean Won Buy 10/17/12 95,557 86,839 8,718 Swedish Krona Buy 10/17/12 455,941 449,158 6,783 Taiwan Dollar Buy 10/17/12 1,194,892 1,194,404 488 Taiwan Dollar Sell 10/17/12 1,194,892 1,174,469 (20,423) Turkish Lira Buy 10/17/12 2,123,598 2,105,577 18,021 Citibank, N.A. Australian Dollar Buy 10/17/12 2,605,686 2,584,279 21,407 Brazilian Real Sell 10/17/12 2,834,878 2,814,434 (20,444) British Pound Sell 10/17/12 1,320,201 1,304,055 (16,146) Canadian Dollar Buy 10/17/12 2,615,945 2,616,617 (672) Canadian Dollar Sell 10/17/12 2,615,945 2,632,950 17,005 Czech Koruna Buy 10/17/12 1,150,581 1,170,641 (20,060) Czech Koruna Sell 10/17/12 1,150,581 1,156,982 6,401 Danish Krone Buy 10/17/12 864,024 848,120 15,904 Euro Sell 10/17/12 488,391 490,382 1,991 Japanese Yen Buy 10/17/12 60,097 59,848 249 Japanese Yen Sell 10/17/12 60,097 60,224 127 Mexican Peso Buy 10/17/12 109 4,096 (3,987) Dynamic Asset Allocation Balanced Fund 83 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Singapore Dollar Buy 10/17/12 $792,194 $793,613 $(1,419) Singapore Dollar Sell 10/17/12 792,194 782,371 (9,823) South Korean Won Buy 10/17/12 37,505 27,603 9,902 Swiss Franc Sell 10/17/12 1,253,505 1,233,749 (19,756) Taiwan Dollar Sell 10/17/12 879,125 863,165 (15,960) Turkish Lira Buy 10/17/12 1,469,197 1,456,769 12,428 Credit Suisse AG Australian Dollar Sell 10/17/12 12,403,712 12,244,815 (158,897) Brazilian Real Buy 10/17/12 943,729 935,394 8,335 Brazilian Real Sell 10/17/12 943,729 942,344 (1,385) British Pound Buy 10/17/12 356,370 247,086 109,284 Canadian Dollar Sell 10/17/12 563,538 535,641 (27,897) Chilean Peso Sell 10/17/12 123,897 128,511 4,614 Czech Koruna Buy 10/17/12 1,268,915 1,286,011 (17,096) Czech Koruna Sell 10/17/12 1,268,915 1,275,454 6,539 Euro Buy 10/17/12 8,417,798 8,254,564 163,234 Hungarian Forint Buy 10/17/12 425,234 417,256 7,978 Hungarian Forint Sell 10/17/12 425,234 415,927 (9,307) Japanese Yen Sell 10/17/12 5,086,710 5,066,736 (19,974) Malaysian Ringgit Buy 10/17/12 295,137 289,242 5,895 Malaysian Ringgit Sell 10/17/12 295,137 293,167 (1,970) Mexican Peso Buy 10/17/12 836,792 843,910 (7,118) New Zealand Dollar Sell 10/17/12 1,584,112 1,519,080 (65,032) Norwegian Krone Sell 10/17/12 970,402 978,590 8,188 Philippines Peso Buy 10/17/12 685,528 680,978 4,550 Polish Zloty Buy 10/17/12 735,359 763,364 (28,005) Singapore Dollar Sell 10/17/12 159,873 143,350 (16,523) South African Rand Sell 10/17/12 554,567 559,840 5,273 South Korean Won Buy 10/17/12 396,157 378,234 17,923 Swedish Krona Buy 10/17/12 466,974 500,919 (33,945) Swiss Franc Buy 10/17/12 2,352,050 2,314,677 37,373 Taiwan Dollar Sell 10/17/12 693,961 686,229 (7,732) Turkish Lira Buy 10/17/12 719,526 710,039 9,487 Deutsche Bank AG Australian Dollar Buy 10/17/12 11,052,436 10,830,187 222,249 Brazilian Real Buy 10/17/12 794,408 786,639 7,769 Brazilian Real Sell 10/17/12 794,408 792,340 (2,068) British Pound Buy 10/17/12 4,892,461 4,899,864 (7,403) British Pound Sell 10/17/12 4,892,461 4,866,788 (25,673) Canadian Dollar Sell 10/17/12 13,931 14,019 88 Czech Koruna Buy 10/17/12 525,583 539,154 (13,571) Czech Koruna Sell 10/17/12 525,583 523,061 (2,522) Euro Sell 10/17/12 9,280,064 9,098,797 (181,267) Japanese Yen Buy 10/17/12 1,330,590 1,333,859 (3,269) 84 Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Japanese Yen Sell 10/17/12 $1,330,590 $1,326,755 $(3,835) Mexican Peso Buy 10/17/12 55,419 55,630 (211) Norwegian Krone Buy 10/17/12 549,576 528,473 21,103 Polish Zloty Buy 10/17/12 761,905 807,109 (45,204) Singapore Dollar Sell 10/17/12 540,977 528,859 (12,118) South Korean Won Buy 10/17/12 202,712 195,697 7,015 Swedish Krona Buy 10/17/12 1,300,961 1,288,852 12,109 Swedish Krona Sell 10/17/12 1,300,961 1,272,692 (28,269) Turkish Lira Buy 10/17/12 752,170 740,803 11,367 Goldman Sachs International Australian Dollar Buy 10/17/12 2,049,863 2,018,132 31,731 British Pound Buy 10/17/12 567,899 567,837 62 British Pound Sell 10/17/12 567,899 558,250 (9,649) Japanese Yen Buy 10/17/12 13,833 12,682 1,151 Norwegian Krone Buy 10/17/12 3,053 3,064 (11) Norwegian Krone Sell 10/17/12 3,053 3,012 (41) Singapore Dollar Buy 10/17/12 792,194 793,568 (1,374) Singapore Dollar Sell 10/17/12 792,194 779,821 (12,373) Turkish Lira Buy 10/17/12 2,665 2,628 37 HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 2,560,236 2,547,172 13,064 British Pound Sell 10/17/12 1,307,388 1,270,903 (36,485) Canadian Dollar Buy 10/17/12 1,441,282 1,448,159 (6,877) Canadian Dollar Sell 10/17/12 1,441,282 1,451,384 10,102 Czech Koruna Buy 10/17/12 1,448,708 1,473,252 (24,544) Czech Koruna Sell 10/17/12 1,448,708 1,442,196 (6,512) Euro Sell 10/17/12 3,937,200 3,812,266 (124,934) Indian Rupee Buy 10/17/12 618,883 607,439 11,444 Indian Rupee Sell 10/17/12 618,883 587,461 (31,422) Japanese Yen Buy 10/17/12 197,998 196,566 1,432 Norwegian Krone Buy 10/17/12 120,079 120,502 (423) Norwegian Krone Sell 10/17/12 120,079 118,570 (1,509) Russian Ruble Buy 10/17/12 794,924 812,161 (17,237) Singapore Dollar Buy 10/17/12 633,951 636,735 (2,784) South Korean Won Buy 10/17/12 136,141 130,228 5,913 Turkish Lira Buy 10/17/12 843,721 830,658 13,063 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/17/12 2,751,972 2,677,747 74,225 Brazilian Real Buy 10/17/12 794,359 786,615 7,744 Brazilian Real Sell 10/17/12 794,359 792,875 (1,484) British Pound Buy 10/17/12 5,012,273 4,927,146 85,127 Canadian Dollar Sell 10/17/12 1,788,230 1,804,021 15,791 Chilean Peso Buy 10/17/12 218,374 209,992 8,382 Czech Koruna Buy 10/17/12 1,160,672 1,181,301 (20,629) Dynamic Asset Allocation Balanced Fund 85 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Czech Koruna Sell 10/17/12 $1,160,672 $1,161,680 $1,008 Euro Sell 10/17/12 9,307,697 9,084,859 (222,838) Hong Kong Dollar Sell 10/17/12 739,641 739,387 (254) Hungarian Forint Buy 10/17/12 394,933 386,342 8,591 Hungarian Forint Sell 10/17/12 394,933 385,302 (9,631) Japanese Yen Buy 10/17/12 6,542,311 6,512,198 30,113 Mexican Peso Buy 10/17/12 598,081 586,810 11,271 New Zealand Dollar Sell 10/17/12 795,368 794,171 (1,197) Norwegian Krone Sell 10/17/12 1,370,624 1,350,257 (20,367) Polish Zloty Buy 10/17/12 359,922 382,723 (22,801) Russian Ruble Buy 10/17/12 794,921 812,715 (17,794) Singapore Dollar Buy 10/17/12 132,087 137,073 (4,986) South African Rand Sell 10/17/12 297,582 293,211 (4,371) South Korean Won Buy 10/17/12 97,973 89,453 8,520 Swedish Krona Buy 10/17/12 435,703 425,801 9,902 Swedish Krona Sell 10/17/12 435,703 437,851 2,148 Swiss Franc Buy 10/17/12 12,869 12,666 203 Swiss Franc Sell 10/17/12 12,869 12,924 55 Taiwan Dollar Sell 10/17/12 877,955 859,426 (18,529) Turkish Lira Buy 10/17/12 865,429 853,950 11,479 Royal Bank of Scotland PLC (The) Brazilian Real Buy 10/17/12 51,300 50,844 456 Brazilian Real Sell 10/17/12 51,300 51,277 (23) Euro Buy 10/17/12 7,131,916 6,980,407 151,509 Singapore Dollar Buy 10/17/12 792,113 793,506 (1,393) Singapore Dollar Sell 10/17/12 792,113 785,100 (7,013) South Korean Won Buy 10/17/12 13,779 13,450 329 Swiss Franc Buy 10/17/12 3,681,706 3,620,280 61,426 Taiwan Dollar Sell 10/17/12 25,217 23,610 (1,607) Turkish Lira Buy 10/17/12 8,828 8,749 79 State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 2,568,908 2,535,169 33,739 Brazilian Real Buy 10/17/12 975,926 967,920 8,006 Brazilian Real Sell 10/17/12 975,926 974,254 (1,672) British Pound Sell 10/17/12 2,472,574 2,436,499 (36,075) Canadian Dollar Sell 10/17/12 208,251 213,766 5,515 Chilean Peso Buy 10/17/12 97,838 96,429 1,409 Czech Koruna Buy 10/17/12 768,344 790,802 (22,458) Czech Koruna Sell 10/17/12 768,344 766,387 (1,957) Euro Sell 10/17/12 2,993,963 2,883,376 (110,587) Hungarian Forint Buy 10/17/12 421,542 411,170 10,372 Hungarian Forint Sell 10/17/12 421,542 412,212 (9,330) Japanese Yen Buy 10/17/12 2,455,592 2,442,603 12,989 Mexican Peso Buy 10/17/12 144,613 143,747 866 86 Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. New Zealand Dollar Sell 10/17/12 $398,098 $381,779 $(16,319) Norwegian Krone Buy 10/17/12 314,843 315,960 (1,117) Norwegian Krone Sell 10/17/12 314,843 310,604 (4,239) Polish Zloty Buy 10/17/12 815,370 820,248 (4,878) Polish Zloty Sell 10/17/12 815,370 784,626 (30,744) Singapore Dollar Sell 10/17/12 771,579 759,355 (12,224) South African Rand Buy 10/17/12 81,389 73,012 8,377 South Korean Won Buy 10/17/12 314,644 297,362 17,282 Swedish Krona Buy 10/17/12 696,154 694,987 1,167 Swiss Franc Buy 10/17/12 13,720 13,501 219 Swiss Franc Sell 10/17/12 13,720 13,779 59 Taiwan Dollar Sell 10/17/12 1,114,239 1,092,840 (21,399) Thai Baht Buy 10/17/12 677,973 667,704 10,269 Turkish Lira Buy 10/17/12 67,122 57,731 9,391 UBS AG Australian Dollar Buy 10/17/12 6,646,359 6,543,991 102,368 British Pound Sell 10/17/12 1,400,937 1,392,584 (8,353) Canadian Dollar Sell 10/17/12 1,443,213 1,432,415 (10,798) Czech Koruna Buy 10/17/12 1,150,596 1,170,686 (20,090) Czech Koruna Sell 10/17/12 1,150,596 1,155,018 4,422 Euro Buy 10/17/12 8,159,593 8,018,761 140,832 Hungarian Forint Buy 10/17/12 447,748 436,612 11,136 Hungarian Forint Sell 10/17/12 447,748 455,765 8,017 Indian Rupee Buy 10/17/12 618,882 607,184 11,698 Indian Rupee Sell 10/17/12 618,882 588,934 (29,948) Japanese Yen Sell 10/17/12 7,093,584 7,065,004 (28,580) Mexican Peso Buy 10/17/12 5,089 32,728 (27,639) New Zealand Dollar Sell 10/17/12 733,683 735,040 1,357 Norwegian Krone Buy 10/17/12 10,981,358 10,843,486 137,872 Philippines Peso Buy 10/17/12 486,734 483,666 3,068 Russian Ruble Buy 10/17/12 794,924 812,188 (17,264) Singapore Dollar Sell 10/17/12 1,010,818 994,532 (16,286) South African Rand Sell 10/17/12 15,276 23,978 8,702 Swedish Krona Buy 10/17/12 1,371,324 1,383,466 (12,142) Swedish Krona Sell 10/17/12 1,371,324 1,370,794 (530) Swiss Franc Sell 10/17/12 36,586 35,991 (595) Taiwan Dollar Sell 10/17/12 455,757 426,977 (28,780) Thai Baht Buy 10/17/12 483,072 475,702 7,370 Turkish Lira Buy 10/17/12 775,322 764,874 10,448 WestPac Banking Corp. Australian Dollar Buy 10/17/12 1,249,540 1,236,169 13,371 British Pound Sell 10/17/12 1,307,606 1,310,770 3,164 Canadian Dollar Buy 10/17/12 1,969,230 1,998,328 (29,098) Canadian Dollar Sell 10/17/12 1,969,230 1,978,197 8,967 Dynamic Asset Allocation Balanced Fund 87 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $297,292,501) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) WestPac Banking Corp. cont. Euro Sell 10/17/12 $15,443,451 $15,092,445 $(351,006) Japanese Yen Buy 10/17/12 1,151,160 1,146,611 4,549 Mexican Peso Buy 10/17/12 694,893 698,102 (3,209) Norwegian Krone Buy 10/17/12 3,036 3,046 (10) Norwegian Krone Sell 10/17/12 3,036 2,995 (41) Swedish Krona Buy 10/17/12 27,375 26,746 629 Swedish Krona Sell 10/17/12 27,374 27,511 137 Total FUTURES CONTRACTS OUTSTANDING at 9/30/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 37 $4,241,518 Dec-12 $(22,952) Canadian Government Bond 10 yr (Long) 23 3,211,718 Dec-12 28,203 Euro STOXX 50 Index (Short) 544 17,162,096 Dec-12 634,403 FTSE 100 Index (Short) 292 26,938,018 Dec-12 546,140 Japanese Government Bond 10 yr Mini (Short) 1 184,828 Dec-12 (761) MSCI EAFE Index Mini (Long) 67 5,018,970 Dec-12 (158,309) NASDAQ 100 Index E-Mini (Short) 337 18,818,080 Dec-12 68,592 OMXS 30 Index (Short) 315 5,155,051 Oct-12 131,154 Russell 2000 Index Mini (Short) 116 9,679,040 Dec-12 69,815 S&P 500 Index E-Mini (Long) 2,539 182,071,690 Dec-12 198,042 S&P 500 Index E-Mini (Short) 950 68,124,500 Dec-12 (77,900) S&P Mid Cap 400 Index E-Mini (Long) 526 51,889,900 Dec-12 (867,398) SGX MSCI Singapore Index (Short) 38 2,179,922 Oct-12 7,246 SPI 200 Index (Long) 57 6,480,222 Dec-12 (20,960) SPI 200 Index (Short) 50 5,684,406 Dec-12 24,402 Tokyo Price Index (Short) 152 14,315,736 Dec-12 (195,648) U.S. Treasury Bond 30 yr (Long) 236 35,252,500 Dec-12 (156,995) U.S. Treasury Bond Ultra 30 yr (Long) 51 8,426,156 Dec-12 (93,941) U.S. Treasury Bond Ultra 30 yr (Short) 1 165,219 Dec-12 1,881 U.S. Treasury Note 2 yr (Long) 253 55,794,406 Dec-12 27,753 U.S. Treasury Note 2 yr (Short) 151 33,300,219 Dec-12 (16,802) U.S. Treasury Note 5 yr (Long) 405 50,476,289 Dec-12 185,856 U.S. Treasury Note 5 yr (Short) 62 7,727,234 Dec-12 (30,149) U.S. Treasury Note 10 yr (Long) 158 21,090,531 Dec-12 98,872 U.S. Treasury Note 10 yr (Short) 111 14,816,766 Dec-12 (55,930) Total 88 Dynamic Asset Allocation Balanced Fund WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $13,693,018) Contract Expiration date/ amount strike price Value SPDR S&P rust (Put) 15,316 Nov-12/$134.00 $11,786 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. E $5,639,620 Aug-16/4.35 860,082 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E 6,141,710 Aug-16/4.28 148,617 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E 6,141,710 Aug-16/4.28 902,420 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,362,729 Jul-16/4.80 24,182 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,362,729 Jul-16/4.80 264,502 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,616,660 Jun-16/4.89 47,931 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. E 6,398,663 May-16/4.745 47,811 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. E 6,398,663 May-16/4.745 815,759 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,616,660 Jun-16/4.39 734,284 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,724,074 Jun-16/4.12 649,256 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,724,074 Jun-16/5.12 43,962 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. E 4,190,064 May-16/4.7575 29,749 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E 15,996,658 May-16/4.77 118,151 Dynamic Asset Allocation Balanced Fund 89 WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $13,693,018) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. E $4,190,064 May-16/4.7575 $519,149 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. E 15,996,658 May-16/4.77 1,994,575 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. E 158,406 May-16/4.60 1,300 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. E 158,406 May-16/4.60 18,486 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. E 23,092,447 Apr-16/5.02 324,218 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 5.02% versus the three month USD-LIBOR-BBA maturing April 2026. E 23,092,447 Apr-16/5.02 4,778,936 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 1,006,000 Oct-12/1.75 7,595 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. E 159,199 May-16/4.86 1,158 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. E 159,199 May-16/4.36 16,975 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 1,006,000 Oct-12/1.75 4,638 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,574,650 Jun-16/4.575 55,102 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. E 6,574,650 Jun-16/4.575 759,187 Total E Extended settlement date on premium. 90 Dynamic Asset Allocation Balanced Fund TBA SALE COMMITMENTS OUTSTANDING at 9/30/12 (proceeds receivable $1,041,094) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, October 1, 2042 $1,000,000 10/11/12 $1,055,547 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $5,110,000 $— 5/14/22 2.0215% 3 month USD- LIBOR-BBA $(210,329) 285,000 7,565 6/20/22 2.183% 3 month USD- LIBOR-BBA (7,791) Barclay’s Bank, PLC 14,046,000 E 11,560 12/19/14 0.45% 3 month USD- LIBOR-BBA (7,542) 211,000 E (177) 12/19/14 3 month USD- LIBOR-BBA 0.45% 110 741,000 E (46,224) 12/19/42 2.40% 3 month USD- LIBOR-BBA (9,152) 29,340,000 E 316,986 12/19/22 3 month USD- LIBOR-BBA 1.75% 269,161 524,000 E (2,383) 12/19/22 1.75% 3 month USD- LIBOR-BBA (1,529) 4,829,000 E (1,000) 12/19/17 3 month USD- LIBOR-BBA 0.90% 14,211 16,000,000 — 9/13/14 3 month USD- LIBOR-BBA 0.389% 5,842 25,000,000 — 9/13/17 3 month USD- LIBOR-BBA 0.8075% 61,359 3,600,000 — 9/13/22 3 month USD- LIBOR-BBA 1.7823% 31,146 4,200,000 — 9/13/42 3 month USD- LIBOR-BBA 2.633% 27,330 GBP 2,430,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (582,279) Citibank, N.A. $252,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 7,782 2,366,000 E 562 12/19/14 0.45% 3 month USD- LIBOR-BBA (2,656) 163,000 E 188 12/19/17 3 month USD- LIBOR-BBA 0.90% 701 6,434,000 E (50,187) 12/19/22 1.75% 3 month USD- LIBOR-BBA (39,700) 163,000 E (6,913) 12/19/42 2.40% 3 month USD- LIBOR-BBA 1,242 Dynamic Asset Allocation Balanced Fund 91 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International $72,818,000 E $(80,397) 12/19/14 3 month USD- LIBOR-BBA 0.45% $18,636 9,775,000 E 20,293 12/19/17 3 month USD- LIBOR-BBA 0.90% 51,084 827,000 E 73,464 12/19/42 3 month USD- LIBOR-BBA 2.40% 32,089 14,860,000 E 16,743 12/19/14 0.45% 3 month USD- LIBOR-BBA (3,466) 24,668,000 E 12,623 12/19/17 0.90% 3 month USD- LIBOR-BBA (65,082) 2,866,000 E (189,004) 12/19/42 2.40% 3 month USD- LIBOR-BBA (45,617) 3,446,000 E 63,040 12/19/22 3 month USD- LIBOR-BBA 1.75% 57,423 19,892,000 E (268,163) 12/19/22 1.75% 3 month USD- LIBOR-BBA (235,738) MXN 30,380,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 192,492 Deutsche Bank AG $128,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 3,864 95,973,000 E 93,875 12/19/14 0.45% 3 month USD- LIBOR-BBA (36,649) 2,041,000 E (633) 12/19/17 3 month USD- LIBOR-BBA 0.90% 5,796 8,521,000 E (80,167) 12/19/22 1.75% 3 month USD- LIBOR-BBA (66,278) KRW 2,271,000,000 — 4/24/17 3.54% 3 month KRW- CD-KSDA- BLOOMBERG (67,931) MXN 30,380,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 201,389 Goldman Sachs International $3,357,000 E 2,312 12/19/14 0.45% 3 month USD- LIBOR-BBA (2,253) 7,717,000 E (14,753) 12/19/17 0.90% 3 month USD- LIBOR-BBA (39,062) 970,000 15,260 12/19/22 3 month USD- LIBOR-BBA 1.75% 13,679 1,834,000 130,345 12/19/42 3 month USD- LIBOR-BBA 2.40% 38,590 GBP 2,430,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 273,828 JPMorgan Chase Bank NA $230,000 E (419) 12/19/17 0.90% 3 month USD- LIBOR-BBA (1,144) 787,000 E 236 12/19/22 1.75% 3 month USD- LIBOR-BBA 1,519 92 Dynamic Asset Allocation Balanced Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA cont. $776,000 E $17,550 12/19/22 3 month USD- LIBOR-BBA 1.75% $16,285 1,022,000 E (103,350) 12/19/42 2.40% 3 month USD- LIBOR-BBA (52,219) CAD 2,470,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR (69,347) CAD 3,922,000 — 5/2/15 3 month CAD- BA-CDOR 1.6575% 33,766 MXN 10,354,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (62,076) MXN 13,389,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (80,105) MXN 4,340,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 29,660 MXN 49,187,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (188,173) MXN 7,830,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 44,308 UBS AG CHF 16,257,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (104,047) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $19,713 1/12/38 6.50% (1 month Synthetic TRS $(93) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 107,794 1/12/38 (6.50%) 1 month Synthetic MBX (254) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,700,000 4/7/16 (2.63%) USA Non Revised (109,308) Consumer Price Index-Urban (CPI-U) 762,764 1/12/41 4.00% (1 month Synthetic TRS (20,810) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools Dynamic Asset Allocation Balanced Fund 93 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $124,837 1/12/40 5.00% (1 month Synthetic MBX $449 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,051,104 1/12/40 4.50% (1 month Synthetic MBX (1,746) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,830,536 1/12/41 5.00% (1 month Synthetic MBX 6,587 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,100,546 1/12/41 5.00% (1 month Synthetic MBX 3,960 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 210,169 1/12/40 5.00% (1 month Synthetic MBX 757 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 682,128 1/12/40 5.00% (1 month Synthetic MBX 2,455 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 494,608 1/12/40 5.00% (1 month Synthetic MBX 1,780 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 846,093 1/12/41 5.00% (1 month Synthetic MBX 3,045 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 827,322 1/12/41 5.00% (1 month Synthetic MBX 2,977 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 326 2/13/13 (3 month USD- A basket 1,041,188 LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks baskets 156 2/13/13 3 month USD- A basket 497,464 LIBOR-BBA plus (CGPUTQL2) 0.10% of common stocks units 7,226 2/13/13 3 month USD- Russell 1000 (836,580) LIBOR-BBA minus Total Return Index 0.15% units 4,318 2/13/13 3 month USD- Russell 1000 (499,889) LIBOR-BBA minus Total Return Index 0.15% 94 Dynamic Asset Allocation Balanced Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Credit Suisse International $4,821,600 1/12/41 4.50% (1 month Synthetic MBX $19,855 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools Goldman Sachs International 2,690,000 3/1/16 2.47% USA Non Revised 35,051 Consumer Price Index-Urban (CPI-U) 2,017,500 3/3/16 2.45% USA Non Revised 24,906 Consumer Price Index-Urban (CPI-U) 91,646 1/12/38 6.50% (1 month Synthetic TRS (432) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 3,906,451 1/12/41 4.00% (1 month Synthetic TRS (106,579) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 7,550 1/12/38 6.50% (1 month Synthetic TRS (36) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 572,435 1/12/41 4.00% (1 month Synthetic TRS (15,618) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 98,776 1/12/38 (6.50%) 1 month Synthetic MBX (233) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 118,490 1/12/38 (6.50%) 1 month Synthetic MBX (279) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,950,331 1/12/41 4.00% (1 month Synthetic TRS (53,211) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,186,289 1/12/38 (6.50%) 1 month Synthetic MBX (5,151) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,864,000 4/3/17 2.3225% USA Non Revised 13,644 Consumer Price Index-Urban (CPI-U) Dynamic Asset Allocation Balanced Fund 95 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,864,000 4/4/17 2.35% USA Non Revised $16,403 Consumer Price Index-Urban (CPI-U) 1,864,000 4/5/17 2.355% USA Non Revised 16,925 Consumer Price Index-Urban (CPI-U) 1,864,000 4/5/22 2.66% USA Non Revised 18,265 Consumer Price Index-Urban (CPI-U) GBP 1,163,000 3/30/17 (3.0925%) GBP Non-revised (54,049) UK Retail Price Index GBP 1,163,000 4/2/17 (3.085%) GBP Non-revised (59,326) UK Retail Price Index GBP 2,326,000 9/20/17 2.6625% GBP Non-revised 11,636 UK Retail Price Index GBP 1,163,000 9/21/17 2.66% GBP Non-revised 5,565 UK Retail Price Index GBP 1,163,000 4/3/17 (3.09%) GBP Non-revised (59,833) UK Retail Price Index GBP 1,163,000 4/3/22 (3.21%) GBP Non-revised (117,977) UK Retail Price Index JPMorgan Chase Bank NA shares 804,010 10/22/12 (3 month USD- iShares MSCI 3,000,144 LIBOR-BBA plus Emerging Markets 0.04%) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC DJ CDX NA IG Series 18 Index BBB+/P $25,108 $6,170,000 6/20/17 100 bp $54,203 DJ CDX NA IG Series 18 Index BBB+/P (361) 165,000 6/20/17 100 bp 417 96 Dynamic Asset Allocation Balanced Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. DJ CDX EM Series 11 Index — $(8,100) $300,000 6/20/14 (500 bp) $(30,623) DJ CDX NA IG Series 18 Index BBB+/P 73,942 7,070,000 6/20/17 100 bp 107,281 DJ CDX NA IG Series 18 Index BBB+/P (16,084) 4,070,000 6/20/17 100 bp 3,108 Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (13,976) 1,570,000 12/20/19 (100 bp) 251,241 DJ CDX NA HY Series 18 Index B+/P 853,825 24,151,050 6/20/17 500 bp 1,018,965 DJ CDX NA IG Series 18 Index BBB+/P 38,145 4,470,000 6/20/17 100 bp 59,224 DJ CDX NA IG Series 18 Index BBB+/P 1,358 1,295,000 6/20/17 100 bp 7,465 Deutsche Bank AG DJ CDX EM Series 11 Index — (37,840) 1,720,000 6/20/14 (500 bp) (166,970) DJ CDX NA HY Series 18 Index B+/P 912,634 34,419,330 6/20/17 500 bp 1,147,985 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 580,000 9/20/13 715 bp 51,138 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 800,000 9/20/13 477 bp 44,728 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 800,000 9/20/13 535 bp 50,782 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $605,000 9/20/13 495 bp 26,023 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 178,448 6,730,020 6/20/17 500 bp 224,466 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2012. Securities rated by Putnam are indicated by “/P.” Dynamic Asset Allocation Balanced Fund 97 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $24,078,080 $10,355,401 $— Capital goods 24,874,473 5,861,475 — Communication services 24,271,544 6,012,049 — Conglomerates 13,545,449 1,578,014 — Consumer cyclicals 55,446,177 12,273,479 6 Consumer staples 44,612,898 12,259,339 3,740 Energy 48,662,415 8,353,446 — Financials 74,815,102 23,199,056 — Health care 55,728,848 10,524,731 — Technology 109,373,020 4,713,708 — Transportation 4,445,291 2,547,464 — Utilities and power 13,306,333 3,783,476 — Total common stocks Asset-backed securities — 78,397 — Commodity linked notes — 11,047,796 — Convertible bonds and notes — 839,186 — Convertible preferred stocks 145,860 489,533 — Corporate bonds and notes — 242,976,020 — Foreign government and agency bonds and notes — 11,776,378 — Investment Companies 9,906,308 — — Mortgage-backed securities — 48,567,352 — Municipal bonds and notes — 437,467 — Preferred stocks 114,092 1,195,874 — Purchased options outstanding — 11,868,558 — Senior loans — 6,012,767 — U.S. Government and Agency Mortgage Obligations — 138,114,922 — Warrants 1,513 1,083 10,152 Short-term investments 305,120,654 81,528,236 — Totals by level 98 Dynamic Asset Allocation Balanced Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(402,130) $— Futures contracts 324,614 — — Written options — (13,179,811) — TBA sale commitments — (1,055,547) — Interest rate swap contracts — (485,705) — Total return swap contracts — 2,781,652 — Credit default contracts — 842,334 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 99 Statement of assets and liabilities 9/30/12 ASSETS Investment in securities, at value, including $1,395,754 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,058,038,297) $1,166,518,202 Affiliated issuers (identified cost $298,338,960) (Notes 1 and 6) 298,338,960 Cash 19,325 Foreign currency (cost $3,235,195) (Note 1) 2,946,002 Dividends, interest and other receivables 6,391,216 Receivable for shares of the fund sold 4,568,566 Receivable for investments sold 26,736,626 Receivable for sales of delayed delivery securities (Note 1) 1,041,927 Unrealized appreciation on swap contracts (Note 1) 9,203,374 Receivable for variation margin (Note 1) 163,867 Unrealized appreciation on forward currency contracts (Note 1) 2,100,800 Premium paid on swap contracts (Note 1) 920,131 Total assets LIABILITIES Distributions payable to shareholders 500 Payable for investments purchased 28,149,863 Payable for purchases of delayed delivery securities (Note 1) 137,620,444 Payable for shares of the fund repurchased 6,923,565 Payable for compensation of Manager (Note 2) 575,287 Payable for investor servicing fees (Note 2) 379,878 Payable for custodian fees (Note 2) 96,300 Payable for Trustee compensation and expenses (Note 2) 292,959 Payable for administrative services (Note 2) 5,729 Payable for distribution fees (Note 2) 735,436 Unrealized depreciation on forward currency contracts (Note 1) 2,502,930 Written options outstanding, at value (premiums $13,693,018) (Notes 1 and 3) 13,179,811 Premium received on swap contracts (Note 1) 2,866,062 Unrealized depreciation on swap contracts (Note 1) 4,119,162 TBA sale commitments, at value (proceeds receivable $1,041,094) (Note 1) 1,055,547 Collateral on securities loaned, at value (Note 1) 1,484,760 Collateral on certain derivative contracts, at value (Note 1) 8,266,454 Other accrued expenses 340,069 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,369,958,701 Distributions in excess of net investment income (Note 1) (5,723,446) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (167,568,775) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 113,687,760 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 100 Dynamic Asset Allocation Balanced Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($899,120,943 divided by 75,633,428 shares) $11.89 Offering price per class A share (100/94.25 of $11.89)* $12.62 Net asset value and offering price per class B share ($85,832,543 divided by 7,246,847 shares)** $11.84 Net asset value and offering price per class C share ($98,191,975 divided by 8,426,652 shares)** $11.65 Net asset value and redemption price per class M share ($21,875,755 divided by 1,842,913 shares) $11.87 Offering price per class M share (100/96.50 of $11.87)* $12.30 Net asset value, offering price and redemption price per class R share ($11,821,262 divided by 1,000,853 shares) $11.81 Net asset value, offering price and redemption price per class R5 share ($10,543 divided by 886 shares) $11.90 Net asset value, offering price and redemption price per class R6 share ($10,545 divided by 886 shares) $11.90 Net asset value, offering price and redemption price per class Y share ($193,490,674 divided by 16,256,864 shares) $11.90 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 101 Statement of operations Year ended 9/30/12 INVESTMENT INCOME Interest (net of foreign tax of $8,896) (including interest income of $270,678 from investments in affiliated issuers) (Note 6) $22,446,600 Dividends (net of foreign tax of $307,312) 13,502,643 Securities lending (Note 1) 52,304 Total investment income EXPENSES Compensation of Manager (Note 2) 6,843,794 Investor servicing fees (Note 2) 2,434,962 Custodian fees (Note 2) 249,957 Trustee compensation and expenses (Note 2) 108,749 Administrative services (Note 2) 38,915 Distribution fees (Note 2) 4,272,399 Other 649,030 Total expenses Expense reduction (Note 2) (56,424) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $7,073) (Notes 1 and 3) 60,019,894 Net realized loss on swap contracts (Note 1) (35,306,666) Net realized gain on futures contracts (Note 1) 28,498,836 Net realized loss on foreign currency transactions (Note 1) (26,553) Net realized loss on written options (Notes 1 and 3) (6,259,280) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (3,867,502) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 176,623,151 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 102 Dynamic Asset Allocation Balanced Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/12 Year ended 9/30/11 Operations: Net investment income $21,460,165 $25,455,269 Net realized gain on investments and foreign currency transactions 46,926,231 57,556,207 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 172,755,649 (87,606,619) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (14,910,054) (35,840,251) Class B (831,938) (3,326,863) Class C (958,614) (3,170,220) Class M (268,070) (740,848) Class R (167,788) (380,070) Class R5 (48) — Class R6 (50) — Class Y (3,523,769) (7,197,201) Increase in capital from settlement payments (Note 9) — 123,114 Decrease from capital share transactions (Note 4) (133,881,070) (66,213,432) Total increase (decrease) in net assets NET ASSETS Beginning of year 1,223,753,596 1,345,094,510 End of year (including distributions in excess of net investment income of $5,723,446 and $5,890,344, respectively) The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 103 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) turnover (%) d Class A September 30, 2012 .20 1.89 (.19) — — 1.06 1.06 1.76 182 September 30, 2011 .21 (.28) (.41) — — e 1.06 1.06 1.91 158 September 30, 2010 .27 .94 (.56) — f — 1.10 g 1.10 g 2.71 g 138 September 30, 2009 .21 .05 h (.45) — f — 1.23 g,i 1.13 g 2.54 g 201 September 30, 2008 .36 (2.81) (.28) — f — 1.09 g 1.09 g 3.07 g 124 Class B September 30, 2012 .11 1.89 (.11) — — 1.81 1.81 1.02 182 September 30, 2011 .13 (.29) (.32) — — e 1.81 1.81 1.15 158 September 30, 2010 .20 .93 (.48) — f — 1.85 g 1.85 g 1.97 g 138 September 30, 2009 .14 .07 h (.39) — f — 1.98 g,i 1.88 g 1.76 g 201 September 30, 2008 .27 (2.78) (.19) — f — 1.84 g 1.84 g 2.30 g 124 Class C September 30, 2012 .11 1.85 (.11) — — 1.81 1.81 1.01 182 September 30, 2011 .13 (.28) (.33) — — e 1.81 1.81 1.16 158 September 30, 2010 .19 .92 (.48) — f — 1.85 g 1.85 g 1.96 g 138 September 30, 2009 .15 .04 h (.39) — f — 1.98 g,i 1.88 g 1.79 g 201 September 30, 2008 .27 (2.76) (.19) — f — 1.84 g 1.84 g 2.32 g 124 Class M September 30, 2012 .14 1.89 (.14) — — 1.56 1.56 1.27 182 September 30, 2011 .15 (.28) (.35) — — e 1.56 1.56 1.41 158 September 30, 2010 .22 .93 (.50) — f — 1.60 g 1.60 g 2.20 g 138 September 30, 2009 .17 .05 h (.41) — f — 1.73 g,i 1.63 g 2.04 g 201 September 30, 2008 .30 (2.80) (.22) — f — 1.59 g 1.59 g 2.58 g 124 Class R September 30, 2012 .17 1.88 (.17) — — 1.31 1.31 1.52 182 September 30, 2011 .18 (.28) (.38) — — e 1.31 1.31 1.66 158 September 30, 2010 .25 .92 (.53) — f — 1.35 g 1.35 g 2.45 g 138 September 30, 2009 .19 .04 h (.43) — f — 1.48 g,i 1.38 g 2.31 g 201 September 30, 2008 .33 (2.79) (.26) — f — 1.34 g 1.34 g 2.83 g 124 Class R5 September 30, 2012† .06 .55 (.05) — — 5.41 * .19 * .19 * .47 * 182 Class R6 September 30, 2012† .06 .56 (.06) — — 5.44 * .16 * .16 * .49 * 182 Class Y September 30, 2012 .23 1.89 (.22) — — .81 .81 2.01 182 September 30, 2011 .24 (.29) (.44) — — e .81 .81 2.16 158 September 30, 2010 .30 .94 (.58) — f — .85 g .85 g 2.99 g 138 September 30, 2009 .24 .03 h (.47) — f — .98 g,i .88 g 2.88 g 201 September 30, 2008 .39 (2.81) (.31) — f — .84 g .84 g 3.33 g 124 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 104 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Balanced Fund 105 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). f Amount represents less than $0.01 per share. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.12 September 30, 2008 <0.01 h The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 106 Dynamic Asset Allocation Balanced Fund Notes to financial statements 9/30/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from October 1, 2011 through September 30, 2012. Putnam Dynamic Asset Allocation Balanced Fund (the fund) (which changed its name from Putnam Asset Allocation: Balanced Portfolio on November 30, 2011) is a diversified series of Putnam Asset Allocation Funds (the Trust) a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks total return. Total return is composed of capital appreciation and income. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. The fund also invests in fixed income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). The fund may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering classR5 and classR6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Dynamic Asset Allocation Balanced Fund 107 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. 108 Dynamic Asset Allocation Balanced Fund Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $348,500,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or Dynamic Asset Allocation Balanced Fund 109 loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $640,500,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,960,600,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and 110 Dynamic Asset Allocation Balanced Fund market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,084,674 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,495,786 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $8,397,161. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, Dynamic Asset Allocation Balanced Fund 111 equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $1,408,606. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $1,484,760. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 112 Dynamic Asset Allocation Balanced Fund At September 30, 2012, the fund had a capital loss carryover of $159,237,370 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $79,492,513 N/A $79,492,513 September 30, 2017 79,744,857 N/A 79,744,857 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, realized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $632,936 to increase distributions in excess of net investment income, $10,979,194 to decrease paid-in-capital and $11,612,130 to decrease accumulated net realized losses. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Unrealized appreciation $129,909,651 Unrealized depreciation (28,886,375) Net unrealized appreciation 101,023,276 Capital loss carryforward (159,237,370) Cost for federal income tax purposes $1,363,833,886 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal Dynamic Asset Allocation Balanced Fund 113 year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class A $1,676,753 Class B 169,875 Class C 182,966 Class M 41,341 Class R 21,536 Class R5 4 Class R6 1 Class Y 342,486 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $3,174 under the expense offset arrangements and by $53,250 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,001, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 114 Dynamic Asset Allocation Balanced Fund The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: Class A $2,201,103 Class B 890,733 Class C 961,130 Class M 162,894 Class R 56,539 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $155,803 and $1,696 from the sale of classA and classM shares, respectively, and received $73,902 and $4,185 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $119 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,654,737,759 and $1,745,607,209, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $28,317,688 and $28,306,393, respectively. Written option transactions during the reporting period are summarized as follows: Written swap Written Written equity Written option contract swap option option contract equity option amounts premiums amounts premiums Written options outstanding at the beginning of the USD $407,839,964 $18,712,494 — $— reporting period CHF 14,050,000 $18,862 — $— Options opened USD 308,009,740 18,972,479 15,316 11,028 CHF — Options exercised USD (106,690,258) (2,743,887) — — CHF — Options expired USD — CHF — Options closed USD (446,677,306) (21,259,096) — — CHF (14,050,000) (18,862) — — Written options outstanding at the end of the USD $162,482,140 $13,681,990 15,316 $11,028 reporting period CHF — $— — $— Dynamic Asset Allocation Balanced Fund 115 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/12 Year ended 9/30/11 ClassA Shares Amount Shares Amount Shares sold 8,927,475 $99,884,741 12,656,859 $140,048,356 Shares issued in connection with reinvestment of distributions 1,257,056 14,150,244 3,120,612 33,702,218 10,184,531 114,034,985 15,777,471 173,750,574 Shares repurchased (18,967,701) (209,753,686) (20,292,861) (225,488,831) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassB Shares Amount Shares Amount Shares sold 745,478 $8,333,663 1,114,460 $12,262,452 Shares issued in connection with reinvestment of distributions 69,627 778,171 282,899 3,039,823 815,105 9,111,834 1,397,359 15,302,275 Shares repurchased (2,501,001) (27,815,958) (3,458,907) (38,094,803) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassC Shares Amount Shares Amount Shares sold 943,190 $10,359,394 1,847,500 $20,037,087 Shares issued in connection with reinvestment of distributions 79,629 877,473 264,718 2,802,074 1,022,819 11,236,867 2,112,218 22,839,161 Shares repurchased (1,912,370) (20,815,164) (2,342,774) (25,274,466) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassM Shares Amount Shares Amount Shares sold 426,293 $4,652,129 207,031 $2,279,460 Shares issued in connection with reinvestment of distributions 23,285 260,892 65,702 708,102 449,578 4,913,021 272,733 2,987,562 Shares repurchased (526,338) (5,887,498) (609,822) (6,737,090) Net decrease 116 Dynamic Asset Allocation Balanced Fund Year ended 9/30/12 Year ended 9/30/11 ClassR Shares Amount Shares Amount Shares sold 301,013 $3,317,231 333,038 $3,629,499 Shares issued in connection with reinvestment of distributions 14,371 160,644 35,151 377,200 315,384 3,477,875 368,189 4,006,699 Shares repurchased (328,610) (3,667,736) (277,429) (3,037,767) Net increase (decrease) For the period 7/3/12 (commencement of operations) to 9/30/12 ClassR5 Shares Amount Shares sold 882 $10,000 Shares issued in connection with reinvestment of distributions 4 48 886 10,048 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 9/30/12 ClassR6 Shares Amount Shares sold 882 $10,000 Shares issued in connection with reinvestment of distributions 4 50 886 10,050 Shares repurchased — — Net increase Year ended 9/30/12 Year ended 9/30/11 ClassY Shares Amount Shares Amount Shares sold 3,588,665 $40,460,899 5,965,085 $65,875,452 Shares issued in connection with reinvestment of distributions 308,616 3,477,340 662,614 7,161,981 3,897,281 43,938,239 6,627,699 73,037,433 Shares repurchased (4,756,731) (52,673,947) (5,492,896) (59,504,179) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR5 886 100% $10,543 ClassR6 886 100 10,545 At the close of the reporting period, a shareholder of record owned 5.8% of the outstanding shares of the fund. Dynamic Asset Allocation Balanced Fund 117 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $993,987 Payables $151,653 Foreign exchange contracts Receivables 2,100,800 Payables 2,502,930 Investments, Receivables, Net assets— Unrealized Payables, Net assets— Equity contracts appreciation 6,251,730* Unrealized depreciation 2,668,470* Investments, Receivables, Net assets— Unrealized Payables, Net assets— Interest rate contracts appreciation 13,738,704* Unrealized depreciation 15,999,908* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $6,894,491 $6,894,491 Foreign exchange contracts — — (303,207) — $(303,207) Equity contracts — 20,801,111 — (8,185,413) $12,615,698 Interest rate contracts (9,768,183) 7,697,725 — (34,015,744) $(36,086,202) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $4,837,153 $4,837,153 Foreign exchange contracts — — — (3,514,836) — $(3,514,836) Equity contracts 948 140 7,786,317 — 11,346,574 $19,133,979 Interest rate contracts 2,500,030 — (2,685,575) — 37,142,406 $36,956,861 Total † For the reporting period, the transaction volume for warrants was minimal. 118 Dynamic Asset Allocation Balanced Fund Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value Market value at beginning of Purchase Sale Income at end of Name of affiliate reporting period cost proceeds distributions reporting period Putnam Money Market Liquidity Fund* $251,766,636 $480,345,686 $435,258,122 $270,678 $296,854,200 Market values are shown for those securities affiliated at the close of the reporting period. * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $120,127 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $2,987 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. Dynamic Asset Allocation Balanced Fund 119 In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 120 Dynamic Asset Allocation Balanced Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Asset Allocation Funds and Shareholders of Putnam Dynamic Asset Allocation Conservative Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Conservative Fund (the “fund”) (formerly Putnam Asset Allocation Fund: Conservative Portfolio) at September 30, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 13, 2012 Dynamic Asset Allocation Conservative Fund 23 The fund’s portfolio 9/30/12 COMMON STOCKS (34.5%)* Shares Value Basic materials (2.2%) Agrium, Inc. (Canada) 201 $20,795 Albemarle Corp. 4,600 242,328 American Vanguard Corp. 1,040 36,192 Andersons, Inc. (The) 126 4,745 Archer Daniels-Midland Co. 682 18,537 Arkema (France) 171 16,063 Assa Abloy AB Class B (Sweden) 13,237 429,626 BASF SE (Germany) 6,359 537,320 Bemis Co., Inc. 6,100 191,967 BHP Billiton PLC (United Kingdom) 9,090 283,871 BHP Billiton, Ltd. (Australia) 14,984 513,405 Black Earth Farming, Ltd. SDR (Jersey) † 2,463 4,593 Buckeye Technologies, Inc. 1,781 57,099 Cambrex Corp. † 5,659 66,380 CF Industries Holdings, Inc. 3,036 674,721 Chicago Bridge & Iron Co., NV (Netherlands) 6,200 236,158 Cliffs Natural Resources, Inc. 1,782 69,730 Cresud S.A.C.I.F. y A. ADR (Argentina) 503 4,110 Cytec Industries, Inc. 2,800 183,456 Domtar Corp. (Canada) 2,000 156,580 Eagle Materials, Inc. 1,039 48,064 Evraz PLC (United Kingdom) 89,461 357,657 Fortune Brands Home & Security, Inc. † 10,600 286,306 Furmanite Corp. † 5,098 28,957 Georgia Gulf Corp. 585 21,189 Golden Agri-Resources, Ltd. (Singapore) 25,000 13,389 GrainCorp, Ltd. (Australia) 1,402 13,023 Incitec Pivot, Ltd. (Australia) 4,025 12,372 Innophos Holdings, Inc. 1,723 83,548 Innospec, Inc. † 1,927 65,364 Intrepid Potash, Inc. † 320 6,874 K&S AG (Germany) 1,130 55,681 KapStone Paper and Packaging Corp. † 2,145 48,027 Koninklijke DSM NV (Netherlands) 4,904 245,148 Kraton Performance Polymers, Inc. † 908 23,699 Kronos Worldwide, Inc. 2,922 43,655 KWS Saat AG (Germany) 26 6,936 L.B. Foster Co. Class A 671 21,700 Landec Corp. † 3,071 35,163 Linde AG (Germany) 1,812 312,403 LSB Industries, Inc. † 5,165 226,589 LyondellBasell Industries NV Class A (Netherlands) 14,358 741,734 Minerals Technologies, Inc. 338 23,974 Monsanto Co. 18,921 1,722,189 Mosaic Co. (The) 235 13,538 24 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (34.5%)* cont. Shares Value Basic materials cont. Nitto Denko Corp. (Japan) 11,900 $566,737 NN, Inc. † 4,572 38,816 Nufarm, Ltd. (Australia) 2,007 12,591 OM Group, Inc. † 1,554 28,811 PolyOne Corp. 5,283 87,539 Potash Corp. of Saskatchewan, Inc. (Canada) 687 29,830 PPG Industries, Inc. 6,600 757,944 PT Astra Agro Lestari Tbk (Indonesia) 3,000 6,856 Rio Tinto PLC (United Kingdom) 8,788 410,807 Rio Tinto, Ltd. (Australia) 4,657 255,494 Sealed Air Corp. 5,980 92,451 SLC Agricola SA (Brazil) 508 5,450 Sociedad Quimica y Minera de Chile SA ADR (Chile) 463 28,539 Steel Dynamics, Inc. 12,100 135,883 Stillwater Mining Co. † 3,004 35,417 Syngenta AG (Switzerland) 861 321,756 Trex Co., Inc. † 1,528 52,135 Tronox, Ltd. Class A 1,534 34,745 Valspar Corp. 5,000 280,500 Vilmorin & Cie (France) 59 7,101 Viterra, Inc. (Canada) 1,128 18,484 voestalpine AG (Austria) 8,091 243,107 W.R. Grace & Co. † 1,453 85,843 Westlake Chemical Corp. 1,500 109,590 Wilmar International, Ltd. (Singapore) 4,000 10,548 Yara International ASA (Norway) 389 19,537 Capital goods (1.8%) ABB, Ltd. (Switzerland) 15,034 282,631 AGCO Corp. † 613 29,105 Aisin Seiki Co., Ltd. (Japan) 7,900 224,518 American Axle & Manufacturing Holdings, Inc. † 2,315 26,090 Applied Industrial Technologies, Inc. 1,864 77,226 AZZ, Inc. 1,115 42,348 Cascade Corp. 1,353 74,063 Chart Industries, Inc. † 1,546 114,172 Chase Corp. 1,837 33,746 CNH Global NV (Netherlands) † 422 16,361 Cobham PLC (United Kingdom) 73,043 262,089 Cummins, Inc. 8,600 793,006 Deere & Co. 329 27,139 Dover Corp. 9,276 551,829 DXP Enterprises, Inc. † 1,238 59,139 Emerson Electric Co. 30,017 1,448,921 European Aeronautic Defense and Space Co. NV (France) S 10,928 347,417 Fluor Corp. 9,045 509,053 Franklin Electric Co., Inc. 1,251 75,673 Dynamic Asset Allocation Conservative Fund 25 COMMON STOCKS (34.5%)* cont. Shares Value Capital goods cont. Fuji Electric Co., Ltd. (Japan) 85,000 $173,025 Gardner Denver, Inc. 847 51,167 Generac Holdings, Inc. 1,545 35,365 Global Power Equipment Group, Inc. 1,172 21,670 Great Lakes Dredge & Dock Corp. 14,481 111,504 Greenbrier Companies, Inc. † 4,236 68,369 IHI Corp. (Japan) 46,000 102,479 JGC Corp. (Japan) 9,000 300,241 Lindsay Corp. 217 15,617 Lockheed Martin Corp. 11,603 1,083,488 McDermott International, Inc. † 23,593 288,306 NACCO Industries, Inc. Class A 341 42,765 Raytheon Co. 16,431 939,196 Schindler Holding AG (Switzerland) 1,618 199,177 Singapore Technologies Engineering, Ltd. (Singapore) 28,000 80,633 Smith & Wesson Holding Corp. † 3,109 34,230 Standard Motor Products, Inc. 3,360 61,891 Standex International Corp. 950 42,228 Staples, Inc. 30,400 350,208 Sturm Ruger & Co., Inc. 1,053 52,113 Tetra Tech, Inc. † 861 22,610 Textron, Inc. 15,400 403,018 TriMas Corp. † 5,400 130,194 Valmont Industries, Inc. 669 87,974 Vinci SA (France) 6,385 272,882 Communication services (1.8%) Allot Communications, Ltd. (Israel) † 1,563 41,451 Aruba Networks, Inc. † 1,557 35,009 AT&T, Inc. 32,591 1,228,681 BroadSoft, Inc. † 741 30,396 BT Group PLC (United Kingdom) 166,270 620,178 CalAmp Corp. † 3,321 27,265 Cincinnati Bell, Inc. † 11,323 64,541 Comcast Corp. Class A 69,200 2,475,284 Comtech Telecommunications Corp. 1,819 50,277 Deutsche Telekom AG (Germany) 14,119 173,759 EchoStar Corp. Class A † 8,083 231,659 France Telecom SA (France) 17,976 217,315 HSN, Inc. 1,700 83,385 IAC/InterActiveCorp. 7,300 380,038 InterDigital, Inc. 454 16,925 InterXion Holding NV (Netherlands) † 1,636 37,170 Kabel Deutschland Holding AG (Germany) † 2,904 207,479 Loral Space & Communications, Inc. 913 64,914 NeuStar, Inc. Class A † 1,901 76,097 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 6,900 327,416 26 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (34.5%)* cont. Shares Value Communication services cont. NTELOS Holdings Corp. 3,269 $56,783 NTT DoCoMo, Inc. (Japan) 89 144,336 Premiere Global Services, Inc. † 2,281 21,327 Tele2 AB Class B (Sweden) 8,348 151,763 Telefonica SA (Spain) 16,055 214,086 USA Mobility, Inc. 2,617 31,064 Verizon Communications, Inc. 58,332 2,658,189 Vodafone Group PLC (United Kingdom) 87,221 248,236 Conglomerates (0.8%) AMETEK, Inc. 13,350 473,258 Danaher Corp. 23,200 1,279,480 General Electric Co. 62,715 1,424,258 Marubeni Corp. (Japan) 11,000 70,141 Siemens AG (Germany) 2,309 230,581 Tyco International, Ltd. 20,500 1,153,330 Consumer cyclicals (3.9%) Advance Auto Parts, Inc. 3,500 239,540 Aeon Co., Ltd. (Japan) 13,800 155,821 Alliance Data Systems Corp. † 3,500 496,825 Beazer Homes USA, Inc. † 30,034 106,621 Bed Bath & Beyond, Inc. † 9,800 617,400 Belo Corp. Class A 15,958 124,951 Big Lots, Inc. † 2,256 66,732 Bluegreen Corp. † 4,721 29,648 Brunswick Corp. 739 16,724 Buckle, Inc. (The) 799 36,299 Bunzl PLC (United Kingdom) 11,881 213,149 Cabela’s, Inc. † 1,477 80,762 Cash America International, Inc. 669 25,803 CBS Corp. Class B 25,000 908,250 Christian Dior SA (France) 1,882 253,267 Coach, Inc. 10,682 598,406 Compass Group PLC (United Kingdom) 11,751 129,965 Conn’s, Inc. † 3,434 75,720 Cooper Tire & Rubber Co. 6,143 117,823 Corporate Executive Board Co. (The) 570 30,569 Crocs, Inc. † 2,195 35,581 Daihatsu Motor Co., Ltd. (Japan) 10,000 166,700 Daimler AG (Registered Shares) (Germany) 4,363 211,620 Deckers Outdoor Corp. † 523 19,163 Deluxe Corp. 3,113 95,133 Demand Media, Inc. † 1,668 18,131 Destination Maternity Corp. 3,808 71,210 Dillards, Inc. Class A 4,300 310,976 Dolby Laboratories, Inc. Class A † 4,300 140,825 Dynamic Asset Allocation Conservative Fund 27 COMMON STOCKS (34.5%)* cont. Shares Value Consumer cyclicals cont. Dun & Bradstreet Corp. (The) 3,100 $246,822 Elders, Ltd. (Australia) † 12,016 3,101 Expedia, Inc. 5,400 312,336 Express, Inc. † 2,898 42,948 Fiat Industrial SpA (Italy) 18,473 181,208 Finish Line, Inc. (The) Class A 3,939 89,573 Foot Locker, Inc. 17,400 617,700 Francesca’s Holdings Corp. † 1,598 49,107 GameStop Corp. Class A 1,678 35,238 Gannett Co., Inc. 13,500 239,625 General Motors Co. † 28,200 641,550 Genesco, Inc. † 387 25,825 Global Cash Access Holdings, Inc. † 4,465 35,943 Goodyear Tire & Rubber Co. (The) † 5,899 71,909 Hakuhodo DY Holdings, Inc. (Japan) 4,340 292,393 Helen of Troy, Ltd. † 1,055 33,581 HMS Holdings Corp. † 259 8,658 Home Depot, Inc. (The) 29,208 1,763,287 Indofood Agri Resources, Ltd. (Singapore) 4,000 4,432 Isuzu Motors, Ltd. (Japan) 72,000 347,490 KAR Auction Services, Inc. † 2,771 54,700 La-Z-Boy, Inc. † 6,076 88,892 LeapFrog Enterprises, Inc. † 6,260 56,465 Lear Corp. 5,300 200,287 Lowe’s Cos., Inc. 20,979 634,405 Lumber Liquidators Holdings, Inc. † 408 20,677 M.D.C. Holdings, Inc. 1,007 38,780 Macy’s, Inc. 16,500 620,730 Marriott International, Inc. Class A 11,400 445,740 McGraw-Hill Cos., Inc. (The) 12,100 660,539 MGM China Holdings, Ltd. (Hong Kong) 110,800 190,940 Mitsubishi Motors Corp. (Japan) † 168,000 154,918 News Corp. Class A 45,541 1,117,121 Next PLC (United Kingdom) 7,566 422,473 O’Reilly Automotive, Inc. † 5,400 451,548 OPAP SA (Greece) 10,296 53,063 PetSmart, Inc. 5,600 386,288 Pier 1 Imports, Inc. 1,120 20,989 Priceline.com, Inc. † 642 397,225 Publicis Group SA (France) 5,584 313,083 Randstad Holding NV (Netherlands) 1,522 50,725 Rent-A-Center, Inc. 1,204 42,236 RPX Corp. † 1,833 20,548 Ryland Group, Inc. (The) 3,550 106,500 Scania AB Class B (Sweden) 10,239 188,500 Scholastic Corp. 1,392 44,238 28 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (34.5%)* cont. Shares Value Consumer cyclicals cont. Sinclair Broadcast Group, Inc. Class A 7,483 $83,884 SJM Holdings, Ltd. (Hong Kong) 97,000 210,064 Sonic Automotive, Inc. Class A 9,708 184,258 Spectrum Brands Holdings, Inc. † 1,251 50,053 Standard Parking Corp. † 3,255 73,010 Suzuki Motor Corp. (Japan) 15,600 302,627 Swire Pacific, Ltd. Class A (Hong Kong) 29,500 360,337 TNS, Inc. † 3,438 51,398 Towers Watson & Co. Class A 3,600 190,980 Town Sports International Holdings, Inc. † 3,928 48,589 True Religion Apparel, Inc. 1,562 33,317 Trump Entertainment Resorts, Inc. † 115 460 URS Corp. 5,000 176,550 Vertis Holdings, Inc. † F 278 3 Viacom, Inc. Class B 19,458 1,042,754 VistaPrint NV † 6,700 228,805 Volkswagen AG (Preference) (Germany) 1,818 332,078 VOXX International Corp. † 6,275 46,937 Wal-Mart Stores, Inc. 5,047 372,469 Wyndham Worldwide Corp. 7,400 388,352 Wynn Resorts, Ltd. 3,500 404,040 Consumer staples (3.4%) AFC Enterprises † 6,546 161,032 Anheuser-Busch InBev NV (Belgium) 3,057 261,501 Associated British Foods PLC (United Kingdom) 9,465 197,246 Avis Budget Group, Inc. † 7,446 114,519 Barrett Business Services, Inc. 326 8,835 Beacon Roofing Supply, Inc. † 2,067 58,910 BRF — Brasil Foods SA ADR (Brazil) 695 12,024 Brinker International, Inc. 6,572 231,992 British American Tobacco (BAT) PLC (United Kingdom) 5,305 272,776 Buffalo Wild Wings, Inc. † 583 49,986 Bunge, Ltd. 264 17,701 Campbell Soup Co. 11,900 414,358 Casino Guichard-Perrachon SA (France) 3,251 288,258 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 22,000 1,419 Cheesecake Factory, Inc. (The) 796 28,457 Chiquita Brands International, Inc. † 191 1,459 Church & Dwight Co., Inc. 2,700 145,773 Coca-Cola Co. (The) 17,200 652,396 ConAgra Foods, Inc. 23,200 640,088 Core-Mark Holding Co., Inc. 977 47,003 Costco Wholesale Corp. 16,600 1,662,075 CVS Caremark Corp. 33,500 1,622,070 Diageo PLC (United Kingdom) 7,116 200,362 Distribuidora Internacional de Alimentacion SA (Spain) 25,389 140,386 Dynamic Asset Allocation Conservative Fund 29 COMMON STOCKS (34.5%)* cont. Shares Value Consumer staples cont. Domino’s Pizza, Inc. 754 $28,426 Dr. Pepper Snapple Group, Inc. 8,009 356,641 Geo Group, Inc. (The) 3,684 101,936 Glanbia PLC (Ireland) 749 6,641 Heineken Holding NV (Netherlands) 4,500 218,959 Ingredion, Inc. 282 15,555 IOI Corp. Bhd (Malaysia) 7,000 11,403 Itron, Inc. † 1,976 85,264 Japan Tobacco, Inc. (Japan) 14,700 440,567 Kao Corp. (Japan) 9,400 277,023 Koninklijke Ahold NV (Netherlands) 15,760 197,566 Kroger Co. (The) 29,600 696,784 Kuala Lumpur Kepong Bhd (Malaysia) 1,700 12,274 Lorillard, Inc. 6,400 745,280 Maple Leaf Foods, Inc. (Canada) 531 5,985 McDonald’s Corp. 3,089 283,416 Molson Coors Brewing Co. Class B 10,000 450,500 Nestle SA (Switzerland) 12,215 770,536 Olam International, Ltd. (Singapore) 3,000 4,981 On Assignment, Inc. † 2,301 45,836 OpenTable, Inc. † 813 33,821 PepsiCo, Inc. 4,280 302,896 Philip Morris International, Inc. 33,095 2,976,564 Prestige Brands Holdings, Inc. † 2,508 42,536 Procter & Gamble Co. (The) 15,617 1,083,195 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 24,500 6,253 Robert Half International, Inc. 9,300 247,659 SABMiller PLC (United Kingdom) 3,621 159,298 Smithfield Foods, Inc. † 336 6,602 Spartan Stores, Inc. 1,832 28,048 Tate & Lyle PLC (United Kingdom) 956 10,284 Tesco PLC (United Kingdom) 13,358 71,674 Toyota Tsusho Corp. (Japan) 15,700 335,512 Tyson Foods, Inc. Class A 513 8,218 Unilever PLC (United Kingdom) 4,950 180,289 USANA Health Sciences, Inc. † 474 22,027 Walgreen Co. 18,941 690,210 Woolworths, Ltd. (Australia) 10,877 323,798 Yamazaki Baking Co., Inc. (Japan) 13,000 173,802 Energy (3.3%) Basic Energy Services, Inc. † 4,254 47,730 BP PLC (United Kingdom) 38,717 273,272 Chevron Corp. 22,232 2,591,362 Clayton Williams Energy, Inc. † 650 33,729 ConocoPhillips 6,769 387,051 30 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (34.5%)* cont. Shares Value Energy cont. CVR Energy, Inc. (Escrow) F 2,729 $— Deepocean Group (Shell) (acquired 6/9/11, cost $83,651) (Norway) ‡ 5,759 86,385 Delek US Holdings, Inc. 4,569 116,464 Diamond Offshore Drilling, Inc. 3,600 236,916 ENI SpA (Italy) 18,689 410,056 EPL Oil & Gas, Inc. † 3,118 63,264 Exxon Mobil Corp. 37,278 3,409,073 Helix Energy Solutions Group, Inc. † 6,013 109,858 Helmerich & Payne, Inc. 4,600 219,006 HollyFrontier Corp. 8,900 367,303 Key Energy Services, Inc. † 6,047 42,329 Kodiak Oil & Gas Corp. † 5,069 47,446 Marathon Oil Corp. 21,700 641,669 Marathon Petroleum Corp. 12,350 674,187 Mitcham Industries, Inc. † 1,448 23,067 Murphy Oil Corp. 7,200 386,568 National Oilwell Varco, Inc. 11,900 953,309 Occidental Petroleum Corp. 12,145 1,045,199 Oceaneering International, Inc. 9,800 541,450 Peabody Energy Corp. 10,900 242,961 Petrofac, Ltd. (Jersey) 18,388 475,028 Phillips 66 3,384 156,916 Repsol YPF SA (Spain) 7,232 140,761 Rosetta Resources, Inc. † 703 33,674 Royal Dutch Shell PLC Class A (United Kingdom) 14,445 500,276 Royal Dutch Shell PLC Class B (United Kingdom) 13,744 488,851 Schlumberger, Ltd. 4,200 303,786 Stallion Oilfield Holdings, Ltd. 720 23,760 Statoil ASA (Norway) 16,568 428,574 Stone Energy Corp. † 2,117 53,179 Superior Energy Services † 8,200 168,264 Swift Energy Co. † 2,710 56,585 Tesoro Corp. 10,842 454,280 Total SA (France) 8,017 398,757 Unit Corp. † 1,011 41,957 Vaalco Energy, Inc. † 10,906 93,246 Valero Energy Corp. 30,400 963,072 W&T Offshore, Inc. 1,954 36,696 Walter Energy, Inc. 2,993 97,153 Western Refining, Inc. 3,091 80,922 Williams Cos., Inc. (The) 12,488 436,705 Financials (5.7%) 3i Group PLC (United Kingdom) 28,436 102,567 AG Mortgage Investment Trust, Inc. R 1,103 26,615 Agree Realty Corp. R 1,981 50,496 AIA Group, Ltd. (Hong Kong) 59,200 219,771 Dynamic Asset Allocation Conservative Fund 31 COMMON STOCKS (34.5%)* cont. Shares Value Financials cont. Allianz SE (Germany) 1,532 $182,417 Allied World Assurance Co. Holdings AG 4,153 320,819 American Equity Investment Life Holding Co. 5,674 65,989 American Financial Group, Inc. 6,123 232,062 Amtrust Financial Services, Inc. 1,105 28,310 Aon PLC 17,600 920,304 Apollo Commercial Real Estate Finance, Inc. R 2,074 35,963 Apollo Residential Mortgage, Inc. 2,834 62,461 Arch Capital Group, Ltd. † 9,068 377,954 Arlington Asset Investment Corp. Class A 1,212 28,918 ARMOUR Residential REIT, Inc. R 5,813 44,528 Ashford Hospitality Trust, Inc. R 6,685 56,154 Assurant, Inc. 6,900 257,370 Australia & New Zealand Banking Group, Ltd. (Australia) 20,754 530,867 AvalonBay Communities, Inc. R 3,800 516,762 AXA SA (France) 20,653 308,616 Banco Latinoamericano de Exportaciones SA Class E (Panama) 4,098 90,525 Banco Santander Central Hispano SA (Spain) † 25,015 187,403 Bank of America Corp. 12,761 112,680 Barclays PLC (United Kingdom) 131,899 459,130 Berkshire Hathaway, Inc. Class B † 7,900 696,780 BNP Paribas SA (France) 8,421 402,485 BofI Holding, Inc. † 3,107 80,937 Cardinal Financial Corp. 3,509 50,179 Cardtronics, Inc. † 1,547 46,070 CBL & Associates Properties, Inc. R 6,808 145,283 CBOE Holdings, Inc. 11,100 326,562 Chimera Investment Corp. R 69,087 187,226 CIT Group, Inc. † 5,100 200,889 Citigroup, Inc. 6,984 228,516 Citizens & Northern Corp. 2,227 43,671 Citizens Republic Bancorp, Inc. † 2,064 39,938 City National Corp. 1,300 66,963 CNO Financial Group, Inc. 7,722 74,517 Commonwealth Bank of Australia (Australia) 9,344 538,733 Credit Acceptance Corp. † 226 19,325 Credit Suisse Group (Switzerland) 5,228 111,186 DBS Group Holdings, Ltd. (Singapore) 17,000 198,559 Deutsche Bank AG (Germany) 7,314 289,455 Dexus Property Group (Australia) 224,089 220,756 Dynex Capital, Inc. R 5,168 55,556 East West Bancorp, Inc. 2,909 61,438 Eaton Vance Corp. 14,300 414,128 Education Realty Trust, Inc. R 5,900 64,310 Entertainment Properties Trust R 738 32,789 Equity Residential Trust R 11,100 638,583 32 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (34.5%)* cont. Shares Value Financials cont. Everest Re Group, Ltd. 3,200 $342,272 Fidelity National Financial, Inc. Class A 16,000 342,240 Financial Institutions, Inc. 2,304 42,947 First Community Bancshares Inc. 2,274 34,701 First Industrial Realty Trust † R 3,107 40,826 Flushing Financial Corp. 3,979 62,868 Genworth Financial, Inc. Class A † 16,318 85,343 Glimcher Realty Trust R 4,155 43,918 Goldman Sachs Group, Inc. (The) 5,000 568,400 Hachijuni Bank, Ltd. (The) (Japan) 33,000 181,913 Hang Lung Group, Ltd. (Hong Kong) 31,000 195,812 Hanmi Financial Corp. † 4,628 59,285 Hartford Financial Services Group, Inc. (The) 26,400 513,216 Heartland Financial USA, Inc. 1,548 42,214 HFF, Inc. Class A † 7,286 108,561 Home Bancshares, Inc. 1,054 35,931 HSBC Holdings, PLC (United Kingdom) 75,717 702,587 Insurance Australia Group, Ltd. (Australia) 78,664 355,332 Invesco Mortgage Capital, Inc. R 1,797 36,174 Investment AB Kinnevik Class B (Sweden) 14,229 295,936 Investors Real Estate Trust R 5,016 41,482 Jefferies Group, Inc. 21,900 299,811 Jones Lang LaSalle, Inc. 975 74,441 JPMorgan Chase & Co. 51,290 2,076,219 Lexington Realty Trust R 13,775 133,067 LTC Properties, Inc. R 2,478 78,924 M&T Bank Corp. 4,520 430,123 Maiden Holdings, Ltd. (Bermuda) 3,847 34,200 MainSource Financial Group, Inc. 3,446 44,247 MFA Financial, Inc. R 5,710 48,535 Mission West Properties R 3,251 28,284 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 53,200 247,873 Morgan Stanley 48,100 805,194 Nasdaq OMX Group, Inc. (The) 14,900 347,096 National Australia Bank, Ltd. (Australia) 7,758 204,405 National Financial Partners Corp. † 1,871 31,620 National Health Investors, Inc. R 2,303 118,466 Nationstar Mortgage Holdings, Inc. † 1,833 60,819 Nelnet, Inc. Class A 2,077 49,308 Northern Trust Corp. 14,800 686,942 Ocwen Financial Corp. † 4,707 129,019 One Liberty Properties, Inc. R 2,347 43,772 ORIX Corp. (Japan) 2,220 222,607 PartnerRe, Ltd. 2,255 167,501 Peoples Bancorp, Inc. 2,147 49,145 PNC Financial Services Group, Inc. 10,800 681,480 Dynamic Asset Allocation Conservative Fund 33 COMMON STOCKS (34.5%)* cont. Shares Value Financials cont. Popular, Inc. (Puerto Rico) † 1,820 $31,723 Portfolio Recovery Associates, Inc. † 455 47,516 ProAssurance Corp. 1,698 153,567 Protective Life Corp. 1,787 46,837 Prudential Financial, Inc. 3,600 196,236 Prudential PLC (United Kingdom) 19,517 253,249 PS Business Parks, Inc. R 1,550 103,571 Public Storage R 5,100 709,767 Rayonier, Inc. R 5,750 281,808 Reinsurance Group of America, Inc. Class A 2,508 145,138 RenaissanceRe Holdings, Ltd. 3,706 285,510 Republic Bancorp, Inc. Class A 1,446 31,740 Resona Holdings, Inc. (Japan) 32,600 133,588 Royal Bank of Scotland Group PLC (United Kingdom) † 15,314 63,605 Simon Property Group, Inc. R 9,400 1,427,014 Southside Bancshares, Inc. 1,783 38,887 Sovran Self Storage, Inc. R 1,586 91,750 St. Joe Co. (The) † S 8,221 160,310 Standard Chartered PLC (United Kingdom) 11,219 254,129 Starwood Property Trust, Inc. R 1,342 31,228 Stockland (Units) (Australia) R 60,304 208,345 Suncorp Group, Ltd. (Australia) 24,978 239,288 Svenska Handelsbanken AB Class A (Sweden) 7,976 299,622 Swedbank AB Class A (Sweden) 16,004 301,044 Swiss Life Holding AG (Switzerland) 2,805 334,878 SWS Group, Inc. † 6,037 36,886 Symetra Financial Corp. 3,851 47,367 TD Ameritrade Holding Corp. 23,700 364,269 Toronto-Dominion Bank (The) (Canada) 4,825 402,116 UBS AG (Switzerland) 14,004 170,912 Universal Health Realty Income Trust R 581 26,714 Urstadt Biddle Properties, Inc. Class A R 1,847 37,365 Validus Holdings, Ltd. 5,992 203,189 Virginia Commerce Bancorp, Inc. † 5,651 49,446 W.R. Berkley Corp. 8,200 307,418 Walker & Dunlop, Inc. † 3,707 56,977 Walter Investment Management Corp. 2,197 81,311 Washington Banking Co. 2,672 37,862 Wells Fargo & Co. 61,783 2,133,367 Westpac Banking Corp. (Australia) 9,543 245,109 Wheelock and Co., Ltd. (Hong Kong) 29,000 124,478 World Acceptance Corp. † 492 33,185 Health care (3.8%) Abbott Laboratories 2,700 185,112 ABIOMED, Inc. † 1,717 36,040 Aetna, Inc. 14,279 565,448 34 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (34.5%)* cont. Shares Value Health care cont. Affymax, Inc. † 2,641 $55,619 Alfresa Holdings Corp. (Japan) 2,700 133,076 Amedisys, Inc. † 559 7,720 AmerisourceBergen Corp. 10,900 421,939 Amgen, Inc. 3,800 320,416 AmSurg Corp. † 1,529 43,393 AstraZeneca PLC (United Kingdom) 6,755 322,707 athenahealth, Inc. † 274 25,145 Bayer AG (Germany) 930 80,019 Bio-Reference Labs, Inc. † 999 28,551 C.R. Bard, Inc. 3,700 387,205 Celgene Corp. † 4,100 313,240 Centene Corp. † 472 17,658 Coloplast A/S Class B (Denmark) 1,044 217,489 Community Health Systems, Inc. † 3,219 93,802 Computer Programs & Systems, Inc. 384 21,331 Conmed Corp. 3,085 87,923 Cubist Pharmaceuticals, Inc. † 1,568 74,762 Cyberonics, Inc. † 600 31,452 Eli Lilly & Co. 33,853 1,604,971 Endo Health Solutions, Inc. † 11,502 364,843 Forest Laboratories, Inc. † 27,824 990,813 Fresenius SE & Co. KGgA (Germany) 2,439 283,399 Gilead Sciences, Inc. † 14,300 948,519 GlaxoSmithKline PLC (United Kingdom) 26,998 622,784 Greatbatch, Inc. † 3,875 94,279 Haemonetics Corp. † 604 48,441 HCA Holdings, Inc. 6,200 206,150 Health Management Associates, Inc. Class A † 15,900 133,401 Health Net, Inc. † 1,434 32,279 HealthSouth Corp. † 2,936 70,640 Hi-Tech Pharmacal Co., Inc. † 689 22,813 Humana, Inc. 6,500 455,975 Impax Laboratories, Inc. † 3,205 83,202 Jazz Pharmaceuticals PLC (Ireland) † 3,438 196,000 Johnson & Johnson 15,009 1,034,270 Kindred Healthcare, Inc. † 4,670 53,145 Magellan Health Services, Inc. † 608 31,379 McKesson Corp. 9,200 791,476 MedAssets, Inc. † 7,372 131,222 Medicines Co. (The) † 4,101 105,847 Merck & Co., Inc. 11,088 500,069 Metropolitan Health Networks, Inc. † 8,132 75,953 Molina Healthcare, Inc. † 789 19,843 Novartis AG (Switzerland) 6,230 381,316 Novo Nordisk A/S Class B (Denmark) 2,339 369,174 Dynamic Asset Allocation Conservative Fund 35 COMMON STOCKS (34.5%)* cont. Shares Value Health care cont. Obagi Medical Products, Inc. † 8,410 $104,368 Omega Healthcare Investors, Inc. R 3,859 87,715 Omnicare, Inc. 8,567 291,021 Oncothyreon, Inc. † 1,054 5,418 OraSure Technologies, Inc. † 6,503 72,313 Orion OYJ Class B (Finland) 5,807 124,420 Otsuka Holdings Company, Ltd. (Japan) 12,700 393,777 PDL BioPharma, Inc. 8,558 65,811 Pfizer, Inc. 117,969 2,931,530 Pharmacyclics, Inc. † 263 16,964 PharMerica Corp. † 2,927 37,056 PSS World Medical, Inc. † 826 18,816 Quality Systems, Inc. 543 10,073 Roche Holding AG-Genusschein (Switzerland) 3,669 685,389 RTI Biologics, Inc. † 6,943 28,952 Salix Pharmaceuticals, Ltd. † 498 21,085 Sanofi (France) 4,489 383,492 Spectrum Pharmaceuticals, Inc. † S 7,205 84,299 STAAR Surgical Co. † 8,306 62,793 Steris Corp. 1,032 36,605 Suzuken Co., Ltd. (Japan) 3,100 102,842 Triple-S Management Corp. Class B (Puerto Rico) † 1,204 25,164 United Therapeutics Corp. † 6,180 345,338 UnitedHealth Group, Inc. 32,558 1,804,039 ViroPharma, Inc. † 2,583 78,058 Warner Chilcott PLC Class A 21,311 287,699 WellCare Health Plans, Inc. † 1,841 104,109 Technology (6.3%) Acacia Research Corp. † 642 17,597 Actuate Corp. † 18,322 128,804 Acxiom Corp. † 5,811 106,167 Agilent Technologies, Inc. 15,400 592,130 Anixter International, Inc. 660 37,924 AOL, Inc. † 14,800 521,404 Apple, Inc. 18,317 12,222,186 Applied Materials, Inc. 38,000 424,270 ASML Holding NV (Netherlands) 4,270 228,901 Aspen Technology, Inc. † 1,508 38,982 BMC Software, Inc. † 11,300 468,837 Bottomline Technologies, Inc. † 1,877 46,343 Broadcom Corp. Class A † 14,800 511,784 Brocade Communications Systems, Inc. † 36,665 216,873 CA, Inc. 19,972 514,579 Cadence Design Systems, Inc. † 27,200 349,928 Cirrus Logic, Inc. † 593 22,765 Cisco Systems, Inc. 75,839 1,447,767 36 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (34.5%)* cont. Shares Value Technology cont. Coinstar, Inc. † 281 $12,639 Commvault Systems, Inc. † 788 46,256 Computer Sciences Corp. 7,404 238,483 Computershare, Ltd. (Australia) 7,627 65,424 Cornerstone OnDemand, Inc. † 926 28,391 CSG Systems International, Inc. † 1,956 43,990 Dell, Inc. † 40,402 398,364 EnerSys † 2,357 83,179 Entegris, Inc. † 11,636 94,601 Entropic Communications, Inc. † 5,986 34,839 Fair Isaac Corp. 3,364 148,891 FEI Co. 1,268 67,838 First Solar, Inc. † 1,267 28,058 Fujitsu, Ltd. (Japan) 94,000 352,630 Google, Inc. Class A † 3,280 2,474,760 GSI Group, Inc. † 2,001 17,829 IBM Corp. 7,795 1,617,073 Infineon Technologies AG (Germany) 41,345 262,349 Infoblox, Inc. † 1,593 37,037 InnerWorkings, Inc. † 2,816 36,664 Integrated Silicon Solutions, Inc. † 6,950 64,357 Intel Corp. 24,439 554,277 IntraLinks Holdings, Inc. † 5,703 37,298 Ixia † 1,435 23,060 JDA Software Group, Inc. † 1,684 53,518 KLA-Tencor Corp. 6,400 305,312 Konica Minolta Holdings, Inc. (Japan) 25,000 192,015 L-3 Communications Holdings, Inc. 5,700 408,747 Lam Research Corp. † 6,000 190,710 LivePerson, Inc. † 2,149 38,918 Manhattan Associates, Inc. † 896 51,314 Mentor Graphics Corp. † 5,581 86,394 Microsemi Corp. † 1,898 38,093 Microsoft Corp. 114,039 3,396,081 MTS Systems Corp. 1,029 55,103 NEC Corp. (Japan) † 132,000 208,588 Netscout Systems, Inc. † 1,846 47,091 NTT Data Corp. (Japan) 34 106,118 NVIDIA Corp. † 21,600 288,144 Omnivision Technologies, Inc. † 3,222 44,963 Oracle Corp. 46,986 1,479,589 Parametric Technology Corp. † 1,777 38,739 Perficient, Inc. † 2,954 35,655 Pericom Semiconductor Corp. † 4,632 40,229 Photronics, Inc. † 5,484 29,449 Plantronics, Inc. 925 32,680 Dynamic Asset Allocation Conservative Fund 37 COMMON STOCKS (34.5%)* cont. Shares Value Technology cont. Polycom, Inc. † 9,800 $96,726 Procera Networks, Inc. † 2,394 56,259 QLIK Technologies, Inc. † 663 14,858 QLogic Corp. † 29,450 336,319 Qualcomm, Inc. 5,105 319,011 RealPage, Inc. † 1,584 35,798 RF Micro Devices, Inc. † 5,537 21,871 Rovi Corp. † 6,010 87,205 Rudolph Technologies, Inc. † 4,479 47,030 SAP AG (Germany) 1,304 92,468 Semtech Corp. † 2,037 51,231 Silicon Graphics International Corp. † 1,585 14,424 Silicon Image, Inc. † 5,276 24,217 Skyworks Solutions, Inc. † 1,384 32,614 Softbank Corp. (Japan) 5,900 238,805 Sourcefire, Inc. † 692 33,929 SS&C Technologies Holdings, Inc. † 2,374 59,849 Symantec Corp. † 35,200 633,600 Synaptics, Inc. † 212 5,092 Synchronoss Technologies, Inc. † 839 19,213 Tangoe, Inc. † 1,438 18,881 Tech Data Corp. † 3,100 140,430 Teradyne, Inc. † 14,487 206,005 TIBCO Software, Inc. † 2,955 89,330 Travelzoo, Inc. † 1,563 36,840 Tyler Technologies, Inc. † 800 35,216 Ultimate Software Group, Inc. † 562 57,380 Ultra Clean Holdings, Inc. † 5,102 29,132 Unisys Corp. † 730 15,199 VASCO Data Security International, Inc. † 8,667 81,296 Vishay Intertechnology, Inc. † 13,400 131,722 Western Digital Corp. † 8,600 333,078 Transportation (0.5%) Central Japan Railway Co. (Japan) 6,900 605,259 ComfortDelgro Corp., Ltd. (Singapore) 82,000 114,417 Delta Air Lines, Inc. † 46,600 426,856 Hankyu Hanshin Holdings, Inc. (Japan) 46,000 248,273 International Consolidated Airlines Group SA (Spain) † 36,633 88,296 Neptune Orient Lines, Ltd. (Singapore) † 177,000 162,266 Swift Transportation Co. † 7,080 61,030 United Continental Holdings, Inc. † 13,800 269,100 United Parcel Service, Inc. Class B 4,900 350,693 US Airways Group, Inc. † 2,400 25,104 Wabtec Corp. 3,100 248,899 38 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (34.5%)* cont. Shares Value Utilities and power (1.0%) AES Corp. (The) † 36,629 $401,820 Ameren Corp. 14,100 460,647 CenterPoint Energy, Inc. 24,200 515,460 Chubu Electric Power, Inc. (Japan) 3,200 41,691 CMS Energy Corp. 15,500 365,025 DTE Energy Co. 9,500 569,430 Enel SpA (Italy) 54,850 194,447 Entergy Corp. 9,400 651,420 GDF Suez (France) 11,544 258,705 National Grid PLC (United Kingdom) 38,897 429,386 PG&E Corp. 19,800 844,866 Red Electrica Corporacion SA (Spain) 6,209 294,896 TECO Energy, Inc. 14,200 251,908 Toho Gas Co., Ltd. (Japan) 19,000 126,140 Westar Energy, Inc. 7,831 232,267 Total common stocks (cost $158,335,066) CORPORATE BONDS AND NOTES (24.8%)* Principal amount Value Basic materials (1.8%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $30,000 $30,142 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 460,000 489,924 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 95,000 122,742 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 66,231 ArcelorMittal sr. unsec. unsub. 10.1s, 2019 (France) 420,000 484,992 Ardagh Glass Finance PLC sr. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 60,000 83,661 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 $40,000 40,900 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 220,000 213,950 Cabot Corp. sr. unsec. unsub. notes 2.55s, 2018 240,000 246,073 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 95,000 104,025 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 120,000 134,400 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 100,000 103,250 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 280,000 351,400 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 210,000 255,413 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 195,000 210,600 Domtar Corp. company guaranty sr. unsec. unsub. notes 6 1/4s, 2042 (Canada) 270,000 275,661 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 105,000 140,801 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 315,000 350,403 Dynamic Asset Allocation Conservative Fund 39 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Basic materials cont. Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 $540,000 $585,076 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 375,000 395,027 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 125,000 130,551 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 150,000 144,750 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 80,000 77,800 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 70,000 67,900 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 105,000 98,700 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 60,000 55,050 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 105,000 107,888 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 35,000 35,613 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 50,000 47,625 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 115,000 131,675 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 110,000 124,300 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 145,000 142,100 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 120,000 121,500 International Paper Co. sr. unsec. notes 9 3/8s, 2019 135,000 183,029 International Paper Co. sr. unsec. notes 7.95s, 2018 195,000 250,977 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 120,000 134,700 Louisiana-Pacific Corp. company guaranty sr. unsec unsub. notes 7 1/2s, 2020 50,000 55,688 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 245,000 346,297 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 (Netherlands) 565,000 600,313 Momentive Performance Materials, Inc. notes 9s, 2021 80,000 58,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 63,600 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 200,000 221,500 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 40,000 40,000 PH Glatfelter Co. 144A sr. notes 5 3/8s, 2020 20,000 20,400 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 277,000 378,771 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 135,000 146,242 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 135,000 142,400 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 25,000 25,344 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 175,000 234,650 40 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Basic materials cont. Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 $95,000 $103,550 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 80,000 82,000 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 160,000 161,792 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 30,000 30,525 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 15,000 16,275 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 15,000 15,488 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 25,000 26,000 Taminco Global Chemical Corp. company guaranty sr. sec. sub. notes Ser. REGS, 9 3/4s, 2020 10,000 10,800 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 125,000 135,000 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 105,000 113,400 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 116,150 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 55,000 26,400 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 10,000 7,700 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 195,000 220,317 Capital goods (1.1%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 15,000 15,300 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 122,000 130,693 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 245,000 268,888 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 75,000 77,625 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 20,000 20,950 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 40,000 43,900 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 150,000 171,000 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 40,000 41,500 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 190,000 226,171 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 55,000 62,975 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 25,000 25,625 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 200,000 218,000 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 60,000 64,350 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 70,069 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $570,000 585,056 Exide Technologies sr. notes 8 5/8s, 2018 70,000 60,638 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 195,000 195,027 Dynamic Asset Allocation Conservative Fund 41 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Capital goods cont. Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $165,000 $178,200 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 471,000 602,083 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 25,000 26,250 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 170,000 158,100 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 135,000 145,463 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 195,000 230,836 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 207,544 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 100,000 104,250 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 50,000 52,750 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 122,400 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 55,000 55,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 85,000 60,138 Ryerson, Inc. company guaranty sr. notes 12s, 2015 240,000 247,800 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 245,000 271,053 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 165,000 180,675 Terex Corp. sr. unsec. sub. notes 8s, 2017 145,000 150,075 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 175,000 186,375 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 127,000 141,446 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 125,000 138,125 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 437,000 530,942 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 95,000 106,475 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 105,000 111,891 Communication services (2.5%) Adelphia Communications Corp. escrow bonds zero %, 2012 125,000 950 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 205,000 213,248 American Tower Corp. sr. unsec. notes 7s, 2017 R 317,000 377,260 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 926,000 1,215,575 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 85,000 89,862 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 80,000 107,428 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 80,813 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 255,000 296,438 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 60,000 66,900 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 75,000 83,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 30,000 32,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 115,000 123,338 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 40,000 40,100 42 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 $65,000 $72,313 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 70,000 76,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 60,000 65,175 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 185,000 197,488 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 75,000 76,313 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 40,000 42,700 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 145,000 143,550 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 596,000 811,371 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 13,000 14,642 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 200,380 Cox Communications, Inc. 144A notes 5 7/8s, 2016 64,000 74,833 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 200,000 195,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 80,000 86,800 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 115,000 129,409 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 60,000 66,150 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 163,000 245,170 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 90,000 97,200 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 95,000 110,438 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 165,000 179,850 Equinix, Inc. sr. unsec. notes 7s, 2021 65,000 72,800 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 201,000 222,333 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 40,513 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 65,000 73,450 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 125,000 141,875 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 110,000 117,700 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 90,000 99,675 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 102,838 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 60,000 64,500 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 45,000 44,775 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 358,749 380,274 Dynamic Asset Allocation Conservative Fund 43 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Communication services cont. Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) $310,000 $327,825 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 135,000 180,560 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 88,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 80,000 86,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,250 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 90,000 90,900 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 27,625 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 55,000 58,988 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 125,000 135,625 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 3,000 3,011 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 80,000 78,800 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 30,000 25,200 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 135,000 108,000 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 205,000 222,425 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 5,000 5,725 Qwest Corp. notes 6 3/4s, 2021 415,000 495,213 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 55,000 67,361 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 10,000 11,175 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 30,000 31,500 SBA Tower Trust 144A notes 2.933s, 2017 495,000 508,589 Sprint Capital Corp. company guaranty 6 7/8s, 2028 245,000 225,400 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 160,000 178,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 190,000 195,700 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 85,000 96,263 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 65,000 67,600 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 215,000 257,463 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 325,000 357,812 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 230,000 299,758 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2042 370,000 368,993 44 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Communication services cont. TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $30,000 $30,563 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 492,000 736,644 Verizon New Jersey, Inc. debs. 8s, 2022 165,000 221,590 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 505,000 671,527 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 110,000 114,950 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 75,000 83,063 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 320,000 301,600 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 70,000 75,600 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 280,000 312,900 Consumer cyclicals (3.8%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,575 ADT Corp./The 144A company guaranty sr. unsec. notes 4 7/8s, 2042 262,000 282,834 ADT Corp./The 144A company guaranty sr. unsec. notes 3 1/2s, 2022 368,000 379,165 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 345,000 399,074 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 15,000 10,200 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 265,000 216,638 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 35,000 29,050 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 155,000 174,569 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 114,000 118,560 American Media, Inc. 144A notes 13 1/2s, 2018 7,394 6,839 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 85,000 87,126 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 45,000 47,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 65,000 73,044 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 30,000 32,063 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 135,000 135,675 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 10,000 10,100 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 40,000 40,200 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 35,000 36,575 Dynamic Asset Allocation Conservative Fund 45 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Consumer cyclicals cont. Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 $30,000 $32,063 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 205,000 185,013 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 48,825 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 85,000 91,163 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 75,000 82,125 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 95,000 105,094 Caesars Entertainment Operating Co., Inc. company guaranty notes 12 3/4s, 2018 5,000 3,700 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 130,000 85,150 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 330,000 354,750 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 55,000 59,125 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 160,000 217,630 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 75,000 75,563 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 35,000 39,769 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 145,000 137,388 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 40,000 43,600 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 260,000 280,800 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 110,000 117,150 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 20,000 22,200 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 80,000 89,000 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 265,603 283,531 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 60,000 53,400 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 115,000 103,500 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 155,000 151,513 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 85,000 91,588 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 90,000 93,375 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 130,000 126,425 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 40,000 46,579 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 200,000 235,250 DR Horton, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 40,000 39,750 46 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Consumer cyclicals cont. Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 $130,000 $141,700 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 350,000 386,042 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 305,000 327,113 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 180,000 203,850 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 140,000 168,000 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 285,000 357,861 Ford Motor Credit Co., LLC sr. unsec. notes 4 1/4s, 2022 955,000 978,645 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 220,000 238,425 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 70,000 69,650 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 140,000 146,915 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $150,000 162,750 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 105,000 114,450 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041 300,000 407,403 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 R 30,000 31,200 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 230,000 257,600 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 105,000 112,875 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 70,000 73,850 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,946 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $160,000 182,000 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 30,000 30,150 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 65,000 66,300 KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 10,000 10,650 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 50,000 55,250 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 45,000 47,925 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 60,000 62,700 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 115,000 115,000 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 30,000 30,975 Liberty Interactive, LLC debs. 8 1/4s, 2030 120,000 126,600 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 90,000 102,375 Limited Brands, Inc. sr. notes 5 5/8s, 2022 45,000 48,319 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 165,000 178,406 Dynamic Asset Allocation Conservative Fund 47 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Consumer cyclicals cont. Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $110,000 $128,439 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 190,000 207,135 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 85,000 91,435 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 350,000 358,276 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 175,000 15,750 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 120,000 126,600 MGM Resorts International company guaranty sr. notes 9s, 2020 20,000 22,325 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 75,000 78,375 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 90,000 96,300 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 60,000 62,550 MGM Resorts International sr. notes 10 3/8s, 2014 20,000 22,500 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 65,000 70,850 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 70,000 70,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 80,000 83,808 Michaels Stores, Inc. sr. unsec. notes company guaranty 7 3/4s, 2018 10,000 10,725 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 272,706 287,023 Navistar International Corp. sr. notes 8 1/4s, 2021 234,000 222,300 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 80,000 81,600 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 300,000 386,291 News America Holdings, Inc. debs. 7 3/4s, 2045 363,000 486,475 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 60,000 67,650 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 50,000 49,625 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 110,000 121,550 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 80,000 85,200 Owens Corning company guaranty sr. unsec. notes 9s, 2019 235,000 295,513 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 28,000 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 85,000 87,125 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 55,000 60,500 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 30,000 32,775 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 109,250 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 160,000 166,400 48 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Consumer cyclicals cont. QVC Inc. 144A sr. notes 7 3/8s, 2020 $115,000 $127,851 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 45,000 46,800 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 55,000 56,650 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 170,000 182,325 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 27,125 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 27,563 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 130,000 145,275 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 80,000 85,400 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 125,000 145,000 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 140,000 138,950 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 40,000 39,700 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 238,525 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 95,000 98,088 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 215,000 239,188 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 85,000 91,588 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 46,000 50,255 Sears Holdings Corp. company guaranty 6 5/8s, 2018 50,000 46,625 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 40,000 40,100 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 24,813 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 115,000 129,663 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 45,000 50,738 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 85,000 87,763 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 40,000 42,900 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 30,000 31,950 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 150,000 159,750 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 115,000 162,014 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 565,000 648,487 Time Warner, Inc. debs. 9.15s, 2023 105,000 150,406 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 460,000 495,145 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 50,000 50,875 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 215,000 234,350 Toys R Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 30,000 30,563 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 35,000 13,213 Dynamic Asset Allocation Conservative Fund 49 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Consumer cyclicals cont. Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 $75,000 $60,000 Travelport, LLC 144A sr. notes 6.362s, 2016 ‡‡ 26,000 19,760 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 64,000 45,760 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 55,000 74,432 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 $120,000 127,800 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 185,000 187,775 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 198,000 283,664 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 120,000 145,516 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 655,000 784,474 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 120,000 125,913 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 50,000 57,477 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 20,000 22,250 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 160,000 176,800 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 80,000 82,800 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 125,000 135,000 Consumer staples (1.8%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 63,000 90,235 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 500,000 496,293 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 450,000 558,752 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 30,000 34,275 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 50,000 55,500 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 25,000 27,219 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 65,000 66,869 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 10,000 12,670 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 90,000 96,087 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 140,000 162,400 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 30,000 32,700 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 135,557 147,757 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 75,000 69,000 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 107,912 97,930 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 165,000 170,775 50 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 $130,000 $148,850 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 45,000 51,188 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 25,000 25,375 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 140,000 149,800 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 251,750 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 110,000 124,300 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 50,000 57,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 115,000 124,200 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 55,000 56,375 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 5,000 4,449 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 80,000 77,281 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 370,000 388,732 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 235,000 286,882 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 135,000 193,600 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 163,488 Dole Food Co. sr. notes 13 7/8s, 2014 21,000 23,625 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,619 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 190,000 212,800 General Mills, Inc. sr. unsec. notes 5.65s, 2019 200,000 243,471 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 81,000 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 70,000 96,979 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $40,000 44,900 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 35,000 34,913 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 140,000 130,200 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 350,000 477,084 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 65,000 72,513 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 60,000 63,000 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 60,000 64,500 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 300,000 425,782 Dynamic Asset Allocation Conservative Fund 51 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Consumer staples cont. McDonald’s Corp. sr. unsec. notes 5.7s, 2039 $270,000 $363,339 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 95,000 105,925 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 280,000 312,823 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 82,000 111,169 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 40,000 42,500 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 250,000 275,000 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 375,000 396,563 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 105,000 107,888 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 237,000 243,814 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 115,000 117,875 Service Corporation International sr. notes 7s, 2019 90,000 99,450 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 80,000 83,000 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 80,000 86,000 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.85s, 2016 470,000 539,325 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 30,000 31,688 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 45,000 49,275 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 165,000 186,038 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 123,600 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 30,000 32,250 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 295,000 331,162 Energy (3.0%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 41,900 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,013 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 35,000 29,050 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 70,000 59,150 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 75,000 80,625 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 450,000 602,528 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 60,000 69,754 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 185,000 231,763 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 265,000 284,860 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 10,000 8,400 52 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Energy cont. Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 $95,000 $79,800 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 35,000 35,613 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) † 60,000 11,400 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 53,500 Aurora USA Oil & Gas, Inc. 144A sr. notes 9 7/8s, 2017 85,000 90,950 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 570,000 611,507 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 520,000 618,027 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 185,000 198,413 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 30,000 30,675 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 540,000 560,877 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 155,000 175,150 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 37,800 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 25,000 25,063 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 110,000 105,600 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 110,000 121,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 31,350 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 52,125 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 55,000 47,300 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 380,000 398,050 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 20,000 20,900 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 100,000 104,250 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 85,000 88,825 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 246,100 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 35,000 34,825 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 109,000 122,625 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 15,000 16,275 Dynamic Asset Allocation Conservative Fund 53 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Energy cont. EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 $235,000 $218,550 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 60,000 64,350 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 55,000 53,213 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 150,000 145,500 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 95,000 101,175 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 288,000 352,331 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 438,000 514,869 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,200,000 1,342,368 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 180,000 174,150 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,400 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 100,000 105,375 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 45,000 46,800 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 40,000 53,702 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 100,000 101,500 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 25,000 25,250 Kodiak Oil & Gas Corp. sr. unsec. notes company guaranty Ser. REGS, 8 1/8s, 2019 20,000 21,200 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 170,000 180,200 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 35,000 37,800 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 181,200 Lone Pine Resources Canada Ltd. company guaranty sec. notes Ser. REGS, 10 3/8s, 2017 (Canada) 14,000 12,880 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 45,000 41,400 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 125,000 153,130 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 50,000 53,500 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 35,000 37,363 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 130,000 92,300 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 90,000 100,125 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 285,000 331,407 54 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Energy cont. Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 $110,000 $113,300 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 60,000 63,525 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 245,000 270,725 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 255,000 277,950 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 160,000 181,200 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 20,000 20,450 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 80,000 80,000 PetroBakken Energy, Ltd. sr. unsec. notes Ser. REGS, 8 5/8s, 2020 (Canada) 30,000 31,200 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 170,000 176,800 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 335,000 380,588 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,465,000 1,323,950 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 165,000 167,475 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 190,000 191,900 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 85,000 93,500 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 40,000 42,200 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 160,225 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 165,000 178,200 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 225,000 231,750 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 50,000 51,500 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 90,000 94,500 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 585,000 625,375 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 50,000 52,750 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 45,000 47,700 SM Energy Co. 144A sr. notes 6 1/2s, 2023 20,000 21,050 Spectra Energy Capital, LLC sr. notes 8s, 2019 215,000 281,785 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 170,000 210,959 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 77,000 82,198 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 20,000 21,600 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 60,000 62,100 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 60,000 61,950 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 270,000 390,820 Dynamic Asset Allocation Conservative Fund 55 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Energy cont. Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 $90,000 $98,513 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 100,000 116,427 Whiting Petroleum Corp. company guaranty 7s, 2014 85,000 90,525 Williams Cos., Inc. (The) notes 7 3/4s, 2031 9,000 11,512 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 30,000 39,334 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 35,000 37,625 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 135,000 145,800 Financials (5.6%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.028s, 2014 (United Kingdom) 255,000 253,085 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 560,000 600,701 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 65,000 61,100 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 315,000 421,910 Aflac, Inc. sr. unsec. notes 6.9s, 2039 135,000 174,933 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 90,000 92,025 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 80,000 86,527 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 115,000 127,363 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 50,000 58,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 57,375 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 35,000 36,488 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.618s, 2014 114,000 112,576 Ally Financial, Inc. unsec. sub. notes 8s, 2018 60,000 67,500 American Express Co. sr. unsec. notes 8 1/8s, 2019 625,000 845,523 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 321,000 392,824 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 639,000 741,648 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 355,000 374,944 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 235,000 282,568 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2049 (France) 310,000 284,425 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 315,000 362,425 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 185,000 215,041 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 615,000 711,254 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 750,000 832,833 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 200,000 202,673 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 445,000 459,210 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 65,000 68,094 56 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Financials cont. Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) $325,000 $300,625 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 205,000 266,322 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 420,000 451,949 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 46,000 57,401 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 155,000 169,738 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 190,000 190,141 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 261,000 240,120 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 140,000 160,729 Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 255,000 258,825 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 200,000 201,000 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 95,000 103,788 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 35,000 39,200 CIT Group, Inc. sr. unsec. notes 5s, 2022 90,000 93,636 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 75,000 81,188 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 95,000 101,888 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 60,000 64,050 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 90,000 97,425 Citigroup, Inc. sub. notes 5s, 2014 180,000 189,850 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 1,151,000 1,318,149 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 105,000 114,014 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 115,000 134,263 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 205,000 199,875 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 339,000 393,641 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 150,000 157,875 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 10,000 11,363 GATX Financial Corp. notes 5.8s, 2016 130,000 139,233 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 1,450,000 1,531,563 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 525,000 672,538 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 1,105,000 1,367,548 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 160,000 178,897 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 335,000 325,390 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 R 320,000 341,159 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 290,000 318,328 HSBC Finance Capital Trust IX FRN 5.911s, 2035 400,000 393,500 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 310,000 359,513 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 365,000 417,300 Dynamic Asset Allocation Conservative Fund 57 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Financials cont. Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 $35,000 $35,700 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 195,000 209,138 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 40,000 43,100 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 110,000 113,575 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 250,000 258,750 iStar Financial, Inc. sr. unsec. unsub. notes 9s, 2017 R 80,000 85,800 JPMorgan Chase & Co. sr. notes 6s, 2018 336,000 400,601 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 135,000 139,723 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 160,000 162,339 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 236,000 282,755 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 385,000 454,300 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 45,000 49,050 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 60,000 64,500 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 50,000 55,875 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 25,000 27,313 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 425,000 449,761 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 65,000 69,550 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 45,000 47,700 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 25,000 24,875 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 55,000 54,588 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,129,000 1,177,821 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 135,000 154,913 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 70,000 74,988 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 267,000 285,814 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 190,000 205,200 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 20,000 21,500 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 110,000 113,300 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 255,000 264,925 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 245,000 296,450 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 105,000 108,677 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 185,000 185,463 58 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Financials cont. Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) $365,000 $386,975 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 100,000 105,810 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 93,000 97,428 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 300,000 295,500 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 300,000 315,000 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 155,000 162,739 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 7,000 8,019 SLM Corp. sr. notes Ser. MTN, 8s, 2020 155,000 179,025 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 110,000 128,834 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 180,000 190,221 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 600,000 637,740 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,887,000 2,030,978 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 500,000 602,961 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 60,000 71,915 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 155,000 164,196 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 91,283 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 230,000 228,684 Willis Group North America, Inc. company guaranty 6.2s, 2017 40,000 45,584 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 426,000 440,910 Health care (1.2%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 126,000 148,443 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 318,000 421,318 Amgen, Inc. sr. unsec. notes 3.45s, 2020 500,000 527,651 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 99,000 135,449 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 80,000 84,800 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 120,000 124,350 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 115,000 122,619 CDRT Holding Corp. 144A sr. notes 9 1/4s, 2017 ‡‡ 115,000 110,975 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 85,000 88,188 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 115,000 126,213 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 60,000 63,900 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 350,000 388,732 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 138,632 Dynamic Asset Allocation Conservative Fund 59 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Health care cont. ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $130,000 $141,050 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 95,000 100,700 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 130,000 140,075 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 85,000 90,525 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 110,000 121,550 HCA, Inc. sr. notes 6 1/2s, 2020 320,000 355,200 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 33,900 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 175,000 182,875 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 25,000 26,500 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 155,000 148,025 Jaguar Holding Co. II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 110,000 123,475 Kinetics Concept/KCI USA company guaranty sr. notes Ser. REGS, 12 1/2s, 2019 25,000 23,500 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 190,000 200,925 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 105,000 98,700 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 85,000 93,925 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 65,000 71,825 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 60,000 78,496 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 30,000 30,150 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 35,000 36,050 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 38,449 38,641 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 80,000 86,000 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 34,000 39,270 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 125,000 137,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 115,000 129,950 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 410,000 435,691 United Surgical Partners International, Inc. sr. unsec. notes Ser. REGS, 9s, 2020 20,000 21,700 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 380,000 410,105 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 75,000 81,375 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 35,000 36,838 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 25,000 26,313 60 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 $35,000 $37,275 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 5,000 3,500 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 15,000 15,300 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 165,000 169,388 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 135,000 136,648 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 30,000 30,324 WellPoint, Inc. notes 7s, 2019 260,000 324,691 Technology (1.3%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 120,000 121,800 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 15,000 14,475 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 75,000 66,563 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 125,000 116,250 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 235,000 233,825 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 10,000 9,850 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 595,000 652,358 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 365,000 431,966 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 115,000 121,325 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 60,000 67,050 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 20,000 21,900 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 140,000 145,075 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 130,330 133,425 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 170,000 169,575 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 95,000 97,969 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 77,000 83,353 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 245,000 266,438 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 125,000 133,259 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 183,000 208,512 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 255,000 333,829 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 150,000 176,426 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 675,000 657,045 Infor (US), Inc. sr. unsec. notes Ser. REGS, 9 3/8s, 2019 10,000 11,100 Infor (US), Inc. 144A sr. notes 11 1/2s, 2018 50,000 57,000 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 55,000 61,050 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 50,625 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 25,000 26,563 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 119,000 89,250 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 475,000 555,774 Dynamic Asset Allocation Conservative Fund 61 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Technology cont. Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) (In default) † $5,000 $5,550 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 195,000 224,250 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 310,000 395,453 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 420,000 433,609 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 75,000 82,875 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 165,000 179,025 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 110,000 118,250 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 230,000 287,621 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 164,000 186,931 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 185,000 194,250 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 230,000 252,425 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 65,000 78,378 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 300,000 374,758 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 470,000 510,784 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 139,619 159,515 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 75,000 74,792 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 371,764 383,475 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 335,000 339,601 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 200,000 216,500 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 100,000 107,171 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 102,342 106,947 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 70,000 46,900 Utilities and power (2.2%) AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 200,000 228,000 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 150,000 173,250 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 120,000 145,804 Appalachian Power Co. sr. unsec. unsub. notes 4.6s, 2021 245,000 284,002 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 60,000 65,351 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 55,000 73,624 Beaver Valley Funding Corp. sr. bonds 9s, 2017 308,000 316,415 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 288,000 325,082 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 75,000 82,500 Calpine Corp. 144A sr. notes 7 1/4s, 2017 175,000 186,813 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 25,000 29,278 62 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Utilities and power cont. Commonwealth Edison Co. 1st mtge. 5.9s, 2036 $208,000 $272,844 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 225,398 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 145,000 159,138 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.662s, 2066 853,000 775,693 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 435,000 450,502 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 200,000 113,000 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 40,000 20,800 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 11,000 Edison Mission Energy sr. unsec. notes 7.2s, 2019 135,000 69,525 Edison Mission Energy sr. unsec. notes 7s, 2017 5,000 2,588 El Paso Corp. sr. unsec. notes 7s, 2017 210,000 240,976 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 40,762 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 70,000 92,911 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 245,000 299,704 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 75,000 82,688 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 107,000 120,375 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 140,000 158,900 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 140,000 161,995 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 120,000 133,613 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 375,000 386,038 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 40,000 42,800 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 185,000 201,650 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 30,000 30,600 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 170,000 188,700 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 65,000 72,313 ITC Holdings Corp. 144A notes 5 7/8s, 2016 285,000 327,615 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 225,000 266,903 Kansas Gas and Electric Co. bonds 5.647s, 2021 62,078 67,921 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 300,000 376,788 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 430,000 573,166 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 310,000 404,879 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 40,000 45,600 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 130,000 159,652 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 265,000 288,188 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 125,000 144,445 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 153,000 201,087 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 985,000 1,116,573 Dynamic Asset Allocation Conservative Fund 63 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Utilities and power cont. PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 $465,000 $492,461 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 90,000 102,350 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 215,000 282,044 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 337,000 360,590 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 70,000 70,525 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,653 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 135,000 49,950 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 374,689 88,052 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 110,000 86,075 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 155,000 165,746 Union Electric Co. sr. notes 6.4s, 2017 265,000 325,576 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 45,000 53,250 Total corporate bonds and notes (cost $124,950,443) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (20.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.1%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, October 1, 2042 $11,000,000 $11,783,750 U.S. Government Agency Mortgage Obligations (17.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, October 1, 2042 1,000,000 1,054,219 Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018 134,498 148,861 5s, TBA, October 1, 2042 39,000,000 42,546,563 4s, TBA, October 1, 2042 29,000,000 31,249,765 3 1/2s, TBA, October 1, 2027 19,000,000 20,217,188 3s, TBA, November 1, 2042 2,000,000 2,105,781 3s, TBA, October 1, 2042 2,000,000 2,111,094 Total U.S. government and agency mortgage obligations (cost $110,632,926) MORTGAGE-BACKED SECURITIES (5.7%)* Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.37s, 2036 $1,291,000 $999,725 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, 2.781s, 2047 1,386,864 166,424 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 602,401 84,336 64 Dynamic Asset Allocation Conservative Fund MORTGAGE-BACKED SECURITIES (5.7%)* cont. Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A2, 5.317s, 2047 $1,774,251 $1,776,470 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.038s, 2042 4,587,701 49,864 Ser. 04-5, Class XC, IO, 0.877s, 2041 6,213,226 81,039 Ser. 07-5, Class XW, IO, 0.555s, 2051 16,632,109 216,750 Ser. 05-1, Class XW, IO, 0.073s, 2042 15,587,505 5,393 Banc of America Funding Corp. FRB Ser. 06-A, Class 3A1, 2.942s, 2036 899,556 602,702 Barclays Capital, LLC Trust FRB Ser. 07-AA1, Class 2A1, 0.397s, 2037 798,487 542,971 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.769s, 2046 3,384,847 143,856 Ser. 09-RR7, Class 2A7, IO, 1.589s, 2047 8,133,124 338,338 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 7,449,259 189,956 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 7,445,265 189,854 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-10, Class A3, 2.648s, 2035 370,292 342,521 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 6.089s, 2050 377,000 301,600 Ser. 04-PR3I, Class X1, IO, 1.155s, 2041 3,495,280 44,390 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.215s, 2038 9,146,086 160,057 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 1,294,233 33,909 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 817,177 17,406 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 1,714,606 32,578 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 916,019 12,916 Chase Mortgage Finance Corp. FRB Ser. 05-A2, Class 1A5, 2.782s, 2036 294,882 246,964 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.157s, 2049 67,972,885 948,222 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.584s, 2036 378,458 344,396 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.213s, 2046 34,745,226 413,887 Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 240,355 207,907 Ser. 06-6, Class 06-6, 6s, 2036 1,466,614 1,308,586 Ser. 07-3, Class A30, 5 3/4s, 2037 405,168 352,353 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.21s, 2039 14,238,789 195,071 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 91,000 95,700 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.904s, 2038 9,063,612 38,004 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.905s, 2037 292,508 471,909 IFB Ser. 2979, Class AS, 23.464s, 2034 48,365 64,860 IFB Ser. 3072, Class SB, 22.841s, 2035 444,674 706,964 IFB Ser. 3249, Class PS, 21.547s, 2036 436,678 669,822 Dynamic Asset Allocation Conservative Fund 65 MORTGAGE-BACKED SECURITIES (5.7%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3065, Class DC, 19.198s, 2035 $307,504 $478,959 IFB Ser. 2990, Class LB, 16.381s, 2034 349,637 490,607 IFB Ser. 3708, Class SQ, IO, 6.329s, 2040 1,369,350 182,069 IFB Ser. 3934, Class SA, IO, 6.179s, 2041 2,714,023 429,657 IFB Ser. 4105, Class LS, IO, 5.9s, 2041 488,000 102,382 Ser. 3747, Class HI, IO, 4 1/2s, 2037 128,098 10,201 Ser. 3751, Class MI, IO, 4s, 2034 2,306,696 39,260 Ser. 3391, PO, zero %, 2037 34,337 31,336 Ser. 3300, PO, zero %, 2037 261,440 244,630 Ser. 3206, Class EO, PO, zero %, 2036 22,872 21,468 FRB Ser. 3326, Class WF, zero %, 2035 30,769 27,692 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.601s, 2036 133,104 244,813 IFB Ser. 06-8, Class HP, 23.773s, 2036 278,722 472,771 IFB Ser. 05-45, Class DA, 23.626s, 2035 489,642 819,304 IFB Ser. 05-75, Class GS, 19.601s, 2035 198,795 293,835 IFB Ser. 05-106, Class JC, 19.453s, 2035 101,690 162,386 IFB Ser. 05-83, Class QP, 16.831s, 2034 65,188 91,901 IFB Ser. 12-113, Class CS, IO, 5.9s, 2041 717,000 143,357 Ser. 07-64, Class LO, PO, zero %, 2037 163,555 153,138 Ser. 07-14, Class KO, PO, zero %, 2037 99,117 92,531 Ser. 06-125, Class OX, PO, zero %, 2037 14,543 14,030 Ser. 06-84, Class OT, PO, zero %, 2036 15,917 15,134 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.068s, 2020 534,384 11,356 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.832s, 2033 271,808 35 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.275s, 2045 162,503,995 665,808 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.763s, 2043 11,110,854 149,419 Government National Mortgage Association Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,027,028 228,426 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 3,044,789 196,298 Ser. 06-36, Class OD, PO, zero %, 2036 10,356 9,679 Ser. 99-31, Class MP, PO, zero %, 2029 11,708 11,080 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 917,122 34,667 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 1.043s, 2042 17,301,143 287,078 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 151,135 155,703 Ser. 06-GG6, Class XC, IO, 0.148s, 2038 18,494,393 33,678 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.397s, 2037 3,185,025 2,022,435 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LDPX, Class A3S, 5.317s, 2049 857,000 876,531 Ser. 06-LDP8, Class X, IO, 0.73s, 2045 11,589,613 197,626 66 Dynamic Asset Allocation Conservative Fund MORTGAGE-BACKED SECURITIES (5.7%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.486s, 2037 $7,604,841 $67,029 Ser. 06-LDP6, Class X1, IO, 0.091s, 2043 15,054,878 52,587 JPMorgan Mortgage Trust FRB Ser. 06-A2, Class 1A3, 2.889s, 2036 680,085 543,643 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 136,004 138,724 Ser. 99-C1, Class G, 6.41s, 2031 145,590 145,590 Ser. 98-C4, Class H, 5.6s, 2035 215,000 234,276 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 211,879 211,879 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.502s, 2040 23,595,672 173,829 Ser. 06-C7, Class XCL, IO, 0.331s, 2038 14,383,102 202,126 Ser. 05-C7, Class XCL, IO, 0.153s, 2040 24,111,595 145,586 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 952,177 28,565 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.408s, 2028 4,485 6 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.042s, 2050 199,000 213,879 Ser. 03-KEY1, Class B, 5.334s, 2035 1,863,000 1,898,211 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.034s, 2039 7,855,355 96,150 Ser. 05-MCP1, Class XC, IO, 0.252s, 2043 10,687,037 125,412 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.391s, 2045 1,994,125 150,955 Ser. 05-C3, Class X, IO, 6.146s, 2044 526,134 38,303 Ser. 07-C5, Class X, IO, 5.231s, 2049 441,339 32,747 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 428,000 449,935 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 1,776,404 65,549 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 609,585 13,106 Ser. 06-AR8, Class X, IO, 0.4s, 2036 2,706,124 36,262 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.585s, 2039 211,000 226,857 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.199s, 2045 281,000 261,611 Ser. 07-C30, Class A3, 5.246s, 2043 213,809 216,300 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.506s, 2042 19,351,834 135,463 Ser. 06-C26, Class XC, IO, 0.092s, 2045 7,244,791 16,373 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 44,000 38,280 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.218s, 2046 218,881 186,049 FRB Ser. 06-AR15, Class 1A, 0.988s, 2046 246,239 187,142 FRB Ser. 07-OA6, Class 1A, 0.958s, 2047 516,221 387,165 FRB Ser. 05-AR9, Class A1C3, 0.697s, 2045 376,914 309,069 FRB Ser. 05-AR15, Class A1A2, 0.497s, 2045 292,878 241,624 Dynamic Asset Allocation Conservative Fund 67 MORTGAGE-BACKED SECURITIES (5.7%)* cont. Principal amount Value Wells Fargo Mortgage Backed Securities Trust Ser. 07-8, Class 2A8, 6s, 2037 $173,131 $172,265 Ser. 05-9, Class 2A9, 5 1/4s, 2035 175,000 181,316 FRB Ser. 06-AR2, Class 2A1, 2.617s, 2036 409,360 391,450 FRB Ser. 06-AR10, Class 5A3, 2.614s, 2036 374,489 319,488 FRB Ser. 06-AR13, Class A4, 2.613s, 2036 1,590,689 1,320,272 Total mortgage-backed securities (cost $27,362,137) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.4%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $155,000 $131,750 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 965,000 960,175 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 3,015,000 2,751,188 Indonesia (Republic of) 144A notes 5 1/4s, 2042 520,000 592,150 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 310,000 354,950 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 460,000 516,350 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 184,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,300,000 2,314,950 Total foreign government and agency bonds and notes (cost $7,789,118) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E Sep-16/3.49 $1,636,440 $154,901 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. E Sep-16/3.49 1,636,440 66,374 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 2,499,000 369,602 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 2,420,000 232,865 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 2,420,000 232,865 68 Dynamic Asset Allocation Conservative Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E Aug-16/4.28 $2,499,000 $60,471 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 2,420,000 27,014 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. E Aug-16/4.17 2,420,000 27,014 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 8,548,000 1,509,577 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.67 8,548,000 164,224 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 4,712,517 855,897 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E Jul-16/4.74 4,712,517 85,928 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/5.11 19,739,000 128,363 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 2,169,000 264,928 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.72 2,169,000 16,604 Dynamic Asset Allocation Conservative Fund 69 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.765 $2,169,000 $269,297 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.765 2,169,000 16,250 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 2,045,000 249,118 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 2,045,000 249,115 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 2,045,000 15,579 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. E May-16/4.705 2,045,000 15,579 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 349,000 6,544 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 349,000 6,265 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 226,000 12,170 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 226,000 348 70 Dynamic Asset Allocation Conservative Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 $575,000 $38,358 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 575,000 7,303 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 349,000 5,814 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 349,000 5,322 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 226,000 12,019 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 226,000 102 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 349,000 4,788 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 226,000 11,971 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 226,000 2 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 908,000 41,078 Total purchased options outstanding (cost $5,281,986) Dynamic Asset Allocation Conservative Fund 71 COMMODITY LINKED NOTES (0.9%)* Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $1,747,000 $2,372,426 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 1,747,000 2,373,209 Total commodity linked notes (cost $3,494,000) INVESTMENT COMPANIES (0.7%)* Shares Value iShares Russell 2000 Value Index Fund 568 $41,998 SPDR S&P rust 25,157 3,620,847 Total investment companies (cost $2,169,356) SENIOR LOANS (0.4%)* c Principal amount Value Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $100,128 $100,128 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 31,430 31,761 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.467s, 2018 285,189 258,707 Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 85,000 85,213 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.632s, 2014 44,292 41,590 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 59,671 59,708 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 62,319 62,138 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 76,205 76,428 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 70,248 67,373 Goodman Global, Inc. bank term loan FRN 9s, 2017 73,182 73,731 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 123,948 124,037 Intelsat SA bank term loan FRN 3.221s, 2014 (Luxembourg) 460,000 455,745 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 119,700 121,196 Motor City bank term loan FRN 6s, 2017 136,662 137,516 National Bedding Company, LLC bank term loan FRN Ser. B, 4s, 2013 38,434 38,362 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 120,000 120,505 Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 175,000 171,194 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.757s, 2017 106,302 72,966 Thomson Learning bank term loan FRN Ser. B, 2.49s, 2014 38,259 36,272 Univision Communications, Inc. bank term loan FRN 4.482s, 2017 64,131 63,436 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 55,362 55,708 Total senior loans (cost $2,245,117) 72 Dynamic Asset Allocation Conservative Fund PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 349 $326,479 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 7,800 195,858 M/I Homes, Inc. $2.438 pfd. † 2,450 50,005 Total preferred stocks (cost $445,332) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 5,720 $116,316 General Motors Co. Ser. B, $2.375 cv. pfd. 4,439 166,601 Lucent Technologies Capital Trust I 7.75% cv. pfd. 87 50,243 United Technologies Corp. $3.75 cv. pfd. † 1,100 61,710 Total convertible preferred stocks (cost $466,866) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $70,000 $68,950 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 86,000 79,120 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 24,000 33,240 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 144,000 128,790 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 35,000 31,041 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 27,000 28,232 Total convertible bonds and notes (cost $344,916) MUNICIPAL BONDS AND NOTES (-%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $135,000 $143,145 4.071s, 1/1/14 35,000 36,237 Total municipal bonds and notes (cost $170,000) ASSET-BACKED SECURITIES (-%)* Principal amount Value GE Business Loan Trust 144A Ser. 04-2, Class D, 2.971s, 2032 $82,193 $47,672 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 339,578 33,958 Total asset-backed securities (cost $144,909) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 12 $351 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 34,898 6,980 Total warrants (cost $7,016) SHORT-TERM INVESTMENTS (30.8%)* Principal amount/shares Value Straight-A Funding, LLC discounted commercial paper with an effective yield of 0.178%, October 10, 2012 $10,750,000 $10,749,516 U.S. Treasury Bills with an effective yield of 0.182%, May 2, 2013 # ## 15,000,000 14,986,695 U.S. Treasury Bills with an effective yield of 0.170%, May 30, 2013 # ## 5,000,000 4,994,985 Dynamic Asset Allocation Conservative Fund 73 SHORT-TERM INVESTMENTS (30.8%)* cont. Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 548,075 $548,075 Putnam Money Market Liquidity Fund 0.14% L 137,610,237 137,610,237 SSgA Prime Money Market Fund 0.14% P 2,459,171 2,459,171 Total short-term investments (cost $171,345,068) TOTAL INVESTMENTS Total investments (cost $615,184,256) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound KRW South Korean Won Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through September 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $556,858,864. † Non-income-producing security. † † The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $86,385 and less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. 74 Dynamic Asset Allocation Conservative Fund ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. E Extended settlement date on premium. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $272,416,803 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $112,426,710) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Sell 10/17/12 $2,643,631 $2,597,106 $(46,525) Canadian Dollar Sell 10/17/12 90,500 84,703 (5,797) Swedish Krona Sell 10/17/12 2,993,284 2,922,955 (70,329) Swiss Franc Buy 10/17/12 38,820 38,168 652 Barclays Bank PLC Australian Dollar Buy 10/17/12 825,705 808,887 16,818 Brazilian Real Buy 10/17/12 250,099 247,703 2,396 Brazilian Real Sell 10/17/12 250,099 249,509 (590) British Pound Buy 10/17/12 834,652 835,892 (1,240) British Pound Sell 10/17/12 834,652 838,457 3,805 Canadian Dollar Sell 10/17/12 416,705 421,803 5,098 Chilean Peso Sell 10/17/12 2,303 7,126 4,823 Czech Koruna Buy 10/17/12 510,401 519,082 (8,681) Czech Koruna Sell 10/17/12 510,401 507,056 (3,345) Euro Sell 10/17/12 348,043 312,262 (35,781) Hungarian Forint Buy 10/17/12 621 628 (7) Dynamic Asset Allocation Conservative Fund 75 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $112,426,710) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Hungarian Forint Sell 10/17/12 $621 $605 $(16) Indian Rupee Buy 10/17/12 141,498 139,893 1,605 Indian Rupee Sell 10/17/12 141,498 132,960 (8,538) Japanese Yen Buy 10/17/12 176,027 174,690 1,337 Malaysian Ringgit Buy 10/17/12 92,126 91,645 481 Malaysian Ringgit Sell 10/17/12 92,126 90,344 (1,782) Mexican Peso Buy 10/17/12 41,200 47,698 (6,498) New Zealand Dollar Sell 10/17/12 126,186 120,998 (5,188) Norwegian Krone Sell 10/17/12 567,004 556,429 (10,575) Polish Zloty Buy 10/17/12 90,852 110,720 (19,868) Singapore Dollar Buy 10/17/12 157,347 157,698 (351) Singapore Dollar Sell 10/17/12 157,347 154,844 (2,503) South African Rand Sell 10/17/12 2,578 2,144 (434) South Korean Won Buy 10/17/12 125,456 122,589 2,867 South Korean Won Sell 10/17/12 125,456 124,588 (868) Swedish Krona Sell 10/17/12 72,249 57,438 (14,811) Taiwan Dollar Sell 10/17/12 46,692 39,239 (7,453) Thai Baht Buy 10/17/12 124,425 122,472 1,953 Turkish Lira Buy 10/17/12 807,689 799,974 7,715 Citibank, N.A. Australian Dollar Buy 10/17/12 825,705 818,918 6,787 Brazilian Real Sell 10/17/12 2,428,418 2,410,201 (18,217) British Pound Buy 10/17/12 183,110 187,111 (4,001) Canadian Dollar Buy 10/17/12 454,125 455,832 (1,707) Canadian Dollar Sell 10/17/12 454,125 457,320 3,195 Czech Koruna Buy 10/17/12 363,129 369,440 (6,311) Czech Koruna Sell 10/17/12 363,129 366,055 2,926 Danish Krone Buy 10/17/12 751,762 737,924 13,838 Euro Sell 10/17/12 830,521 831,569 1,048 Mexican Peso Buy 10/17/12 84,401 84,834 (433) Mexican Peso Sell 10/17/12 84,401 82,787 (1,614) Singapore Dollar Buy 10/17/12 249,343 249,790 (447) Singapore Dollar Sell 10/17/12 249,343 247,035 (2,308) South Korean Won Buy 10/17/12 250,911 246,644 4,267 South Korean Won Sell 10/17/12 250,911 249,098 (1,813) Swiss Franc Buy 10/17/12 1,185,544 1,166,859 18,685 Taiwan Dollar Sell 10/17/12 249,036 244,515 (4,521) Turkish Lira Buy 10/17/12 391,797 388,789 3,008 Credit Suisse AG Australian Dollar Buy 10/17/12 519,563 503,391 16,172 Brazilian Real Buy 10/17/12 250,099 247,988 2,111 Brazilian Real Sell 10/17/12 250,099 249,693 (406) British Pound Sell 10/17/12 393,025 390,882 (2,143) Canadian Dollar Sell 10/17/12 368,201 364,217 (3,984) 76 Dynamic Asset Allocation Conservative Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $112,426,710) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Chilean Peso Sell 10/17/12 $136,212 $136,066 $(146) Czech Koruna Buy 10/17/12 291,650 295,376 (3,726) Czech Koruna Sell 10/17/12 291,650 294,222 2,572 Euro Buy 10/17/12 1,278,427 1,265,539 12,888 Hungarian Forint Buy 10/17/12 125,253 123,496 1,757 Hungarian Forint Sell 10/17/12 125,253 122,185 (3,068) Japanese Yen Buy 10/17/12 1,817,185 1,810,050 7,135 Malaysian Ringgit Buy 10/17/12 93,956 92,080 1,876 Malaysian Ringgit Sell 10/17/12 93,956 93,329 (627) Mexican Peso Buy 10/17/12 266,770 268,948 (2,178) New Zealand Dollar Sell 10/17/12 126,186 121,006 (5,180) Norwegian Krone Sell 10/17/12 173,585 179,674 6,089 Philippines Peso Buy 10/17/12 240,393 238,798 1,595 Polish Zloty Buy 10/17/12 218,502 227,812 (9,310) Singapore Dollar Sell 10/17/12 132,168 125,666 (6,502) South African Rand Sell 10/17/12 158,366 160,008 1,642 South Korean Won Buy 10/17/12 274,300 265,318 8,982 Swedish Krona Buy 10/17/12 173,882 176,161 (2,279) Swiss Franc Buy 10/17/12 32,438 31,921 517 Taiwan Dollar Sell 10/17/12 141,224 138,776 (2,448) Turkish Lira Buy 10/17/12 497,116 490,500 6,616 Deutsche Bank AG Australian Dollar Buy 10/17/12 633,524 612,614 20,910 Brazilian Real Buy 10/17/12 309,472 306,335 3,137 Brazilian Real Sell 10/17/12 309,472 308,871 (601) British Pound Buy 10/17/12 830,938 831,403 (465) British Pound Sell 10/17/12 830,938 834,713 3,775 Czech Koruna Buy 10/17/12 123,267 126,911 (3,644) Czech Koruna Sell 10/17/12 123,267 123,003 (264) Euro Sell 10/17/12 83,926 74,019 (9,907) Japanese Yen Buy 10/17/12 419,219 420,249 (1,030) Japanese Yen Sell 10/17/12 419,219 418,010 (1,209) Mexican Peso Buy 10/17/12 26,857 26,156 701 Norwegian Krone Buy 10/17/12 416,779 410,940 5,839 Norwegian Krone Sell 10/17/12 416,779 418,247 1,468 Polish Zloty Buy 10/17/12 230,715 245,352 (14,637) Singapore Dollar Buy 10/17/12 217,972 218,458 (486) Singapore Dollar Sell 10/17/12 217,972 214,428 (3,544) South Korean Won Buy 10/17/12 125,456 122,612 2,844 South Korean Won Sell 10/17/12 125,456 124,521 (935) Swedish Krona Buy 10/17/12 413,060 415,107 (2,047) Swedish Krona Sell 10/17/12 413,060 404,085 (8,975) Swiss Franc Sell 10/17/12 19,038 18,730 (308) Turkish Lira Buy 10/17/12 187,487 184,671 2,816 Dynamic Asset Allocation Conservative Fund 77 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $112,426,710) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Buy 10/17/12 $21,653 $21,318 $335 Canadian Dollar Buy 10/17/12 1,399,489 1,403,148 (3,659) Canadian Dollar Sell 10/17/12 1,399,489 1,393,961 (5,528) Czech Koruna Buy 10/17/12 11,451 11,624 (173) Czech Koruna Sell 10/17/12 11,451 11,398 (53) Euro Sell 10/17/12 1,870,793 1,798,760 (72,033) Norwegian Krone Buy 10/17/12 454 455 (1) Norwegian Krone Sell 10/17/12 454 447 (7) Singapore Dollar Buy 10/17/12 249,343 249,776 (433) Singapore Dollar Sell 10/17/12 249,343 247,620 (1,723) HSBC Bank USA, National Association Australian Dollar Buy 10/17/12 2,006,261 1,983,761 22,500 British Pound Sell 10/17/12 3,052,617 3,013,956 (38,661) Canadian Dollar Buy 10/17/12 454,023 455,823 (1,800) Canadian Dollar Sell 10/17/12 454,023 457,205 3,182 Czech Koruna Buy 10/17/12 822,223 835,456 (13,233) Czech Koruna Sell 10/17/12 822,223 818,526 (3,697) Euro Sell 10/17/12 1,536,631 1,491,410 (45,221) Indian Rupee Buy 10/17/12 196,000 192,375 3,625 Indian Rupee Sell 10/17/12 196,000 187,625 (8,375) Japanese Yen Buy 10/17/12 678,436 674,858 3,578 Norwegian Krone Buy 10/17/12 6,472 6,495 (23) Norwegian Krone Sell 10/17/12 6,472 6,391 (81) Russian Ruble Buy 10/17/12 250,390 255,819 (5,429) Singapore Dollar Buy 10/17/12 249,343 249,765 (422) Singapore Dollar Sell 10/17/12 249,343 245,863 (3,480) South Korean Won Buy 10/17/12 250,911 248,078 2,833 South Korean Won Sell 10/17/12 250,911 248,943 (1,968) Turkish Lira Buy 10/17/12 70,231 69,142 1,089 JPMorgan Chase Bank, N.A. Australian Dollar Buy 10/17/12 388,714 372,639 16,075 Brazilian Real Buy 10/17/12 250,049 247,918 2,131 Brazilian Real Sell 10/17/12 250,049 249,582 (467) British Pound Sell 10/17/12 775,714 763,126 (12,588) Canadian Dollar Buy 10/17/12 864,627 865,812 (1,185) Canadian Dollar Sell 10/17/12 864,627 872,081 7,454 Chilean Peso Buy 10/17/12 119,102 115,651 3,451 Czech Koruna Buy 10/17/12 367,045 373,557 (6,512) Czech Koruna Sell 10/17/12 367,045 368,731 1,686 Euro Buy 10/17/12 933,083 928,867 4,216 Hong Kong Dollar Buy 10/17/12 267,629 267,536 93 Hungarian Forint Buy 10/17/12 125,254 122,553 2,701 Hungarian Forint Sell 10/17/12 125,254 122,200 (3,054) Japanese Yen Buy 10/17/12 1,947,645 1,938,647 8,998 78 Dynamic Asset Allocation Conservative Fund FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $112,426,710) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Mexican Peso Buy 10/17/12 $95,339 $90,745 $4,594 New Zealand Dollar Sell 10/17/12 250,384 250,008 (376) Norwegian Krone Sell 10/17/12 151,830 149,140 (2,690) Polish Zloty Buy 10/17/12 110,606 117,823 (7,217) Russian Ruble Buy 10/17/12 250,386 255,992 (5,606) Singapore Dollar Sell 10/17/12 59,565 56,348 (3,217) South African Rand Sell 10/17/12 67,217 66,086 (1,131) South Korean Won Buy 10/17/12 125,456 122,659 2,797 South Korean Won Sell 10/17/12 125,456 124,521 (935) Swedish Krona Buy 10/17/12 429,799 420,031 9,768 Swedish Krona Sell 10/17/12 429,799 431,918 2,119 Swiss Franc Buy 10/17/12 213 209 4 Swiss Franc Sell 10/17/12 213 214 1 Taiwan Dollar Sell 10/17/12 247,573 242,348 (5,225) Turkish Lira Buy 10/17/12 173,441 170,847 2,594 Royal Bank of Scotland PLC (The) Brazilian Real Buy 10/17/12 28,259 28,008 251 Brazilian Real Sell 10/17/12 28,259 28,247 (12) British Pound Buy 10/17/12 627,806 618,647 9,159 British Pound Sell 10/17/12 627,806 618,934 (8,872) Euro Buy 10/17/12 2,143,521 2,097,984 45,537 Japanese Yen Buy 10/17/12 13,011 12,942 69 Singapore Dollar Buy 10/17/12 249,506 249,945 (439) Singapore Dollar Sell 10/17/12 249,506 247,852 (1,654) Swiss Franc Buy 10/17/12 4,999 4,916 83 Swiss Franc Sell 10/17/12 4,999 5,020 21 Taiwan Dollar Sell 10/17/12 1,375 1,350 (25) State Street Bank and Trust Co. Australian Dollar Buy 10/17/12 829,228 818,313 10,915 Brazilian Real Buy 10/17/12 338,766 335,986 2,780 Brazilian Real Sell 10/17/12 338,766 338,227 (539) British Pound Sell 10/17/12 413,531 405,666 (7,865) Canadian Dollar Sell 10/17/12 32,031 43,956 11,925 Chilean Peso Sell 10/17/12 375 369 (6) Czech Koruna Buy 10/17/12 242,613 249,704 (7,091) Czech Koruna Sell 10/17/12 242,613 243,829 1,216 Euro Sell 10/17/12 1,339,733 1,296,653 (43,080) Hungarian Forint Buy 10/17/12 163,503 159,480 4,023 Hungarian Forint Sell 10/17/12 163,503 160,904 (2,599) Japanese Yen Sell 10/17/12 2,110,713 2,101,937 (8,776) Mexican Peso Buy 10/17/12 219,535 219,128 407 New Zealand Dollar Sell 10/17/12 126,269 121,093 (5,176) Norwegian Krone Buy 10/17/12 1,710 1,716 (6) Norwegian Krone Sell 10/17/12 1,710 1,687 (23) Polish Zloty Buy 10/17/12 260,376 261,932 (1,556) Dynamic Asset Allocation Conservative Fund 79 FORWARD CURRENCY CONTRACTS at 9/30/12 (aggregate face value $112,426,710) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Polish Zloty Sell 10/17/12 $260,376 $250,559 $(9,817) Singapore Dollar Sell 10/17/12 319,827 314,760 (5,067) South African Rand Buy 10/17/12 46,618 43,572 3,046 South Korean Won Buy 10/17/12 78,666 72,966 5,700 Swedish Krona Buy 10/17/12 220,568 220,172 396 Swiss Franc Buy 10/17/12 319 314 5 Swiss Franc Sell 10/17/12 319 320 1 Taiwan Dollar Sell 10/17/12 417,971 409,944 (8,027) Thai Baht Buy 10/17/12 121,784 119,939 1,845 Turkish Lira Buy 10/17/12 249,058 246,087 2,971 Turkish Lira Sell 10/17/12 249,058 249,448 390 UBS AG British Pound Buy 10/17/12 8,201,036 8,058,631 142,405 Canadian Dollar Buy 10/17/12 1,277,569 1,276,255 1,314 Canadian Dollar Sell 10/17/12 1,277,569 1,275,413 (2,156) Czech Koruna Buy 10/17/12 363,134 369,454 (6,320) Czech Koruna Sell 10/17/12 363,134 365,713 2,579 Euro Sell 10/17/12 2,691,803 2,628,764 (63,039) Hungarian Forint Buy 10/17/12 121,279 118,681 2,598 Hungarian Forint Sell 10/17/12 121,279 123,561 2,282 Indian Rupee Buy 10/17/12 196,003 192,299 3,704 Indian Rupee Sell 10/17/12 196,003 187,935 (8,068) Japanese Yen Buy 10/17/12 1,733,204 1,725,215 7,989 Mexican Peso Buy 10/17/12 13,971 21,749 (7,778) New Zealand Dollar Sell 10/17/12 239,951 240,008 57 Norwegian Krone Buy 10/17/12 3,655,754 3,609,728 46,026 Philippines Peso Buy 10/17/12 122,707 121,933 774 Russian Ruble Buy 10/17/12 250,390 255,827 (5,437) Singapore Dollar Sell 10/17/12 278,841 274,326 (4,515) South African Rand Sell 10/17/12 4,028 6,771 2,743 Swedish Krona Buy 10/17/12 2,883,921 2,820,065 63,856 Taiwan Dollar Sell 10/17/12 118,029 109,424 (8,605) Thai Baht Buy 10/17/12 121,784 119,926 1,858 Turkish Lira Buy 10/17/12 256,053 252,506 3,547 WestPac Banking Corp. Australian Dollar Buy 10/17/12 792,657 782,092 10,565 British Pound Sell 10/17/12 415,953 418,116 2,163 Canadian Dollar Buy 10/17/12 1,273,705 1,280,540 (6,835) Canadian Dollar Sell 10/17/12 1,273,705 1,275,053 1,348 Euro Buy 10/17/12 3,647,860 3,574,410 73,450 Japanese Yen Sell 10/17/12 3,074,358 3,062,208 (12,150) Mexican Peso Buy 10/17/12 251,511 251,896 (385) Norwegian Krone Sell 10/17/12 15,126 7,956 (7,170) Swedish Krona Buy 10/17/12 12,310 12,027 283 Swedish Krona Sell 10/17/12 12,310 12,372 62 Total 80 Dynamic Asset Allocation Conservative Fund FUTURES CONTRACTS OUTSTANDING at 9/30/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 21 $2,407,348 Dec-12 $(13,029) Australian Government Treasury Bond 10 yr (Long) 1 131,625 Dec-12 2,246 FTSE 100 Index (Short) 60 5,535,209 Dec-12 112,220 Japanese Government Bond 10 yr Mini (Short) 8 1,478,626 Dec-12 (6,089) MSCI EAFE Index Mini (Short) 339 25,394,490 Dec-12 824,283 NASDAQ 100 Index E-Mini (Short) 88 4,913,920 Dec-12 17,542 Russell 2000 Index Mini (Short) 80 6,675,200 Dec-12 53,538 S&P 500 Index (Long) 7 2,509,850 Dec-12 (2,486) S&P 500 Index E-Mini (Short) 420 30,118,200 Dec-12 (34,440) S&P Mid Cap 400 Index E-Mini (Long) 85 8,385,250 Dec-12 (123,686) S&P Mid Cap 400 Index E-Mini (Short) 18 1,775,700 Dec-12 31,644 SPI 200 Index (Long) 24 2,728,515 Dec-12 (8,825) U.S. Treasury Bond 30 yr (Long) 153 22,854,375 Dec-12 (100,400) U.S. Treasury Bond Ultra 30 yr (Long) 41 6,773,969 Dec-12 (75,031) U.S. Treasury Bond 30 yr (Short) 2 298,750 Dec-12 1,332 U.S. Treasury Note 2 yr (Long) 199 43,885,719 Dec-12 21,903 U.S. Treasury Note 2 yr (Short) 40 8,821,250 Dec-12 (4,451) U.S. Treasury Note 5 yr (Long) 318 39,633,235 Dec-12 145,740 U.S. Treasury Note 5 yr (Short) 37 4,611,414 Dec-12 (17,992) U.S. Treasury Note 10 yr (Long) 124 16,552,063 Dec-12 77,686 U.S. Treasury Note 10 yr (Short) 55 7,341,641 Dec-12 (26,230) Total WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $5,744,561) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. $604,000 Oct-12/1.75 $4,560 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. E 526,281 Aug-16/4.35 80,262 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E 2,241,541 Aug-16/4.28 54,241 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. E 2,241,541 Aug-16/4.28 329,356 Dynamic Asset Allocation Conservative Fund 81 WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $5,744,561) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. E $1,091,416 Aug-16/4.68 $20,876 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. E 1,091,416 Aug-16/4.68 201,219 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,896,164 Jul-16/4.67 36,429 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,896,164 Jul-16/4.67 348,219 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 758,466 Jul-16/4.80 13,459 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. E 758,466 Jul-16/4.80 147,216 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,780,510 Jul-16/4.79 31,695 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,780,510 Jul-16/4.79 329,720 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,890,634 Jul-16/4.74 34,474 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. E 1,890,634 Jul-16/4.74 343,381 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. E 1,206,318 Jun-16/5.86 11,725 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. E 1,206,318 Jun-16/4.86 231,185 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. E 2,236,010 Jun-16/4.61 18,961 82 Dynamic Asset Allocation Conservative Fund WRITTEN OPTIONS OUTSTANDING at 9/30/12 (premiums $5,744,561) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. E $2,236,010 Jun-16/4.61 $259,657 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. E 5,083,787 Jun-16/4.77 87,040 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. E 5,083,787 Jun-16/4.77 944,207 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.155% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,601,490 Jun-16/5.155 29,979 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.64% versus the three month USD-LIBOR-BBA maturing June 2021. E 5,700,000 Jun-16/4.64 46,865 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 5.655% versus the three month USD-LIBOR-BBA maturing June 2021. E 10,600,000 Jun-16/5.655 56,233 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.64% versus the three month USD-LIBOR-BBA maturing June 2021. E 5,700,000 Jun-16/4.64 672,104 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 3.655% versus the three month USD-LIBOR-BBA maturing June 2021. E 10,600,000 Jun-16/3.655 844,767 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 1.75% versus the three month USD-LIBOR-BBA maturing October 2022. 604,000 Oct-12/1.75 2,784 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.155% versus the three month USD-LIBOR-BBA maturing June 2021. E 4,601,490 Jun-16/4.155 449,625 Total E Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 9/30/12 (proceeds receivable $2,082,188) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, October 1, 2042 $2,000,000 10/11/12 $2,111,094 Total Dynamic Asset Allocation Conservative Fund 83 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $176,000 $— 5/14/14 3 month USD- LIBOR-BBA 0.58% $923 10,724,000 — 5/14/14 0.577% 3 month USD- LIBOR-BBA (55,584) 1,844,000 — 5/14/22 2.0215% 3 month USD- LIBOR-BBA (75,900) 164,000 4,353 6/20/22 2.183% 3 month USD- LIBOR-BBA (4,483) Barclay’s Bank, PLC 7,092,000 E 5,639 12/19/14 0.45% 3 month USD- LIBOR-BBA (4,006) 522,000 E (32,365) 12/19/42 2.40% 3 month USD- LIBOR-BBA (6,249) 15,906,000 E 171,853 12/19/22 3 month USD- LIBOR-BBA 1.75% 145,926 1,474,000 E (1,483) 12/19/22 1.75% 3 month USD- LIBOR-BBA 920 3,086,000 E (639) 12/19/17 3 month USD- LIBOR-BBA 0.90% 9,082 12,500,000 — 9/13/14 3 month USD- LIBOR-BBA 0.389% 4,564 21,000,000 — 9/13/17 3 month USD- LIBOR-BBA 0.8075% 51,542 1,400,000 — 9/13/22 3 month USD- LIBOR-BBA 1.7823% 12,112 2,400,000 — 9/13/42 3 month USD- LIBOR-BBA 2.633% 15,617 Citibank, N.A. 141,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 4,354 1,717,000 E 408 12/19/14 0.45% 3 month USD- LIBOR-BBA (1,927) 2,530,000 E (2,915) 12/19/17 0.90% 3 month USD- LIBOR-BBA (10,884) 2,249,000 E 17,543 12/19/22 3 month USD- LIBOR-BBA 1.75% 13,877 306,000 E 12,977 12/19/42 3 month USD- LIBOR-BBA 2.40% (2,332) Credit Suisse International 24,648,000 E (25,666) 12/19/14 3 month USD- LIBOR-BBA 0.45% 7,855 822,000 E 1,710 12/19/17 3 month USD- LIBOR-BBA 0.90% 4,299 262,000 E 24,292 12/19/42 3 month USD- LIBOR-BBA 2.40% 11,184 1,867,000 E 1,539 12/19/14 0.45% 3 month USD- LIBOR-BBA (999) 84 Dynamic Asset Allocation Conservative Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $11,800,000 E $5,592 12/19/17 0.90% 3 month USD- LIBOR-BBA $(31,577) 249,000 E (17,433) 12/19/42 2.40% 3 month USD- LIBOR-BBA (4,974) 1,601,000 E 28,563 12/19/22 3 month USD- LIBOR-BBA 1.75% 25,954 9,855,000 E (124,495) 12/19/22 1.75% 3 month USD- LIBOR-BBA (108,430) Deutsche Bank AG 71,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 2,143 1,912,000 E (593) 12/19/17 3 month USD- LIBOR-BBA 0.90% 5,430 3,410,000 E (32,082) 12/19/22 1.75% 3 month USD- LIBOR-BBA (26,523) KRW 1,337,000,000 — 4/24/17 3.54% 3 month KRW- CD-KSDA- BLOOMBERG (39,993) Goldman Sachs International $48,154,000 E 33,166 12/19/14 0.45% 3 month USD- LIBOR-BBA (32,323) 1,288,000 E (2,462) 12/19/17 0.90% 3 month USD- LIBOR-BBA (6,520) 783,000 E 12,318 12/19/22 3 month USD- LIBOR-BBA 1.75% 11,042 978,000 E (69,591) 12/19/42 2.40% 3 month USD- LIBOR-BBA (20,662) JPMorgan Chase Bank NA 898,000 E (1,638) 12/19/17 0.90% 3 month USD- LIBOR-BBA (4,466) 6,690,000 E (151,293) 12/19/22 1.75% 3 month USD- LIBOR-BBA (140,392) 349,000 E 6,275 12/19/22 3 month USD- LIBOR-BBA 1.75% 5,706 517,000 E (52,282) 12/19/42 2.40% 3 month USD- LIBOR-BBA (26,416) CAD 2,311,000 — 5/2/15 3 month CAD- BA-CDOR 1.6575% 19,894 Total E Extended effective date. Dynamic Asset Allocation Conservative Fund 85 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $11,534 $— 1/12/38 6.50% (1 month Synthetic TRS $(54) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 63,125 — 1/12/38 (6.50%) 1 month Synthetic MBX (149) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 614,408 — 1/12/41 4.00% (1 month Synthetic TRS (16,763) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 11,588 — 1/12/40 5.00% (1 month Synthetic MBX 42 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 891,846 — 1/12/40 4.50% (1 month Synthetic MBX (1,481) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,178,845 — 1/12/41 5.00% (1 month Synthetic MBX 7,840 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 100,113 — 1/12/41 5.00% (1 month Synthetic MBX 360 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 18,963 — 1/12/40 5.00% (1 month Synthetic MBX 68 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 62,155 — 1/12/40 5.00% (1 month Synthetic MBX 224 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 44,773 — 1/12/40 5.00% (1 month Synthetic MBX 161 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 1,057,442 — 1/12/41 5.00% (1 month Synthetic MBX 3,805 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 108 — 2/13/13 (3 month USD- A basket 344,934 LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks 86 Dynamic Asset Allocation Conservative Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. baskets 45 $— 2/13/13 3 month USD- A basket $143,499 LIBOR-BBA (CGPUTQL2) plus 0.10% of common stocks units 2,393 — 2/13/13 3 month USD- Russell 1000 (277,046) LIBOR-BBA Total Return Index minus 0.15% units 1,282 — 2/13/13 3 month USD- Russell 1000 (148,415) LIBOR-BBA Total Return Index minus 0.15% Goldman Sachs International $53,478 — 1/12/38 6.50% (1 month Synthetic TRS (252) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,680,396 — 1/12/41 4.00% (1 month Synthetic TRS (45,846) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,404 — 1/12/38 6.50% (1 month Synthetic TRS (21) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 460,264 — 1/12/41 4.00% (1 month Synthetic TRS (12,557) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 57,672 — 1/12/38 (6.50%) 1 month Synthetic MBX (136) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 69,416 — 1/12/38 (6.50%) 1 month Synthetic MBX (164) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,393,093 — 1/12/41 4.00% (1 month Synthetic TRS (38,008) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,278,219 — 1/12/38 (6.50%) 1 month Synthetic MBX (3,012) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,094,000 — 4/3/17 2.3225% USA Non Revised 8,008 Consumer Price Index-Urban (CPI-U) 1,094,000 — 4/4/17 2.35% USA Non Revised 9,627 Consumer Price Index-Urban (CPI-U) Dynamic Asset Allocation Conservative Fund 87 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,094,000 $— 4/5/17 2.355% USA Non Revised $9,934 Consumer Price Index-Urban (CPI-U) 1,094,000 — 4/5/22 2.66% USA Non Revised 10,720 Consumer Price Index-Urban (CPI-U) GBP 682,000 — 3/30/17 (3.0925%) GBP Non-revised (31,695) UK Retail Price Index GBP 682,000 — 4/2/17 (3.085%) GBP Non-revised (34,790) UK Retail Price Index GBP 1,364,000 — 9/20/17 2.6625% GBP Non-revised 6,824 UK Retail Price Index GBP 682,000 — 9/21/17 2.66% GBP Non-revised 3,263 UK Retail Price Index GBP 682,000 — 4/3/17 (3.09%) GBP Non-revised (35,087) UK Retail Price Index GBP 682,000 — 4/3/22 (3.21%) GBP Non-revised (69,183) UK Retail Price Index JPMorgan Chase Bank NA shares $269,208 — 10/22/12 (3 month USD- iShares MSCI 1,004,542 LIBOR-BBA plus Emerging Markets 0.04%) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC DJ CDX NA HY Series 18 Index B+/P $102,979 $3,883,770 6/20/17 500 bp $129,535 DJ CDX NA IG Series 18 Index BBB+/P 8,586 2,110,000 6/20/17 100 bp 18,536 DJ CDX NA IG Series 18 Index BBB+/P (1,499) 685,000 6/20/17 100 bp 1,731 Citibank, N.A. DJ CDX NA IG Series 18 Index BBB+/P 41,311 3,950,000 6/20/17 100 bp 59,938 DJ CDX NA IG Series 18 Index BBB+/P (5,691) 1,440,000 6/20/17 100 bp 1,100 88 Dynamic Asset Allocation Conservative Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/12 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International DJ CDX NA HY Series 18 Index B+/P $588,175 $16,636,950 6/20/17 500 bp $701,935 DJ CDX NA IG Series 18 Index BBB+/P 43,906 5,145,000 6/20/17 100 bp 68,167 DJ CDX NA IG Series 18 Index BBB+/P 3,041 2,900,000 6/20/17 100 bp 16,716 Deutsche Bank AG Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 440,000 9/20/13 715 bp 38,794 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 690,000 9/20/13 477 bp 38,578 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB– — EUR 690,000 9/20/13 535 bp 43,799 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 189,788 $7,157,700 6/20/17 500 bp 238,730 DJ CDX NA IG Series 18 Index BBB+/P 52,864 4,325,000 6/20/17 100 bp 73,260 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at September 30, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Dynamic Asset Allocation Conservative Fund 89 Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $7,225,345 $4,656,021 $— Capital goods 7,719,784 2,245,092 — Communication services 7,610,455 2,304,568 — Conglomerates 4,330,326 300,722 — Consumer cyclicals 17,260,498 4,538,414 3 Consumer staples 14,126,077 4,561,389 1,419 Energy 15,156,376 3,225,720 — Financials 23,120,235 8,786,657 — Health care 17,231,512 4,099,884 — Technology 33,480,708 1,747,298 — Transportation 1,381,682 1,218,511 — Utilities and power 4,292,843 1,345,265 — Total common stocks Asset-backed securities — 81,630 — Commodity linked notes — 4,745,635 — Convertible bonds and notes — 369,373 — Convertible preferred stocks 61,710 333,160 — Corporate bonds and notes — 138,253,687 — Foreign government and agency bonds and notes — 7,805,513 — Investment companies 3,662,845 — — Mortgage-backed securities — 31,494,053 — Municipal bonds and notes — 179,382 — Preferred stocks 50,005 522,337 — Purchased options outstanding — 5,163,649 — Senior loans — 2,253,714 — U.S. Government and agency mortgage obligations — 111,217,221 — Warrants — 351 6,980 Short-term investments 140,069,408 31,279,271 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(90,979) $— Futures contracts 875,475 — — Written options — (5,630,239) — TBA sale commitments — (2,111,094) — Interest rate swap contracts — (63,507) — Total return swap contracts — 839,192 — Credit default contracts — 407,359 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 90 Dynamic Asset Allocation Conservative Fund Statement of assets and liabilities 9/30/12 ASSETS Investment in securities, at value, including $513,511 of securities on loan (Note 1): Unaffiliated issuers (identified cost $477,025,944) $531,358,416 Affiliated issuers (identified cost $138,158,312) (Notes 1 and 6) 138,158,312 Cash 388,444 Foreign currency (cost $2,647,177) (Note 1) 2,387,679 Dividends, interest and other receivables 3,576,697 Receivable for shares of the fund sold 2,618,689 Receivable for investments sold 6,387,375 Receivable for sales of delayed delivery securities (Note 1) 7,441,812 Unrealized appreciation on swap contracts (Note 1) 3,337,094 Receivable for variation margin (Note 1) 744,591 Unrealized appreciation on forward currency contracts (Note 1) 790,913 Premium paid on swap contracts (Note 1) 522,127 Total assets LIABILITIES Payable for investments purchased 7,970,978 Payable for purchases of delayed delivery securities (Note 1) 115,981,914 Payable for shares of the fund repurchased 1,417,971 Payable for compensation of Manager (Note 2) 242,622 Payable for investor servicing fees (Note 2) 152,782 Payable for custodian fees (Note 2) 70,541 Payable for Trustee compensation and expenses (Note 2) 161,646 Payable for administrative services (Note 2) 2,424 Payable for distribution fees (Note 2) 303,645 Unrealized depreciation on forward currency contracts (Note 1) 881,892 Written options outstanding, at value (premiums $5,744,561) (Notes 1 and 3) 5,630,239 Premium received on swap contracts (Note 1) 1,356,878 Unrealized depreciation on swap contracts (Note 1) 1,319,299 TBA sale commitments, at value (proceeds receivable $2,082,188) (Note 1) 2,111,094 Collateral on securities loaned, at value (Note 1) 548,075 Collateral on certain derivative contracts, at value (Note 1) 2,459,171 Other accrued expenses 242,114 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $526,017,802 Distributions in excess of net investment income (Note 1) (2,412,363) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (23,691,692) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 56,945,117 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Dynamic Asset Allocation Conservative Fund 91 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($376,279,139 divided by 38,095,764 shares) $9.88 Offering price per class A share (100/94.25 of $9.88)* $10.48 Net asset value and offering price per class B share ($25,915,650 divided by 2,641,158 shares)** $9.81 Net asset value and offering price per class C share ($48,885,132 divided by 4,997,530 shares)** $9.78 Net asset value and redemption price per class M share ($8,011,320 divided by 818,425 shares) $9.79 Offering price per class M share (100/96.50 of $9.79)* $10.15 Net asset value, offering price and redemption price per class R share ($3,932,635 divided by 389,169 shares) $10.11 Net asset value, offering price and redemption price per class R5 share ($10,395 divided by 1,050 shares)† $9.90 Net asset value, offering price and redemption price per class R6 share ($10,396 divided by 1,050 shares)† $9.90 Net asset value, offering price and redemption price per class Y share ($93,814,197 divided by 9,473,932 shares) $9.90 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 92 Dynamic Asset Allocation Conservative Fund Statement of operations Year ended 9/30/12 INVESTMENT INCOME Interest (net of foreign tax of $5,680) (including interest income of $119,282 from investments in affiliated issuers) (Note 6) $12,996,060 Dividends (net of foreign tax of $118,914) 4,516,646 Securities lending (Note 1) 13,054 Total investment income EXPENSES Compensation of Manager (Note 2) 2,864,391 Investor servicing fees (Note 2) 906,554 Custodian fees (Note 2) 151,750 Trustee compensation and expenses (Note 2) 45,912 Administrative services (Note 2) 16,391 Distribution fees (Note 2) 1,720,135 Other 398,659 Total expenses Expense reduction (Note 2) (14,376) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 21,142,996 Net realized gain on swap contracts (Note 1) 269,451 Net realized loss on futures contracts (Note 1) (5,834,692) Net realized loss on foreign currency transactions (Note 1) (372,619) Net realized loss on written options (Notes 1 and 3) (2,214,513) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,065,480) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 44,653,373 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Conservative Fund 93 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 9/30/12 Year ended 9/30/11 Operations: Net investment income $11,436,344 $19,604,908 Net realized gain on investments and foreign currency transactions 12,990,623 31,152,933 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 43,587,893 (4,916,698) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (6,053,012) (13,844,909) Class B (230,076) (899,015) Class C (422,960) (1,296,737) Class M (94,498) (266,043) Class R (51,031) (120,858) Class R5 (47) — Class R6 (48) — Class Y (1,607,570) (20,547,834) Increase in capital from settlement payments (Note 9) — 1,970 Decrease from capital share transactions (Note 4) (16,683,470) (554,700,741) Total increase (decrease) in net assets NET ASSETS Beginning of year 513,986,716 1,059,819,740 End of year (including distributions in excess of net investment income of $2,412,363 and $2,704,433, respectively) The accompanying notes are an integral part of these financial statements. 94 Dynamic Asset Allocation Conservative Fund This page left blank intentionally. Dynamic Asset Allocation Conservative Fund 95 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) turnover (%) g Class A September 30, 2012 .21 1.00 (.16) — — 1.07 1.07 2.21 278 September 30, 2011 .20 (.12) j (.33) — — e,f 1.07 1.07 2.12 288 September 30, 2010 .28 .69 (.49) — e — 1.05 d 1.05 d 3.21 d 196 September 30, 2009 .22 .35 (.32) — e — e,h 1.28 d,i 1.17 d 3.00 d 292 September 30, 2008 .38 (1.54) (.33) — e — 1.15 d 1.15 d 4.06 d 170 Class B September 30, 2012 .14 .98 (.08) — — 1.82 1.82 1.46 278 September 30, 2011 .13 (.11) j (.27) — — e,f 1.82 1.82 1.36 288 September 30, 2010 .22 .68 (.42) — e — 1.80 d 1.80 d 2.49 d 196 September 30, 2009 .17 .36 (.26) — e — e,h 2.03 d,i 1.92 d 2.24 d 292 September 30, 2008 .31 (1.53) (.26) — e — 1.90 d 1.90 d 3.31 d 170 Class C September 30, 2012 .14 .98 (.09) — — 1.82 1.82 1.46 278 September 30, 2011 .13 (.10) j (.27) — — e,f 1.82 1.82 1.38 288 September 30, 2010 .21 .67 (.42) — e — 1.80 d 1.80 d 2.45 d 196 September 30, 2009 .17 .34 (.26) — e — e,h 2.03 d,i 1.92 d 2.25 d 292 September 30, 2008 .31 (1.53) (.26) — e — 1.90 d 1.90 d 3.31 d 170 Class M September 30, 2012 .16 .98 (.11) — — 1.57 1.57 1.71 278 September 30, 2011 .15 (.10) j (.29) — — e,f 1.57 1.57 1.62 288 September 30, 2010 .24 .67 (.44) — e — 1.55 d 1.55 d 2.73 d 196 September 30, 2009 .19 .35 (.28) — e — e,h 1.78 d,i 1.67 d 2.55 d 292 September 30, 2008 .33 (1.53) (.28) — e — 1.65 d 1.65 d 3.55 d 170 Class R September 30, 2012 .19 1.02 (.13) — — 1.32 1.32 1.95 278 September 30, 2011 .18 (.11) j (.31) — — e,f 1.32 1.32 1.88 288 September 30, 2010 .26 .72 (.46) — e — 1.30 d 1.30 d 2.94 d 196 September 30, 2009 .21 .39 (.30) — e — e,h 1.53 d,i 1.42 d 2.71 d 292 September 30, 2008 .34 (1.53) (.31) — e — 1.40 d 1.40 d 3.66 d 170 Class R5 September 30, 2012† .05 .33 (.05) — — * .19* .19* .55* 278 Class R6 September 30, 2012† .06 .32 (.05) — — * .17* .17* .57* 278 Class Y September 30, 2012 .23 .99 (.18) — — .82 .82 2.46 278 September 30, 2011 .21 (.09) j (.36) — — e,f .82 .82 2.26 288 September 30, 2010 .31 .68 (.51) — e — .80 d .80 d 3.45 d 196 September 30, 2009 .25 .37 (.34) — e — e,h 1.03 d,i .92 d 3.29 d 292 September 30, 2008 .40 (1.54) (.35) — e — .90 d .90 d 4.30 d 170 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 96 Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Conservative Fund 97 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 September 30, 2008 0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). g Portfolio turnover excludes TBA roll transactions. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. which amounted to less than $0.01 per share outstanding as of May 31, 2009. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.11% of average net assets as of September 30, 2009. j The amount shown for a share outstanding does not correspond with the aggregate net gain on investments for the period due to the timing of sales and repurchases of fund shares in relation to fluctuating market values of the investments of the fund. The accompanying notes are an integral part of these financial statements. 98 Dynamic Asset Allocation Conservative Fund Notes to financial statements 9/30/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from October 1, 2011 through September 30, 2012. Putnam Dynamic Asset Allocation Conservative Fund (the fund) (which changed its name from Putnam Asset Allocation: Conservative Portfolio on November 30, 2011) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return consistent with preservation of capital. Total return is composed of capital appreciation and income. The fund invests mainly in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). The fund also invests, to a lesser extent, in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering ClassR5 and R6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Dynamic Asset Allocation Conservative Fund 99 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the 100 Dynamic Asset Allocation Conservative Fund fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $171,600,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average of approximately 2,500 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts Dynamic Asset Allocation Conservative Fund 101 are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $231,200,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $749,100,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. 102 Dynamic Asset Allocation Conservative Fund In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $41,000,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $817,746 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $579,611 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $3,258,137. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Dynamic Asset Allocation Conservative Fund 103 Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $518,929. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $548,075. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 104 Dynamic Asset Allocation Conservative Fund At September 30, 2012, the fund had a capital loss carryover of $16,542,592 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration date is: Loss carryover Short-term Long-term Total Expiration $16,542,592 N/A $16,542,592 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, realized and unrealized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,685,032 to decrease undistributed net investment income, $1,070,153 to decrease paid-in-capital and $3,755,185 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $58,809,560 Unrealized depreciation (9,279,048) Net unrealized appreciation 49,530,512 Capital loss carryforward (16,542,592) Cost for federal income tax purposes $619,986,216 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal Dynamic Asset Allocation Conservative Fund 105 year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class A $620,361 Class B 44,048 Class C 78,765 Class M 13,732 Class R 6,317 Class R5 3 Class R6 1 Class Y 143,327 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,440 under the expense offset arrangements and by $12,936 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $422 as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 106 Dynamic Asset Allocation Conservative Fund The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: Class A $915,510 Class B 259,998 Class C 465,212 Class M 60,777 Class R 18,638 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $67,498 and $839 from the sale of classA and classM shares, respectively, and received $20,108 and $2,449 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $38 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,025,630,689 and $1,046,822,417, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the beginning of the reporting period $164,013,939 $7,192,518 Options opened 148,058,915 7,316,183 Options exercised (55,884,149) (1,178,402) Options expired — — Options closed (176,281,752) (7,585,738) Written options outstanding at the end of the reporting period $79,906,953 $5,744,561 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/12 Year ended 9/30/11 ClassA Shares Amount Shares Amount Shares sold 6,291,757 $59,199,377 8,808,060 $81,562,405 Shares issued in connection with reinvestment of distributions 611,192 5,752,855 1,427,497 13,099,023 6,902,949 64,952,232 10,235,557 94,661,428 Shares repurchased (8,745,180) (82,165,765) (11,712,697) (109,123,547) Net decrease Dynamic Asset Allocation Conservative Fund 107 Year ended 9/30/12 Year ended 9/30/11 ClassB Shares Amount Shares Amount Shares sold 554,362 $5,191,014 602,003 $5,548,500 Shares issued in connection with reinvestment of distributions 22,483 209,937 86,644 787,948 576,845 5,400,951 688,647 6,336,448 Shares repurchased (906,623) (8,480,242) (1,333,728) (12,324,217) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassC Shares Amount Shares Amount Shares sold 877,591 $8,185,202 1,212,659 $11,159,143 Shares issued in connection with reinvestment of distributions 40,866 380,636 125,046 1,135,118 918,457 8,565,838 1,337,705 12,294,261 Shares repurchased (916,272) (8,506,021) (1,188,329) (10,934,814) Net increase Year ended 9/30/12 Year ended 9/30/11 ClassM Shares Amount Shares Amount Shares sold 175,185 $1,605,020 142,112 $1,307,312 Shares issued in connection with reinvestment of distributions 9,819 91,600 28,145 255,809 185,004 1,696,620 170,257 1,563,121 Shares repurchased (223,809) (2,086,439) (286,972) (2,643,266) Net decrease Year ended 9/30/12 Year ended 9/30/11 ClassR Shares Amount Shares Amount Shares sold 204,872 $1,964,014 178,518 $1,695,811 Shares issued in connection with reinvestment of distributions 5,070 48,786 12,669 118,710 209,942 2,012,800 191,187 1,814,521 Shares repurchased (217,315) (2,093,473) (159,070) (1,507,997) Net increase(decrease) For the period 7/3/12 (commencement of operations) to 9/30/12 ClassR5 Shares Amount Shares sold 1,045 $10,000 Shares issued in connection with reinvestment of distributions 5 47 1,050 10,047 Shares repurchased — — Net increase 108 Dynamic Asset Allocation Conservative Fund For the period 7/3/12 (commencement of operations) to 9/30/12 ClassR6 Shares Amount Shares sold 1,045 $10,000 Shares issued in connection with reinvestment of distributions 5 48 1,050 10,048 Shares repurchased — — Net increase Year ended 9/30/12 Year ended 9/30/11 ClassY Shares Amount Shares Amount Shares sold 2,330,438 $22,174,494 9,547,229 $88,891,972 Shares issued in connection with reinvestment of distributions 169,492 1,599,717 2,232,378 20,533,982 2,499,930 23,774,211 11,779,607 109,425,954 Shares repurchased (2,101,430) (19,774,277) (68,148,089) (644,262,633) Net increase (decrease) At the close of the reporting period, a shareholder of record owned 7.3% of the outstanding shares on the fund. At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Value at the end of the Shares owned Percentage of ownership reporting period ClassR5 1,050 100% $10,395 ClassR6 1,050 100% 10,396 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $407,359 Payables $— Foreign exchange contracts Receivables 790,913 Payables 881,892 Investments, Receivables, Net assets— Unrealized Payables, Net assets— Equity contracts appreciation 2,539,533* Unrealized depreciation 594,898* Investments, Receivables, Net assets— Unrealized Payables, Net assets— Interest rate contracts appreciation 5,784,733* Unrealized depreciation 6,537,467* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Dynamic Asset Allocation Conservative Fund 109 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $2,219,422 $2,219,422 Foreign exchange contracts — — (435,684) — (435,684) Equity contracts — (10,856,592) — (3,121,179) (13,977,771) Interest rate contracts (5,225,694) 5,021,900 — 1,171,208 967,414 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants† Futures contracts Swaps Total Credit contracts $— $— $— $— $2,401,831 $2,401,831 Foreign exchange contracts — — — (779,335) — (779,335) Equity contracts — (1,183) (1,605,585) — 3,975,290 2,368,522 Interest rate contracts (488,104) — (1,947,649) — 2,851,080 415,327 Total † For the reporting period, the transaction volume for warrants was minimal. Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the Market beginning value at the of the end of the reporting Purchase Sale Investment reporting Affiliate period cost proceeds income period Putnam Money Market Liquidity Fund* $103,765,219 $241,524,665 $207,679,647 $119,282 $137,610,237 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other 110 Dynamic Asset Allocation Conservative Fund entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $1,926 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $44 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Dynamic Asset Allocation Conservative Fund 111 PUTNAM ASSET ALLOCATION FUNDS FORM N-1A PART C OTHER INFORMATION Item 28. Exhibits (a) Agreement and Declaration of Trust, as amended January 7, 1994 – Incorporated by reference to Post-Effective Amendment No. 7 to the Registrant's Registration Statement filed on January 28, 2000. (b) By-Laws, as amended through July 21, 2000 – Incorporated by reference to Post-Effective Amendment No. 8 to the Registrant's Registration Statement filed on January 29, 2001. (c)(1) Portions of Agreement and Declaration of Trust Relating to Shareholders' Rights – Incorporated by reference to the Registrant's Initial Registration Statement filed on November 12, 1993. (c)(2) Portions of By-Laws Relating to Shareholders' Rights – Incorporated by reference to the Registrant's Initial Registration Statement filed on November 12, 1993. (d)(1) Management Contract with Putnam Investment Management, LLC dated January 1, 2010 – Incorporated by reference to Post-Effective Amendment No. 19 to the Registrant’s Registration Statement filed on January 29, 2010. (d)(2) Sub-Management Contract between Putnam Investment Management, LLC and Putnam Investments Limited dated May 15, 2008; schedule dated April 27, 2012 – Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement filed on June 27, 2012. (d)(3) Sub-Advisory Contract among Putnam Investment Management, LLC, Putnam Investments Limited and The Putnam Advisory Company, LLC dated May 15, 2008; schedule A dated April 27, 2012; schedule B dated April 27, 2012 – Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement filed on June 27, 2012. (e)(1) Distributor’s Contract with Putnam Retail Management Limited Partnership dated August 3, 2007 – Incorporated by reference to Post-Effective Amendment No. 16 to the Registrant's Registration Statement filed on January 28, 2008. (e)(2) Form of Dealer Sales Contract dated March 27, 2012 – Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement filed on June 27, 2012. (e)(3) Form of Financial Institution Sales Contract dated March 27, 2012 – Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement filed on June 27, 2012. (f) Trustee Retirement Plan dated October 4, 1996, as amended July 21, 2000 – Incorporated by reference to Post-Effective Amendment No. 13 to the Registrant’s Registration Statement filed on January 28, 2005. (g)(1) Amended and Restated Custodian Agreement with Putnam Fiduciary Trust Company dated February 10, 2006 – Incorporated by reference to Post-Effective Amendment No. 15 to the Registrant's Registration Statement filed on January 26, 2007. (g)(2) Master Custodian Agreement with State Street Bank and Trust Company dated January 1, 2007; schedule dated January 1, 2012 – Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement filed on June 27, 2012. (h)(1) Amended and Restated Investor Servicing Agreement with Putnam Investment Management, LLC and Putnam Investor Services, Inc. dated January 1, 2009; schedule dated September 9, 2011 – Incorporated by reference to Post-Effective Amendment No. 22 to the Registrant's Registration Statement filed on January 26, 2012. (h)(2) Letter of Indemnity with Putnam Investment Management, LLC dated December 18, 2003 – Incorporated by reference to Post-Effective Amendment No. 13 to the Registrant’s Registration Statement filed on January 28, 2005. (h)(3) Liability Insurance Allocation Agreement dated December 18, 2003 – Incorporated by reference to Post-Effective Amendment No. 13 to the Registrant’s Registration Statement filed on January 28, 2005. (h)(4) Master Sub-Accounting Services Agreement between Putnam Investment Management, LLC and State Street Bank and Trust Company dated January 1, 2007; schedule dated January 1, 2012 – Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement filed on June 27, 2012. (h)(5) Master Interfund Lending Agreement with the Trusts party thereto and Putnam Investment Management, LLC dated July 16, 2010; schedule A dated September 9, 2011; schedule B dated September 9, 2011 – Incorporated by reference to Post-Effective Amendment No. 22 to the Registrant's Registration Statement filed on January 26, 2012. (h)(6) Committed Line of Credit Agreement with State Street Bank and Trust Company dated July 6, 2010 – Incorporated by reference to Post-Effective Amendment No. 22 to the Registrant's Registration Statement filed on January 26, 2012. (h)(7) First Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated January 6, 2011 – Incorporated by reference to Post-Effective Amendment No. 20 to the Registrant's Registration Statement filed on January 28, 2011. (h)(8) Second Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated July 1, 2011 – Incorporated by reference to Post-Effective Amendment No. 22 to the Registrant's Registration Statement filed on January 26, 2012. (h)(9) Third Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated December 15, 2011 – Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement filed on June 27, 2012. (h)(10) Fourth Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated March 30, 2012 – Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement filed on June 27, 2012. (h)(11) Fifth Amendment to the Committed Line of Credit Agreement with State Street Bank and Trust Company dated June 29, 2012. (h)(12) Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated July 6, 2010 – Incorporated by reference to Post-Effective Amendment No. 22 to the Registrant's Registration Statement filed on January 26, 2012. (h)(13) First Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated January 6, 2011 – Incorporated by reference to Post-Effective Amendment No. 20 to the Registrant's Registration Statement filed on January 28, 2011. (h)(14) Second Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated July 1, 2011 – Incorporated by reference to Post-Effective Amendment No. 22 to the Registrant's Registration Statement filed on January 26, 2012. (h)(15) Third Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated December 15, 2011 – Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement filed on June 27, 2012. (h)(16) Fourth Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated March 30, 2012 – Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement filed on June 27, 2012. (h)(17) Fifth Amendment to the Uncommitted Line of Credit Agreement with State Street Bank and Trust Company dated June 29, 2012. (i) >Opinion of Ropes & Gray LLP, including consent – Incorporated by reference to Pre-Effective Amendment No. 1 to the Registrant's Registration Statement filed on December 23, 1993. (j) Consent of Independent Registered Public Accounting Firm – PricewaterhouseCoopers LLP. (k) Not applicable. (l) Investment Letter from Putnam Investments, LLC to the Registrant – Incorporated by reference to Pre-Effective Amendment No. 1 to the Registrant's Registration Statement filed on December 23, 1993. (m)(1) Class A Distribution Plan and Agreement dated November 8, 1993 – Incorporated by reference to the Registrant's Initial Registration Statement filed on November 12, 1993. (m)(2) Class B Distribution Plan and Agreement dated November 8, 1993 – Incorporated by reference to the Registrant's Initial Registration Statement filed on November 12, 1993. (m)(3) Class C Distribution Plan and Agreement dated September 1, 1994 – Incorporated by reference to Post-Effective Amendment No. 2 to the Registrant's Registration Statement filed on January 30, 1995. (m)(4) Class M Distribution Plan and Agreement dated January 30, 1995 – Incorporated by reference to Post-Effective Amendment No. 2 to the Registrant's Registration Statement filed on January 30, 1995. (m)(5) Class R Distribution Plan and Agreement dated November 15, 2002 – Incorporated by reference to Post-Effective Amendment No. 10 to the Registrant’s Registration Statement filed on January 29, 2003. (m)(6) Form of Dealer Service Agreement – Incorporated by reference to Post-Effective Amendment No. 5 to the Registrant's Registration Statement filed on January 30, 1998. (m)(7) Form of Financial Institution Service Agreement – Incorporated by reference to Post-Effective Amendment No. 5 to the Registrant's Registration Statement filed on January 30, 1998. (n) Rule 18f-3 Plan dated November 1, 1999, as most recently amended April 13, 2012 – Incorporated by reference to Post-Effective Amendment No. 24 to the Registrant’s Registration Statement filed on June 27, 2012. (p)(1) The Putnam Funds Code of Ethics dated June 17, 2011 – Incorporated by reference to Post-Effective Amendment No. 22 to the Registrant's Registration Statement filed on January 26, 2012. (p)(2) Putnam Investments Code of Ethics dated June 2010. (p)(3) Amendment dated June 2011 to Putnam Investments Code of Ethics dated June 2010 – Incorporated by reference to Post-Effective Amendment No. 22 to the Registrant's Registration Statement filed on January 26, 2012. Item 29. Persons Controlled by or under Common Control with the Fund None. Item 30. Indemnification The information required by this item is incorporated herein by reference to the Registrant's Initial Registration Statement on Form N-1A under the Investment Company Act of 1940 (File No. 811-7121). Item 31. Business and Other Connections of the Investment Adviser Except as set forth below, the directors and officers of each of Putnam Investment Management, LLC, the Registrant’s investment adviser (the “Investment Adviser”), Putnam Investments Limited, investment sub-manager to certain Putnam funds (the “Sub-Manager”), and The Putnam Advisory Company, LLC, investment sub-adviser to certain Putnam funds, have been engaged during the past two fiscal years in no business, profession, vocation or employment of a substantial nature other than as directors or officers of the Investment Adviser, Sub-Manager, or certain of the Investment Adviser’s corporate affiliates. Certain officers of the Investment Adviser serve as officers of some or all of the Putnam funds. The address of the Investment Adviser, its corporate affiliates other than the Sub-Manager, and the Putnam funds is One Post Office Square, Boston, Massachusetts 02109. The address of the Sub-Manager is Cassini House, 57-59 St James’s Street, London, England, SW1A 1LD. Name and Title Non-Putnam business, profession, vocation or employment N/A Item 32. Principal Underwriter (a) Putnam Retail Management Limited Partnership is the principal underwriter for each of the following investment companies, including the Registrant: George Putnam Balanced Fund, Putnam American Government Income Fund, Putnam Arizona Tax Exempt Income Fund, Putnam Asset Allocation Funds, Putnam California Tax Exempt Income Fund, Putnam Convertible Securities Fund, Putnam Diversified Income Trust, Putnam Equity Income Fund, Putnam Europe Equity Fund, Putnam Funds Trust, The Putnam Fund for Growth and Income, Putnam Global Equity Fund, Putnam Global Health Care Fund, Putnam Global Income Trust, Putnam Global Natural Resources Fund, Putnam Global Utilities Fund, Putnam High Yield Advantage Fund, Putnam High Yield Trust, Putnam Income Fund, Putnam International Equity Fund, Putnam Investment Funds, Putnam Investors Fund, Putnam Massachusetts Tax Exempt Income Fund, Putnam Michigan Tax Exempt Income Fund, Putnam Minnesota Tax Exempt Income Fund, Putnam Money Market Fund, Putnam Mortgage Recovery Fund, Putnam Multi-Cap Growth Fund, Putnam New Jersey Tax Exempt Income Fund, Putnam New York Tax Exempt Income Fund, Putnam Ohio Tax Exempt Income Fund, Putnam Pennsylvania Tax Exempt Income Fund, Putnam RetirementReady® Funds, Putnam Tax Exempt Income Fund, Putnam Tax Exempt Money Market Fund, Putnam Tax-Free Income Trust, Putnam U.S. Government Income Trust, Putnam Variable Trust, and Putnam Voyager Fund. ( b) The directors and officers of the Registrant's principal underwriter are listed below. Except as noted below, no officer of the Registrant’s principal underwriter is an officer of the Registrant. The principal business address of each person listed below is One Post Office Square, Boston, MA 02109. Name Position and Office with the Underwriter Connolly, William T. President Richer, Clare Treasurer Maher, Stephen B. Assistant Treasurer Skistimas, John J. Jr. Assistant Treasurer Burns, Robert T.* Secretary Clark, James F Assistant Secretary Steingarten, Brie A.E. Chief Legal Officer Ettinger, Robert D. Vice President Trenchard, Mark C.** Vice President *Mr. Burns is Vice President and Chief Legal Officer of the Registrant. **Mr. Trenchard is Vice President and BSA Compliance Officer of the Registrant. Item 33. Location of Accounts and Records Persons maintaining physical possession of accounts, books and other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder are the Registrant's Clerk, Judith Cohen; the Registrant's investment adviser, Putnam Investment Management, LLC ( PIM ); the Registrant's principal underwriter, Putnam Retail Management Limited Partnership ( PRM ); the Registrant's custodians, Putnam Fiduciary Trust Company ( PFTC ) and State Street Bank and Trust Company (which, in addition to its duties as custodian, also provides certain administrative, pricing, and bookkeeping services) and the Registrant's transfer and dividend disbursing agent, Putnam Investor Services, Inc. The address of the Clerk, PIM, PRM, PFTC and Putnam Investor Services, Inc. is One Post Office Square, Boston, Massachusetts 02109. State Street Bank and Trust Company is located at 225 Franklin Street, Boston, Massachusetts 02110 and 2 Avenue de Lafayette Boston, Massachusetts 02111. Item 34. Management Services None. Item 35. Undertakings None. NOTICE A copy of the Agreement and Declaration of Trust of Putnam Asset Allocation Funds is on file with the Secretary of The Commonwealth of Massachusetts and notice is hereby given that this instrument is executed on behalf of the Registrant by an officer of the Registrant as an officer and not individually and the obligations of or arising out of this instrument are not binding upon any of the Trustees, officers or shareholders individually but are binding only upon the assets and property of the relevant series of the Registrant. POWER OF ATTORNEY We, the undersigned Trustees and Officers of each of the funds listed on Schedule A hereto, hereby severally constitute and appoint Jameson A. Baxter, John A. Hill, George Putnam III, Jonathan S. Horwitz, John W. Gerstmayr and Bryan Chegwidden, and each of them singly, our true and lawful attorneys, with full power to them and each of them, to sign for us, and in our names and in the capacities indicated below, the Registration Statements on Form N-1A under the Investment Company Act of 1940, as amended, and under the Securities Act of 1933, as amended, of each of the funds listed on Schedule A hereto and any and all amendments (including post-effective amendments) to said Registration Statements and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto our said attorneys, and each of them acting alone, full power and authority to do and perform each and every act and thing requisite or necessary to be done in the premises, as fully to all intents and purposes as he or she might or could do in person, and hereby ratify and confirm all that said attorneys or any of them may lawfully do or cause to be done by virtue thereof. WITNESS our hands and common seal on the date set forth below. Signature Title Date /s/ Jameson A. Baxter _
